Exhibit 10.49

AGREEMENT

FOR

GUARANTEED MAXIMUM PRICE

CONSTRUCTION SERVICES

BETWEEN

CREATIVE CASINOS LOUISIANA, LLC

(“Owner”)

AND

W.G. YATES & SONS CONSTRUCTION COMPANY,

(“Contractor”)

FOR

MOJITO POINTE AT LAKE CHARLES, LOUISIANA

8 5, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I.

  

CERTAIN DEFINITIONS

     1   

ARTICLE II.

  

INTENT, INTERPRETATION AND CORRELATION

     8   

2.1

   Intent of the Contract Documents      8   

2.2

   Order of Precedence      9   

2.3

   Contractor’s Compliance with Contract Documents      9   

2.4

   Contractor’s Representative      10   

ARTICLE III.

  

GUARANTEED MAXIMUM PRICE

     11   

3.1

   Guaranteed Maximum Price      11   

3.2

   Cost of the Work      16   

3.3

   Non-Allowable Cost of the Work      20   

3.4

   Contractor’s Responsibility For Taxes      22   

3.5

   Discounts, Rebates and Refunds      23   

3.6

   No Duplication      23   

ARTICLE IV.

  

CONTRACT TIME AND INTERIM MILESTONE DATES

     23   

4.1

   Definitions      23   

4.2

   Time of the Essence      24   

4.3

   Completion Guarantees      24   

4.4

   Liquidated Damages With Respect to Delays      25   

4.5

   Financial and Other Information      26   

4.6

   Early Completion      27   

ARTICLE V.

  

PAYMENTS TO CONTRACTOR

     27   

5.1

   Schedule of Values      27   

5.2

   Applications For Progress Payments      28   

5.3

   Time of Payments      32   

5.4

   Owner’s Right To Withhold      32   

5.5

   Manner of Payment; Joint Payee Checks      35   

5.6

   Retention      36   

5.7

   Substantial Completion Payment      36   

5.8

   Final Payment      37   

5.9

   Disputed Payments      39   

5.10

   Ownership of Materials      40   

5.11

   Deposits and Advance Payments      40   

5.12

   Waiver      40   

5.13

   Materials Off-Site      41   

ARTICLE VI.

  

OWNER’S RESPONSIBILITIES

     42   

6.1

   Information and Services      42   

6.2

   Limitations      42   

6.3

   Owner’s Representative      42   

6.4

   Site Access      43   



--------------------------------------------------------------------------------

          Page  

6.5

   Payments      43   

ARTICLE VII.

  

CONTRACTOR’S RESPONSIBILITIES

     43   

7.1

   Contractor’s Specific Representations, Warranties and Covenants      43   

7.2

   Further Covenants      47   

7.3

   Preconstruction Services      50   

7.4

   Systems and Procedures      53   

7.5

   Schedule Meetings and Records      53   

7.6

   Contractor’s Operations      54   

7.7

   Site Discipline      55   

7.8

   Site Security      56   

7.9

   Coordination With Others      57   

7.10

   Product and Design Substitutions      59   

7.11

   Tests and Inspections      59   

7.12

   Access to Stored Material      60   

7.13

   Shop Drawings, Product Data and Samples      60   

7.14

   Project Record Documents and As-Built Requirements      61   

7.15

   Site Clean Up      62   

7.16

   Construction Facilities and Temporary Controls      64   

7.17

   Cutting and Patching of Work      65   

7.18

   Performance and Payment Bond Requirements      65   

7.19

   Liens      66   

7.20

   Royalties and Patents      67   

7.21

   Training      67   

7.22

   Construction Photographs      67   

7.23

   Statement of Unpaid Claims      67   

7.24

   Protection of Work      68   

7.25

   Hazardous Materials      68   

ARTICLE VIII.

  

ARCHITECT

     69   

8.1

   Architect’s Administration of the Contract      69   

ARTICLE IX.

  

SUBCONTRACTORS AND VENDORS

     70   

9.1

   Subcontractors and Vendors      70   

9.2

   Consent To Use Proposed Subcontractors and Vendors      71   

9.3

   Award of Subcontracts and Purchase Orders      71   

9.4

   Subcontractors and Vendors Designated By Owner      73   

9.5

   Payments to Subcontractors from the Contractor      73   

9.6

   Subcontractor and Vendor Replacements      74   

9.7

   Communications With Subcontractors and Vendors      74   

9.8

   Assignment      74   

ARTICLE X.

  

WARRANTY OBLIGATIONS

     74   

10.1

   Contractor’s Warranty      74   

10.2

   Contractor’s Defects Liability Period and Other Warranty Periods      75   

10.3

   Compliance With Contract Documents      75   



--------------------------------------------------------------------------------

          Page  

10.4

   Warranty Costs      76   

10.5

   Timeliness of Corrective Services      76   

10.6

   Warranty Survival      76   

10.7

   Owner’s Right To Correct      77   

10.8

   Owner’s Right to Supplement Work of Contractor      77   

10.9

   Acceptance of Non-Conforming Work      77   

10.10

   Warranty Exclusions      77   

10.11

   Written Guaranty      77   

ARTICLE XI.

  

SCHEDULING, DELAYS AND ACCELERATION

     78   

11.1

   Owner’s Right to Modify      78   

11.2

   Project Schedule      78   

11.3

   Schedule Updates      79   

11.4

   Events of Force Majeure      79   

11.5

   Owner Delay      80   

11.6

   Extensions of Time and Guaranteed Maximum Price Increases for Delay      80
  

11.7

   Limitations      82   

11.8

   Recovery Plans      82   

11.9

   Accelerations for Owner’s Convenience      84   

11.10

   Schedule Coordination      84   

11.11

   Flow-Down Provisions      85   

11.12

   Partial Occupancy Or Use      85   

11.13

   Timely Completion      86   

ARTICLE XII.

  

SUBSTANTIAL AND FINAL COMPLETION

     86   

12.1

   Substantial Completion Procedures and Requirements      86   

12.2

   Final Completion Procedures and Requirements      88   

ARTICLE XIII.

  

CONCEALED CONDITIONS AND UNCOVERING OF WORK

     91   

13.1

   Concealed Conditions      92   

13.2

   Covering of Work      92   

ARTICLE XIV.

  

INDEMNIFICATION

     92   

14.1

   Indemnity      93   

14.2

   Defense Costs      93   

14.3

   Hazardous Materials      94   

14.4

   Other Limitations      94   

14.5

   Survival of Indemnification Provisions      95   

14.6

   Risk      95   

ARTICLE XV.

  

INSURANCE

     95   

15.1

   Owner Controlled Insurance Program      95   

15.2

   Insurance Required of Enrolled Parties      101   

15.3

   Insurance Required of Excluded Parties      105   



--------------------------------------------------------------------------------

          Page  

15.4

   Insurance Required of Non-Enrolled Parties      108   

15.5

   General Provisions Applicable to All Enrolled Parties, Non-Enrolled Parties,
and Excluded Parties      111   

15.6

   Miscellaneous Requirements      115   

15.7

   Builder’s Risk Insurance      115   

ARTICLE XVI.

  

SAFETY AND COMPLIANCE

     117   

16.1

   Contractor’s Site Safety Responsibilities      117   

16.2

   Compliance      119   

ARTICLE XVII.

  

TERMINATION OR SUSPENSION OF THE CONTRACT

     119   

17.1

   Material Default By Contractor      119   

17.2

   Termination For Convenience      123   

17.3

   Suspensions By Owner      125   

17.4

   Limitations      125   

17.5

   Other Rights and Remedies      126   

17.6

   Contractor’s Remedies      126   

ARTICLE XVIII.

  

CHANGE IN THE WORK

     127   

18.1

   Change      127   

18.2

   Change Order      127   

18.3

   Change Proposal Request      128   

18.4

   Construction Change Directive      129   

18.5

   Determination of Increases or Decreases in Guaranteed Maximum Price      130
  

18.6

   Simultaneous Submittal Requirements      130   

18.7

   Continued Performance      131   

18.8

   Effect of Change Orders      131   

18.9

   Verbal Instructions and Minor Changes in the Work      131   

18.10

   Waiver and Release of Contractor’s Rights      132   

18.11

   Sureties      132   

ARTICLE XIX.

  

RECORD KEEPING AND AUDIT RIGHTS

     132   

19.1

   Required Accounting Records      132   

19.2

   Purpose and Extent of Record Access      133   

19.3

   Record Keeping Formats      133   

19.4

   Certifications      133   

19.5

   Flow-Down Provisions      133   

19.6

   Remedies      133   

19.7

   Record Retention      134   

ARTICLE XX.

  

CLAIMS

     134   

20.1

   Definition      134   

20.2

   Notice      134   

20.3

   Pending Resolution      134   

20.4

   Final Settlement of Claims      134   



--------------------------------------------------------------------------------

          Page  

20.5

   Unresolved Claims      135   

ARTICLE XXI.

  

OWNER’S LENDERS

     135   

21.1

   Owner’s Lenders      135   

21.2

   Assignment and Default      135   

21.3

   Owner’s Lenders Election      135   

21.4

   Payment and Work Continuation      136   

21.5

   Payments      137   

21.6

   Audit Rights      137   

21.7

   Access      137   

21.8

   Material Changes      137   

21.9

   General Cooperation      137   

21.10

   Deliverables for Project Approval By Owner’s Lenders      137   

ARTICLE XXII.

  

DISPUTE RESOLUTION AND GOVERNING LAW

     138   

22.1

   Judicial Determination      138   

22.2

   Governing Law      138   

22.3

   Non-Waiver      138   

ARTICLE XXIII.

  

PROPRIETARY INFORMATION AND USE OF OWNER’S NAME

     138   

23.1

   Proprietary Information      138   

23.2

   Advertising and Use of Owner’s Name      138   

23.3

   Use of Drawings      139   

ARTICLE XXIV.

  

MISCELLANEOUS PROVISIONS

     139   

24.1

   Assignment      139   

24.2

   Subordination      139   

24.3

   No Third-Party Beneficiaries      140   

24.4

   Enforceability      140   

24.5

   Headings      140   

24.6

   Counterparts      140   

24.7

   Subcontractors      140   

24.8

   Waiver      140   

24.9

   Intent of the Parties      141   

24.10

   Survival      141   

24.11

   Independent Contractor      141   

24.12

   Privileged Business      142   

24.13

   Entire Agreement      143   

24.14

   Rights and Remedies      143   

24.15

   Further Acts and Assurances      144   

24.16

   Expenses      144   

24.17

   Press Releases      144   

24.18

   Late Payments by Contractor      144   

24.19

   Construction of Agreement      144   

24.20

   Business Days      144   



--------------------------------------------------------------------------------

          Page  

24.21

   Severability      145   

24.22

   Mutual Waiver of Consequential Damages      145   

ARTICLE XXV.

  

NOTICES

     145   

25.1

   Notice Procedures      145   

25.2

   Notices To Owner      145   

25.3

   Notices To Contractor      146   

25.4

   Change of Address      146   

ARTICLE XXVI.

  

ADDITIONAL REPRESENTATIONS AND WARRANTIES

     146   

26.1

   Contractor’s Additional Representations and Warranties      146   

26.2

   Contractor’s Additional Covenants      148   

ARTICLE XXVII.

  

CONTRACTOR’S BUSINESS PRACTICES

     149   

27.1

   Business Practices      149   



--------------------------------------------------------------------------------

AGREEMENT

FOR

GUARANTEED MAXIMUM PRICE

CONSTRUCTION SERVICES

MOJITO POINTE AT LAKE CHARLES, LOUISIANA

This Agreement for Guaranteed Maximum Price Construction Services (this
“Agreement”), made as of August     , 2011 (the “Effective Date) is entered into
between CREATIVE CASINOS LOUISIANA, LLC (“Owner”), and W.G. YATES & SONS
CONSTRUCTION COMPANY (“Contractor”).

RECITALS

A. Owner leases the real property described in Exhibit A hereto (the “Site”).

B. Owner desires to construct on the Site a “five-star” first class luxury
resort as set forth in the Guaranteed Maximum Price Premises and Assumptions (as
defined below), including a high-rise hotel space and low rise space comprised
of casino and gaming areas, restaurants, retail, spa, convention and meeting
areas, public and employee parking structures, pools and recreation facilities,
together with all exterior features, and all on-Site and off-Site improvements
and infrastructure related thereto, all in accordance with the Contract
Documents (as defined below) (the “Project”).

C. Owner desires to engage Contractor to construct and supervise the Project as
more fully described in this Agreement, and Contractor desires to accept such
engagement, upon the terms and conditions contained in this Agreement.

AGREEMENT

In consideration of the mutual covenants and agreements set forth below, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Contractor and Owner hereby adopt and incorporate the
foregoing Recitals and agree as follows:

ARTICLE I.

CERTAIN DEFINITIONS

As used in this Agreement, the following terms shall have the meanings
respectively set forth in this Article 1:

“Actions” has the meaning given to it in Section 14.1.

“Agreement” has the meaning given to it in the introductory paragraph on page 1.

“Anticipated Cost Report” has the meaning given to it in Section 7.5.4.

“Application For Final Payment” has the meaning given to it in Section 5.8.

 

- 1 -



--------------------------------------------------------------------------------

“Architect” for the Project means Bergman, Walls & Associates, Ltd. pursuant to
the Architect Agreement, or any other architect designated by Owner to
Contractor in writing.

“Architect Agreement” means that certain Design Services Agreement among Owner
and Bergman, Walls & Associates, Ltd., which agreement shall be entered into
prior to the Date of Commencement.

“As Built” has the meaning given to it in Section 12.2.1.7.

“Bases for Withholding” has the meaning given to it in Section 5.4.

“Certificate of Final Completion” has the meaning given to it in
Section 12.2.2.4.

“Certificate of Substantial Completion” has the meaning given to it in
Section 12.1.2.8.

“Change” has the meaning given to it in Section 18.1.

“Change Order” has the meaning given to it in Section 18.2.

“Change Proposal” has the meaning given to it in Section 18.3.1.

“Change Proposal Request” has the meaning given to it in Section 18.3.

“Claim” has the meaning given to it in Section 20.1.

“Construction Change Directive” has the meaning given to it in Section 18.4.1.

“Contract” means the Contract Documents, collectively.

“Contract Documents” means, collectively, the following documents which are
hereby incorporated herein by this reference and as may be modified, revised,
restated, supplemented, updated and replaced in accordance with this Agreement:

 

  a) this Agreement;

 

  b) the description of the Site attached hereto as Exhibit A;

 

  c) the Drawings;

 

  d) the Specifications;

 

  e) the Project Schedule, including Attachments thereto, attached hereto as
Exhibit B;

 

  f) the preliminary list of construction machinery and equipment to be rented
or purchased by Contractor for use in the Work pursuant to Section 3.2.6 of this
Agreement, attached hereto as Exhibit D;

 

- 2 -



--------------------------------------------------------------------------------

  g) the Schedule of Values;

 

  h) Guaranteed Maximum Price Premises and Assumptions, including Attachments
thereto, attached hereto as Exhibit G;

 

  (i) all other exhibits to this Agreement, as set forth on the list of exhibits
appearing at the end of this Agreement; and

 

  (j) all supplements, addenda, modifications and amendments to any of the
foregoing documents described in (a) through and including (i), from time to
time approved by Owner (and Contractor, to the extent required by the terms of
this Agreement) in writing, including, but not limited to, any Change Orders and
Construction Change Directives, and such other documents expressly referred to
in the foregoing documents as being a part of the Contract Documents. The
Contract Documents do not include other documents such as bidding requirements
(advertisement or invitation to bid, instructions to bidders, sample forms, and
Contractor’s bid or portion of addenda relating to bidding requirements), unless
expressly included in the foregoing clauses (a) through (i).

“Contract Time” has the meaning given to it in Section 4.1.4.

“Contractor” has the meaning given to it in the introductory paragraph on page
1.

“Contractor Construction Contingency” has the meaning given to it in
Section 3.1.5(b).

“Contractor’s Advance Certificate” has the meaning given to it in Section 5.2.5.

“Contractor’s Fee” has the meaning given to it in Section 3.1.1.2.

“Contractor’s Representative” has the meaning given to it in Section 7.1.2.

“Cost of the Work” has the meaning given to it in Section 3.2.

“Date of Commencement” has the meaning given to it in Section 4.1.2.

“Day” has the meaning given to it in Section 4.1.1.

“Defective Work” means any Work that at anytime would be subject to Contractor’s
remedial defects liability obligations or warranty obligations as set forth in
Article 10 hereof.

“Defects Liability Period” has the meaning given to it in Section 10.2.

“Defects Liability Retainage” has the meaning given to it in Section 5.6.

“Drawings” means the graphic and pictorial portions of the Contract Documents,
in both digital and paper form, wherever located and whenever issued, which are
approved for

 

- 3 -



--------------------------------------------------------------------------------

use during construction and show the design, location and dimensions of the Work
and Project including plans, elevations, sections, diagrams and other details.
Contractor acknowledges that as of the Effective Date the Drawings are not
complete. The Drawings include, but are not limited to, those listed on Exhibit
G attached hereto and incorporated herein by this reference.

“Final Completion” has the meaning given to it in Section 12.2.1.

“Final Payment” has the meaning given to it in Section 5.8.1.

“Force Majeure” has the meaning given to it in Section 11.4.

“Force Majeure Delay” has the meaning given to it in Section 11.4.

“Guaranteed Date of Final Completion” has the meaning given to it in
Section 4.1.5.

“Guaranteed Date of Substantial Completion” has the meaning given to it in
Section 4.1.6.

“Guaranteed Maximum Price” has the meaning given to it in Section 3.1.

“Guaranteed Maximum Price Breakdown” has the meaning given to it in
Section 3.1.1.2.

“Guaranteed Maximum Price Premises and Assumptions” means the contents of
Exhibit G attached hereto with its Attachments, which describe Owner’s
requirements for a “five-star” first class luxury resort.

“Interim Milestone Dates” has the meaning given to it in Section 4.1.3.

“Interim Milestones” has the meaning given to it in Section 4.1.3.

“Laws” has the meaning given to it in Section 7.2.

“Lender Liens” has the meaning given to it in Section 24.2.

“Lender’s Notification” has the meaning given to it in Section 21.2.

“Liquidated Damages” has the meaning given to it in Section 4.4.1.

“Major Permits.” Major Permits are the architectural, grading and structural
permits, including plan check fees and transportation taxes directly relating
thereto, for the major building components of the Project as set forth in the
Permit Agreement with City of Lake Charles, Louisiana. Major Permits shall not
include individual trade permits relating to a Subcontractor’s respective
portions of the Work, unless otherwise agreed upon by Owner and Contractor.

“Minor Changes” has the meaning given to it in Section 18.9.

 

- 4 -



--------------------------------------------------------------------------------

“Modification” means any of the following:

 

  (a) a written amendment to the Contract identified as such and signed by both
parties;

 

  (b) a Change Order;

 

  (c) a Construction Change Directive; or

 

  (d) a Minor Change.

“Non-Allowable Cost of the Work” has the meaning given to it in Section 3.3.

“Notice to Proceed” has the meaning given to it in Section 4.1.2.

“Notices” has the meaning given to it in Section 25.1.

“Official” has the meaning given to it in Section 27.1.3.

“Owner Contingency” has the meaning given to it in Section 3.1.5(a).

“Owner Delay” has the meaning given to it in Section 11.5.

“Owner Indemnitees” has the meaning given to it in Section 14.1.

“Owner Recovery Plan” has the meaning given to it in Section 11.8.5.

“OSFF&E” means Owner supplied furniture, fixtures and equipment.

“Owner’s Consultants” means the Principal Interior Designer together with the
additional interior design and other consultants retained by Owner to perform
the Owner’s Design, including without limitation a golf course architect and
signage design.

“Owner’s Contractors” means the contractors, engineers, vendors, suppliers,
inspectors and consultants (other than Owner’s Consultants) retained by Owner in
connection with the Project, including without limitation, the shipyard/barge
contractor, surveillance contractor and golf course contractor. The Contractor
shall be responsible for managing and coordinating the activities of the Owner’s
Consultants and Owner’s Contractors with the Work.

“Owner’s Design” means (i) those interior design services and interior design
Drawings and (ii) the master layout and criteria related to the Project prepared
by Owner or the Owner’s Consultants and which design services are expressly set
forth on Exhibit G attached hereto; responsibility for coordinating and managing
Owner’s Design into the Project shall be included in Contractor’s Work.

“Owner’s Lenders” has the meaning given to it in Section 21.1.

“Owner’s Pre-Opening Work” has the meaning given to it in Section 11.8.5.

 

- 5 -



--------------------------------------------------------------------------------

“Owner’s Representative” has the meaning given to it in Section 6.3.

“Permissible Delay” means any Owner Delay, Force Majeure Delay, and any other
delay for causes which Owner and Contractor agree may justify delay.

“Person” or “Persons” means any natural or juridical person as defined by La.
Civil Code art. 24, including, but not limited to, corporations, partnerships,
joint ventures, and any other business association or organization.

“Personnel” has the meaning given to it in Section 3.2.1.

“Pre-existing hazardous materials” has the meaning given to it in
Section 7.25.1.

“Principal Interior Designer” means ABA, which in turn shall be retaining
additional interior design consultants for the Project.

“Product Data” has the meaning given to it in Section 7.13.2.

“Project” has the meaning given to it in the preamble.

“Project Schedule” has the meaning given to it in Section 11.2.

“Punch List Items” has the meaning given to it in Section 12.1.2.5.

“Recovery Plan” has the meaning given to it in Section 11.8.

“Reimbursable Taxes” has the meaning given to it in Section 3.2.8.

“Related Entities” has the meaning given to it in Section 27.1.1.

“Retention” has the meaning given to it in Section 5.6.

“Revenue Opening” has the meaning given to in Section 4.4.1.

“Rework” means repairing or correcting of Work during the course of
construction, but does not include major, unusual repair or correction.

“RFI” has the meaning given to it in Section 7.3.9.

“Right to Audit” has the meaning given to it in Section 19.5.

“Samples” has the meaning given to it in Section 7.13.3.

“Schedule of Values” has the meaning given to it in Section 5.1.

“Schedule Update” has the meaning given to it in Section 11.3.

“Schedule Update No. 1” has the meaning given to it in Section 11.3.

 

- 6 -



--------------------------------------------------------------------------------

“Shop Drawings” has the meaning given to it in Section 7.13.1.

“Site” has the meaning given to it in the preamble.

“Specifications” means that portion of the Contract Documents, in both digital
and paper form, wherever located and whenever issued, which are approved by
Owner for use during construction and set forth the written requirements for
materials, equipment, construction systems, standards and workmanship for the
Work. Owner and Contractor acknowledge that as of the Effective Date the
Specifications are not complete. The Specifications include, without limitation,
those listed on Exhibit G attached hereto and incorporated herein by this
reference.

“Subcontractor” means any person or entity (including employees, agents and
representatives thereof) who has a contract with or is engaged by Contractor to
construct or perform a portion of the Work and/or provide construction related
services for the Work at the Site, and includes any party any of them are
responsible or liable for at law or under the Contract Documents. The term
Subcontractor shall also include any party or entity that has a contract with or
is engaged at any tier by any other Subcontractor or any sub-subcontractor, to
construct or perform a portion of the Work and/or provide construction related
services for the Work at the Site, and includes any party any of them are
responsible or liable for at law or under the Contract Documents.

“Substantial Completion” has the meaning given to it in Section 12.1.1.

“Substitution” means the substitution of any materials or equipment specified in
the Contract Documents, or any design change, initiated by the Contractor and
approved by Owner in advance and in writing pursuant to Section 7.10 of this
Agreement after the Effective Date.

“Tax” or “Taxes” mean all taxes, charges, fees, duties, levies, tariffs,
penalties or other assessments imposed by any governmental authority, including,
but not limited to, income, gross receipts, excise, property, sales, gain, use,
license, custom duty, unemployment, capital stock, transfer, franchise, payroll,
withholding, social security, minimum estimated, profit, gift, severance, value
added, disability, premium, recapture, credit, business, occupation, service,
leasing, employment, stamp and other taxes of any kind.

“TCO” has the meaning given to it in Section 12.1.2.2.

“Vendor” means any person or entity (including employees, agents and
representatives thereof) which has a purchase order or other agreement to
provide materials, supplies, equipment and/or related services for the Work
and/or provide installation services at the Site for the Work, through a
contract, purchase order or other arrangement with Contractor or any
Subcontractor at any tier, and includes any party any of them are responsible or
liable for at law or under the Contract Documents.

“Work” means the totality of the obligations imposed upon Contractor by the
Contract Documents, including, but not limited to, (a) the supply and
performance by

 

- 7 -



--------------------------------------------------------------------------------

Contractor, directly and through Subcontractors and Vendors, of all things
(labor, services, materials, equipment, tools, machinery, fabrication, etc.)
necessary and/or reasonably inferable from the Contract Documents (including
those prepared by Owner) as being required or necessary to fully complete the
tasks and improvements described as Work in the Contract Documents and to
achieve the Guaranteed Maximum Price Premises and Assumptions, (b) the
management of Owner’s Consultants and the coordination of the Owner’s Design
with the Architect as may be required, and (c) the management of Owner’s
Contractors, all in accordance with the requirements of the Guaranteed Maximum
Price Premises and Assumptions and the other Contract Documents. The term “Work”
does not include the exclusions or Owner’s separate work as identified in
Exhibit G.

ARTICLE II.

INTENT, INTERPRETATION AND CORRELATION

2.1 Intent of the Contract Documents. The intent of the Contract Documents is
for the Contractor to perform, supply and complete, and Owner hereby engages
Contractor to and Contractor hereby agrees to perform, supply and complete, the
Work. Contractor’s obligation to perform, supply, complete and commission the
Work shall include, without limitation, (a) providing all necessary scheduling,
procurement, supervision, construction, and construction management services;
(b) the management and coordination of Owner’s Consultants and Owner’s
Contractors and Owner’s vendors with the Work; and (c) the supplying of all
necessary labor, materials, equipment and related work and services, including
all things reasonably inferable from the Contract Documents as being necessary
to fully complete the Work and obtain the intended results described in the
Guaranteed Maximum Price Premises and Assumptions, all in accordance with the
requirements of the Contract Documents (including, but not limited to, the
requirements of the Project Schedule and the Guaranteed Maximum Price set forth
in Article 3 below). Contractor shall be solely responsible for the means,
methods, techniques and sequences of construction, and for the finished
construction fully complying with the Project requirements established pursuant
to the Contract Documents, including the Guaranteed Maximum Price Premises and
Assumptions, and with applicable Laws (provided, however, Contractor shall not
be responsible for whether the Drawings and Specifications conform to applicable
Laws, except to the extent Contractor knows that any Drawing or Specification
fails to comply with any such Laws and Contractor does not timely inform Owner
of such failure). Contractor accepts the relationship of trust and confidence
thus imposed and shall efficiently administer, construct and supervise the Work
in a professional manner, timely delivering the completed Project to Owner with
all mechanical, electrical, plumbing, fire safety and other building systems
fully operational. The enumeration of particular items in the Specifications
and/or Drawings and/or other Contract Documents shall not be construed to
exclude other items from the Contract Documents or being necessary to fully
complete the Work and/or implement the Guaranteed Maximum Price Premises and
Assumptions. The Contract Documents are complementary, and what is required by
or reasonably inferable from any one of the Contract Documents (including either
a Drawing or Specification) as being necessary to produce the intended results
and/or implement the Guaranteed Maximum Price Premises and Assumptions shall be
binding and required as a part of the Work as if required by all Contract
Documents. Notwithstanding that Exhibit F attached hereto sets forth
Contractor’s breakdown of the Guaranteed Maximum Price into line items and
categories,

 

- 8 -



--------------------------------------------------------------------------------

and that Contractor’s acceptance of the Guaranteed Maximum Price is based on
such amounts, Contractor agrees that the scope of the Work to be performed by
Contractor shall be determined by the Guaranteed Maximum Price Premises and
Assumptions and the other Contract Documents. Contractor further agrees that in
the event of any discrepancy between (a) the Contract Documents, including the
Guaranteed Maximum Price Premises and Assumptions (other than Exhibit F), and
(b) Exhibit F as attached hereto, the Contract Documents, including the
Guaranteed Maximum Price Premises and Assumptions (other than said Exhibit F)
shall control, and no adjustment to the Guaranteed Maximum Price or the Contract
Time shall be made as a result thereof.

2.2 Order of Precedence. Subject to the provisions of Section 2.3 and the last
two sentences of Section 2.1 hereof, in the event of any conflicts or
inconsistencies which cannot be resolved by reading the Contract Documents as a
whole, the provisions of the Contract Documents shall be controlling in
accordance with the following order of precedence:

2.2.1 This Agreement;

2.2.2 Guaranteed Maximum Price Premises and Assumptions (Notwithstanding
anything to the contrary herein, the Contractor shall build to the Drawings and
Specifications, but GMP Premises and Assumptions shall take precedence over all
other documents in reference to all pricing/cost issues);

2.2.3 The Drawings (provided, however, when an area or item set out in the
Guaranteed Maximum Price Premises and Assumptions becomes fixed in a Drawing,
such Drawing shall take precedence and control over that item or area as set
forth in the Guaranteed Maximum Price Premises and Assumptions to the extent
that item or area is so fixed in such Drawing and subject to the provisions of
Section 3.1.7 as to cost);

2.2.4 Specifications (provided, however, when an area or item set out in the
Guaranteed Maximum Price Premises and Assumptions becomes fixed in a
Specification, such Specification shall take precedence and control over that
item or area as set forth in the Guaranteed Maximum Price Premises and
Assumptions to the extent that item or area is so fixed in such Specification
and subject to the provisions of Section 3.1.7 as to cost); and

2.2.5 The other Contract Documents.

2.3 Contractor’s Compliance with Contract Documents.

2.3.1 Contractor hereby agrees and accepts that Contractor has a duty to refer
all questions with respect to any doubts or concerns over the intent or
appropriate interpretation of the Contract Documents to Owner for Owner’s
decision. Contractor agrees, accepts and assumes that Owner’s decision will
require implementation of the order of precedence in Section 2.2 above, among
any conflicting provisions of the Drawings, or between the Drawings,
Specifications and/or Guaranteed Maximum Price Premises and Assumptions, as
being part of the Work, and Contractor agrees to be bound by all such decisions
by Owner. Any failure by Contractor to seek such clarifications shall in no way
limit Owner’s ability to require such implementation, including replacement by
Contractor

 

- 9 -



--------------------------------------------------------------------------------

of installed Work at a later date at Contractor’s sole expense, and without
increase in the Guaranteed Maximum Price, to achieve compliance with the
standard required pursuant to this Section 2.3.1.

2.3.2 The failure of Owner to insist in any one or more instances upon a strict
compliance with any provision of this Contract, or to exercise any option herein
conferred, shall not be construed as a waiver or relinquishment of Owner’s right
thereafter to require compliance with such provision of this Contract, or as
being a waiver of Owner’s right thereafter to exercise such option, and such
provision or option will remain in full force and effect.

2.3.3 As a further clarification of the precedence of Contract Documents, if
there is any inconsistency within the Drawings, or any conflict between the
Drawings, Specifications and/or Guaranteed Maximum Price Premises and
Assumptions as to quality, Contractor shall provide the quality of Work or
materials, as applicable, as required by the order of precedence in Section 2.2
above, unless Owner directs otherwise in writing.

2.3.4 Contractor shall be responsible for dividing the Work among the
appropriate qualified Subcontractors and Vendors. No claim will be entertained
by Owner based upon the organization or arrangement of the Specifications and/or
the Drawings into areas, sections, subsections or trade disciplines.

2.3.5 Detail drawings shall take precedence over scale drawings, and figured
dimensions on the Drawings shall govern the setting out of the Work.

2.3.6 Unless the Specifications expressly state otherwise, references to
documents and standards of professional organizations shall mean the latest
editions published prior to the Effective Date.

2.3.7 Technical words, abbreviations and acronyms in the Contract Documents not
defined therein shall be used and interpreted in accordance with customary usage
in the construction industry.

2.3.8 Whenever consent, permission or approval is required from any party
pursuant to the provisions of the Contract Documents, such consent, permission
or approval shall, unless expressly provided otherwise in this Agreement, be
given or obtained, as applicable, in writing and shall not be unreasonably
withheld or delayed except as otherwise provided.

2.4 Contractor’s Representative. The Contractor’s Representative is authorized
to act on behalf of Contractor with regard to the Work and the Contract
Documents and his decisions will be binding upon Contractor. Owner may rely on,
and Contractor shall be bound by, any notice or correspondence delivered by
Contractor’s Representative in connection with the Contract Documents.

 

-10 -



--------------------------------------------------------------------------------

ARTICLE III.

GUARANTEED MAXIMUM PRICE

3.1 Guaranteed Maximum Price. Subject to additions and deductions which may be
made only in accordance with the Contract Documents, Contractor represents,
warrants and guarantees to Owner that the total maximum cost to be paid by Owner
for Contractor’s complete performance under the Contract Documents, including,
but not limited to, Final Completion of all Work, all services of Contractor
under the Contract, all labor and materials and all fees, compensation and
reimbursements to Contractor, shall not exceed the total amount of Two Hundred
Sixty Five Million Eight Hundred Twenty Six Thousand Nine Hundred Ninety Two
Dollars ($265,826,992.00) (“Guaranteed Maximum Price”). Costs which would cause
the Guaranteed Maximum Price (as may be adjusted pursuant to the Contract
Documents) to be exceeded shall be paid by the Contractor without reimbursement
by Owner. The Guaranteed Maximum Price is inclusive of all Taxes assessed in any
jurisdiction for the performance by Contractor (including Subcontractors and
Vendors at any tier) of its obligations under the Contract Documents. Further,
Contractor shall be deemed to have satisfied itself before entering into this
Agreement as to all of the conditions and circumstances which may affect the
Guaranteed Maximum Price, including the Guaranteed Maximum Price Premises and
Assumptions, the nature and character of the Work to be executed, the prevailing
geotechnical, environmental and ambient conditions, local uses, the existing
installations (if any), the general circumstances at the Site and the general
labor position at the Site and in the region generally; and in establishing the
Guaranteed Maximum Price, Contractor is deemed to have satisfied itself as to
the correctness and sufficiency of the Guaranteed Maximum Price and the
Guaranteed Maximum Price Premises and Assumptions to cover all of its
obligations under the Contract Documents. Contractor shall be responsible for
obtaining all information necessary for the Work, and is deemed to have included
and accounted for in the Guaranteed Maximum Price all risks, contingencies,
Taxes (subject to Section 7.2 as to new Taxes), local and national conditions,
Laws (subject to Section 7.2 as to new Laws, and provided, however, Contractor
shall not be responsible for whether the Drawings and Specifications conform to
applicable Laws, except to the extent Contractor knows that any Drawing or
Specification fails to comply with any such Laws and Contractor does not timely
inform Owner of such failure), customs, policies and practices and other
conditions affecting the Work, the Project or the performance thereof, in each
case whether known or unknown, or foreseeable or unforeseeable (subject to the
provisions of this Agreement relating to Permissible Delay). Contractor shall be
responsible for all errors made, and for any misunderstanding or incorrect
information provided, by any person or entity or relied upon by Contractor to
the extent Contractor knew or knows of such error, misunderstanding or incorrect
information.

3.1.1 Guaranteed Maximum Price Components. The Guaranteed Maximum Price is
comprised of the maximum amount payable by Owner for:

3.1.1.1 the Cost of the Work listed in Section 3.2 hereof for full and complete
performance of the Work in strict accordance with Contract Documents, and

3.1.1.2 a fee to Contractor which equates to Two and One Quarter percent
(2.25%) of the Cost of the Work (“Contractor’s Fee”).

 

- 11 -



--------------------------------------------------------------------------------

The Contractor’s Fee shall be the Contractor’s sole and exclusive compensation
for all costs described as Non-Allowable Costs of the Work in Section 3.3 hereof
and is inclusive of all overhead and profit arising out of or relating to the
Contractor’s Work. For illustrative purposes, the Guaranteed Maximum Price is
further broken down into line items and categories and attached hereto as
Exhibit F (the “Guaranteed Maximum Price Breakdown”).

3.1.2 Cost Overruns. Subject to any adjustment to the Guaranteed Maximum Price
which may be made in accordance with the Contract Documents, Contractor shall be
solely liable and responsible for and shall pay any and all costs, fees and
other expenditures in excess of the Guaranteed Maximum Price for and/or relating
to the Work, without entitlement to reimbursement from Owner. Contractor is not
entitled to any fee, payment, compensation, or reimbursement under this
Agreement or otherwise or relating to the Project or Work other than as
expressly provided in this Article 3.

3.1.3 Proof of Funds. The Contractor shall, within seven (7) business days of
receipt of any request by Owner or Owner’s Lenders therefor, provide Owner and
Owner’s Lenders with evidence satisfactory to Owner and Owner’s Lenders that
(i) based on the progress of the Work and Cost of the Work already incurred, the
remaining Work can be completed for the Guaranteed Maximum Price, or
(ii) sufficient funds are available to Contractor to pay any anticipated
overage.

3.1.4 Other Work. Contractor agrees that the scope of the Guaranteed Maximum
Price includes Work not expressly indicated on the Contract Documents, but which
is reasonably inferable from the Contract Documents or consistent therewith
and/or necessary to achieve and implement the Guaranteed Maximum Price Premises
and Assumptions, and such Work shall be performed by Contractor without any
increase in the Guaranteed Maximum Price. The intent of the Contract Documents
is described in Section 2.1 and shall include all additional items as being
necessary to conform with this Contract, including, but not limited to, the
Guaranteed Maximum Price Premises and Assumptions, and applicable Laws
(provided, however, Contractor shall not be responsible for whether the Drawings
and Specifications conform to applicable Laws, except to the extent Contractor
knows that any Drawing or Specification fails to comply with any such Laws and
Contractor does not timely inform Owner of such failure). Contractor
acknowledges that it bears responsibility for consequences resulting from its
construction processes and acknowledges its responsibility to manage and
coordinate all of the construction processes for the Project so that the
requirements of the Contract are achieved.

3.1.5 Construction Contingency.

(a) Owner Contingency. The Guaranteed Maximum Price includes an Owner
contingency in the amount of $1,000,000 (“Owner Contingency”). To allocate a
portion of the Owner Contingency to a portion of the Work for any purpose,
Contractor shall submit a Change Proposal to Owner setting forth in reasonable
detail why the allocation is required. Contractor and Owner will then follow the
procedure described in Article 18 of this Agreement, and each and every
allocation of the Owner Contingency shall be expressly subject to and contingent
upon Owner’s prior approval, and

 

- 12 -



--------------------------------------------------------------------------------

notwithstanding any request Contractor shall not be entitled to any allocation
of the Owner Contingency without Owner’s approval. Owner shall have the right to
allocate any one or more portions of the Owner Contingency as Owner desires,
including but not limited to cost overruns, implementation of any Recovery Plan,
and as described in Section 3.1.7.1 hereof. Each allocation of the Owner
Contingency by Contractor and approved by Owner shall be reflected on the
respective Application for Progress Payment for the period during which
Contractor makes such approved allocation.

(b) Contractor Contingency. The Guaranteed Maximum Price includes a Contractor
construction contingency in the amount of $12,000,000 (“Contractor Construction
Contingency”). The Contractor Construction Contingency shall be
Contractor-controlled, and the Owner shall refrain from directing the use of the
Contractor Construction Contingency. Notwithstanding anything to the contrary,
the Contractor shall not be required to use the Construction Contingency for any
purpose that would otherwise entitle it to an increase in the Guaranteed Maximum
Price pursuant to the terms and conditions of this Agreement (e.g. Change Order
Work). Contractor shall only be entitled to allocate from and apply against the
Contractor Construction Contingency for (a) Costs of the Work and (b) warranty
costs prior to Final Completion,

3.1.6 Allowances. The Guaranteed Maximum Price includes specific “Allowance
Amounts” for certain items as shown on the Schedule of Values and budgeted in
the Guaranteed Maximum Price (“Allowance Items”). The only Allowance Items shall
be those items that are unique and special relating to Owner’s Design and that
lack a benchmark, and they shall be specifically identified as such in the
Schedule of Values and in the Guaranteed Maximum Price. The Allowance Amounts
represent all Costs of the Work of the Allowance Items, including, without
limitation, costs of materials, labor, handling, transportation, loading and
unloading and installation, as determined by Contractor.

3.1.7 Subcontractor Bids. The Drawings and Specifications for the Work and
Project are not complete. As Drawings and Specifications are completed for a
particular portion of the Work (including Allowance Items), and are deemed
sufficient to call for tenders for a particular portion of the Work, Contractor
shall to the extent reasonably possible (and after consultation with Owner)
propose and obtain bona fide bids from a minimum of three Subcontractors and/or
Vendors for that portion of the Work and, in accordance with Section 9.2 hereof,
make a recommendation to Owner in writing as to which bid Owner should select
and assist, as Owner may request, Owner in selecting one of such bids.

3.1.7.1 If the amount of the bid selected by Owner exceeds the amount budgeted
in the Guaranteed Maximum Price for that item or portion of the Work, including
the Allowance Amount as to an Allowance Item, and the increase in cost is due to
the failure of the Drawings and Specifications to substantially conform to the
Guaranteed Maximum Price Premises and Assumptions as set forth on Exhibit G
attached hereto, Owner shall, subject to Section 3.1.7.3 below, either
(a) rework the Drawings and Specifications with Architect and Contractor to
cause the Work depicted therein to fall within the budgeted amount allocated in
the Guaranteed Maximum Price (or within the Allowance Amount as to an Allowance
Item), or (b) if the cost difference is less than $50,000.00 (subject to an

 

- 13 -



--------------------------------------------------------------------------------

aggregate maximum total of $500,000.00), Owner shall be entitled to allocate and
apply a portion of the Owner Contingency to such increased cost, or (c) increase
the Guaranteed Maximum Price by an amount equal to that portion of the
difference between the amount of the selected bid over the amount budgeted for
such item or portion of the Work in the Guaranteed Maximum Price (or over the
Allowance Amount as to an Allowance Item) that is attributable to the failure of
the Drawings and Specifications to substantially conform to the Guaranteed
Maximum Price Premises and Assumptions, or (d) any combination of the foregoing
(a), (b) or (c).

3.1.7.2 If the amount of the bid recommended by Contractor and accepted by Owner
exceeds the amount allocated or budgeted in the Guaranteed Maximum Price for
that item or portion of the Work, and the Drawings and Specifications
substantially conform to the Guaranteed Maximum Price Premises and Assumptions,
then:

(a) if the portion of the Work is not an Allowance Item, the Drawings and
Specifications shall not be reworked and Contractor shall perform such Work and
such increase in costs shall be solely Contractor’s responsibility and
Contractor shall not be entitled to, and will not seek, any increase in the
Guaranteed Maximum Price (though Contractor shall be entitled to allocate a
portion of the Contractor Construction Contingency to cover such cost increase
if Contractor elects to the extent permitted under Section 3.1.5 hereof
(provided, however, if no funds remain in the Contractor Construction
Contingency, Contractor shall still be responsible for the increased cost of the
Work), and Contractor shall not be entitled to, and will not seek, any increase
in the Guaranteed Maximum Price with regard thereto; or

(b) if the portion of the Work is an Allowance Item, Contractor shall not be
responsible for such excess cost of that Allowance Item over the Allowance
Amount (subject to Section 3.1.7.3 hereof), even if the Drawings and
Specifications are in conformance with the Guaranteed Maximum Price Premises and
Assumptions, and in such case as to such increased costs Owner may make an
election under clauses (a), (b), (c) or (d) of Section 3.1.7.1 above.

3.1.7.3 Notwithstanding the provisions of Sections 3.1.7.1 and 3.1.7.2 above, if
Contractor failed to comply with its obligations under this Agreement or that
certain Preconstruction Agreement for Guaranteed Maximum Price Construction
Services dated May 1, 2011, including without limitation Section 7.3 of this
Agreement, including to timely notify Owner in writing in accordance with
Section 7.3.5 of this Agreement that the Drawings, Specifications or designs for
such item or portion of the Work (including any Allowance Item), failed to
substantially conform to the Guaranteed Maximum Price Premises and Assumptions,
and, as a result, the amount of the bid selected by Owner exceeds the amount
allocated in the Guaranteed Maximum Price for that item or portion of the Work,
or that redesign or value engineering was necessary to bring the cost within or
below the amounts allocated in the Guaranteed Maximum Price for such item or
portion of the Work, Owner shall not be required to make any election under
clause (a), (b),

 

- 14 -



--------------------------------------------------------------------------------

(c) or (d) of Section 3.1.7.1 above or under Section 3.1.7.2 above, and
Contractor shall perform and be responsible for the increased cost of such Work
(though Contractor to the extent permitted under Section 3.1.5 may utilize a
portion of the Contractor Construction Contingency to cover such increased
costs; provided, however, if no funds remain in the Contractor Construction
Contingency, Contractor shall still be responsible for the increased costs of
such Work) and be estopped from seeking, and Contractor agrees not to seek and
shall not be entitled to, any increase in the Guaranteed Maximum Price with
regard thereto.

3.1.7.4 If the amount of the bid selected by Owner plus the additional and
customary cost to complete the bid Work (if such additional and customary amount
is so required as mutually determined between Owner and Contractor) is less than
the amount allocated or budgeted in the Guaranteed Maximum Price for that item
or portion of the Work, then the difference between those amounts shall be
allocated to and included within the Contractor Contingency.

3.1.7.5 Notwithstanding the provisions of this Section 3.1.7, if Owner elects to
have a party other than Contractor perform the Work related to an Allowance Item
or other portion of the Work, or otherwise eliminates or reduces the scope of an
Allowance Item or other portion of the Work, the Guaranteed Maximum Price shall
be reduced by both (a) the Allowance Amount for any such Allowance Item or the
budgeted amount in the Guaranteed Maximum Price for such item, and (b) a portion
of the Contractor’s Fee in an amount equal to two and one quarter percent
(2.25%) of aggregate amount of reductions specified in the preceding clause and
there shall not be any corresponding increase in the Guaranteed Maximum Price
for the cost of such Allowance Item or other portion of the Work not performed
by Contractor.

3.1.7.6 (a) Interiors Allocation values set forth in Exhibit F to this
Agreement, were established by Contractor and Owner utilizing historical cost
information from representative projects. The Contractor Interiors Allocation
values combined with the Owner Interiors Allocation values, as set forth in
Exhibit F to the Agreement, provide for the total budgeted value for the
interiors of each respective area. It is recognized that these values may
require adjustments upon receipt of the final design documents and that a final
re-allocation may need to occur for each of the respective areas. Such
re-allocations shall not cause the combined Interiors Allocations to exceed the
total amount for same identified in Exhibit F to this Agreement. In no event
shall any re-allocations of the Interior Allocation values pursuant to this
Section or otherwise result in an increase to the total amount of the Interior
Allocation values as set forth in Exhibit F to this Agreement. Contractor
acknowledges and agrees that Contractor’s Obligations to manage and coordinate
Owner’s Consultants and timely review Owner’s Design documents and the Drawings
and Specifications and provide written notice to Owner of any known
inconsistencies, non-conformity, errors or other problems pursuant to this
Agreement, including but not limited to Section 7.3, including, but not limited
to, whether Owner’s Design documents and or the Drawings and Specifications
conform to the benchmarks in the Guaranteed Maximum Price Premises and
Assumptions, are critical to avoiding delays and last minute reallocations of
the Interior Allocation values.

 

- 15 -



--------------------------------------------------------------------------------

(b) To the extent any mutually agreed upon re-allocation of the Interior
Allocation values between Owner and Contractor with regard to a respective
interior area, increases the value allocated to Contractor over the value set
forth therefore for Contractor on Exhibit F to this Agreement, then Owner shall
either (i) cause the Guaranteed Maximum Price to correspondingly be increased by
an amount equal to the increase in such value allocated to Contractor, or
(ii) rework the Drawings and Specifications and Owner’s Design documents to
cause the respective interior Work to fall within the value originally allocated
to Contractor (such that no re-allocation occurs).

(c) To the extent any mutually agreed upon re-allocation of the Interiors
Allocation values between Owner and Contractor with regard to a respective
interior area, reduces the value allocated to Contractor from the value set
forth for Contractor on Exhibit F to this Agreement, then the Guaranteed Maximum
Price shall correspondingly be reduced by Change Order an amount equal to the
reduction in such value allocated to Contractor.

3.2 Cost of the Work. “Cost of the Work” means those elements of costs described
in this Section 3.2 up to the Guaranteed Maximum Price (subject to change only
as provided in this Agreement) which are chargeable to Owner and payable to
Contractor when reasonably, properly, actually and necessarily incurred by the
Contractor during or in connection with performance of the Work, without mark-up
or add on of any kind by or at the request of Contractor. Such costs shall be
actual costs paid by Contractor during the applicable billing period and agreed
upon by Owner, less all discounts, rebates and salvages taken by Contractor. All
amounts paid or payable as Costs of the Work shall be subject to verification by
audit pursuant to Article 19 of this Agreement. Contractor covenants and agrees
to use its best efforts to achieve the lowest price or cost available and
consistent with the Contract Documents, for all Cost of the Work items. Upon
Final Completion of the Work, all net savings on any and all components of the
Cost of the Work below the Guaranteed Maximum Price as may be adjusted pursuant
to this Agreement, shall be split with 30% of such savings being paid to the
Contractor and 70% of such savings being retained by the Owner. The saving
calculation shall exclude scope savings and OCIP savings as the calculation is
based on the Guaranteed Maximum Price as adjusted pursuant to this Agreement.
Costs of the Work shall be strictly limited to and include only the following
items.

3.2.1 Contractor’s Salaried Employees. Direct cost of amounts actually paid by
Contractor for the salaries paid to Contractor’s employees (excluding craft
labor) while and only to the extent they are performing Work at the Site and at
the rates on Exhibit C attached hereto, except to the extent approved otherwise
by Owner, and except for those off-Site personnel listed in Exhibit C attached
hereto (all such on-Site and off-Site personnel collectively being “Personnel”).
Such direct costs include Contractor’s actual costs of statutory payroll and
unemployment taxes and payroll burden and customary employee benefits, including
bonus provisions, as approved by Owner, to the extent stated in this
Section 3.2.1, but not to exceed a specified percentage, to be mutually agreed
between Owner and Contractor after the Date of Commencement based on an audit of
Contractor’s initial Applications for Progress Payments, of an employee’s direct
annual

 

- 16 -



--------------------------------------------------------------------------------

salary (excluding benefits) per year, pro-rated for the time they are performing
Work at the Site. Contractor shall submit to Owner all documentation necessary
to support the referenced rate and benefits. Contractor’s costs for bonuses,
stock options, profit sharing arrangements and similar incentive programs shall
be Non-Allowable Costs of the Work (except for amounts paid by Contractor into
401K plans for its designated Personnel, which amounts shall not exceed 10% of
the respective employee’s gross salary) and thus included within the
Contractor’s Fee. Costs for Contractor’s staff shall exclude any elements of
overhead or profit. Any changes to the Personnel listed in Exhibit C during the
course of the Work must be approved in advance and in writing by Owner. The
Contractor shall submit a rate schedule for each of its Personnel for Owner’s
audit and approval, including any increases other than increases solely for
annual standard cost of living adjustments and merit raises in Contractor’s
normal and customary practice, but not to exceed five percent (5%) of an
employee’s direct annual salary (excluding benefits) per year, unless approved
otherwise in advance by Owner in writing. Costs included in such proposed rates
shall, however, be strictly limited to actual payroll costs including actual
labor burden, and excluding any element for overhead or profit until the
negotiated rate described above is agreed upon by Owner and Contractor after
which such negotiated rate shall be used. Items covered by or included within
the labor burden shall not be separately or otherwise included in Costs of the
Work or billed to Owner. All other employee allowances and per diems are an
Allowable Cost of the Work. Company provided vehicles or employee allowances for
vehicles to include fuel and maintenance are also a Cost of the Work.

3.2.2 Contractor’s Site Craft Labor. Direct cost of amounts actually paid for
Contractor’s craft labor, including actual cost (until the negotiated rate
described in Section 3.2.1 above is agreed upon by Owner and Contractor) for
labor burden. Contractor shall submit daily rates for regular time and hourly
rates for premium time hours for Owner’s review and approval. In no event shall
such rates exceed prevailing wages in the area of the Site for such labor or the
amount actually paid by Contractor for such craft labor, or such greater amount
if Owner approves in writing in its sole discretion.

3.2.3 Subcontractor and Vendor Costs. Direct cost of amounts actually paid or
payable during the applicable billing period by Contractor to its Subcontractors
and Vendors for Work performed pursuant to subcontracts and purchase orders
(including any change orders or other modifications thereto) which have been
reviewed and approved in advance and in writing by Owner (except to the extent
Owner’s prior written consent is not required pursuant to Section 9.3 of this
Agreement).

3.2.4 Materials and Equipment Incorporated in the Work. Direct cost of amounts
actually paid or to be paid during the applicable billing period by Contractor
and approved by Owner for all materials and equipment incorporated or to be
incorporated into the Work by Contractor, including the actual direct costs of
transportation, expediting, unloading, protecting, maintaining, distributing
waste/spoilage, damaged material, approved insurance and temporary storage
(including any materials stored off-Site so long as the requirements of
Section 5.13 of this Agreement are fulfilled to Owner’s satisfaction).
Contractor shall promptly disclose to Owner all relevant details regarding any
such materials, equipment and other items if any of the foregoing is being
provided for purchase by Contractor or any company which is a subsidiary or
otherwise affiliated with Contractor

 

- 17 -



--------------------------------------------------------------------------------

or its parent company. Said costs shall be invoiced at actual prices, net of any
available trade and quantity discounts. Contractor shall use its best efforts to
achieve the lowest cost or price available and consistent with the Contract
Documents. Any salvage value received by Contractor or any Subcontractor for any
excess items, materials or equipment paid for by Owner in excess of $2,500 of
salvage value, to be determined prior to Final Payment upon Final Completion,
shall reduce the Cost of the Work and be a credit to Owner.

3.2.5 Materials and Equipment Consumed at the Site. Direct cost of amounts
actually paid or to be paid during the applicable billing period by Contractor
for all materials, equipment, supplies and small tools which are provided by
Contractor, its Subcontractors or Vendors at the Site and fully consumed at the
Site during performance of the Work, including the actual direct and reasonable
costs of transportation and related approved insurance costs and temporary
storage on-Site or pursuant to Section 5.13 hereof. Contractor shall promptly
disclose to Owner all relevant details regarding any such materials, equipment
and other items if any of the foregoing is being provided for purchase by
Contractor or any company which is a subsidiary or otherwise affiliated with
Contractor or its parent company. Said costs shall be at lowest rates reasonably
available and consistent with the Contract Documents and shall be invoiced at
actual prices, net of any available trade and quantity discounts. Contractor
agrees to use its best efforts to achieve the lowest cost or price available and
consistent with the Contract Documents. Any salvage value received by the
Contractor for any excess items paid for by Owner, to be determined prior to
Final Payment upon Final Completion, shall be documented and accounted for and
reduce the Cost of the Work and be a credit to Owner.

3.2.6 Rental Equipment. Direct cost of amounts actually paid or to be paid
during the applicable billing period by Contractor for rental charges for all
necessary construction machinery and equipment utilized at the Site (exclusive
of small tools), including the direct costs of transportation, delivery,
installation, dismantling, removal, maintenance, operation, fuel, oil, grease,
tires, hoses, cylinders, wire ropes, rigging equipment, service and wear parts
(to the extent the foregoing are not included within the rental rate for such
machinery and equipment) and approved insurance. Contractor shall use its best
efforts to achieve the lowest cost or price available and which is consistent
with the Contract Documents. Contractor shall promptly disclose to Owner all
relevant details regarding any such construction machinery or equipment that is
being provided, either for purchase or rental, by Contractor or any company
which is a subsidiary or otherwise affiliated with Contractor or its parent
company. The rental rates for any machinery and equipment owned by Contractor or
an affiliated entity shall be agreed upon by Owner and Contractor in advance;
provided that the aggregate amount of rental costs charged for any individual
piece of Contractor or affiliate-owned machinery or equipment shall not exceed
80% of its agreed upon replacement value as mutually determined by Owner and
Contractor. The preliminary list of machinery and equipment to be rented or
purchased by the Contractor for use in the Work is set out on Exhibit D attached
hereto.

3.2.7 Site Office Costs. Direct cost of amounts actually paid or to be paid
during the applicable billing period by Contractor for Site office facilities
and Site office general expenses, telephone services, long distance telephone
calls, photocopying, postage, reasonable and customary petty cash expenses not
to exceed $1,000.00 monthly, facsimile

 

- 18 -



--------------------------------------------------------------------------------

transmissions, office supplies, custom printing required by the Contract
Documents, express and air courier mail delivery services, Site office equipment
such as computers, furniture, radios, telephones, copiers, facsimile machines,
typewriters and similar items used in connection with the Work. Contractor shall
use its best efforts to achieve the lowest cost or price available and
consistent with the Contract Documents; provided, however, such costs shall be
expressly limited to such of the foregoing items as are not otherwise made
available or provided by Owner to Contractor at the Site. Contractor shall
promptly advise Owner of any such Site office equipment which is charged to the
Work and provide Owner with all purchase and rental agreements pertaining
thereto for Owner’s approval. Contractor shall promptly disclose to Owner all
relevant details if any such Site office equipment is being provided, either for
purchase or rental, by Contractor or any company which is a subsidiary or
otherwise affiliated with the Contractor or its parent company. Any office
equipment and items paid for by Owner shall be transferred to Owner not later
than Final Completion.

3.2.8 Reimbursable Taxes. Direct cost of amounts properly and actually paid by
Contractor for sales, property, and use taxes directly relating to materials and
equipment incorporated or consumed into the Work and/or directly relating to
rental equipment used in the Work that are imposed by governmental authorities
and paid by the Contractor “Reimbursable Taxes”).

3.2.9 Bond Premiums. Direct cost of amounts actually paid or to be paid during
the applicable billing period by Contractor for premiums solely attributable to
the Work for Contractor’s Payment and Performance Bonds to the extent required
by Owner, and direct cost of amounts paid during the applicable billing period
for Subcontractor bond premiums.

3.2.10 Course of Constructions Repairs—Rework. Actual and reasonable costs
incurred and paid by Contractor for Rework that is not recovered from any
Subcontractor or Vendor or not covered by insurance.

3.2.11 Royalties. Royalties and license fees necessarily and reasonably paid
during the applicable billing period by Contractor for an express design,
process or product required by the Contract Documents in accordance with
Section 7.20 hereof.

3.2.12 Miscellaneous Costs. Miscellaneous costs are chargeable as a Cost of the
Work only as follows:

3.2.12.1 Direct costs actually and reasonably incurred or paid by Contractor for
clean-up and removal of debris;

3.2.12.2 Direct costs actually and reasonably incurred or paid to respond to an
emergency affecting the safety of persons and property, to include preemptory
and demobilization costs, and not otherwise a Non-Allowable Cost of the Work;

3.2.12.3 Direct costs actually and reasonably incurred or paid by Contractor for
blueprinting of Drawings as required by the Contract Documents and required
postage, express mail and long distance costs in the performance of the Work;

 

- 19 -



--------------------------------------------------------------------------------

3.2.12.4 Except for the Major Permits that are Owner’s responsibility to pay,
direct costs actually incurred and paid for building permit fees, including plan
check fees, which are required by governmental authorities to be taken out in
Owner’s name for construction and completion of the Work, including temporary
and final certificates of occupancy;

3.2.12.5 Direct costs actually and reasonably incurred and paid during the
applicable billing period by Contractor’s Personnel and required for travel or
while traveling in the performance of the Work, all in accordance with travel
policies agreed upon in advance by Owner and Contractor;

3.2.12.6 Losses and expenses from property damage not compensated by insurance
and incurred by Contractor directly relating to the performance of the Work and
not relating to or arising from the failure of Contractor or any Subcontractor
or Vendor to comply with the Contract Documents or otherwise a Non-Allowable
Cost of the Work;

3.2.12.7 The costs of insurance Contractor and Subcontractors are required to
carry relating to the Work pursuant to Article 15 hereof;

3.2.12.8 Other actual direct costs specifically and expressly stated in this
Agreement as being payable to Contractor as a Cost of the Work; and

3.3 Non-Allowable Cost of the Work. “Non-Allowable Cost of the Work” means the
direct and/or indirect costs described in this Section 3.3 and all similar costs
and all other costs not included within the Cost of the Work as described in
Section 3.2 hereof, which are paid or incurred by Contractor during or in
connection with the performance of the Work. All such Non-Allowable Costs of the
Work are included in Contractor’s Fee set forth in Section 3.1.1.2 above,
regardless of whether they exceed the amount of such Contractor’s Fee.
Notwithstanding any provision of this Contract to the contrary, (a) an item of
cost which would otherwise be included in the Cost of the Work shall be deemed a
Non-Allowable Cost of the Work if any of the provisions of Sections 3.3.1
through 3.3.26 below shall apply to such item of cost, and (b) Contractor shall
not be entitled to receive any additional reimbursement for Non-Allowable Costs
of the Work, including, but not limited to, any of the types of cost items
described as follows:

3.3.1 The cost of any item not specifically and expressly included as a Cost of
the Work in Section 3.2 above;

3.3.2 Costs in excess of the Guaranteed Maximum Price;

3.3.3 Salaries and all other compensation of the Contractor’s Personnel and
representatives performing any function at any location, except for those
Personnel individually named as approved in Exhibit C attached hereto and those
Personnel while performing Work on Site, and to the extent described therein;

3.3.4 All direct and indirect operating, maintenance and overhead costs of any
nature whatsoever arising out of or in any way relating to any of the
Contractor’s

 

- 20 -



--------------------------------------------------------------------------------

principal or branch offices, including, but not limited to: office space;
furniture and equipment which is dedicated to or reserved for use for the Work;
leasing and rental costs; maintenance; local telephone; utilities; depreciation;
security; office supplies; property taxes; the development of engineering and
construction manuals, standards or computer programs; personnel training of any
kind; and janitorial services; excepting only those actual and direct costs
incurred and permitted to the extent described in Sections 3.2.7 and 3.2.12
above;

3.3.5 Any expenses relating to Contractor’s operating capital, including
interest on the Contractor’s capital employed in support of the Work (provided,
however, as to interest, only so long as Owner timely pays amounts properly due
and owing to Contractor in accordance with and subject to the Contract
Documents);

3.3.6 Except as to Rework to the extent provided in Section 3.2.10, all direct
and indirect costs arising out of or relating to any defect in the Work or the
fault or negligence of, or failure to comply with the terms of the Contract
Documents or any subcontracts by, the Contractor, any Subcontractor or Vendor of
any tier or anyone directly or indirectly employed by any of them, or any party
for whom any of the foregoing are responsible or liable at law or under the
Contract Documents or otherwise or for whose acts or omissions any of them are
responsible or liable at law or under the Contract Documents;

3.3.7 [Deleted]

3.3.8 All costs incurred by Contractor for stock options, profits sharing
arrangements and similar incentive programs (except for fixed amounts reasonably
agreed upon by Owner and Contractor);

3.3.9 [Deleted]

3.3.10 All direct and indirect costs of any nature resulting from or
attributable to terminations, cancellations for convenience or suspensions,
excepting only for those costs which are expressly identified and permitted in
accordance with Article 17 of this Agreement;

3.3.11 Rental costs of Contractor or affiliate owned machinery and equipment,
except as specifically provided in Section 3.2.6 of this Agreement, and
Contractor and Owner may together from time to time modify any list of the
foregoing machinery and equipment;

3.3.12 All costs and fees relating to business and/or operating permits,
licenses and taxes, required by any governmental authorities (except as provided
in Sections 3.2.8 and 3.2.12.5), or by labor agreements, to enable the
Contractor, its Subcontractors or Vendors of any tier to be qualified to do
business and/or perform trade activities and/or any Work pursuant to the
Contract Documents;

3.3.13 Costs of repairing Defective Work, or Work damaged by Contractor,
Subcontractors, sub-subcontractors, materialmen, anyone directly or indirectly
employed by

 

- 21 -



--------------------------------------------------------------------------------

any of them, or for those acts or omissions any of them are responsible or
liable at law or under the Contract Documents except to the extent provided in
Section 3.2.10 hereof;

3.3.14 Costs incurred by Contractor in satisfying its indemnification
obligations pursuant to Article 14 of this Agreement or any other Contractor
indemnification provision of the Contract Documents;

3.3.15 Payments on account of materials, supplies, and equipment until delivered
and suitably stored at the Site for subsequent incorporation or consumption in
the Work, except as specifically provided in Sections 3.2.4, 5.11 and 5.13 of
this Agreement;

3.3.16 [Deleted]

3.3.17 Costs, including, but not limited to, legal costs, incurred by Contractor
relating to the preparation, response to or defense of any Claim, or of any
claims by third parties for copyright or patent infringement, for which
Contractor or any Subcontractor or Vendor are liable or responsible at law or
under the Contract Documents;

3.3.18 Any cost incurred by Contractor relating to a Change in the Work without
a Change Order or Construction Change Directive (other than a Minor Change or
unless approved otherwise in writing by Owner and Owner’s Lenders);

3.3.19 Costs (including, but not limited to, Costs of the Work) reimbursed by
insurance to Contractor or any Subcontractor or Vendor;

3.3.20 [Deleted];

3.3.21 OCIP costs that Owner has already paid;

3.3.22 [Deleted];

3.3.23 [Deleted];

3.3.24 [Deleted];

3.3.25 Costs that are incurred or are submitted to Owner for payment after the
Final Payment has been made, except for the specific dollar amounts of any
unresolved Claims specifically identified in Contractor’s Application for Final
Payment;

3.3.26 Any cost specifically stated in this Agreement as not reimbursable to the
Contractor or not includable in the Cost of the Work; and

3.3.27 All other direct, indirect and/or overhead costs of any nature
whatsoever, except as otherwise expressly provided to the contrary in the
Contract Documents.

3.4 Contractor’s Responsibility For Taxes. Other than as provided in Sections
3.2.1 and 3.2.8, it is expressly understood that no Taxes of any nature
whatsoever

 

- 22 -



--------------------------------------------------------------------------------

are considered a Cost of the Work and that Contractor will not be separately
reimbursed for any Taxes. Contractor shall be responsible for and shall timely
pay, all Taxes relating to or arising out of the performance of the Work and/or
Contractor’s obligations under the Contract.

3.5 Discounts, Rebates and Refunds. All cash discounts (so long as Owner has
made payment to Contractor to the extent advance or timely payment is necessary
to obtain such cash discount), trade discounts, rebates and refunds obtained by
Contractor during the course of the Work, and all amounts received from sales of
surplus materials and equipment, shall accrue to Owner. Contractor shall take
all necessary steps to obtain, secure and pass on such credits to Owner and all
such discounts, rebates and refunds shall be fully reflected in Contractor’s
monthly Applications for Progress Payment submitted pursuant to Article 5 of
this Agreement. Title to all materials, tools, and equipment paid for by Owner
shall be vested in Owner. At the completion of the Work and when no longer
required, such tools, equipment and materials as remain shall belong to Owner
and be, as Owner may direct (a) sold at the direction of Owner and all sums and
allowances realized shall be credited against the Cost of the Work for all
purposes under this Agreement or (b) delivered to Owner, all as Owner shall
direct.

3.6 No Duplication. Notwithstanding the breakdown or categorization of any costs
in this Article 3 or elsewhere in the Contract Documents, there shall be no
duplication of payment in the event any particular items for which payment is
requested can be characterized as falling into more than one of the types of
compensable or reimbursable categories. Notwithstanding any reference in the
Contract Documents to an item being referred to as Contractor’s sole cost,
expense, or responsibility, such item shall nevertheless be analyzed by the
Owner (and its auditors) and Contractor pursuant to Article III for
categorization as an allowable or non-allowable Cost of the Work.

ARTICLE IV.

CONTRACT TIME AND INTERIM MILESTONE DATES

4.1 Definitions.

4.1.1 The term “day” means any calendar day including public holidays.

4.1.2 The term “Notice to Proceed” means the written notice from Owner to
Contractor providing Contractor with a “Date of Commencement” for the Work.

4.1.3 The term “Interim Milestone Dates” means either the fixed dates, or the
fixed number of calendar days, available to Contractor to achieve the key
schedule “Interim Milestones” identified in Exhibit B (the “Project Schedule”).

4.1.4 The term “Contract Time” means (a) with respect to Substantial Completion,
the period of time between the Date of Commencement and Guaranteed Date of
Substantial Completion, and (b) with respect to Final Completion of the Work the
period of time between the Guaranteed Date of Substantial Completion and the
Guaranteed Date of Final Completion.

 

- 23 -



--------------------------------------------------------------------------------

4.1.5 The term “Guaranteed Date of Final Completion” means the date which is one
hundred twenty (120) calendar days after the date of Substantial Completion of
the entire Work.

4.1.6 The term “Guaranteed Date of Substantial Completion” means the date
twenty-one (21) months after the date of the Notice to Proceed in Section 4.1.2
hereof.

4.2 Time of the Essence. Contractor hereby accepts and confirms that, subject to
the terms of this Agreement, the Contract Time is reasonable for completing the
Work and hereby agrees to dedicate such personnel and other resources as are
necessary to assure that the Work is continuously managed and performed in a
diligent, skilled and workmanlike manner to achieve the Interim Milestone Dates
and the Guaranteed Date of Substantial Completion. Contractor acknowledges that
TIME IS OF THE ESSENCE with respect to its obligations under the Contract
Documents, and that Owner will suffer substantial damages in the event that
Substantial Completion is not achieved by the Guaranteed Date of Substantial
Completion in accordance with and subject to the terms of this Agreement.
Notwithstanding any other provision of the Contract to the contrary, in the
event Owner is unable to obtain financing satisfactory to Owner for the Project
and Owner does not issue a Notice to Proceed, Owner shall have the right to
terminate the Contract upon written notice to Contractor and such termination
shall be treated as a termination for convenience by Owner pursuant to
Section 17.2 hereof and the parties rights and obligations with regard to such
termination shall be as provided for in Section 17.2 hereof. Contractor will not
commence or perform any Work at the Site prior to the Date of Commencement in
Owner’s Notice to Proceed.

4.3 Completion Guarantees. Subject to changes in the Contract Time which are
mutually agreed to and finalized in accordance with the Contract Documents,
Contractor hereby guarantees to cause the Work to be commenced on the Date of
Commencement as provided in Section 4.1.2 hereof, and to (a) timely achieve each
of the Interim Milestones on or before the applicable Interim Milestone Date,
and (b) timely achieve Substantial Completion of the entire Work in accordance
with the requirements of Section 12.1 of this Agreement on or before the
Guaranteed Date of Substantial Completion. Section 4.4 below provides for
Liquidated Damages for failure to achieve the Revenue Opening by the specified
dates, and Contractor shall and hereby agrees to pay such Liquidated Damages to
Owner for and against any and all costs, damages, expenses, losses, liabilities
and obligations relating to and/or arising out of Contractor’s failure to timely
achieve the Revenue Opening by the Guaranteed Date of Substantial Completion,
except pursuant to schedule extensions which are set forth in Change Orders
approved by Owner in accordance with the Contract Documents. In the event
Contractor fails to timely achieve any Interim Milestones by the respective
Interim Milestone Date, Contractor shall not be subject to any liquidated
damages for such failure nor shall Contractor be liable for any direct damages,
indirect damages, Consequential Damages, or other damages for such failure;
provided however, notwithstanding the foregoing Contractor shall still be
subject to, and Contractor shall be obligated to comply fully with, the
provisions of Article 11 hereof including but not limited to submitting and
implementing a Recovery Plan.

 

- 24 -



--------------------------------------------------------------------------------

4.4 Liquidated Damages With Respect to Delays.

4.4.1 If the Revenue Opening (as defined herein below) is not achieved by the
Guaranteed Date of Substantial Completion, as such period may be adjusted
mutually pursuant to the Contract Documents, Contractor acknowledges and agrees
that Owner will suffer significant damages. “Revenue Opening” shall mean that
the Work is sufficiently complete in accordance with the Contract Documents and
all designated or required governmental certificates of occupancy and other
permits, inspections and certifications related to and allowing the full
occupancy and use of the Project by the public and Owner for all its designed
purposes have been issued to Owner by the relevant governmental authorities and
the Project, with respect to the Contractor’s Work, may be fully open to the
public. Accordingly, if the Revenue Opening is not achieved by the Guaranteed
Date of Substantial Completion, Contractor shall pay to Owner on demand (or, at
Owner’s option Owner may deduct, withhold and/or set off the whole or any
portion of the following liquidated damages amounts from or against any amounts
then or thereafter payable or due to Contractor from Owner), as liquidated
damages (“Liquidated Damages”) for such delay and not as a penalty, the
following amounts:

4.4.1.1 If the Revenue Opening is not achieved by the Guaranteed Date of
Substantial Completion, Thirty Thousand United States Dollars (US$30,000.00) per
day for each day of delay from and after the thirtieth (30th) day after the
Guaranteed Date of Substantial Completion until the Revenue Opening is achieved.
The maximum Liquidated Damages payable by Contractor under this Section 4.4.1
shall not exceed an amount equal to fifty percent (50%) of the total
Contractor’s Fee. Notwithstanding anything to the contrary herein, no Liquidated
Damages shall be assessed until the 31st day after the Guaranteed Date of
Substantial Completion.

4.4.2 Owner and Contractor hereby agree that it would be impractical or
impossible to ascertain at the outset of the Project the exact amount of damages
in the case of Contractor’s failure to cause the Revenue Opening to be achieved
by the Guaranteed Date of Substantial Completion, and agree to stipulate that
Owner’s loss in the case of any such failure, including all direct, indirect,
loss of use and consequential damages for such delay, will be deemed equal to
the amounts set forth herein as liquidated damages for the specific periods set
forth in Section 4.4.1 above for such delays as referred to therein, which
amounts both parties agree represent the parties’ best efforts at the outset in
making a genuine pre-estimate of Owner’s actual damages in such event.

4.4.3 The imposition or payment of Liquidated Damages under Section 4.4.1 is
solely a limitation on Contractor’s liability for delays as set forth therein,
and is the sole remedy for delays as set forth in this Section 4.4.
Notwithstanding the provisions of this Section 4.4, the foregoing liquidated
damages, shall not apply to or limit in any way any of Contractor’s obligations
and covenants under Section 11.8 hereof, including, without limitation,
Contractor’s obligation to provide and implement any Recovery Plan and/or take
all available steps to overcome or mitigate against the adverse effects of all
delays identified by Owner. The imposition of Liquidated Damages in
Section 4.4.1 shall not in any way apply to or limit Contractor’s liability for
(i) any other act, omission, breach or default of Contractor, Subcontractor or
any Vendor, other than Contractor’s delay and failure to cause

 

- 25 -



--------------------------------------------------------------------------------

the Revenue Opening to be achieved by the Guaranteed Date of Substantial
Completion, or (ii) for any breach or default of Contractor, Subcontractor or
any Vendor under any of the Contract Documents, other than Contractor’s delay
and failure to cause the Revenue Opening to be achieved by the Guaranteed Date
of Substantial Completion, or (iii) Contractor’s obligation to complete the Work
for the Guaranteed Maximum Price, including, but not limited to, Contractor’s
responsibility for all costs in excess of the Guaranteed Maximum Price. Further,
this imposition of Liquidated Damages in Section 4.4.1 shall not in any way
limit Owner’s other rights and/or remedies under this Agreement or otherwise,
other than with regard to Contractor’s delay and failure to cause the Revenue
Opening to be achieved by the Guaranteed Date of Substantial Completion,
provided, however, in no event and notwithstanding any provision of the Contract
to the contrary, this imposition of Liquidated Damages in Section 4.4.1 shall
not in any way limit or impair Owner’s rights and remedies under or relating to
any bond, including, but not limited to, any Performance and Payment Bond except
as it relates to Contractor’s delay and failure to cause Substantial Completion
to be achieved by the Guaranteed Date of Substantial Completion.

 

           

 

     

 

 

Contractor Initials   Owner Initials

4.5 Financial and Other Information.

4.5.1 Financial and Other Information. Contractor hereby agrees to prepare and
provide, or to cause to be prepared and provided, information and documents
requested in writing by Owner with respect to one or more entities that may be
formed as a parent entity of Owner and or any parent or subsidiary entities
thereof (collectively, the “Company”) that is reasonably necessary to provide to
the Company’s underwriters, initial purchasers, placement agents or Owner’s
Lenders to effect the financing of the Project and to comply with and or respond
to Securities and Exchange Commission comments on proposed financing materials
(such information hereinafter referred to as the “Information”). Contractor
hereby represents and warrants to the Company that (i) the Information shall
present fairly the financial condition of Contractor at the dates indicated and,
if applicable, the results of the operations of Contractor for the periods
specified and that, since the respective dates as of which the financial
statements are given in, and as of the date of the disclosure of such
Information, there shall have been no material adverse change in the condition,
financial or otherwise, or in the earnings, affairs or business prospects of
Contractor, whether or not arising in the ordinary course of business, except as
otherwise stated therein, (ii) the financial statements comprising the
Information have been prepared in conformity with generally accepted accounting
principles and policies as applied in the United States applied on a consistent
basis throughout the periods involved, except as may be expressly stated in the
related notes thereto, (iii) the auditors who have expressed their opinion with
respect to the audited financial statements comprising the Information are
independent public or certified public accountants as required by the Securities
Act (as defined below) and (iv) the Information to be provided pursuant to this
Section 4.5.1 shall be true and correct in all material respects and shall not
contain any untrue statement of a material fact or omit any material fact
required to be stated therein or necessary to make the

 

- 26 -



--------------------------------------------------------------------------------

statements therein, in the light of the circumstances under which they were
made, not misleading.

4.5.2 Use of Information. Contractor hereby agrees that the Company shall have
the right to provide the Information to the Company’s underwriters, initial
purchasers, placement agents and Owner’s Lenders and the Securities and Exchange
Commission. However, Owner and Contractor agree that Contractor’s financial
information shall remain confidential and shall not be used for any purpose
except as specifically stated herein. The Company and its underwriters, initial
purchasers, placement agents and Owner’s Lenders, and their respective
representatives, shall have the right to rely fully upon the Information
provided pursuant to this Section 4.5 and on the representations, warranties,
covenants and agreements of Contractor contained herein.

4.5.3 Further Assurances; Cooperation. Each Contractor Party hereby agrees that,
at any time and from time to time after the date hereof, it shall execute and
deliver such documents and instruments and take such other actions as the
Company may reasonably request in order to confirm Contractor’s obligations and
representations and warranties under Section 4.5 to the Company.

4.6 Early Completion. If, and only if, (a) Revenue Opening is achieved at least
sixteen (16) calendar days prior to the Guaranteed Date of Substantial
Completion, as such Guaranteed Date of Substantial Completion may be adjusted
pursuant to the Contract Documents, and (b) Contractor provides Owner with a
written notice accurately confirming to Owner the date of Substantial Completion
of the entire Work not less than one hundred twenty (120) calendar days prior to
such date. Contractor shall be entitled to an early completion bonus payment, to
be paid to Contractor after Owner’s final audit of the Project and Final
Payment, in the amount of $30,000 per day for each day, up to but not to exceed
sixteen (16) days for a maximum total early completion bonus payment of Five
Hundred Thousand Dollars ($500,000.00), that the Contractor achieves Substantial
Completion of the Work in advance of the Guaranteed Date of Substantial
Completion. The early completion bonus will only be owed to Contractor if
Contractor is able to accelerate the Substantial Completion of the Work without
the use of overtime labor funded as Costs of the Work or other increase in the
Cost of the Work which is incurred or arranged with the intent to achieve
Substantial Completion prior to the Guaranteed Date of Substantial Completion.

ARTICLE V.

PAYMENTS TO CONTRACTOR

In consideration of Contractor’s performance of the Work in full compliance with
the Contract Documents, Owner shall pay Contractor as follows:

5.1 Schedule of Values. Concurrent with the Date of Commencement for the Work,
Contractor shall submit to Owner and Owner’s Lenders a “Schedule of Values” for
the Work, allocating values among all categories or portions of the Work based
on the Guaranteed Maximum Price Breakdown and the Guaranteed Maximum Price
Premises and Assumptions. The Schedule of Values (and all revised and updated
Schedule of Values) shall be prepared in such form and supported by data to
substantiate its accuracy to the

 

- 27 -



--------------------------------------------------------------------------------

extent as Owner and Owner’s Lenders may reasonably require, shall be based upon
the latest cost information available to Contractor, and shall be subject to
Owner’s and Owner’s Lenders’ approval which approval shall not be unreasonably
delayed. By way of example and not by limitation, the Schedule of Values should
include and delineate: (a) each trade subcontract and major component thereof
and the contract price or the expected aggregate amount to be paid thereunder in
the case of “cost-plus” contracts; and (b) each significant purchase order and
the installation costs for all procured materials and equipment, so that logical
and realistic cost breakdowns are established and set forth for all facilities,
phases, areas, trade disciplines, utility and electrical systems, FF&E items and
major components of each of the foregoing. The Schedule of Values as accepted
and approved in writing by Owner and Owner’s Lenders shall be used as a basis
for the Contractor’s Applications For Progress Payments described in Section 5.2
below. Owner and Owner’s Lenders shall have the right to reject all or any
portion of the Schedule of Values which Owner or Owner’s Lenders determines does
not accurately define the Work in reasonable detail, or if the detail provided
does not accurately reflect an appropriate cost, allocation or proportion of the
Work. At any time and from time to time if it reasonably appears to Owner or
Owner’s Lenders that any aspect of the Schedule of Values is incomplete or
inaccurate, and following any Change Order or Construction Change Directive, the
Schedule of Values shall be adjusted by Contractor, in each case subject to
Owner’s and Owner’s Lenders’ prior written approval, to reflect accurately the
values of the various portions of the Work.

5.2 Applications For Progress Payments.

5.2.1 Format of Applications

5.2.1.1 On or before the first (1st) day of each month, Contractor shall submit
to Owner an initial draft of Contractor’s Application for Progress Payment for
the previous month.

5.2.1.2 On or before the fifth (5th) day of each month, Contractor shall submit
to Owner a fully completed Application For Progress Payment for the previous
month in a format reasonably satisfactory to Owner and supported by such
documentation to verify entitlement as Owner and Owner’s Lenders may reasonably
require, and certified by Contractor as correct. Each Application for Progress
Payment shall be sequentially numbered, and shall clearly identify, itemize and
attribute all Costs of the Work in a manner which facilitates review by Owner
and completion by Owner of any documents required for Owner to make a request
for advance (“Advance Request”) from Owner’s Lenders under the Loan Documents.
Such Applications for Progress Payment may only request payment for Cost of the
Work actually incurred prior to the date of such Application for Progress
Payment and that the Contractor has paid or intends to pay to a Subcontractor or
Vendor promptly after receipt by the Contractor of the corresponding payment
from the Owner or Owner’s Lenders, and may not include requests for payment of
amounts Contractor does not intend to pay promptly to a Subcontractor or Vendor
because of a dispute or other reason. Contractor shall not submit more than one
Application for Progress Payment per month, unless otherwise requested by Owner.
In addition, each Application for Progress Payment shall separately identify and
itemize the following:

 

- 28 -



--------------------------------------------------------------------------------

(a) Work performed during such preceding calendar month.

(b) Amounts due for Contractor’s scope of Work satisfactorily completed during
the preceding month as measured by the Contractor’s and Subcontractor’s direct
and actual costs incurred in accordance with the Cost of the Work described in
Section 3.2 of this Agreement, a list of all bills for supplies, materials,
equipment and fixtures incorporated in the Work (in detail reasonably sufficient
to allow Owner to determine where each item is incorporated) and labor performed
(in detail reasonably sufficient to allow Owner to determine where and on what
portion of the Work and the Project the labor was performed, including, but not
limited to, labor payrolls with names, dates, hours and rates) in connection
with the Work, a list of all bills for materials and items purchased and/or
manufactured for incorporation into the Work but which, at the time of the
Application for Progress payment, have not been incorporated in the Work (in
detail reasonably sufficient to allow Owner to determine where each material and
item is being stored), together with copies of the actual bills payable to
Subcontractors and Vendors under lump sum agreements or otherwise as they relate
to such Application for Progress Payment and, to the extent not covered by the
foregoing, copies of all invoices over $1,000.

(c) For each category and portion of the Work as shown on the Schedule of
Values: (1) the amount requested on all previous Applications for Progress
Payment, (2) the amount requested on the current Application for Progress
Payment and (3) the amount allocated to the Work yet to be completed.

(d) The percentage completion of each portion of the Work as of the end of the
period covered by the Application for Progress Payment, shown as the percentage
obtained by dividing (a) the expense which has actually been incurred by
Contractor during the period covered by the Application for Progress Payment on
account of that portion of the Work for which Contractor has made or intends to
make actual payment prior to the next Application for Progress Payment, by
(b) the amount allocated to that portion of the Work in the Schedule of Values.

(e) Amounts due which are attributable to the Contractor’s Fee earned as a
result of the completion of Contractor’s scope of Work during such period
covered by and included in the Application for Progress Payment and approved by
Owner. Under no circumstances shall Contractor include in any Application for
Progress Payment, nor shall Owner be required to pay or cause to be paid, an
Application for Progress Payment for funds to pay an amount in excess of the
then applicable pro rata portion of the Contractor’s Fee, using the ratio that
the portion of the Work then completed and approved by Owner bears to the total
Work (as determined by the total Costs of the Work disbursed to date compared to
the total approved Costs of the Work amount on the Schedule of Values).

 

- 29 -



--------------------------------------------------------------------------------

(f) For all amounts due as the result of approved Change Orders and Construction
Change Directives, the Contractor shall make submittals for each Change Order
and Construction Change Directive.

(g) Reflect Retention in the amount provided for pursuant to Section 5.6 of this
Agreement.

(h) A spreadsheet identifying the starting and current balance of the Contractor
Construction Contingency and Owner Contingency, and each allocation thereof and
its purpose.

(i) Such additional information and documentation regarding the progress and/or
cost of the Work as Owner or Owner’s Lenders may reasonably require.

5.2.2 Substantiation of Costs. Contractor shall support its Applications For
Progress Payment with relevant documentary evidence for cost verification
purposes as Owner and Owner’s Lenders may reasonably require. This obligation
shall include providing Owner with such supporting documentation as necessary to
enable Owner and Owner’s Lenders to verify Costs of the Work submitted pursuant
to Section 3.2 of this Agreement, including any Costs of the Work attributable
to Change Orders or Construction Change Directives. To the extent requested by
Owner or Owner’s Lenders, this shall include providing audit access to
Contractor’s books and records to the extent described in Article 19 of this
Agreement. All blanks and columns in the Application for Progress Payment must
be completed. With respect to all costs associated with deposits, advance
payments or materials stored off-Site, Contractor must comply with the
provisions of Sections 5.11 and 5.13 of this Agreement, and Contractor shall not
make any such advance payments and shall not be entitled to reimbursement for
the cost of any materials or equipment which have not been delivered and
incorporated into the Project or stored at the Site except as provided in those
Sections.

5.2.3 Additional Costs For Change Orders and Claims. Except for Construction
Change Directives that specify additional costs of the Work are to be paid or
pursuant to an Owner signed Change Order, Owner shall not have any obligation to
pay or cause to be paid any amounts to Contractor or any Subcontractor or Vendor
for work outside the scope of Contractor’s Work.

5.2.4 Lien Waivers. Each Application for Progress Payment shall include signed
and acknowledged (by a notary) Conditional Waivers and Releases of Lien Upon
Progress Payment in the form attached hereto as Exhibit K from Contractor and
each Subcontractor and each Vendor with regard to Work that was done, performed
or furnished from the last day covered by the immediately preceding Application
for Progress Payment through the last day covered by the current Application for
Progress Payment, and signed and acknowledged (by a notary) Unconditional
Waivers and Releases of Liens Upon Progress Payment in the form attached hereto
as Exhibit L from Contractor and each Subcontractor and each Vendor with regard
to Work that was done, performed or furnished through the last day covered by
the immediately preceding Application for Progress

 

- 30 -



--------------------------------------------------------------------------------

Payment. Owner’s receipt of such executed and acknowledged waivers shall be a
condition precedent to Owner’s obligation to pay or cause to be paid any amounts
pertaining thereto. Notwithstanding the foregoing, and subject to all other
terms of this Agreement, to the extent Contractor fails to provide any of the
foregoing waivers and releases of lien when required (“Outstanding Releases”),
Contractor shall provide to Owner’s and Owner’s Lenders’ title insurers, from
time to time upon Owner’s request and as a condition to any progress or other
payment to Contractor, such affidavits, indemnities, certificates and other
instruments as such title insurers require to issue to Owner and Owner’s
Lenders, as a condition to any progress or other payment to Contractor, one or
more bonds or endorsements to their respective title insurance policies insuring
the lien free status of the Work, the Site and the Project (Contractor’s failure
to cause the title insurer to provide the required bonds or endorsement(s) shall
be a breach of this Agreement); provided, however, that at no time shall the
aggregate of all Outstanding Releases represent Work with an aggregate value in
excess of $1,000. In addition, Owner may at any time direct Contractor to submit
an executed affidavit that all payrolls, invoices for material and equipment,
and other indebtedness connected with the Work and associated with an
Application For Progress Payment have been paid.

5.2.5 Contractor Statements. Each Application for Progress Payment shall include
a “Contractor’s Advance Certificate,” in substantially the form of Exhibit O
attached to this Agreement, or otherwise in form and substance reasonably
satisfactory to Owner’s Lenders and signed by Contractor. Further, unless
otherwise stated by Contractor in the Contractor’s Certificate and accepted by
Owner, the issuance of an Application for Progress Payment (and Final Payment)
by Contractor will constitute a representation by Contractor to Owner that
(a) the Work has progressed in accordance with the Project Schedule, (b) the
quality of the Work performed up to the date of such Application for Progress
Payment (or Final Payment) is in compliance with the requirements set forth in
the Contract Documents, (c) Contractor is not in breach of any of the provisions
of the Contract Documents, (d) Contractor has obtained and holds all permits
required to be obtained and held by Contractor for the Work at the time the
Application for Progress Payment (or Final Payment) was issued, such permits are
in full force and effect and Contractor has performed and observed all
requirements of such permits to the extent required to be performed as of the
issuance of the Application for Progress Payment (or Final Payment) and
(e) Contractor is entitled to payment in the amount certified. The payment by
Owner of any amount requested in an Application for Progress Payment shall not
be deemed to represent in any way that (i) Owner has inspected the quality or
quantity of the Work, (ii) Owner has reviewed the construction means, methods,
techniques, sequences or procedures used by Contractor or (iii) Owner has made
any examination to ascertain how Contractor has used the progress payments
previously made to it.

5.2.6 As-Built Survey. At the time of and as a condition precedent to approval
of the Application for Progress Payment submitted after completion of the
foundation work for the Project, Contractor shall cause an updated as-built
survey from a duly licensed surveyor to be delivered to Owner and Owner’s
Lenders, which as-built survey shall be satisfactory in form and substance to
Owner, Owner’s Lenders and their respective title insurers.

 

- 31 -



--------------------------------------------------------------------------------

5.3 Time of Payments. Subject to the terms of the Contract Documents, Owner
shall make or cause to be made to Contractor progress payments properly due and
undisputed based on an approved Application for Progress Payment within thirty
(30) calendar days after receipt of such fully completed Applications for
Progress Payment which is submitted along with all requirements under
Section 5.2 above, and substantiated in accordance with Section 5.2.2 above, and
otherwise reasonably satisfactory to and approved by Owner and Owner’s Lenders,
less any amounts that may be retained or withheld pursuant to the Contract
Documents. Contractor recognizes that (i) any payment to it by or on behalf of
the Owner is conditional upon the approval in writing by Owner’s Lenders of the
related Advance Request from Owner, and that (ii) Owner’s Lenders are entitled
to request that the Contractor deliver further documents or substantiation of
costs before approving any Application for Progress Payment and the related
Advance Request from Owner. Owner shall promptly inform Contractor if Owner
becomes aware that any of Owner’s Lenders will not be funding all or any portion
of a particular Advance Request as it relates to an Application for Progress
Payment, notwithstanding that Owner shall have approved such Application for
Progress Payment.

5.4 Owner’s Right To Withhold. Notwithstanding anything to the contrary herein,
and in addition to the Retention described in Section 5.6 of this Agreement,
Owner may, upon written notice to Contractor, together with a written
explanation of all such withholding and the calculation of the amounts withheld,
withhold from any payments otherwise due to Contractor (including Final
Payment), up to one hundred percent (100%) of the amount which, in Owner’s
reasonable opinion, is necessary to protect Owner against or compensate Owner
for any and all damages, costs, lawsuits claims, overpayments, expenses and
losses, including, but not limited to, for the cure of any breach, default or
failure to perform, or to assure the payment of claims of third persons, in each
case attributable to any of the items or circumstances listed below in this
Section 5.4 (such items or circumstances, the “Bases for Withholding”). Owner,
at its option, may apply such sums in such manner as Owner may in good faith
deem necessary or proper to secure protection from or to satisfy such claims,
and Owner shall not be deemed in default of this Agreement or the other Contract
Documents by reason of withholding payment under this Agreement in good faith.
Contractor shall not be entitled to receive payment with respect to any portion
of an Application for Progress Payment that is inaccurate or incomplete or that
contains any misrepresentation. The rights and remedies of Owner under this
Section 5.4 shall be non-exclusive and shall be in addition to all other
remedies available to Owner under this Agreement or at law, in equity or
otherwise. Bases for Withholding shall include the following:

5.4.1 The overall percentage of Work satisfactorily completed by Contractor and
each relevant Subcontractor and/or Vendor (determined by comparing the amount of
Work satisfactorily completed to the total amount of Work to be completed), is
less than the overall percentage of payments determined by comparing (i) the sum
of (a) all amounts previously paid or caused to be paid by Owner; and (b) the
pending Application for Progress Payment to be paid, to (ii) the total amount of
the Cost of the Work within the Guaranteed Maximum Price.

 

- 32 -



--------------------------------------------------------------------------------

5.4.2 Contractor’s failure to satisfactorily perform the Work and its other
obligations hereunder in accordance with the Contract Documents, including, but
not limited to, failing to comply with any applicable Laws (provided, however,
Contractor shall not be responsible for whether the Drawings and Specifications
conform to applicable Laws, except to the extent Contractor knows that any
Drawing or Specification fails to comply with any such Laws and Contractor does
not timely inform Owner of such failure) failure to submit or carry out Recovery
Plans in accordance with Section 11.8 of this Agreement, and/or failure to
maintain insurance in compliance with the requirements of this Agreement or the
requirements of Owner’s Lenders.

5.4.3 Defective Work not remedied in a timely manner after receipt of notice
from Owner during the course of the Work or during the Defects Liability Period,
as applicable (and if any Work inspected by Owner is not to Owner’s reasonable
satisfaction in accordance with the Contract Documents, a condition of any
additional payments to Contractor shall be the correction of any such
unsatisfactory Work to Owner’s reasonable satisfaction in accordance with the
Contract Documents).

5.4.4 Any failure by Contractor to make timely or properly due payments to
Subcontractors or Vendors.

5.4.5 Contractor’s failure to submit lien waivers or releases as required
pursuant to Section 5.2.4 above or as otherwise required in the Contract.

5.4.6 The exercising by Contractor or any Subcontractor or Vendor of mechanic’s
lien rights or other claims relating to the Work against Owner or Owner’s
Lenders, the premises of Owner, the Project and/or the Site, or the making or
filing of any claim against the same by any other person or entity arising out
of or relating to the Work or acts or omissions of Contractor, any
Subcontractor, any Vendor, or any other person for whose acts Contractor is
responsible or liable at law or under the Contract Documents or otherwise,
except for those lien rights exercised as a result of Owner’s failure to make
payment or cause payment to be made when due to Contractor under the Contract.

5.4.7 Contractor’s failure to expeditiously remove or release mechanic’s or
similar liens made against the premises of Owner, the Project and/or the Site,
except for those liens made as a result of Owner’s failure to make payment or
cause payment to be made when due to Contractor under the Contract.

5.4.8 Any failure by the Contractor to provide Owner or Owner’s Lenders with
timely access to the Contractor’s books and records for audit purposes to the
extent described in Article 19 of this Agreement.

5.4.9 Any failure by Contractor to provide the Schedule Updates as required by
Article 11 of this Agreement or failure to submit Applications for Progress
Payments consistent with the Schedule of Values.

5.4.10 Any failure by Contractor to satisfy any of its obligations under this
Agreement to provide documents, certificates, affidavits, bonds or other
information or assurances requested by Owner, Owner’s Lenders or their
respective title insurers.

 

- 33 -



--------------------------------------------------------------------------------

5.4.11 Owner’s or Owner’s Lenders’ good faith belief based on reasonable
evidence that the Work cannot be completed for the unpaid balance of the
Guaranteed Maximum Price or any failure by Contractor to satisfy its obligations
under Section 3.1.3 of this Agreement.

5.4.12 Regarding any particular portion of the Work as shown on the Schedule of
Values, any amount requested is attributable to a portion of the Work not
actually completed or the amount requested represents a greater percentage of
the Work than actually completed, in each case as determined by Owner in its
reasonable discretion.

5.4.13 Owner’s or Owner’s Lenders’ good faith belief based on reasonable
evidence that the Work will not be completed within the Contract Time.

5.4.14 Damage to property or Work or injury to persons attributable to the acts
or omissions of Contractor, any Subcontractor or any person for whose acts or
omissions Contractor is responsible or liable at law, under the Contract
Documents or otherwise.

5.4.15 Deviations from the Contract Documents (other than those approved or
permitted in accordance with this Agreement) without an applicable Change Order
or Construction Change Directive.

5.4.16 Any material breach or default or failure to perform by Contractor under
the Contract Documents, including, but not limited to, failure to maintain any
required insurance, or any material inaccuracy in any of Contractor’s
representations or warranties.

5.4.17 A determination by Owner to nullify in whole or in part a prior approval
of an Application for Progress Payment and/or prior payment made, because of
subsequently discovered evidence or subsequent observations which otherwise
would allow Owner to withhold pursuant to this Section 5.4 or elsewhere in the
Contract Documents.

5.4.18 Contractor’s failure to obtain, comply with and keep valid and in full
force and effect, and deliver copies to Owner of, all approvals, permits,
certifications, consents and licenses of governmental authorities or other
parties having jurisdiction over the Site, the Project or the Work or
contractual rights to approve or inspect any of the foregoing which are
necessary at the stage of construction and/or otherwise existing and required to
be complied with or satisfied when such disbursement to Contractor is to be made
to enable Final Completion on or before the Contract Time.

5.4.19 Encroachments by any part of the Work being constructed on property
located outside the boundaries of the Site or improper location of foundations.

5.4.20 An order or statement shall have been made by or received from any
governmental, administrative or regulatory authority or agency stating that the
whole or any part of the Work, and/or any proposed change thereto, for which
Contractor or any Subcontractor or Vendor is responsible or which relates to
Contractor’s or any Subcontractor’s or Vendor’s activities (or the activities of
any other person for whose acts Contractor is responsible or liable at law or
under the Contract Documents or otherwise) is

 

- 34 -



--------------------------------------------------------------------------------

in violation of any Laws, unless such order or statement has been timely
corrected to the satisfaction of both the applicable governmental agency and
Owner and evidence of such timely correction shall have been provided to Owner
in form and substance satisfactory to Owner.

5.4.21 Contractor’s failure to comply with the requirements of Section 5.13 of
this Agreement relating to off-Site materials.

5.4.22 The existence of Work, including Punch List Items, not fully completed or
corrected after Substantial Completion.

5.4.23 Owner’s Lenders’ inability (if not the fault of Owner) to obtain (1) one
or more title insurance endorsements to the Owner’s Lenders’ title policy or
policies, showing no intervening or other liens, lien rights or encumbrances
upon the Site or any improvements relating to the whole or any portion of the
Work prior to any Lender Liens (as defined in Section 24.2 of this Agreement),
other than those approved in writing by Owner’s Lender, and insuring the full
amount of the disbursement and its priority satisfactory to Owner and Owner’s
Lenders and showing no encroachments by any portion of the Work outside the
boundaries of the Site and proper location of foundations, or (2) a satisfactory
report under the Uniform Commercial Code showing no liens or interests upon the
Site or any improvements (other than those of Owner’s Lenders) relating to the
whole or any portion of the Work; or any failure of Contractor or any
Subcontractor to comply with Section 24.2 of this Agreement.

5.4.24 It shall be a condition precedent to all payments to Contractor following
the date that certificates of occupancy (or any other equivalent permits
required for occupancy and use) are obtainable for the whole or any part of the
Project prior to Final Completion, that Contractor obtain and deliver to Owner
all such permits when they are first available to be obtained (unless due to the
fault of Owner such certificates are not obtainable).

5.4.25 The existence of Disputed Claim Amounts (as defined in the Contractor’s
Certificate) in excess of $10,000.00, in the aggregate on any one Application
For Progress Payment.

5.5 Manner of Payment; Joint Payee Checks. Owner shall have the right, at any
time and from time to time upon notice to Contractor, to issue one or more
checks for portions of a progress payment and/or Final Payment which are payable
jointly to Contractor and its Subcontractors or Vendors of any tier or the
parties owed. This right includes, but is not limited to, issuing jointly
payable checks in circumstances where a dispute exists between Owner and
Contractor with respect to the value of any partially or fully completed Work,
including disputed Change Proposal Requests and Claims, and circumstances where
Contractor has failed to provide lien waiver documents as required herein. Any
such checks shall be forwarded to Contractor for further handling. Without
limiting the generality of the foregoing, if Contractor fails, neglects, or
refuses to pay for labor or services performed or materials or equipment
supplied in connection with the Work, Owner shall have the right (but not the
obligation) to make payments or cause payments to be made directly (with

 

- 35 -



--------------------------------------------------------------------------------

notice to Contractor) for any and all such labor, materials or equipment and to
deduct the amount of such payment from any payments otherwise due to Contractor
and from the Guaranteed Maximum Price.

5.6 Retention. From each Progress Payment made or caused to be made by Owner on
an approved Application for Progress Payment, Owner shall retain and withhold
(or cause to be retained and withheld) “Retention” in an amount equal to
(i) five percent (5%) of the approved amounts to be paid with respect to the
Work performed directly by Contractor (as distinguished from Work performed by
Subcontractors, Vendors or any other third party), (ii) five percent (5%) of the
approved amounts to be paid with respect to the Work performed by Subcontractors
with a total contract or agreement value or amount in excess of $100,000
(established Subcontract value for item (ii) may be reduced solely at the
Owner’s Lender’s and Owner’s mutual discretion), and (iii) three percent (3%) of
the approved amounts to be paid with respect to the Work performed by
Subcontractors with a total contract or agreement value or amount less than
$100,000. No Retention shall be withheld from payments approved to be applied to
Contractor’s General Conditions, Insurance Premiums, Contractor’s Payment and
Performance Bonds premiums, solely material acquisitions and Contractor’s Fee.
Contractor shall not request in any Application for Progress Payment, and Owner
shall have no obligation to include in any Progress Payment made pursuant
thereto, any Retention amounts to be withheld pursuant to the foregoing, until
such time as the Retention is to be released to the Subcontractor in accordance
with the applicable approved subcontract or purchase order and this Agreement.
For purposes of clarity, as used in this Section, “approved amounts to be paid”
means the approved amounts payable without subtraction of the required
retention. After fifty percent (50%) of the scope of the Work has been
satisfactorily completed, Owner may, but shall not have any obligation to, elect
to reduce the level of Retainage withholding in the event that Owner, in its
sole discretion, determines that Contractor and its Subcontractors are
satisfactorily performing the Work in accordance with the Contract Documents,
including but not limited to, achieving Interim Milestones Dates. Subject to the
following sentence and any set off and audit rights, all remaining Retention
shall be released as part of the Final Payment to Contractor. With respect to
any portions of the Work for which the Defects Liability Period has been
extended pursuant to Section 10.2 of this Agreement, Owner shall retain and
withhold from the Retention an amount (the “Defects Liability Retainage”) equal
to one hundred fifty percent (150%) of the Owner’s reasonable estimate of the
cost to correct, repair or replace such portions of the Work, but not including
any punitive damages, or other damages unrelated, directly or indirectly, to any
unsatisfactory Work or the cost involved to correct, repair or replace such
Work, thereafter, at the expiration of the Defects Liability Period (as
extended) for such Work, the Defects Liability Retainage shall be either
(i) retained by Owner in the event the Owner exercised its right to correct such
Work in accordance with Section 10.7 hereof prior to the expiration of the
Defects Liability Period (as extended) or (ii) released to Contractor.

5.7 Substantial Completion Payment. Payment by Owner of any Retention upon
Substantial Completion shall be at Owner’s election and shall be in
consideration of Contractor’s unconditional covenant and agreement to complete
all final Punch List Items. At Owner’s option, upon Substantial Completion,
Owner may elect to release any Retention then being held by Owner, less any
Defects Liability Retainage and a sum equal to one

 

- 36 -



--------------------------------------------------------------------------------

hundred fifty percent (150%) of the costs reasonably estimated by Owner to be
necessary to complete any such Punch List Items, but not including any punitive
damages, or other damages unrelated, directly or indirectly, to any Punch List
Items or the cost involved to satisfactorily complete such Punch List Items,
which sum shall be retained by Owner until such Punch List Items are completed.
Thereafter, Owner shall pay to Contractor monthly the amounts retained for such
Punch List Items to the extent that each Punch List Item is satisfactorily
completed by Contractor and accepted by Owner. It shall be a condition precedent
to payment to Contractor of any Retention related to Substantial Completion that
Contractor obtain and deliver to Owner all certificates of occupancy (or any
other equivalent permits required for occupancy and use) as may be required by
Owner.

5.8 Final Payment. Contractor’s “Application For Final Payment” shall be
submitted in accordance with the following:

5.8.1 “Final Payment” means the payment to Contractor of all amounts due and
owing and remaining to be paid to Contractor under the Contract Documents,
including any Retention, based on Contractor’s Application for Final Payment and
Owner’s Certificate of Final Completion. Final Payment shall not be due, and
Contractor’s Application for Final Payment shall not be considered, until the
Contractor completes all of the Work in accordance with the Contract Documents,
including the requirements set forth in Section 5.8.2 and the prerequisites for
a Certificate of Final Completion set forth in Section 12.2 of this Agreement.

5.8.2 It shall be a condition to Final Payment that Contractor deliver to Owner
the following (duly executed by Contractor or such other party, as the case may
be, and acknowledged, where appropriate):

5.8.2.1 A certificate that all payrolls (including all union dues, health,
welfare, pension plan and other labor associated contributions), invoices for
all labor, materials and equipment and all other indebtedness connected with the
Work for which Owner or its property might in any way be responsible, and for
which Owner has paid the Contractor, have been paid or otherwise satisfied.

5.8.2.2 Final Waivers in a form acceptable to Owner from Contractor and all
Subcontractors and Vendors and all other persons providing any services, labor,
materials or equipment in relation to the Work, including certified copies of
waivers of all lien rights exercised during the course of the Work and not
previously provided to Owner, and no lien rights have been exercised, or other
claims or encumbrances have been filed or are outstanding, with respect to the
whole or any part of or interest in either the Site or the Work.

5.8.2.3 A certificate that Contractor has timely paid all applicable Taxes due
and payable prior to Final Payment and arising out of the Work in a form
satisfactory to Owner.

5.8.2.4 An accounting of the credits due to Owner for the value of any excess
items paid for by Owner and a complete detailed statement of the Cost of the

 

- 37 -



--------------------------------------------------------------------------------

Work showing, without limitation, all expenditures for which tax credits or
deductions may be allowed (if applicable).

5.8.2.5 Any documents, instruments, releases, certificates and indemnities
reasonably required and that Contractor is able to obtain using its best efforts
in order to establish that no mechanics or materialmen’s lien rights have been
exercised, that all Lender Liens are of first priority (including prior to any
other liens or lien rights) as it relates to Contractor’s obligations under the
Contract, and that there are no encroachments or violations of any covenants,
conditions or restrictions affecting the Site.

5.8.2.6 If required by Owner or Owner’s Lenders, other data establishing payment
or satisfaction of obligations, such as receipts, releases and waivers of liens,
claims, security interests or encumbrances arising out of the Contract or the
Work which may then or in the future affect Owner, Owner’s Lenders, Owner’s
property, the Project or the Site, and to the extent and in such form as may
reasonably be designated by Owner or Owner’s Lenders. If a Subcontractor or
Vendor refuses to furnish a release or waiver required by Owner, Contractor
shall within such time as set forth in Section 7.19 hereof furnish a bond
satisfactory to Owner to indemnify Owner against such lien and cause it to be
paid and released; if such lien remains unsatisfied after payments are made,
Contractor shall immediately refund to Owner and indemnify Owner against all
money that Owner may be compelled to pay in releasing Owner, Owner’s property,
the Project or the Site from such lien, including all costs and reasonable
attorneys’ fees.

5.8.2.7 A “Contractor’s Final Completion Certificate” in substantially the form
of Exhibit P attached to this Agreement or otherwise in form and substance
reasonably satisfactory to Owner’s Lenders, executed by Contractor.

5.8.2.8 A “Consent to Surety to Final Payment” (AIA form G707) from each surety
who has issued an Performance and Payment Bond to Contractor or any
Subcontractor in connection with the Work.

5.8.2.9 Such other certificates and instruments relating to the Work as Owner’s
Lenders may reasonably require.

5.8.3 If at the time of Final Payment, there are any unresolved mechanic’s liens
or claims relating to Owner, Owner’s property, the Site and/or the Project,
regardless of whether such liens are exercised or claims are made or filed by
Contractor, any Subcontractor or Vendor or any other party relating to the Work,
Contractor shall not then be entitled to, and Owner shall have the right to
withhold from the Final Payment, an amount equal to one hundred fifty percent
(150%) of the amounts specified as claimed due, and/or secured by such lien or
claim or as may otherwise reasonably be determined to be necessary to release
such lien or claim, unless and until Contractor releases or causes the release
of Owner, Owner’s property, the Site or the Project, as applicable, from such
liens and claims in a manner satisfactory to Owner and Owner’s Lenders or, as
directed by Owner, Contractor provides Owner and Owner’s Lenders with
indemnities acceptable to Owner and Owner’s Lenders and/or bonds around any
mechanic’s lien or claim in a manner acceptable

 

- 38 -



--------------------------------------------------------------------------------

to Owner and Owner’s Lenders, all in accordance with Section 7.19 hereof,
including Owner shall have the right to use such withheld amount to release such
liens.

5.8.4 The Application For Final Payment shall include a statement of all
unresolved Claims (and for which payment has been and/or shall be withheld by
Owner). Contractor shall separately list by Claim number the specific dollar
amounts which have previously been submitted as Claims by Contractor in good
faith and in full compliance by Contractor with this Agreement.

5.8.5 Except for such unresolved Claims stated in specific dollar amounts which
have been previously filed by Contractor in good faith and in full compliance
with this Agreement, the submittal by Contractor of its Application For Final
Payment shall constitute a final and irrevocable release and waiver by
Contractor of any and all other Claims and causes of action for additional costs
allowable under the Contract Documents. This release and waiver shall include,
without limitation, any and all claims for amounts in addition to the specific
dollar amounts relating to the unresolved Claims so identified by Contractor,
and all other Claims or potential claims of Subcontractors and Vendors arising
out of this Contract, whether or not any such Claims or potential Claims arise
in contract or in tort or were known or unknown at the time of submittal of the
Application For Final Payment. Contractor shall evidence such release and waiver
by delivering a fully executed “Conditional Final Lien Waiver and Release Upon
Final Payment” in the form attached hereto as Exhibit M.

5.8.6 Upon Owner’s concurrence that all conditions listed in Section 12.2 of
this Agreement have been fulfilled and that the balance set forth in the
Application For Final Payment is due and payable, and subject to the prior
written approval of Owner’s Lenders, Owner shall make Final Payment to
Contractor in accordance with this Agreement.

5.8.7 Final Payment shall not relieve Contractor of any warranty obligations
(including, but not limited to, warranty obligations contained in the Contract
Documents or at law or otherwise).

5.9 Disputed Payments. When the reason(s) for withholding a particular payment
(other than the Retention) are removed to Owner’s reasonable satisfaction, Owner
will pay such previously withheld amounts for such matters (less amounts
properly withheld or retained) with the next regularly scheduled payment. In the
event of a dispute with respect to amounts payable under an Application For
Progress Payment or the Final Payment, Owner shall pay all undisputed amounts.
If Contractor disputes any determination by Owner with regard to any Application
for Progress Payment or any withheld amounts, Contractor shall nevertheless
expeditiously continue to execute the Work. Any amounts in dispute and withheld
by Owner shall be promptly paid after the earlier of: (a) settlement of the
dispute by execution of a final Change Order document; or (b) final resolution
of the dispute pursuant to Section 22.1 of this Agreement. The payment of any
undisputed amounts shall not waive or otherwise limit Owner’s rights as set
forth in this Agreement, including, but not limited to, in Article 19 below, at
law or otherwise.

 

- 39 -



--------------------------------------------------------------------------------

5.10 Ownership of Materials. All material and work covered by progress payments
made shall upon such payment become the sole property of Owner; however the
Contractor shall not be relieved from the risk of loss and responsibility for
all material and Work upon which payments have been made or the restoration of
any damaged Work. Contractor represents and warrants to Owner that (i) title to
all of the Work, materials and equipment covered by any Application for Progress
Payment will pass to Owner upon the earlier of incorporation in the Work or
receipt of payment by Contractor, and such title shall be free and clear of all
liens, claims, security interests or encumbrances; (ii) the vesting of such
title shall not impose any obligations on Owner or relieve Contractor of any of
its obligations under the Contract Documents; (iii) Contractor shall remain
responsible for damage to or loss of the Work, whether completed or under
construction, until responsibility for the Work has been accepted by Owner in
the manner set forth in Article 12 of this Agreement; and (iv) no Work covered
by an Application for Progress Payment and no material or equipment incorporated
in the Work will have been acquired or incorporated into the Work, subject to an
agreement under which an interest in the Work or an encumbrance on the Work is
retained by the seller or otherwise imposed by Contractor or any other person.

5.11 Deposits and Advance Payments. If any deposits or advance payments are
required in connection with the execution of the Work, such deposits or advance
payments will be specifically identified by category and credited against
amounts as billed in that category. Contractor shall provide Owner with a
monthly statement of the total amount of all such deposits and advance payments
then outstanding. In addition, Contractor will, promptly upon written request
from Owner, account for any and all funds theretofore received by Contractor
from Owner, all of which are received and to be held by Contractor in trust to
be used only to pay Costs of the Work and then Contractor’s Fee. Contractor
agrees to arrange to purchase such materials or equipment in advance of the time
for installation in the Project as are deemed advisable by Owner or Contractor,
provided such purchases in excess of $100,000.00 are approved in writing by
Owner and Owner’s Lenders. Upon Owner’s request, Contractor shall provide Owner
with an assignment of Contractor’s rights relating to such deposit made and
agreement for purchase of such item.

5.12 Waiver. Any waiver by Owner of the requirement that Contractor provide lien
waivers with respect to any Application for Progress Payment or the Application
for Final Payment shall not constitute a waiver of the obligation of Contractor
to remove or satisfy any and all liens exercised against Owner, Owner’s
property, the Site or the Project, which obligation shall at all times remain
the responsibility of Contractor hereunder. Owner’s allowance or payment of any
item pursuant to any Application for Progress Payment or otherwise shall not
constitute approval of the Work or the Application for Progress Payment, or
result in Owner’s waiver of any claims, all of Owner’s rights being specifically
reserved, and no such payments shall operate as an admission on the part of
Owner as to the propriety or accuracy of any amounts on such Application for
Progress or Final Payment. A progress payment or partial or entire use or
occupancy of the Project by Owner shall not constitute acceptance of Work not in
accordance with the Contract Documents. Owner shall not be bound by any entries
in previous Applications for Progress Payment and shall be permitted to make
corrections for errors therein. Owner’s Final Contractor’s Fee installment
payment and Final Payment shall in no way relieve Contractor

 

- 40 -



--------------------------------------------------------------------------------

of any obligations or responsibilities under the Contract Documents which extend
beyond the date of such payment.

5.13 Materials Off-Site. Subject to Section 5.11, all materials which are the
subject of an Application for Progress Payment (or Application for Final
Payment, if applicable) shall be stored at all times at the Project, in a bonded
warehouse or such other secured facility satisfactory to Owner and Owner’s
Lenders, or at the premises of the manufacturer or fabricator (in which event
the materials shall be appropriately marked and identified with the applicable
purchase contract and physically segregated in an area with access to a public
street), until the materials are incorporated into the Project and shall be
insured against casualty, loss and theft for an amount equal to their
replacement costs (without added insurance costs); provided that if the
materials are stored with the manufacturer or fabricator, Owner must receive
evidence satisfactory to Owner of the creditworthiness of the manufacturer or
fabricator and/or Contractor shall procure and deliver or cause to be procured
and delivered to Owner such dual obligee performance and labor and material
payment bond or bonds, in form, substance and amount satisfactory to Owner and
Owner’s Lenders, as Owner and Owner’s Lenders may require. All materials that
are stored off-Site shall be marked and identified as the property of Owner, and
Owner shall have the right to access all materials stored off-Site and to remove
them from such off-Site location(s). Furthermore, Contractor shall:

5.13.1.1 use the materials only for construction of the Project, and not make
any transfer thereof or permit any lien to attach thereto which could materially
impair the ability of Owner to use the materials for such purpose;

5.13.1.2 take or cause to be taken all actions necessary to insure, maintain,
preserve and protect the materials and keep them in good condition and repair,
and to comply with all laws, regulations and ordinances relating to the
ownership, storage or use of the materials;

5.13.1.3 cause to be delivered to Owner any applicable bailee waivers where such
bailee rights exists, and the original warehouse receipt covering any stored
materials, and ensure that such stored materials have been stored in such a way
as to eliminate the possibility that they will be commingled with other
materials or projects; and

5.13.1.4 if Contractor shall fail to perform any of its obligations under this
Section 5.13 after Owner has made payment to Contractor for the materials, Owner
or Owner’s Lender may, but shall not be obligated to, take such actions and
expend such sums as either may deem necessary to protect and preserve Owner’s
and/or Owner’s Lenders’ security interest in such materials, and all such
expenditures so incurred (including, but not limited to, attorneys’ fees and
disbursements) shall be reimbursed by Contractor promptly on demand and shall be
Non-Allowable Costs of the Work.

 

- 41 -



--------------------------------------------------------------------------------

ARTICLE VI.

OWNER’S RESPONSIBILITIES

6.1 Information and Services. Owner shall, at such times as are reasonably
required for the successful and expeditious completion of the Work (and after
timely and due notice from Contractor to Owner of a schedule of delivery dates
for such items), provide Contractor with the following information and services
at Owner’s expense and/or perform the following obligations:

6.1.1 Purchase and deliver to Contractor in accordance with the Project
Schedule, the material and equipment to be provided by Owner for installation by
the Contractor, if any;

6.1.2 Pay any real property taxes assessed against the Work, to the extent
applicable;

6.1.3 Prior to the Date of Commencement, obtain all land use and entitlement
related approvals, which shall consist only of Lake Charles Terminal district
Land Lease, and Contractor shall be solely responsible to obtain and pay for all
other licenses, approvals, consents, permits (subject to the Major Permits
described in Section 6.1.4 below), plan check fees and authorizations required
under the Contract Documents or otherwise to allow the commencement and as
necessary for the orderly prosecution of the Work, including, without
limitation, individual permits relating to individual Subcontractor’s respective
portions of the Work; provided, however, that upon Owner’s request, Contractor
shall use commercially reasonable efforts to assist Owner in obtaining the
foregoing land use and entitlement approvals.

6.1.4 Pay for all Major Permits for the Work (though it is Contractor’s
obligation to obtain such Major Permits so long as Owner pays for such Major
Permits).

6.2 Limitations. Information on the Site and local conditions affecting the Site
and any and all other information, reports, studies, surveys and materials
provided by, or on behalf of, Owner is furnished subject to Contractor’s
responsibility not to perform any Work relating to any known errors,
discrepancies, omissions, duplications or conflicts in such information.

6.3 Owner’s Representative. Owner has designated Kirk England, Project Executive
for Owner, as “Owner’s Representative” to be Owner’s only authorized
representative to provide approvals and directives necessary for the day-to-day
administration of the Project, including the Work. Owner may at any time and
from time to time and with notice to Contractor, designate other and or
additional persons to be Owner’s Representative. Only Owner’s Representative
shall have the authority to bind the Owner and the decision of Owner’s
Representative shall be binding on the Owner. Contractor acknowledges and
confirms that no apparent authority, agency or similar claims may be made by
Contractor with respect to any approval, authorization, order or decision given
or made from and after the execution date of this Agreement by any purported
representative or

 

- 42 -



--------------------------------------------------------------------------------

employee of Owner other than Owner’s Representative’s in writing (or such other
individual authorized in writing by Owner), and all such claims are hereby
waived by Contractor.

6.4 Site Access. Owner, Architect, Owner’s Lenders, Owner’s Consultants, Owner’s
Contractors, and any party designated by Owner shall at all times have, and
Contractor shall provide, complete and unfettered access to the Site and the
Work in progress and preparation wherever located at all times for any and all
purposes as Owner and/or Owner’s Lenders may desire. Visits to the Site or
observations of the Work by Owner, Architect, Owner’s Consultants, Owner’s
Contractors, any party designated by Owner, Owner’s representatives or
contractors, or Owner’s Lenders shall in no way relieve Contractor or any
Subcontractor from its obligations to carry out the Work in accordance with the
Contract Documents.

6.5 Payments. Owner shall timely make payment to Contractor of amounts properly
due to Contractor under and subject to (including Owner’s right to offset and
withhold as provided in) the Contract Documents.

ARTICLE VII.

CONTRACTOR’S RESPONSIBILITIES

7.1 Contractor’s Specific Representations, Warranties and Covenants. By entering
into this Contract, Contractor undertakes to furnish its best skill and judgment
and to cooperate with Owner in furthering the best interests of Owner, the Work
and the Project, and shall use good faith in performing its obligations under
the Contract Documents. By entering into this Contract, Owner is relying upon
the specific undertakings, representations and warranties of Contractor in favor
of Owner as follows, and Contractor hereby represents, warrants and covenants to
Owner that:

7.1.1 As of the Date of Commencement, Contractor is duly authorized and has the
necessary license(s), approvals, consents, permits and other authorizations to
practice and perform all Work, and Contractor shall remain so licensed and
authorized at all times relevant to the Work, and all Subcontractors are (or
will be prior to commencing any part of the Work) duly authorized and have the
necessary license(s), approvals, consents, permits and other authorizations to
practice and perform all Work to be performed by such Subcontractors and will
remain so licensed and authorized at all times relevant to the Work. Contractor
shall produce such license(s), approvals, consents, permits and other
authorizations to the Owner upon request, and Contractor shall obtain copies of
such license(s), approvals, consents, permits and other authorizations from all
Subcontractors prior to allowing them to perform Work on Site. Contractor has
substantial experience in performing major projects with scopes of work similar
to the Work defined herein, is familiar with the activities of governmental
bodies having authority over projects of similar scope and magnitude as the
Project and has expertise and experience managing Subcontractors on projects of
similar scope. Contractor also represents that such experience includes
performing major projects with stringent time constraints and where construction
begins before all drawings and specifications have been issued for construction
purposes, as is the case with the Work and Project. The standard by which
Contractor shall be judged in its performance of this Agreement and its exercise
of judgment hereunder shall be that of a

 

- 43 -



--------------------------------------------------------------------------------

contractor with the highest level of skill, experience and expertise necessary
for the planning and construction of a “five-star” first class international
luxury resort as set forth in the Guaranteed Maximum Price Premises and
Assumptions, including, without limitation, the foregoing qualifications, and
consistent with such other Contractor representations, warranties and covenants
contained in the Contract Documents.

7.1.2 All of Contractor’s management involved with the Project and key Personnel
shall remain committed to and available for full-time assignments (except when
on leave approved in advance by Owner) devoted to the Work until at least ninety
(90) days after Substantial Completion. If Owner is dissatisfied with the
services rendered by any of such persons, then upon Owner’s written request,
Contractor shall promptly substitute a person who has at least equal
qualifications to perform the same function and notify Owner of the name of the
substitute and his or her qualifications. If any of such persons or any
replacements thereof under the preceding sentence are no longer employed by
Contractor, then Contractor shall promptly substitute a person who has at least
equal qualifications to perform the same function and notify Owner of the name
of the substitute and his or her qualifications. Owner shall retain the right to
approve all key Personnel of Contractor involved in the Project. The individuals
who shall be responsible on behalf of Contractor for supervising the Work are
set forth on Contractor’s Personnel list attached as Exhibit C to this
Agreement. Except for reasons beyond its control, Contractor shall not change
any of the individuals designated in said Exhibit C during the term of the
Agreement without the prior written approval or specific direction of Owner,
which approval shall not be unreasonably withheld or delayed. At least one
Project Superintendent and the Project Manager shall be at the Site on a
full-time basis and at all times while any Work is being performed. In no event
shall Chet Nadolski be removed as “Contractor’s Representative” from the Project
(other than due to death, serious illness or incapacity), or be transferred to a
different position with respect to the Project, without Owner’s prior written
consent, which Owner may withhold in its sole discretion.

7.1.3 Contractor has examined and will continue to examine all Contract
Documents provided by Owner and/or Architect pertaining to the Work and the
Site. Contractor fully accepts the lack of completeness of such documents.
Contractor further acknowledges that any drawings, specifications, work or
services or any other information or documents provided by Owner, directly or
indirectly through Owner’s Consultants or Owner’s other personnel, to Contractor
and/or Architect in connection with the Contract or the Work are provided solely
for the convenience of Contractor only, and without any representation, warranty
or guarantee of accuracy, adequacy, correctness or completeness by Owner, and
Owner hereby expressly disclaims, on its behalf and on behalf of any of Owner’s
Consultants, all such warranties, guarantees and representations. Except to the
extent the information, documents and materials supplied by Owner or Owner’s
Consultants contain inaccurate information that was not known to Contractor to
be inaccurate, Contractor assumes the risk of such conditions and shall fully
complete the Work within the Guaranteed Maximum Price and by the Contract Time
with no adjustments. Contractor also represents that the Guaranteed Maximum
Price Premises and Assumptions were sufficiently detailed and comprehensive to
enable Contractor to have reliably estimated and established its Guaranteed
Maximum Price set forth in Article 3 of this Agreement. Subject to the
provisions of this Agreement, Contractor further agrees that all Work shall be
performed

 

- 44 -



--------------------------------------------------------------------------------

within the Guaranteed Maximum Price and within the Contract Time set forth in
Article 4 of this Agreement, notwithstanding that the Contract Documents,
including the Drawings and Specifications, are not complete in every detail and
are still being developed.

7.1.4 Contractor has had ample time to and has visited and examined the Site and
has reviewed the known physical conditions affecting the Work, and will continue
to do all of the foregoing, and, subject to the provisions of Article 13 hereof,
is familiar with all of the known conditions on, under, and affecting the Site,
as Contractor deems necessary or desirable based on Contractor’s skill,
experience and knowledge and the scope of the Work and terms of the Contract
Documents. Furthermore, Contractor has satisfied itself as to the nature and
location of the Work, the general and local conditions, and traffic,
particularly those bearing upon transportation, handling, and storage of
materials, availability of labor, water, power, roads, weather, above-ground and
known sub-surface conditions at the Site and all other matters which can affect
the Work or the cost thereof. Contractor has verified field conditions, and
carefully and fully compared such field conditions, Site observations and other
information known to Contractor with the Contract Documents (including the
requirements thereof) and has not found any omissions, errors or discrepancies
and has satisfied and will continue to satisfy itself as to: (a) access thereto;
(b) the location of all utility pipelines and wiring conduits which can be
ascertained through Site visits or by any documents which are provided by Owner;
(c) the type of equipment and facilities needed before and during prosecution of
the Work; (d) the general and local labor and weather conditions under which the
Work is to be performed and availability of materials and equipment; (e) the
presence of construction hazards, if any; (f) the nature, location, and
character of the Work and the Site, including, but not limited to, all
improvements and obstructions on and under the Site both natural and man-made;
and (g) all other matters which may affect the Contractor’s means, methods,
techniques and procedures necessary to construct the Work in strict accordance
with the Contract Documents and otherwise fulfill its obligations under the
Contract Documents, including, but not limited to, its obligation to complete
the Work for an amount not in excess of the Guaranteed Maximum Price on or
before the Contract Time. Any known condition at the Site, whether or not
consistent with conditions shown or called for on the Contract Documents, shall
not be allowed as a basis for claims for increase of the Guaranteed Maximum
Price, additional compensation of any kind, or extensions of the Contract Time,
except as otherwise specifically provided for in Article 13 below.

7.1.5 Prior to commencing its procurement and construction activities,
Contractor shall further verify at the Site all measurements and levels
necessary for proper construction of the Work, including the fabrication,
assembly and installation of materials and equipment to be incorporated into the
Work and shall further carefully compare such verified field measurements and
conditions with the requirements of the Contract Documents.

7.1.6 If the Contractor observes any failure of the Contract Documents to
conform with applicable Laws, Contractor shall immediately notify Owner in
writing and identify any such discrepancies and obtain written instructions from
Owner before proceeding with any part of the Work affected thereby. Subject to
Section 7.2, if the Contractor performs Work that it knows to be in
non-compliance with applicable Laws,

 

- 45 -



--------------------------------------------------------------------------------

Contractor shall assume full responsibility for such Work and shall bear all
costs (including loss and damage due to delays) of correction, repair and
replacement attributable thereto as Non-Allowable Costs of the Work.

7.1.7 If Contractor discovers or otherwise becomes aware of any errors,
discrepancies, omissions, duplications or conflicts in the Contract Documents at
any time during the course of the Work, Contractor shall immediately notify
Owner in writing and obtain written instructions from Owner before proceeding
with any part of the Work affected thereby. If Contractor performs any Work
relating to any such known errors, discrepancies, omissions, duplications or
conflicts in the Contract Documents, the Guaranteed Maximum Price shall not be
increased and Contractor shall bear all costs of correction and advance
scheduling impacts attributable thereto. Contractor shall continue being paid
for the Cost of the Work (but shall not be entitled to payment and/or
reimbursement with respect to Non-Allowable Costs of the Work), all in
accordance with the terms of this Agreement.

7.1.8 Contractor will not use the Site for any purpose other than the
performance of the Work. Contractor will not engage in, nor commit its personnel
to engage in, any other projects while performing Work on the Project to any
extent that such other projects may materially and adversely affect the quality
or efficiency of the Work required to be performed by Contractor in connection
with this Project or which will otherwise be detrimental to the carrying on and
completion of this Project. Nothing in this Section 7.1.8 is intended to limit
Contractor from providing its services on other unrelated projects outside Lake
Charles, Louisiana; provided, however, Contractor agrees to provide prior
written notice to Owner if Contractor enters or plans to enter into any
discussion or submit(s) any proposal, bid or expresses any interest in providing
services, relating to any gaming project located within 150 miles of Lake
Charles, Louisiana and Contractor agrees to meet with Owner to reassure Owner
that Contractor’s work on such other project(s) will not adversely affect
Contractor’s Work on the Project.

7.1.9 Contractor acknowledges (a) that the Project involves the construction of
a “five-star” first class luxury resort as set forth in the Guaranteed Maximum
Price Premises and Assumptions and the Contract Documents, (b) that the Contract
Price reflects a premium in the amount Contractor (or a third party contractor
with similar experience, skill and reputation as Contractor) would charge for
the construction of the Work, and (c) that such premium is a direct reflection
of Owner’s stringent requirements and high expectations for the quality of the
Work. Contractor agrees that it will utilize the highest level of care and
diligence in carrying out its obligations hereunder.

7.1.10 Contractor shall, to the best of the Contractor’s ability, provide
opportunities, hold outreach seminars and engagements, solicit and engage
Louisiana Companies and Minority Business Enterprises, as provided in
Section 9.2.1 hereof. In addition, where feasible the Contractor shall breakdown
larger bid packages in tier 2 and tier 3 sized packages to allow greater
participation from smaller and mid sized Louisiana Companies and Minority
Business Enterprises. Contractor agrees to maintain and provide to Owner as
Owner may request supporting documentation outlining Contractor’s effort and
inclusion results.

 

- 46 -



--------------------------------------------------------------------------------

7.2 Further Covenants. Contractor covenants and agrees that all Work performed
by Contractor or any Subcontractor or Vendor shall be carried out: (a) with a
proper supply of skilled labor, materials and equipment; (b) in full compliance
with the requirements contained in, reasonably inferable from, and indicated on
the Contract Documents and necessary to achieve and implement the Guaranteed
Maximum Price Premises and Assumptions given Contractor’s status as a contractor
experienced with construction projects similar in size, quality and complexity
to the Work, (c) in full compliance with all applicable consents, ordinances,
mitigation measures, codes, rules, directives, orders, permits, approvals,
entitlements, statutes, and regulations, whether governmental or public
administrative (collectively, “Laws”) (provided, however, Contractor shall not
be responsible for whether the Drawings and Specifications conform to applicable
Laws, except to the extent Contractor knows that any Drawing or Specification
fails to comply with any such Laws and Contractor does not timely inform Owner
of such failure); (d) diligently and in the best manner to assure completion on
or before the respective Interim Milestone Dates and Guaranteed Date of
Substantial Completion, (e) in full compliance with the “Technical Studies and
Reports” set forth on Exhibit H, and (f) in full compliance with the terms of
insurance applicable to the Work. The term Laws shall also include, but not be
limited to, those specific permits, approvals, entitlements and other
authorizations set forth on Exhibit I. Applicable Laws shall supersede the
Contract Documents if there is any known conflict; provided, however, that if
any applicable Laws shall necessitate a Change to or deviation from the Contract
Documents, Contractor shall obtain Owner’s written consent prior to implementing
that Change. Contractor shall be responsible for failing to report any
discrepancy between the Contract Documents and applicable Laws of which
Contractor knows consistent with the terms of the Contract Documents. If
Contractor or any Subcontractor or Vendor performs any part of the Work in
knowing violation of any such applicable Laws, Contractor shall bear the costs
of remedying such Work without an increase to the Guaranteed Maximum Price so as
to be in compliance with such Laws including all costs of adverse scheduling
impacts as Non-Allowable Costs of the Work. If any new Law is enacted or any
change to existing Law applicable to the Work occurs after the Effective Date,
and to the extent that such new Law or change in Law has an impact on the Work
and/or the cost of performing the Work or Contract Time, Contractor shall,
subject to consultation with and the written approval of Owner, perform and
construct the Work in accordance with such applicable Law, such impact shall
constitute a Change and the provisions of Article 18 shall apply (including with
respect to the determination of any adjustment to the Guaranteed Maximum Price
and/or the Contract Time). If any new Taxes are imposed by appropriate
governmental authority after the Effective Date (other than Taxes that are
imposed on Contractor, any Subcontractor or Vendor or relate in any way to the
conduct of business or the licensing of Contractor, any Subcontractor or Vendor,
or relate to any activities, operations, income, receipts, profits,
compensation, gain, payroll, credit, occupation, employment, or other similar
items of any of Contractor, any Subcontractor or Vendor), that result in an
actual increase in the cost of materials that are a part of the Contractor’s
Work and are included as a Cost of the Work (and do not relate to any
Non-Allowable Cost of the Work), then, unless such new Taxes were known by
Contractor at the time of establishing the Guaranteed Maximum Price, such new
Taxes shall constitute a Change and the provisions of Article 18 shall apply. In
fulfilling its responsibilities under the Contract Documents, Contractor shall
(and shall

 

- 47 -



--------------------------------------------------------------------------------

furnish, coordinate, manage and pay for all services and personnel, labor,
machinery, tools, materials and equipment, necessary to):

7.2.1 Cause the Work to be constructed in compliance with: (a) the latest Owner
approved Drawings and Specifications for construction purposes; and (b) all
applicable Laws (including all changes in Laws as provided above in this
Section 7.2 provided, however, Contractor shall not be responsible for whether
the Drawings and Specifications conform to applicable Laws, except to the extent
Contractor knows that any Drawing or Specification fails to comply with any such
Laws and Contractor does not timely inform Owner of such failure);

7.2.2 Provide at all times until Final Completion a sufficient and competent
organization, which shall include the skilled services of all senior managers,
Site supervisors, qualified scheduling personnel, superintendents, foremen,
engineers, skilled and unskilled craft labor and supervisors and all other
personnel necessary or desirable to plan, prosecute and construct the Work in
accordance with the Contract Documents;

7.2.3 Provide the skilled services of buyers, expediters and other personnel
necessary to achieve the timely delivery and use of (a) all materials, supplies
and equipment to be incorporated into the Work by Contractor, Subcontractors and
Vendors, and (b) all construction machinery and equipment, tools and expendable
construction materials and supplies necessary or desirable for the Work;

7.2.4 Prepare and provide the Project Schedule and Schedule Updates for the Work
in accordance with Article 11 below, or as reasonably requested by Owner’s
Lenders;

7.2.5 Coordinate the schedules and operations of all Subcontractors and Vendors
of every tier and cooperate with Owner, Owner’s Lenders, Owner’s Consultants,
and Owner’s Contractors, and Owner’s other personnel, including without
limitation as more particularly set forth in Section 7.9 and Article XXI of this
Agreement, so that the Contractor’s Work and the work of others will progress
smoothly with a minimum of disruptions and interference to any party;

7.2.6 Obtain and provide to Owner and pay for as a Cost of the Work: (a) all
Work-related authorizations, building permits, licenses, plan check fees,
consents and approvals which are required by governmental authorities to be
taken out in Owner’s name for construction and completion of the Work, and
(b) all temporary and final certificates of occupancy;

7.2.7 Be responsible for protection of the Work, including all materials and
equipment to be utilized during the Work, from theft or damage or other harm,
whether in transit or in storage on-Site or off-Site, until Final Completion
pursuant to Section 12.2 of this Agreement;

7.2.8 Promptly notify Owner in writing of any errors, omissions or discrepancies
discovered by Contractor in the Contract Documents, including any observed

 

- 48 -



--------------------------------------------------------------------------------

failures to comply with applicable Laws, and advise on how the same should be
resolved and rectified;

7.2.9 Enforce strict discipline and good order among the employees of
Contractor, Subcontractors and Vendors while at the Site or otherwise performing
this Contract;

7.2.10 Give all notices and secure all required certificates of inspection,
testing or approval necessary or incidental to the prosecution of the Work, for
delivery to Owner;

7.2.11 Be responsible for and pay (as a Cost of the Work to the extent provided
in Section 3.2.8 hereof) all Taxes relating to or arising out of Contractor’s
performance of the Work;

7.2.12 Provide Owner with the full benefit of all Vendors’ warranties applicable
to all equipment and materials furnished by Contractor;

7.2.13 Maintain at the Site one record copy of all Drawings, Specifications and
revisions thereto, the Project Schedule, all Schedule Updates, all Change Orders
and other Modifications, approved material lists, brochures, technical data
submissions and RFI’s, RFI responses, submittals, Construction Change
Directives, Samples, all correspondence and transmittals pertaining to the Work
and all other records relating to the status of all Work-related materials,
equipment and construction activities;

7.2.14 Provide Owner with three (3) complete sets of operating and maintenance
manuals for all equipment installed as part of the Work;

7.2.15 Provide Owner with three (3) sets of complete as-built drawings and
electronically after the completion by each Subcontractor of its respective
portions of the Work (including at least one printed set with each
Subcontractor’s stamp and certification statement on such Drawings certifying
that the Drawings, as submitted, are true and correct), and not later than prior
to Final Payment;

7.2.16 Copy Owner on all correspondence, memoranda and bulletins by Contractor
to Architect, Owner’s Consultants, Owner’s Contractors and public or
governmental agencies and deliver to Owner on a current and up-to-date basis
copies of all written communications received from public or governmental
agencies relating to the Work or the Project. Provide to all Subcontractors
(with concurrent written notice to Owner), and cause all Subcontractors to
provide (with concurrent written notice to Owner), all notices required by
applicable Laws relating to the Contract and/or Work, including, but not limited
to, notice of payments received. Copy Owner on all default, stop work or
termination notices sent to or received from Subcontractors at every tier, and
any others performing any Work;

7.2.17 Maintain records, in duplicate, of principal building layout lines,
elevations of the bottom of footings, floor levels and key site elevations
certified by a

 

- 49 -



--------------------------------------------------------------------------------

qualified surveyor or professional engineer to Owner’s and Owner’s Lender’s
satisfaction; and

7.2.18 Authorize the Contractor’s Representative to act on behalf of Contractor
with regard to the Work and Contract Documents. Such Contractor’s Representative
is the individual with whom Owner may consult at all reasonable times, and the
instructions, requests and decisions of said individual will be binding upon
Contractor as to all matters pertaining to the Contract and the performance of
the parties hereunder.

7.3 Preconstruction Services. Contractor shall as a Cost of the Work furnish,
coordinate, manage and pay for all services, personnel, labor, material,
equipment, machinery and tools for the Work, and shall:

7.3.1 Work diligently and expeditiously with Architect, Owner and Owner’s
Consultants to facilitate the design, costing and construction of the Project.
Contractor recognizes that the timely performance of its services under this
Section 7.3 is of the essence of the Contract.

7.3.2 Coordinate and attend regular meetings with Architect, Owner and Owner’s
Consultants as Owner may request from time to time during the development and
revision of the Contract Documents for the Project in order to advise on the
Project, including, without limitation, such matters as Owner may request.
Contractor is to bring to bear its expertise on the design process by providing
recommendations as to construction feasibility; availability of materials and
labor; time requirements for installation and construction; factors relating to
costs of alternative designs or materials, preliminary budgets and possible
economies which may be achieved; and such other matters as might facilitate the
completion of the Project in a timely and economical manner and such other
matters as Owner may request.

7.3.3 Be responsible to update and coordinate with Owner the critical path
schedule (the “Critical Path Schedule”) periodically as development of the
Contract Documents proceeds and integrate such Critical Path Schedule into the
Project Schedule. The Project Schedule will incorporate a detailed schedule for
the construction operations of the Project, including, without limitation,
realistic activity sequences and durations, allocation of labor and materials,
processing of shop drawings and samples and delivery of products requiring long
lead-time procurement and other matters as Owner may request. Contractor shall
integrate Owner’s completion requirements into the Project Schedule, showing
portions of the Project having completion priority. The Project Schedule shall
set forth and take into account and accommodate other development activities on
the Site which will occur during the construction of the Project. The Project
Schedule shall also include a time schedule (the “Contract Time Schedule”) which
shall (i) identify various elements of the Project (“Phases”) as separate
construction projects, and (ii) set forth dates for commencement and completion
of such Phases of the Project. Contractor shall update the Contract Time
Schedule as development of the Drawings and Specifications proceeds, and
integrate and update the Contract Time Schedule with the Project Schedule
subject to Owner’s approval and in accordance with this Agreement.

 

- 50 -



--------------------------------------------------------------------------------

7.3.4 Subject to the requirements of the Contract Documents, including, but not
limited to, Article 8 hereof, continuously monitor development of the Drawings
and Specifications, and promptly advise the Owner in writing if it appears that
the Guaranteed Maximum Price will not be met and make recommendations to Owner
for corrective action consistent with this Agreement and Contractor’s
responsibilities, including, but not limited to, Article 8.

7.3.5 Recommend and justify for purchase and, if directed by Owner, purchase in
accordance with this Agreement and as a Cost of the Work, and expedite the
procurement of, long lead-time items to ensure their delivery by the required
date.

7.3.6 As directed by Owner, Contractor shall consult with and make presentations
before applicable regulatory authorities to determine the limitations on the
Project design and to assist in obtaining all necessary approvals for
construction of the Project

7.3.7 Search for and timely recommend from time to time to Owner in writing
various value engineering and other cost savings measures during the entire
progress of the Work to reduce the Cost of the Work to the fullest extent
possible while maintaining the quality required by the Contract Documents. Owner
will then elect, in its sole discretion, whether or not to implement such
measures in connection with the Work.

7.3.8 Timely review designs with Owner and Architect (and notify in writing of
any delays relating to any designs), including, but not limited to, to the
extent applicable, architectural designs, structural, HVAC, plumbing, fire
protection, power and lighting, security systems and communications, interior
designs, and vertical transportation and assure compliance thereof with the
Guaranteed Maximum Price, Guaranteed Maximum Price Premises and Assumptions and
the Project requirements established pursuant to the Contract Documents. Advise
on the Site use and improvements, selection of materials, Project and Site
systems and equipment, improvements to the Project and Site, call and security
systems, and methods of Project delivery. Timely provide written recommendations
on relative feasibility of construction methods, availability of materials and
labor, time requirements for procurement, installation and construction,
integration into existing Project and Site systems, and factors related to cost
including, but not limited to, costs of alternative designs or materials,
preliminary budgets and possible economics.

7.3.9 Advise Owner in writing promptly upon discovery if, in the judgment of
Contractor, the information provided on any Architect’s or Owner’s Consultant’s
architectural or engineering documents does not meet schedule requirements or is
inadequate for the current purposes intended or if requirements of such
documents conflict with other documents issued or with existing conditions at
the Site, or if Contractor believes there are any delays in delivery of such
documents. In any such event, Contractor will promptly issue a Request for
Information (“RFI”) to the Architect or Owner’s Consultant (with a copy to Owner
in each instance).

7.3.10 Systematically review the Contract Documents (including, but not limited
to, the documents prepared by Owner’s Consultants), as the same are being
prepared

 

- 51 -



--------------------------------------------------------------------------------

and check the same for (a) obvious conflicts, discrepancies and omissions, and
(b) variations from customary construction practices and methods which, in the
opinion of Contractor, may cause difficulties or occasion delay in the
performance of the Work and timely advise Owner, Owner’s Consultants and Owner’s
Contractors and the Architect promptly, in writing, of any such observed
problems, or if Contractor believes there are any delays in delivery of such
documents. Coordinate the Contract Documents (including, but not limited to, the
documents prepared by Owner’s Consultants) by consulting with Owner, Owner’s
Consultants (if applicable) and the Architect regarding Drawings and
Specifications as they are being prepared, and recommending in writing
alternative solutions whenever design details affect any part of the Project
construction feasibility, cost or schedule. Timely advise Owner in writing,
using Contractor’s professional skill and judgment, regarding any missing or
incomplete aspects of the Work scope. In all instances, and as a key part of
Contractor’s Work and obligations under the Contract, as part of advising Owner
of each such delay, inadequacy, conflict, discrepancy, omissions, variations or
problems, or of design details affecting feasibility, cost or schedule, or any
missing or incomplete aspects of the Work, Contractor shall also promptly
provide detailed written alternative actions to resolve the foregoing and
actively participate in, and manage towards and achieve, resolution of each of
the foregoing.

7.3.11 Assist Owner as Owner may reasonably request in the bidding preparation
process, solicitation and requests for bids, and review of bids received for
items specifically outside Contractor’s scope of Work.

7.3.12 Contractor also expressly acknowledges that this Project and the Work
will proceed on a “fast-track” method of construction, i.e., construction will
commence without final Drawings and Specifications. More specifically, while
Drawings and Specifications are complete for certain portions of Work, the
design process will continue for other portions during construction based on the
Guaranteed Maximum Price Premises and Assumptions. Contractor has been, and will
continue to be, an active participant in the design process. Given such
participation, Contractor represents that it is familiar with the scope and
quality of those aspects of the Project which have not yet been fully designed,
and has taken such scope and quality matters into consideration in preparing
each component of the Guaranteed Maximum Price based on the Guaranteed Maximum
Price Premises and Assumptions. Contractor agrees to work with Owner and
Architect and their consultants, including without limitation Owner’s
Consultants, in the completion of the design process and will provide prompt
written notice to Owner in accordance with the time periods contained in the
Project Schedule, if any proposed Drawings, Specifications or designs being
prepared by Owner or Architect and provided to Contractor are not in substantial
compliance with the Guaranteed Maximum Price Premises and Assumptions, or if any
redesign or value engineering is necessary or advisable for certain aspects of
the Project at any stage of the design process in order to bring the cost of
such Work within or below, but not in excess of, the respective Allowance
Amounts for the Allowance Items or the budgeted or allocated amounts for other
items contained in the Guaranteed Maximum Price. Once the Drawings and
Specifications are complete, it is recognized by both parties that the scope of
the Guaranteed Maximum Price may include Work not expressly indicated on the
Contract Documents, but which is inferable from the Contract Documents or
necessary to achieve and implement the Guaranteed Maximum Price Premises and

 

- 52 -



--------------------------------------------------------------------------------

Assumptions, and such Work shall be performed without any increase in the
Guaranteed Maximum Price or extension of Contract Time, except if and to the
extent otherwise expressly provided in this Agreement.

7.4 Systems and Procedures. Contractor shall develop, for Owner’s review and
approval, and implement a system and procedures for:

7.4.1 Reviewing its own Work and the Work of its Subcontractors and Vendors for
defects and deficiencies, including the preparation of all appropriate quality
control documentation, to assure that all such defects and deficiencies are
discovered and corrected as soon as possible.

7.4.2 Reviewing, processing, recording and paying Subcontractors and Vendors in
a manner fully consistent with the requirements to be fulfilled by the
Contractor pursuant to Article 9 of this Agreement.

7.4.3 Preparing, reviewing and processing Change Orders in a manner that fully
complies with Article 18 of this Agreement.

7.4.4 Evaluating all Change Proposal Requests and Claims submitted by
Subcontractors or Vendors for compliance with the requirements of the Contract
Documents, recommending resolutions and options to Owner in writing with respect
to such Change Proposal Request and Claims; and implementation of written
Construction Change Directives and Change Orders issued in accordance herewith.

7.4.5 Implementing a Site access and staging plan to ensure the smooth, orderly,
organized and efficient movement and staging of Owner’s Contractors, Owner’s
Consultants, Subcontractors and Vendors at the Site.

7.5 Schedule Meetings and Records. Prior to commencement of the Work, Owner
scheduled one or more meetings with Contractor for the purpose of outlining and
clarifying the proposed Work, security and use of the Site, potentially
difficult aspects of the Work of which Owner is actually aware and responding to
questions of those attending. Following execution of this Agreement, Owner shall
schedule one or more additional meetings for the foregoing purposes.

7.5.1 Contractor shall schedule and conduct pre-construction and construction
progress meetings at the Site on a regular basis (at least weekly) at which
Owner, Architect, Contractor and Subcontractors may jointly discuss such matters
as Work procedures, progress, scheduling and coordination. Owner’s Lenders,
Owner’s Consultants, and Owner’s Contractors may attend such meetings.
Contractor shall be responsible for securing attendance of its Subcontractors,
Vendors, suppliers and other personnel as are required at such meetings.
Contractor shall keep and distribute timely in advance of the next meeting
minutes of such meetings, including a list of the action items, responsible
parties and dates necessary to complete actions to enable Contractor to maintain
the progress of the Work in accordance with the Project Schedule.

 

- 53 -



--------------------------------------------------------------------------------

7.5.2 Contractor shall regularly monitor and provide to Owner and Owner’s
Lenders written reports on the fifth day of each month (and from time to time as
Owner or Owner’s Lenders may request) describing the status of the actual
progress of the Work in relation to the Project Schedule, in accordance with
Article 11 below including without limitation showing the baseline schedule and
all adjustments, providing photographs of the Site and Work in progress
including those required in Section 7.22 hereof, and such other matters as Owner
or Owner’s Lenders may request in form and content satisfactory to Owner and
Owner’s Lenders.

7.5.3 For purposes of Schedule Updates and requested changes in the Contract
Time, Contractor shall maintain daily logs which shall be available for Owner’s
and Owner’s Lenders review at any time during normal working hours, and which
shall record the progress of the Work.

7.5.4 Contractor shall also provide monthly to Owner and Owner’s Lenders, on the
tenth day of each month, an “Anticipated Cost Report” prepared by Contractor in
form and substance identical to Exhibit E with Owner’s standards and containing
detailed written information on pending Change Orders, contracts awarded and to
be awarded, status and narrative explanation of any use of the Owner Contingency
and Contractor Construction Contingency and showing initial and remaining
balance, procurement status, and similar budget related items.

7.6 Contractor’s Operations. Contractor shall: (a) confine its operations at the
Site to areas designated by Owner; (b) not unreasonably encumber the Site or
encumber areas in the vicinity of the Site with materials, equipment or debris;
(c) coordinate its activities with the Owner’s Representative, Owner’s
Consultants, and Owner’s Contractors in advance. To the extent reasonably
possible, Contractor shall preserve and protect all existing vegetation on or
adjacent to the Site which is not to be removed or required to be disturbed in
the performance of the Work. Contractor shall be solely responsible for all
costs and expenses incurred as a result of failure to adhere to the requirement
of this Section. Contractor shall not impede or delay traffic at any entries or
exits to and from the public roadways or thoroughfares. If upon delivery of
oversize loads or other product that would require traffic control at
intersections and potentially lead to the impeding or delay to traffic, the
Contractor shall in writing notify and request approval from the Owner at least
3 days in advance of the activity. Contractor shall make itself familiar with
and use all best efforts to protect all existing improvements and/or utilities
at or near the Site from damage. Contractor shall be solely responsible for
repairing any such damage and for the related costs and expenses. In addition,
should Contractor or its Subcontractors, Vendors or any other person performing
Work for or on behalf of Contractor on the Project cause any damage or loss to
the work of the Owner’s Contractors or cause damage to or impede any entries or
exits or access to and from public roads or thoroughfares or adjacent or nearby
businesses, Contractor shall promptly remedy such damage or loss. Owner also
shall require Owner’s Contractors to remedy promptly any damage or loss to the
Work of Contractor caused by such Owner’s Contractors or their subcontractors or
any other person performing work on behalf of same. Notwithstanding the
foregoing, any costs caused by defective work shall be borne by the party
responsible therefore. Neither Contractor nor any Subcontractor or Vendor shall
post, erect or place on the Site, the Work, Owner’s premises or the Project

 

- 54 -



--------------------------------------------------------------------------------

any sign, banner, billboard, flag or display for marketing, advertising,
promotional or other similar reasons, and no trade names or other identification
shall appear on any item of the Work or at any place on the Project where such
name or identification will be seen by the general public, except as approved in
writing by Owner. In the performance of the Work, Contractor shall, at all
times, exercise every reasonable precaution to protect, preserve and prevent
from accident, damage and injury arising out of the Work, all persons and
property, including the Work and any existing structures. Contractor shall, in
addition, comply with all applicable Laws (including those on safety and health)
provided, however, Contractor shall not be responsible for whether the Drawings
and Specifications conform to applicable Laws, except to the extent Contractor
knows that any Drawing or Specification fails to comply with any such Laws and
Contractor does not timely inform Owner of such failure) and all requirements of
the insurance carriers providing insurance for the Project.

7.7 Site Discipline. Contractor shall employ, and require all Subcontractors and
Vendors to employ, only skilled workers properly qualified by experience and
ability to perform the tasks assigned to them. Contractor shall at all times be
responsible for strict discipline and good order among its employees, craft
labor, agents and representatives as well as the employees, craft labor, agents
and representatives of its Subcontractors and Vendors while performing Work and
all other persons performing any Work. When requested by Owner, Contractor shall
remove and shall not re-assign to the Work any person who, in Owner’s reasonable
opinion, is disorderly, insubordinate, unsafe, unskilled, incompetent or
otherwise unfit for tasks assigned to them. No workers shall be permitted to
reside at the Site under any circumstances.

7.7.1 At all times during performance of the Work, including during any partial
use or occupancy by Owner or others, Contractor shall, and shall cause all
Subcontractors and Vendors to, abide by each and all of the following
requirements:

7.7.1.1 Access to the Work area by construction personnel shall be the most
inconspicuous route available, in order that the general public and the Owner’s
personnel are not inconvenienced. Access shall be arranged with Owner prior to
commencement of Work. Access to restricted and/or limited access areas required
by Work shall be coordinated with Owner.

7.7.1.2 Owner’s toilet facilities and the Project’s permanent toilet facilities
are not to be used by construction personnel.

7.7.1.3 During the FF&E and finish phase of construction, construction personnel
are not permitted to eat or smoke where materials are in place nor use tables
and chairs or other furniture that are part of the Project. During this phase of
the Project, Owner will designate appropriate places for eating.

7.7.1.4 Quiet and courtesy with respect to Owner’s employees and guests is
mandatory.

7.7.1.5 Use all best efforts to insure that Contractor’s and all Subcontractors’
activities do not interfere with any Project and Site systems (i.e., electric,

 

- 55 -



--------------------------------------------------------------------------------

elevator, plumbing, fire protection, HVAC, etc.) necessary to maintain ongoing
operations of the Project and Site.

7.7.1.6 Power outages, mechanical shutdown and so forth shall be carefully
coordinated with Owner. Contractor will provide Owner with two (2) full business
days, advance notice of any planned shutdowns of any basic Project or Site
systems, and will obtain Owner’s written approval prior to commencing any such
shutdown.

7.7.1.7 All life safety systems requiring shut-down or tie-ins, in accordance
with the above clause 7.7.1.6, shall be coordinated with Owner and shall be
performed at such a time to minimize any effect of the safety, health and
welfare of the building’s occupants. At the conclusion of each work-day, all
operable life safety systems shall be energized and operative.

7.7.1.8 Contractor shall be responsible to Owner for acts and omissions of
Contractor’s employees and agents, Subcontractors and Vendors and their
respective agents and employees, and other persons performing portions of the
Work under a contract or arrangement with or under the direction of Contractor
or with or under the direction of any Subcontractor or Vendor. Except to the
extent expressly provided otherwise in this Agreement, Contractor shall not be
relieved of its obligation to perform the Work in accordance with the Contract
Documents either by activities or duties of Owner or Architect, or, by any
request, approval or consent of Owner or Architect, or by tests, inspections or
approvals required or performed by persons other than Contractor. Contractor
shall require and ensure that each Subcontractor and Vendor complies with all
applicable requirements set forth in the Contract Documents for Contractor.
Except to the extent the Contract Documents expressly provide otherwise, if any
dispute arises between Owner, on the one hand, and Contractor, on the other
hand, unless Owner directs otherwise, Contractor shall proceed with the
performance of its obligations under the Contract with reservation of all rights
and remedies it may have under and subject to the terms of the Contract
Documents.

7.8 Site Security. Contractor shall cooperate with Owner to develop and
implement a security program for protection of the Work in progress. Contractor,
starting upon commencement of any Work at the Site and until Final Completion,
shall implement and enforce badge requirements for each person at the Site and
shall maintain competent records of such badges and shall provide copies of such
records to Owner as Owner may request and upon Final Completion deliver all such
records to Owner. Owner may elect to provide and/or maintain security (including
patrol guards) of its own choosing for the whole or portions of the Work and/or
Site and/or adjacent property, but Owner shall not have any obligation,
responsibility or liability of any kind to any party whether or not Owner
arranges for any security. Such Owner arranged or provided security shall in no
event release Contractor from or diminish any of Contractor’s obligations under
the Contract Documents. Solely Contractor shall bear the cost of, and be liable
for the Work (subject to Section 3.2 hereof), and promptly shall remedy, all
loss and damage to any Work, tools, equipment and all other improvements and
personal property of the Site from any cause whatsoever, except to the extent of
loss or damage caused by Owner’s negligence or willful misconduct or by the
negligence or willful misconduct of Owner’s separate contractors and their
agents and

 

- 56 -



--------------------------------------------------------------------------------

employees (subject to Contractor’s obligations under the Contract Documents to
coordinate and monitor the work of such other Owner contractors). Owner shall
not assume or incur any responsibility or liability relating to any security
arranged by Owner. Contractor shall cooperate with Owner’s security personnel
and shall comply with all requests made by such personnel to secure and protect
the Work and the Site.

7.9 Coordination With Others. Contractor acknowledges that Owner has engaged and
reserves the right to continue to engage Owner’s Consultants, Owner’s
Contractors and/or other of its own personnel to provide work or services
relating to the Project which may be carried out concurrently with Contractor’s
Work. Specifically, and without limitation, Contractor acknowledges that OSFF&E
procurement is excluded from Contractor’s Work but Contractor shall be
responsible to install the same when delivered by Owner to Contractor, and if
Owner delivers the OSFF&E to Contractor within a reasonable time prior to
Substantial Completion, Contractor shall install such OSFF&E prior to
Substantial Completion. Contractor further acknowledges that a portion of
Contractor’s Work will include installing materials and equipment in the Project
procured by Owner and provided by Owner to Contractor. Owner shall retain
separate contractors and vendors for OSFF&E procurement as Owner desires:
provided, however, upon Owner’s request Contractor agrees to cooperate with
Owner, including joint purchase arrangements, with respect to purchases of
materials, supplies and equipment, including OSFF&E, where such cooperation and
joint purchase may lead to a savings in purchase costs relating to such items as
determined by Owner. Accordingly, in connection with the Work on the Project,
Contractor shall cooperate fully with Owner, Owner’s Consultants, Owner’s
Contractors, and Owner’s other personnel as follows:

7.9.1 Contractor shall schedule, coordinate and sequence the Work (including its
construction activities) with the activities of Owner, Owner’s Consultants,
Owner’s Contractors, and Owner’s other personnel and provide the necessary
personnel and services to coordinate and interface its Work with the activities
of Owner, Owner’s Consultants, Owner’s Contractors, and Owner’s other personnel
at the proper time and in a manner so as not to delay them or increase their
costs, and to minimize the time needed to achieve Substantial Completion of the
Work.

7.9.2 Upon Owner’s request, Contractor shall at all times provide Owner’s
Consultants, Owner’s Contractors, and Owner’s other personnel with access to the
Work in preparation and progress wherever located and with any and all
information concerning the Project and its progress, including, without
limitation, the Project Schedule (as the same may be amended from time to time).
Contractor further shall provide Owner and Owner’s Contractors with reasonable
opportunities for the introduction and storage and handling of their materials
and equipment on the portion of the Site relating to the Project as necessary
for execution of their activities and shall permit the execution of their work
on the portion of the Site relating to the Project, and Contractor shall connect
its Work with theirs as and when required under the Contract Documents.

7.9.3 Contractor shall participate with Owner, Owner’s Consultants, Owner’s
Contractors, and Owner’s other personnel in reviewing their respective
construction schedules when requested to do so. Contractor acknowledges that the
time allowed for

 

- 57 -



--------------------------------------------------------------------------------

Substantial Completion includes the necessary allowance of time for Contractor
to coordinate and to coordinate and schedule the work of Owner’s Consultants and
Owner’s Contractors and to coordinate Contractor’s Work Schedule. Contractor and
Owner shall work concurrently to allow for opening.

7.9.4 Contractor shall promptly remedy any damage wrongfully caused by
Contractor or any Subcontractor or Vendor (or any other person for whose acts
Contractor is responsible or liable at law or under the Contract Documents or
otherwise) to Owner’s existing property or completed or partially completed
construction work performed by Owner, Owner’s Consultants, or Owner’s
Contractors.

7.9.5 If any part of the Work depends in part for proper execution or results
upon the work or services performed or otherwise provided by Owner, Owner’s
Consultants, Owner’s Contractors, or Owner’s other personnel, Contractor shall,
prior to proceeding with its Work, inspect such work and promptly report to
Owner any apparent discrepancies or defects in such other work or activities
that would render it unsuitable for proper execution or results or incompatible
with Contractor’s Work. The failure of Contractor to examine and report any such
apparent discrepancies or defects which are or should have been reasonably
apparent to Contractor in the exercise of due diligence and prudent judgment and
consistent with the terms of the Contract Documents shall constitute an
acknowledgement and agreement by Contractor that such other completed or
partially completed work and activities are fully compatible with Contractor’s
Work and fit and proper to receive Contractor’s Work and shall bar any Claims
thereafter that any defects or delays in Contractor’s Work are due to defects,
delays or disruptions in the activities performed or otherwise provided by
Owner, Owner’s Consultants, Owner’s Contractors, or Owner’s other personnel.

7.9.6 Contractor shall use, and Contractor shall cause its Subcontractors and
Vendors (and any other person for whose acts Contractor is responsible or liable
at law or under the Contract Documents or otherwise) to use, all best efforts to
work without causing labor disharmony, coordination difficulties, delays,
disruptions, impairment of guarantees or interferences of any other obligations
or activities of any of Owner’s Consultants, Owner’s Contractors, and Owner’s
other personnel.

7.9.7 Contractor shall cooperate with Owner’s Contractors performing OSFF&E
procurement and installation services and shall incorporate such services in its
Project Schedule and provide vertical transportation for the timely installation
of OSFF&E. Contractor agrees to cause the Work to be performed in such a manner
so that prior to achievement of Substantial Completion (and as early as
reasonably practicable), Owner, Owner’s Consultants, and Owner’s Contractors
will have access to the Site and the Work in order to (a) begin installing at
the Site OSFF&E, the installation of which is not part of the Work except as
otherwise provided in the Contract Documents, (b) begin training Owner’s
personnel at the Site, and (c) and perform other tasks Owner deems necessary in
connection with the opening of the Project.

 

- 58 -



--------------------------------------------------------------------------------

7.10 Product and Design Substitutions

7.10.1 All requests for Substitutions shall be made in writing and sufficiently
in advance of Work performance needs to permit a reasonable time for evaluation
and written response by Owner without jeopardizing the Contract Time.

7.10.2 The acceptance of any Substitutions shall be at Owner’s sole discretion.

7.10.3 All Substitutions, including design changes recommended by the
Contractor, must be specifically accepted in writing by Owner prior to the use
or implementation thereof by Contractor or any Subcontractor.

7.10.4 In reviewing any Substitution, including design changes, Owner may
consider, without limitation, the comparative advantages and responsibilities,
including, but not limited to,: (a) any and all additional costs pertaining to
any redesign and adverse consequences of such redesign, (b) any and all costs of
replacement, corrections or adjustments to the Work, adjoining Work and Owner’s
existing property, and (c) any and all costs arising from adverse impacts to the
critical path of the Project Schedule and/or any delays in the Contract Time
arising out of such Substitution.

7.10.5 Contractor shall promptly notify Owner in writing if any items in the
Contract Documents shall not be readily available, and Contractor shall promptly
propose in writing an available substitute item for Owner’s approval. Nothing in
this Section or elsewhere in the Contract Documents shall derogate from
Contractor’s responsibility to select, order, and timely purchase such items. If
Contractor does not timely order or arrange for delivery of items or materials
required for the Work, then with written notice to Contractor, Owner may (but is
not obligated to) arrange for delivery or order such items and materials and in
such event Contractor shall not be entitled to any Contractor’s Fee on such
items and the Guaranteed Maximum Price shall be reduced by (a) the cost of such
items and materials arranged for or ordered and paid for by Owner and (b) that
portion of Contractor’s Fee applicable to the amounts in the immediately
preceding clause (a), pursuant to a Construction Change Directive in accordance
with Article 18.

7.11 Tests and Inspections

7.11.1 All on-Site and off-Site material testing and inspections required by the
Contract Documents or by Laws shall be arranged and supervised by Contractor in
a timely manner to avoid any delays in the Work; provided, however, Owner shall
be responsible to pay for, though Contractor shall remain responsible to
arrange, supervise and coordinate, all third party tasks and inspections
pursuant to the requirements of the 2009 International Building Code as detailed
in Section 1704 Structural and Materials Testing, and Owner shall enter into an
agreement with a Certified Fire Protection Engineer to perform the required
Mechanical QAA and Life Safety Testing as required by the 2009 International
Building Code. Contractor shall supply all necessary support staff, including
trade contractors, necessary to complete all required testing.

 

- 59 -



--------------------------------------------------------------------------------

7.11.2 Owner may elect to require additional testing and inspections at any time
during the course of the Work and for a period of one (1) year after the date of
issuance of the Certificate of Substantial Completion for the entire Work
pursuant to Section 12.1 below. Such additional testing shall be paid for by
Owner unless such testing discloses material deficiencies not discovered during
initial testing. In the event material deficiencies are disclosed, Contractor
shall be responsible for all costs of such additional testing and inspections,
and Contractor shall pay such costs to Owner on demand therefore (or, at Owner’s
option, Owner may deduct, withhold and/or set off such costs from or against any
amounts then or thereafter payable or due to Contractor from Owner).
Contractor’s responsibility with respect to the costs of additional tests and
inspections shall survive any termination of the Contract.

7.11.3 All certificates of such testing, inspection or approvals issued by all
independent testing companies or governmental authorities shall be promptly
delivered to Owner.

7.11.4 No inspection, or failure to inspect, by Owner or the independent testing
companies or Owner’s Lenders shall be construed as approval or acceptance of the
Work or as a waiver of Contractor’s obligations to perform the Work in full
compliance with the Contract Documents.

7.12 Access to Stored Material. Owner, Owner’s Lenders, Owner’s Contractors and
Owner’s Consultants may enter upon the location where any material or equipment
is manufactured or stored for purposes of inspection, checking, testing or for
any other purpose Owner, Owner’s Lenders, Owner’s Consultants or Owner’s
Contractors deem reasonably necessary.

7.13 Shop Drawings, Product Data and Samples

7.13.1 “Shop Drawings” are drawings, diagrams, schedules and other data
specially prepared for the Work by Contractor, its Subcontractors or Vendors of
any tier to illustrate how certain specific Work components fit together and
will be located in relation to each other.

7.13.2 “Product Data” are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by Contractor,
its Subcontractors or Vendor of any tier to illustrate materials or equipment to
be utilized for a portion of the Work.

7.13.3 “Samples” are physical examples which illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.

7.13.4 Contractor shall timely prepare and submit a schedule of Shop Drawings,
Product Data, test reports, Samples etc., required to be submitted for the Work,
in a format acceptable to Owner and Architect.

7.13.5 Contractor shall review, approve (to the extent of their conformance to
the Contract Documents) and submit to Owner or Architect or the appropriate
consultant

 

- 60 -



--------------------------------------------------------------------------------

all Shop Drawings, Product Data, Samples and similar submittals required by the
Contract Documents in accordance with the schedule therefore with promptness and
in such sequence as to cause no delays in the Work or in the activities of
Owner, Owner’s Consultants or Owner’s Contractors.

7.13.6 Contractor’s submittal of Shop Drawings, Product Data, Samples and
similar submittals shall be Contractor’s representation that Contractor has
determined and verified all materials, field measurements and field construction
criteria related thereto, and that Contractor has checked and coordinated the
information contained within such submittals with the requirements of the Work
and of the Contract Documents.

7.13.7 Contractor shall not perform any portion of the Work requiring submittal
and review of Shop Drawings, Product Data, Samples or similar submittals until
such submittals have been accepted by Architect. Such review and acceptance
shall be in a timely manner so as not to delay the progress of the Work.
Contractor shall carry out the Work in such submittals as accepted by Architect.

7.13.8 Contractor shall make any corrections required by Owner or Architect and
shall resubmit the required number of corrected copies of Shop Drawings, Product
Data, Samples or similar submittals until approved by Architect. Contractor
shall direct specific attention, in writing or on resubmitted Shop Drawings,
Product Data, Samples or similar submittals, to any revisions other than those
requested by Owner or Architect on previous submittals.

7.13.9 Contractor shall not be relieved of responsibility for errors or
omissions contained in Shop Drawings, Product Data, Samples or similar
submittals based upon the approval, modification or acceptance thereof by Owner
or Architect unless the Contractor has specifically informed Owner in writing of
such deviation at the time of submittal and Owner has given prior written
approval to the specific deviation.

7.13.10 Contractor shall be responsible for furnishing its Subcontractors and
Vendors with sufficient copies of Shop Drawings, Product Data and Samples,
including any such construction data supplied by other Subcontractors and
Vendors, as may be necessary for the coordination of the activities of all
Subcontractors and Vendors.

7.13.11 Contractor shall submit one (1) reproducible transparency copy and six
(6) blue line prints therefrom and also transmit an electronic copy of all Shop
Drawings for all shop-fabricated items and all detailed assemblies indicated on
the Shop Drawings.

7.14 Project Record Documents and As-Built Requirements. Contractor shall
maintain at the Site one (1) record copy of all Specifications, Drawings,
approved Shop Drawings, Change Orders and other modifications, addenda,
schedules and instructions, in good order both in hard copy and electronic
version.

7.14.1 The record Drawings shall be one (1) set of black (or blue) and white
prints of the Drawings with an identical electronic version, on which must be
recorded all “as-built” changes during the course of construction. This record
set shall be maintained

 

- 61 -



--------------------------------------------------------------------------------

separate and apart from documents used for construction reference as described
in Section 7.2.13 above.

7.14.2 All as-built documents shall be kept current and Contractor shall not
permanently conceal or cover any Work until all required information has been
recorded.

7.14.3 Records of exterior underground utilities shall be made at the time of
installation.

7.14.4 In marking any as-built conditions, Contractor shall ensure that such
Drawings indicate by measured dimension to building corners or other permanent
monuments the exact locations of all piping, conduit or utilities concealed in
concrete slabs, behind walls or ceilings or underground. As built Drawings shall
be made to scale and shall also include exact locations of valves, pull boxes
and similar items as required for maintenance or repair service. Prior to Final
Completion and as a condition to Final Payment, Contractor shall be responsible
for providing Owner and Owner’s Lenders with a fully completed and accurate set
of all as-built Drawings in an acceptable electronic format, as Contract
Documents for Owner’s permanent records.

7.14.5 All documents described in this Section 7.14, including the as-built
Drawings, shall be readily accessible at the Site for inspection upon request by
Owner, Architect, Owner’s Lenders, Owner’s Consultants, Owner’s Contractors
and/or their authorized representatives throughout the course of the Work.

7.15 Site Clean Up. All Work performed under this Contract shall comply with all
Laws governing applicable noise, dust and pollution control requirements.

7.15.1 Daily Clean Up. Contractor shall regularly and on a daily basis during
the course of the Work keep the Site and all Work-related areas in a clean and
safe condition to Owner’s reasonable satisfaction by promptly removing and
properly disposing of all debris and rubbish generated by Contractor’s
operations. Contractor shall maintain ingress or egress from the Site
(including, but not limited to, streets) in a clean condition, and shall remove
from these areas all of Contractor’s (and Subcontractors’ and Vendors’) spillage
and tracking arising from the performance of the Work, and shall promptly repair
any damage to the same. Contractor shall minimize the impact and effect of the
Work and other activity on the Site on properties adjoining and nearby the Site,
and shall take all necessary and commercially practical precautions (and comply
with all applicable Laws) to prevent any debris including, but not limited to,
fugitive dust, from entering or interfering with any adjacent or nearby
property.

7.15.2 Substantial Completion Clean Up. Except to the extent that Owner may
designate otherwise in writing, the Contractor shall perform the following
“clean up items” prior to the date of issuance of the Certificate of Substantial
Completion pursuant to Section 12.1 below:

(a) removal of all wastes and rubbish;

 

- 62 -



--------------------------------------------------------------------------------

(b) cleaning of all walls and other surfaces including tile, wood and glass
surfaces, and cleaning of all corridors, skylights, doors, architectural metals,
carpets, rugs, floors, woodwork and all other items to have the Work ready to
operate for the purpose for which it is intended;

(c) replacement of all broken glass (including removing labels, washing and
polishing both sides);

(d) cleaning and polishing of all plumbing fixtures and equipment;

(e) restoring existing facilities such as roads, other paved surfaces, fencing
and curbing at the Site to their pre-existing condition unless more is required
by the Contract Documents;

(f) requiring affected Subcontractors to promptly remove from the Site all
temporary offices, tools, equipment, machinery and surplus materials not
required for the continued performance of the Work and otherwise leaving the
designated areas “vacuum clean;”

(g) machine-sweep and clean all drive-way surfaces;

(h) grind, smooth, and sweep clean any concrete surfaces, as necessary or
desirable;

(i) remove temporary protections;

(j) remove marks, spots, dust, stains, fingerprints and other soil or dirt from
all floors, tile, walls, finishes, marble, finished materials, fixtures,
equipment and other Work, and wash or wipe clean and leave the same in
undamaged, new condition;

(k) clean tubs, toilets and other fixtures, cabinet work and equipment, removing
stains, paint, dirt and dust, and leave the same in undamaged new condition;

(l) clean all metal finished in accordance with recommendations of the
manufacturer and accepted industry standards;

(m) clean resilient floors thoroughly with a well rinsed mop containing only
enough moisture to clean off any surface dirt or dust and buff dry by machine to
bring the surfaces to sheen;

(n) clean all light fixtures and insure that they are fully lamped and
operating; and

(o) other items related to clean-up of the Site, as identified by the Owner’s
Representative.

 

- 63 -



--------------------------------------------------------------------------------

The foregoing clean up items shall not include but shall be in addition to, any
items of defective workmanship or omissions which are to be corrected at
Contractor’s cost pursuant to Article 10 of this Agreement.

7.15.3 Final Completion Clean Up. Prior to Final Completion pursuant to
Section 12.2 below, Contractor shall complete any of the clean up items
described above which were either not required by Owner at the time of
Substantial Completion or which were not satisfactorily completed and accepted
by Owner at the time of Substantial Completion.

7.15.4 Site Clean Up By Owner. In the event Contractor fails to maintain the
Site in a manner satisfactory to Owner, and fails to complete appropriate clean
up and/or removal activities within twenty-four (24) hours after receipt of
Owner’s written notice to do so, Owner shall have the right to perform such
clean up and removal activities and the Guaranteed Maximum Price shall be
reduced by the amount of all costs incurred by Owner in connection therewith,
provided that if the unspent balance of the Guaranteed Maximum Price is
insufficient to cover such amount, Contractor shall immediately pay the
difference to Owner.

7.15.5 Surplus materials. Excess recyclable material and/or excess scrape or
waste product the could be salvageable for profit shall remain the property of
Owner. Contractor shall be required to provide equipment, hauling, and/or other
to facilitate the removal and recovery of funds for the salvaged product. All
funds recovered shall be turned over to the Owner and placed in the Owner
Contingency or an Owner controlled account as determined by the sole discretion
of Owner.

7.16 Construction Facilities and Temporary Controls. Contractor shall be solely
responsible for the design, transport, erection, inspection and maintenance of
all temporary supports and structures; including, but not limited to,
electricity and lighting, heat, telephone and fax, water, sanitary facilities,
fire protection, hoisting equipment and machinery, staging and scaffolding,
temporary equipment and materials, all shoring and bracing, all cranes, hoists,
derricks and supports, barriers and fencing, water control, field office,
storage facilities and all other types of temporary supports and structures
required for the Work and provided by Contractor or its Subcontractors while
performing the Work. Contractor shall provide and maintain reasonable safety
precautions to protect the public and avoid obstruction or interference with
vehicular or pedestrian traffic in public streets, alleyways or private
rights-of-way. Contractor shall, or shall cause Subcontractors to, leave proper
access to hydrants and other similar places, and shall provide sufficient
lighting during working hours and from twilight of each day until full daylight
of each following day. When work is suspended, Contractor shall, or shall cause
Subcontractors to leave roadways and sidewalks in proper condition and restore
all such to good condition on completion of the Work and in compliance with all
Laws. Contractor shall, or shall cause Subcontractors to, maintain, keep in good
repair, and shift and alter as conditions may require, all guard rails,
passageways and temporary structures and remove the same when the Work is
completed or when the need for their use has ceased.

 

- 64 -



--------------------------------------------------------------------------------

7.17 Cutting and Patching of Work. Contractor shall be responsible for all
cutting, fitting or patching of the Work that may be required to properly
complete the Work or make its parts fit together properly. Any costs resulting
from improper cutting, fitting and patching to any work performed by Owner or
Owner’s Consultants shall be Contractor’s responsibility. Contractor shall not
damage or endanger a portion of the Work or fully or partially completed
construction of Owner or separate contractors by cutting, patching or otherwise
altering such construction, or by excavation. Contractor shall not cut or
otherwise alter such construction by Owner or a separate contractor except with
consent of Owner, which shall not be unreasonably withheld or delayed.
Contractor, if required by Specifications and Drawings, shall make connections
to materials or equipment furnished, set, and/or installed by other contractors.
No Work connecting to such materials or equipment provided by other contractors
shall be done without giving such contractors a reasonable length of time to
complete their work or until permission to proceed has been obtained from Owner.
Owner shall secure and provide to Contractor the Shop Drawings from Owner’s
Contractors for such of their work as is to be built into Contractor’s Work, or
to which Contractor must make connection, and Contractor shall review and advise
Owner of any discrepancy or unsuitability relative to its own Work. Each party
shall cause its contractors to provide all openings and chases in its own work
necessary for the installation of process equipment, and shall fill in around
the same afterwards, if required.

7.18 Performance and Payment Bond Requirements

7.18.1 Requirements. Not later than five (5) business days after Contractor’s
receipt of Owner’s Notice to Proceed and in any event prior to commencement of
any Work, Contractor shall furnish a fully executed Performance and Payment
Bond, in a form approved in writing by Owner and Owner’s Lenders and naming
Owner and Owner’s Lenders (as Owner’s Lenders may change from time to time) as
obligees and beneficiaries, covering both the Contractor’s faithful performance
of this Contract and the payment of all obligations arising hereunder. The
Payment and Performance Bond shall be in the amount of One Hundred Million
Dollars ($100,000,000). Thereafter, such Payment and Performance Bond shall not
be increased or decreased unless Owner grants advance written approval of such
increase or decrease. The Payment and Performance Bond and all supplements shall
be issued by a bonding company having an A.M. Best Co. rating of A XV or better
and licensed in Louisiana and approved by Owner and Owner’s Lenders. If the
issuer of the Performance and Payment Bond ceases to be rated at least “A VX” by
A.M. Best Co., Contractor shall, within five (5) business days of such
down-grading, obtain a replacement Performance and Payment Bond which conforms
to the requirements of this Section 7.18.1.

7.18.2 Subcontractor’s Bond Requirements. On a case by case basis, Owner may
also elect to require that Contractor’s Subcontractors provide a Performance and
Payment Bond as described in Section 7.18.1 above using a form approved by Owner
and Owner’s Lenders. The amount of each such Performance and Payment Bond shall
be equivalent to the full value of the relevant subcontract or such lesser
amount as Owner may approve in writing. All costs of each Performance and
Payment Bond required for Subcontractors shall be quoted separately to Owner for
Owner’s prior written approval before such Performance and Payment Bond is
obtained. Contractor shall timely

 

- 65 -



--------------------------------------------------------------------------------

recommend to Owner whether or not to require a Performance and Payment Bond as
to each Subcontractor. Nothing in this Section 7.18 shall preclude Contractor
from requiring a bond, guarantee or other security from any Subcontractor or
Vendor; provided, however, that in the event Owner does not grant prior written
approval for a Performance and Payment Bond with respect to such Subcontractor
or Vendor, Contractor’s election to require such bond, guarantee or other
security shall be a Cost of the Work within the Guaranteed Maximum Price.
Promptly upon receipt of a Performance and Payment Bond (or any supplement
thereto or replacement thereof) from any Subcontractor, Contractor shall deliver
the original of such Performance and Payment Bond (and any supplement thereto or
replacement thereof) to Owner, and Contractor hereby acknowledges and agrees
that Owner will provide such Performance and Payment Bond to Owner’s Lenders.

7.19 Liens.

7.19.1 If at any time Owner receives any stop notice, mechanic’s lien or similar
claim pertaining to unpaid amounts for any labor, goods, materials, equipment or
services provided as part of Contractor’s scope of Work (and provided Owner has
paid all sums then due and owing to Contractor pursuant to and within the time
period set forth in the Contract Documents), Contractor agrees to immediately
release or cause the release of Owner, Owner’s property, the Site and/or the
Project, as applicable, from such notices, liens or claims, or, at Contractor’s
option, to file a bond in lieu thereof in an amount and form satisfactory to
Owner and Owner’s Lenders in accordance with Section 7.19.2. All costs incurred
by Contractor in effecting the foregoing shall be at Contractor’s sole expense
as a Non-Allowable Cost of the Work, except that should Contractor be successful
in having Owner’s property, the Site and/or the Project, as applicable, fully
and forever released from such notices, liens or claims without the necessity of
Contractor posting any bond and without the payment by Contractor to the lien
claimant of any monies to effect such release, all of Contractor’s reasonable
fees and costs actually incurred in effecting such release shall be a Cost of
the Work. It is expressly understood that all of Contractor’s obligations with
respect to this Section 7.19 begin immediately at the outset of any notice or
filing of a claim (whichever is earlier), either by correspondence or court
proceeding or otherwise, and without regard to any showing of fault on the
Contractor’s part. In all cases Contractor shall cause Owner, Owner’s property,
the Site and/or the Project, as applicable, to be fully and forever released
from all such liens and claims or, at Contractor’s option, bond against such
liens and claims in accordance with Section 7.19.2 below, in either case within
five (5) days of receipt of notice thereof (or such lesser period in any loan
documents relating to Owner’s Lenders).

7.19.2 If any such notice or claim is received or filed and Contractor does not
release, or cause the release, of Owner, Owner’s property, the Site and/or the
Project, as applicable, from the lien or claim within the five (5) day period
set forth in Section 7.19.1 or, at Contractor’s option, obtain a bond and file,
satisfactory in amount and form to Owner and Owner’s Lenders, with the
appropriate court a petition to substitute the bond for such lien or claim
within five (5) days after receipt of notice thereof (or such lesser period in
any loan documents relating to Owner’s Lenders), and obtain a court order within
thirty (30) days after filing such petition, allowing substitution of the bond
for such lien, Owner shall have the right to pay all sums necessary to obtain
the release of Owner, Owner’s property,

 

- 66 -



--------------------------------------------------------------------------------

the Site and/or the Project, as applicable from such lien or claim and deduct
all sums to be paid (including attorneys’ fees and the amount of any obligations
assumed by Owner) from the Guaranteed Maximum Price, including, if Owner elects,
withheld from the next succeeding Applications for Progress Payments.

7.19.3 Contractor acknowledges (a) that pursuant to agreements with Owner’s
Lenders, Owner is required to keep the Project and the Work free and clear of
any liens, encumbrances or security interests, and (b) that a breach of such
agreements will cause Owner to suffer substantial losses. Contractor agrees that
it will not, and it shall use reasonable precautions to ensure that the
Subcontractors and Vendors do not, impose, or exercise their rights with respect
to, any liens, encumbrances or security interests on the Project and the Work.
Further, all materials and equipment supplied by Contractor pursuant to the
Contract Documents shall be delivered free and clear of all liens and not be
subject to any conditional sale, purchase-money lien, security agreement,
financing agreement or chattel mortgages. Nothing contained herein or elsewhere
in the Contract Documents is intended to act as a waiver and release of any
rights in the event of non-payment by the Owner and, therefore, no provision
regarding liens shall be applicable in the event of non-payment, for amounts
properly due Contractor and delinquent pursuant to this Agreement.

7.20 Royalties and Patents. Contractor shall pay as a Cost of the Work in
accordance with Section 3.2.11 hereof all royalties and license fees relating to
the Work. Contractor shall defend suits or claims for infringement of patent
rights and shall indemnify and hold Owner harmless from loss on account thereof,
but shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manufacturers is required by
the Contract Documents. However, if Contractor knows, or should know following
due inquiry, or has reason to believe that the required design, process or
product is an infringement of a patent, Contractor shall be responsible for such
loss unless such information is promptly furnished to Owner.

7.21 Training. Prior to and as a condition to payment of the Final Payment,
Contractor shall orient and instruct the responsible maintenance personnel
designated by Owner in the operations of all equipment and shall provide the
maintenance personnel with pertinent literature and operational manuals for all
equipment designated by Owner.

7.22 Construction Photographs. Contractor shall submit color construction
photographs to Owner and Owner’s Lenders with each month’s Application For
Progress Payment during the Work. Each month, such photographs shall consist of
at least four (4) views of the building from ground-view points as directed by
Owner and any interior views requested by Owner or Owner’s Lenders.

7.23 Statement of Unpaid Claims. Whenever requested by Owner or Owner’s Lenders,
Contractor shall certify to Owner in writing (in a form satisfactory to Owner)
the amounts then claimed by and/or due and owing from Contractor to any
person(s) for labor and services performed and materials and supplies furnished
relating to the Work, setting forth the names of the persons whose charges or
claims for materials, supplies, labor, or services have been paid and whose
charges or claims are unpaid or in dispute, and the amount due to or claimed by
each respectively.

 

- 67 -



--------------------------------------------------------------------------------

7.24 Protection of Work. Contractor shall design, furnish, erect and maintain in
a safe manner to cause to be designed, furnished and erected, such barricades,
fences, and railings; give such warnings; display such lights, signals and
signs; exercise such precautions against fire; adopt and enforce the rules,
regulations or requirements of governmental authorities, and take such
precautions as may be necessary. Contractor shall immediately report in writing
to Owner all accidents howsoever arising out of or in connection with the
performance of the Contract Documents, whether on or adjacent to the Site, which
result in death, injury or property damage, giving full details and statements
of witnesses. In addition, if death or serious injury or serious damage is
caused, the accident shall be reported by telecopy to Owner and the insurance
carrier or its representative providing insurance for the Project. If any claim
is made by any third party against Contractor, any Subcontractor or Vendor, on
account of any accident or similar event, Contractor shall immediately report
the fact in writing to Owner, giving details of the claim and Contractor’s
explanations as to the same.

7.25 Hazardous Materials.

7.25.1 In this Agreement, “pre-existing hazardous materials” shall be limited to
all substances that are considered hazardous or toxic under any applicable Laws
that (a) existed as of the Date of Commencement, (b) have not been introduced to
the Site by Contractor, and (c) have not been negligently disturbed by
Contractor.

7.25.2 Contractor shall have no responsibility for the handling, removal or
disposal of pre-existing hazardous materials at the Site except to the extent
addressed or covered in the Contract Documents or otherwise made known to or is
known to or reasonably foreseeable to Contractor.

7.25.3 In the event Contractor encounters pre-existing hazardous materials or
materials reasonably expected to be hazardous to health, Contractor shall,
within one (1) day of discovering such materials, notify Owner and stop work
(unless otherwise requested by Owner) in the affected area until an
environmental laboratory properly certified by the applicable Authority retained
directly by Owner shall have verified that the relevant materials have been
removed or rendered harmless. Notwithstanding the foregoing, Contractor shall
use its best efforts to minimize any delay to the Project Schedule caused by the
discovery of pre-existing hazardous materials.

7.25.4 In the event Contractor shall reasonably determine that the Project
Schedule will be delayed due to the presence of pre-existing hazardous
materials, it shall, within twenty four (24) hours of the initial discovery of
such pre-existing hazardous materials, provide notice to Owner of such event and
determination, and within seven (7) days of such discovery submit to Owner a
Change Proposal Request for an extension of time and/or an adjustment to the
Guaranteed Maximum Price in accordance with Article 18 hereof. Contractor’s
failure to submit a Change Proposal Request within the time period stated in
this Section 7.26.4 shall amount to a waiver of its rights hereunder. Contractor
shall not be entitled to an extension of time or an adjustment to the Guaranteed
Maximum Price for any hazardous materials that are not pre-existing hazardous
materials.

 

- 68 -



--------------------------------------------------------------------------------

7.25.5 All solid and liquid wastes, hazardous substances, and hazardous
materials used by Contractor (including all solvents, cleaners, waste oils and
trash) shall be handled and disposed of in full compliance with all applicable
Laws. Contractor shall be responsible for any environmental contamination that
occurs at the Site as the result of the acts or omissions of Contractor or its
Subcontractors, Vendors or invitees.

ARTICLE VIII.

ARCHITECT

8.1 Architect’s Administration of the Contract

8.1.1 The term Architect includes the Architect and the Architect’s authorized
representatives. Architect shall act in its professional capacity as an advisor
to Owner during the course of the Work.

8.1.2 Owner shall cause the Architect to provide Contractor with electronic
transmittal of Drawings and/or Specifications which have been approved for use
during construction and all revisions thereto. It shall be Contractor’s
responsibility to arrange and pay for as a Cost of the Work in accordance with
Section 3.2 hereof, reproductions as may be needed by Contractor to perform its
Work. Contractor shall ensure that the Architect shall at all times have access
to the Work wherever it is in preparation or being performed.

8.1.3 The Architect may recommend to Owner, with notice to Contractor,
additional inspection or testing of the Work, whether or not such Work is
fabricated, installed or completed. Owner shall have authority to reject any
Work which does not conform to the Contract Documents.

8.1.4 The Architect shall review and approve or take other appropriate action
upon the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, for the limited purposes of checking for conformance with the
Specifications and related design intent expressed in the Contract Documents.

8.1.5 Contractor acknowledges that Owner’s Design is an integral part of the
Project. Contractor shall (i) diligently review all work, services, drawings and
specifications furnished by Owner’s Consultants for hazards, inconsistencies,
discrepancies, inaccuracies, errors, incompleteness or lack of detail and shall
promptly notify Owner and any of Owner’s Consultants in writing within five
(5) working days of discovery of any delays, hazards, inconsistencies,
discrepancies, inaccuracies, errors, incompleteness or lack of detail and, prior
to proceeding with any of the Work affected thereby, (ii) promptly notify Owner
and any of Owner’s Consultants in writing within five (5) working days of
discovery of any delays in delivery of any Owner’s Design information, which
might affect the work, services, drawings and specifications of Owner or Owner’s
Consultants, and Contractor shall within five (5) working days of giving the
preceding notice also provide Owner in writing with alternative means of
resolving the foregoing matters in clauses (i) and (ii) and recommend and
actively participate in reaching a resolution to the foregoing, and manage and
coordinate such resolution, all with written notice to and subject to the
written approval of Owner.

 

- 69 -



--------------------------------------------------------------------------------

8.1.6 No Relief from Liability. Contractor expressly acknowledges and agrees
that neither:

(a) the examination of the Drawings and Specifications and any design
information or documents provided to Contractor by Owner the making of
objections, representations, comments or suggestions, or any failure to make the
same in relation to such design information or documents or any other aspect of
the Work; nor

(b) any other act or omission of Owner, Architect, Owner’s Consultants, Owner’s
Representative, Owner’s Lenders or of any other person acting or purporting to
act on behalf of any of the foregoing in relation to any aspect of the Work;

shall relieve Contractor in whole or in part of any duty, obligation or
liability undertaken by Contractor in relation to the Work (including, but not
limited to, Contractor’s obligation to complete the Work in accordance with the
Contract Documents), whether under this Agreement or otherwise, or diminish or
vary any such duty, obligation or liability, whether by way of contribution or
otherwise. However, Contractor shall not be responsible for the adequacy of the
plans and specifications, and the Contractor shall not be responsible for any
design liability, code compliance, performance guarantees, or performance
specifications except to the extent that Contractor knows of an error, omission,
inaccuracy, or deficiency and fails to notify the Owner of same.

8.1.7 Work to Comply. Contractor shall execute the Work strictly in accordance
with the Contract Documents. Work carried out by the Contractor other than as
aforesaid shall be removed at Contractor’s cost at the request of Owner’s
Representative.

8.1.8 Provision of Owner Drawings. All drawings, specifications, documents and
designs provided by Owner, Architect or any Owner Consultant to Contractor shall
remain the sole property of Owner.

8.1.9 Return of Information and Other Documents. At the completion of this
Contract, Contractor shall hand over to Owner all design information and
documents in its or its Subcontractors’ or Vendors’ possession and return to
Owner all documents, drawings, specifications and designs provided by Owner
under this Contract.

ARTICLE IX.

SUBCONTRACTORS AND VENDORS

9.1 Subcontractors and Vendors. Contractor shall be responsible for the
performance of Subcontractors and Vendors of every tier to the same extent as if
performed by Contractor on a direct basis, including coordination of those
portions of the Work performed by Subcontractors and Vendors.

 

- 70 -



--------------------------------------------------------------------------------

9.2 Consent To Use Proposed Subcontractors and Vendors.

9.2.1 To the extent practicable, Contractor shall propose a minimum of three
(3) qualified lump sum or cost of the work plus a fee bidders for each element
of the Work to be performed by Subcontractors and Vendors (including those who
are to furnish materials or equipment fabricated to a special design), and in
compliance with this Agreement. Owner shall, within five (5) business days after
receipt thereof, reply to Contractor stating whether or not Owner has a
reasonable objection to any such proposed person or entity. Owner’s failure to
reply in writing to Contractor’s proposed list within three (3) business days
after the receipt thereof shall constitute Owner’s acceptance of such list.
Owner’s consent with respect to any Subcontractor or Vendor pursuant to this
Article 9 shall not in any way relieve the Contractor from its obligations to
fully manage, administer and assure that the Subcontractor and/or Vendor
complies with the requirements of the Contract Documents, including all dates
identified in the Project Schedule. Notwithstanding anything to the contrary
herein, Contractor shall use its best efforts to identify vendors and
subcontractors for Owner’s consideration who both constitute a Louisiana Company
and a Minority Business Enterprise. For purposes of the foregoing, “Louisiana
Business” means: (1) a business, company, corporation or firm which is at least
51 percent owned by one or more Louisiana individual domiciliaries and/or a
corporation, limited liability company or other business entity with a legal and
commercial domicile in Louisiana who also control and operate the business; and
(2) a business, company, corporation or firm qualified with the Louisiana
Secretary of State and authorized to do business in Louisiana which has a
physical presence in the state in the form of property or facilities owned or
leased in Louisiana and which employs Louisiana residents who control or operate
the Louisiana business activity or enterprise. Furthermore, for purposes of the
foregoing, “Minority Business Enterprise” means a business performing a
commercially useful function which is at least 51% owned by one or more minority
individuals domiciled in Louisiana who also control and operate the business. As
used in the definitions of “Louisiana Business” and Minority Business
Enterprise”, “control” means exercising the power to make policy decisions;
“operate” means being actively involved in the day-to-day management of the
business; and “commercial domicile” means the place from which the business is
directed or managed.

9.2.2 Contractor shall analyze all of the bids for each element of the Work and
shall make a written recommendation to Owner as to which bid should be selected.
Owner shall then make the selection with assistance from Contractor within three
(3) business days following receipt of Contractor’s written recommendation (and
if Owner fails to respond within said three (3) day period, then the bid
recommended by Contractor shall be deemed approved by Owner). In the event the
Subcontractor chosen by Owner is different from the Subcontractor recommended by
Contractor, and the bid amount from the Subcontractor chosen by Owner exceeds by
the lesser of 1% or $12,500 the bid amount from the Subcontractor recommended by
Contractor, such bid difference in excess of the lesser of said 1% or $12,500
shall be cause for an increase in the Guaranteed Maximum Price provided that the
bid recommended by Contractor was in full compliance with the requirements of
the Contract Documents.

9.3 Award of Subcontracts and Purchase Orders. Contractor shall furnish Owner
and Owner’s Lenders with a copy of Contractor’s proposed forms for use as

 

- 71 -



--------------------------------------------------------------------------------

subcontracts and purchase orders (including, without limitation, professional
services agreements) for Owner’s review and approval prior to Contractor’s use
thereof, and Contractor shall only enter into subcontracts and purchase orders
on such forms as approved by Owner, with some modifications as necessary to be
approved by the Owner. Contractor shall furnish to Owner a copy of each
subcontract and purchase order it enters into in connection with the Work within
ten (10) calendar days after execution of such subcontract or purchase order.
Contractor hereby acknowledges that receipt by Owner of copies of such
subcontracts and purchase orders may be a condition precedent to an advance to
Owner under the Loan Documents. All subcontracts and purchase orders with a
contract value in excess of $10,000.00 individually shall require all
Subcontractors and Vendors to assume toward Contractor the same legal
obligations and responsibilities which Contractor assumes toward Owner in this
Contract, including requiring the indemnities provided in Article 14 hereof,
except as specifically provided otherwise in the Contract Documents or approved
by Owner in writing. All subcontracts and purchase orders shall (a) require that
the subcontract or purchase order may not be assigned by the Subcontractor or
Vendor but shall permit the assignment of the subcontract or purchase order by
Contractor to Owner or a third party designated by Owner, including Owner’s
Lenders, as provided in Section 9.8 and Article 21 of this Agreement,
(b) require that the Subcontractors and Vendors shall not have the right to
assign the whole or any part of the benefit of the subcontracts or purchase
orders or to sublet or further subcontract the whole or any part of the Work to
be performed under the subcontract or purchase order without the prior written
consent of Owner and Contractor, (c) provide that any warranties contained or
referenced therein shall run to the benefit of and be enforceable by Owner and
Owner’s Lenders, (d) provide for the applicable Retentions specified in
Section 5.6 of this Agreement, (e) conform to the requirements of the Contract
Documents. If, despite all best efforts, Contractor is unable to cause all
Subcontractors and Vendors to assume and include in their purchase orders and
subcontracts all of the flow down and other Contract provisions as required in
this Section 9.3, then in addition to any and all other liability of Contractor
under the Contract, Contractor shall be liable for and agrees to assume all
risk, costs, liabilities, damages and all Actions in any way directly or
indirectly relating to or arising out of any such required provisions and any
Subcontractor or Vendor or otherwise. Contractor shall establish and implement a
system to monitor Subcontractors and Vendors to ensure that they comply with the
requirements of this Section and comply with the Contract Documents. Contractor
shall not waive or fail to exercise any material or significant right or remedy
under any subcontract or purchase order or waive any material or significant
default under any subcontract or purchase order with a contract value in excess
of $50,000.00 without first informing Owner and describing Contractor’s intended
action, and if Owner informs Contractor that such intended action may be subject
to provisions of Owner’s Loan Documents then Contractor shall not take any such
action without Owner’s prior written approval. Contractor further shall not
enter into any material or significant amendment or modification to a
subcontract or purchase order without Owner’s prior written approval; provided
that amendments or modifications to subcontracts and purchase orders which do
not have a contract value in excess of $50,000.00 individually, and otherwise
are in accordance with the Contract Documents, shall not require Owner’s prior
written approval. Without limiting the foregoing, if a Performance and Payment
Bond is required under Section 7.18.2 with respect to any Subcontractor after
giving effect to an amendment or modification to a subcontract or purchase
order, as a

 

- 72 -



--------------------------------------------------------------------------------

further condition precedent to entering into such amendment or modification,
Contractor shall cause the Subcontractor under such subcontract or purchase
order to obtain the prior written consent to such amendment or modification by
the surety that issues such Performance and Payment Bond, if such surety or the
terms of the Performance and Payment Bond require notice thereof or if failure
to notify and obtain consent would in any way impair, limit or negate coverage
or terms of the Performance and Payment Bond, and deliver such consent to Owner
so that Owner may deliver such consent to Owner’s Lenders if required under the
Loan Documents. Contractor, and each and every Subcontractor and Vendor at any
tier and at any time and regardless of contract value shall be subject to audit
by Owner, the Owner’s Representative and Owner’s Lenders to ensure compliance
with the requirements of this Agreement. If any Subcontractor or Vendor is found
to be assigning, subletting or subcontracting all or any part of the Work under
its subcontract or purchase order without the prior written approval of Owner,
Contractor shall immediately notify Owner thereof and shall, if the
circumstances are such that the Work has been or is likely to be affected, as
determined by Owner in its sole discretion, either remedy such situation (i.e.,
terminate such assignment, subletting or subcontracting) or remove the offending
Subcontractor or Vendor from the Project (and if Contractor fails to effect such
remedy or removal, Owner shall have the right to remove the offending
Subcontractor or Vendor from the Project), unless Owner shall agree otherwise in
writing. In such case, Contractor shall be fully responsible for finding a
suitable replacement, and the costs involved in making such replacement shall
not be the basis for a Change Order, increase in the Guaranteed Maximum Price or
extension of the Contract Time. The Contractor shall disclose all affiliations
with Sub-contractors, Vendors, material suppliers, service companies and any
other company prior to the engagement of those affiliated companies in the
bidding process. It shall be specifically noted on all recommendations to award
bids, the companies that are affiliated in any way with the Contractor. Failure
to do so will constitute cause for termination of this Agreement.

9.4 Subcontractors and Vendors Designated By Owner. Contractor shall not be
required to contract with a Subcontractor or Vendor to whom Contractor has a
reasonable objection, provided that the reason for such objection is identified
to Owner in writing within five (5) calendar days of Owner’s designation
thereof.

9.5 Payments to Subcontractors from the Contractor. Subject to Section 5.5 of
this Agreement, Contractor agrees to pay each Subcontractor and Vendor within
five (5) business days of receipt of each progress payment from Owner or Owner’s
Lenders an amount equal to the amount received by the Contractor from Owner or
Owner’s Lenders for the purpose of paying the respective Subcontractor or
Vendor, as set forth in the applicable Application for Progress Payment.
Contractor further agrees to require each Subcontractor to make similar payments
to its Subcontractors and Vendors. The obligation of Contractor to pay
Subcontractors and Vendors (and their obligation to pay their Subcontractors and
Vendors) is an independent obligation from the obligation of Owner to make
payment or cause payment to be made to Contractor. Owner shall have no
obligation to pay or cause the payment of any monies to any Subcontractor or
Vendor.

 

- 73 -



--------------------------------------------------------------------------------

9.6 Subcontractor and Vendor Replacements. Contractor shall not replace any
Subcontractor or Vendor who has been approved by Owner, unless Owner gives prior
written approval to the replacement.

9.7 Communications With Subcontractors and Vendors. In cooperation with, and
upon notice to Contractor, Owner and Owner’s Lenders shall have the right at any
time and from time to time to contact Contractor’s Subcontractors and Vendors to
discuss the progress of their portion of the Work. Contractor shall have the
right to be present at the time of any such direct communications, excepting
only if Contractor is in default under the Contract or unreasonably refuses to
attend meetings after Owner has given Contractor reasonable advance notice and
opportunity to be present. Notwithstanding such rights of direct communication,
Contractor shall be responsible and liable to Owner for all acts or omissions of
Subcontractors and Vendors and their respective agents and employees and any
other person performing any of the Work under an agreement with Contractor or
any Subcontractor or Vendor.

9.8 Assignment. Contractor hereby assigns to Owner all its interest in all
subcontract agreements and purchase orders now existing or hereafter entered
into by Contractor for performance of any part of the Work, which assignment
will be effective only upon acceptance by Owner in writing of such assignment,
and only as to those subcontract agreements and purchase orders that Owner
designates in said writing. Such assignment may not be withdrawn by Contractor
prior to expiration of the Defects Liability Period, and Owner may accept said
assignment at any time prior to expiration of the Defects Liability Period. Upon
such acceptance by Owner: (i) Contractor shall promptly furnish to Owner the
originals or copies of the designated subcontract agreements and purchase
orders, and (ii) Owner shall only be required to compensate the designated
Subcontractor(s) or Vendor(s) for compensation accruing to same for Work done or
materials delivered from and after the date as of which Owner accepts assignment
of the subcontract agreement(s) or purchase order(s) in writing. All sums due
and owing by Contractor to the designated Subcontractor(s) or Vendor(s) for Work
performed or material supplied prior to the date as of which Owner accepts in
writing the subcontract agreement(s) or purchase order(s), and all other
obligations of Contractor accruing prior to Owner’s written acceptance of such
assignment, shall constitute a debt and an obligation solely between such
Subcontractor(s) or Vendor(s) and Contractor, and Owner shall have no liability
with respect such sums or any other obligations of Contractor. It is further
agreed that all subcontract agreements and purchase orders shall provide that
they are freely assignable by Contractor to Owner and Owner’s assigns (including
Owner’s Lenders) under the terms and conditions stated in this Section and that
all such Subcontractors and Vendors shall continue to perform their Work for
Owner (or Owner’s Lenders as the case may be) pursuant to the terms of the
respective subcontract or purchase order and this Section. Owner agrees not to
accept such assignment solely for the purpose of intentionally causing
Contractor harm and in bad faith.

ARTICLE X.

WARRANTY OBLIGATIONS

10.1 Contractor’s Warranty. Contractor guarantees, represents and warrants to
Owner that (a) the Work, whether performed by Contractor’s own personnel or by
any

 

- 74 -



--------------------------------------------------------------------------------

Subcontractors or Vendors, shall be first class in quality, free from all
defects whatsoever (including, without limitation, patent, latent or developed
defects or inherent vice), commensurate with the highest standard for
construction practices and quality applicable to first class projects associated
with luxury resorts, and in strict conformance with the Contract Documents
(including, but not limited to, the Guaranteed Maximum Price Premises and
Assumptions), and (b) all materials, appliances, mechanical devices, equipment
and supplies incorporated into the Work shall be new and of such quality to
strictly meet or exceed the Specifications and requirements of the Contract
Documents. If requested by Owner at any time and from time to time, Contractor
will furnish satisfactory evidence to Owner as to the kind and quality of
materials, appliances, mechanical devices, equipment and supplies. All Work not
conforming to the requirements of this Section (including, but not limited to,
substitutions or deviations not properly approved and authorized by Owner in
writing) shall be considered defective.

10.2 Contractor’s Defects Liability Period and Other Warranty Periods. In
addition to Contractor’s obligations under the provisions of Section 10.1 during
any performance of the Work, the “Defects Liability Period” shall commence upon
the issuance of the Certificate of Substantial Completion for the entire Work in
accordance with Section 12.1 of this Agreement and shall extend for a period one
(1) year from the date of issuance of such Certificate of Substantial Completion
as to all Work, notwithstanding any earlier Substantial Completion for one or
more portions of the Work or any partial occupancy or use by Owner. Contractor
shall cooperate with Owner if Owner elects to obtain a separate warranty for up
to five (5) years in the case of watertightness and leakage., as set forth in
Section 10.4 below. Other warranties shall apply for such periods as are set
forth in the applicable manufacturer’s warranties or as may be required by
applicable Laws, but in no event less than the one year period set forth in this
Section. Contractor shall ensure that all warranties from Subcontractors and
Vendors in respect of subcontracted work or the supply of any materials forming
a part of the Work that extend beyond the Defects Liability Period are capable
of being assigned by Contractor to Owner, and Contractor shall promptly assign
the benefit of all such warranties to Owner. For any additional obligations
related to the Work beyond the Defects Liability Period, included but not
limited to the separate warranty for watertightness and leakage, Owner agrees to
look solely to subcontractors, manufacturers, or other parties providing a
separate or extended warranty.

10.3 Compliance With Contract Documents. Upon receipt of Owner’s written notice
at any time during the course of the Work, during the Defects Liability Period
or during any other warranty period, and during any longer period of time as may
be prescribed by any applicable Laws or other applicable terms, Contractor
shall, at Contractor’s cost (and at no cost to Owner), promptly perform all
corrective services (including, but not limited to, furnishing all labor,
materials, equipment and other services at the Site and elsewhere) to Owner’s
satisfaction as may be necessary to remedy any defective workmanship or
omissions in the Contractor’s Work, including, but not limited to, promptly
correct or replace any Work rejected by Owner in accordance with the Contract
Documents or which is incomplete, defective or fails to conform to the Contract
Documents, whether observed before or after Final Completion of the Work and
whether or not fabricated, installed, or completed. Contractor’s compliance with
its obligations as stated in this Article 10, and Owner’s acceptance of such
corrective services, shall at all times be determined by

 

- 75 -



--------------------------------------------------------------------------------

ascertaining whether Contractor has achieved strict compliance to Owner’s
reasonable satisfaction with the requirements contained in the Contract
Documents, including, but not limited to, the Guaranteed Maximum Price Premises
and Assumptions.

10.4 Warranty Costs. All costs incurred by Contractor in fulfilling Contractor’s
remedial defects liability obligations and/or warranty obligations as set forth
in this Article 10, including, but not limited to, additional testing,
inspections and compensation for services of professionals and consultants,
shall be solely Contractor’s responsibility and at Contractor’s sole cost and
expense and Non-Allowable Costs of the Work, except as otherwise provided for
warranty costs prior to Final Completion pursuant to the Contractor Construction
Contingency set forth in Section 3.1.5, provided, however, for equipment which
Owner and Contractor agree constitutes material equipment, Contractor shall, as
a Cost of the Work, acquire a warranty that provides full coverage against
defects and failure to operate for a period of one (1) year commencing upon
Substantial Completion, regardless of the date of purchase, delivery or
installation, and such warranty shall be subject to Owner’s prior written
reasonable approval and shall include, without limitation, coverage for labor.
Contractor shall also, as part of Contractor’s warranty and guarantee, repair or
replace any other damaged components, material, finishes, furnishings and other
Work or portions of the Project or other property damaged, affected or otherwise
made necessary by or resulting from such defective, non-conforming or incomplete
Work, to return the same to their original condition. In addition, and
notwithstanding anything to the contrary in this Agreement, if within one
(1) year after Substantial Completion any portion of the Work (including, but
not limited to, any roof and any walls) is not watertight and leak proof at
every point and in every area (except where leaks can be attributed to damage to
the Work proximately caused by extraordinary, external forces beyond
Contractor’s control and which Contractor could not reasonably have
anticipated), Contractor shall, immediately upon notification by Owner of water
penetration, determine the source of water penetration and, at Contractor’s own
expense, do any work necessary to make the Work watertight.

10.5 Timeliness of Corrective Services. Contractor shall use all best efforts to
fully perform all warranty and corrective services to Owner’s satisfaction
within five (5) calendar days of the receipt of Owner’s written notice of
defective workmanship. If the corrective services require more than five
(5) calendar days for completion, Contractor shall submit, within five
(5) calendar days of receipt of Owner’s written notice, a comprehensive written
proposal itemizing all corrective actions necessary which Contractor is prepared
to and shall immediately undertake and diligently pursue to enable the Work to
achieve strict compliance with the Contract Documents, including the latest
Drawings and Specifications. In performing such corrective Work, Contractor
shall perform its Work so as to cause the least inconvenience and disruption to
Owner’s business which may require performance of Work at hours when Owner’s
business is least active. Contractor shall not be entitled to any extra costs or
fees incurred in connection with performing corrective activities at off or
non-business hours. Additionally, the provisions of Section 7.6 and 7.7 of this
Agreement relating to cooperation with Owner, access, avoidance of disruption
and related matters as set forth therein shall also apply to the performance of
any warranty related work.

10.6 Warranty Survival. Contractor’s Defects Liability Period obligations and
other warranty obligations set forth in this Article 10 shall apply to Work done
by

 

- 76 -



--------------------------------------------------------------------------------

Subcontractors or Vendors, as well as to Work done by direct employees of
Contractor, and such provisions shall survive acceptance of the Work and survive
any termination of the Contract and Contractor shall be responsible to fully
indemnify and hold Owner harmless from any and all liens, claims, lawsuits,
costs and expenses which may arise out of the failure of the Contractor to
fulfill its warranty obligations pursuant to this Contract.

10.7 Owner’s Right To Correct. In the event Contractor fails to timely correct
incomplete, nonconforming or defective Work following Owner’s written notice
described in Section 10.5 above, Owner shall have the right to correct or
arrange for the correction of any defects or omissions in the Work at
Contractor’s sole expense. The Guaranteed Maximum Price shall be reduced by the
amount of all costs incurred by Owner in correcting such defective Work,
including, but not limited to, additional costs for redesigns by the Architect
and other design consultants, replacement contractors, materials, equipment and
all services provided by Owner’s personnel; provided that if the unspent balance
of the Guaranteed Maximum Price is insufficient to cover such amount, then, at
Owner’s election, Contractor shall on demand pay the difference to Owner, or
Owner shall withhold and offset all costs incurred during any such corrective
work against any funds which are otherwise due or which may become payable to
the Contractor. If payments then or thereafter due to Contractor are not
sufficient to cover such amounts, Contractor shall on demand pay the difference
to Owner.

10.8 Owner’s Right to Supplement Work of Contractor. If the Contractor violates
or breaches any of the terms, conditions or covenants of the Contract, then
Owner may, without prejudice to any other remedy it may have and following the
expiration of any applicable cure periods, provide such reasonable labor and
materials as are reasonably necessary to remedy such deficiency including the
right to hire another contractor to supplement the Work of the Contractor and
deduct all costs thereof from any money due or thereafter becoming due to the
Contractor and reduce the Guaranteed Maximum Price by all such amounts. If the
unspent balance of the Guaranteed Maximum Price is insufficient to cover such
amount, Contractor shall on demand pay the difference to Owner.

10.9 Acceptance of Non-Conforming Work. Owner may, in its sole discretion, elect
to accept a part of the Work which is not in accordance with the requirements of
the Contract Documents. In such case, the Guaranteed Maximum Price shall be
reduced as appropriate and equitable. Owner’s acceptance of any non-conforming
Work shall not waive or otherwise affect Owner’s right to demand that Contractor
correct any other defects or areas of non-conforming Work.

10.10 Warranty Exclusions. Contractor’s warranty obligations shall not apply to
defects to the extent caused by ordinary wear and tear, insufficient maintenance
or improper operation or use by Owner.

10.11 Written Guaranty. At Owner’s request, Contractor shall, and shall require
Subcontractors and Vendors to, enter into a warranty agreement directly with
Owner in a form reasonably acceptable to Owner reflecting all warranties and
guarantees specified in the Contract. Such guarantees and warranties to be
provided by Subcontractors or Vendors shall be in writing on the letterhead of
the respective Subcontractor or Vendor, shall be in

 

- 77 -



--------------------------------------------------------------------------------

form and substance reasonably satisfactory to Owner, and shall be signed jointly
by Contractor and such Subcontractor or Vendor. The five (5) year Contractor
warranty specified in Section 10.2 as to watertightness and leakage shall be in
form and substance reasonably satisfactory to Owner and shall also be in writing
on Contractor’s letterhead and signed by Contractor (the parties acknowledging
that the warranty of Contractor with respect to the Defects Liability Period
shall be governed by the provisions of this Agreement without a separate written
warranty). Copies of all Subcontractor and Vendor guarantees and warranties, as
well as the original Contractor’s watertightness and leakage warranty, shall be
furnished to Owner upon Substantial Completion. Prior to the expiration of the
Defects Liability Period and as a condition to Final Payment, Contractor shall
assign to Owner all Subcontractor and Vendor guarantees and warranties and
deliver to Owner the originals thereof. Owner shall, in addition to the
guarantees and warranties provided in this Article 10, also have the benefit of,
and Contractor shall assign to Owner in form and substance satisfactory to
Owner, all warranties, service life policies, indemnities and guarantees with
respect to any and all materials, appliances, mechanical devices, supplies and
equipment incorporated into the Work and given by the manufacturer, retailer, or
other supplier, which shall be supplied and assigned to Owner promptly after
such is received by or becomes available to Contractor and as a condition to
Final Payment. Further, at Owner’s request, after the expiration of the Defects
Liability Period, Contractor shall assist Owner in enforcing all such
warranties, guarantees, policies and indemnities.

ARTICLE XI.

SCHEDULING, DELAYS AND ACCELERATION

11.1 Owner’s Right to Modify. Notwithstanding the Project Schedule, Owner has
the right, upon notice to Contractor, to modify or otherwise change the sequence
of the Work and Contractor shall comply therewith and adjust schedules
accordingly. If Contractor believes such modification or change causes a delay
or acceleration in the completion of the Work, Contractor shall provide written
notice to Owner in accordance with Section 11.6 below. Any such modifications or
changes in sequence applies only to scheduling and shall not be construed to
mean a change in the method or means employed by Contractor for the execution of
the Work.

11.2 Project Schedule. Contractor has furnished a detailed “Project Schedule”
attached hereto as Exhibit B describing the activities to be accomplished and
their dependency relationships. The Project Schedule includes an agreed upon
Design and Permit Schedule setting forth time periods for Owner to provide
Drawings and Major Permits to Contractors, and an agreed upon construction
schedule setting forth Interim Milestone Dates for Contractor to achieve certain
construction completion Milestones. The Project Schedule includes time periods
when Owner’s Consultants and Owner’s Contractors on the Project must provide
their respective documents and services, time periods for Contractor to obtain
and provide all permits for any Critical Path Work (though Contractor shall be
responsible to obtain the Major Permits, Owner shall be responsible to pay for
the Major Permits). Contractor’s performance will be measured against the
Project Schedule. The Project Schedule (and any revisions thereto) shall be
updated and revised at appropriate intervals as reasonably required by Owner or
the current and projected conditions of the Work and Project, shall designate
those items on the critical path of the Work, shall be related to the

 

- 78 -



--------------------------------------------------------------------------------

entire Project to the extent required by the Contract Documents, shall indicate
dates necessary to vacate various work areas, and shall provide for expeditious
and practicable execution of the Work. The Project Schedule and all subsequent
updates and revisions shall be printed in a tabular bar chart format and shall
be subject to Owner’s prior written approval. Contractor shall provide Owner
with a copy in electronic format of the Project Schedule as submitted, including
all logic diagram formats, in Primavera or MS Project software. As used in this
Agreement, the term “Project Schedule” means the Project Schedule described in
this Section 11.2, as it may be updated and revised from time to time in
accordance with the terms hereof including Owner’s written approval and issuance
of a Change Order.

11.3 Schedule Updates. Contractor shall submit a “Schedule Update” along with
each monthly Application For Progress Payment for comparison to the Project
Schedule. The first Schedule Update shall be dated and identified as “Schedule
Update No. 1” and shall identify the then current status of all major Work
activities identified in the Project Schedule. All Schedule Updates shall
include a comprehensive written narrative setting forth (i) actual activity
completion dates, (ii) the effect on the Project Schedule of any delays in any
activities in progress and/or the impact of known or suspected delays which are
expected to effect future Work, (iii) the effect of Changes on the Project
Schedule, (iv) all actual and potential variances between latest Schedule Update
and probable actual completion dates with a baseline; (v) all Work activities
not started or completed in accordance with the Project Schedule, and
(vi) recommendations of specific Recovery Plans to Owner which may be necessary
to achieve the Contract Time and/or relevant Interim Milestone Dates. All
subsequent Schedule Updates shall be dated and numbered sequentially. In
addition, each Schedule Update shall be clearly labeled to state the effective
date of the current status information contained therein.

11.4 Events of Force Majeure. “Force Majeure” means the occurrence at or within
the vicinity of the Site and affecting the Site, of fires, explosions, unusually
adverse weather conditions, war, hostilities, invasion, public riot, civil
insurrection, civil war, terrorist acts, ionizing radiation, contamination by
radioactivity from any nuclear fuel, radioactive toxic explosive or nuclear
explosive, epidemics, quarantine, plague, and any other unavoidable event beyond
the reasonable control of the party claiming the occurrence of such Force
Majeure and not reasonably anticipatable by such party. “Force Majeure Delay”
means a delay due to Force Majeure that, in each case, (a) materially adversely
affects the performance by Contractor of its obligations hereunder, (b) based on
Contractor’s extensive experience in constructing projects of similar scope and
complexity in the same location and Contractor’s representations contained in
the Contract Documents, is not reasonably foreseeable and is beyond Contractor’s
reasonable control, (c) despite the exercise of reasonable diligence, cannot be
prevented, avoided or removed by Contractor and is not attributable to the
negligence, willful misconduct, bad faith or other act or omission of
Contractor, and (d) is not the result of the failure of Contractor or any
Subcontractor or Vendor to perform under any of the Contract Documents.
Notwithstanding the foregoing, Contractor shall notify Owner in writing of such
occurrence of Force Majeure within ten (10) days after such occurrence;
provided, however, in the event of a Force Majeure that is a catastrophic
natural disaster such foregoing notice periods shall be reasonably extended as
Owner and Contractor may mutually agree due to such disaster.

 

- 79 -



--------------------------------------------------------------------------------

11.5 Owner Delay. As used in this Agreement, the term “Owner Delay” means any
actual delay in the critical path of Contractor’s Work that is directly caused
by Owner or any of Owner’s Consultants or Owner’s Contractors as a result of
their acts or omissions, but only to the extent not the fault of Contractor
(including, but not limited to, Contractor’s failure to timely and fully comply
with Section 7.3 and Article 8 and any other provision requiring Contractor to
timely notify Owner of inconsistencies, delays, or other problems with any of
Owner’s Design information or any Owner’s Consultants) or any Subcontractor or
Vendor or any party for which any of them is responsible or liable at law or
under the Contract, and not the result of any Force Majeure. Notwithstanding the
foregoing, an Owner Delay shall not be deemed to have occurred unless Contractor
has notified Owner in writing of such occurrence of an Owner Delay within five
(5) calendar days after such occurrence and provided Owner in writing the
details of such event within an additional five (5) calendar days thereafter and
Owner has not addressed or corrected such event within twenty four (24) hours of
Owner’s receipt of Contractor’s written notice of such event. In addition to and
without derogation of Contractor’s rights with respect to extensions of the
Contract Time set forth in Section 11.6, Owner may, in its sole and absolute
discretion, at any time and from time to time, whether before or after Final
Completion, prospectively or retrospectively, and for any reason, whether for
Owner’s sole benefit or otherwise (including, without limitation, in connection
with a delay caused solely by Owner), grant, but Owner shall not have any
obligation to grant any such extension, in writing to Contractor an extension of
the time specified in this Agreement for the performance by Contractor of any of
its covenants or obligations under this Agreement or any of the other Contract
Documents (including, without limitation, the Guaranteed Date of Substantial
Completion and the Interim Milestone Dates). During the occurrence and
continuance of a Force Majeure, Owner shall be excused from performance of its
obligations under the Contract solely to the extent the Force Majeure prevents
Owner from performing such obligations.

11.6 Extensions of Time and Guaranteed Maximum Price Increases for Delay.

11.6.1 To the extent the Contractor is delayed at any time in the progress of
the Work by a Permissible Delay, then the Contract Time shall be reasonably
extended and the Guaranteed Maximum Price increased, if at all, in accordance
with the procedures described in this Section 11.6 and in Article 18 below. Such
extension and/or increase shall be pursuant to a Change Order if the delay is a
Permissible Delay or where otherwise agreed by Owner and Contractor. In all
other cases, the extension and/or increase shall be pursuant to a Construction
Change Directive.

11.6.2 Notwithstanding any other provision of the Contract Documents, any item
that cannot be demonstrated as being on or affecting the critical path of the
Work shall not result in an extension of time to perform the Work in the event
such item is delayed. Further, to the extent any Permissible Delay could have
been prevented or reduced if Contractor had, consistent with the terms of the
Contract Documents, performed its duties and responsibilities under the Contract
Documents (including, but not limited to, timely and full compliance with
Section 7.3 and Article 8), such delay will not entitle Contractor to an
extension of the Contract Time and/or increase in the Guaranteed Maximum Price
(except,

 

- 80 -



--------------------------------------------------------------------------------

to the extent otherwise expressly provided in this Section 11.6, Contractor
shall be entitled to an extension of the Contract Time and/or increase in the
Guaranteed Maximum Price for that portion, if any, of such Permissible Delay,
including, without limitation, an Owner Delay, which could not have been
mitigated or reduced consistent with the foregoing and subject to the other
requirements of the Contract Documents, including this Section 11.6).

11.6.3 Extensions of the Contract Time for the Work and/or an increase in the
Guaranteed Maximum Price will be authorized by Owner only if (a) Contractor has
been actually and necessarily delayed by a cause which constitutes a Permissible
Delay, or a Change to the Work initiated by the Owner; (b) the completion of the
Work, or some portion thereof, delayed by such cause; (c) Contractor has met any
notice requirements set forth in the Contract Documents for it to be entitled to
any extension of time or increased costs, and (d) the effect of such cause
cannot be avoided or mitigated by the exercise of all reasonable precautions,
efforts and measures, including planning, and scheduling after the occurrence of
the cause of delay. All extensions of time and/or increases in the Guaranteed
Maximum Price to which Contractor is entitled hereunder will be established by
Change Order.

11.6.4 The period of any extension of time for the delay shall be only for a
Work item or items identifiable on the Project Schedule as being on or affecting
the critical path at the time in which the delay occurs.

11.6.5 The amount of increase, if any, in the Guaranteed Maximum Price due to a
delay shall be equal to the additional cost actually, reasonably and necessarily
incurred by Contractor in Cost of the Work items (a) as a result of continuing
to maintain dedicated personnel, materials and equipment at the Site at Owner’s
request during such delay and (b) other reasonable and unavoidable Costs of the
Work, if any, which are directly related to any subsequent re-mobilization of
the delayed Work caused solely by such Owner delay, but (as to both of the
foregoing (a) and (b) ), only if and to the extent such Owner delay exceeds a
period of ten (10) cumulative days following commencement of the Work, and to
the extent such actions are necessary, if at all, to be performed by Contractor
to maintain the extended Contract Time and Project Schedule after taking into
account any extension of time as provided for in this Section 11.6. In lieu of
an increase in the Guaranteed Maximum Price, Owner may elect to apply a portion
of the Owner Contingency.

11.6.6 Contractor shall not be entitled to receive a separate extension of time
and/or an increase in the Guaranteed Maximum Price for each of several causes of
delay operating concurrently but only for the actual period of delay in
completion of the Work irrespective of the number of causes contributing to
produce such delay. Further all such extensions and increases shall be netted
out with any reductions in Contract Time and/or Guaranteed Maximum Price,
related to that particular occurrence, before implementing any such extension or
increase.

11.6.7 As a condition precedent to the granting of an extension of time or an
increase in the Guaranteed Maximum Price, Contractor shall give Owner immediate
written notice (but in any event not later than five (5) working days) after the
time when Contractor is aware of any cause which might result in delay
(including, but not limited to, any delay relating to any Owner’s Design matters
or Owner’s Consultants), for which it may claim an

 

- 81 -



--------------------------------------------------------------------------------

extension of time and/or an increase in the Guaranteed Maximum Price, including
those causes of which Owner has knowledge, specifically stating in such notice
that an extension and/or an increase in the Guaranteed Maximum Price is or may
be claimed, and identifying such cause and describing, as fully as practicable,
at that time, the nature and expected duration of the delay and its effect on
the completion of that part of the Work identified in the notice. Contractor
shall not be entitled to an extension of time or an increase in the Guaranteed
Maximum Price to the extent such would not be necessary, but for Contractor’s
failure to strictly comply with this Section 11.6.

11.6.8 Since the possible necessity for an extension of time and/or an increase
in the Guaranteed Maximum Price may materially alter the scheduling plans, and
other actions of Owner and since, with sufficient notice, Owner may, if it
should so elect, attempt to mitigate the effect of a delay for which an
extension of time and/or an increase in the Guaranteed Maximum Price might be
claimed, the giving of written notice as required above is of the essence of
Contractor’s obligations hereunder and failure of Contractor to give written
notice as required above shall be a conclusive waiver of an extension of time
and/or an increase in the Guaranteed Maximum Price for the cause of delay in
question.

11.6.9 It shall in all cases be presumed that no extension, or further
extension, of time and no increase in the Guaranteed Maximum Price is due unless
Contractor shall affirmatively demonstrate the extent thereof to the reasonable
satisfaction of Owner. Contractor shall maintain adequate records supporting any
claim for an extension of time and/or increase in the Guaranteed Maximum Price.

11.7 Limitations. Contractor agrees for itself and, to the fullest extent
allowed by applicable Laws, for its Subcontractors and Vendors, and will cause
each Subcontractor and Vendor to agree, that it will make no claim or claims
against the Site, Project, Owner (or any party affiliated or associated with
Owner or any assets of Owner), or Owner’s Lenders for damages or losses incurred
as a result of or arising out of delays in the Work, including but not limited
to any Permissible Delay, except as strictly provided in Section 11.6.
Contractor agrees and acknowledges that (a) an extension of the Contract Time,
and/or (b) an increase in the Guaranteed Maximum Price, strictly in accordance
with Section 11.6 above, shall be the sole and exclusive remedy for Contractor
and all Subcontractors and Vendors for all delays. Contractor agrees, and
Contractor shall cause all Subcontractors and Vendors to agree, to accept such
extensions at no additional cost to Owner, and waives and relinquishes any right
to separate claims of any kind for any delays. Further, the limitations in
Section 17.4 hereof shall also apply to any delay.

11.8 Recovery Plans. The Guaranteed Maximum Price is based on Contractor working
as many hours as required to properly perform the Work and achieve the Project
Schedule requirements. In the event it is necessary for Contractor or any
Subcontractor to work additional overtime in order to maintain the Project
Schedule, Contractor shall be responsible for all costs relating to such
overtime, though Contractor may request to use a portion of the Contractor
Construction Contingency in accordance with Section 3.1.5 hereof. “Recovery
Plan” means a detailed narrative explanation clearly stating the scope and
extent of any and all resource loading, activity re-sequencing and other
acceleration activities required for all affected elements of the Work to enable
Contractor to either: (a) complete

 

- 82 -



--------------------------------------------------------------------------------

the respective Interim Milestones by the respective Interim Milestone Dates; or
(b) obtain Substantial Completion of the entire Work within the Contract Time.

11.8.1 If Owner determines at any time based on reasonable evidence that
Contractor is behind schedule or is otherwise in jeopardy of failing to complete
any Interim Milestone by the applicable Interim Milestone Date or the Work
within the Contract Time, Owner shall issue a written notice to Contractor
identifying areas of concern and requiring that Contractor provide a Recovery
Plan to Owner.

11.8.2 Upon receipt of Owner’s notice, Contractor shall immediately undertake
all available steps to overcome or mitigate against the adverse effects of all
delays identified by Owner. Contractor’s failure to undertake all available
steps to mitigate the effects of such delays shall constitute a waiver of
Contractor’s right to claim relief for any schedule extensions and/or additional
compensation to the extent that Contractor’s failure to act timely contributed
to such delays.

11.8.3 Contractor shall, within three (3) calendar days after receipt of Owner’s
notice, provide its Recovery Plan to Owner notwithstanding whether or not
Contractor disputes responsibility for the cause(s) of such delays.

11.8.4 Within three (3) calendar days after submission of the Recovery Plan by
Contractor, Owner shall advise Contractor in writing whether or not to proceed
with the Recovery Plan as submitted, or in accordance with reasonable revisions
thereto established by Owner.

(a) If the delay addressed by the Recovery Plan is a Permissible Delay, such
notice to proceed shall be by an agreed Change Order in accordance with
Section 11.6 and Article 18 (and Contractor shall be entitled to request an
increase in the Guaranteed Maximum Price in accordance with and to the extent
provided in such Sections). As part of such notice, Owner shall have the right
to require Contractor to work its own construction crews and Subcontractors and
other personnel overtime, and to direct Contractor to take all other necessary
reasonable action, including, but not limited to, using all best efforts to
increase the number of personnel and implement double shifts. Such overtime work
and other actions shall continue until such time as the Work has progressed so
that it complies with the stage of completion required by the then most recently
Owner approved Project Schedule.

(b) If the delay addressed by the Recovery Plan is the result of any cause other
than a Permissible Delay, such notice to proceed shall be by a Construction
Change Directive in accordance with Section 11.6 and Article 18. As part of such
notice, Owner shall have the right to require Contractor to work its own
construction crews and Subcontractors and other personnel overtime, and to
direct Contractor to take all other necessary action, including, but not limited
to, using all best efforts to increase the number of personnel and implement
double shifts, all at no increase to the Guaranteed Maximum Price. Such overtime
work and other actions shall

 

- 83 -



--------------------------------------------------------------------------------

continue until such time as the Work has progressed so that it complies with the
stage of completion required by the then most recently Owner approved Project
Schedule. Additional costs incurred due to such overtime work and other actions
shall not result in any adjustment in the Guaranteed Maximum Price.

11.8.5 Contractor acknowledges that Owner, Owner’s Consultants and Owner’s
Contractors must perform certain work and other tasks in connection with the
Project (including, without limitation, the installation of certain OSFF&E and
the training of Owner’s personnel) (collectively, “Owner’s Pre-Opening Work”),
and that the Owner’s Pre-Opening Work is to be completed concurrently with
Substantial Completion, so that portions of the Project intended to be open to
the general public, may be opened to the general public concurrently with
Substantial Completion. In the event Contractor fails to comply with the
Contractor’s Recovery Plan as set forth above, Owner shall have the right, but
not the obligation, to formulate its own recovery plan (an “Owner Recovery
Plan”) stating the scope and extent of any and all resource loading, activity
re-sequencing and other acceleration activities with respect to Owner’s
Pre-Opening Work necessitated by any such delay. Owner and Contractor agree to
meet to consult with each other regarding the scope and implementation of any
such Owner Recovery Plan. If the delay addressed by an Owner Recovery Plan is
the result of any cause other than a Permissible Delay, Contractor shall be
liable to Owner for all costs and expenses incurred by Owner, Owner’s
Consultants and Owner’s Contractors in preparing and implementing such Owner
Recovery Plan.

11.9 Accelerations for Owner’s Convenience

11.9.1 In the event Owner desires to accelerate the Project Schedule for reasons
other than delays caused by or attributable to the Contractor, Owner shall so
notify Contractor in writing.

11.9.2 Upon receipt of such written instruction, Contractor shall require its
personnel and its Subcontractors and Vendors to work such overtime hours and/or
to increase their respective work forces as are reasonably necessary to meet
Owner’s acceleration goals.

11.9.3 In the event such an acceleration is ordered by Owner, Contractor shall
be entitled to an adjustment in the Guaranteed Maximum Price determined in
accordance with Article 18 of this Agreement.

11.10 Schedule Coordination

11.10.1 Contractor shall schedule and coordinate the performance of the Work by
Contractor’s personnel, Subcontractors and Vendors of any tier, and the
performance of the Project-related work by Owner’s Consultants and Owner’s
Contractors, in a manner that will enable Contractor to achieve Interim
Milestones by the respective Interim Milestone Dates and completion within the
Contract Time. Contractor acknowledges that at least a portion of the Work will
be performed under joint occupancy conditions at the Site.

 

- 84 -



--------------------------------------------------------------------------------

11.10.2 Contractor shall cooperate with Owner, Owner’s Consultants and Owner’s
Contractors so that both the Contractor’s Work and the work of others will
progress smoothly with a minimum of disruptions and interference to any party.

11.10.3 Contractor shall schedule its Work and delivery of materials to comply
with all reasonable requests and suggestions of Owner in order to maintain the
Project Schedule within the limitations of all existing Site conditions and
business operations of Owner.

11.10.4 Contractor shall use all best efforts to not utilize any labor,
materials or means whose employment or utilization during the course of this
Contract may tend to or in any way cause or result in strikes, work stoppages,
delays, suspension of Work or similar trouble by workman employed by its
Subcontractors, or by any of the trades working in or about the Project and Site
where Work is being performed under this Contract, or by other contractors or
their subcontractors pursuant to other contracts, or on any other project and
project site or premises owned or operated by Owner. Any violation by Contractor
of this requirement may be considered as proper and sufficient cause for
declaring Contractor to be in default, and for Owner to take action against
Contractor as set forth in the Contract Documents.

11.10.5 In case of disagreements or disputes regarding the schedule of Work by
Owner’s Consultants and Owner’s Contractors or unnecessary interference to the
Work caused by lack of cooperation between Owner’s Consultants or Owner’s
Contractors and Contractor, Contractor shall fully cooperate to resolve any such
disputes. In case of disagreements or disputes between two or more contractors,
Owner shall be consulted and Owner’s decisions as to proper methods for
coordinating the Work shall be final.

11.11 Flow-Down Provisions

11.11.1 Contractor shall include the requirements of this Article 11, Article
14, Section 17.4, Article 19, Article 23, Section 24.2 and 24.16, and any other
provisions of this Agreement required by Owner, in all of its subcontracts and
purchase orders. As to sub-tier subcontracts and sub-tier purchase orders,
Contractor shall use its best efforts to require all Subcontractors and Vendors
to include the requirements of the Articles and Sections enumerated above in all
sub-tier subcontracts and sub-tier purchase orders.

11.11.2 Contractor shall be responsible to fully indemnify and hold Owner
harmless from any and all liens, claims, lawsuits, costs and expenses, including
attorneys’ fees, which may arise out of either the failure of the Contractor to
fulfill its obligations pursuant to this Article 11 and/or the Contractor’s
failure to enforce the flow-down provisions as stated above.

11.12 Partial Occupancy Or Use. Owner may occupy or use any completed or
partially completed portion(s) of the Work at any stage, for its intended
purposes or otherwise, including, without limitation, opening portions to the
public. Notwithstanding any other provision of the Contract, any such partial
occupancy or use shall not: (a) constitute final acceptance of any Work or be
deemed Substantial Completion of such

 

- 85 -



--------------------------------------------------------------------------------

Work or (b) relieve Contractor of responsibility for loss or damage because of
or arising out of defects in, or malfunctioning of, any Work, material, or
equipment, or from any other unfulfilled obligations or responsibilities under
the Contract Documents; provided, however, Contractor shall not be liable for
ordinary wear and tear resulting from such partial occupancy and use by Owner.
Contractor shall cooperate fully with Owner, as Owner may reasonably request, in
all aspects of Owner’s partial use and occupancy of the Work and Project,
including, but not limited to, scheduling, allocation of utilities, access and
storage, and all other arrangements, including, but not limited to, any such
activities that relate to Phases or areas substantially complete or still under
construction. Unless and until Owner issues a Certificate of Substantial
Completion pursuant to Section 12.1 below for such portion of the Work partially
occupied or used by Owner, Owner shall not be obligated to pay (but may in its
sole discretion elect to pay) to Contractor Retention relating to such portion
of the Work at that time partially used or occupied by Owner.

11.13 Timely Completion. Contractor agrees to prosecute the Work and to require
all trade contractors to prosecute the Work in a timely and proper method and
manner so as to meet the dates reflected on the Project Schedule, including the
Guaranteed Date of Substantial Completion.

ARTICLE XII.

SUBSTANTIAL AND FINAL COMPLETION

12.1 Substantial Completion Procedures and Requirements

12.1.1 Notice of Substantial Completion. “Substantial Completion” means the
stage in the progress of the Work when (a) the Project (or a designated portion
thereof which Owner agrees to accept separately) is sufficiently complete in
accordance with the Contract Documents and all applicable Laws (provided,
however, Contractor shall not be responsible for whether the Drawings and
Specifications conform to applicable Laws, except to the extent Contractor knows
that any Drawing or Specification fails to comply with any such Laws and
Contractor does not timely inform Owner of such failure) to enable Owner to
fully occupy and utilize the same for all of its intended purposes and can be
open to the general public; (b) all Project systems included in the Work for the
Project or such portion (including, but not limited to, all life safety systems)
are operational and functioning as designed and scheduled; (c) all instruction
of Owner’s personnel in the operation of the Project systems included in such
Work has been completed; (d) all final finishes within the Contract applicable
to such Work are in place; (e) such Work is otherwise satisfactory to Owner in
accordance with the Contract Documents, and (f) no liens, claims or encumbrances
have been filed or are outstanding with respect to the Work (unless addressed
appropriately pursuant to Section 7.19). In general, the only remaining Work
relating to the Project or such portion shall be minor in nature, so that Owner
could occupy the building(s) comprising the Project or such portion and fully
utilize such building(s) on that date, and all elements are fully functional and
operable as provided in the Contract, and the Final Completion of such Work by
Contractor would not materially interfere with, disrupt or hamper Owner’s use,
occupancy or enjoyment of the Project, including the intended normal business
operations of the Project or such portion, or detract from the aesthetic
appearance of the Project or such portion. Contractor shall request an
inspection for purposes of

 

- 86 -



--------------------------------------------------------------------------------

Substantial Completion in writing when the Contractor considers that such
portion of the Project is substantially complete in accordance with all
requirements in the Contract Documents.

12.1.2 Procedures For Substantial Completion. Procedures to be utilized to
determine Substantial Completion shall be as follows:

12.1.2.1 Either party may initiate procedures for Substantial Completion, but
Owner shall not be required to make a determination and accept Substantial
Completion of any portion of the Project unless Owner accepts physical
possession of such portion of the Project solely for purposes of Owner’s full
use and occupancy (including, but not limited to, for purposes of opening such
area to the public). The use or occupancy of a portion of the Project by Owner,
Owner’s Consultants, Owner’s Contractors or Owner’s other engineers or
inspectors to inspect and/or correct defective workmanship pursuant to Article
10 of this Agreement or install FF&E or other work or activity, including for
preparing staff and training, shall not be considered as use or occupancy.

12.1.2.2 Unless waived by Owner in writing, Substantial Completion of any Work
shall not occur earlier than the date of all designated or required governmental
certificates of occupancy and other permits, inspections and certifications
related to and allowing the occupancy and use by the public and Owner for its
desired purposes, or safety, of the portion of the Project relating to such Work
have been achieved and issued to Owner by the relevant governmental authority,
and posted for the portion of the Project relating to such Work, by the relevant
governmental authority (provided that a temporary certificate of occupancy
(“TCO”) rather than a permanent certificate of occupancy may have been achieved
and issued to Owner, and posted, so long as the obtaining of a temporary, rather
than a permanent, certificate of occupancy does not prevent any aspect of the
portion of the Project relating to such Work from being open to the general
public and fully used for its desired purposes).

12.1.2.3 If Owner or Owner’s Lenders disagree that Substantial Completion has
been achieved, Owner shall provide the Contractor with an advisory opinion of
the items which should be completed or corrected for purposes of Substantial
Completion. Owner’s failure to advise Contractor of any items specified in the
Contract Documents shall not alter the Contractor’s responsibility to complete
all Work necessary for Substantial Completion in accordance with the Contract
Documents.

12.1.2.4 Upon receipt of Owner’s advisory opinion, Contractor shall complete
and/or correct all listed items. Contractor shall then submit its request to
Owner for another inspection to determine Substantial Completion. Such
subsequent inspection or re-inspections to determine if the Work is acceptable
for purposes of Substantial Completion shall be made jointly by Owner and
Contractor.

12.1.2.5 Prior to the issuance of a Certificate of Substantial Completion by
Owner, the parties shall develop a final punch list which must be completed and
approved by Owner’s Lenders. Such final punch list shall (i) identify any
incomplete or missing items (including, but not limited to, the clean up items
described in Section 7.15.2)

 

- 87 -



--------------------------------------------------------------------------------

which Owner elected in its discretion to waive for purposes of Substantial
Completion (the items on such list being, collectively, the “Punch List Items”)
and (ii) the estimated cost of completing same. In addition, as a condition
precedent to the issuance of a Certificate of Substantial Completion, Contractor
shall execute and deliver to Owner such certificates relating to completion in
form and substance reasonably satisfactory to Owner’s Lenders.

12.1.2.6 Prior to the issuance of a Certificate of Substantial Completion,
Contractor shall submit to Owner (a) evidence reasonably satisfactory to Owner
that all Subcontractors and Vendors have been paid in full for all Work
performed with respect to the Project other than amounts subject to retention or
amounts being contested, in each case in accordance with the provisions of the
applicable subcontract or purchase order and this Agreement, and amounts payable
in respect of Punch List Items and (b) for Contractor, and for each
Subcontractor and Vendor for which an Performance and Payment Bond is required
under Section 7.18 of this Agreement, and for which Owner or Contractor will
release retainage as a result of Substantial Completion of the Project being
achieved, a “Consent of Surety to Reduction in or Partial Release of Retainage”
(AIA form G707A).

12.1.2.7 Immediately prior to the issuance of a Certificate of Substantial
Completion, Owner and Contractor shall jointly inspect and document the
condition of the Work at the time of Owner’s initial possession to determine and
record its condition. Such inspection and acceptance by Owner shall not,
however, alter the Contractor’s responsibility to complete all Work necessary
for Final Completion in accordance with the Contract Documents, including items
discovered by Owner after Substantial Completion.

12.1.2.8 Owner shall have the final decision as to whether or not Contractor has
achieved Substantial Completion of any portion of the Work. When Owner
determines that Substantial Completion has been achieved and a TCO has been
obtained therefore, Owner shall prepare and issue a “Certificate of Substantial
Completion,” which shall certify the date of Substantial Completion as to the
Project or such portion.

12.1.3 Limitations. Notwithstanding any provisions in the Contract Documents
which may indicate otherwise, Owner’s acceptance of Substantial Completion, and
the possession, use and occupancy, of any portion of the Project prior to
Substantial Completion of the Work in its entirety, shall not in any manner
constitute a waiver by Owner of any of the provisions or requirements of the
Contract Documents, including, but not limited to, Contractor’s warranty
obligations set forth in Article 10 of this Agreement which shall not commence
until Substantial Completion of the entire Project, and Contractor’s obligations
to achieve the Contract Time set forth in Article 4 of this Agreement.

12.2 Final Completion Procedures and Requirements

12.2.1 Contractor’s Notice of Final Completion. “Final Completion” means that
stage in the progress of the Work when Owner and Owner’s Lenders determine that
the Work has been properly completed and equipped by Contractor in accordance
with

 

- 88 -



--------------------------------------------------------------------------------

the Contract Documents, including (a) completion of all Punch List Items),
(b) the submittal to Owner of all documentation as described in the Contract
Documents, (c) completion in compliance with all applicable Laws (provided,
however, Contractor shall not be responsible for whether the Drawings and
Specifications conform to applicable Laws, except to the extent Contractor knows
that any Drawing or Specification fails to comply with any such Laws and
Contractor does not timely inform Owner of such failure), (d) the posting and
recordation of a Notice of Completion with respect to the Project and the
expiration of the statutory filing period for filing mechanics liens under
Louisiana law with respect to the Work performed prior to the filing of the
Notice of Completion and (e) all obligations of Contractor under the Contract
Documents (except for those obligations which are intended to be satisfied after
Final Completion) are fully satisfied, and the Work is otherwise satisfactory to
Owner and Owner’s Lenders and Owner’s Lenders have received final endorsements
from their title insurers insuring the priority of their respective liens on the
Site and the Project. When Contractor considers that the Work is finally
complete, Contractor shall so notify Owner in writing requesting a Certificate
of Final Completion. Such notice shall be accompanied by, and it shall be a
condition to Final Completion that Contractor deliver to Owner, the following:

12.2.1.1 All final occupancy certificates obtained from any government or
statutory authority and all other required approvals and acceptances as
necessary or required for the full use and occupancy of all aspects of the
Project and not previously provided to Owner (except for gaming and other
business licenses required for the operation of the business to be conducted in
the Project);

12.2.1.2 All written guarantees and warranties under the Contract for Contractor
and Subcontractors and Vendors, all required operation and maintenance manuals
for major equipment required under the Contract all in form and substance
satisfactory to Owner; and assignment documentation assigning to Owner in form
and substance satisfactory to Owner any remaining warranties and guarantees
pertaining to the Work and not previously provided and assigned to Owner, and
Contractor agrees to assist Owner in the prosecution and enforcement of all such
assigned warranties and guarantees as provided in Article 10.

12.2.1.3 An affidavit that Contractor shall maintain insurance in the amounts
and for the time periods required by this Agreement and a certificate of the
insurer evidencing that insurance required by the Contract Documents to remain
in force after Final Payment is currently in effect and will not be cancelled or
allowed to expire until at least 60 days’ prior written notice has been given to
Owner.

12.2.1.4 All operating, maintenance, servicing and cleaning manuals and
instructions, spare parts, maintenance stocks and spare materials provided by
Subcontractors and Vendors and/or reasonably required by Owner for beneficial
use of the Work for its intended purpose, and if requested by Owner adequate
verbal instructions in the operation of mechanical, electrical, plumbing and
other systems.

 

- 89 -



--------------------------------------------------------------------------------

12.2.1.5 A complete and accurate set of as-built Drawings pursuant to
Section 7.14 of this Agreement both electronically and in hard copy, which
clearly delineate any changes made to the latest approved Drawings and
Specifications.

12.2.1.6 Such documents and other items so that Owner will receive and Owner
does receive a release and complete refund without deduction or offset of any
security, bonds and/or cash amounts provided by or on behalf of Owner and held
by or for the benefit of any administrative or governmental agency in connection
with the Project.

12.2.1.7 An updated survey of the Site from a duly licensed surveyor showing the
Work “as built,” and the location of all improvements in relation to the
property boundary lines for the Site.

12.2.1.8 Master, submaster and special keys with keying schedule.

12.2.1.9 A “Contractor’s Final Completion Certificate” in substance reasonably
satisfactory to Owner’s Lenders, executed by Contractor and acknowledged.

12.2.1.10 A “Consent of Surety to Final Payment” (AIA form G707) from each
surety who has issued an Performance and Payment Bond to Contractor or any
Subcontractor in connection with the Work.

12.2.1.11 An affidavit that all payrolls (including all union dues, health,
welfare, pension plan and other labor associated contributions), invoices for
all labor, materials and equipment and all other indebtedness connected with the
Work for which Owner or its property might in any way be responsible, and for
which Owner has paid the Contractor, have been paid or otherwise satisfied.

12.2.1.12 Unconditional Final Lien Waivers from and duly executed (and
acknowledged) by Contractor and all Subcontractors and Vendors and all other
persons providing any services, labor or materials in relation to the Work, in
the form of Exhibit N attached hereto, including certified copies of waivers of
all liens filed during the course of the Work and not previously provided to
Owner, and no liens, claims or other encumbrances have been filed or are
outstanding with respect to the whole or any part of or interest in either the
Site or the Work.

12.2.1.13 An affidavit certifying (with back up evidence as Owner may request)
that Contractor has timely paid all Taxes due arising out of the Work, in a form
satisfactory to Owner.

12.2.1.14 An accounting of the credits due Owner for the value of any excess
items paid for by Owner and a complete detailed statement of the Cost of the
Work showing, without limitation, all expenditures for which state or federal
tax credits or deductions may be allowed, and completion of a final audit
acceptable to Owner and Owner’s Lenders.

 

- 90 -



--------------------------------------------------------------------------------

12.2.1.15 Any documents, instruments, releases, affidavits, certificates and
indemnities reasonably required in order to permit Owner and Owner’s Lenders to
secure endorsements in form and content satisfactory to them to their respective
policies of title insurance for the Site, including without limitation that no
mechanics or materialmen’s liens appear of record, that all Lender Liens are of
first priority (including prior to any unrecorded liens or other lien rights),
and that there are no encroachments or violations of any recorded covenants,
conditions or restrictions affecting the Site.

12.2.1.16 If required by Owner or Owner’s Lenders, other data establishing
payment or satisfaction of obligations, such as receipts, releases and waivers
of liens, claims, security interests or encumbrances arising out of the Contract
or the Work which may then or in the future affect the Project or Site, and to
the extent and in such form as may reasonably be designated by Owner or Owner’s
Lenders (if a Subcontractor or Vendor refuses to furnish a release or waiver
required by Owner, Contractor shall within such time as set forth in
Section 7.19 hereof furnish a bond satisfactory to Owner to indemnify Owner
against such lien and cause it to be paid and released; if such lien remains
unsatisfied after payments are made, Contractor shall immediately refund to
Owner and indemnify Owner against all money that Owner may be compelled to pay
in discharging such lien, including all costs and reasonable attorneys’ fees).

12.2.1.17 Such other certificates, instruments and affidavits relating to the
Work as Owner or Owner’s Lenders may reasonably require.

12.2.2 Owner’s Inspection For Final Completion. Upon receipt of Contractor’s
request for a Certificate of Final Completion and all submittals that comply
with Section 12.2.1 above, Owner shall promptly make appropriate evaluations and
inspections as follows:

12.2.2.1 If Owner considers that the Work is fully completed in accordance with
the Contract Documents, Owner shall promptly so advise Contractor.

12.2.2.2 In the event that Owner or Owner’s Lenders does not agree that Final
Completion has been achieved, Owner shall promptly so advise the Contractor in
writing of the remaining items to be completed for purposes of Final Completion.

12.2.2.3 After Contractor satisfies all remaining items necessary for Final
Completion, Contractor may submit a further written notice to Owner stating that
the Work is ready for re-inspection. All re-inspections to determine if the Work
is acceptable for purposes of Final Completion shall be jointly made by Owner
and Contractor.

12.2.2.4 Owner shall have the final decision as to whether or not Contractor has
achieved Final Completion of the Work. When Owner agrees that the Work is
finally complete, which agreement Owner agrees not to unreasonably delay, Owner
shall prepare and issue a “Certificate of Final Completion,” which shall set
forth the date of Final Completion and Owner may file a Notice of Completion.

ARTICLE XIII.

CONCEALED CONDITIONS AND UNCOVERING OF WORK

 

- 91 -



--------------------------------------------------------------------------------

13.1 Concealed Conditions

13.1.1 In the event that unknown and concealed conditions are encountered in the
Work which are of an unusual nature, differing materially from those ordinarily
encountered and generally recognized as inherent in the Work, and which cause a
delay in the critical path portion of the Work, and which: (a) are not
identified in the Contract Documents, and (b) were not otherwise known to
Contractor, then the Guaranteed Maximum Price and the Contract Time shall be
subject to adjustment by Change Order and in accordance with Section 11.6
hereof; provided, however, that Contractor must demonstrate its compliance with
its representations including those set forth in Section 7.1 of this Agreement.

13.1.2 Contractor shall notify Owner in writing within five (5) calendar days
after the first observance of conditions described in Subsection 13.1.1
immediately above.

13.1.3 It is understood and agreed that Owner shall not be liable for any costs
arising out of known concealed conditions. This includes, but is not be limited
to, any costs arising out of the existence of obstructions such as utilities,
pipelines, conduits or any easement or right-of-way limitations which are
reasonably shown or inferable from the Contract Documents, or any obstructions
which could have been reasonably discovered during Contractor’s Site inspections
or which are known by the Contractor (Contractor may utilize the Contractor
Construction Contingency to cover costs relating to such items as provided in
Section 3.1.5 hereof).

13.2 Covering of Work

13.2.1 Contractor shall provide Owner at least forty eight (48) hours advance
notice and enable Owner to inspect all portions of the Work before they are
covered. Contractor shall photograph and document the covering of any and all
Work when Owner is not present for such covering.

13.2.2 If a portion of the Work is covered without providing Owner with adequate
advance notice, or contrary to the request or direction of Owner or the
provisions of the Contract Documents, Contractor shall, if required in writing
by Owner, uncover the Work for observation. Such Work shall be replaced at
Contractor’s expense without change in the Contract Time.

13.2.3 If a portion of the Work has been properly covered in accordance with the
Contract Documents and after sufficient advance notice to Owner, Owner may
subsequently request to see such Work and it shall be uncovered by Contractor.
If such Work is in accordance with the Contract Documents, the Guaranteed
Maximum Price shall be increased by appropriate Construction Change Directive
for the costs of uncovering and replacement. If such Work is not in accordance
with the Contract Documents, Contractor shall be responsible therefor and shall
not be entitled to an increase in the Guaranteed Maximum Price.

ARTICLE XIV.

INDEMNIFICATION

 

- 92 -



--------------------------------------------------------------------------------

14.1 Indemnity. To the fullest extent permitted by law, Contractor hereby
indemnifies and agrees to protect, defend, and hold each of Owner, Creative
Casino, LLC, Architect, Owner’s Lenders, Owner’s landlord, and the respective
subsidiaries, affiliates, parent companies and the respective members, officers,
directors, managers, employees, agents, shareholders, successors and assigns,
heirs, administrators, and personal representatives of each of the foregoing
(collectively, “Owner Indemnitees”) harmless from and against any and all
claims, liabilities, obligations, losses, suits, actions, legal proceedings,
damages, costs, expenses, awards, or judgments, including, without limitation,
reasonable attorneys’ fees and costs (whether or not suit is filed)
(collectively “Actions”), any Owner Indemnitee(s) may suffer or incur or be
threatened with and whether based upon statutory, contractual, tort or other
theory, that: (i) are imposed by Law; or (ii) arise by reason of or relating
directly or indirectly to (a) the death of or bodily injury to any person or
persons, including, without limitation, employees of Contractor, (b) injury to
property (including loss of use and the Work itself and including all costs for
repair or replacement of work, materials, supplies or equipment (whether on or
off Site or in transit), including whether lost, stolen, damaged or destroyed),
equipment or material, including, without limitation, any of the same resulting
or arising out of the performance of the Work performed by Contractor or any
Subcontractor or Vendor, (c) violation of or failure to comply with or abide by
any Laws (provided, however, Contractor shall not be responsible for whether the
Drawings and Specifications conform to applicable Laws, except to the extent
Contractor knows that any Drawing or Specification fails to comply with any such
Laws and Contractor does not timely inform Owner of such failure), or variations
from the Contract Documents in the actual construction of the Work, (d) any
infringement of the rights of any third party, including, without limitation,
copyright and patent rights (in connection with which Contractor shall pay all
royalties and license fees), (e) any stop notices, mechanic’s liens or similar
claims relating to any labor, services, materials, goods or equipment whether
provided by Contractor, Subcontractor or any Vendor and relating to the Work, or
(f) any breach or alleged breach of Contractor’s warranties, representations,
obligations, covenants or agreements set forth in the Contract, and (iii) relate
to or arise out of or result from, directly or indirectly (x) the performance of
the Work, or (y) from any act or omission of Contractor, any Subcontractor or
Vendor, anyone directly or indirectly employed by any of them, or anyone for
whose acts any of them are liable or responsible at law or under the Contract
Documents. Contractor’s obligation to indemnify the Owner Indemnitees against
the Actions as described in the preceding sentence shall exist only to the
extent the claimed liability of any Indemnitee is claimed to be or is due to the
negligent acts or omissions of Contractor, its Subcontractors and Suppliers, or
any other person for whose acts Contractor is responsible. Except to the extent
included in the above definition of “Owner Indemnitee” as a subsidiary,
affiliate, parent company or respective member, officer, director, manager,
employee, agent, shareholder, successor, assign, heir, administrator, or
personal representative of any of the entities listed in such definition, “Owner
Indemnitees” does not include independent contractors, consultants, non-employee
designers, agents or construction managers of any Owner Indemnitee.

14.2 Defense Costs. Subject to the limitations set forth in Section 14.3
immediately below, the indemnification provisions of Section 14.1 above,
including defense costs, shall include all attorneys’ fees, investigation costs,
expert witnesses, court costs, and

 

- 93 -



--------------------------------------------------------------------------------

other costs and expenses incurred by the Owner Indemnitees to the extent their
interests appear.

14.3 Hazardous Materials. Contractor and its Subcontractors and Vendors shall
have no responsibility for the discovery, presence, handling, removal or
disposal of pre-existing hazardous materials discovered on the Site, including
asbestos, asbestos products, poly-chlorinated biphenyl (PCB) or other substances
classified as hazardous by the Environmental Protection Agency of the U.S.
Government or any other federal, state or local government agency, except to the
extent addressed or covered in the Contract Documents or otherwise made known to
or reasonably foreseeable by Contractor. If Contractor discovers the presence of
any hazardous materials at the Site not otherwise called out in the Contract
Documents or otherwise made known to or reasonably foreseeable by Contractor,
Contractor shall promptly report the presence and precise location of any such
materials to Owner and immediately stop Work in the affected area unless
requested otherwise by Owner.

14.4 Other Limitations. Subject to the provisions of this Section 14.4, the
obligations in Section 14.1 above shall apply to and include those Actions
arising from the negligent, tortious, intentional or other acts of any Owner
Indemnitees, and such indemnification obligations are primary to any insurance
in the names of the Owner Indemnitees. In the event of contributory negligence
or tortuous act or intentional act of any Owner Indemnitee, the Contractor shall
only be liable for payment of such Actions in direct proportion to the
indemnifying party’s percentage of fault, if any, as determined by a court of
competent jurisdiction, or as may be mutually agreed upon by Owner and
Contractor. The indemnification obligations in this Article 14 shall not be
construed to negate, abridge, or reduce other rights or obligations of
Contractor or Owner, including, but not limited to, any obligation of indemnity
which would otherwise exist at law or otherwise in favor of an Owner Indemnitee.
If any Action occurs or is threatened, the Contractor shall defend the Owner
Indemnitees with counsel reasonably acceptable to such Owner Indemnitees, at the
Contractor’s expense. If an Owner Indemnitee acting in good faith believes it
has reasonable cause to reject counsel proposed by Contractor, the Owner
Indemnitee may propose two (2) alternative defense counsels. Contractor will
then select one of the alternative counsels proposed by the Owner Indemnitee to
represent the Owner Indemnitee at the Contractor’s expense, and in the event
there is no existing or potential conflict of interest, and without waiving any
attorney client privilege, such counsel may also represent Contractor.
Contractor shall not have the right to settle any Action without Owner’s prior
written consent in each instance. The indemnification obligation of Contractor
(or any Subcontractor) under this Article 14 or otherwise under the Contract
Documents, shall not be limited in any way by any limitation on the amount or
type of insurance coverages carried whether pursuant to the Contract Documents
or otherwise, the amount of insurance proceeds available or paid (except the
Contractor shall be entitled to an offset against its indemnity obligation to
the extent of any insurance proceeds actually received by the Owner Indemnitee,
without condition or reservation, relating to any Action for which the Owner
Indemnitee seeks to be indemnified pursuant to an indemnity in this Agreement),
or any limitation on the amount or type of damages, compensation or benefits
payable by or for Contractor or any Subcontractor or Owner or other person or
entity under workmen’s compensation acts, disability benefit acts or other
employee benefit acts.

 

- 94 -



--------------------------------------------------------------------------------

14.5 Survival of Indemnification Provisions. The Contractor’s indemnity
obligations set forth in this Article 14 shall apply irrespective of whether or
not any Subcontractors or Vendors obtain or fail to obtain insurance coverages
as required herein, shall apply during the performance of any Work, and shall
survive any termination of this Contract or the Final Completion of the Work.

14.6 Risk. Except to the extent expressly provided for in the Contract
Documents, all Work (i) covered by the Contract Documents, (ii) done at the
Site, (iii) in preparing or delivering materials or equipment, or (iv) in
providing services for the Project, shall be at the sole risk of Contractor.

ARTICLE XV.

INSURANCE

15.1 Owner Controlled Insurance Program

15.1.1 Implementation. The Owner has elected to implement an Owner Controlled
Insurance Program (“OCIP”) for this Project. The OCIP is more fully described in
the “OCIP Manual,” a copy of which Contractor shall receive prior to the Date of
Commencement of Work (and which shall be attached hereto and incorporated herein
as Exhibit J) and Contractor agrees to deliver a copy to each Subcontractor at
every tier. The Owner has designated Willis of Pennsylvania, Inc. as the “OCIP
Administrator,” and Owner may from time to time as Owner elects designate a
different OCIP Administrator and shall provide notice thereof to the Contractor.
It is recommended that the Contractor and all eligible Subcontractor(s) of any
tier participate in the OCIP as further described in this Section 15. The
Contractor and each Subcontractor must satisfactorily complete the enrollment
process in order to participate in the OCIP as an “Enrolled Party.” Certain
types of contractors are ineligible or may become ineligible to participate in
the OCIP. Such ineligible entities are “Excluded Parties.” Eligible Contractors
and Subcontractors may voluntarily “opt out” of the OCIP. Such eligible entities
that opt-out are “Non-Enrolled Parties.” In addition to the OCIP, and whether or
not a party participates in the OCIP, the Contractor shall, and Contractor shall
cause all Enrolled Parties, Excluded Parties and Non-Enrolled Parties to, obtain
and maintain the separate insurance coverage, and comply with the terms and
conditions, set forth in this Article 15.

15.1.1.1 Enrolled Parties. “Enrolled Parties” (each an “Enrolled Party”) are the
Contractor and all eligible Subcontractor(s) of any tier who submit all
necessary enrollment forms to the OCIP Administrator and are enrolled into the
OCIP as evidenced by a confirmation of enrollment letter and Certificate of
Insurance issued by the OCIP Administrator. Eligible Subcontractor(s) include
Subcontractor(s) of any tier who perform operations or Work of any kind on the
Project Site or on approved sites incidental and/or adjacent to the Work, and
such other persons or entities as the Owner may designate. The Owner may elect
to permit architects, engineers (not including design/build contractor(s) and
Subcontractor(s) of any tier), and consultants, if applicable, to submit OCIP
enrollment forms and, if determined to be eligible, to become Enrolled Parties.
Temporary labor providers and leasing companies are included as Subcontractor(s)
and may be enrolled in the program.

 

- 95 -



--------------------------------------------------------------------------------

15.1.1.2 Excluded Parties. “Excluded Parties” (each an “Excluded Party”) are
EFIS contractors, off-site fabricators, vendors, suppliers (who do not perform
or subcontract installation), material dealers, guard services, janitorial
services, demolition contractors, blasting contractors, truckers (including
trucking to the project where delivery is the only scope of work to be
performed) asbestos abatement or other hazardous waste removal contractor(s) and
their respective subcontractor(s) of any tier, and others whose sole function is
to transport, pick up, deliver or carry materials, supplies, tools equipment,
parts or other items to or from the Project Site, or who do not perform any
actual on-Site labor, and any other entity specifically determined by the Owner
to be excluded. Excluded Parties will not be covered by insurance purchased by
the Owner through the OCIP.

15.1.1.3 Non-Enrolled Parties. “Non-Enrolled Parties” (each a “Non-Enrolled
Party”) are all eligible Contractor(s) or Subcontractor(s) who voluntarily chose
to not participate in the OCIP.

15.1.2 General OCIP Information. The Owner, at its own expense, shall procure
and maintain until the expiration of the Defects Liability Period, except for
the extended completed operations coverage as described in this Article 15,
commercial general liability (including completed operations coverage for a six
(6) year period following Substantial Completion of the Work), umbrella/excess
liability, and builder’s risk insurance, as described below in the “Insurance
Provided by the Owner” section, for the benefit of the Owner, the Project and
the Enrolled Parties.

15.1.2.1 OCIP Limitation. While the OCIP is intended to provide coverage for the
Project Site, the OCIP is not intended to meet all of the Enrolled Parties’
insurance needs. The insurance described in Section 15.1.7 “Insurance Provided
by the Owner” will not apply with respect to any Subcontractor(s) of any tier
who are not Enrolled Parties. The OCIP does not provide coverage for commercial
general liability away from the Project Site, workers’ compensation, employers’
liability, automobile liability, contractor’s equipment, pollution legal
liability, and other lines of insurance Enrolled Parties may deem necessary to
adequately protect themselves from operational exposures. The Contractor shall,
and Contractor shall cause Enrolled Parties to, procure and maintain, at their
own expense, the insurance coverage described in the “Insurance Required of
Enrolled Parties” Section of this Article 15.

15.1.3 Contractor Obligations. The Contractor shall be responsible for requiring
that each Enrolled Party Subcontractor of any tier procure and maintain, at its
own expense, coverage consistent with the requirements described in the
“Insurance Required of Enrolled Parties” Section of this Article 15. The
Contractor shall also be responsible for requiring that all Subcontractors of
any tier, who are not Enrolled Parties, procure and maintain during the term of
this Project the insurance coverage required under the “Insurance Requirements
of Excluded Parties” and “Insurance Requirements of Non-Enrolled Parties,”
Sections of this Article 15 as applicable.

15.1.4 Recommendation for Independent Review. The Contractor shall, and
Contractor shall cause each Enrolled Party to, review and discuss the OCIP with
its insurance agent to ensure that all necessary and appropriate coverages are
maintained.

 

- 96 -



--------------------------------------------------------------------------------

15.1.5 Owner’s Insurance Obligations; Enrolled Party’s Obligations

15.1.5.1 The Owner assumes no obligation to obtain or provide insurance other
than as set forth in the OCIP in this Article 15. The Contractor shall, and
Contractor shall cause Each Enrolled Party to, review the OCIP coverages, limits
of liability and insurance policies to satisfy itself that the coverage offered
herein meets its needs and those of its Subcontractor(s) of any tier. Nothing
contained herein will be deemed to place any responsibility on the Owner for
ensuring that the insurance provided by the OCIP is sufficient for the conduct
of any Enrolled Party’s business or performance of the Work. The furnishing of
insurance by the Owner through the OCIP will in no way relieve or limit, or be
construed to relieve or limit, any Enrolled Party of any responsibility,
liability, or obligation imposed by the Contract Documents or by law, including,
without limitation, any indemnification obligations that any Enrolled Party has
to the Owner thereunder.

15.1.5.2 Any type of insurance coverage or limits of liability that any Enrolled
Party desires for its own protection, and that is not otherwise provided by the
OCIP and not required in this Article 15 to be obtained and maintained by an
Enrolled Party, will be such Enrolled Party’s sole responsibility and expense
and shall be a Non-Allowable Cost of the Work. Any reference in this Article 15,
the OCIP Manual, or elsewhere in any of the Contract Documents, as to amount,
nature, type or extent of coverage provided under the OCIP and/or potential
applicability to any potential claim or loss is for reference only.

15.1.5.3 Unless specifically approved by the Owner in writing, the policies set
forth in the “Insurance Provided by the Owner” Section of this Article 15 will
cover only those operations of the Enrolled Parties performed in connection with
the Work at the Project Site or approved sites incidental and/or adjacent to the
Work.

15.1.5.4 The Owner assumes no obligation to provide insurance other than the
policies described in the “Insurance Provided by the Owner” Section of this
Article 15. The Owner, however, reserves the right to furnish insurance coverage
of various types and limits provided that such coverage will not be less than
that specified within the “Insurance Provided by the Owner” Section of this
Article 15 and provided that the costs of such insurance will be borne by the
Owner.

15.1.5.5 Coverage under the OCIP will remain in force until the expiration of
the Defects Liability Period after Substantial Completion for correction of the
Work , except for the extended completed operations coverage as described in
this Article 15. Should the OCIP coverage be canceled prior to the expiration of
the applicable period, coverage for post-cancellation claims against Enrolled
Parties will be limited to that stated in the “Insurance Required of Enrolled
Parties” Section of this Article 15, or such other coverage as an Enrolled Party
may have independently procured.

15.1.6 Owner’s Election To Discontinue OCIP Coverage

15.1.6.1 If the Owner elects to (i) discontinue the OCIP for any reason,
(ii) modify the limits of liability provided in the OCIP, or (iii) requests that
an Enrolled Party withdraw from the OCIP, then, upon thirty (30) days’ prior
written notice

 

- 97 -



--------------------------------------------------------------------------------

from the Owner, the Enrolled Party specified by the Owner in such notice, shall
obtain, at the Owner’s reasonable expense, and thereafter maintain during the
performance of the Work, all (or a portion thereof as specified by the Owner) of
the insurance required to be provided by Excluded Parties and as may be
otherwise required under the Contract Documents. The Owner will thereafter no
longer be obligated to furnish all or any part of such insurance through the
OCIP. The form, content, limits of liability, cost of such insurance, and the
insurer issuing the insurance policies secured by the Enrolled Party pursuant to
the provisions of this Article 15, will be subject to the Owner’s written
approval, which approval will not be unreasonably delayed or withheld.

15.1.6.2 In the case of such cancellation, Enrolled Parties will be reimbursed
for the reasonable and necessary cost of their insurance for the remainder of
the Project, subject to Owner’s approval (which shall not be unreasonably
withheld) and receipt of each such Enrolled Party’s certificates of insurance,
additional insured endorsements, and copies of policies as permitted under this
Article 15.

15.1.6.3 The furnishing of OCIP insurance by the Owner will in no way relieve,
limit or be construed to relieve or limit the Contractor or Subcontractor(s) of
any tier of any responsibility or obligation whatsoever otherwise imposed by the
Contract.

15.1.7 Insurance Provided By the Owner

15.1.7.1 Participation in the OCIP is offered for the Contractor and all
eligible Subcontractors, but is not automatic. The OCIP will provide the
Enrolled Party with insurance as described in this Article 15.

15.1.7.2 The OCIP Manual will include a summary of the insurance coverage, the
enrollment process and forms, loss control procedures, claim procedures, and
reporting requirements for the OCIP. The Contractor shall, and Contractor shall
cause all Enrolled Parties, to comply with the requirements described in the
OCIP Manual.

15.1.7.3 Commercial General Liability Insurance. The OCIP will include
commercial general liability insurance on ISO form CG 00 01 12 07 or its
equivalent (as such form may be amended from time to time), including
products/completed operations coverage during performance of the Work and for
six (6) years after Substantial Completion thereof, for claims asserting bodily
injury, property damage, or personal and advertising injury coverage, providing
limits, reinstated annually upon each anniversary of the effective date, of
$1,000,000 per occurrence, $1,000,000 personal and advertising injury aggregate,
$2,000,000 general aggregate, and $2,000,000 products/completed operations
aggregate. The products/completed operations aggregate limit will apply for the
entire six (6) year term and not reinstate annually. Premises/operations
coverage shall remain in effect during the Defects Liability Period. Amounts not
reimbursed by the commercial general liability insurer by reason of a deductible
up to $25,000 per occurrence will be paid by the Contractor as a Non-Allowable
Cost of the Work to the extent the claim arises in whole or in part from any act
or omission of Contractor or any Subcontractor or Vendor or any

 

- 98 -



--------------------------------------------------------------------------------

employee, contractor, representative of any of the foregoing or any other party
acting by or through any of the foregoing or for whom any of the foregoing are
responsible.

15.1.7.4 Umbrella/Excess Liability Insurance. The OCIP will also include
umbrella/excess liability insurance with limits, reinstated annually upon each
anniversary of the effective date, of $50,000,000 per occurrence, $50,000,000
general aggregate, $50,000,000 products/completed operations aggregate, excess
of the policies described above, to all Enrolled Parties combined. The
products/completed operations aggregate limit will apply for the entire
completed operations term and not reinstate annually. Amounts not reimbursed by
the umbrella/excess liability insurer by reason of a deductible up to $25,000
per occurrence will be paid by the Contractor to the extent the claim arises in
whole or in part from any act or omission of Contractor or any Subcontractor or
Vendor or any employee, contractor, representative of any of the foregoing or
any other party acting by or through any of the foregoing or for whom any of the
foregoing are responsible.

15.1.8 General Provisions

15.1.8.1 Primary and Non-Contributing. For Work performed at the Project Site or
other approved sites incidental and/or adjacent to the Work, the commercial
general liability and umbrella/excess liability insurance provided under the
OCIP is primary insurance and non-contributing with respect to any other
insurance carried by the Enrolled Parties.

15.1.8.2 Assignment. In consideration of the Owner providing the OCIP, the
Contractor shall and hereby does, and Contractor shall cause all Enrolled
Parties to, assign to the Owner all return premiums, premium refunds, dividends
and other monies due, or to become due, in connection with the insurance
provided by the Owner, all of which will inure to the benefit of the Owner. The
Contractor shall, and Contractor shall cause all Enrolled Parties to, execute
any further documentation the Owner may require to effect this assignment.

15.1.8.3 Waiver Of Subrogation and Rights of Recovery. Except for the amount of
the deductibles as described in this Article 15, the Contractor shall, and
Contractor shall cause all Enrolled Parties to, each on their own behalf, waive
any and all rights of subrogation which they may now or hereafter have against
each other and their parent, related and affiliated companies, and the
successors and assigns of each other, in connection with the performance of the
Work, to the extent of actual recovery under the OCIP’s commercial general
liability or umbrella/excess liability coverages. The Contractor shall and
hereby does, and Contractor shall cause all Enrolled Parties to, also waive all
rights of recovery, including subrogation, against the Owner, Creative Casino,
LLC, Architect, Owner’s Lenders, Owner’s landlord, and the respective
subsidiaries, affiliates, parent companies and the respective members, officers,
directors, managers, employees, agents, shareholders, successors and assigns,
heirs, administrators, and personal representatives of each of the foregoing,
other Indemnified Parties, and other persons or entities designated by the Owner
in writing.

 

- 99 -



--------------------------------------------------------------------------------

15.1.9 Enrolled Parties’ Responsibilities

15.1.9.1 Compensation payable to the Contractor for performance of the Work will
exclude all costs of insurance as it relates to commercial general liability,
umbrella/excess liability, and builder’s risk coverage as described in the
“Insurance Provided By the Owner” Section of this Article 15 as if the
Contractor were required to provide the coverage and limits of liability for on
Site work. The Contractor shall, and Contractor shall cause all each Enrolled
Party to, complete and submit an initial Enrollment Form. By enrolling in the
OCIP, each Enrolled Party warrants that all such insurance premium amounts have
been correctly identified and removed from its contract pricing. The Contractor
shall cause each Enrolled Party to include the requirements set forth in this
Article 15 in each of its subcontracts relating to the Work.

15.1.9.2 If the Enrolled Party carries a deductible or self-insured retention
under any of its policies, then the applicable policy declarations pages showing
the deductible may be requested by the Owner.

15.1.9.3 The Contractor shall submit all pricing for changed Work net of
insurance rates.

15.1.9.4 Costs for overlapping insurance coverage maintained by the Enrolled
Parties will not be reimbursable.

15.1.9.5 In the event of a conflict, the provisions of this Article 15 will
govern over the provisions of the OCIP Manual.

15.1.9.6 Warranty Statement. The Contractor shall ensure that it and the other
Enrolled Parties shall provide, and shall warrant the accuracy of, the
information provided on the Enrollment Form, including the supporting documents
(copies of the policy declaration page and policy rate pages or Deductible
Agreement pages if on a large deductible program or a letter from the Enrolled
Party’s insurance carrier evidencing the deductible rate) and/or any change
order forms. The Contractor shall ensure that it and each other Enrolled Party
agrees that the Owner, OCIP administrator and/or the OCIP insurance companies
may, but are not required to, audit the Contractor’s and/or Subcontractors’
records to confirm the accuracy of any allowable insurance credits including
those pertaining to changes in the Work. The Contractor agrees and warrants, and
shall ensure that each other Enrolled Party agrees and warrants, that the Owner
is entitled to, and may collect, additional insurance costs as may be developed
as a result of audits and/or changes/change orders as may be agreed upon in
connection with the Work. The Enrolled Parties agree to provide insurance
records, policies, declaration pages of policies, certificates of self-insurance
and any other documents as may be requested in order to ensure the accuracy of
insurance data.

15.1.9.7 Enrollment in the OCIP. To enroll in the OCIP, the Contractor and each
eligible Subcontractor shall complete an Enrollment Form prior to performing any
Work at the Project Site and as a condition precedent to the Owner providing the
insurance coverage described in the “Insurance Provided by the Owner”

 

- 100 -



--------------------------------------------------------------------------------

Section of this Article 15. In addition, each Enrolled Party shall fully
cooperate with the OCIP Administrator regarding the enrollment process. The OCIP
Manual describes the procedures to be followed by the Enrolled Parties for
enrolling in and complying with the OCIP procedures, and it is hereby
incorporated into, and made a part of, this Article 15 by reference. The
Contractor shall, and Contractor shall cause all Enrolled Parties to, complete
the Enrollment Form and other such forms contained in the enrollment package as
are applicable to their agreements and Work, and they shall follow the
procedures as outlined in the OCIP Manual. The Contractor shall, and Contractor
shall cause all Enrolled Parties to, include these insurance specifications in
their contracts for all Subcontractor(s) of any tier providing Work at the
Project Site, and will make best efforts to ensure that all eligible
Subcontractor(s) of any tier receive the OCIP Manual, enroll in the OCIP, and
comply with all OCIP procedures.

15.1.9.8 The Contractor shall, and Contractor shall cause each Enrolled Party
to:

(a) Furnish to the Owner, the OCIP Administrator, and/or each insurance company
all information and documentation which the Owner, the OCIP Administrator,
and/or each insurance company may require in connection with the issuance of any
policies, in such form and substance as the Owner or its designee may require.

(b) Promptly comply with the requirements, obligations and recommendations of
the Owner, its OCIP Administrator and/or insurance company to ensure proper
administration of the OCIP and that the insurance companies will continue to
provide the coverage as specified in the OCIP. If an Enrolled Party should fail
to comply with any requirement, obligation or recommendation, the Owner may
withhold any progress payments due for such Enrolled Party until such time as it
complies with the requirements, obligations and recommendations as required by
this Agreement.

(c) Cooperate with the Owner and/or OCIP administrator with regard to
administration and operation of the OCIP. The Enrolled Parties’ responsibilities
will include, but are not limited to: operations and insurance information;
inclusion of OCIP provisions in all subcontracts; notification to Owner and/or
Owner’s OCIP Administrator of all subcontracts awarded; and compliance with
applicable loss control (safety) and claims reporting procedures.

(d) Cooperate with Owner and each other in connection with the collection of any
insurance monies that are due in the event of a loss. The Contractor shall, and
Contractor shall cause all Enrolled Parties to, promptly execute and deliver
such proofs of loss and other instruments which may be required for the purpose
of obtaining recovery of any such insurance monies.

15.2 Insurance Required of Enrolled Parties

 

- 101 -



--------------------------------------------------------------------------------

15.2.1 The OCIP provides commercial general liability and umbrella/excess
liability coverage for Work at the Project Site or approved sites incidental
and/or adjacent to the Work.

15.2.2 The Contractor shall, and Contractor shall cause each Enrolled Party to,
obtain and maintain the following coverages separate and apart from the OCIP and
shall comply with all General Provisions applicable to all Enrolled Parties,
Non-Enrolled Parties, and Excluded Parties, as set forth below: Workers’
Compensation and Employers’ Liability Insurance; Commercial General Liability
Insurance; Commercial Automobile Liability Insurance; Umbrella/Excess Liability
Insurance; Contractor’s Equipment Insurance; Professional Liability;
Contractor’s Pollution Liability.

15.2.3 The Owner reserves the right to require higher limits of liability or
other insurance coverage as the Owner deems appropriate.

15.2.4 Worker’s Compensation and Employer’s Liability Insurance. Each Enrolled
Party shall maintain workers’ compensation insurance to cover obligations
imposed by all governmental authorities having jurisdiction over the Enrolled
Party and its employees while engaged in the performance of the Work. If the
United States Longshoremen’s and Harbor Workers’ Compensation Act, Jones Act or
any similar laws, regulations or statutes apply to the Enrolled Party or its
employees, coverage shall be included for the injuries or claims thereunder of
such employees. The workers’ compensation policy shall include “other states”
coverage. Limits of insurance required in this Section shall be in amounts at
least as follows: Workers’ Compensation limits will comply with the applicable
statutory requirements; Employer’s Liability insurance will include limits of at
least the following: $1,000,000 bodily injury by accident for each person;
$1,000,000 bodily injury by disease for each person; $1,000,000 bodily injury by
disease–policy limit

15.2.5 Commercial General Liability Insurance. For Work by or at the direction
of each Enrolled Party, its employees, agents, and subcontractors, away from the
Project Site, and at sites incidental and/or adjacent to the Work that are not
included in the OCIP CGL coverage, and for products manufactured, assembled or
otherwise worked upon away from the Project Site, the Enrolled Party shall
maintain commercial general liability coverage written on ISO form CG 00 01 12
07 or another occurrence-based form with coverage at least as broad and approved
by the Owner in writing, covering liability for claims for bodily injury,
including without limitation sickness, disease or death of any persons, injury
to or destruction of property, including loss of use resulting therefrom,
personal and advertising injury, and including coverage for liability arising
out of: Blanket Contractual Liability the Enrolled Party has assumed under the
Contract (including indemnification obligations); Products Liability/Completed
Operations; Broad Form Property Damage and Loss of Use; Independent contractors
liability; Explosion, Collapse and Underground (“XC&U” Perils), where
applicable; Terrorism; Premises/Operations. Defense costs shall not erode policy
limits. The per occurrence and aggregate coverage limits of at least the amounts
set forth below shall be specific to this Project and apply separately to the
Enrolled Party’s Work under the Contract. No endorsement limiting,

 

- 102 -



--------------------------------------------------------------------------------

reducing, or excluding a required coverage is permitted. Claims-made coverage is
not acceptable.

15.2.5.1 Minimum Limits: $1,000,000 each occurrence (bodily injury/property
damage); $100,000 damage to rented premises (each occurrence); $10,000 medical
expense (any one person); $1,000,000 products – completed operations (each
occurrence); $2,000,000 products – completed operations aggregate; $1,000,000
personal and advertising injury (any one person); $2,000,000 general aggregate
per project (other than products-completed operations).

15.2.6 Commercial Automobile Liability. Each Enrolled Party shall maintain
commercial (business) automobile liability insurance written on ISO form CA 00
01 03 06 (or another form with coverage at least as broad and approved by the
Owner in writing) including coverage for all owned, hired, borrowed and
non-owned vehicles and equipment used by the Enrolled Party, with combined
single minimum limits of at least the amounts set forth below, exclusive of
defense costs. This insurance will also be endorsed to include coverage for
claims under the Motor Carrier Act of 1980 (e.g., MCS-90 endorsement) resulting
from the transportation of materials identified as hazardous before or during
the performance of the Work. In the event that the Enrolled Party’s insurance
required under this Section excludes any drivers from coverage, such drivers
shall not be permitted to drive in connection with this Project.

15.2.6.1 Minimum Limits: $1,000,000 each accident (bodily injury, death or
property damage).

15.2.7 Umbrella/Excess Liability Insurance. Each Enrolled Party shall procure
and maintain a commercial excess or umbrella liability insurance policy with
limits of at least the amounts set forth below, following the form and in excess
of the underlying employer’s liability, commercial general liability, and
commercial automobile liability policies, with an effective date that is
concurrent with such liability policies. The annual general aggregate limit
shall be written in a form that annually reinstates all required limits.

15.2.7.1 Minimum Limits:

(a) As respects the Contractor: $25,000,000 each occurrence; $25,000,000 annual
aggregate limit; and $25,000,000 products and completed operations annual
aggregate.

(b) As respects Subcontractor(s) of any tier, coverage shall be in an adequate
amount giving due consideration to the exposures faced by the Subcontractor, but
in no event less than the following amount (or such other amount as reasonably
required by Owner): $2,000,000 each occurrence; $2,000,000 annual aggregate
limit; and $2,000,000 products and completed operations annual aggregate.

15.2.8 Contractor’s Equipment Insurance: The Contractor shall, and Contractor
shall cause each Enrolled Party to, secure, pay for, and maintain whatever all
risk insurance the Enrolled Party may deem necessary to protect itself against
loss of owned or

 

- 103 -



--------------------------------------------------------------------------------

rented capital equipment and tools, and any tools, equipment, scaffoldings,
stagings, towers and forms owned or rented by the Enrolled Party. The
requirement to secure and maintain such insurance is solely for the benefit of
the Enrolled Party. Failure of the Enrolled Party to secure such insurance or to
maintain adequate levels of coverage shall not obligate the Owner or anyone else
for any losses of owned or rented equipment. The Contractor hereby, and
Contractor shall cause ach Enrolled Party to, waive any claims and right of
recovery against the Owner, Owner’s Representative, Lender, Architect, and other
Indemnified Parties for losses of owned or rented capital equipment and tools,
and of any other tools, equipment, scaffoldings, stagings, towers and forms
owned or rented by the Enrolled Party. The Enrolled Party’s personal property
insurance shall be endorsed accordingly to include a waiver of subrogation in
favor of the Owner, Owner’s Representative, Lender, Architect, and other
Indemnified Parties.

15.2.9 Professional Liability Insurance: For all Work performed by or at the
direction of each Enrolled Party, its employees, agents, and subcontractors on a
design/build basis or for Work that involves professional liability exposure,
the Contractor shall, and Contractor shall cause each Enrolled Party to, provide
and maintain professional liability insurance covering errors and omissions in
the performance of such Work with limits of at least the amounts set forth below
and with a deductible, if any, acceptable to the Owner. Coverage shall include
contractual liability. The Contractor hereby, and Contractor shall cause each
Enrolled Party to, warrants that any applicable retroactive date precedes the
date the Enrolled Party first performed any such design/build Work for the
Project and that continuous coverage will be maintained or an extended reporting
period will be exercised for a period of six (6) years after the Final
Completion of the Work.

15.2.9.1 Minimum Limits: $2,000,000 each claim; $2,000,000 annual aggregate.

15.2.10 Contractors Pollution Liability Insurance: The Contractor shall, and
Contractor shall cause each Enrolled Party to, maintain in force pollution legal
liability insurance covering losses caused by pollution conditions that arise
from the operations of the Enrolled Party under this Contract and completed
operations. Completed operations coverage shall remain in effect for at least
six (6) years after Final Completion of the Work. Such insurance shall apply to
bodily injury, property damage (including loss of use of damaged property or of
property that has been physically injured), cleanup costs, liability and cleanup
costs while in transit, and defense (including costs and expenses incurred in
the investigation, defense and settlement of claims). There shall be neither an
exclusion for mold nor a sublimit for mold unless such sublimit is at least
$5,000,000. The policy of insurance affording these required coverages shall be
written with limits of at least the amounts set forth below. If such coverage is
written on a claims-made basis, the Contractor shall, and Contractor shall cause
each Enrolled Party to, warrant that any retroactive date applicable to
coverages under the policy precedes the Enrolled Party’s performance of any Work
under the Contract and that continuous coverage shall be maintained or an
extended reporting period shall be obtained for at least six (6) years after
Final Completion of the Work. The Enrolled Party also must furnish to the Owner
certificates of insurance evidencing pollution legal liability insurance
maintained by the transportation and disposal site operators(s) used by the
Enrolled Party for losses arising from facility(ies) accepting,

 

- 104 -



--------------------------------------------------------------------------------

storing or disposing hazardous materials or other waste as a result of the
Enrolled Party’s operations under the Contract. Such coverages must be
maintained with limits of at least the amounts set forth below.

15.2.10.1 Minimum Limits: $5,000,000 each loss; $5,000,000 annual aggregate.

15.2.11 [Deleted].

15.2.12 Primary and Non-Contributing. Insurance coverage for Work away from the
Project Site required of the Enrolled Parties is primary and non-contributing.

15.3 Insurance Required of Excluded Parties

15.3.1 The Contractor shall cause all Excluded Parties performing Work in
connection with the Project to obtain and maintain, and will require each of
its/their excluded subcontractors to obtain and maintain, the insurance coverage
specified in this Section and to comply with all General Provisions applicable
to all Enrolled Parties, Non-Enrolled Parties, and Excluded Parties, as set
forth below in this Article 15. Such insurance will be primary and
non-contributing with any other insurance and will be in a form, and from
insurance companies, reasonably acceptable to the Owner. The insurance limits
may be provided through a combination of primary and excess policies, including
excess/umbrella forms. The Owner reserves the right to require higher limits of
liability or other insurance coverage as the Owner deems appropriate.

15.3.2 Workers’ Compensation and Employers’ Liability Insurance. Each Excluded
Party shall maintain workers’ compensation insurance to cover obligations
imposed by all governmental authorities having jurisdiction over the Excluded
Party and its employees while engaged in the performance of the Work. If the
United States Longshoremen’s and Harbor Workers’ Compensation Act, Jones Act or
any similar laws, regulations or statutes apply to the Excluded Party or its
employees, coverage shall be included for the injuries or claims thereunder of
such employees. The workers’ compensation policy shall include “other states”
coverage. Limits for insurance required in this Section shall be in amounts at
least as follows: Workers’ Compensation limits will comply with the applicable
statutory requirements; Employer’s Liability insurance with limits of at least
the following: $1,000,000 bodily injury by accident for each person; $1,000,000
bodily injury by disease for each person; $1,000,000 bodily injury by
disease–policy limit.

15.3.3 Commercial General Liability Insurance: For Work by or at the direction
of each Excluded Party, its employees, agents, and subcontractors, the Excluded
Party shall maintain commercial general liability coverage written on ISO form
CG 00 01 12 07 or another occurrence-based form with coverage at least as broad
and approved by the Owner in writing, covering liability for claims for bodily
injury, including without limitation sickness, disease or death of any persons,
injury to or destruction of property, including loss of use resulting therefrom,
personal and advertising injury, and including coverage for liability arising
out of: Blanket Contractual Liability the Enrolled Party has assumed under

 

- 105 -



--------------------------------------------------------------------------------

the Contract (including, without limitation, indemnification obligations);
Products Liability/Completed Operations; Broad Form Property Damage and Loss of
Use; Independent contractors liability; Explosion, Collapse and Underground
(“XC&U” Perils), where applicable; Terrorism; Premises/Operations. Defense costs
shall not erode policy limits. The per occurrence and aggregate coverage limits
of at least the amounts set forth below shall be specific to this Project and
apply separately to the Excluded Party’s Work under the Contract. No endorsement
limiting, reducing, or excluding a required coverage is permitted. Claims-made
coverage is not acceptable.

15.3.3.1 Minimum Limits: $1,000,000 each occurrence (bodily injury/property
damage); $100,000 damage to rented premises (each occurrence); $10,000 medical
expense (any one person); $1,000,000 products – completed operations (each
occurrence); $2,000,000 products – completed operations aggregate; $1,000,000
personal and advertising injury (any one person); $2,000,000 general aggregate
per project (other than products-completed operations)

15.3.4 Commercial Automobile Liability. Each Excluded Party shall maintain
commercial (business) automobile liability insurance written on ISO form CA 00
01 03 06 (or another form with coverage at least as broad and approved by the
Owner in writing) including coverage for all owned, hired, borrowed and
non-owned vehicles and equipment used by the Excluded Party, with combined
single minimum limits of at least the amounts set forth below, exclusive of
defense costs. This insurance will also be endorsed to include coverage for
claims under the Motor Carrier Act of 1980 (e.g., MCS-90 endorsement) resulting
from the transportation of materials identified as hazardous before or during
the performance of the Work. In the event that the Excluded Party’s insurance
required under this Section excludes any drivers from coverage, such drivers
shall not be permitted to drive in connection with this Project.

15.3.4.1 Minimum Limits: $1,000,000 each accident (bodily injury, death or
property damage)

15.3.5 Umbrella/Excess Liability Insurance: Each Excluded Party shall procure
and maintain a commercial excess or umbrella liability insurance policy with
limits of at least the amounts set forth below, following the form and in excess
of the underlying employer’s liability, commercial general liability, and
commercial automobile liability policies, with an effective date that is
concurrent with such liability policies. The annual general aggregate limit
shall be written in a form that annually reinstates all required limits.

15.3.5.1 Minimum Limits:

(a) As respects the Contractor: $25,000,000 each occurrence; $25,000,000 annual
aggregate limit; and $25,000,000 products and completed operations annual
aggregate.

(b) As respects Subcontractor(s) of any tier, coverage shall be in an adequate
amount giving due consideration to the exposures faced by the Subcontractor, but
in no event less than the following amount (or such other

 

- 106 -



--------------------------------------------------------------------------------

amount as reasonably required by Owner): $5,000,000 each occurrence; $5,000,000
annual aggregate limit; and $5,000,000 products and completed operations annual
aggregate.

15.3.6 Contractor’s Equipment Insurance: Each Excluded Party shall secure, pay
for, and maintain whatever all risk insurance the Excluded Party may deem
necessary to protect itself against loss of owned or rented capital equipment
and tools, and any tools, equipment, scaffoldings, stagings, towers and forms
owned or rented by the Excluded Party. The requirement to secure and maintain
such insurance is solely for the benefit of the Excluded Party. Failure of the
Excluded Party to secure such insurance or to maintain adequate levels of
coverage shall not obligate the Owner or anyone else for any losses of owned or
rented equipment. The Contractor shall cause each Excluded Party to waive any
claims and right of recovery against the Owner, Owner’s Representative, Lender,
Architect, and other Indemnified Parties for losses of owned or rented capital
equipment and tools, and of any other tools, equipment, scaffoldings, stagings,
towers and forms owned or rented by the Excluded Party. The Excluded Party’s
personal property insurance shall be endorsed accordingly to include a waiver of
subrogation in favor of the Owner, Owner’s Representative, Lender, Architect,
and other Indemnified Parties.

15.3.7 Professional Liability Insurance: For all Work performed by or at the
direction of each Excluded Party, its employees, agents, and subcontractors on a
design/build basis or for Work that involves professional liability exposure,
the Excluded Party shall provide and maintain professional liability insurance
covering errors and omissions in the performance of such Work with limits of at
least the amounts set forth below and with a deductible, if any, acceptable to
the Owner. Coverage shall include contractual liability. The Excluded Party
shall be required to warrant that any applicable retroactive date precedes the
date the Excluded Party first performed any such design/build Work for the
Project and that continuous coverage will be maintained or an extended reporting
period will be exercised for a period of six (6) years after the Final
Completion of the Work.

15.3.7.1 Minimum Limits: $2,000,000 each claim; $2,000,000 annual aggregate

15.3.8 Contractors Pollution Liability Insurance: Each Excluded Party shall
maintain in force for the full period of this Contract pollution legal liability
insurance covering losses caused by pollution conditions that arise from the
operations of the Excluded Party under this Contract and completed operations.
Completed operations coverage shall remain in effect for at least six (6) years
after Final Completion of the Work. Such insurance shall apply to bodily injury,
property damage (including loss of use of damaged property or of property that
has been physically injured), cleanup costs, liability and cleanup costs while
in transit, and defense (including costs and expenses incurred in the
investigation, defense and settlement of claims). There shall be neither an
exclusion for mold nor a sublimit for mold unless such sublimit is at least
$5,000,000. The policy of insurance affording these required coverages shall be
written with limits of at least the amounts set forth below. If such coverage is
written on a claims-made basis, the Excluded Party warrants that any retroactive
date applicable to coverages under the policy precedes the Excluded Party’s

 

- 107 -



--------------------------------------------------------------------------------

performance of any Work under the Contract and that continuous coverage shall be
maintained or an extended reporting period shall be obtained for at least six
(6) years after Final Completion of the Work. The Excluded Party also must
furnish to the Owner certificates of insurance evidencing pollution legal
liability insurance maintained by the transportation and disposal site
operators(s) used by the Excluded Party for losses arising from facility(ies)
accepting, storing or disposing hazardous materials or other waste as a result
of the Excluded Party’s operations under the Contract. Such coverages must be
maintained with limits of at least the amounts set forth below.

15.3.8.1 Minimum Limits: $5,000,000 each loss; $5,000,000 annual aggregate.

15.3.9 [Deleted].

15.4 Insurance Required of Non-Enrolled Parties

15.4.1 The Contractor shall cause all Non-Enrolled Parties performing Work in
connection with the Project Site to obtain and maintain, and will require each
of its/their excluded Subcontractors to obtain and maintain, the insurance
coverage specified in this Section and to comply with all General Provisions
applicable to all Enrolled Parties, Non-Enrolled Parties, and Excluded Parties,
as set forth below. Such insurance will be primary and non-contributing with any
other insurance and will be in a form, and from insurance companies, reasonably
acceptable to the Owner. The insurance limits may be provided through a
combination of primary and excess policies, including excess/umbrella forms. The
Owner reserves the right to require higher limits of liability or other
insurance coverage as the Owner deems appropriate.

15.4.2 Workers’ Compensation and Employers’ Liability Insurance. Each
Non-Enrolled Party shall maintain workers’ compensation insurance to cover
obligations imposed by all governmental authorities having jurisdiction over the
Non-Enrolled Party and its employees while engaged in the performance of the
Work. If the United States Longshoremen’s and Harbor Workers’ Compensation Act,
Jones Act or any similar laws, regulations or statutes apply to the Non-Enrolled
Party or its employees, coverage shall be included for the injuries or claims
thereunder of such employees. The worker’s compensation policy shall include
“other states” coverage. Limits for insurance required in this Section shall be
in amounts at least as follows: Workers’ Compensation limits will comply with
the applicable statutory requirements. Employer’s Liability insurance with
limits of at least the following: $1,000,000 bodily injury by accident for each
person; $1,000,000 bodily injury by disease for each person; $1,000,000 bodily
injury by disease–policy limit.

15.4.3 Commercial General Liability Insurance. For Work by or at the direction
of each Non-Enrolled Party, its employees, agents, and subcontractors, the
Non-Enrolled Party shall maintain commercial general liability coverage written
on ISO form CG 00 01 12 07 or another occurrence-based form with coverage at
least as broad and approved by the Owner in writing, covering liability for
claims for bodily injury, including without limitation sickness, disease or
death of any persons, injury to or destruction of property,

 

- 108 -



--------------------------------------------------------------------------------

including loss of use resulting therefrom, personal and advertising injury, and
including coverage for liability arising out of: Blanket Contractual Liability
the Enrolled Party has assumed under the Contract (including, without
limitation, indemnification obligations); Products Liability/Completed
Operations; Broad Form Property Damage and Loss of Use; Independent contractors
liability; Explosion, Collapse and Underground (“XC&U” Perils), where
applicable; Terrorism; Premises/Operations. Defense costs shall not erode policy
limits. The per occurrence and aggregate coverage limits of at least the amounts
set forth below shall be specific to this Project and apply separately to the
Non-Enrolled Party’s Work under the Contract. No endorsement limiting, reducing,
or excluding a required coverage is permitted. Claims-made coverage is not
acceptable.

15.4.3.1 Minimum Limits: $1,000,000 each occurrence (bodily injury/property
damage); $ 100,000 damage to rented premises (each occurrence); $ 10,000 medical
expense (any one person); $1,000,000 products – completed operations (each
occurrence); $2,000,000 products – completed operations aggregate; $1,000,000
personal and advertising injury (any one person); $2,000,000 general aggregate
per project (other than products-completed operations)

15.4.3.2 The products and completed operations coverage shall be obtained prior
to commencing any Work or performing any services with regard to the Project and
shall provide at the outset coverage for a minimum of six (6) years after
contract termination or Final Completion of the Work, whichever occurs later.

15.4.4 Commercial Automobile Liability: Each Non-Enrolled Party shall maintain
commercial (business) automobile liability insurance written on ISO form CA 00
01 03 06 (or another form with coverage at least as broad and approved by the
Owner in writing) including coverage for all owned, hired, borrowed and
non-owned vehicles and equipment used by the Non-Enrolled Party, with combined
single minimum limits of at least the amounts set forth below, exclusive of
defense costs. This insurance will also be endorsed to include coverage for
claims under the Motor Carrier Act of 1980 (e.g., MCS-90 endorsement) resulting
from the transportation of materials identified as hazardous before or during
the performance of the Work. In the event that the Non-Enrolled Party’s
insurance required under this Section excludes any drivers from coverage, such
drivers shall not be permitted to drive in connection with this Project.

15.4.4.1 Minimum Limits: $1,000,000 each accident (bodily injury, death or
property damage)

15.4.5 Umbrella/Excess Liability Insurance: Each Non-Enrolled Party shall
procure and maintain a commercial excess or umbrella liability insurance policy
with limits of at least the amounts set forth below, following the form and in
excess of the underlying employer’s liability, commercial general liability, and
commercial automobile liability policies, with an effective date that is
concurrent with such liability policies. The annual general aggregate limit
shall be written in a form that annually reinstates all required limits.

15.4.5.1 Minimum Limits:

 

- 109 -



--------------------------------------------------------------------------------

(a) As respects the Contractor: $50,000,000 each occurrence; $50,000,000 annual
aggregate limit; and $50,000,000 products and completed operations annual
aggregate and such products and completed operations coverage shall be obtained
prior to commencing any Work or performing any services with regard to the
Project and shall provide at the outset coverage for a minimum of six (6) years
after contract termination or Final Completion of the Work, whichever occurs
later.

(b) As respects Subcontractor(s) of any tier coverage shall be in an adequate
amount giving due consideration to the exposures faced by the Subcontractor, but
in no event less than the following amount (or such other amount as reasonably
required by Owner): $25,000,000 each occurrence; $25,000,000 annual aggregate
limit; and $25,000,000 products and completed operations annual aggregate and
such products and completed operations coverage shall be obtained prior to
commencing any Work or performing any services with regard to the Project and
shall provide at the outset coverage for a minimum of six (6) years after
contract termination or Final Completion of the Work, whichever occurs later.

15.4.6 Contractor’s Equipment Insurance: Each Non-Enrolled Party shall secure,
pay for, and maintain whatever all risk insurance the Non-Enrolled Party may
deem necessary to protect itself against loss of owned or rented capital
equipment and tools, and any tools, equipment, scaffoldings, stagings, towers
and forms owned or rented by the Non-Enrolled Party. The requirement to secure
and maintain such insurance is solely for the benefit of the Non-Enrolled Party.
Failure of the Non-Enrolled Party to secure such insurance or to maintain
adequate levels of coverage shall not obligate the Owner or anyone else for any
losses of owned or rented equipment. The Contractor shall cause each
Non-Enrolled Party to waive any claims and right of recovery against the Owner,
Owner’s Representative, Lender, Architect, and other Indemnified Parties for
losses of owned or rented capital equipment and tools, and of any other tools,
equipment, scaffoldings, stagings, towers and forms owned or rented by the
Non-Enrolled Party. The Non-Enrolled Party’s personal property insurance shall
be endorsed accordingly to include a waiver of subrogation in favor of the
Owner, Owner’s Representative, Lender, Architect, and other Indemnified Parties.

15.4.7 Professional Liability Insurance: For all Work performed by or at the
direction of a Non-Enrolled Party, its employees, agents, and subcontractors on
a design/build basis or for Work that involves professional liability exposure,
the Non-Enrolled Party shall provide and maintain professional liability
insurance covering errors and omissions in the performance of such Work with
limits of at least the amounts set forth below and with a deductible, if any,
acceptable to the Owner. Coverage shall include contractual liability. The
Non-Enrolled Party shall be required to warrant that any applicable retroactive
date precedes the date the Non-Enrolled Party first performed any such
design/build Work for the Project and that continuous coverage shall be obtained
prior to commencing any Work or performing any services with regard to the
Project and shall provide at the outset coverage for, or provide at the outset
an extended reporting period for, a period of six (6) years after the Final
Completion of the Work.

 

- 110 -



--------------------------------------------------------------------------------

15.4.7.1 Minimum Limits: $2,000,000 each claim $2,000,000 annual aggregate

15.4.8 Contractors Pollution Liability Insurance: Each Non-Enrolled Party shall
maintain in force for the full period of this Contract pollution legal liability
insurance covering losses caused by pollution conditions that arise from the
operations of the Non-Enrolled Party under this Contract and completed
operations. Completed operations coverage shall remain in effect for at least
six (6) years after Final Completion of the Work. Such insurance shall apply to
bodily injury, property damage (including loss of use of damaged property or of
property that has been physically injured), cleanup costs, liability and cleanup
costs while in transit, and defense (including costs and expenses incurred in
the investigation, defense and settlement of claims). There shall be neither an
exclusion for mold nor a sublimit for mold unless such sublimit is at least
$5,000,000. The policy of insurance affording these required coverages shall be
written with limits of at least the amounts set forth below. If such coverage is
written on a claims-made basis, the Non-Enrolled Party shall be required to
warrant that any retroactive date applicable to coverages under the policy
precedes the Non-Enrolled Party’s performance of any Work under the Contract and
that continuous coverage shall be obtained prior to commencing any Work or
performing any services with regard to the Project and shall provide at the
outset coverage for, or an extended reporting period shall be obtained for, at
least six (6) years after Final Completion of the Work. The Non-Enrolled Party
also must furnish to the Owner certificates of insurance evidencing pollution
legal liability insurance maintained by the transportation and disposal site
operators(s) used by the Non-Enrolled Party for losses arising from
facility(ies) accepting, storing or disposing hazardous materials or other waste
as a result of the Non-Enrolled Party’s operations under the Contract. Such
coverages must be maintained with limits of at least the amounts set forth
below.

15.4.8.1 Minimum Limits: $5,000,000 each loss; $5,000,000 annual aggregate.

15.4.9 [Deleted].

15.5 General Provisions Applicable to All Enrolled Parties, Non-Enrolled
Parties, and Excluded Parties

15.5.1 Certificates of Insurance, Endorsements, and Policies. All insurance
required in connection with the “Insurance Required of Enrolled Parties,”
“Insurance Required of Excluded Parties” and “Insurance Required of Non-Enrolled
Parties” Sections of this Article 15 shall be shall be obtained and maintained
with insurance carriers that are acceptable to Owner and authorized in the
jurisdiction in which the Project is located with a minimum rating of A-:VII by
A.M. Best. Before commencing any Work, each Enrolled Party, Excluded Party and
Non-Enrolled party shall furnish to the Owner and the OCIP Administrator
(i) certificates of insurance on ACORD form 25 (or such other form approved by
the Owner) and copies of any applicable endorsements evidencing the coverage and
additional insured status required to be carried and maintained by the Enrolled
Party, Excluded Party, and Non-Enrolled Party hereunder. Upon the Owner’s
request made at any time prior to six (6) years following Final Completion of
the Work, the Contractor shall, and

 

- 111 -



--------------------------------------------------------------------------------

Contractor shall cause each Enrolled Party or Excluded Party to, promptly
deliver to Owner updated certificates of insurance, endorsements indicating the
required coverages, and certified copies of the insurance policies.
Certificates, endorsements and/or policies which, in the Owner’s opinion, are
incomplete or do not reflect the required coverage, limits or terms will be
returned by the Owner for resubmission by the Enrolled Party, Excluded Party, or
Non-Enrolled Party. If the insurance initially obtained by the Enrolled Party,
Excluded Party or Non-Enrolled Party expires prior to Final Completion of the
Work, renewal certificates and additional insured and other endorsements
(conforming with the requirements set forth in the “Insurance Required of
Enrolled Parties,” “Insurance Required of Excluded Parties,” and “Insurance
Required of Non-Enrolled Parties” Sections of this Article 15) shall be
furnished to the Owner and OCIP Administrator prior to the date of expiration of
all such initial insurance. For all coverage required to be maintained after
Final Completion, an additional certificate evidencing such coverage and the
Additional Insureds’ status as additional insureds shall be submitted to the
Owner and OCIP Administrator on an annual basis as the coverage is renewed (or
replaced).

15.5.1.1 Certificates of Insurance shall be addressed to the OCIP Administrator
at such address as Owner shall provide from time to time.

15.5.2 Additional Insureds. The Owner, Creative Casino, LLC, Architect, Owner’s
Lenders, Owner’s landlord, and the respective subsidiaries, affiliates, parent
companies and the respective members, officers, directors, managers, employees,
agents, shareholders, successors and assigns, heirs, administrators, and
personal representatives of each of the foregoing, other Indemnified Parties,
and other persons or entities designated from time to time by the Owner in
writing (together, the “Additional Insureds” and each an “Additional Insured”)
shall each be included in all policies required hereunder to be maintained by
each Enrolled Party, Excluded Party and Non-Enrolled Party (except for workers’
compensation and professional liability insurance) as additional insureds for
claims against them relating to this Project (including coverage for ongoing
operations and completed operations), with the understanding that any
affirmative obligation imposed upon the Enrolled Party, Excluded Party or
Non-Enrolled Party (including without limitation the liability to pay premiums)
shall be the sole obligation of the Enrolled Party, Excluded Party or
Non-Enrolled Party, and not of the Additional Insureds. All of the Enrolled
Party’s, Excluded Party’s or Non-Enrolled Party’s liability policies shall be
endorsed so as to indicate that such policies provide primary coverage (without
any right of contribution by any other insurance or self-insurance, including
any deductible or retention, maintained by an Additional Insured) for all claims
against the Additional Insureds arising out of the performance of this Contract
by the Enrolled Party, Excluded Party or Non-Enrolled Party, or anyone for whom
the Enrolled Party, Excluded Party or Non-Enrolled Party may be liable. These
policies shall include a separation of insureds/severability of interests clause
for claims against the Additional Insureds due to the negligence, act, omission
or other conduct of the Enrolled Party, Excluded Party or Non-Enrolled Party, or
anyone for whom the Enrolled Party, Excluded Party or Non-Enrolled Party may be
liable. None of the policies required under this Section shall contain any
exclusions prohibiting suits brought by an Additional Insured against any other
Insured. The additional insured status under the Enrolled Party’s CGL coverage,
as described above, shall be effected using the ISO Additional Insured
Endorsement form CG 20 10 11 85 (or CG 20 10 10 93 and CG 20 37 10

 

- 112 -



--------------------------------------------------------------------------------

01) or such other endorsement or combination of endorsements providing coverage
at least as broad and approved by the Owner in writing.

15.5.3 Waiver of Subrogation/Rights of Recovery. The Contractor hereby waives,
and Contractor shall cause each Enrolled Party, Excluded Party and Non-Enrolled
Party to waive, all rights of recovery, including subrogation, against the
Owner, Creative Casino, LLC, Architect, Owner’s Lenders, Owner’s landlord, and
the respective subsidiaries, affiliates, parent companies and the respective
members, officers, directors, managers, employees, agents, shareholders,
successors and assigns, heirs, administrators, and personal representatives of
each of the foregoing, other Indemnified Parties, and other persons or entities
designated by the Owner in writing, and against the other Enrolled Parties. Each
insurance policy and certificate of insurance shall provide for such waiver of
subrogation.

15.5.3.1 The Contractor shall, and Contractor shall cause each Enrolled Party,
Excluded Party and Non-Enrolled Party to, pay all insurance premiums for any
required insurance including any charges for required waivers of subrogation or
the endorsement of additional insureds.

15.5.4 Deductibles and Retentions. Prior to commencing the Work, the Contractor
shall, and Contractor shall cause each Enrolled Party, Excluded Party and
Non-Enrolled Party to, disclose to the Owner the amount of any deductible,
self-insured retention or similar self-insurance mechanism which limit or
otherwise reduces coverage (a “deductible”) applicable to any of its insurance
policies required under this Article 15 in connection with this Project and
whether any such deductible applies to either or both of defense costs and
indemnity. The Enrolled Party, Excluded Party or Non-Enrolled Party shall also
be required to obtain the Owner’s advance written approval (which approval shall
not be unreasonably withheld) if the Enrolled Party’s, Excluded Party’s or
Non-Enrolled Party’s deductible under any such policy is greater than $50,000.
Satisfaction of any deductible will be solely the responsibility of the
Contractor as a Non-Allowable Cost of the Work, irrespective of whether a claim
or suit is brought against the particular Enrolled Party, Excluded Party or
Non-Enrolled Party.

15.5.5 Duration of Coverage. The Contractor shall, and Contractor shall cause
each Enrolled Party, Excluded Party and Non-Enrolled Party to, maintain all
required insurance coverage in full force and effect until Final Completion of
the Work, except that the products and completed operations coverage under the
CGL and products and completed operations coverage under the umbrella/excess
liability, coverage under the pollution legal liability insurance, and coverage
under the professional liability insurance, required under the “Insurance
Required of Enrolled Parties,” “Insurance Required of Excluded Parties” or
“Insurance Required of Non-Enrolled Parties” Sections of this Article 15 shall
be maintained (or if applicable, an extended reporting period will be exercised)
for the period of any applicable statute of repose or six (6) years, following
Final Completion of the Work, whichever is longer.

15.5.6 Notice of Cancellation. All insurance policies required to be maintained
by the Enrolled Parties, Excluded Parties and Non-Enrolled Parties, and

 

- 113 -



--------------------------------------------------------------------------------

Certificates of Insurance, must include a requirement providing for thirty
(30) days’ prior written notice to the Owner of any cancellation, revocation, or
reduction in coverage, including through non-renewal or failure to pay the
premium. If any such notice is given, the Owner will have the right to require
that a substitute policy (ies) be obtained prior to the cancellation date.
Replacement Certificate(s) of Insurance shall be provided to the Owner and OCIP
Administrator prior to any termination, cancellation or reduction in coverage.
The Enrolled Parties, Excluded Parties and Non-Enrolled Parties shall be
required to immediately notify the Owner and the Contractor shall cause any such
respective Enrolled Parties, Excluded Parties and Non-Enrolled Parties to cease
operations on the occurrence of any such cancellation or reduction and such
respective party shall not resume operations until the required insurance is in
force and replacement Certificates of Insurance have been provided to and
accepted by the Owner and OCIP administrator.

15.5.7 Failure to Obtain Insurance. Neither the Contractor nor any of its
Subcontractors shall be entitled to receive payment for any Work performed, or
to commence operations or Work on the Site or elsewhere until such time as they
provide evidence of compliance with the requirements of this Article 15
acceptable to Owner. Any additional costs or delays caused by or arising out of
any failures to comply with this Article 15, including the failure to furnish
acceptable Certificates of Insurance and policies of insurance prior to date of
the Date of Commencement, shall be solely the responsibility of Contractor.
Additionally, as a result of Contractor’s or any Enrolled Party’s, Excluded
Party’s or Non-Enrolled Party’s failure to procure and/or maintain insurance
required under this Contract, in additional to all other remedies, Owner may, in
its sole discretion, stop the Work in whole or in part, suspend, or terminate
the Contract in whole or in part. In response to such failure the Owner also
may, at its sole discretion, procure or renew such insurance necessary to
protect the Owner’s interests, pay any premiums in connection therewith and
recover (and/or offset) all amounts so paid (plus recover or offset a reasonable
administrative fee), as well as all other costs and fees incurred as a result of
such breach, from and as against Contractor and or the respective Enrolled
Party, Excluded Party or Non-Enrolled Party. The foregoing rights and remedies
of the Owner are in addition to the Owner’s other rights and remedies. The
Contractor shall ensure that each Enrolled Party, Excluded Party and
Non-Enrolled Party understands and agrees that (a) the Owner’s receipt of proper
certificates of insurance (and endorsements and certified copies of policies if
requested by Owner) from such Enrolled Party, Excluded Party or Non-Enrolled
Party shall be a condition precedent to Owner’s obligation to make any progress
payment under the Contract, and (b) it shall not be the basis for an extension
of the Contract Time if the Work is stopped or delayed due to Contractor’s or
any Enrolled Party’s, Excluded Party’s or Non-Enrolled Party’s failure to
provide proper certificates of insurance, endorsements, and policies.

15.5.8 Liability Not Limited. Neither the insurance requirements set forth in
this Article 15 nor the Owner’s review and approval of any insurer or insurance
policy shall be deemed to limit Contractor’s or an Enrolled Party’s, Excluded
Party’s or Non-Enrolled Party’s obligations under the Contract Documents or the
Contractor’s underlying liability in any manner. The insurance requirements set
forth in the “Insurance Required of Enrolled Parties,” “Insurance Required of
Excluded Parties” and “Insurance Required of Non-Enrolled Parties” Sections of
this Article 15 merely prescribe the minimum amounts

 

- 114 -



--------------------------------------------------------------------------------

and forms of insurance coverage that the Enrolled Parties, Excluded Parties and
Non-Enrolled Parties are required to maintain. The failure of the Contractor or
any of the Enrolled Parties, Excluded Parties and Non-Enrolled Parties to
provide any information required herein, including without limitation, either a
certificate of insurance or a certificate of insurance evidencing all of the
insurance requirements set forth herein have been met, shall not constitute a
waiver by Owner of any of the requirements set forth herein. Any failure by the
Owner to enforce in a timely manner any of the provisions of this Article 15
shall not act as a waiver to enforcement of any of such provisions at a later
date.

15.6 Miscellaneous Requirements

15.6.1 Work by Owner or by Separate Contractors. The Contractor, and all tiers
of Subcontractors, shall be responsible for damage to the Work or any property
when such damage is not covered by the insurance procured and maintained by the
Owner and when such damage results in whole or in part from any act or omission
of Contractor or any Subcontractor or Vendor or any employee, contractor,
representative of any of the foregoing or any other party acting by or through
any of the foregoing or for whom any of the foregoing are responsible.

15.6.2 Records, Drawings and Specifications. Contractor shall cause all
Drawings, Specifications, and other important documents and papers to be locked
up daily in a secured facility. As-Built Drawings should be updated at least
weekly.

15.6.3 Warranties and Close-Out Documents. The OCIP Notice of Work Completion
form must be completed prior, and as a condition, to Final Completion.

15.6.4 Reimbursable. Reasonable costs of the Non-OCIP insurance required of
Contractor and Subcontractors under this Article 15 are Costs of the Work. No
OCIP insurance costs, as provided by the Owner, shall be Costs of the Work.

15.7 Builder’s Risk Insurance

15.7.1 Owner shall procure and maintain in effect through Substantial Completion
of the Work a standard all-risk builder’s risk insurance policy providing
coverage to Owner Contractor, and Subcontractors for, but not limited to, fire,
theft, explosion, vandalism, malicious mischief and collapse with regard to the
Project, to the extent reasonably available and on terms and conditions
reasonably satisfactory to Owner and with minimum reasonable amounts of
coverage.

15.7.2 The builder’s risk insurance procured as described in and subject to
Section 15.7.1, shall cover building materials to be incorporated into the Work
that are stored on-Site, and shall cover building materials that are off-Site or
in transit up to a limit of $3,000,000, and shall cover scaffolding and
temporary structures on-Site up to a limit of $1,000,000, and shall cover
formwork on-Site up to a limit of $4,000,000, but shall not cover loss or damage
to the tools, implements, equipment, machinery, cranes, consumables, office
trailers, tool sheds, personal property or other items belonging to or rented by
the Contractor or any Subcontractor or to anything else which is not intended to
become a permanent part of the finished Project, and coverage for such items and
any other coverage

 

- 115 -



--------------------------------------------------------------------------------

not required under the OCIP or this Agreement shall be at Contractor’s cost as a
Non-Allowable Cost of the Work. It is the Contractor’s responsibility, prior to
transit or storage, to report to the Owner the value, time and means/location of
any covered property in transit or storage that exceeds the above limits.

15.7.3 Losses not reimbursed by builder’s risk insurance by reason of any
deductible will be paid by the Contractor and shall be a Non-Allowable Cost of
the Work to the extent the claim arises in whole or in part from any act or
omission of Contractor or any Subcontractor or Vendor or any employee,
contractor, representative of any of the foregoing or any other party acting by
or through any of the foregoing or for whom any of the foregoing are
responsible, and paid by Owner if otherwise.

15.7.4 The builder’s risk policy shall name the Owner, Owner’s Lenders,
Contractor and other Enrolled Parties as additional insureds, to the extent of
their interests. All proceeds of the builder’s risk policy shall be payable to
the Owner. The Owner shall collect, adjust and distribute such proceeds, resolve
any and all claims thereunder and apply the proceeds of such insurance to the
repair, reconstruction or replacement of the Project as Owner shall determine.
The Contractor shall pay Subcontractors their just shares of insurance proceeds
received by the Contractor, and by appropriate written agreements shall require
Subcontractors to make payments to their sub-subcontractors in similar manner.

15.7.5 The fact that the Owner may furnish builder’s risk insurance as described
herein shall not be interpreted to relieve the Contractor of its obligation to
complete the Work in accordance with the requirements of the Contract Documents
and without additional cost to the Owner beyond the Guaranteed Maximum Price.

15.7.6 Solely with respect to the insurance coverage provided by the builders’
risk insurance policy provided for in Section 15.7, and solely to the extent of
actual payment of insurance proceeds under such builder’s risk insurance policy,
Owner waives all rights of recovery and subrogation against Contractor, and
Contractor, on behalf of itself and on behalf of each Subcontractor, waives all
rights or recovery and subrogation against Owner, Creative Casino, LLC,
Architect, Owner’s Lenders, Owner’s landlord, and the respective subsidiaries,
affiliates, parent companies and the respective members, officers, directors,
managers, employees, agents, shareholders, successors and assigns, heirs,
administrators, and personal representatives of each of the foregoing, other
Indemnified Parties, and other persons or entities designated by the Owner in
writing. Owner’s waiver shall not apply to any deductible amounts maintained by
Owner under the builder’s risk insurance policy, which deductible shall be paid
by Contractor as a Non-Allowable Cost of the Work to the extent the claim arises
in whole or in part from any act or omission of Contractor or any Subcontractor
or Vendor or any employee, contractor, representative of any of the foregoing or
any other party acting by or through any of the foregoing or for whom any of the
foregoing are responsible, and paid by Owner if otherwise. The waivers set forth
in this Section 15.7.6 shall be in addition to, and not in substitution for, any
other waivers, indemnities, or limitations of liability set forth in this
Agreement. Notwithstanding anything to the contrary set forth in the Contract
Documents, in the event that the actual recovery from the builder’s risk insurer
is less than the amount claimed by the Contractor, a Subcontractor or any other
person or entity seeking recovery from such insurance, then (a)

 

- 116 -



--------------------------------------------------------------------------------

the Contractor shall not be entitled to an increase in the Guaranteed Maximum
Price on account of any amounts not actually recovered by the Contractor, and
(b) any amounts not actually recovered by the Contractor shall not constitute a
Cost of the Work if such loss was caused in whole or in part by the negligence
or breach of, or failure to perform by, the Contractor, any Subcontractor,
Sub-subcontractor, Vendor, supplier, or anyone for whom they may be responsible.

15.8 Mutual Waiver of Subrogation. With respect to the insurance coverage
required by this Article 15 and other property insurance that may be applicable
to the Work or Project, and solely to the extent actually covered by any such
required insurance policies, Owner and Contractor, on behalf of themselves and
their insurers, waive all rights against each other and the subcontractors,
consultants, agents, architects, lenders, landlords, subsidiaries, affiliates,
parent companies, managers, members, officers, directors, employees, agents,
shareholders, successors and assigns, of the other, for loss or damage to the
Work before, during or after the Project, except such rights as they may have to
the proceeds of such insurance. Notwithstanding the foregoing, Owner’s waiver
shall not apply to (1) any Excluded Party; (2) any Non-Enrolled Party, and
(3) any deductible amounts maintained by Owner under the insurance policies. The
waivers set forth in this Section 15.7.6 shall be in addition to, and not in
substitution for, any other waivers, indemnities, or limitations of liability
set forth in this Agreement. Notwithstanding anything to the contrary set forth
in the Contract Documents, in the event that the actual recovery from the
foregoing required insurance is less than the amount claimed by the Contractor,
a Subcontractor or any other person or entity seeking recovery from such
insurance, then (a) the Contractor shall not be entitled to an increase in the
Guaranteed Maximum Price on account of any amounts not actually recovered by the
Contractor, and (b) any amounts not actually recovered by the Contractor shall
not constitute a Cost of the Work if such loss was caused in whole or in part by
the negligence or breach of, or failure to perform by, the Contractor, any
Subcontractor, Sub-subcontractor, Vendor, supplier, or anyone for whom they may
be responsible.

ARTICLE XVI.

SAFETY AND COMPLIANCE

16.1 Contractor’s Site Safety Responsibilities. Contractor shall be responsible
for initiating, maintaining and supervising all safety precautions and programs
in connection with the Work, and without limiting the foregoing, shall take all
reasonable precautions for the safety of, and shall provide for all reasonable
protections against loss of production time and prevent injury to, any of its
employees, Subcontractors, Vendors, or their respective employees or any other
persons who may be affected thereby, and all other persons at the Site or
adjacent or nearby to the Site. Contractor shall prepare a site safety plan and
submit such plan to Owner for review and comment prior to the commencement of
Work. Such plan shall identify the location of the fire safety system, alarm
system, fire-fighting apparatus and exit routes. Safety gear shall be provided
for representatives of Owner, Owner’s Lenders and Owner’s Consultants and all
others while on Site. Contractor shall designate a person responsible for job
safety. This person shall be thoroughly familiar with Contractor’s safety manual
and Contractor’s Project Specific Construction Safety and Health Guidelines
(described below) (“Guidelines”) shall require compliance of all applicable
provisions of such manual and

Guidelines. Contractor shall keep a copy of such manual and

 

- 117 -



--------------------------------------------------------------------------------

Guidelines on the Site. Contractor shall familiarize all Subcontractors and
Vendors on safety measures.

16.1.1 Contractor shall, and shall cause Subcontractors and Vendors to, take all
precautionary measures as required by applicable Laws to prevent and correct
fire causing conditions, and shall conduct all operations with due regard for
the avoidance of fire hazards. Contractor shall exercise the greatest care to
prevent fires. The following minimum precautions shall be taken by Contractor
and Contractor shall cause each Subcontractor and Vendor to take the following
actions with regard to the Work:

16.1.1.1 Flammable liquids shall be stored in closed, approved, covered metal
containers, and as approved by the fire wardens. All paint and oily rags shall
be stored in approved containers and removed daily.

16.1.1.2 Each gasoline or diesel powered vehicle shall carry a fire extinguisher
of adequate size and type to extinguish a fire emanating from either the vehicle
or its load.

16.1.1.3 Contractor shall maintain a system of prompt detection and correction
of unsafe practices and conditions, and shall furnish and maintain all necessary
first aid equipment in a special location on the Site. Contractor shall
investigate all accidents promptly to determine cause and to take necessary
corrective action, and shall file required reports.

16.1.1.4 No exit, corridor, or stairwell shall be used for storage of materials
of any type.

16.1.1.5 All exits, corridors and stairwells must be accessible and free of
materials of any type except as necessary for the Work. Minimum exit widths as
required by Laws shall be maintained at all times.

16.1.1.6 Hard hat and construction areas shall be identified and posted. All
workmen and personnel in these areas shall wear a hard hat.

16.1.1.7 All electrical equipment and tools shall be of an adequate size to
accomplish the task at hand and shall be properly grounded.

16.1.1.8 Face, eye and respiratory protection shall be available and used when
the situation requires.

16.1.1.9 The Contractor shall provide and maintain suitable protections and
enclosures around shafts, stairs and other openings in floors.

The foregoing requirements are not intended to be exclusive or exhaustive, and
Owner shall not have any liability in any way relating to any of the foregoing
or the absence of other requirements from the foregoing. Contractor shall be
solely responsible to Owner for providing the Site a safe place to work for all
persons. Contractor shall allow Site access and provide all reasonably requested
assistance to any loss control or risk engineering

 

- 118 -



--------------------------------------------------------------------------------

surveyor engaged by Owner or Owner’s insurers. Contractor shall also put into
effect all reasonable survey recommendations made for the prevention of loss,
damage or personal injury. Contractor agrees to, and shall also cause all
Subcontractors and Vendors and Contractor’s personnel and all others on Site to,
abide by the Guidelines.

16.2 Compliance. In addition to the requirements of Section 16.1 above,
Contractor shall give all notices, file all reports and obtain all permits which
are applicable to the Contractor’s operations or performance of the Work. Upon
request, Contractor shall furnish Owner and Owner’s Lenders with copies of all
such notices, statements, reports, certificates or permits evidencing
compliance. Contractor shall also keep Owner informed of any changes in Laws
which may affect Contractor’s performance of the Work or Owner’s use thereof.
Contractor shall indemnify, defend and save harmless Owner and the other Owner
Indemnitees from and against any and all claims, losses, liabilities, fines or
penalties in any manner arising out of Contractor’s failure to comply with this
Article 16.

ARTICLE XVII.

TERMINATION OR SUSPENSION OF THE CONTRACT

17.1 Material Default By Contractor. Owner may, provided such default is not
corrected within the applicable period described in Section 17.1.1 below, and
without prejudice to any other rights or remedies of Owner, terminate this
Contract in its entirety, or may elect to terminate any portion of the
Contractor’s Work, for default if the Contractor or any Subcontractor or Vendor
fails to perform or breaches any of its material obligations under the Contract
Documents, including, but not limited to, a failure to perform the Work in a
diligent, expeditious, workmanlike and careful manner strictly in accordance
with the Contract. Upon any such termination, Owner may take possession of the
applicable portion of the Site and of all materials, tools, equipment and
machinery of Contractor thereon that Owner has paid or will pay for, and may
finish the applicable portion of the Work terminated by whatever method Owner
may in good faith deem desirable and/or expedient, including, but not limited
to, by retaining one or more other contractors to complete the Work (or Owner
may elect not to finish the applicable portion of the Work).

17.1.1 Notice Of Default. The Contractor shall promptly correct any default to
Owner’s satisfaction within five (5) calendar days following receipt of written
notice of default from Owner. If correction within said five (5) days is not
possible, Contractor shall commence and diligently continue effective action to
correct such default to Owner’s satisfaction, but not later than thirty
(30) days following receipt of Owner’s notice (except for such longer period as
may otherwise be reasonably approved in writing by Owner and Owner’s Lenders).
In the event that the Contractor fails to take and diligently pursue effective
corrective actions, Owner may hold in abeyance further payments to Contractor to
the extent provided in this Agreement and/or terminate the Contract by written
notice specifying the date of termination and without prejudice to any other
remedy Owner may have.

17.1.2 Non-Curable Defaults. Notwithstanding the other provisions of
Section 17.1, Owner may also elect to declare Contractor in material default and
may terminate Contractor immediately upon written notice (unless a longer period
is otherwise

 

- 119 -



--------------------------------------------------------------------------------

expressly provided in this Agreement with regard to the matters in Sections
17.1.2.1 through 17.1.2.5 below, it being agreed that the cure periods in
Section 17.1.1 above do not apply to Sections 17.1.2.1 through 17.1.2.5) and/or
take such other action as Owner may be allowed, in the event of any of the
following:

17.1.2.1 The commencement of an action or petition by or against Contractor
under applicable bankruptcy laws; or any general assignment by Contractor or any
Guarantor for the benefit of its creditors; or the appointment of a receiver,
trustee or manager to take charge of the assets of Contractor; or Contractor
becomes insolvent, goes into liquidation, has a receiving or administrative
order made against it or compounds with its creditors; or if any act is done or
event occurs which (under any applicable Law) has a similar effect to any of the
acts or events outlined herein;

17.1.2.2 The exercising of any mechanics’ or materialmens’ lien rights on
Owner’s property, the Site, the Project and/or the Work by a Subcontractor,
Vendor, laborer, materialman, or supplier or any other party providing services
or material engaged by, on behalf of, or acting under the direction of
Contractor or any Subcontractor or Vendor in connection with the Work, unless
that Owner’s property, the Site, the Project and/or the Work, as applicable, is
unconditionally and forever released from such lien(s) or, at Owner’s option,
satisfied by bond or other security, in an amount and with a bonding company
reasonably satisfactory to Owner and Owner’s Lenders within the time periods set
forth in and pursuant to Section 7.19.2 hereof;

17.1.2.3 Failure of Contractor for five successive days or an aggregate of seven
days in any thirty (30) day period (other than Sundays or national holidays), to
have an adequate number of laborers or Subcontractors at the Site who are
actively and productively working on the Project, unless a Permissible Delay
exists for such absence, unless within five (5) days after written notice from
Owner Contractor has and thereafter maintains an adequate number of laborers and
Subcontractors on Site actively and productively working on the Project; or

17.1.2.4 Failure of Contractor after fifteen (15) days following request from
Owner or Owner’s Lenders to provide Owner and Owner’s Lenders with the evidence
required under Section 3.1.3 of this Agreement.

17.1.3 Stop Work Orders. In the event of any material breach or default of this
Contract by Contractor, and in lieu of declaring termination for default, Owner
may elect to stop, delay, reduce or interrupt any operations of Contractor or
any affected Subcontractors or Vendors until such default or failure is remedied
to Owner’s satisfaction. No part of the time lost due to stop work orders or
delay, reduction or interruption by Owner arising out of such material breaches
shall be made the subject of a claim for extension of time or for increased
costs or damages by Contractor. No increase or upward adjustment shall be made
in the Guaranteed Maximum Price or Contractor’s Fee for, and in no event shall
Owner be liable for, or Contractor or any Subcontractor or any other party
performing any Work on the Site be entitled to, any lost opportunity, lost
profit or consequential damages claimed or alleged by Contractor, any
Subcontractor or any other party performing any Work on the Site and relating to
any such stoppage, reduction, suspension, delay or

 

- 120 -



--------------------------------------------------------------------------------

interruption. The issuance of a stop work order or delay, reduction or
interruption by Owner shall not prejudice Owner’s right to subsequently
terminate for default.

17.1.4 Owner’s Rights Upon Termination For Default. If all or a portion of the
Contractor’s Work is terminated pursuant to this Section 17.1, Contractor shall
not be entitled to receive any payment until after Final Completion by others
(except for that portion of the Work not terminated in the case of termination
of only a portion of Contractor’s Work) and after Owner has assessed its
additional costs and damages arising out of such termination, including, but not
limited to, Owner’s additional costs for completing all or the relevant portion
of the Work. Upon such termination, Contractor shall immediately undertake all
necessary steps to mitigate against Owner’s damages, and shall:

17.1.4.1 Cease operations and vacate the Site to the extent specified in the
notice of default;

17.1.4.2 Place no further orders and enter into no further subcontracts or
purchase orders for materials, labor, services or facilities that relate to the
terminated Work;

17.1.4.3 Upon Owner’s request, terminate all subcontracts and purchase orders
which relate to the terminated Work;

17.1.4.4 Upon request and as directed by Owner, assign (and/or Owner may accept
the assignments made in this Agreement, as the case may be) all of Contractor’s
right, title and interest to all subcontracts, purchase orders, rental
agreements, materials, supplies and equipment relating to the portion of the
Work terminated using forms satisfactory to Owner, and otherwise assist Owner in
the orderly and expeditious transfer of such rights;

17.1.4.5 Turn over to Owner the originals of the Project Schedule and all
Schedule Updates including all computer data bases in electronic format; all
Drawings, Specifications and other construction documents; all as-built
drawings, calculations and such other Work-related documents relating to the
portion of the Work terminated (provided that Contractor may retain copies of
the foregoing as necessary to permit Contractor to complete any portion of the
Work not terminated) and all items and things for whose cost Contractor requests
or has requested reimbursement or payment;

17.1.4.6 Proceed to complete the performance of all Work not terminated;

17.1.4.7 Take such actions that may be necessary, or that Owner may direct, for
the protection and preservation of the terminated Work;

17.1.4.8 Advise Owner of all outstanding subcontracts, rental agreements and
purchase orders which Contractor has with others pertaining to the terminated
Work and furnish Owner copies thereof;

 

- 121 -



--------------------------------------------------------------------------------

17.1.4.9 Remove all of its property from the portion of the Site and Owner’s
premises relating to the terminated Work. Any property not so removed may be
removed by Owner at Contractor’s expense; and

17.1.4.10 Enable and allow Owner (a) to take possession of all materials of any
kind that have been or will be paid for, that are to be incorporated into the
portion of the Work terminated, or to which Owner has any ownership rights or
interest, and (b) to finish the portion of the Work terminated and provide the
materials therefor or contract with others to do so by whatever method Owner
deems expedient, and execute and do all such assurances, acts and things as
Owner may consider expedient to facilitate Owner’s taking of possession of the
Site relating to the portion of the Work terminated and materials, equipment,
machinery and tools thereon, and give all notices, orders and directions which
Owner may think expedient for the purposes hereof.

17.1.5 Payment to Contractor

17.1.5.1 If Owner terminates the Contract for Contractor’s breach or default,
Contractor shall thereafter only be entitled to reimbursement (subject to
Section 17.1.5.3 hereof) only of such amount (if any), by which:

(a) the (i) Cost of the Work actually and properly completed by Contractor in
accordance with the Contract Documents up to the date of such termination (and
not cancelable or refundable), plus (ii) the pro rata portion of Contractor’s
Fee thereon (subject to satisfaction of the conditions applicable to progress
and Final Payment contained in the Contract Documents as the case may be), but
the foregoing amounts shall not exceed the portion of the Guaranteed Maximum
Price (including Contractor’s Fee) fairly allocable to the Work so completed,
exceeds

(b) the total of (i) all payments theretofore made to Contractor under the
Contract Documents, and (ii) all damages and other costs and expenses incurred
by Owner directly or indirectly, arising out of or as a result of, Contractor’s
breach or default, including, but not limited to, the cost of any additional
consultants’ services, or managerial and administrative services required
thereby, any additional costs incurred in retaining another contractor or other
subcontractors, any additional financing, interest or fees and other costs that
Owner must pay by reason of a delay in completion of the Work, Owner’s
termination of Contractor and the finishing of the Work by another method after
such termination, attorneys’ fees and expenses, and any other damages, costs,
and expenses Owner may incur in completing the Work as a result of Contractor’s
breach or default including if Owner elects to complete the Project after such
termination, the amount by which the actual cost of completing the Project
(including components of the Project that are not part of the Work) is greater
than what such actual cost (including the actual cost of components of the
Project that are not part of the Work) would have been if Contractor had
fulfilled its obligations under the Contract Documents, and if Owner elects to
not complete the Project after such termination (Contractor

 

- 122 -



--------------------------------------------------------------------------------

hereby acknowledging that Owner has the right to so elect without Owner waiving
Contractor’s liability for damages arising out of the breach by Contractor that
led to its termination), all damages suffered by Owner arising out of
Contractor’s breach of this Agreement; provided that the amount specified in
this clause (b) shall be reduced by any amounts received by Owner under the
Performance and Payment Bond referred to in Section 7.18.

17.1.5.2 If the amount referred to in Section 17.1.5.1.(b) hereinabove exceeds
the amount referred to in Section 17.1.5.1.(a) hereinabove, Contractor shall pay
the difference to Owner immediately upon Owner’s request.

17.1.5.3 Any reimbursements or payments made to Contractor under this
Section 17.1.5 are conditioned on (a) Contractor previously having delivered to
Owner possession and unfettered access to the Work and Site and all materials,
equipment, tools and the like (undamaged and in good condition) which Owner has
paid or will pay for, (b) all the applicable items listed in, and performance of
all the applicable obligations described in Section 12.2.1 of this Agreement
have been satisfied, and (c) Contractor complies with such other obligations
under the Contract Documents accruing prior to termination or that by their
nature survive the termination of this Agreement as Owner or Owner’s Lenders
reasonably requires.

17.2 Termination For Convenience. The parties’ rights and remedies in the event
of termination of the Contract in whole or in part by Owner for convenience
shall be as follows:

17.2.1 Notice of Termination For Convenience. Owner may cancel this Contract in
its entirety or may elect to terminate any portion of the Contractor’s Work and
take possession of the Site and all materials, tools, equipment and machinery
thereon in which Owner has an ownership interest or other vested interest, and
finish or not finish the Work by whatever method Owner may desire, at any time
upon written notice to Contractor solely for Owner’s convenience and without
regard to any fault or failure to perform by Contractor or any other party. Upon
receipt of such notice of termination, Contractor shall immediately and in
accordance with instructions from Owner proceed as follows:

17.2.1.1 Cease operations to the extent specified in the Notice and vacate the
Site;

17.2.1.2 Advise Owner of all outstanding subcontracts, rental agreements and
purchase orders which Contractor has with others pertaining to the Work and
furnish Owner copies thereof;

17.2.1.3 Place no further orders and enter into no further subcontracts or
purchase orders for materials, labor, services or facilities that relate to the
terminated Work;

17.2.1.4 Upon Owner’s request, terminate all subcontracts and orders that relate
to the terminated Work;

 

- 123 -



--------------------------------------------------------------------------------

17.2.1.5 Upon request and as directed by Owner, assign (and/or Owner may accept
the assignments made in this Agreement, as the case may be) all of Contractor’s
right, title and interest to all subcontracts, purchase orders, rental
agreements, materials, supplies and equipment relating to the terminated Work
using forms satisfactory to Owner, and otherwise assist Owner in the orderly and
expeditious transfer of such rights;

17.2.1.6 Turn over to Owner the originals of the Project Schedule and all
Schedule Updates including all computer data bases in electronic format; all
Drawings, Specifications and other construction documents; all as-built
drawings, calculations and such other terminated Work-related documents and all
items and things for whose cost Contractor requests or has requested
reimbursement or payment;

17.2.1.7 Take such actions that may be necessary, or that Owner may reasonably
direct, for the protection and preservation of the terminated Work;

17.2.1.8 Proceed to complete the performance of all Work not terminated;

17.2.1.9 Remove all of its property related to the terminated Work from the Site
and Owner’s premises. Any property not so removed may be removed by Owner at
Contractor’s expense; and

17.2.1.10 Allow Owner (a) to take possession of all materials, equipment,
machinery and tools of any kind that have been or will be paid for, that are to
be incorporated into the Work, or to which Owner has any ownership rights or
interest, and (b) to finish the Work and provide the materials therefor or
contract with others to do so by whatever method Owner deems expedient, and
execute and do all such assurances, acts and things as Owner may consider
expedient to facilitate Owner’s taking of possession of the Site and materials,
equipment, machinery and tools thereon, and give all notices, orders and
directions which Owner may think expedient for the purposes hereof.

17.2.2 Payment Upon Termination For Convenience. In the event of termination for
convenience, Contractor shall be paid as follows: Owner’s sole obligation and
liability to Contractor shall be (i) to reimburse Contractor (and Contractor’s
exclusive remedy shall be to receive reimbursement) for the Cost of the Work
incurred (and not cancelable or refundable) by Contractor for Work properly
performed and completed by Contractor up to the date of termination and approved
by Owner in accordance with the Contract, plus (ii) that pro-rata portion of
Contractor’s Fee applicable to such completed Work (and subject to satisfaction
of the conditions applicable to payments to Contractor set forth in the Contract
Documents, including for progress payments, and Final Payment as applicable),
but not in excess of the portion of the Guaranteed Maximum Price equitably
allocable to such Work based on the percentage such properly performed and
completed Work by Contractor bears to the total Work included within the
Guaranteed Maximum Price, less all payments previously made to Contractor under
the Contract and any amounts owed by Contractor to Owner under the Contract.
Contractor shall not be entitled to receive payment hereunder for any so-called
lost profit or opportunity costs.

 

- 124 -



--------------------------------------------------------------------------------

17.3 Suspensions By Owner

17.3.1 Owner’s Right To Suspend For Convenience. Owner may at any time, with or
without cause, suspend, delay, reduce or interrupt performance of all or any
portion of the Work for such period or periods as Owner elects by giving
Contractor written notice specifying which portion of the Work is to be
suspended and the effective date of such suspension. Such suspension, delay or
interruption shall continue until Owner terminates such suspension, delay or
interruption by written notice to Contractor. No such suspension, delay,
interruption or reduction by Owner shall constitute a breach or default by Owner
under the Contract Documents. Contractor shall continue to diligently perform
any remaining Work that is not suspended, delayed, reduced or interrupted and
shall take all actions necessary to maintain and safeguard all materials,
equipment, supplies and Work in progress affected by the suspension, delay,
reduction or interruption.

17.3.2 Payment Upon Suspension For Convenience. In the event of suspension,
delay, reduction or interruption for convenience by Owner, Owner shall pay
Contractor and the Guaranteed Maximum Price shall be increased by such amounts
(subject to the payment and related requirements of the Contract Documents) as
follows:

17.3.2.1 Additional Costs of the Work, if any, which are properly, necessarily
and reasonably incurred by Contractor, Subcontractors and Vendors as a direct
result of such suspension, delay or interruption and continuing to maintain
dedicated personnel, materials, and equipment at the Site at Owner’s request
during any such suspension, delay or interruption, including, but not limited
to, for the purpose of safeguarding all material, equipment, supplies and
Contractor’s Work in progress caused solely by such suspension, delay, or
interruption ordered by Owner for convenience, but the Guaranteed Maximum Price
shall be increased only if and to the extent such delay, suspension or
interruption exceeds a period of thirty (30) consecutive days and if the entire
Project is suspended (or if a substantial portion of the Project is suspended
such that it causes a delay in the opening date of the Project) following
commencement of the Work; and

17.3.2.2 Provided, however, that no adjustment shall be made to the extent that
performance was otherwise subject to suspension, delay or interruption by
another cause for which Contractor is responsible.

17.4 Limitations. Except and only to the extent provided in Section 17.2.2 or
17.3.2 hereof, as applicable, in the event of any termination of the Contract or
suspension, delay, reduction or interruption of the Work by Owner pursuant to
Section 17.1, 17.2 or 17.3, Owner shall have no liability to Contractor or any
Subcontractor or Vendor, and neither Contractor nor any Subcontractor or Vendor
will make and they hereby waive any claim for (a) compensation, expenses,
additional fees or anticipated profits for unperformed Work, (b) delays,
acceleration or disruption, (c) lost business or other opportunities,
(d) special, indirect or consequential damages or losses or loss of use,
(e) impaired bonding capacity, (f) unabsorbed, unrealized or other overheads, or
(g) general conditions costs. In no event shall there be any increase in the
Guaranteed Maximum Price (except as expressly provided in Section 17.3.2 above)
or Contractor’s Fee as a result of any of the foregoing

 

- 125 -



--------------------------------------------------------------------------------

Owner elections under Sections 17.1, 17.2 or 17.3 above or due to any other
delays. All amounts payable by Owner shall be subject to Owner’s right of audit
and offset.

17.5 Other Rights and Remedies. Other rights and remedies available to Owner in
the event of a default or material breach by Contractor which is not timely
cured in accordance with Section 17.1.1 hereof, shall include, but not be
limited to, the following, and all such rights and remedies of Owner in this
Article 17 shall be non-exclusive, and shall be in addition to all other rights
and remedies available to Owner under the Contract, at law or otherwise:

17.5.1 A waiver by Owner of a default by Contractor shall not be considered to
be a waiver of any subsequent default by Contractor, nor be deemed to amend or
modify the terms of this Contract.

17.5.2 In the event of termination for cause, disputes as to whether a material
breach of contract occurred within the provisions of the Contract Documents
shall be subject to resolution pursuant to Article 22 of this Agreement. If
Owner terminates this Contract in whole or in part for default and a court of
competent jurisdiction later determines that such termination was improper or
wrongful, then that portion of the improper or wrongful termination shall
automatically convert into a termination for Owner’s convenience pursuant to
Section 17.2 of this Agreement.

17.5.3 Owner shall have the right and is authorized to cure such defaults and
offset against and deduct from amounts otherwise payable to Contractor any such
costs, damages, attorneys’ fees and any other expenses suffered by Owner and
arising out of such default including any cure or attempted cure by Owner, and
all consultants and professionals additional services.

17.5.4 Any termination pursuant to this Article 17 shall be without prejudice to
any other right or remedy of Owner pursuant to the terms of the Contract
Documents or at law or in equity.

17.6 Contractor’s Remedies

17.6.1 If payment from Owner for an Application for Progress Payment (exclusive
of amounts properly retained or withheld under the Contract), approved by Owner
and Owner’s Lenders in accordance with Sections 5.2 and 5.3 of this Agreement,
has not been received by Contractor within thirty (30) days of the date payment
is due pursuant to Section 5.3 of this Agreement, interest shall thereafter
commence to accrue (from the original due date of payment pursuant to
Section 5.3 hereof) on such delinquent amounts at then existing publicly
announced prime rate of Bank of America N.A. plus one percent (1%), until paid,
and Contractor may upon an additional five (5) days written notice to Owner
cease Work until such payment has been received, in which case the Guaranteed
Date of Substantial Completion will be extended in accordance with Section 11.6
hereof. If payment of undisputed amounts to which Contractor is otherwise then
entitled pursuant to the terms of this Agreement are not paid by Owner to
Contractor within ten (10) days after the expiration of the thirty (30) day
period hereinabove (or the next succeeding draw cycle

 

- 126 -



--------------------------------------------------------------------------------

under Owner’s financing for the Project) and written notice by Contractor that
the same are past due, Contractor may terminate this Agreement upon an
additional ten (10) business days’ written notice to Owner.

17.6.2 If Contractor terminates this Agreement with cause in accordance with
this Agreement and such termination is accepted by Owner or challenged by Owner
but upheld by a court of competent jurisdiction, Contractor shall be entitled,
as its exclusive remedy, to the recovery of the amounts (if any) to which
Contractor would have been entitled had Owner, pursuant to Section 17.2 of this
Agreement, terminated this Agreement for convenience effective as of the date
this Agreement is so terminated by Contractor. Contractor, notwithstanding any
provision of this Agreement or otherwise, shall in no event be entitled to or
seek recovery of any other amounts (including, without limitation, consequential
damages, lost profits, overhead, or similar amounts) in the event of any
termination, including, but not limited to, under this Section 17.6.

ARTICLE XVIII.

CHANGE IN THE WORK

18.1 Change. A “Change” in the Work means an increase, decrease, variation,
modification or change in the scope of Contractor’s Work from that indicated in
the Contract Documents, or modification to the Project Schedule. Suspension and
termination for convenience shall be governed by Article 17 of this Agreement
and shall not be considered a Change except to the extent provided therein. A
Change can only be implemented by a Change Order or by Construction Change
Directive. Accordingly, no course of conduct or dealings between the parties,
nor express or implied acceptance of alterations or additions to the Work, and
no claim that Owner has been unjustly enriched by any alteration or addition to
the Work, whether or not there is in fact any such unjust enrichment, shall be
the basis for any claim to an increase in the Guaranteed Maximum Price or
extension of the Contract Time. Changes in the Work shall be performed under
applicable provisions of the Contract Documents, and Contractor shall proceed
promptly, unless otherwise provided in the Change Order or Construction Change
Directive. The Contractor shall be required to maintain and provide to Owner
copies with each Application for Progress Payment and Final Payment a Change
order spreadsheet showing in chronological and numerical order the date of
request, acceptance, PCO Log number, completion, change of cost, schedule
impact, and source of funding.

18.2 Change Order. A “Change Order” is a written instrument prepared by
Contractor and signed by Owner and Contractor, stating their agreement upon all
of the following:

(a) a Change in the Work including a full description of such Change;

(b) the amount of the adjustment, if any, in the Guaranteed Maximum Price;
and/or

(c) the extent of the adjustment, if any, in the Contract Time.

 

- 127 -



--------------------------------------------------------------------------------

Methods used in determining adjustments to the Guaranteed Maximum Price or
Contractor’s Fee may include those listed in Section 18.4.3 hereof.

18.3 Change Proposal Request. At any time and from time to time prior to Final
Completion of the Work, Owner may request Contractor to make Changes in the
Work. If Owner desires a Change in the Work Owner may, in its sole and absolute
discretion and in writing, request a Change Proposal from Contractor (“Change
Proposal Request”). A Change Proposal Request shall set out, in reasonable
detail, the Changes in the Work requested by Owner. Contractor shall issue a
Change Proposal within ten (10) days (or sooner, if possible) following its
receipt of a Change Proposal Request. Contractor shall also issue a Change
Proposal: (i) when Contractor reasonably believes that a Change in the Work is
necessary or desirable; or (ii) when a Change in the Work is made necessary by
Laws. If Contractor refuses or fails to timely provide a Change Proposal, or
modifies or alters a Change Proposal Request, or if Owner and Contractor are
unable to agree in writing upon the terms of the Change Proposal, including but
not limited to: (i) the amount of increase or decrease in the Guaranteed Maximum
Price, or (ii) the length of extension or advancement, if any, of the Contract
Time, Owner: (a) may issue a Construction Change Directive pursuant to
Section 18.4 hereof, (b) may require Contractor to obtain bids from at least
three qualified subcontractors to perform such Change in the Work, and Owner may
select the subcontractor from said bidders to perform such Change in the Work,
or (c) may engage other contractors, subcontractors and/or laborers to perform
such Change in the Work, and Contractor shall cooperate fully with any such
persons, and any such hiring by Owner and/or issuance of a Construction Change
Directive shall not affect this Agreement in any manner (other than to provide
for a reduction in the Guaranteed Maximum Price, equal to the value of such Work
(but not less than the amount budgeted therefor in the Guaranteed Maximum Price)
not being performed by Contractor, and in the Contractor’s Fee applicable
thereto, subject to Section 18.5.2) and shall not be deemed to be a constructive
termination.

18.3.1 “Change Proposal” means a written proposal in the form of Exhibit Q
attached hereto, prepared and signed by Contractor setting forth (i) the Changes
in the Work requested by Owner or proposed by Contractor, (ii) the amount of
adjustment, if any, in the Guaranteed Maximum Price (including pursuant to
Section 18.4.3 below) due to such Change, and (iii) the extent of adjustment, if
any, in the Contract Time due to such Change. A Change Proposal is only a
proposal unless and until signed and accepted by Owner as a Change Order.
Contractor shall be required to maintain and weekly present to Owner a “PCO Log”
(in the form of Exhibit R attached hereto) throughout the duration of the
Project. The PCO Log shall include in chronological and numerical order Change
Proposal request, estimated cost, source of funding, acceptance or rejection
date by Owner, start date of Change, completion date of Change. The number
assigned to the PCO Log for the change proposal request, if accepted by Owner,
shall carry forward to the Change Order document control and be incorporated
into the individual Change Order numerical nomenclature as an audit trailing
mechanism.

 

- 128 -



--------------------------------------------------------------------------------

18.4 Construction Change Directive

18.4.1 “Construction Change Directive” means a written order in the form of
Exhibit S attached hereto initiated, prepared and signed by Owner and given to
Contractor directing a Change in the Work and stating a proposed basis for
adjustments, if any, in the Guaranteed Maximum Price or Contract Time, or any of
them or any combination of them.

18.4.2 Owner may, by Construction Change Directive, without invalidating or
breaching the Contract, order a Change in the Work. Upon receipt of a
Construction Change Directive, Contractor shall promptly proceed with the Change
in the Work involved (including implementing any reductions or accelerations in
the Work) and, within ten (10) days of receipt of the related Construction
Change Directive, advise Owner of the Contractor’s agreement (in which case
Contractor shall sign and return the Construction Change Directive) or
disagreement with the method, if any, provided in the Construction Change
Directive for determining the proper adjustment, if any, in the Guaranteed
Maximum Price or Contract Time. Contractor agrees to immediately, when directed
in writing by Owner, perform the Change in Work diligently and without delay.

18.4.3 If the Construction Change Directive provides for an adjustment to the
Guaranteed Maximum Price, the adjustment may be based on one of the following
methods:

(a) mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation;

(b) unit prices stated in the Contract Documents or subsequently agreed upon; or

(c) cost to be determined in a manner agreed upon by the parties and a mutually
acceptable fixed or percentage fee, which cost shall be based upon a proposal by
the appropriate party. Any proposals from Subcontractors shall not include any
amounts for overhead and profit in excess of an aggregate of seven percent
(7%) of the cost of such Subcontractor’s Work, unless approved by Owner.

18.4.4 A Construction Change Directive signed and unmodified by Contractor
indicates the agreement of Contractor therewith, including the method, if any,
provided in the Construction Change Directive for determining the adjustment, if
any, in the Guaranteed Maximum Price or Contract Time. Upon Contractor’s written
acceptance and delivery thereof to Owner of the unmodified Construction Change
Directive, that Construction Change Directive shall become a Change Order. If
Contractor fails to advise Owner of its agreement or disagreement with the
proposed adjustment in the Guaranteed Maximum Price or Contract Time within ten
(10) days after the delivery of the Construction Change Directive to Contractor,
then the Construction Change Directive shall be deemed approved and shall become
a Change Order, and Contractor shall have no right to any adjustment to the
Guaranteed Maximum Price or Contract Time in excess of the adjustments, if any,
provided in the Construction Change Directive.

 

- 129 -



--------------------------------------------------------------------------------

18.4.5 If Contractor disagrees with the method or adjustment in the Guaranteed
Maximum Price or the Contract Time within the ten (10) calendar day time period
provided in Section 18.4.4 above, and the parties are unable within a reasonable
period of time to reach an agreement, the matter shall be resolved under Article
22 of this Agreement.

18.5 Determination of Increases or Decreases in Guaranteed Maximum Price

18.5.1 Notwithstanding any other provision in the Contract Documents, any change
in the Guaranteed Maximum Price as a result of net Changes in the Work
(including a Construction Change Directive), shall be calculated based upon and
shall not exceed: (a) the aggregate additional amounts (if any) to be paid (or
which would have been paid if the subject Work had not been eliminated) by
Contractor to its Subcontractors and Vendors for the applicable Change in the
Work, without mark-up or other add-on by Contractor, and (b) the increase or
decrease (if any) in the Cost of the Work to be incurred (or which would have
been incurred if the subject Work had not been eliminated) by Contractor with
respect to the applicable Change in the Work to the extent (if any) such Change
were to be performed (or which would have been performed if the subject Work had
not been eliminated) by Contractor directly. Any and all amounts or items
excluded from the determination of the Cost of the Work, including all
Non-Allowable Costs of the Work, shall also be excluded from the determination
of the cost of any Change in the Work.

18.5.2 If the aggregate net amount of all Changes (as reflected by Change
Orders) increases the Guaranteed Maximum Price in excess of the original
Guaranteed Maximum Price set forth in Section 3.1 of this Agreement, then,
subject to the terms of the Contract Documents, Contractor’s Fee shall be
increased by an amount equal to Two and One Quarter percent (2.25%) of the
amount by which (x) the aggregate net amount of the Cost of the Work of all such
Changes and other adjustments in the Guaranteed Maximum Price pursuant to this
Agreement exceeds (y) the original Guaranteed Maximum Price. If the aggregate
net amount of all Changes (as reflected by Change Orders) and other adjustments
in the Guaranteed Maximum Price pursuant to this Agreement reduces the
Guaranteed Maximum Price below the original Guaranteed Maximum Price, then,
subject to the terms of the Contract Documents, Contractor’s Fee shall be
equitably adjusted by a reduction taking into account the circumstances
underlying such Changes. Contractor has fully considered the impact of the
foregoing limitation and acknowledgement, and accepts all consequences relating
thereto.

18.6 Simultaneous Submittal Requirements. In the event that Contractor considers
that any Change Proposal Request or Construction Change Directive may involve
Changes to both the Guaranteed Maximum Price and the Contract Time, it shall be
the Contractor’s fundamental duty and an essential requirement of this Contract
to make simultaneous submittals of all documents necessary to establish both
such Changes in accordance with this Article 18, and to contemporaneously prove
entitlement to both such Changes, and without any reservation of rights for
future consideration. Without limitation of Contractor’s rights under Article
22, if Contractor is unable to or does not so prove both such entitlements
pursuant to and contemporaneously with such submittals, then Contractor

 

- 130 -



--------------------------------------------------------------------------------

shall be deemed to have waived any further right to make a claim for the portion
of the adjustment not provable at such time.

18.7 Continued Performance. Notwithstanding the status of any proposed, pending
or disputed Change (including any Construction Change Directive) pursuant to
this Article 18 or any Claim pursuant to Article 20 below, or any dispute, and
so long as Owner continues to timely make payment to Contractor of amounts
properly due to Contractor under and subject to the terms of the Contract
Documents and not in dispute, Contractor shall not be entitled to and will not
suspend any services under the Contract Documents, but will continue to be bound
by the terms and conditions of the Contract Documents and will continue to
perform all services thereunder and proceed diligently with the performance of
its Work in accordance with the terms hereof, including completing any Work
described in any Construction Change Directive, unless Owner directs in writing
otherwise.

18.8 Effect of Change Orders

18.8.1 Execution of a formal Change Order shall be the sole procedure for
settlement of any and all issues concerning the Guaranteed Maximum Price and/or
Contract Time, including any settlement based on a Claim pursuant to Article 20
hereof or pursuant to Article 22 hereof.

18.8.2 No Change shall be deemed as settled unless and until the parties sign a
formal Change Order which fully and finally settles all pending issues
pertaining to increases or decreases in the Guaranteed Maximum Price and/or the
Contract Time and without any reservation of rights for future consideration. In
that regard, the parties hereby agree that a signed Change Order shall be
inclusive of any and all direct, indirect, consequential costs, damages or
losses based upon any theory of recovery, including, but not limited to: actual
damages; all time-related costs; total costs; modified total costs; Eichleay
formula or other equitable adjustment theories; full compensation for general
conditions; extended site supervision and administration; all field, site,
branch and/or home office overheads; all general and administrative costs; and
any other similar direct, indirect and/or time-related costs howsoever derived
or formulated.

18.8.3 Any statement added by the Contractor to the face of an otherwise valid
Change Order, or contained in any transmittal or separate correspondence wherein
the Contractor attempts to reserve rights to seek any further increases in the
Contractor’s Fee, Guaranteed Maximum Price and/or Contract Time shall be null
and void.

18.8.4 Any increase in the Guaranteed Maximum Price, or extension in the
Contract Time, shall be reduced and offset by any and all reductions or Changes
in the Work which would result in reduced Costs of the Work and/or advancement
of the Contract Time, as the case may be (i.e., changes in the Work shall be
netted out).

18.9 Verbal Instructions and Minor Changes in the Work. Contractor shall not be
entitled to rely upon, and shall not implement any Change based only on, Owner’s
verbal instruction, except in emergency situations and when necessary to prevent
the imminent threat of personal injuries or damage to the Work or Owner’s
existing property, or

 

- 131 -



--------------------------------------------------------------------------------

for minor Changes within Contractor’s scope of Work which are not material and
do not involve an adjustment in the Guaranteed Maximum Price or an extension of
the Contract Time (“Minor Changes”). Such Minor Changes may be effected by
written or verbal order at Owner’s election at any time. If the Contractor does
not agree that such order constitutes a Minor Change, Contractor shall submit a
Change Proposal pursuant to Section 18.3 above; provided, however, Contractor
shall still promptly perform the Work specified in the instruction or order from
Owner.

18.10 Waiver and Release of Contractor’s Rights. Contractor hereby confirms its
willingness and ability to comply with the requirements of this Article 18.
Contractor’s failure to first comply with the requirements of this Article 18,
including the timely notice requirements, shall constitute a waiver and release
by Contractor of any and all rights to pursue a Claim to the extent the Owner is
prejudiced by such failure.

18.11 Sureties. Contractor shall be required to obtain written approval from
each of Contractor’s sureties where Individual Change Orders or Construction
Change Directives affect any Subcontract that is the subject of a Payment and
Performance Bond and if such surety or the terms of the Performance and Payment
Bond require notice thereof or if failure to notify and obtain consent would in
any way impair, limit or negate coverage or terms of the Performance and Payment
Bond.

ARTICLE XIX.

RECORD KEEPING AND AUDIT RIGHTS

19.1 Required Accounting Records. To facilitate audits by Owner or Owner’s
Lenders, including, but not limited to, for any purpose related to Change
Orders, Changes or Change Proposals, Contractor shall at all times implement and
maintain (and require all Subcontractors and Vendors to implement and maintain)
such cost control systems and daily record keeping procedures as may be
necessary to attain proper fiscal management and detailed financial records for
all costs related to the Work and as are otherwise reasonably satisfactory to
Owner and Owner’s Lenders. All cost and pricing data shall include, without
limitation, the identification of any markups, vendor quotations and pricing
methodologies. Records to be maintained by the Contractor and all Subcontractors
and Vendors for purposes of the Contract, including for purposes of all audits
conducted pursuant to this Article 19 shall include, but not be limited to the
following: (a) payroll records and payroll burden costs on actual wages and
salaries (payroll taxes, insurance, benefits, etc.); (b) all correspondence,
minutes of meetings, daily logs including schedule status reports, memoranda and
other similar data; (c) items such as bids, proposals, estimating work sheets,
quotes, cost recaps, tabulations, receipts, submittals, tax returns (except
solely income tax returns), general ledger entries, canceled checks and computer
data relating to the Work and this Contract, and (d) all other data relating to
or arising out of the Work and any other similar supporting documentation
reasonably required by Owner or Owner’s Lenders. It is further agreed that
records subject to audit include Project-related records maintained by parent
companies, affiliates, subsidiaries or other related parties. Contractor’s
failure to cooperate or to provide access as described in this Article 19 shall
be a material breach of this Contract.

 

- 132 -



--------------------------------------------------------------------------------

19.2 Purpose and Extent of Record Access. Owner and Owner’s Lenders, and their
respective authorized representatives, shall have the right to fully and
completely audit, copy, investigate and review, and shall be afforded useful
access to all of the records described in Section 19.1 above at all reasonable
times (both during performance of the Work and after Final Completion) for
purposes of inspection, audit, review and copying to the full extent as Owner or
Owner’s Lenders may require relating to the Work or the Contract. All such
Contractor’s records and records of all Subcontractors and Vendors shall also be
made available to Owner for purposes related to compliance with Owner’s business
ethics policies. Upon request, Contractor shall also fully cooperate in
arranging interviews with Contractor’s employees and shall require all
Subcontractors and Vendors to likewise fully cooperate pursuant to this Article
19.

19.3 Record Keeping Formats. Contractor may elect to maintain part of the
records described in Section 19.1 above in an electronic format. Contractor
agrees that, if any Project-related information is maintained in an electronic
format, such information will be made available to Owner and Owner’s Lenders in
a readily useable format within three (3) business days after a written request
by Owner.

19.4 Certifications. Upon request, Contractor shall be required to certify that,
to the best of its knowledge and belief, all data subject to audit pursuant to
this Article 19 is accurate, complete and current. Such certifications shall be
made by Contractor to Owner and Owner’s Lenders in the case of this Contract,
and by Subcontractors and Vendors to Contractor in the case of subcontracts and
purchase orders.

19.5 Flow-Down Provisions. Contractor shall require all Subcontractors and
Vendors to comply with the provisions of this Article 19, by insertion of this
“Right to Audit” clause (Sections 19.1 through 19.7 inclusive) into each
respective related subcontract and purchase order of all tiers relating to the
Work. Owner shall have the right (but not obligation) to act as Contractor’s
authorized representative for the purpose of conducting audits in accordance
with this Article 19 of all accounting and Project-related records in the
possession of all Subcontractors and Vendors. It is specifically understood,
however, that Owner has no contractual relationship with any Subcontractor or
Vendor of any tier. Likewise, it shall remain the Contractor’s financial and
contractual responsibility to resolve all such issues with its Subcontractors or
Vendors. No such audit or activity by Owner or Owner’s Lenders shall release
Contractor or any Subcontractor from, or waive, any of Contractor’s or any
Subcontractor’s obligations under the Contract Documents.

19.6 Remedies. Certification of information pursuant to Section 19.4 above, and
subsequent approval by Owner of invoices, billings and Change Orders, shall not
preclude a post-approval adjustment, including based upon a later Contract
compliance or pricing audit. Specifically, Owner shall have the right to reduce
any payments to Contractor or any Subcontractor and Vendors by any amounts
attributable to incorrect or otherwise defective cost data. Contractor’s
submission shall be considered defective when the cost or pricing data, as
certified in accordance with provisions of Section 19.4, above, is not accurate,
complete or current. If an audit inspection or examination, conducted in
accordance with this Article 19, discloses overcharges by Contractor (or any
Subcontractor and Vendors) of any nature in excess of $100,000 (including
interest as provided in Section 17.6.1) hereof,

 

- 133 -



--------------------------------------------------------------------------------

Contractor shall reimburse or cause such Auditable Subcontractor to reimburse,
Owner for the total actual cost of Owner’s audit associated with such
overcharge, including but not limited to the actual costs of outside auditors
and/or the use of Owner’s internal auditor at internal billing rates.

19.7 Record Retention. Contractor shall preserve and make available to Owner and
Owner’s Lenders at Contractor’s principal office in Biloxi, Mississippi, all
such records and other data covered by this Article 19, for a minimum period of
six (6) years after Final Payment is made or for such longer period as may be
required by any Laws.

ARTICLE XX.

CLAIMS

20.1 Definition. A “Claim” is a demand or assertion by one of the parties
seeking, as a matter of right, adjustment or interpretation of Contract terms,
payment of money, extension of time or other relief with respect to the terms of
the Contract. The term “Claim” also includes other disputes and matters in
question between Owner and Contractor arising out of or relating to the
Contract. Claims must be made by written notice. The responsibility to
substantiate Claims shall rest with the party making the Claim.

20.2 Notice. Claims not made by Contractor within fourteen (14) days after
occurrence of the event giving rise to such Claim shall be barred. Claims must
be made by written notice. An additional Claim made after the initial Claim has
been implemented by Change Order will not be considered unless (a) based upon
different facts from those giving rise to the initial Claim, and (b) submitted
in a timely manner.

20.3 Pending Resolution. Notwithstanding any other provision of this Contract or
the other Contract Documents to the contrary, while any dispute, action or
proceeding exists between Contractor and Owner, so long as Owner continues to
pay all undisputed amounts hereunder (or is otherwise excused from making
payment of undisputed amounts pursuant to the terms of this Agreement),
Contractor shall continue to perform the Work diligently and observe its other
obligations in accordance with this Contract so as to complete the Work on or
before the Guaranteed Date of Substantial Completion, which agreement of
Contractor shall be specifically enforceable. Notwithstanding any provision to
the contrary herein or in the other Contract Documents, Contractor shall not be
relieved of any of its obligations hereunder unless pursuant to (but only to the
extent of) a final judgment resolving any such dispute, action or proceeding.
Contractor recognizes and acknowledges that the provisions of this Section and
the completion of the Work on a timely basis notwithstanding any dispute, action
or proceeding are fundamental to the contractual relationship established
pursuant to this Contract, shall be specifically enforceable, and that Owner
would not have entered into this Contract but for Contractor’s agreement set
forth herein. Contractor acknowledges that it understands and has duly
considered and consulted with counsel concerning the significance of this
provision.

20.4 Final Settlement of Claims. No Claim involving resolution of issues
pertaining to the Guaranteed Maximum Price and/or Contract Time shall be deemed
final until both parties sign a final and unconditional Change Order, or a court
of competent

 

- 134 -



--------------------------------------------------------------------------------

jurisdiction makes a binding determination as described in Section 20.5 and
Article 22 below. With respect to non-judicial settlements, final and
unconditional Change Orders signed by both parties shall be a condition
precedent to Owner’s duty to make payments or adjust the Guaranteed Maximum
Price or Contract Time.

20.5 Unresolved Claims. Any Claims or disputes arising out of this Contract
which are not resolved by the parties within a reasonable time, may be pursued
in accordance with Article 22 hereof. Contractor shall identify in Contractor’s
Applications for Progress Payment and Application for Final Payment any such
Claims which remain unresolved.

ARTICLE XXI.

OWNER’S LENDERS

21.1 Owner’s Lenders. Contractor acknowledges and agrees that Owner has provided
notice to Contractor, and Contractor shall before entering into any subcontract
or purchase contract provide notice to every Subcontractor and Vendor, that
Owner’s funds for construction of the Project, including payment of the
Guaranteed Maximum Price, shall be borrowed and or derived substantially from
one or more lenders providing financing for the Project from time to time
(“Owner’s Lenders”), and Owner’s ability to obtain such funds shall be subject
to one or more loan documents, indentures and other agreements now or hereafter
entered into (collectively, the “Loan Documents”) and conditions precedent to
advances thereunder. The term “Owner’s Lenders” shall also mean and include any
and all trustees, intercreditor agents, disbursement agents, administrative
agents, bank agents, consultants (including, without limitation, construction
consultants), architects, advisors, inspectors, construction managers, auditors
and engineers appointed or retained directly or indirectly by or on behalf of
any of Owner’s Lenders.

21.2 Assignment and Default. Owner shall have the right to assign the Contract
to any one or more of Owner’s Lenders. If an event of default by Owner has
occurred under any Loan Documents relating to Owner’s Lenders, Contractor agrees
that Owner’s Lenders may at anytime thereafter upon written notice to Contractor
(“Lender’s Notification”), require Contractor to continue to perform Work under
the Contract, and in such Lender’s Notification, Owner’s Lenders may elect
either to (a) not assume any of Owner’s rights or obligations under the
Contract, or (b) assume Owner’s rights and obligations arising under the
Contract from and after the date of Lender’s Notification. Upon receipt of
Lender’s Notification, and notwithstanding any event of default by Owner under
any such Loan Documents and whether Owner’s Lenders elect clause (a) or (b),
Contractor shall thereafter continue to properly perform the Work and its
obligations under the Contract in accordance with the terms of the Contract, so
long as Contractor continues to be paid, by either Owner or Owner’s Lenders in
accordance with the terms of this Agreement, for all Work not in dispute and
properly performed in accordance with the terms of the Contract from and after
the date of Lender’s Notification.

21.3 Owner’s Lenders Election. Notwithstanding any provision of the Contract
which may give Contractor the right to terminate the Contract or suspend or
discontinue performance thereunder, Contractor agrees not to terminate the
Contract or suspend or

 

- 135 -



--------------------------------------------------------------------------------

discontinue performance thereunder without first providing Owner and Owner’s
Lenders with thirty (30) days prior written notice, and during such thirty
(30) days Owner’s Lenders may elect whether to (a) allow Contractor to terminate
the Contract, not cure any defaults of Owner and not assume any of Owner’s
obligations under the Contract, (b) require Contractor to continue Contractor’s
performance under the Contract (subject to payment under Section 21.2 above) but
not assume any of Owner’s obligations under the Contract, or (c) assume Owner’s
obligations arising under the Contract from and after the date of Owner’s
Lenders’ election, and require Contractor to continue Contractor’s performance
under the Contract. If Owner’s Lenders shall timely elect to proceed under
either clause (b) or (c) herein, Contractor agrees not to terminate the Contract
or suspend or discontinue its performance thereunder, and to continue to
properly perform all Work and obligations under the Contract in accordance with
the terms of the Contract and accept payment and/or performance from Owner or
Owner’s Lenders, so long as Contractor continues to be paid in accordance with
the terms of this Agreement for all Work not in dispute and properly performed
in accordance with the terms of the Contract after Owner’s Lenders’ election
under (b) or (c) above. Promptly upon request by either Owner or Owner’s
Lenders, Contractor shall enter into an agreement with Owner and Owner’s Lenders
incorporating the terms of this Section 21.3 and Section 21.2, along with such
other matters reasonably requested by Owner’s Lenders.

21.4 Payment and Work Continuation. Notwithstanding any other provision of the
Contract or otherwise, including anything in this Article 21, Owner’s Lenders
shall have no obligation to reimburse or pay Contractor for (a) any Work which
has been the subject of a prior advance of loan funds by Owner’s Lenders to
Owner and paid to Contractor, and/or (b) any Work which is the subject of a
dispute by Owner’s Lenders as to its proper quality, scope or compliance with
the Contract. Owner’s Lenders shall have the benefit of all claims, defenses to
payment and setoffs available to Owner under the Contract as to amounts that
Contractor contends are due for Work under the Contract. Notwithstanding any
terms of the Contract to the contrary, Contractor will diligently continue to
perform the Work and its obligations under the Contract notwithstanding any
dispute arising with Owner, Owner’s Lenders or any other person or entity, so
long as Contractor continues to be paid in accordance with the terms of this
Agreement for all Work properly performed by Contractor and not in dispute in
accordance with the terms of the Contract and not subject to a right to withhold
as provided in the Contract. Except to the extent expressly provided in
Section 21.3 hereof, nothing in this Contract, or otherwise, shall cause or
impose any obligation on Owner’s Lenders to fund any amounts, including any loan
advance, to Contractor. Owner’s Lenders may enforce the obligations of the
Contract with the same force and effect as if enforced by Owner, and may (but
need not) perform the obligations of Owner (unless Owner’s Lenders elect to
perform such obligations pursuant to this Article 21), and Contractor will
accept any such performance in lieu of performance by Owner in satisfaction of
Owner’s obligations hereunder. Subject to the foregoing limitations on
assignment and delegations, all of the terms and provisions of the Contract
shall be binding upon and shall inure to the benefit of the parties to this
Agreement, and their respective permitted transferees, successors, assigns and
legal representatives.

 

- 136 -



--------------------------------------------------------------------------------

21.5 Payments. Owner’s Lenders shall have the right at any time and from time to
time to make payment directly to Contractor and/or by joint payee check or
otherwise to Contractor and any Subcontractor or Vendor, for Work performed
under the Contract.

21.6 Audit Rights. Owner’s Lenders shall have and be entitled to all of the same
audit and inspection rights as Owner has under Article 19 of this Agreement.

21.7 Access. Owner’s Lenders shall have and be entitled to all of the same
rights to access and inspect the Site and Work, wherever located and including
any unincorporated materials stored offsite, as Owner has under the Contract
Documents, at reasonable times and upon reasonable notice and subject to
reasonable safety precautions.

21.8 Material Changes. Contractor acknowledges and agrees that certain Changes,
including, without limitation, increases in the Guaranteed Maximum Price and
extensions of the Contract Time, and allocation of the Contractor Construction
Contingency and Owner Contingency, may be subject to the written approval of
Owner’s Lenders and Contractor agrees that no such Changes shall become
effective without such approval.

21.9 General Cooperation. Contractor agrees to cooperate fully with (and cause
all Subcontractors and Vendors to cooperate fully with) all such Owner’s
Lenders, and Contractor agrees to (a) provide written notice to Owner’s Lenders
of any Change in the Work, material Change in the manner or amounts paid to
Contractor, extension or acceleration of Contract Time, or material Change in
the Drawings or Specifications, (b) authorize Subcontractors and Vendors and any
consultants of any tier to communicate directly with Owner’s Lenders regarding
the progress of the Work, (c) provide Owner’s Lenders with reasonable working
space and access to telephone, copying and telecopying equipment,
(d) communicate with Owner’s Lenders and, on request, execute, provide and/or
deliver as the case may be, such documents, plans, certificates, consents,
invoices and instruments, and other information, as Owner’s Lenders may
reasonably request with respect to the Work, the Project and/or payment of the
cost thereof, (e) enter into such amendments to the Contract Documents as
Owner’s Lenders may reasonably request so long as such amendments do not
materially or substantially alter Contractor’s rights, duties or obligations
under the Contract Documents, (f) enter into a consent to assignment in favor of
Owner’s Lenders consenting to the collateral assignment of the Contract to
Owner’s Lenders and such other matters as are customary in financings of major
projects such as the Project and as Owner’s Lenders may reasonably request and
(g) provide Owner’s Lenders with access to the Site and, subject to required
safety precautions, the constructions areas, and otherwise facilitate Owner’s
Lenders review of the construction of the Project. Contractor agrees to use best
efforts to provide all information and documentation reasonably required by
Owner’s Lenders in order for Owner’s Lenders to render approvals under this
Agreement.

21.10 Deliverables for Project Approval By Owner’s Lenders. Contractor
acknowledges and agrees that Owner has provided notice to Contractor (i) that
the effectiveness of the Contract, including, without limitation, this
Agreement, is contingent upon approval by Owner’s Lenders.

 

- 137 -



--------------------------------------------------------------------------------

ARTICLE XXII.

DISPUTE RESOLUTION AND GOVERNING LAW

22.1 Judicial Determination. All Claims and disputes and other matters in
question arising out of or relating to the Contract or the breach thereof, shall
be determined by the United States District Court for the judicial district
where the Site is located. If the United States District Court for the judicial
district where the Site is located lacks subject matter jurisdiction, Claims
shall be determined in the state trial court where the Site is located. The
existence of any Claim, dispute or legal proceeding shall not relieve Contractor
from its obligation to properly perform its Work as set forth in the Contract
Documents. Contractor and Owner hereby expressly waive any and all rights to a
trial by jury or any Claim, dispute or other matter arising in connection with
this Agreement and or the Contract.

22.2 Governing Law. The Contract Documents shall be governed by, and construed
in accordance with, the laws of the State of Louisiana, without regard to
Louisiana’s choice of law provisions.

22.3 Non-Waiver. In resolving Claims arising out of this Agreement, it is
expressly agreed that no action or failure to act by Owner, Contractor or any
agent, representative, employee or officer of either of them (including Owner’s
Representative or Contractor’s Representative) shall constitute a waiver of any
right or duty afforded to either party in the Contract Documents. It is likewise
expressly agreed that any action or failure to act by either party shall not
constitute approval of or acquiescence in any breach of this Agreement, except
as are specifically agreed to in writing by the parties’ corporate officers.

ARTICLE XXIII.

PROPRIETARY INFORMATION AND USE OF OWNER’S NAME

23.1 Proprietary Information. Owner considers all information (regardless of
form) pertaining to the Project to be confidential and proprietary, including
information which is prepared or developed by or through Contractor, Owner,
Owner’s Consultants or Owner’s Contractors, unless otherwise stated to
Contractor in writing. Contractor shall not, and shall not allow, suffer or
permit any Subcontractors or Vendors to, disclose any such information without
Owner’s prior written consent. Contractor shall obtain similar written
agreements from each and every Subcontractor and Vendor as Owner may reasonably
request.

23.2 Advertising and Use of Owner’s Name. Contractor shall not issue any news
releases or any other advertising pertaining to the Work or the Project,
including advertising its participation in the Project, without obtaining
Owner’s prior written approval. Contractor hereby agrees not to use the name of
Owner’s premises, or any variation thereof, or any logos used by Owner, in
connection with any of Contractor’s business promotion activities or operations
without Owner’s prior written approval. Contractor shall require its
Subcontractors and Vendors to comply with the requirements imposed upon
Contractor by this Article 23, including obtaining Owner’s prior written consent
to the form and content of

 

- 138 -



--------------------------------------------------------------------------------

any promotional or advertising publications or materials which depict or refer
to their respective roles in providing Work for the Project.

23.3 Use of Drawings. All plans, Drawings, Specifications and other documents
furnished to Contractor, including, but not limited to, the Contract Documents,
are the property of Owner and are for use solely with respect to the Work and
are not to be used by Contractor or any Subcontractor, and Contractor agrees and
shall cause all Subcontractors to agree not to use any of the foregoing, on any
other projects or for any other purpose.

ARTICLE XXIV.

MISCELLANEOUS PROVISIONS

24.1 Assignment. Because of the special experience Contractor has represented it
has and unique nature of the services to be rendered by Contractor under the
Contract Documents, Contractor shall not assign or transfer its interest in the
Contract or delegate its obligations thereunder, or subcontract the Work either
as a whole or in the aggregate, without the prior written consent of Owner. Any
purported assignment or transfer by Contractor without such consent shall be
null and void. Owner may at any time and from time to time, upon notice to but
without consent of Contractor, assign or transfer the Contract or delegate its
obligations to an affiliate or subsidiary of Owner, or to an entity which
acquires all or substantially all of Owner’s interest in the Project or all or
substantially all of the assets or member interests of Owner, and/or change its
name from time to time. So long as Owner’s assignee or transferee assumes in
writing Owner’s obligations and liabilities under the Contract, and Owner
represents in writing at the time of assignment or transfer that the assignee or
transferee has at least the same financial status as Owner does at the time of
the assignment or transfer, Owner shall thereafter be released from its
obligations and liabilities under the Contract.

24.2 Subordination. Notwithstanding any other provision of the Contract
Documents, Contractor agrees for itself and for every Subcontractor and Vendor
and every other person performing any services or providing any materials
relating to the Work, that any and all liens and lien rights and benefits
(including enforcement rights) Contractor and any of the other parties may or do
have under applicable law shall at all times be subordinate and junior to any
and all liens, security interests, mortgages, deeds of trust and other
encumbrances of any kind (on the Site and otherwise) in favor of any of Owner’s
Lenders (“Lender Liens”), notwithstanding that Work may be or is commenced or
done on, and materials may be or are furnished to, the Site prior to any Lender
Liens being imposed upon or recorded against the Site or any of Owner’s assets
and before expiration of the time fixed under applicable law for exercising
mechanics’ and materialmen’s lien rights, and hereby renounces, to the fullest
extent allowed by law, any preferential rights that Contractor and its
Subcontractors and Vendors, and any other person performing any services or
providing any materials relating to the Work, would otherwise have with respect
to its lien rights or otherwise. Contractor shall, and Contractor shall cause
every Subcontractor and Vendor at every tier, and any other person performing
services or providing materials relating to the Work to, sign and deliver to
Owner and Owner’s Lenders from time to time upon request by Owner or any of
Owner’s Lenders (a) written and recordable acknowledgments and restatements of
the provisions of this Section 24.2 and the subordination and renunciation

 

- 139 -



--------------------------------------------------------------------------------

described herein, and (b) such affidavits, certificates, releases, indemnities,
waivers and instruments (and in form and content) as Owner’s or Owner’s Lender’s
title insurer shall require to allow such insurer to issue such title
endorsements as Owner or Owner’s Lenders require (including insuring first
priority of Lender Liens). Contractor’s or any Subcontractor’s or Vendor’s,
failure, or the failure of any party for whom the foregoing are responsible or
liable at law or under the Contract Documents, to provide the items required in
clauses (a) and (b) hereinabove upon request, or Owner’s or Owner’s Lender’s
inability to obtain at any time endorsements to Owner’s Lender’s title policies
(or issuance of initial title policies) insuring first priority of Lender Liens,
including without limitation senior to any mechanics’ or materialmen’s lien or
lien rights, shall constitute a material default and breach of the Contract
Documents and failure of a condition to any payment by Owner owed to Contractor
under the Contract or otherwise.

24.3 No Third-Party Beneficiaries. This Contract shall be binding upon and inure
solely to the benefit of the parties hereto and their successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other person or entity the right to enforce any term of it or any legal
or equitable right, benefit or remedy of any nature whatsoever; provided,
however, that (a) each of the Owner’s Lenders shall be a third party beneficiary
of the rights, benefits or remedies of Owner, and (b) each Owner Indemnitee
shall be a third party beneficiary of the rights, benefits or remedies of Owner.

24.4 Enforceability. In the event that any provision in the Contract Documents
or any portion thereof is determined to be invalid, unenforceable or void, the
remainder of the Contract Documents shall be fully binding with the same force
and effect as though the invalid, unenforceable or void provision had been
omitted.

24.5 Headings. Section and other headings are not to be considered part of this
Agreement, have been included solely for the convenience of the parties, and are
not intended to be full or accurate descriptions of the contents.

24.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

24.7 Subcontractors. Contractor shall (a) procure the observance, (b) be
responsible for enforcing and shall be liable for any non-compliance, and
(c) shall indemnify Owner and the Owner Indemnitees against non-compliance, of
the provisions of the Contract Documents, including but not limited to this
Agreement, by each Subcontractor and Vendor such that Owner has the same
benefits and rights specified in this Agreement in respect of any subcontracted
Work.

24.8 Waiver. No modifications of the Contract shall be binding unless executed
in writing by the parties to this Agreement. No waiver of any of the provisions
of the Contract shall be binding unless executed in writing by the waiving
party, and any such waiver shall not constitute a waiver of any other provision
of the Contract, nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.

 

- 140 -



--------------------------------------------------------------------------------

24.9 Intent of the Parties. Contractor and Owner acknowledge that applicable
Louisiana Statutes in certain circumstances, among others (i) regulate the
process by which an owner can withhold payment(s) to a contractor or
subcontractor, including the amount(s) that can be withheld, and (ii) regulate
when and how an owner or a contractor can terminate a construction contract and
the available remedies upon such termination. It is the express intent of the
parties that Contractor completely and unconditionally waive to the full extent
allowable each and all of those Louisiana Statutes that are in conflict with the
provisions of this Agreement, including those with regard to the matters
described in the foregoing clauses (i) and (ii). Provided, however, Owner and
Contractor acknowledge that some applicable provisions of the Louisiana Statutes
cannot be waived. Accordingly, to the extent the foregoing waiver by Contractor
is expressly prohibited by applicable Louisiana Statutes as to certain
provisions thereof, Contractor’s foregoing waiver shall not be deemed to extend
to those non-waivable provisions of the Louisiana Statutes. In such
circumstances, if any, where one or more provisions of this Agreement are in
conflict with provisions of the Louisiana Statutes that cannot be waived, the
offending portions of the provision in this Agreement shall be interpreted so as
to be consistent with the non-waivable sections of the Louisiana Statutes. To
the extent such interpretation renders any portions of this Agreement
ineffective, it is the intent of the parties that only such offending portion
shall be so deemed, and the remainder of the provision in this Agreement shall
be of full force and effect.

24.10 Survival. The provisions of this Agreement, including Contractor’s
covenants, representations, guaranties, releases, warranties and indemnities and
the benefit thereof, shall survive as valid and enforceable obligations
notwithstanding any termination, cancellation or expiration of the Contract,
acceptance of the Work, Final Completion of the Work or Project, or any
combination of them. Establishment of the time periods as described in Article
10 hereof relates only to the specific obligations of Contractor to correct the
Work, and has no relationship to the time within which the obligation to comply
with the Contract Documents is sought to be enforced, nor to the time within
which proceedings are commenced to establish Contractor’s liability with respect
to Contractor’s obligations other than specifically to correct the Work.

24.11 Independent Contractor. While Contractor is required to perform the Work
in strict accordance with the Contract Documents, Contractor shall at all times
be an independent contractor and responsible for and have control over all
construction means, methods, techniques, sequences and procedures for
constructing, coordinating and scheduling all portions of the Work to achieve
the requirements of the Contract Documents. Nothing in the Contract Documents
shall be deemed to imply or represent or be construed to (a) make Contractor,
its supervisors, employees, its Subcontractors or Vendors of any tier the
agents, representatives or employees of Owner, or (b) create any partnership,
joint venture, or other association or relationship between Owner and Contractor
or any Subcontractor, nor shall anything contained in the Contract Documents be
deemed to give any third party any claim or right of action against Owner or
Contractor which does not otherwise exist without regard to the Contract
Documents. Any approval, review, inspection, supervision direction or
instruction by Owner or any party on behalf of Owner, including any of Owner’s
Lenders, in respect to the Work or services of Contractor shall relate to the
results Owner desires to obtain from the Work, and shall in no way affect

 

- 141 -



--------------------------------------------------------------------------------

Contractor’s independent contractor status or obligation to perform the Work in
accordance with the Contract Documents.

24.12 Privileged Business. (a) Contractor acknowledges that Owner, Creative
Casinos, LLC, and their subsidiaries and other affiliated companies, are now
and/or will be involved in the ownership and control of Owner, and the foregoing
entities own and operate businesses that are subject to and exist because of
privileged licenses issued by governmental authorities (including gaming
authorities with regulatory control or jurisdiction over the conduct of lawful
gaming or gambling, including, without limitation, the Louisiana Gaming Control
Board and the Louisiana State Police), each such governmental authority being
hereinafter, referred to as “Governing Authority.” Contractor also acknowledges
that Owner and its affiliates are subject to stringent and comprehensive Laws
issued by each such Governing Authority. This Agreement, its terms and
conditions, shall be conditioned upon approval by any applicable Governing
Authority, if required. If any applicable Governing Authority requires approval
of this Agreement or its terms, it is understood by and between Contractor and
Owner that this approval shall be obtained prior to the performance of any part
of this Agreement. Furthermore, Contractor (as well as Subcontractors and
Vendors at any tier) may, at the request of Owner or any applicable Governing
Authority, be required to, and Contractor agrees to and to cause Subcontractors
and Vendors to, submit from time to time such information regarding its
operations, businesses or ownership to Owner or the appropriate Governing
Authority, as the case may be. Further, it is fully understood by and between
Contractor and Owner that if Contractor, any Subcontractor and/or Vendor and/or
any of the respective officers, and/or directors, and/or owners of 5% or more of
any of the foregoing, and/or any of their respective key employees, and/or
agents, and/or their assignee(s), and/or their transferee(s) (hereinafter
collectively referred to as “Qualifiers”) is required by any applicable
Governing Authority to be licensed, permitted or otherwise found suitable
(hereinafter collectively referred to as “Licensure”), then Licensure shall be,
and is, a condition that must be met for Owner to proceed with this Agreement.
It is further understood and agreed by and between Owner and Contractor that if,
at any time, either prior to or subsequent to the initiation of this Agreement,
any applicable Governing Authority shall render a determination either
disapproving the terms and conditions of this Agreement, and/or denying the
application of any of the Qualifiers for Licensure, then such event shall be
deemed a material breach of the Contract by Contractor and Owner shall have the
right to terminate the Contract and/or any subcontract or purchase order, among
all other remedies available to Owner and Owner shall not be deemed in default
under any provision of this Agreement. If requested, Contractor also shall, and
Contractor shall cause all Subcontractors and Vendors to, timely provide Owner
with all such documentation and information requested to substantiate the fact
that it has recent experience working in the resort casino industry and if
required by an applicable Governing Authority shall timely obtain any
qualification or clearance required by any Governing Authority having
jurisdiction over Owner or any of the foregoing entities or subsidiary or
affiliate thereof. If Contractor or any Subcontractor or Vendor fails to satisfy
such requirements or if Owner or any of the foregoing entities or any other
affiliated company thereof is directed to cease doing business with Contractor
or any Subcontractor or Vendor then such event shall be deemed a material breach
of the Contract by Contractor and Owner shall have the right to terminate the
Contract and/or any subcontract or purchase order, among all other remedies
available to Owner. Contractor shall not be entitled to an

 

- 142 -



--------------------------------------------------------------------------------

increase in the Guaranteed Maximum Price or an extension of the Contract Time in
connection with the replacement of a Subcontractor or Vendor on the Project as
the result of the termination of its subcontract or purchase order pursuant to
this Section 24.12.

(b) As a holder of a privileged gaming license, Owner is required to adhere to
strict laws and regulations regarding vendor and other business relationships.
If at any time Owner or any applicable Governing Authority determines, at its
sole discretion, that Owner’s association with Contractor or any Subcontractor
or Vendor could violate any applicable statutes and regulations regarding
prohibited relationships with gaming companies, or otherwise in any way
adversely affect the suitability of Owner, or if Owner determines, in good
faith, that it would be in its best interest to terminate its relationship with
Contractor or any Subcontractors or Vendors in order to remain suitable to hold
the riverboat gaming license issued by the Louisiana Gaming Control Board, Owner
shall have the right to terminate this Agreement and/or any subcontract or
purchase order, among all other remedies available to Owner. Contractor hereby
represents and warrants to Owner that Contractor is not aware of any reason,
event, or circumstance involving or relating to Contractor or any Subcontractor
or Vendor, directly or indirectly, that might create a concern, or impair
Owner’s suitability to hold the riverboat gaming license issued to Owner by the
Louisiana Gaming Control Board.

(c) If Licensure of any of the Qualifiers is required by any applicable
Governing Authority, then said Licensure shall be secured at the sole cost and
expense of any of such Qualifiers and not as a Cost of the Work. Furthermore,
Contractor agrees to and to cause Subcontractors and Vendors to complete and
submit to Owner a Business Information Form and to undergo Owner’s background
investigation process to comply with Owner’s compliance policies.

24.13 Entire Agreement. The Contract Documents set forth the full and complete
understanding of the parties as of the Effective Date of this Contract and
supersede any and all agreements, understandings and representations made or
dated prior thereto. Unless specifically enumerated or incorporated herein, the
Contract Documents do not include any other documents, any qualifications to the
Guaranteed Maximum Price or Contract Time contained in Contractor’s bid or any
correspondence or other proposals by either party dated prior to the Effective
Date. No modifications of the Contract shall be binding unless executed in
writing by the parties to this Agreement. Each and all of the Exhibits
referenced in this Agreement as attached hereto are hereby expressly
incorporated herein by this reference.

24.14 Rights and Remedies. Unless otherwise provided in this Contract, duties
and obligations imposed by the Contract and rights and remedies available
thereunder shall be in addition to and not in limitation of duties, obligations,
rights and remedies otherwise imposed or available at law or in equity. In the
event of the bringing of any action or suit by Contractor or Owner against the
other by reason of any breach of any of the obligations, covenants or agreements
or any inaccuracies in any of the representations and warranties on the part of
the other party arising out of this Agreement, then in that event, and subject
to any indemnities provided for or other provisions in this Agreement, the
prevailing party in

 

- 143 -



--------------------------------------------------------------------------------

such action shall be entitled to have and recover of and from the other party
all costs and expenses of suit including actual attorneys’ fees as directed by
the court.

24.15 Further Acts and Assurances. Each party shall promptly and duly execute
and deliver all such documents and assurances and take such further action as
may be necessary or appropriate or reasonably requested by the other party in
order to carry out more effectively the intent and purpose of this Contract and
to establish and protect the rights and remedies created or intended to be
created hereunder.

24.16 Expenses. Except as otherwise expressly provided herein, each party shall
pay its own costs and expenses (including the fees and expenses of its own
agents, representatives, advisers, counsel and accountants) necessary for the
negotiation, preparation, execution, delivery, performance of and compliance
with this Contract.

24.17 Press Releases. Contractor shall not, and shall require that the
Subcontractors and Vendors do not, issue any press release or make any other
public announcement relating to the transactions contemplated hereby or disclose
the existence or content of this Contract without the prior written consent of
the Owner. Notwithstanding the foregoing, the parties (and each employee,
representative, or other agent of the parties) may disclose to any and all
persons, without limitation of any kind, the tax treatment and any facts that
may be relevant to the tax structure of the transaction, provided, however, that
the foregoing provisions of this sentence shall not allow any party (or any
employee, representative, or other agent thereof) to disclose any other
information that is not relevant to understanding the tax treatment and tax
structure of the transaction (including the identity of any party and any
information that could lead another to determine the identity of any party), or
any other information to the extent that such disclosure could result in a
violation of any applicable securities Law.

24.18 Late Payments by Contractor. If Contractor shall fail to make any payment
to Owner within five (5) days after the due date thereof, interest shall
thereafter commence to accrue (from the original due date of payment under the
applicable provision in this Agreement or as required pursuant to any
proceedings instituted under Article 22) on such delinquent amount at then
existing publicly announced prime rate of Bank of America, N.A. plus one percent
(1%), until paid.

24.19 Construction of Agreement. Each party hereto acknowledges and agrees that
(a) it has been afforded full opportunity to review and negotiate the terms and
provisions of this Agreement, (b) it was represented by counsel in connection
therewith, and (c) this Agreement shall be construed without the aid of any
principle requiring construction against the party drafting or causing this
Agreement to be drafted.

24.20 Business Days. References in this Agreement to “business days” shall mean
days, other than a Saturday or Sunday, on which commercial banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
in Lake Charles, Louisiana.

 

- 144 -



--------------------------------------------------------------------------------

24.21 Severability. The invalidity of any one of the covenants, agreements,
conditions or provisions of the Contract Documents, or any portion thereof,
shall not affect the remaining portions and the Contract Documents shall be
construed as if such invalid covenant, agreement, condition or provision had not
been included herein.

24.22 Mutual Waiver of Consequential Damages. Owner and Contractor hereby waive
against each other Consequential Damages with regard to claims arising out of or
relating to this Agreement, to the extent Consequential Damages are not covered
by insurance. For purposes of this Agreement, “Consequential Damages” shall mean
lost profits, lost business, loss of income, loss of business opportunities and
reputation, and loss of management or employee productivity that either party
may have incurred from any cause of action including negligence, strict
liability, breach of contract and breach of strict or implied warranty. Nothing
in this Section shall be deemed to prohibit the recovery of Liquidated Damages
or damages other than Consequential Damages.

ARTICLE XXV.

NOTICES

25.1 Notice Procedures. All notices, demands, requests, instructions and other
communications relating to the Contract Documents (collectively, “Notices”),
shall be in writing and effective upon the earlier of actual receipt by the
parties at the addresses listed below (including email receipt) (which in each
case shall be followed by hard copy sent by regular mail, overnight courier or
by confirmed fax as provided herein), so long as during regular business hours,
or three (3) business days after being sent in hard copy, by facsimile
transmission (with confirmation of receipt), so long as during regular business
hours, by registered or certified mail postage prepaid, or by messenger or
reputable overnight courier.

25.2 Notices To Owner. All Notices to Owner (except requests for information,
Shop Drawing submittals, instructions and similar notices) shall be sufficient
when sent in accordance with Section 25.1 above and addressed as follows:

Creative Casinos Louisiana, LLC

10801 West Charleston Blvd., Suite 420

Las Vegas, NV 89135

Attn: Managing Member

Email: dan@creativecasinos.com

Facsimile No. (702) 333-7001

Telephone No. (702) 333-7000

and

Creative Casinos Louisiana, LLC

Site Office

Attn: Project Executive

Facsimile: [to be provided]

Email: kirk@creativecasinos.com

Telephone: (702) 370-5651

 

- 145 -



--------------------------------------------------------------------------------

With a copy to:

Irell & Manella LLP

Attn: Kevin McGeehan

1800 Avenue of the Stars, Suite 900

Los Angeles, CA 90067

Email: kmcgeehan@irell.com

Telephone: (310) 203-7110

Contractor shall concurrently with delivery to Owner provide to Owner’s Lenders
copies of all Notices (except requests for information, Shop Drawing submittals,
instructions and similar notices) at an address or addresses to be provided,
with copies to:

 

 

        

 

        

 

        

 

        

25.3 Notices To Contractor. All Notices to Contractor shall be sufficient when
sent as set forth in Section 25.1 above and addressed as follows:

W. G. Yates & Sons Construction Company

115 Main Street

Biloxi, MS 39530

Attention: William Yates

Facsimile No: 228 374 0380

Telephone No.: 228 386 4387

25.4 Change of Address. Either party may, from time to time, designate in
accordance with this Article 25 a different individual and/or address to which
Notices are to be delivered.

ARTICLE XXVI.

ADDITIONAL REPRESENTATIONS AND WARRANTIES

26.1 Contractor’s Additional Representations and Warranties. Contractor
represents and warrants to Owner that:

(a) it is a company duly organized and validly existing, and is current on all
payments to maintain such existence, under the laws of the jurisdiction of its
formation. It has all necessary power and authority to carry on its business as
presently conducted, to own or hold under lease its properties and to enter into
and perform its obligations under the agreements to which it is or is to be a
party. It is duly qualified or licensed to do business in Lake Charles,
Louisiana and in all jurisdictions wherein the nature of its business and

 

- 146 -



--------------------------------------------------------------------------------

operations or the character of the properties owned or leased by it makes such
qualification or licensing necessary and where the failure to be so qualified or
licensed would impair its ability to perform its obligations under the Agreement
or would result in a material liability to or would have a material adverse
effect on its financial condition, business, operations or prospects;

(b) it has all necessary power and authority to execute, deliver and perform its
obligations under the Agreement, and each of the execution, delivery and
performance by it of the Agreement has been duly authorized by all necessary
action on its part, does not require any approval, except as has been heretofore
obtained, of its governing body or any consent of or approval from any trustee,
lessor or holder of any indebtedness or other obligation of it, except for such
as have been duly obtained, and does not contravene or constitute a default
under its organizational documents or, to the best of its knowledge, any
provision of applicable Law or any agreement, judgment, injunction, order,
decree or other instrument binding upon it, or subject the Work, the Project or
any component part thereof or the Site or any portion thereof to any Lien other
than as contemplated or permitted by the Agreement; and it is in compliance with
all applicable Laws and approvals (i) which govern its ability to perform its
obligations under the Agreement or (ii) the noncompliance with which would have
a material adverse effect on its ability to perform its obligations under the
Agreement;

(c) neither the execution and delivery by it of the Agreement, nor the
consummation by it of any of the transactions contemplated hereby, requires,
with respect to it, the consent or approval of, the giving of notice to, the
registration with, the recording or filing of any document with, or the taking
of any other action in respect of any government authority, except such as are
not yet required (as to which it has no reason to believe that the same will not
be readily obtainable in the ordinary course of business upon due application
therefore) or which have been duly obtained and are in full force and effect;

(d) it has duly and validly executed and delivered the Agreement and the
Agreement constitutes a legal, valid and binding obligation of it enforceable
against it in accordance with its terms subject to laws applicable generally to
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles affecting or limiting the right of contracting parties generally;

(e) it has all the required skills and capacity necessary to perform or cause to
be performed the Work in a proper, timely and professional manner, utilizing
prudent project management and supervisory procedures, all in accordance with
the high standards required by the Agreement;

(f) it has knowledge of all of the legal requirements and business practices
that must be followed in performing the Work and the Work will be in conformity
with such requirements and practices and in compliance with all applicable Laws
(provided, however, Contractor shall not be responsible for whether the Drawings
and Specifications conform to applicable Laws, except to the extent Contractor
knows that any Drawing or Specification fails to comply with any such Laws and
Contractor does not timely inform Owner of such failure), and applicable
government approvals;

 

- 147 -



--------------------------------------------------------------------------------

(g) it is financially solvent, able to pay its debts as they mature, and
possesses sufficient working capital to complete its obligations under the
Agreement. It is able to furnish the plant, tools, materials, supplies,
equipment, labor and design services needed for the Work, is experienced in and
competent to perform the Work, both construction and design, contemplated by
this Agreement, and is qualified to do the Work;

(h) it owns or has the right to use all the patents, trademarks, service marks,
trade names, copyrights, licenses, franchises, permits or rights with respect to
the foregoing necessary to perform the Work and to carry on its business as
presently conducted and presently planned to be conducted without conflict with
the rights of others; and

(i) there is no action, suit or proceeding, at law or in equity, or official
investigation before or by any government authority, arbitral tribunal or other
body pending or, to the best of its knowledge, threatened against or affecting
it or any of its properties, rights or assets, which could reasonably be
expected to result in a material adverse effect on its ability to perform its
obligations under the Agreement or on the validity or enforceability of the
Agreement.

26.2 Contractor’s Additional Covenants. Contractor covenants to Owner that:

(a) all equipment and materials incorporated in the Project shall be free and
clear of all liens and shall be new;

(b) the Work will be performed in accordance with the Contract Documents and the
best practices, methods and standards followed by contractors constructing
“five-star” first class luxury resorts as set forth in the Guaranteed Maximum
Price Premises and Assumptions, and casinos, i.e., employing the highest
standards with respect to the design, construction, operation and maintenance of
facilities and equipment of the type to be incorporated into the Work, and in a
good and workmanlike manner and it shall be free from defects;

(c) installation of any and all material, supplies and equipment shall be in
strict accordance with manufacturers’ requirements; and

(d) it has not, and shall not in the future, and to the best of the knowledge of
Contractor, the Subcontractors and Vendors have not, and Contractor shall ensure
that each Subcontractor and Vendor will not, take any action, directly or
indirectly, in connection with the preparation, negotiation, submission,
procurement, execution or performance of any agreement, instrument or other
document in any way relating to the Project or the Work that would constitute a
violation of any Laws regarding business practices, bribery or corruption.
Contractor shall indemnify, protect, defend and hold Owner and the Owner
Indemnitees harmless from and against any and all Actions attributable to any
breach of the terms and provisions of this Section 26.1.2(d) by Contractor. The
provisions of this Section 26.2 shall survive the termination of this Agreement
for whatever reason.

 

- 148 -



--------------------------------------------------------------------------------

ARTICLE XXVII.

CONTRACTOR’S BUSINESS PRACTICES

27.1 Business Practices. Contractor represents, warrants and covenants to Owner
as follows:

27.1.1 it has not taken and shall not take, and its parent companies,
subsidiaries and affiliates and each of its and their respective officers,
directors, employees, agents, representatives, owners and shareholders
(collectively, the “Related Entities”) have not taken, and it shall cause its
Related Entities not to take, any action, directly or indirectly, in connection
with the preparation, negotiation, submission, procurement, execution or
performance of any agreement, instrument or other document in any way relating
to the Project or the Work that would constitute a violation of any applicable
Laws of the United States of America regarding business practices, bribery or
corruption;

27.1.2 it has complied and shall comply with, and its Related Entities have
complied and it shall cause its Related Entities to comply with, any law or
regulation under the applicable Laws of the United States that is or may be
applicable to it (or any of its Related Entities) in the conduct of its business
(or the business of any of its Related Entities) relating to the Project or the
Work;

27.1.3 it has not made, authorized or done anything in furtherance of, and shall
not make, authorize or do anything in furtherance of, and its Related Entities
have not made, authorized or done anything in furtherance of, and it shall cause
its Related Entities not to make, authorize or do anything in furtherance of,
any payment, loan, gift of money or anything of value, or promise or offer
thereof, directly or indirectly, to or for the use or benefit of:

(a) any official or employee of any government, or of any political subdivision,
agency or instrumentality of any such governments, or to any political party or
candidate or official thereof (each an “Official”); or

(b) any other person or entity if it knows or has reason to suspect that any
part of such payment, loan, gift or thing of value will be directly or
indirectly given or paid by such other person or entity for the purpose of
(i) influencing an act or decision of an Official in his official capacity,
(ii) inducing an Official to do or omit to do an act in violation of the lawful
duty of such Official or (iii) inducing an Official to use his influence with
that government to affect or influence any act or decision;

27.1.4 it has not taken and shall not take, and its Related Entities have not
taken and it shall cause its Related Entities not to take, any action in
relation to the Project that would subject it (or its Related Entities) to
liability or penalty under any and all applicable Laws, and it shall not take,
and shall cause its Related Entities not to take, any action that would subject
Owner or Contractor (or their respective Related Entities) to liability or
penalty under any and all applicable Laws relating to the issuance of privileged

 

- 149 -



--------------------------------------------------------------------------------

business licenses or that would result in the revocation of any privileged
business license held by Owner (or its Related Entities);

27.1.5 it has ensured and shall ensure, and its Related Entities have ensured
and it shall cause its Related Entities to ensure, that all invoices, financial
settlements, reports and billings in respect of the Work reflect properly the
facts about all activities and transactions the subject thereof; and

27.1.6 it has notified and shall notify Owner promptly upon the discovery of any
non-compliance with the foregoing.

Contractor agrees to indemnify Owner from and against all Actions that arise as
a result of Contractor’s breach of the foregoing provisions.

[NO FURTHER TEXT ON THIS PAGE]

 

- 150 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby execute this Agreement by signature of
their respective duly authorized representatives as of the Effective Date
hereof.

 

OWNER:     CONTRACTOR: CREATIVE CASINOS LOUISANA, LLC,    
W.G. YATES & SONS CONSTRUCTION COMPANY, a Delaware limited liability company,  
  a Mississippi corporation By:   Creative Casinos, LLC,     By:  

/s/ Chet Nadolski

  its sole member     Name:   Chet Nadolski           Its:   Senior Vice
President   By:  

/s/ Daniel R. Lee

          Name:  

Daniel R. Lee

          Title:   Managing Member      

 

- 151 -



--------------------------------------------------------------------------------

EXHIBITS

 

A. Site Legal Description

 

B. Project Schedule (with Interim Milestones)

 

C. Contractor’s Personnel

 

D. Contractor’s Equipment List

 

E. Anticipated Cost Report

 

F. Contractor’s Work and Guaranteed Maximum Price Breakdown

 

G. Guaranteed Maximum Price Premises and Assumptions

 

H. Technical Studies and Reports

 

I. Permits and Entitlements

 

J. OCIP Manual (to be attached prior to the Date of Commencement)

 

K. Conditional Progress Payment Lien Waiver

 

L. Unconditional Progress Payment Lien Waiver

 

M. Conditional Final Lien Waiver

 

N. Unconditional Final Lien Waiver

 

O. Contractor’s Advance Certificate

 

P. Contractor’s Final Completion Certificate

 

Q. Change Proposal Form

 

R. PCO Log Form

 

S. Construction Change Directive



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

THAT CERTAIN TRACT OR PARCEL OF LAND LYING IN LOTS SEVEN (7), EIGHT (8), AND
TWELVE (12) OF SECTION TEN (10) AND LOTS SIX (6), ELEVEN (II), TWELVE (12),
THIRTEEN (13) AND FOURTEEN (14) OF SECTION ELEVEN (11), AND LOT ONE (1) THE
LOUISA HUNTINGTON PARTITION IN SECTION FIFTEEN (15), ALL IN TOWNSHIP TEN
(10) SOUTH, RANGE NINE (9) WEST, CALCASIEU PARISH, LOUISIANA, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS TO-WIT:

COMMENCING AT THE SOUTHWEST CORNER OF THE BARTHELEMEW LEBLEU CLAIM OF IRREGULAR
SECTION THIRTY-EIGHT (38), TOWNSHIP TEN (10) SOUTH, RANGE NINE (9) WEST,
CALCASIEU PARISH, LOUISIANA;

THENCE NORTH 22° 21’ 49” EAST, ALONG THE WEST LINE OF SAID BARTHELEMEW LEBLEU
CLAIM OF IRREGULAR SECTION THIRTY-EIGHT (38), FOR A DISTANCE OF 254.60 FEET TO
THE INTERSECTION WITH THE SOUTH LINE OF SECTION ELEVEN (II), TOWNSHIP 10 SOUTH,
RANGE 9 WEST, CALCASIEU PARISH, LOUISIANA;

THENCE NORTH 89° II’ 50” WEST, ALONG SAID SOUTH LINE OF SECTION ELEVEN (II), FOR
A DISTANCE OF 263.29 FEET TO THE SOUTHWEST CORNER OF THE SOUTHEAST QUARTER OF
THE SOUTHEAST QUARTER (SE/4-SEl4) OF SAID SECTION ELEVEN (II), THE POINT OF
BEGINNING OF HEREIN DESCRIBED TRACT;

THENCE NORTH 89° II’ 50” WEST, ALONG SAID SOUTH LINE OF SECTION ELEVEN (I I),
FOR A DISTANCE OF 1854.88 FEET;

THENCE SOUTH 42° 22’ 12” WEST, FOR A DISTANCE OF 143.71 FEET;

THENCE SOUTH 00° 48’ 10” WEST, FOR A DISTANCE OF 440.93 FEET;

THENCE SOUTH 46° 42’ 25” EAST, FOR A DISTANCE OF 81.37 FEET;

THENCE NORTH 85° 47’ 00” EAST, FOR A DISTANCE OF 1231.30 FEET;

THENCE SOUTH 37° 53’ 04” EAST, FOR A DISTANCE OF 44.07 FEET TO THE NORTH
RIGHT-OF-WAY LINE OF 1-210 BYPASS;

THENCE SOUTH 79° 33’ 48” WEST, ALONG THE NORTH RIGHT-OF-WAY LINE OF SAID 1-210
BYPASS, FOR A DISTANCE OF 30.14 FEET;

THENCE SOUTH 85° 53’ 24” WEST, ALONG THE NORTH RIGHT-OF-WAY LINE OF SAID 1-210
BYPASS, FOR A DISTANCE OF 677.86 FEET TO THE WEST LINE OF THE NORTHWEST QUARTER
OF THE NORTHEAST QUARTER (NW/4-NE/4) OF THE AFORESAID SECTION FOURTEEN (14);

THENCE SOUTH 85° 44’ 18” WEST, ALONG THE NORTH RIGHT-OF-WAY LINE OF SAID 1-210
BYPASS, FOR A DISTANCE OF 1342.70 FEET TO THE WEST LINE OF THE NORTHEAST QUARTER
OF THE NORTHWEST QUARTER (NE/4-NW/4) OF SAID SECTION FOURTEEN (14);



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

THENCE NORTH 00° 51’ 36” EAST, ALONG THE WEST LINE OF THE NORTHEAST QUARTER OF
THE NORTHWEST QUARTER (NE/4-NW/4) OF SAID SECTION FOURTEEN (14), FOR A DISTANCE
OF 39.89 FEET;

THENCE NORTH 85° 47’ 00” EAST, FOR A DISTANCE OF 550.33 FEET;

THENCE NORTH 43° 17’ 35” EAST, FOR A DISTANCE OF 88.83 FEET;

THENCE NORTH 00° 48’ 10” EAST, FOR A DISTANCE OF 451.62 FEET;

THENCE NORTH 43° 26’ 49” WEST, FOR A DISTANCE OF 150.13 FEET TO THE NORTH LINE
OF THE NORTHEAST QUARTER OF THE NORTHWEST QUARTER (NE/4-NW/4) OF SECTION
FOURTEEN (14);

THENCE NORTH 89° 11’ 50” WEST, ALONG SAID NORTH LINE OF SECTION FOURTEEN (14),
FOR A DISTANCE OF 840.80 FEET;

THENCE SOUTH 77° 42’ 19” WEST, FOR A DISTANCE OF 109.87 FEET TO THE POINT OF
CURVATURE OF A CURVE TO THE RIGHT, HAVING A RADIUS OF 579.00 FEET AND A CENTRAL
ANGLE OF 13° 05’ 33”;

THENCE SOUTHWESTERLY, ALONG SAID CURVE TO THE RIGHT, FOR AN ARC LENGTH DISTANCE
OF 132.30 FEET TO THE POINT OF TANGENT OF SAID CURVE;

THENCE NORTH 89° 12’ 07” WEST, FOR A DISTANCE OF 328.63 FEET TO THE POINT OF
CURVATURE OF A CURVE TO THE LEFT, HAVING A RADIUS OF 499.00 FEET AND A CENTRAL
ANGLE OF 73° 27’ 02”;

THENCE SOUTHERLY, ALONG SAID CURVE TO THE LEFT, FOR AN ARC LENGTH DISTANCE OF
639.70 FEET TO THE POINT OF TANGENT OF SAID CURVE;

THENCE SOUTH 17° 20’ 50” WEST, FOR A DISTANCE OF 235.96 FEET TO THE NORTH TO
BANK OF CLINE CANAL, SAID POINT BEING THE POINT OF CURVATURE OF A CURVE TO THE
RIGHT, HAVING A RADIUS OF 275.36 FEET AND A CENTRAL ANGLE OF 16° 16’ 23”;

THENCE SOUTHERLY, ALONG SAID CURVE TO THE LEFT, FOR AN ARC LENGTH DISTANCE OF
78.21 FEET TO THE SOUTH TOP BANK OF SAID CLINE CANAL;

THENCE, MEANDERING ALONG SAID SOUTH TOP BANK OF CLINE CANAL, IN A GENERAL
DIRECTION OF NORTH 68° 55’ 53” WEST, FOR A DISTANCE OF 57.44 FEET;

THENCE, MEANDERING ALONG SAID SOUTH TOP BANK OF CLINE CANAL, IN A GENERAL
DIRECTION OF NORTII 75· 51’28” WEST, FOR A DISTANCE OF 100.00 FEET;



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

THENCE, MEANDERING ALONG SAID SOUTH TOP BANK OF CLINE CANAL, IN A GENERAL
DIRECTION OF NORTH 74° 59’ 31” WEST, FORA DISTANCE OF 136.15 FEET;

THENCE, MEANDERING ALONG SAID SOUTH TOP BANK OF CLINE CANAL, IN A GENERAL
DIRECTION OF SOUTH 89° 05’ 22” WEST, FOR A DISTANCE OF 100.68 FEET;

THENCE, MEANDERING ALONG SAID SOUTH TOP BANK OF CLINE CANAL, IN A GENERAL
DIRECTION OF NORTH 89° 46’ 43” WEST, FOR A DISTANCE OF 100.45 FEET;

THENCE, MEANDERING ALONG SAID SOUTH TOP BANK OF CLINE CANAL, IN A GENERAL
DIRECTION OF NORTH 86° 55’ 48” WEST, FOR A DISTANCE OF 100.05 FEET;

THENCE, MEANDERING ALONG SAID SOUTH TOP BANK OF CLINE CANAL, IN A GENERAL
DIRECTION OF NORTH 89° 55’ 13” WEST, FOR A DISTANCE OF 52.96 FEET TO A SOUTHERLY
EXTENSION OF THE EAST TOP BANK OF PRIEN LAKE (INDIAN BAY);

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE (INDIAN BAY), IN A
GENERAL DIRECTION OF NORTH 03° 29’ 18” EAST, FOR A DISTANCE OF 129.59 FEET;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE (INDIAN BAY), IN A
GENERAL DIRECTION OF NORTH 04° 01’ 19” EAST, FORA DISTANCE OF 74.22 FEET;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE (INDIAN BAY), IN A
GENERAL DIRECTION OF NORTH 31 ° 03’ 22” EAST, FOR A DISTANCE OF 85.27 FEET;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE (INDIAN BAY), IN A
GENERAL DIRECTION OF NORTH 03° 52’ 13” EAST, FORA DISTANCE OF 118.92 FEET;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE (INDIAN BAY), IN A
GENERAL DIRECTION OF NORTH 12° 54’ 27” WEST, FOR A DISTANCE OF 127.06 FEET;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE (INDIAN BAY), IN A
GENERAL DIRECTION OF NORTH 05° 01’ 54” WEST, FOR A DISTANCE OF 97.66 FEET TO THE
SOUTH LINE OF THE SOUTHEAST QUARTER OF THE SOUTHEAST QUARTER (SE/4-SE/4) OF
SECTION 10;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE (INDIAN BAY), IN A
GENERAL DIRECTION OF NORTH 15° 16’ 19” WEST, FOR A DISTANCE OF 232.70 FEET;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE (INDIAN BAY), IN A
GENERAL DIRECTION OF NORTH 41° 39’ 13” WEST, FOR A DISTANCE OF 191.16 FEET;



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE (INDIAN BAY), IN A
GENERAL DIRECTION OF SOUTH 85° 11’ 32” WEST, FOR A DISTANCE OF 146.47 FEET;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE (INDIAN BAY), IN A
GENERAL DIRECTION OF NORTH 54° 10’ 25” WEST, FOR A DISTANCE OF 132.88 FEET;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE (INDIAN BAY), IN A
GENERAL DIRECTION OF NORTH 76° 28’ 49” WEST, FOR A DISTANCE OF 129.72 FEET;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE (INDIAN BAY), IN A
GENERAL DIRECTION OF NORTH 77° 13’ 10” WEST, FORA DISTANCE OF 174.64 FEET;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE (INDIAN BAY), IN A
GENERAL DIRECTION OF NORTH 63° 46’ 57” WEST, FOR A DISTANCE OF 305.36 FEET;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE (INDIAN BAY), IN A
GENERAL DIRECTION OF NORTH 40° 34’ 09” WEST, FOR A DISTANCE OF 96.42 FEET;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE, IN A GENERAL DIRECTION
OF NORTH 03° 28’ 51” WEST, FOR A DISTANCE OF 290.97 FEET;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE, IN A GENERAL DIRECTION
OF NORTH 06° 59’ 15” EAST, FOR A DISTANCE OF 112.51 FEET;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE, IN A GENERAL DIRECTION
OF NORTH 08° 47’ 22” WEST, FOR A DISTANCE OF 221.13 FEET;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE, IN A GENERAL DIRECTION
OF NORTH 17° 45’ 50” WEST, FOR A DISTANCE OF 593.36 FEET;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE, IN A GENERAL DIRECTION
OF NORTH 12° 16’ 05” WEST, FOR A DISTANCE OF 113.24 FEET;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE, IN A GENERAL DIRECTION
OF NORTH 05° 02’ 58” WEST, FOR A DISTANCE OF 89.12 FEET;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE, IN A GENERAL DIRECTION
OF NORTH 18° 50’ 30” EAST, FORA DISTANCE OF 202.61 FEET;

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE, IN A GENERAL DIRECTION
OF NORTH 33° 07’ 57” EAST, FOR A DISTANCE OF 60.41 FEET;



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

THENCE MEANDERING ALONG SAID EAST TOP BANK OF PRIEN LAKE (INDIAN BAY), IN A
GENERAL DIRECTION OF NORTH 64° 16’ 28” EAST, FOR A DISTANCE OF 32.94 FEET TO THE
LEFT DESCENDING BANK OF THE CALCASIEU RIVER;

THENCE MEANDERING ALONG SAID LEFT DESCENDING BANK OF THE CALCASIEU RIVER, IN A
GENERAL DIRECTION OF NORTH 78° I5’ 35” EAST, FOR A DISTANCE OF 252.96 FEET;

THENCE MEANDERING ALONG SAID LEFT DESCENDING BANK OF THE CALCASIEU RIVER, IN A
GENERAL DIRECTION OF SOUTH 86° 03’ 11” EAST, FOR A DISTANCE OF 308.38 FEET;

THENCE MEANDERING ALONG SAID LEFT DESCENDING BANK OF THE CALCASIEU RIVER, IN A
GENERAL DIRECTION OF SOUTH 81° 13’ 23” EAST, FOR A DISTANCE OF 229.29 FEET;

THENCE MEANDERING ALONG SAID LEFT DESCENDING BANK OF THE CALCASIEU RIVER, IN A
GENERAL DIRECTION OF SOUTH 87° 22’ 02” EAST, FOR A DISTANCE OF 531.89 FEET;

THENCE MEANDERING ALONG SAID LEFT DESCENDING BANK OF THE CALCASIEU RIVER, IN A
GENERAL DIRECTION OF NORTH 86° 57’ 14” EAST, FOR A DISTANCE OF 396.48 FEET;

THENCE MEANDERING ALONG SAID LEFT DESCENDING BANK OF THE CALCASIEU RIVER, IN A
GENERAL DIRECTION OF NORTH 76° 32’ 48” EAST, FOR A DISTANCE OF 229.26 FEET;

THENCE MEANDERING ALONG SAID LEFT DESCENDING BANK OF THE CALCASIEU RIVER, IN A
GENERAL DIRECTION OF NORTH 82° 03’ 53” EAST, FOR A DISTANCE OF 103.18 FEET;

THENCE MEANDERING ALONG SAID LEFT DESCENDING BANK OF THE CALCASIEU RIVER, IN A
GENERAL DIRECTION OF NORTH 77° 14’ 13” EAST, FOR A DISTANCE OF 357.96 FEET;

THENCE MEANDERING ALONG SAID LEFT DESCENDING BANK OF THE CALCASIEU RIVER, IN A
GENERAL DIRECTION OF NORTH 75° 10’ 07” EAST, FOR A DISTANCE OF 195.09 FEET;

THENCE MEANDERING ALONG SAID LEFT DESCENDING BANK OF THE CALCASIEU RIVER, IN A
GENERAL DIRECTION OF NORTH 64° 43’ 40” EAST, FOR A DISTANCE OF 401 .76 FEET;

THENCE MEANDERING ALONG SAID LEFT DESCENDING BANK OF THE CALCASIEU RIVER, IN A
GENERAL DIRECTION OF NORTH 63° 49’ 10” EAST, FOR A DISTANCE OF 375.23 FEET TO A
POINT LYING 105.00 FEET PERPENDICULAR TO THE ORIGINAL WEST BOUNDARY LINE OF
L’AUBERGE DU LAC HOTEL AND CASINO;

THENCE SOUTH 49° 09’ 02” EAST, PARALLEL WITH AND 105.00 FEET WESTERLY OF SAID
ORIGINAL WEST BOUNDARY LINE OF L’AUBERGE DU LAC HOTEL AND CASINO, FOR A DISTANCE
OF 723.86 FEET;



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

THENCE SOUTH 58° 02’ 36” WEST, FOR A DISTANCE OF 280.83 FEET;

THENCE SOUTH 25° 46’ 57” EAST, FOR A DISTANCE Of 378.51 FEET TO THE POINT OF
CURVATURE OF A CURVE TO THE LEFT HAVING A RADIUS OF 200.00 FEET AND A CENTRAL
ANGLE OF 50° 14’ 07”;

THENCE SOUTHEASTERLY, ALONG SAID CURVE TO THE LEFT, FOR AN ARC LENGTH DISTANCE
OF 175.35 FEET TO THE POINT OF TANGENT OF SAID CURVE;

THENCE SOUTH 75° 40’ 37” EAST, FOR A DISTANCE OF 212.74 FEET TO THE AFORESAID
ORIGINAL WEST BOUNDARY LINE OF L’AUBERGE DU LAC HOTEL AND CASINO;

THENCE SOUTH 89° 11’ 50” EAST, ALONG SAID ORIGINAL BOUNDARY LINE OF L’AUBERGE DU
LAC HOTEL AND CASINO, FOR A DISTANCE OF 200.00 FEET;

THENCE SOUTH 00° 53’ 19” WEST, ALONG SAID ORIGINAL WEST BOUNDARY LINE OF
L’AUBERGE DU LAC HOTEL AND CASINO, FOR A DISTANCE OF 1671.72 FEET TO A POINT
LYING 120.00 FEET NORTH OF THE SOUTH LINE OF THE AFOREMENTIONED SECTION ELEVEN
(11);

THENCE SOUTH 89° 11 ‘50” EAST, 120.00 FEET NORTH OF AND PARALLEL WITH SAID SOUTH
LINE OF SECTION ELEVEN (11), FOR A DISTANCE OF 1735.47 FEET TO THE EAST LINE OF
THE SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER (SW/4-SE/4) OF SAID SECTION
ELEVEN (11);

THENCE SOUTH 00° 46’ 32” WEST, ALONG SAID EAST LINE OF THE SOUTHWEST QUARTER OF
THE SOUTHEAST QUARTER (SW/4-SE/4) OF SAID SECTION ELEVEN (11), FOR A DISTANCE OF
120.00 FEET TO THE POINT OF BEGINNING.

HEREIN DESCRIBED TRACT CONTAINING 242.800 ACRES, MORE OR LESS.



--------------------------------------------------------------------------------

LOGO [g628109stamp168.jpg]

Exhibit B
Mojito Pointe
Lake Charles, Louisiana
Activity ID Activity Name Original Duration Start
Total 1085 5-1-11 A 4-19-14
Preconstruction Phase I 61 5-1-11 A 6-30-11 A
Preconstruction Phase II 123 7-1-11 A 7-23-12
Design Deliverables 670 9-2-11 A 5-1-13
670 9-2-11 A 5-1-13
670 9-2-11 A 5-1-13
670 9-2-11 A 5-1-13
5000 Barge basin construction drawings complete 0 9-2-11 A
5001 Pile design complete with approx. count 0 9-2-11 A
5002 Site Access construction drawings complete 0 9-15-11 A
5023 Temporary Electrical package for site and General Construction due 0
8-1-12*
5003 Civil/Utilities site construction access to porte co 0 8-3-12*
5024 Rebar foundation drawings for Hotel due 0 8-6-12*
5005 Revised Barge Basin construction drawings due 0 8-13-12*
5006 Barge Pre-Cast and Keel slab ready for bid 0 8-17-12*
5004 Foundation construction drawings due all areas 0 8-19-12*
5007 MEP Major Equipment Procurement Specifications due 0 8-19-12*
5025 Laundry Equipment due to include structural and MEP rough in 0 8-30-12*
5012 MEPdesign Development drawings ready for bid 0 9-1-12*
5008 Structure through the first elevated floor(podium) 0 9-1-12*
5026 Hotel Structure due all floors 0 9-13-12*
5010 Revised Barge construction drawings due 0 9-17-12*
Ameristar Casino
Revised 7/20/12 Start Date
Finish 2013 2014
l A S O N D J F M A M J Jul A S O N D J F M A M
Actual Work Critical Remaining Work Page 1 of 11 Preconstruction Draft
Remaining Work Milestone YATES CONSTRUCTION
4-11-12 Data Date7-20-12



--------------------------------------------------------------------------------

LOGO [g628109stamp169.jpg]

Activity ID Activity Name Original Duration Start Finish
5011 Remaining Structural construction drawings due all areas 0 10-2-12*
5009 Steel “Mill Order” Drawings/Specifications due 0 10-2-12*
5013 Remaining Civil/Utilities All Areas due 0 10-2-12
5027 Golf Course Rough shaping and drainage due 0 10-15-12*
5014 Bridge/210 access roads due 0 11-1-12*
5015 Ancillary Buildings foundations and structure due 0 11-1-12*
5028 Conveying systems elevators/escalators due 0 11-1-12*
5016 Exterior cladding/finishes(Casino, Low rise, BOH, 0 11-16-12*
5017 Hotel tower Interior Framing and Drywall package 0 11-16-12*
5029 Expansion Joint Covers due 0 11-16-12*
5031 Hollow metal frames package due 0 11-16-12*
5030 Low rise interior framing and drywall package due 0 12-1-12*
5018 Golf Course Design due 0 1-2-13*
5019 Ancillary Buildings due 0 1-2-13*
5032 Ornamental metal fabrication package due 0 1-2-13*
5033 Food Service Equipment 0 1-16-13*
5020 Exterior cladding/Finishes for Spa & Suites due 0 1-17-13*
5021 Architectural/Interior construction drawings due 0 2-1-13*
5034 Doors and Hardware due 0 2-1-13*
5035 Theatrical rigging due 0 2-18-13*
5036 Low Voltage Design(conduit, boxes, and main gea 0 3-1-13*
5022 Interior Design/Finish Drawings due 0 4-2-13*
5037 Landscape design 0 5-1-13*
Procurement 394 12-1-11 A 4-16-13
394 12-1-11 A 4-16-13
2013 2014
l A S O N D J F M A M J Jul A S O N D J F M A M
Actual Work Critical Remaining Work Page 2 of 11 Preconstruction Draft
Remaining Work Milestone YATES CONSTRUCTION
4-11-12 Data Date7-20-12



--------------------------------------------------------------------------------

LOGO [g628109stamp170.jpg]

Activity ID Activity Name Original Duration Start Finish
394 12-1-11 A 4-16-13
Barge Procurement 74 7-20-12 10-1-12
0299 Negotiations with precast suppliers 10 7-20-12 7-29-12
0297 Precast shop Drawings for approval 20 7-30-12 8-18-12
0298 Shop drawings approved 10 8-19-12 8-28-12
0300 Manufacture forms/setup/procurement 20 8-29-12 9-17-12
0301 Casting and cure time 14 9-18-12 10-1-12
0302 Deliveries to site to begin 0 10-1-12
Concrete Basin Package 2 8-14-12 8-15-12
0304A Basin construction bid packages RE-issued (assumes Change order for
redesign) 0 8-14-12
0305 Change order awarded 2 8-14-12 8-15-12
Precast-Pilings 249 12-1-11 A 11-22-12
0265 Shop Drawing for Pilings 7 12-1-11 A 12-30-11
0266 Shop Drawing Approval Pilings 10 7-20-12 7-29-12
0267 Piling Fabrication Cure time 90 8-4-12 11-1-12
0268 Piling Deliveries 90 8-25-12 11-22-12
Structural Steel 125 10-3-12 2-4-13
0236 Steel ‘Mill Order” reserve tonnage 0 10-3-12
0237 Shop Drawing for Structural Steel 60 10-3-12 12-1-12
0238 Shop Drawing Approval Structural Steel 60 10-18-12 12-16-12
0239 Structural Steel Fabrication 90 11-7-12 2-4-13
0240 Structural Steel Deliveries 60 12-7-12 2-4-13
Elevators 250 7-20-12 3-26-13
0269 Shop Drawing for Elevators/Escalators 60 7-20-12 9-17-12
0270 Shop Drawing Approval Elevators/Escalators 60 8-19-12 10-17-12
0271 Elevator Fabrication 150 10-18-12 3-16-13
0272 Elevator Deliveries 60 1-26-13 3-26-13
Electrical Panels/Switchgear 215 9-2-12 4-4-13
0273 Shop Drawing for Switchgear/Panels 60 9-2-12 10-31-12
0274 Shop Drawing Approval Switchgear/Panels 60 9-17-12 11-15-12
0275 Switchgear/Panels Fabrication 90 11-6-12 2-3-13
0276 switchgear/Panel Deliveries 60 2-4-13 4-4-13
Chillers/AHU/Fan Coils 240 8-20-12 4-16-13
2013 2014
l A S O N D J F M A M J Jul A S O N D J F M A M
Actual Work Critical Remaining Work Page 3 of 11 Preconstruction Draft
Remaining Work Milestone YATES CONSTRUCTION
4-11-12 Data Date7-20-12



--------------------------------------------------------------------------------

LOGO [g628109stamp171.jpg]

Activity ID Activity Name Original Duration Start Finish
0277 Shop Drawing for Mechanical Equipment 60 8-20-12 10-18-12
0278 Shop Drawing Approval Mechanical Equipment 60 9-19-12 11-17-12
0279 Mechanical Equipment Fabrication 90 11-18-12 2-15-13
0280 Mechanical Equipment Deliveries 60 2-16-13 4-16-13
Reinforcing steel/Embeds 115 8-14-12 12-6-12
0281 Shop Drawing for Reinforcing Steel 60 8-14-12 10-12-12
0282 Shop Drawing Approval Reinforcing Steel 60 8-24-12 10-22-12
0283 Reinforcing Steel Fabrication 90 9-8-12 12-6-12
0284 Reinforcing Steel Deliveries 60 9-23-12 11-21-12
Administrative 48 7-20-12 9-5-12
SITE WORK 48 7-20-12 9-5-12
48 7-20-12 9-5-12
48 7-20-12 9-5-12
0121 Stormwater permits 7 7-20-12 7-26-12
0122 Sitework permits 7 7-20-12 7-26-12
0303 Foundation permits 30 7-20-12 8-18-12
0306 Mobilize Office trailers set up Offices 20 8-7-12 8-26-12
0310 Employees parking areas 30 8-7-12 9-5-12
0311 Security measures/Guard houses in place 15 8-7-12 8-21-12
0307 Employee Badging 15 8-12-12 8-26-12
Construction 632 7-26-12 4-19-14
SITE WORK 530 7-26-12 1-7-14
530 7-26-12 1-7-14
530 7-26-12 1-7-14
0312 Site Access road Contractor mobilization 2 7-26-12 7-30-12
0313 Site Access road layout 3 7-26-12 7-31-12
0314 Clear and grubb roadway station 100+32 to 112+00 7 7-27-12 8-7-12
0316 Grade for Temporary road beside entrance road 3 8-1-12 8-6-12
0319 Set up staging area for sand 2 8-3-12 8-7-12
0315 Silt Fence along property line/entrance road 8 8-7-12 8-17-12
0317 Install storm drain piping and catch basins 8 8-7-12 8-17-12
2013 2014
l A S O N D J F M A M J Jul A S O N D J F M A M
Actual Work Critical Remaining Work Page 4 of 11 Preconstruction Draft
Remaining Work Milestone YATES CONSTRUCTION
4-11-12 Data Date7-20-12



--------------------------------------------------------------------------------

LOGO [g628109stamp172.jpg]

Activity ID Activity Name Original Duration Start Finish
0318 Undercut road from Station 100+32 to 111+46 3 8-7-12 8-10-12
0321 Clear and grubb remainder of roadway and site 21 8-7-12 9-5-12
0322 Stockpilling imported sand for road 26 8-7-12 9-12-12
0320 Import structural fill for roadway section 5 8-10-12 8-17-12
0323 Filter cloth/grid installation /4” sock pipe 18 8-10-12 9-5-12
0324 Install Sand Embankment 23 8-10-12 9-12-12
0325 Soil Cement 21 8-17-12 9-17-12
0326 Stone roadway 16 8-23-12 9-14-12
0327 Asphalt initial section from 110+32 to 111+46 2 8-23-12 8-27-12
0295 Test pile (pile capacity verification only) 10 9-7-12 9-16-12
0226 Initial Site utilities 120 9-15-12 1-12-13
0163 Roadways/Bridges 360 1-13-13 1-7-14
CASINO BASIN/BARGE 488 8-16-12 12-16-13
488 8-16-12 12-16-13
488 8-16-12 12-16-13
0144 Preliminary excavation for barge basin 20 8-16-12 9-4-12
0328 Drive piles for Basin 28 9-17-12 10-14-12
0149 Water Level Control Systems complete 45 4-21-13 6-4-13
0148 Marina 120 8-19-13 12-16-13
Basin sequence 1 23 10-1-12 10-23-12
23 10-1-12 10-23-12
0145 Form Basin Slab Section 1 20 10-1-12 10-20-12
0329 Reinforcing steel basin slab section 1 20 10-3-12 10-22-12
0330 Pour Basin Slab section 1 1 10-23-12 10-23-12
Basin Sequence 2 23 10-15-12 11-6-12
23 10-15-12 11-6-12
0331 Form Basin Slab Section 2 20 10-15-12 11-3-12
0332 Reinforcing steel basin slab section 2 20 10-17-12 11-5-12
0333 Pour Basin Slab section 2 1 11-6-12 11-6-12
Basin Sequence 3 23 11-7-12 11-29-12
23 11-7-12 11-29-12
0334 Form Basin Slab Section 3 20 11-7-12 11-26-12
0335 Reinforcing steel basin slab section 3 20 11-9-12 11-28-12
2013 2014
l A S O N D J F M A M J Jul A S O N D J F M A M
Actual Work Critical Remaining Work Page 5 of 11 Preconstruction Draft
Remaining Work Milestone YATES CONSTRUCTION
4-11-12 Data Date7-20-12



--------------------------------------------------------------------------------

LOGO [g628109stamp173.jpg]

Activity ID Activity Name Original Duration Start Finish
0336 Pour Basin Slab section 3 1 11-29-12 11-29-12
Basin Walls Sequence 1 23 10-24-12 11-15-12
23 10-24-12 11-15-12
0337 Form basin walls section 1 20 10-24-12 11-12-12
0338 Reinforcing basin walls section 1 20 10-24-12 11-12-12
0339 Pour basin walls section 1 3 11-13-12 11-15-12
Basin Walls Sequence 2 23 11-7-12 11-29-12
23 11-7-12 11-29-12
0340 Form basin walls section 2 20 11-7-12 11-26-12
0341 Reinforcing basin walls section 2 20 11-7-12 11-26-12
0342 Pour basin walls section 2 3 11-27-12 11-29-12
Basin Walls Sequence3 23 11-30-12 12-22-12
23 11-30-12 12-22-12
0343 Form basin walls section 3 20 11-30-12 12-19-12
0344 Reinforcing basin walls section 3 20 11-30-12 12-19-12
0345 Pour basin walls section 3 3 12-20-12 12-22-12
Basin Walls Sequence 4 242 12-20-12 8-18-13
242 12-20-12 8-18-13
0377 Form basin walls section 4 20 12-20-12 1-8-13
0378 Reinforcing basin walls section 4 20 12-20-12 1-8-13
0379 Pour basin walls section 4 3 1-9-13 1-11-13
0147 Complete concrete walls/Cap/Walkways river side 150 3-22-13 8-18-13
Barge Sequence 1 67 11-7-12 1-12-13
67 11-7-12 1-12-13
0346 Bond Breaker/Layout Keel Slab 3 11-7-12 11-9-12
0349 Rebar /Embeds in Keel 24 11-10-12 12-3-12
0350 Erect precast 18 11-22-12 12-9-12
0351 Billge/Ballast Piping 10 12-4-12 12-13-12
0352 Electrical Rough in 10 12-4-12 12-13-12
0353 Rebar/Form Pillasters 18 12-6-12 12-23-12
0354 Pour Finish Keel Slab/Pilasters 5 12-24-12 12-28-12
0355 Install Metal Decking 10 12-29-12 1-7-13
0356 Rebar on Metal Deck 10 12-31-12 1-9-13
0357 Pour/Finish Deck 3 1-10-13 1-12-13
Barge Sequence 2 68 11-30-12 2-5-13
68 11-30-12 2-5-13
2013 2014
l A S O N D J F M A M J Jul A S O N D J F M A M
Actual Work Critical Remaining Work Page 6 of 11 Preconstruction Draft
Remaining Work Milestone YATES CONSTRUCTION
4-11-12 Data Date7-20-12



--------------------------------------------------------------------------------

LOGO [g628109stamp174.jpg]

Activity ID Activity Name Original Duration Start Finish
0358 Bond Breaker/Layout Keel Slab 3 11-30-12 12-2-12
0359 Rebar /Embeds in Keel 24 12-4-12 12-27-12
0360 Erect precast 18 12-16-12 1-2-13
0361 Billge/Ballast Piping 10 12-28-12 1-6-13
0362 Electrical Rough in 10 12-28-12 1-6-13
0363 Rebar/Form Pillasters 18 12-30-12 1-16-13
0364 Pour Finish Keel Slab/Pilasters 5 1-17-13 1-21-13
0365 Install Metal Decking 10 1-22-13 1-31-13
0366 Rebar on Metal Deck 10 1-24-13 2-2-13
0367 Pour/Finish Deck 3 2-3-13 2-5-13
Barge Sequence3 89 12-3-12 3-1-13
89 12-3-12 3-1-13
0347 Bond Breaker/Layout Keel Slab 3 12-3-12 12-5-12
0368 Rebar /Embeds in Keel 24 12-28-12 1-20-13
0369 Erect precast 18 1-9-13 1-26-13
0370 Billge/Ballast Piping 10 1-21-13 1-30-13
0371 Electrical Rough in 10 1-21-13 1-30-13
0372 Rebar/Form Pillasters 18 1-23-13 2-9-13
0373 Pour Finish Keel Slab/Pilasters 5 2-10-13 2-14-13
0374 Install Metal Decking 10 2-15-13 2-24-13
0375 Rebar on Metal Deck 10 2-17-13 2-26-13
0376 Pour/Finish Deck 3 2-27-13 3-1-13
CASINO 438 2-6-13 4-19-14
438 2-6-13 4-19-14
438 2-6-13 4-19-14
0241 Preliminary steel superstructure erection on Barge 25 2-6-13 3-2-13
0151 Float barges in basin 20 3-2-13 3-21-13
0152 Erect remaining barge superstructure(33% 70 3-22-13 5-30-13
complete before floating)
0153 Barge exterior cladding/finishes/roofing 90 5-9-13 8-6-13
0154 MEP rough ins 120 5-29-13 9-25-13
0157 Interior Framing 90 5-29-13 8-26-13
0172 Wiremold Floor installation/Topping slab 45 7-13-13 8-26-13
0158 Drywall 60 8-7-13 10-5-13
2013 2014
l A S O N D J F M A M J Jul A S O N D J F M A M
Actual Work Critical Remaining Work Page 7 of 11 Preconstruction Draft
Remaining Work Milestone YATES CONSTRUCTION
4-11-12 Data Date7-20-12



--------------------------------------------------------------------------------

LOGO [g628109stamp175.jpg]

Activity ID Activity Name Original Duration Start Finish
0155 Ceilings 90 8-12-13 11-9-13
0156 Kitchen Equipment 90 9-26-13 12-24-13
0159 Millwork 90 10-6-13 1-3-14
0160 Tile 60 11-20-13 1-18-14
0161 Remaining interior finishes/theming 120 12-5-13 4-3-14
0162 Carpet 30 3-5-14 4-3-14
0164 Slot Bases 30 3-20-14 4-18-14
0165 Clean/Punch 15 3-20-14 4-3-14
0166 install slots/gaming equipment/FFE 30 3-20-14 4-18-14
0167 TCO/Training/ Turnover facility 20 3-31-14 4-19-14
HOTEL 565 9-17-12 4-4-14
565 9-17-12 4-4-14
565 9-17-12 4-4-14
0168 Piling for Hotel (Basin side 1st) 48 9-17-12 11-3-12
0169 Pile caps 48 9-27-12 11-13-12
0170 Podium Deck 30 10-22-12 11-20-12
0171 Second level structure complete 30 11-6-12 12-5-12
0173 Third level structure complete 20 12-6-12 12-25-12
0174 Fourth level structure complete 20 12-26-12 1-14-13
0183 Exterior Cladding/Finishes 320 12-26-12 11-10-13
0175 Fifth level structure complete 20 1-15-13 2-3-13
0176 Sixth level structure complete 20 2-4-13 2-23-13
0177 Seventh level structure complete 20 2-24-13 3-15-13
0178 Eigth level structure complete 20 3-16-13 4-4-13
0179 Ninth level structure complete 20 4-5-13 4-24-13
0184 Interior Rough In/Finishes/Fit out 340 4-5-13 3-10-14
0180 Tenth level structure complete 20 4-25-13 5-14-13
0220 Eleventh level structure complete 20 5-15-13 6-3-13
0234 twelveth level structure complete 20 6-4-13 6-23-13
0235 Thirteenth level structure complete 20 6-24-13 7-13-13
0181 Roof structure complete 20 7-14-13 8-2-13
0182 Roofing 60 8-3-13 10-1-13
0291 VIP pool and deck 60 10-2-13 11-30-13
0185 Clean/Punch 30 2-9-14 3-10-14
0186 FFE installation 45 2-9-14 3-25-14
2013 2014
l A S O N D J F M A M J Jul A S O N D J F M A M
Actual Work Critical Remaining Work Page 8 of 11 Preconstruction Draft
Remaining Work Milestone YATES CONSTRUCTION
4-11-12 Data Date7-20-12



--------------------------------------------------------------------------------

LOGO [g628109stamp176.jpg]

Activity ID Activity Name Original Duration Start Finish
0187 TCO/Training/Turnover facility 30 3-6-14 4-4-14
ENTERTAINMENT/BOH/CENTRAL PLANT 499 10-15-12 2-25-14
499 10-15-12 2-25-14
499 10-15-12 2-25-14
0188 Site Preparation 20 10-15-12 11-3-12
0189 Piling 28 11-4-12 12-1-12
0190 Pile caps 28 11-14-12 12-11-12
0191 Slab on grade 45 11-28-12 1-11-13
0192 Structural Steel Erection 70 1-12-13 3-22-13
0194 Exterior Cladding/ Finishes 150 2-16-13 7-15-13
0196 Roofing 60 3-23-13 5-21-13
0193 Set Mechanical Equipment 20 4-17-13 5-6-13
0195 Central Plant operational 60 5-7-13 7-5-13
0197 Interior Rough In/ Finishes/Fit out 270 5-22-13 2-15-14
0198 Kitchen Equipment 60 7-21-13 9-18-13
0199 Theatrical Equipment/Lighting 90 9-19-13 12-17-13
0200 Clean/Punch 20 1-27-14 2-15-14
0201 FFE installation 30 1-27-14 2-25-14
0202 TCO/Training/ Turnover Facility 30 1-27-14 2-25-14
MAIN ENTRANCE/ LOBBY/PORTE COCHERE 475 11-4-12 2-21-14
475 11-4-12 2-21-14
475 11-4-12 2-21-14
0203 Site Preparation 20 11-4-12 11-23-12
0204 Piling 20 12-2-12 12-21-12
0205 Pile caps 20 12-12-12 12-31-12
0206 Slab on grade 30 1-12-13 2-10-13
0207 Structural Steel Erection 56 3-23-13 5-17-13
0208 Exterior Cladding/ Finishes 150 4-27-13 9-23-13
0209 Roofing 60 5-18-13 7-16-13
0210 Interior Rough In/ Finishes/Fit out 220 7-17-13 2-21-14
0211 Clean/Punch 20 2-2-14 2-21-14
0212 FFE installation 20 2-2-14 2-21-14
0213 TCO/Training/ Turnover Facility 20 2-2-14 2-21-14
PARKING GARAGE 169 11-1-13 4-18-14
169 11-1-13 4-18-14
169 11-1-13 4-18-14
2013 2014
A S O N D J F M A M J Jul A S O N D J F M A M
Actual Work Critical Remaining Work Page 9 of 11 Preconstruction Draft
Remaining Work Milestone YATES CONSTRUCTION
4-11-12 Data Date7-20-12



--------------------------------------------------------------------------------

LOGO [g628109stamp177.jpg]

Activity ID Activity Name Original Duration Start Finish
0214 Piling 30 11-1-13* 11-30-13
0215 Pile caps 30 11-11-13 12-10-13
0216 Slab on grade 30 11-25-13 12-24-13
0217 Complete Level 2 structure 30 12-25-13 1-23-14
0218 Complete level 3 structure 20 1-24-14 2-12-14
0222 Parking Garage Finishes/Fit Out 85 1-24-14 4-18-14
0219 Complete level 4 structure 20 2-13-14 3-4-14
0221 Complete roof structure 20 3-5-14 3-24-14
SUITES/COURTYARD 445 11-24-12 2-11-14
445 11-24-12 2-11-14
445 11-24-12 2-11-14
0223 Site Prep 30 11-24-12 12-23-12
0224 Foundations 30 12-24-12 1-22-13
0225 Slab on grade 45 1-13-13 2-26-13
0227 Structure erection 120 2-12-13 6-11-13
0228 Exterior Cladding/Finishes 150 3-29-13 8-25-13
0229 Interior Rough In/Finishes 120 4-28-13 8-25-13
0233 Courtyard Enclosure 90 8-26-13 11-23-13
0230 Clean/Punch 30 11-24-13 12-23-13
0231 FFE installation 30 12-24-13 1-22-14
0232 TCO/Training Turnover Facility 20 1-23-14 2-11-14
SPA/CLUBHOUSE/POOL 399 1-23-13 2-25-14
399 1-23-13 2-25-14
399 1-23-13 2-25-14
0242 Foundations 30 1-23-13 2-21-13
0243 Slab on grade 30 2-2-13 3-3-13
0244 Structure erection 90 2-22-13 5-22-13
0245 Exterior Cladding/Finishes 150 5-23-13 10-19-13
0246 Interior Rough In/Finishes 220 7-21-13 2-25-14
0250 Pool 90 9-2-13 11-30-13
0247 Clean/Punch 15 2-11-14 2-25-14
0248 FFE installation 10 2-11-14 2-20-14
0249 TCO/Training Turnover Facility 10 2-11-14 2-20-14
GOLF COURSE 535 9-30-12 3-18-14
535 9-30-12 3-18-14
535 9-30-12 3-18-14
2013 2014
A S O N D J F M A M J Jul A S O N D J F M A M
Actual Work Critical Remaining Work Page 10 of 11 Preconstruction Draft
Remaining Work Milestone YATES CONSTRUCTION
4-11-12 Data Date7-20-12



--------------------------------------------------------------------------------

LOGO [g628109stamp178.jpg]

Activity ID Activity Name Original Start Finish
Duration
0251 Initial Site Prep/Shaping 180 9-30-12 3-28-13
0252 Drainage/Irrigation/Utilities 120 1-8-13 5-7-13
0253 Final Site Shaping/Traps/Cart Paths 90 2-22-13 5-22-13
0290 Cart Barn 75 2-22-13 5-7-13
0254 Dress Out/Planting/Landscaping/ Growing Season 300 4-23-13 2-16-14
0255 Punch Out 30 2-17-14 3-18-14
SURFACE PARKING/HARDSCAPE/LANDSCAPE 182 9-24-13 3-24-14
182 9-24-13 3-24-14
182 9-24-13 3-24-14
0256 Surface Parking 150 9-24-13 2-20-14
0257 Paths/ Walkways/Hardscape 120 9-24-13 1-21-14
0258 Landscaping 120 11-25-13 3-24-14
FALCONRY TRAINING AREA 150 4-23-13 9-19-13
150 4-23-13 9-19-13
150 4-23-13 9-19-13
0259 Falconry Amenities/Buildings 90 4-23-13 7-21-13
0260 landscaping 60 7-22-13 9-19-13
2013 2014
l A S O N D J F M A M J Jul A S O N D J F M A M
Actual Work Critical Remaining Work Page 11 of 11 Preconstruction Draft
Remaining Work Milestone YATES CONSTRUCTION
4-11-12 Data Date7-20-12



--------------------------------------------------------------------------------

LOGO [g628109stamp179.jpg]

Exhibit C
Staff – Construction Phase
Ameristar
Ameristar
Executive Committee
Principal-In-Charge
Chairman
President/CEO
Vice President—Safety
Chief Scheduler
Cost Control/Accounting
Chief Estimator Preconstruction Director
Building Envelope/ Moisture Control Specialist
Director of Environmental Controls & Quality Control
Safety Professional—Onsite
Lead Scheduler—Onsite
Project Controls/Acct.- Onsite
Lead Estimator—Onsite
Small Business Liaison
Diversity Program Coordinator Project Executive General Superintendent
Team 1 Site/Basin/Golf Course
Team 2 Casino/Lowrise
Team 3 Parking Garage
Team 4 Hotel/Suites/Spa
Project Manager Site/Basin Superintendent Golf Course Superintendent
Project Manager Superintendent Team 2 Support Staff
Superintendent Team 3 Support Staff
Project Manager Hotel Superintendent Suites/Villas Superintendent
MEP Coordinator
Purchasing FF&E Manager
Team 1 Support Staff
Team 4 Support Staff
YATES CONSTRUCTION



--------------------------------------------------------------------------------

RATES FOR MOJITO CASINO

 

DESCRIPTION

   Monthly Rental Rate  

STANDARD CRAWLER DOZER

  

CAT D3C

   $ 2,100.00   

CAT D4H

   $ 2,500.00   

CAT D5C

   $ 3,000.00   

CAT D6N

   $ 4,500.00   

CAT D6R

   $ 5,000.00   

LGP CRAWLER DOZER

  

CAT D3CLGP

   $ 2,400.00   

CAT D4HLGP

   $ 3,000.00   

CAT D5CLGP

   $ 3,500.00   

CAT D6N LGP

   $ 4,500.00   

CAT D6HLGP

   $ 5,000.00   

CAT D6RLGP

   $ 7,000.00   

KOMATSU D21P

   $ 2,100.00   

BACKHOE

  

CAT 416E 4X4 EXTENDAHOE

   $ 2,100.00   

EXCAVATORS

  

CAT 315L

   $ 3,200.00   

CAT 320

   $ 3,500.00   

CAT 325

   $ 3,800.00   

CAT 330

   $ 4,100.00   

KOMATSU PC 220

   $ 5,500.00   

KOMATSU PC60

   $ 2,500.00   

KOMATSU PC120

   $ 3,500.00   

KOMATSU PC300

   $ 7,000.00   

KOMATSU PC400

   $ 9,500.00   

OFF ROAD TRUCKS

  

CAT 735

   $ 8,500.00   

LOADERS

  

CAT IT18

   $ 2,000.00   

CAT IT28

   $ 2,500.00   

CAT 966F

   $ 3,800.00   

CAT 930 CRAWLER LOADER

   $ 2,800.00   

CAT 950 G

   $ 3,200.00   

COMPACTORS

  

CAT CP433

   $ 2,800.00   

CAT CP563

   $ 3,600.00   

CAT CS563

   $ 3,000.00   

CAT 815F

   $ 8,000.00   

MOTORGRADERS

  

CAT 12G

   $ 3,000.00   

CAT 140G

   $ 3,500.00   

CAT 14G

   $ 4,500.00   



--------------------------------------------------------------------------------

RATES FOR MOJITO CASINO

 

BROCE BROOM

  

RJ350 BROCE

   $ 1,500.00   

CRANES

  

LINKBELT 8028

   $ 6,800.00   

GROVE RT528C

   $ 5,800.00   

AMERICAN 5299 50 TON

   $ 10,000.00   

AMERICAN 7260 100 TON

   $ 16,000.00   

PEINER SK415 TOWER CRAND

   $ 9,800.00   

LIFT TRUCKS

  

6036 SKYTRAK

   $ 1,800.00   

10054 SKYTRAK

   $ 3,200.00   

CAT TH63

   $ 1,800.00   

CAT TH83

   $ 2,300.00   

CAT TH460B

   $ 3,200.00   

MANLIFTS

  

JLG 60’

   $ 2,200.00   

JLG 80H

   $ 3,500.00   

JLG 110H

   $ 6,000.00   

SKID STEER

  

BOBCAT 743

   $ 1,500.00   

BOBCAT 853

   $ 2,000.00   

TRUCKS

  

PICKUPS

   $ 400.00   

DUMPTRUCK 10-13YDS

   $ 3,000.00   

DUMPTRUCK TRI AXLE

   $ 3,500.00   

LIGHT TOWERS

   $ 750.00   

GENERATORS

  

5500 W GASOLINE

   $ 450.00   

6000 W GASOLINE

   $ 650.00   

WELDER

  

350 AMP

   $ 500.00   

AIR COMPRESSOR

  

185CFM

   $ 650.00   

ATVS

  

SMALL 2 PASSENGER ATV

   $ 550.00   



--------------------------------------------------------------------------------

Exhibit E

Ameristar

As Bid/Budget Comparison

 

     TOTAL OVER/UNDER TO DATE       $ —        
(neg # is over budget, pos # is under budget)

Bid Package

   Budget Amount      Award Amount      Over/Under Budget      Subcontractor   
Design Compliant with S3PSA    Notes    $ —         $ —         $ —           
      $ —         $ —         $ —                  $ —         $ —         $ —  
                     $ —                        $ —                        $ —  
                     $ —                        $ —                        $ —  
                     $ —                        $ —                        $ —  
                     $ —                        $ —                        $ —  
                     $ —                        $ —                        $ —  
                     $ —                        $ —                        $ —  
                     $ —                        $ —                        $ —  
                     $ —                        $ —                        $ —  
                     $ —                        $ —                        $ —  
                     $ —              



--------------------------------------------------------------------------------

Exhibit E

Ameristar

 

Construction Contingency

   $ 12,000,000.00            Owner Contingency       $ 1,000,000.00      

Explanation

   Amount      Remaining Balance      Explanation      Amount     
Remaining Balance      $ —         $ —            $ —         $ —         $ —  
      $ —            $ —         $ —         $ —         $ —            $ —     
   $ —         $ —         $ —            $ —         $ —         $ —         $
—            $ —         $ —         $ —         $ —            $ —         $
—         $ —         $ —            $ —         $ —     



--------------------------------------------------------------------------------

MOJITO POINTE         Date: 9/23/2011 GMP Estimate   Exhibit F  

 

 

Scheme 30 Rev

                                                  Total Core
&
Shell Unit     Total Core &
Shell
Budget     Total
Finishes Unit     Total
Finishes
Allowance     Total Mech
Unit     Total
Mech/
Plumb/
Sprinkler
Budget     Total
Elec
Unit     Total
Electrical
Budget     Total
Equip Unit     Total
Equipment
Budget
Inclds Install
Own Fur &
Contr Fur     Total
FF&
E
Unit     Total
Install
of
Own
Fur
FF&E
Budget     Total
Project
Unit     Total
Project
Budget   1   CASINO                                   1st Floor                
                1.1   CASINO     46,952      SF   $ 59.40      $ 2,788,948.80   
  $ 133.58      $ 6,271,613.40      $ 92.83      $ 4,358,554.16      $ 60.00   
  $ 2,817,120.00      $ —        $ —          $ —        $ 345.81      $
16,236,236.36    1.2   ASIAN PIT     3,785      SF   $ 59.40      $ 224,829.00
     $ 142.35      $ 538,794.75      $ 92.83      $ 351,361.55      $ 60.00     
$ 227,100.00      $ 15.00      $ 56,775.00        $ —        $ 369.58      $
1,398,860.30    1.3   HI-LIMIT     7,224      SF   $ 59.40      $ 429,105.60   
  $ 161.85      $ 1,169,204.40      $ 92.83      $ 670,603.92      $ 60.00     
$ 433,440.00      $ 15.00      $ 108,360.00        $ —        $ 389.08      $
2,810,713.92    1.4   PLAYER’S CLUB     615      SF   $ 59.40      $ 36,531.00
     $ 92.63      $ 56,964.38      $ 92.83      $ 57,090.45      $ 60.00      $
36,900.00      $ —        $ —          $ —        $ 304.86      $ 187,485.83   
1.5   CASHIER’S CAGE & COUNT     2,739      SF   $ 59.40      $ 162,696.60     
$ 75.08      $ 205,630.43      $ 92.83      $ 254,261.37      $ 60.00      $
164,340.00      $ 10.00      $ 27,390.00      $ 0.75      $ 2,054.25      $
298.06      $ 816,372.65    1.6   IRISH PUB     1,190      SF   $ 59.40      $
70,686.00      $ 202.80      $ 241,332.00      $ 92.83      $ 110,467.70      $
60.00      $ 71,400.00      $ 50.00      $ 59,500.00        $ —        $ 465.03
     $ 553,385.70    1.7   BAR BACK-UP     236      SF   $ 59.40      $
14,018.40      $ 19.99      $ 4,718.20      $ 92.83      $ 21,907.88      $
60.00      $ 14,160.00      $ —        $ —          $ —        $ 232.22      $
54,804.48    1.8   ATRIUM BAR-LOUNGE     3,000      SF   $ 59.40      $
178,200.00      $ 183.30      $ 549,900.00      $ 92.83      $ 278,490.00      $
60.00      $ 180,000.00      $ 35.00      $ 105,000.00        $ —        $
430.53      $ 1,291,590.00    1.9   DRESSING ROOM     125      SF   $ 59.40     
$ 7,425.00      $ 44.36      $ 5,545.31      $ 92.83      $ 11,603.75      $
60.00      $ 7,500.00      $ —        $ —          $ —        $ 256.59      $
32,074.06    1.10   PUB BACK-UP     223      SF   $ 59.40      $ 13,246.20     
$ 22.43      $ 5,000.78      $ 92.83      $ 20,701.09      $ 60.00      $
13,380.00      $ —        $ —          $ —        $ 234.66      $ 52,328.07   
1.11   EVS     0      SF   $ 59.40      $ —        $ 21.94      $ —        $
92.83      $ —        $ 60.00      $ —        $ —        $ —          $ —       
  #DIV/0!      $ —      1.12   SERVICE BARS     1,626      SF   $ 59.40      $
96,584.40      $ 42.41      $ 68,962.73      $ 92.83      $ 150,941.58      $
60.00      $ 97,560.00      $ 230.00      $ 373,980.00        $ —        $
484.64      $ 788,028.71    1.13   OFFICE     213      SF   $ 59.40      $
12,652.20      $ 25.35      $ 5,399.55      $ 92.83      $ 19,772.79      $
60.00      $ 12,780.00      $ —        $ —        $ 1.00      $ 213.00      $
238.58      $ 50,817.54    1.14   INFORMATION CENTER     255      SF   $ 59.40
     $ 15,147.00      $ 35.59      $ 9,074.81      $ 92.83      $ 23,671.65     
$ 60.00      $ 15,300.00      $ —        $ —          $ —        $ 247.82      $
63,193.46    1.15   TOILETS     1,991      SF   $ 59.40      $ 118,265.40      $
125.78      $ 250,418.03      $ 92.83      $ 184,824.53      $ 60.00      $
119,460.00      $ —        $ —          $ —        $ 338.01      $ 672,967.96   
1.16   PADDLEWHEEL     1,141      SF   $ 59.40      $ 67,775.40      $ 27.79   
  $ 31,705.54      $ 92.83      $ 105,919.03      $ 60.00      $ 68,460.00     
$ —        $ —          $ —          $ 273,859.97    1.17   ELEC, DATA, &
STORAGE     1,673      SF   $ 59.40      $ 99,376.20      $ 21.84      $
36,546.48      $ 92.83      $ 155,304.59      $ 60.00      $ 100,380.00      $
—        $ —          $ —        $ 234.07      $ 391,607.27    1.18   PANTRY &
STORAGE     217      SF   $ 59.40      $ 12,889.80      $ 28.76      $ 6,241.46
     $ 92.83      $ 20,144.11      $ 60.00      $ 13,020.00      $ 15.00      $
3,255.00        $ —        $ 255.99      $ 55,550.37    1.19   ELEVATORS     4
     STPS   $ —        $ —          $ —          $ —          $ —        $
57,084.00      $ 228,336.00        $ —          $ 228,336.00    1.20   Curved
Escalator Allowance - **Changed to Straight Escalators     2      EA   $ —     
  $ —          $ —          $ —          $ —        $ 310,000.00      $
620,000.00        $ —          $ 620,000.00      TOTAL 1ST FLOOR     73,205     
SF     $ 4,348,377.00        $ 9,457,052.23        $ 6,795,620.15        $
4,392,300.00        $ 1,582,596.00        $ 2,267.25      $ 363.07      $
26,578,212.63      2ND FLOOR                                 1.21   BUFFET CAFÉ
(INC SURVERY)     12,245      SF   $ 73.38      $ 898,538.10      $ 147.23     
$ 1,802,770.13      $ 38.33      $ 469,350.85      $ 32.50      $ 397,962.50   
  $ 90.00      $ 1,102,050.00        $ —        $ 381.44      $ 4,670,671.58   
1.22   QUE     1,503      SF   $ 73.38      $ 110,290.14      $ 147.23      $
221,279.18      $ 38.33      $ 57,609.99      $ 32.50      $ 48,847.50      $
—        $ —          $ —        $ 291.44      $ 438,026.81    1.23   VERANDA  
  1,385      SF   $ 73.38      $ 101,631.30      $ 63.38      $ 87,774.38      $
38.33      $ 53,087.05      $ 32.50      $ 45,012.50      $ —        $ —       
  $ —        $ 207.59      $ 287,505.23    1.24   MOJITO CLUB     5,645      SF
  $ 73.38      $ 414,230.10      $ 88.73      $ 500,852.63      $ 38.33      $
216,372.85      $ 32.50      $ 183,462.50      $ 15.00      $ 84,675.00        $
—        $ 247.94      $ 1,399,593.08    1.25   MOJITO CLUB BAR B/U     196     
SF   $ 73.38      $ 14,382.48      $ 27.79      $ 5,446.35      $ 38.33      $
7,512.68      $ 32.50      $ 6,370.00      $ —        $ —          $ —        $
172.00      $ 33,711.51    1.26   MOJITO CLUB TOILETS     466      SF   $ 73.38
     $ 34,195.08      $ 125.78      $ 58,611.15      $ 38.33      $ 17,861.78   
  $ 32.50      $ 15,145.00      $ —        $ —          $ —        $ 269.99     
$ 125,813.01    1.27   VERANDA     1,430      SF   $ 73.38      $ 104,933.40   
  $ 64.35      $ 92,020.50      $ 38.33      $ 54,811.90      $ 32.50      $
46,475.00      $ —        $ —          $ —        $ 208.56      $ 298,240.80   
1.28   VIP BUFFET     2,133      SF   $ 73.38      $ 156,519.54      $ 193.05   
  $ 411,775.65      $ 38.33      $ 81,757.89      $ 32.50      $ 69,322.50     
$ 30.00      $ 63,990.00        $ —        $ 367.26      $ 783,365.58    1.29  
OPENING OVER ATRIUM BAR BELOW     2,798      SF   $ 73.38      $ 205,317.24     
$ —        $ —        $ 38.33      $ 107,247.34      $ 32.50      $ 90,935.00   
  $ —        $ —          $ —        $ 144.21      $ 403,499.58    1.30  
CIRCULATION     2,887      SF   $ 73.38      $ 211,848.06      $ 99.45      $
287,112.15      $ 38.33      $ 110,658.71      $ 32.50      $ 93,827.50      $
—        $ —          $ —        $ 243.66      $ 703,446.42    1.31   DINING
TOILETS     1,409      SF   $ 73.38      $ 103,392.42      $ 125.78      $
177,216.98      $ 38.33      $ 54,006.97      $ 32.50      $ 45,792.50      $
—        $ —          $ —        $ 269.99      $ 380,408.87    1.32   BANQUET
HALL     8,366      SF   $ 73.38      $ 613,897.08      $ 111.15      $
929,880.90      $ 38.33      $ 320,668.78      $ 32.50      $ 271,895.00      $
15.00      $ 125,490.00        $ —        $ 270.36      $ 2,261,831.76    1.33  
CONVENTION STORAGE     3,180      SF   $ 73.38      $ 233,348.40      $ 29.74   
  $ 94,565.25      $ 38.33      $ 121,889.40      $ 32.50      $ 103,350.00     
$ —        $ —        $ 1.00      $ 3,180.00      $ 174.95      $ 556,333.05   
1.34   CONVENTION TOILETS     1,866      SF   $ 73.38      $ 136,927.08      $
125.78      $ 234,696.15      $ 38.33      $ 71,523.78      $ 32.50      $
60,645.00      $ —        $ —          $ —        $ 269.99      $ 503,792.01   
1.35   MAIN KITCHEN     6,100      SF   $ 73.38      $ 447,618.00      $ 35.10
     $ 214,110.00      $ 38.33      $ 233,813.00      $ 32.50      $ 198,250.00
     $ 232.00      $ 1,415,200.00        $ —        $ 411.31      $ 2,508,991.00
   1.36   BEVERAGE PANTRY     730      SF   $ 73.38      $ 53,567.40      $
34.61      $ 25,267.13      $ 38.33      $ 27,980.90      $ 32.50      $
23,725.00      $ 5.00      $ 3,650.00        $ —        $ 183.82      $
134,190.43    1.37   MOJITO CLUB PANTRY     274      SF   $ 73.38      $
20,106.12      $ 35.10      $ 9,617.40      $ 38.33      $ 10,502.42      $
32.50      $ 8,905.00      $ 5.00      $ 1,370.00        $ —        $ 184.31   
  $ 50,500.94    1.38   STAFF DINING     3,546      SF   $ 73.38      $
260,205.48      $ 39.98      $ 141,751.35      $ 38.33      $ 135,918.18      $
32.50      $ 115,245.00      $ 78.00      $ 276,588.00        $ —        $
262.19      $ 929,708.01    1.39   STAFF TOILETS     1,286      SF   $ 73.38   
  $ 94,366.68      $ 78.00      $ 100,308.00      $ 38.33      $ 49,292.38     
$ 32.50      $ 41,795.00      $ —        $ —        $ 1.00      $ 1,286.00     
$ 223.21      $ 287,048.06    1.40   TRAINING     1,516      SF   $ 73.38      $
111,244.08      $ 39.49      $ 59,863.05      $ 38.33      $ 58,108.28      $
32.50      $ 49,270.00      $ —        $ —          $ —        $ 183.70      $
278,485.41    1.41   DATA     271      SF   $ 73.38      $ 19,885.98      $
29.25      $ 7,926.75      $ 38.33      $ 10,387.43      $ 32.50      $ 8,807.50
     $ —        $ —        $ 1.00      $ 271.00      $ 174.46      $ 47,278.66
   1.42   SURVEILLANCE     1,731      SF   $ 73.38      $ 127,020.78      $
29.25      $ 50,631.75      $ 38.33      $ 66,349.23      $ 32.50      $
56,257.50      $ —        $ —        $ 1.00      $ 1,731.00      $ 174.46      $
301,990.26    1.43   COUNT     1,185      SF   $ 73.38      $ 86,955.30      $
51.19      $ 60,657.19      $ 38.33      $ 45,421.05      $ 32.50      $
38,512.50      $ —        $ —          $ —        $ 195.40      $ 231,546.04   
1.44   A/V     648      SF   $ 73.38      $ 47,550.24      $ 24.38      $
15,795.00      $ 38.33      $ 24,837.84      $ 32.50      $ 21,060.00      $ —  
     $ —        $ 1.00      $ 648.00      $ 169.59      $ 109,891.08    1.45  
MIS     1,393      SF   $ 73.38      $ 102,218.34      $ 24.38      $ 33,954.38
     $ 38.33      $ 53,393.69      $ 32.50      $ 45,272.50      $ —        $
—        $ 1.00      $ 1,393.00      $ 169.59      $ 236,231.91    1.46  
ELECTRICAL     437      SF   $ 73.38      $ 32,067.06      $ 21.45      $
9,373.65      $ 38.33      $ 16,750.21      $ 32.50      $ 14,202.50      $ —  
     $ —        $ 1.00      $ 437.00      $ 166.66      $ 72,830.42    1.47  
EVS     247      SF   $ 73.38      $ 18,124.86      $ 22.43      $ 5,538.98     
$ 38.33      $ 9,467.51      $ 32.50      $ 8,027.50      $ —        $ —       
$ 1.00      $ 247.00      $ 167.64      $ 41,405.85    1.48   BUSINESS CENTER  
  470      SF   $ 56.58      $ 26,592.60      $ 35.10      $ 16,497.00      $
31.19      $ 14,659.30      $ 32.50      $ 15,275.00      $ —        $ —       
$ 1.00      $ 470.00      $ 156.37      $ 73,493.90    1.49   B-O-H MISC. &
CIRCULATION     7,862      SF   $ 73.38      $ 576,913.56      $ 36.56      $
287,454.38      $ 38.33      $ 301,350.46      $ 32.50      $ 255,515.00      $
—        $ —          $ —        $ 180.77      $ 1,421,233.40      Total 2nd
Floor     73,205      SF     $ 5,363,886.90        $ 5,942,747.36        $
2,802,591.85        $ 2,379,162.50        $ 3,073,013.00        $ 9,663.00     
$ 267.35      $ 19,571,064.61      Grand Lobby/Retail/Restaurants              
                  1.50   GRAND LOBBY (includes Bell & Concierge)     5,373     
SF   $ 56.58      $ 304,004.34      $ 134.55      $ 722,937.15      $ 31.19     
$ 167,583.87      $ 32.50      $ 174,622.50        $ —          $ —        $
254.82      $ 1,369,147.86    1.51   REGISTRATION     1,045      SF   $ 56.58   
  $ 59,126.10      $ 153.08      $ 159,963.38      $ 31.19      $ 32,593.55     
$ 32.50      $ 33,962.50      $ 15.00      $ 15,675.00        $ —        $
288.35      $ 301,320.53    1.52   COFFEE SHOP     505      SF   $ 56.58      $
28,572.90      $ 105.30      $ 53,176.50      $ 31.19      $ 15,750.95      $
32.50      $ 16,412.50      $ 85.00      $ 42,925.00        $ —        $ 310.57
     $ 156,837.85    1.53   COFFEE SHOP STORAGE     167      SF   $ 56.58      $
9,448.86      $ 25.84      $ 4,314.86      $ 31.19      $ 5,208.73      $ 32.50
     $ 5,427.50      $ —        $ —          $ —        $ 146.11      $
24,399.95    1.54   LOBBY BAR     849      SF   $ 56.58      $ 48,036.42      $
105.30      $ 89,399.70      $ 31.19      $ 26,480.31      $ 32.50      $
27,592.50      $ 85.00      $ 72,165.00        $ —        $ 310.57      $
263,673.93    1.55   LOBBY BAR BACK UP     325      SF   $ 56.58      $
18,388.50      $ 23.89      $ 7,763.44      $ 31.19      $ 10,136.75      $
32.50      $ 10,562.50      $ —        $ —          $ —        $ 144.16      $
46,851.19    1.56   IRISH PUB     2,347      SF   $ 56.58      $ 132,793.26     
$ 169.65      $ 398,168.55      $ 31.19      $ 73,202.93      $ 32.50      $
76,277.50      $ 50.00      $ 117,350.00        $ —        $ 339.92      $
797,792.24    1.57   IRISH PUB KITCHEN     421      SF   $ 56.58      $
23,820.18      $ 32.18      $ 13,545.68      $ 31.19      $ 13,130.99      $
32.50      $ 13,682.50      $ 300.00      $ 126,300.00        $ —        $
452.45      $ 190,479.35    1.58   IRISH PUB BACK UP     341      SF   $ 56.58
     $ 19,293.78      $ 23.89      $ 8,145.64      $ 31.19      $ 10,635.79     
$ 32.50      $ 11,082.50      $ —        $ —          $ —        $ 144.16      $
49,157.71    1.59   RETAIL     2,738      SF   $ 56.58      $ 154,916.04      $
108.47      $ 296,987.44      $ 31.19      $ 85,398.22      $ 32.50      $
88,985.00      $ —        $ —        $ 0.25      $ 684.50      $ 228.99      $
626,971.20    1.60   BAGGAGE ROOM     877      SF   $ 56.58      $ 49,620.66   
  $ 23.89      $ 20,949.34      $ 31.19      $ 27,353.63      $ 32.50      $
28,502.50      $ —        $ —          $ —        $ 144.16      $ 126,426.13   
1.61   PROMENADE     17,481      SF   $ 56.58      $ 989,074.98      $ 119.93   
  $ 2,096,408.93      $ 31.19      $ 545,232.39      $ 32.50      $ 568,132.50
     $ —        $ —          $ —        $ 240.20      $ 4,198,848.80    1.62  
PUBLIC ENTRIES & VESTIBULES     2,745      SF   $ 56.58      $ 155,312.10      $
147.23      $ 404,132.63      $ 31.19      $ 85,616.55      $ 32.50      $
89,212.50      $ —        $ —          $ —        $ 267.50      $ 734,273.78   
1.63   PUBLIC TOILETS     4,024      SF   $ 56.58      $ 227,677.92      $
116.03      $ 466,884.60      $ 31.19      $ 125,508.56      $ 32.50      $
130,780.00      $ —        $ —        $ 1.00      $ 4,024.00      $ 237.30     
$ 954,875.08    1.64   POOL TOILETS     259      SF   $ 56.58      $ 14,654.22
     $ 62.40      $ 16,161.60      $ 31.19      $ 8,078.21      $ 32.50      $
8,417.50      $ —        $ —        $ 1.00      $ 259.00      $ 183.67      $
47,570.53    1.65   NOODLES     1,759      SF   $ 56.58      $ 99,524.22      $
92.63      $ 162,927.38      $ 31.19      $ 54,863.21      $ 32.50      $
57,167.50      $ —        $ —        $ 0.25      $ 439.75      $ 213.15      $
374,922.06    1.66   NOODLES KITCHEN     974      SF   $ 56.58      $ 55,108.92
     $ 31.20      $ 30,388.80      $ 31.19      $ 30,379.06      $ 32.50      $
31,655.00      $ 355.00      $ 345,770.00        $ —        $ 506.47      $
493,301.78    1.67   24/7 BISTRO     4,527      SF   $ 56.58      $ 256,137.66
     $ 114.08      $ 516,417.53      $ 31.19      $ 141,197.13      $ 32.50     
$ 147,127.50      $ —        $ —          $ —        $ 234.35      $
1,060,879.82    1.68   24/7 KITCHEN     4,016      SF   $ 56.58      $
227,225.28      $ 32.18      $ 129,214.80      $ 31.19      $ 125,259.04      $
32.50      $ 130,520.00      $ 305.00      $ 1,224,880.00        $ —        $
457.45      $ 1,837,099.12    1.69   LINEN & JANITOR     503      SF   $ 56.58
     $ 28,459.74      $ 23.89      $ 12,015.41      $ 31.19      $ 15,688.57   
  $ 32.50      $ 16,347.50      $ —        $ —          $ —        $ 144.16     
$ 72,511.22    1.70   SUPPORT     2,335      SF   $ 56.58      $ 132,114.30     
$ 23.89      $ 55,777.31      $ 31.19      $ 72,828.65      $ 32.50      $
75,887.50      $ —        $ —          $ —        $ 144.16      $ 336,607.76   
1.71   24/7 BAR     773      SF   $ 56.58      $ 43,736.34      $ 107.25      $
82,904.25      $ 31.19      $ 24,109.87      $ 32.50      $ 25,122.50      $
70.00      $ 54,110.00        $ —        $ 297.52      $ 229,982.96    1.72  
24/7 BAR BACK UP     167      SF   $ 56.58      $ 9,448.86      $ 23.89      $
3,989.21      $ 31.19      $ 5,208.73      $ 32.50      $ 5,427.50      $ —     
  $ —          $ —        $ 144.16      $ 24,074.30    1.73   CASINO SERVICE BAR
    856      SF   $ 56.58      $ 48,432.48      $ 42.90      $ 36,722.40      $
31.19      $ 26,698.64      $ 32.50      $ 27,820.00      $ 230.00      $
196,880.00        $ —        $ 393.17      $ 336,553.52    1.74   PATIO DINING
ROOM     402      SF   $ 56.58      $ 22,745.16      $ 34.13      $ 13,718.25   
  $ 31.19      $ 12,538.38      $ 32.50      $ 13,065.00      $ —        $ —  
       $ —        $ 154.40      $ 62,066.79    1.75   SNAKE RIVER GRILL DINING  
  5,359      SF   $ 56.58      $ 303,212.22      $ 108.23      $ 579,977.78     
$ 31.19      $ 167,147.21      $ 32.50      $ 174,167.50      $ —        $ —  
       $ —        $ 228.50      $ 1,224,504.71    1.76   SNAKE RIVER GRILL
KITCHEN     2,115      SF   $ 56.58      $ 119,666.70      $ 31.20      $
65,988.00      $ 31.19      $ 65,966.85      $ 32.50      $ 68,737.50      $
225.00      $ 475,875.00        $ —        $ 376.47      $ 796,234.05    1.77  
SLOT TECH     1,096      SF   $ 56.58      $ 62,011.68      $ 24.86      $
27,249.30      $ 31.19      $ 34,184.24      $ 32.50      $ 35,620.00      $ —  
     $ —          $ —        $ 145.13      $ 159,065.22   



--------------------------------------------------------------------------------

MOJITO POINTE

    Date: 9/23/2011   Exhibit F   GMP Estimate    

 

  Scheme 30 Rev                                                   Total Core
&
Shell Unit     Total Core &
Shell
Budget     Total
Finishes Unit     Total Finishes
Allowance     Total Mech
Unit     Total
Mech/Plumb/
Sprinkler
Budget     Total
Elec Unit     Total
Electrical
Budget     Total
Equip
Unit     Total
Equipment
Budget
Inclds Install
Own Fur &
Contr Fur     Total
FF& E
Unit     Total Install
of Own Fur
FF& E
Budget     Total
Project
Unit     Total
Project
Budget   1.78   SHOWROOM KITCHEN     2,309      SF   $ 56.58      $ 130,643.22
     $ 30.23      $ 69,789.53      $ 31.19      $ 72,017.71      $ 32.50      $
75,042.50      $ 210.00      $ 484,890.00        $ —        $ 360.50      $
832,382.96    1.79   SECURITY     1,553      SF   $ 56.58      $ 87,868.74     
$ 23.40      $ 36,340.20      $ 31.19      $ 48,438.07      $ 32.50      $
50,472.50      $ —        $ —          $ —        $ 143.67      $ 223,119.51   
1.80   FCC     304      SF   $ 56.58      $ 17,200.32      $ 23.40      $
7,113.60      $ 31.19      $ 9,481.76      $ 32.50      $ 9,880.00      $ —     
  $ —          $ —        $ 143.67      $ 43,675.68    1.81   CARDS & DICE    
129      SF   $ 56.58      $ 7,298.82      $ 21.45      $ 2,767.05      $ 31.19
     $ 4,023.51      $ 32.50      $ 4,192.50      $ —        $ —        $ 1.00
     $ 129.00      $ 142.72      $ 18,410.88    1.82   STATE POLICE     960     
SF   $ 56.58      $ 54,316.80      $ 23.40      $ 22,464.00      $ 31.19      $
29,942.40      $ 32.50      $ 31,200.00      $ —        $ —          $ —       
$ 143.67      $ 137,923.20    1.83   STAFF TOILETS     1,330      SF   $ 56.58
     $ 75,251.40      $ 51.68      $ 68,727.75      $ 31.19      $ 41,482.70   
  $ 32.50      $ 43,225.00      $ —        $ —          $ —        $ 171.95     
$ 228,686.85    1.84   RETAIL STORAGE     332      SF   $ 56.58      $ 18,784.56
     $ 27.79      $ 9,225.45      $ 31.19      $ 10,355.08      $ 32.50      $
10,790.00      $ —        $ —          $ —        $ 148.06      $ 49,155.09   
1.85   HIRING     1,036      SF   $ 56.58      $ 58,616.88      $ 23.40      $
24,242.40      $ 31.19      $ 32,312.84      $ 32.50      $ 33,670.00      $ —  
     $ —          $ —        $ 143.67      $ 148,842.12    1.86   MAIL     426
     SF   $ 56.58      $ 24,103.08      $ 24.86      $ 10,591.43      $ 31.19   
  $ 13,286.94      $ 32.50      $ 13,845.00      $ —        $ —          $ —  
     $ 145.13      $ 61,826.45    1.87   DATA     713      SF   $ 56.58      $
40,341.54      $ 23.40      $ 16,684.20      $ 31.19      $ 22,238.47      $
32.50      $ 23,172.50      $ —        $ —          $ —        $ 143.67      $
102,436.71    1.88   ELEVATORS     8      STPS   $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ 57,084.00      $
456,672.00        $ —          $ 456,672.00    1.89   ESCALATORS     2      EACH
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ 145,000.00      $ 290,000.00        $ —          $ 290,000.00    1.90
  B-O-H MISC. & CIRCULATION     15,170      SF   $ 56.58      $ 858,318.60     
$ 42.66      $ 647,095.31      $ 31.19      $ 473,152.30      $ 32.50      $
493,025.00      $ —        $ —        $ 1.00      $ 15,170.00      $ 163.93     
$ 2,486,761.21      2nd Floor                                 1.91   BUSINESS
CENTER - MOVED TO CASINO 2ND FLOOR     SF   $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —          #DIV/0!      $ —      1.92   MEETING ROOMS     3,424      SF  
$ 56.58      $ 193,729.92      $ 53.63      $ 183,612.00      $ 31.19      $
106,794.56      $ 32.50      $ 111,280.00      $ —        $ —        $ 1.00     
$ 3,424.00      $ 174.90      $ 598,840.48    1.93   OPENING TO GRAND LOBBY
BELOW     0      SF   $ 56.58      $ —        $ —        $ —        $ 31.19     
$ —        $ 32.50      $ —        $ —        $ —          $ —          #DIV/0!
     $ —      1.94   REGISTRATION     164      SF   $ 56.58      $ 9,279.12     
$ 111.15      $ 18,228.60      $ 31.19      $ 5,115.16      $ 32.50      $
5,330.00      $ —        $ —        $ 1.00      $ 164.00      $ 232.42      $
38,116.88    1.95   CONVENTION SALES     1,057      SF   $ 56.58      $
59,805.06      $ 26.33      $ 27,825.53      $ 31.19      $ 32,967.83      $
32.50      $ 34,352.50      $ —        $ —        $ 1.00      $ 1,057.00      $
147.60      $ 156,007.92    1.96   PANTRY     328      SF   $ 56.58      $
18,558.24      $ 28.28      $ 9,274.20      $ 31.19      $ 10,230.32      $
32.50      $ 10,660.00      $ 150.00      $ 49,200.00        $ —        $ 298.55
     $ 97,922.76    1.97   PRE-FUNCTION & PUBLIC CIRCULATION     8,772      SF  
$ 56.58      $ 496,319.76      $ 81.90      $ 718,426.80      $ 31.19      $
273,598.68      $ 32.50      $ 285,090.00      $ —        $ —        $ 1.00     
$ 8,772.00      $ 203.17      $ 1,782,207.24    1.98   OFFICES     10,863     
SF   $ 56.58      $ 614,628.54      $ 22.43      $ 243,602.78      $ 31.19     
$ 338,816.97      $ 32.50      $ 353,047.50      $ —        $ —          $ —  
     $ 142.70      $ 1,550,095.79    1.99   SHOWROOM OFFICES     2,066      SF  
$ 56.58      $ 116,894.28      $ 22.43      $ 46,330.05      $ 31.19      $
64,438.54      $ 32.50      $ 67,145.00      $ —        $ —          $ —       
$ 142.70      $ 294,807.87    1.100   LAUNDRY     4,739      SF   $ 56.58      $
268,132.62      $ 23.40      $ 110,892.60      $ 31.19      $ 147,809.41      $
32.50      $ 154,017.50      $ 133.40      $ 632,182.60        $ —        $
277.07      $ 1,313,034.73    1.101   HOUSEKEEPING     2,258      SF   $ 56.58
     $ 127,757.64      $ 22.43      $ 50,635.65      $ 31.19      $ 70,427.02   
  $ 32.50      $ 73,385.00      $ —        $ —          $ —        $ 142.70     
$ 322,205.31    1.102   TRASH     673      SF   $ 56.58      $ 38,078.34      $
19.60      $ 13,189.12      $ 31.19      $ 20,990.87      $ 32.50      $
21,872.50      $ —        $ —          $ —        $ 139.87      $ 94,130.83   
1.103   UNIFORMS, CHANGE & TOILETS     4,055      SF   $ 56.58      $ 229,431.90
     $ 24.38      $ 98,840.63      $ 31.19      $ 126,475.45      $ 32.50      $
131,787.50      $ —        $ —          $ —        $ 144.65      $ 586,535.48   
1.104   HUMAN RESOURCES & TRAINING     4,306      SF   $ 56.58      $ 243,633.48
     $ 22.43      $ 96,562.05      $ 31.19      $ 134,304.14      $ 32.50      $
139,945.00      $ —        $ —          $ —        $ 142.70      $ 614,444.67   
1.105   STAFF TOILETS     0      SF   $ 56.58      $ —        $ 53.63      $ —  
     $ 31.19      $ —        $ 32.50      $ —        $ —        $ —          $
—          #DIV/0!      $ —      1.106   SUPPORT     227      SF   $ 56.58     
$ 12,843.66      $ 22.43      $ 5,090.48      $ 31.19      $ 7,080.13      $
32.50      $ 7,377.50      $ —        $ —          $ —        $ 142.70      $
32,391.77    1.107  

B-O-H MISC. & CIRCULATION

    19,835      SF   $ 56.58      $ 1,122,264.30      $ 42.66      $ 846,086.72
     $ 31.19      $ 618,653.65      $ 32.50      $ 644,637.50      $ —        $
—        $ 1.00      $ 19,835.00      $ 163.93      $ 3,251,477.17     

Total Grand Lobby/Retail/Restaurants

    151,418      SF     $ 8,566,664.64        $ 9,859,867.92        $
4,722,415.52        $ 4,920,760.00        $ 4,584,874.60        $ 53,958.25     
$ 216.01      $ 32,708,540.93      Showroom                                
1.108   SHOW ROOM     17,572      SF   $ 98.05      $ 1,722,934.60      $ 19.01
     $ 334,087.65      $ 33.61      $ 590,594.92      $ 32.00      $ 562,304.00
     $ —        $ —          $ —        $ 182.67      $ 3,209,921.17    1.109  
STAGE     5,276      SF   $ 98.05      $ 517,311.80      $ 32.66      $
172,327.35      $ 33.61      $ 177,326.36      $ 32.00      $ 168,832.00      $
—        $ —          $ —        $ 196.32      $ 1,035,797.51    1.110   TOILETS
    1,791      SF   $ 98.05      $ 175,607.55      $ 75.56      $ 135,332.44   
  $ 33.61      $ 60,195.51      $ 32.00      $ 57,312.00      $ —        $ —  
     $ 1.00      $ 1,791.00      $ 240.22      $ 430,238.50    1.111   STORAGE  
  3,718      SF   $ 98.05      $ 364,549.90      $ 17.55      $ 65,250.90      $
33.61      $ 124,961.98      $ 32.00      $ 118,976.00      $ —        $ —     
  $ 1.00      $ 3,718.00      $ 182.21      $ 677,456.78    1.112   SHOW ROOM
MISC. & CIRCULATION     4,290      SF   $ 98.05      $ 420,634.50      $ 19.99
     $ 85,746.38      $ 33.61      $ 144,186.90      $ 32.00      $ 137,280.00
     $ —        $ —        $ 1.00      $ 4,290.00      $ 184.65      $
792,137.78    1.113   SHOW ROOM BAR     776      SF   $ 98.05      $ 76,086.80
     $ 99.94      $ 77,551.50      $ 33.61      $ 26,081.36      $ 32.00      $
24,832.00      $ 195.00      $ 151,320.00        $ —        $ 458.60      $
355,871.66    1.114   ESCALATOR     1      EA   $ —        $ —        $ —       
$ —        $ —        $ —        $ —        $ —        $ 145,000.00      $
145,000.00      $ —        $ —        $ 145,000.00      $ 145,000.00      2nd
Floor                                 1.115   SHOWROOM SEATING     9,711      SF
  $ 98.05      $ 952,163.55      $ 22.91      $ 222,503.29      $ 33.61      $
326,386.71      $ 32.00      $ 310,752.00      $ —        $ —          $ —     
    $ 1,811,805.55    1.116   SHOWROOM BAR     744      SF   $ 98.05      $
72,949.20      $ 99.94      $ 74,353.50      $ 33.61      $ 25,005.84      $
32.00      $ 23,808.00      $ 195.00      $ 145,080.00        $ —        $
458.60      $ 341,196.54    1.117   SHOWROOM TOILETS     1,271      SF   $ 98.05
     $ 124,621.55      $ 74.59      $ 94,800.71      $ 33.61      $ 42,718.31   
  $ 32.00      $ 40,672.00      $ —        $ —        $ 1.00      $ 1,271.00   
    $ 304,083.57    1.118   DRESSING ROOM, GREEN ROOM, ETC.     4,489      SF  
$ 98.05      $ 440,146.45      $ 19.01      $ 85,347.11      $ 33.61      $
150,875.29      $ 32.00      $ 143,648.00      $ —        $ —          $ —     
    $ 820,016.85    1.119   PANTRY     474      SF   $ 98.05      $ 46,475.70   
  $ 16.82      $ 7,972.09      $ 33.61      $ 15,931.14      $ 32.00      $
15,168.00      $ —        $ —        $ 1.00      $ 474.00        $ 86,020.93   
1.120   STORAGE/BACK UP     326      SF   $ 98.05      $ 31,964.30      $ 14.87
     $ 4,847.21      $ 33.61      $ 10,956.86      $ 32.00      $ 10,432.00     
$ —        $ —        $ 1.00      $ 326.00        $ 58,526.37    1.121  
ELECTRICAL     0      SF   $ 98.05      $ —        $ 13.89      $ —        $
33.61      $ —        $ 32.00      $ —        $ —        $ —        $ 1.00     
$ —          $ —      1.122   OPEN AREA OVER STAGE & SEATING     13,240      SF
  $ 95.05      $ 1,258,462.00      $ 3.66      $ 48,408.75      $ 33.61      $
444,996.40      $ 32.00      $ 423,680.00      $ —        $ —        $ 1.00     
$ 13,240.00        $ 2,188,787.15    1.123  

B-O-H MISC. & CIRCULATION

    3,861      SF   $ 98.05      $ 378,571.05      $ 20.23      $ 78,112.86     
$ 33.61      $ 129,768.21      $ 32.00      $ 123,552.00      $ —        $ —  
     $ 1.00      $ 3,861.00      $ 184.89      $ 713,865.12     

Total Showroom

    67,539      SF     $ 6,582,478.95        $ 1,486,641.73        $
2,269,985.79        $ 2,161,248.00        $ 441,400.00        $ 28,971.00      $
192.05      $ 12,970,725.47      TOTAL LOWRISE     365,367      SF     $
24,861,407.49        $ 26,746,309.24        $ 16,590,613.31        $
13,853,470.50        $ 9,681,883.60        $ 94,859.50      $ 251.33      $
91,828,543.64    2   CENTRAL PLANT                                   Central
Plant                                 2.1   CENTRAL PLANT     9,270      SF   $
104.79      $ 971,403.30      $ 10.73      $ 99,420.75      $ 422.00      $
3,911,940.00      $ 187.53      $ 1,738,403.10      $ —        $ —        $ 0.01
     $ 46.35        $ 6,721,213.50    2.2   PURCHASING & RECEIVING     476     
SF   $ 105.29      $ 50,118.04      $ 18.53      $ 8,817.90      $ 16.20      $
7,711.20      $ 40.00      $ 19,040.00      $ —        $ —        $ 1.00      $
476.00        $ 86,163.14    2.3   ENGINEERING     8,415      SF   $ 105.29     
$ 886,015.35      $ 18.53      $ 155,887.88      $ 16.20      $ 136,323.00     
$ 40.00      $ 336,600.00      $ —        $ —          $ —          $
1,514,826.23    2.4   Elevators     4      STPS   $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ 50,000.00      $
200,000.00        $ —          $ 200,000.00                                     
$ —        Warehouse                                 $ —      2.5   WAREHOUSE  
  8,002      SF   $ 105.29      $ 842,530.58      $ 17.06      $ 136,534.13     
$ 16.20      $ 129,632.40      $ 40.00      $ 320,080.00      $ 44.00      $
352,088.00      $ 1.00      $ 8,002.00        $ 1,788,867.11    2.6   DOCK    
2,615      SF   $ 105.29      $ 275,333.35      $ 15.60      $ 40,794.00      $
16.20      $ 42,363.00      $ 40.00      $ 104,600.00      $ —        $ —       
$ 1.00      $ 2,615.00        $ 465,705.35    2.7   TRASH     2,200      SF   $
105.29      $ 231,638.00      $ 17.06      $ 37,537.50      $ 16.20      $
35,640.00      $ 40.00      $ 88,000.00      $ —        $ —        $ 1.00      $
2,200.00        $ 395,015.50      Total Central Plant     30,982      SF     $
3,257,038.62        $ 478,992.15        $ 4,263,609.60        $ 2,606,723.10   
    $ 552,088.00        $ 13,339.35        $ 11,171,790.82    3   PARKING GARAGE
                                3.1   VIP PARKING Parking Garage     54,410     
SF   $ 34.44      $ 1,873,880.40      $ 1.50      $ 81,696.62      $ 3.50      $
190,435.00      $ 4.45      $ 242,124.50      $ 0.50      $ 27,205.00      $ —  
     $ —        $ 44.39      $ 2,415,341.52    3.2   2ND FLOOR PARKING Parking
Garage     82,040      SF   $ 34.44      $ 2,825,457.60      $ 1.50      $
123,183.06      $ 3.50      $ 287,140.00      $ 4.45      $ 365,078.00      $
—        $ —        $ —        $ —        $ 43.89      $ 3,600,858.66    3.3  
3rd FLOOR PARKING Parking Garage     82,950      SF   $ 34.44      $
2,856,798.00      $ 1.50      $ 124,549.43      $ 3.50      $ 290,325.00      $
4.45      $ 369,127.50      $ —        $ —        $ —        $ —        $ 43.89
     $ 3,640,799.93    3.4   4th FLOOR PARKING Parking Garage - ELIMINATED     0
     SF   $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
   3.5   5th FLOOR PARKING Parking Garage - ELIMINATED     0      SF   $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —      3.6  

Surface Parking to Replace Lost Spaces ALLOW ANCE

    1      LS   $ 800,000.00      $ 800,000.00      $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ 1.00      $ 800,000.00    3.7   Elevators     9      STPS   $ —        $ —  
     $ —        $ —          $ —        $ —        $ —        $ 34,000.00      $
306,000.00      $ —        $ —        $ 34,000.00      $ 306,000.00    3.8   Car
Count System Allowance     1      LS               $ —        $ —        $
300,000.00      $ 300,000.00          $ 300,000.00      $ 300,000.00      Total
Parking Garage     219,400      SF     $ 8,356,136.00        $ 329,429.10       
$ 767,900.00        $ 976,330.00        $ 633,205.00        $ —          $
11,063,000.10    4   HOTEL                                 4.1   GUESTROOMS    
174,143      SF   $ 71.90      $ 12,520,881.70      $ 49.09      $ 8,548,897.55
     $ 43.92      $ 7,648,360.56      $ 22.00      $ 3,831,146.00      $ —     
  $ —        $ 0.25      $ 43,535.75      $ 187.16      $ 32,592,821.56    4.2  
CORRIDORS & ELEVATOR LOBBIES     26,075      SF   $ 71.90      $ 1,874,792.50   
  $ 49.09      $ 1,280,054.34      $ 43.92      $ 1,145,214.00      $ 22.00     
$ 573,650.00      $ —        $ —        $ 0.25      $ 6,518.75      $ 187.16   
  $ 4,880,229.59    4.3   MISC BOH & CIRCULATION     27,266      SF   $ 71.90   
  $ 1,960,425.40      $ 49.09      $ 1,338,522.02      $ 43.92      $
1,197,522.72      $ 22.00      $ 599,852.00      $ —        $ —        $ 0.25   
  $ 6,816.50      $ 187.16      $ 5,103,138.64    4.4   Balconies     11,685   
  SF   $ 129.61      $ 1,514,492.85      $ 2.44      $ 28,482.19      $ —       
$ —        $ 10.00      $ 116,850.00      $ —        $ —        $ —        $ —  
     $ 142.05      $ 1,659,825.04   



--------------------------------------------------------------------------------

MOJITO POINTE     Date: 9/23/2011   Exhibit F   GMP Estimate    

 

     Scheme 30 Rev                                                              
                                       Total Core &
Shell Unit     Total Core &
Shell
Budget     Total
Finishes Unit     Total Finishes
Allowance     Total Mech
Unit     Total
Mech/Plumb/
Sprinkler
Budget     Total
Elec Unit     Total
Electrical
Budget     Total
Equip
Unit     Total
Equipment
Budget
Inclds Install
Own Fur &
Contr Fur     Total
FF& E
Unit     Total Install
of Own Fur
FF& E
Budget     Total
Project
Unit     Total
Project
Budget   4.5    Elevators     90      stops   $ —        $ —        $ —        $
—          $ —        $ —        $ —        $ 21,400.00      $ 1,926,000.00     
  $ —        $ 21,400.00      $ 1,926,000.00    4.6    Cupolas at Hotel Roof    
1      ea   $ 50,000.00      $ 50,000.00      $ —        $ —          $ —       
$ —        $ —          $ —          $ —        $ 50,000.00      $ 50,000.00   
   Total Hotel     239,169          $ 17,920,592.45        $ 11,195,956.10     
  $ 9,991,097.28        $ 5,121,498.00        $ 1,926,000.00        $ 56,871.00
     $ 193.22      $ 46,212,014.83           372      rms                      
Per key      $ 124,225.85      5    SUITES - NORTH BLDG.                        
    5.1    2 LEVELS 4 KEYS - Reduced by 15%     12,332      SF   $ 94.97      $
1,171,170.04      $ 79.80      $ 984,139.85      $ 12.20      $ 150,450.40     
$ 27.00      $ 332,964.00      $ —        $ —        $ 0.25      $ 3,083.00     
$ 214.22      $ 2,641,807.29    5.2    Pool Decks     4,052      SF   $ 26.53   
  $ 107,499.56      $ —        $ —          $ —        $ —        $ —          $
—          $ —        $ 26.53      $ 107,499.56    5.3    Pool Area     500     
SF   $ 120.00      $ 60,000.00      $ —        $ —          $ —        $ —     
  $ —          $ —          $ —        $ 120.00      $ 60,000.00    5.4   
Fountains Allowance     4      EA   $ 25,000.00      $ 100,000.00      $ —     
                  $ 100,000.00    5.5    Fire Places Allowance     4      EA   $
15,000.00      $ 60,000.00      $ —        $ —          $ —        $ —        $
—          $ —          $ —        $ 15,000.00      $ 60,000.00       Total
Suites - North Bldg.     12,332      SF     $ 1,498,669.60        $ 984,139.85
       $ 150,450.40        $ 332,964.00        $ —          $ 3,083.00      $
240.78      $ 2,969,306.85    6    SUITES - SOUTH BLDG.                        
        6.1    24 SUITES - Reduced by 15%     24,432      SF   $ 106.80      $
2,609,337.60      $ 80.94      $ 1,977,636.02      $ 23.00      $ 561,936.00   
  $ 27.00      $ 659,664.00      $ —        $ —        $ 0.25      $ 6,108.00   
  $ 237.99      $ 5,814,681.62    6.2    Patios @ south Suites     8,240      SF
  $ 38.61      $ 318,146.40      $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ 38.61      $
318,146.40    6.3    Elevatos     12      Stops   $ —        $ —        $ —     
  $ —          $ —        $ —        $ —        $ 43,400.00      $ 520,800.00   
    $ —        $ 43,400.00      $ 520,800.00       Total Suites - South Bldg.  
  24,432      sf     $ 2,927,484.00        $ 1,977,636.02        $ 561,936.00   
    $ 659,664.00        $ 520,800.00        $ 6,108.00      $ 272.33      $
6,653,628.02    7    SUITES ENTRY GARDEN                                 7.1   
INSECT PROTECTED ENTRY GARDEN     16,560      SF   $ 53.68      $ 888,940.80   
  $ —        $ —        $ 2.00      $ 33,120.00      $ —        $ —        $ —  
     $ —          $ —        $ 55.68      $ 922,060.80    7.2    RECEPTION
BUILDING PORTE COCHERE ALLOWANCE     1      LS   $ 50,000.00      $ 50,000.00   
    $ —          $ —          $ —          $ —          $ —        $ 50,000.00
     $ 50,000.00    7.3    SUITE RECEPTION & SUPPORT BLDG     1,275      SF   $
198.89      $ 253,584.75      $ 44.85      $ 57,183.75      $ 30.93      $
39,429.38      $ 25.00      $ 31,875.00      $ —        $ —        $ 0.25      $
318.75      $ 299.92      $ 382,391.63       Total Suites Entry Garden &
Reception     17,836      SF     $ 1,192,525.55        $ 57,183.75        $
72,549.38        $ 31,875.00        $ —          $ 318.75        $ 1,354,452.43
   8    POOLS & CABANA’S                                    Main Pool & Cabanas
                                8.1    Main Pool Deck     31,025      SF   $
42.18      $ 1,308,634.50      $ —        $ —        $ 3.05      $ 94,626.25   
  $ 1.00      $ 31,025.00        $ —          $ —        $ 46.23      $
1,434,285.75    8.2    Main Pool     4,045      SF   $ 120.00      $ 485,400.00
     $ —        $ —        $ 4.80      $ 19,416.00      $ —        $ —         
$ —          $ —        $ 124.80      $ 504,816.00    8.3    Cabana’s 10 ea    
2,280      SF   $ —        $ —        $ —        $ —        $ —        $ —     
  $ 10.00      $ 22,800.00        $ —        $ 5.00      $ 11,400.00      $
15.00      $ 34,200.00    8.4    Fountains Allowance     1      ea   $ 25,000.00
     $ 25,000.00      $ —        $ —        $ —        $ —        $ —        $
—          $ —        $ —        $ —        $ 25,000.00      $ 25,000.00    8.5
   Raised Platform @ East End     287      SF   $ 27.86      $ 7,995.82      $
—        $ —        $ —        $ —        $ —        $ —          $ —        $
—        $ —        $ 27.86      $ 7,995.82    8.6    Snack/Bar Bldg at Pool -
Deleted     0      SF   $ 33.88      $ —        $ 27.30      $ —        $ 63.15
     $ —        $ 14.00      $ —        $ 80.00      $ —        $ 3.00      $
—          #DIV/0!      $ —         Total Main Pool & Cabanas     35,070      SF
    $ 1,827,030.32        $ —          $ 114,042.25        $ 53,825.00        $
—          $ 11,400.00        $ 2,006,297.57       VIP Pool Deck and Bar        
                        8.7    VIP Pool Deck     2,711      SF   $ 6.00      $
16,266.00      $ —        $ —        $ 4.06      $ 11,006.66      $ —        $
—          $ —          $ —        $ 10.06      $ 27,272.66    8.8    VIP Pool  
  570      SF   $ 120.00      $ 68,400.00      $ —        $ —        $ 26.32   
  $ 15,002.40      $ —        $ —          $ —          $ —        $ 146.32     
$ 83,402.40       Total VIP Pool Deck and Bar     3,281          $ 84,666.00   
    $ —          $ 26,009.06      $ —        $ —        $ —        $ —        $
—        $ —          $ 110,675.06    9    SPA BUILDING                        
    9.1    Toilet/Shower/Sauna Rooms     4,285      SF   $ 98.98      $
424,129.30      $ 127.73      $ 547,301.63      $ 26.55      $ 113,766.75      $
40.00      $ 171,400.00      $ 20.00      $ 85,700.00      $ 2.00      $
8,570.00      $ 315.26      $ 1,350,867.68    9.2    Toilets     802      SF   $
98.98      $ 79,381.96      $ 104.33      $ 83,668.65      $ 26.55      $
21,293.10      $ 40.00      $ 32,080.00      $ —        $ —        $ 2.00      $
1,604.00      $ 271.86      $ 218,027.71    9.3    Reception     895      SF   $
98.98      $ 88,587.10      $ 153.08      $ 137,002.13      $ 26.55      $
23,762.25      $ 40.00      $ 35,800.00      $ —        $ —        $ 2.00      $
1,790.00      $ 320.61      $ 286,941.48    9.4    Salon     1,094      SF   $
98.98      $ 108,284.12      $ 92.63      $ 101,331.75      $ 26.55      $
29,045.70      $ 40.00      $ 43,760.00      $ —        $ —        $ 2.00      $
2,188.00      $ 260.16      $ 284,609.57    9.5    Treatment Rooms     2,128   
  SF   $ 98.98      $ 210,629.44      $ 37.05      $ 78,842.40      $ 26.55     
$ 56,498.40      $ 40.00      $ 85,120.00      $ —        $ —        $ 2.00     
$ 4,256.00      $ 204.58      $ 435,346.24    9.6    Exercise     1,504      SF
  $ 98.98      $ 148,865.92      $ 36.08      $ 54,256.80      $ 26.55      $
39,931.20      $ 40.00      $ 60,160.00      $ —        $ —        $ 2.00      $
3,008.00      $ 203.61      $ 306,221.92    9.7    Corridor/Waiting     1,743   
  SF   $ 98.98      $ 172,522.14      $ 51.68      $ 90,069.53      $ 26.55     
$ 46,276.65      $ 40.00      $ 69,720.00      $ —        $ —        $ 2.00     
$ 3,486.00      $ 219.21      $ 382,074.32    9.8    Office     718      SF   $
98.98      $ 71,067.64      $ 36.08      $ 25,901.85      $ 26.55      $
19,062.90      $ 40.00      $ 28,720.00      $ —        $ —        $ 2.00      $
1,436.00      $ 203.61      $ 146,188.39    9.9    Bridge Corridor     0      SF
  $ 98.98      $ —        $ 41.93      $ —        $ 26.55      $ —        $
40.00      $ —        $ —        $ —        $ 2.00      $ —        $ 209.46     
$ —      9.10    Open to Reception Below     0      SF   $ 98.98      $ —       
$ —        $ —        $ 26.55      $ —        $ 40.00      $ —        $ —       
$ —        $ 2.00      $ —        $ 167.53      $ —      9.11    Elevators     2
     STPS   $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ 45,000.00      $ 90,000.00      $ —        $ —        $
45,000.00      $ 90,000.00    9.12    Bar & Café     1,708      SF   $ 98.98   
  $ 169,057.84      $ 135.53      $ 231,476.70      $ 26.55      $ 45,347.40   
  $ 40.00      $ 68,320.00      $ 75.00      $ 128,100 00      $ 1.00      $
1,708.00      $ 377.06      $ 644,009.94    9.13    Café Kitchen     1,362     
SF   $ 98.98      $ 134,810.76      $ 50.70      $ 69,053.40      $ 26.55      $
36,161.10      $ 40.00      $ 54,480.00      $ 150.00      $ 204,300.00        $
—        $ 366.23      $ 498,805.26    9.14    Misc BOH & Circulation     1,397
     SF   $ 98.98      $ 138,275.06      $ 74.10      $ 103,517.70      $ 26.55
     $ 37,090.35      $ 40.00      $ 55,880.00      $ —        $ —        $ 2.00
     $ 2,794.00      $ 241.63      $ 337,557.11       Total Spa Building    
17,636      SF     $ 1,745,611.28        $ 1,522,422.53        $ 468,235.80     
  $ 705,440.00        $ 508,100.00        $ 30,840.00        $ 4,980,649.61   
10    CHAPEL                                 10.1    Chapel - Deleted     0     
SF   $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —          $ —        $ —        $ —         Total
Chapel     0      sf     $ —          $ —          $ —          $ —          $
—          $ —        $ —        $ —      11    SITEWORK                        
           Site Development (utilities, grading, etc.)                          
      11.1    Parking Lot Lighting     1      ALLOW     $ —        $ —        $
—        $ —        $ —        $ 200,000.00      $ 200,000.00        $ —       
  $ —        $ 200,000.00      $ 200,000.00    11.2    Loading Area Parking lot
Lighting     1      ALLOW     $ —        $ —        $ —        $ —        $ —  
     $ 10,000.00      $ 10,000.00        $ —          $ —        $ 10,000.00   
  $ 10,000.00    11.3    Tennis Court Lighting     1      ALLOW     $ —        $
—        $ —        $ —        $ —        $ 30,000.00      $ 30,000.00        $
—          $ —        $ 30,000.00      $ 30,000.00    11.4    Averary Lighting  
  1      ALLOW     $ —        $ —        $ —        $ —        $ —        $
5,000.00      $ 5,000.00        $ —          $ —        $ 5,000.00      $
5,000.00    11.5    Main Pool Deck Lighting     1      ALLOW     $ —        $
—        $ —        $ —        $ —        $ 65,000.00      $ 65,000.00        $
—          $ —        $ 65,000.00      $ 65,000.00    11.6    VIP Deck Lighting
    1      ALLOW     $ —        $ —        $ —        $ —        $ —        $
15,000.00      $ 15,000.00        $ —          $ —        $ 15,000.00      $
15,000.00    11.7    Access Roads Lighting     1      ALLOW     $ —        $ —  
     $ —        $ —        $ —        $ 75,000.00      $ 75,000.00        $ —  
       $ —        $ 75,000.00      $ 75,000.00    11.8    Landscape Lighting    
1      ALLOW     $ —        $ —        $ —        $ —        $ —        $
50,000.00      $ 50,000.00        $ —          $ —        $ 50,000.00      $
50,000.00    11.9    Building Up (feature)Lighting     1      ALLOW     $ —     
  $ —        $ —        $ —        $ —        $ 30,000.00      $ 30,000.00     
  $ —          $ —        $ 30,000.00      $ 30,000.00    11.10    Main Power
Feeders - Overhead approximately half of distance     1      LS     $ —        $
—        $ —        $ —        $ —        $ 250,000.00      $ 250,000.00       
$ —          $ —        $ 250,000.00      $ 250,000.00    11.11    SITE
DEVELOPMENT BUDGET (Unit Price)     1      UP   $ 11,908,227.00      $
11,908,227.00      $ —        $ —        $ 250,000.00        250,000.00      $
—        $ —          $ —          $ —        $ 12,158,227.00      $
12,158,227.00    11.12    Strip and Clear & Grub Site (in road & site budget)  
  225      ACRES   $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —          $ —          $ —        $ —        $ —      11.13
   Site Fill (Unit Price)     55,556      Cyds   $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —          $ —          $ —     
  $ —        $ —      11.14    SITE WATER/SEWER                                
11.15    6” HDPE WATER MAIN (Unit Price)     330      LF   $ —        $ —       
$ —        $ —        $ —        $ —        $ —        $ —          $ —         
$ —        $ —        $ —      11.16    8” HDPE WATER MAIN (Unit Price)     168
     LF   $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —          $ —          $ —        $ —        $ —      11.17    12”
HDPE WATER MAIN (Unit Price)     1,310      LF   $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —          $ —          $ —     
  $ —        $ —      11.18    16” HDPE WATER MAIN (Unit Price)     4,387     
LF   $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —          $ —          $ —        $ —        $ —      11.19    FIRE
HYDRANTS (Unit Price)     11      EA   $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —          $ —          $ —        $ —     
  $ —     



--------------------------------------------------------------------------------

MOJITO POINTE     Date: 9/23/2011   Exhibit F   GMP Estimate    

 

     Scheme 30 Rev                                                              
                                                   Total Core &
Shell Unit     Total Core &
Shell
Budget     Total
Finishes Unit     Total
Finishes
Allowance     Total Mech
Unit     Total
Mech/Plumb/
Sprinkle
r Budget     Total
Elec Unit     Total
Electrical
Budget     Total
Equip
Unit     Total
Equipment
Budget
Inclds Install
Own Fur &
Contr Fur     Total
FF& E
Unit     Total Install
of Own Fur
FF& E
Budget     Total
Project
Unit     Total
Project
Budget   11.20    12” HDPE SEWER MAIN (Unit Price)     5,037      LF   $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —         
$ —          $ —        $ —        $ —      11.21    LIFT STATION ALLOWANCE    
1      ALLOW   $ —        $ —        $ —        $ —        $ —        $ —       
$ —        $ —          $ —          $ —        $ —        $ —         Site
Improvements (hardscape, landscape, roads, etc)                                
11.22    Site Landscaping & Irrigation     1      ALLOW   $ 3,000,000.00      $
3,000,000.00      $ —        $ —          $ —        $ —        $ —          $
—          $ —        $ 3,000,000.00      $ 3,000,000.00    11.23    Entry
Garden Landscaping     1      ALLOW   $ 400,000.00      $ 400,000.00      $ —  
     $ —          $ —        $ —        $ —          $ —          $ —        $
400,000.00      $ 400,000.00    11.24    Golf Course Landscaping -in golf course
allowance     1      ALLOW   $ —        $ —        $ —        $ —          $ —  
     $ —        $ —          $ —          $ —        $ —        $ —      11.25
   Crochet Area—in Landscaping     1      ALLOW   $ —        $ —        $ —     
  $ —          $ —        $ —        $ —          $ —          $ —        $ —  
     $ —      11.26    Parking Lots (Inclds curb, walks, Storm Drainage    
694,516      SF   $ —        $ —        $ —        $ —          $ —        $ —  
     $ —          $ —          $ —        $ —        $ —      11.27    ROADS
PARKING & SITE BUDGET (Unit Price)     1      UP   $ 4,943,043.00      $
4,943,043.00      $ —        $ —          $ —        $ —        $ —          $
—          $ —        $ 4,943,043.00      $ 4,943,043.00    11.28    FILL &
GRAVEL @ LOADING DOCK AREA (Unit Price)     1      UP   $ 150,000.00      $
150,000.00      $ —        $ —          $ —        $ —        $ —          $ —  
       $ —        $ 150,000.00      $ 150,000.00    11.29    TEMP ROADS &
MATTING     1      LS   $ 500,000.00      $ 500,000.00                    $ —  
       $ —          $ 500,000.00    11.30    Clear and Grub Site (Unit Price)  
  1      UP   $ —        $ —        $ —        $ —          $ —        $ —     
  $ —          $ —          $ —        $ —        $ —      11.31    Roundabout
(Unit Price)     1      UP   $ —        $ —        $ —        $ —          $ —  
     $ —        $ —          $ —          $ —        $ —        $ —      11.32
   Roadway roundabout East (Unit Price)     1      UP   $ —        $ —        $
—        $ —          $ —        $ —        $ —          $ —          $ —       
$ —        $ —      11.33    Roadway roundabout North (Unit Price)     1      UP
  $ —        $ —        $ —        $ —          $ —        $ —        $ —       
  $ —          $ —        $ —        $ —      11.34    Road way Roundabout West
to Bridge (Unit Price)     1      UP   $ —        $ —        $ —        $ —     
    $ —        $ —        $ —          $ —          $ —        $ —        $ —  
   11.35    F & G Roadway roundabout South to Bridge (Unit Price)     1      UP
  $ —        $ —        $ —        $ —          $ —        $ —        $ —       
  $ —          $ —        $ —        $ —      11.36    Frontage Road Bridge to
Cove Lane (Unit Price)     1      UP   $ —        $ —        $ —        $ —     
    $ —        $ —        $ —          $ —          $ —        $ —        $ —  
   11.37    Storm Drainage (Unit Price)     1      UP   $ —        $ —        $
—        $ —          $ —        $ —        $ —          $ —          $ —       
$ —        $ —      11.38    Loading Area Parking & Paving (25,000 SF +/-)     1
     UP   $ —        $ —        $ —        $ —          $ —        $ —        $
—          $ —          $ —        $ —        $ —      11.39    Sidewalks &
Hardscape Area     57,700      SF   $ —        $ —        $ —        $ —       
  $ —        $ —        $ —          $ —          $ —        $ —        $ —     
11.40    Fountains Aloowance     2      EA   $ 125,000.00      $ 250,000.00     
$ —        $ —          $ —        $ —        $ —          $ —          $ —     
  $ 125,000.00      $ 250,000.00    11.41    Tennis Courts Allowance - Clay
Courts     4      EA   $ 65,000.00      $ 260,000.00      $ —        $ —       
  $ —        $ —        $ —          $ —          $ —        $ 65,000.00      $
260,000.00    11.42    Monumental Sign on Top of Building - Structure Only     1
     ALLOW   $ 100,000.00      $ 100,000.00      $ —        $ —          $ —  
     $ —        $ —          $ —          $ —        $ 100,000.00      $
100,000.00    11.43    Monumental Entry Gate - Changed to Landscaping Only     1
     ALLOW   $ 50,000.00      $ 50,000.00      $ —        $ —          $ —     
  $ —        $ —          $ —          $ —        $ 50,000.00      $ 50,000.00
      Roadwork Related to Federal Jurisdiction                                
11.44    FEDERAL JURISDICTION ROADWORK (Unit Price)     1      UP   $
5,867,941.00      $ 5,867,941.00      $ —        $ —          $ —        $ —  
     $ —          $ —          $ —        $ 5,867,941.00      $ 5,867,941.00   
11.45    West Frontage Bridge (Unit Price)     250      LF   $ —        $ —     
  $ —        $ —          $ —        $ —        $ —          $ —          $ —  
     $ —        $ —      11.46    Decel West Bound Bridge (Unit Price)     210
     LF   $ —        $ —        $ —        $ —          $ —        $ —        $
—          $ —          $ —        $ —        $ —      11.47    Accel West Bound
Bridge (Unit Price)     210      LF   $ —        $ —        $ —        $ —     
    $ —        $ —        $ —          $ —          $ —        $ —        $ —  
   11.48    Accell Lane West Bound (Unit Price)     1      UP   $ —        $ —  
     $ —        $ —          $ —        $ —        $ —          $ —          $
—        $ —        $ —      11.49    Decel Lane East Bound (Unit Price)     1
     UP   $ —        $ —        $ —        $ —          $ —        $ —        $
—          $ —          $ —        $ —        $ —      11.50    Accell Lane East
Bound (Unit Price)     1      UP   $ —        $ —        $ —        $ —         
$ —        $ —        $ —          $ —          $ —        $ —        $ —     
11.51    Maintenance of Traffic Allowance     1      ALLOW   $ —        $ —     
  $ —        $ —          $ —        $ —        $ —          $ —          $ —  
     $ —        $ —      11.52    Interstate signage Allowance     1      ALLOW
  $ —        $ —        $ —        $ —          $ —        $ —        $ —       
  $ —          $ —        $ —        $ —      11.53    Guard rail     1      LS
  $ —        $ —        $ —        $ —          $ —        $ —        $ —       
  $ —          $ —        $ —        $ —         TOTAL SITEWORK         $
27,429,211.00        $ —          $ 250,000.00        $ 730,000.00        $ —  
       $ —          $ 28,409,211.00    12    MARINE WORK                        
           Barge Basin                                 12.1    Barge Basin
Construction (concrete basin)     1      LS   $ 5,450,000.00      $ 5,450,000.00
     $ —        $ —        $ 250,000.00      $ 250,000.00      $ —        $ —  
       $ —        $ —        $ —        $ 5,700,000.00      $ 5,700,000.00   
12.2    Barges Allowance - Built, Delivered, & Connected     1      ALLOW   $
9,225,000.00      $ 9,225,000.00      $ —        $ —        $ —        $ —     
  $ —        $ —          $ —        $ —        $ —        $ 9,225,000.00      $
9,225,000.00       Total Barge Basin         $ 14,675,000.00        $ —         
$ 250,000.00        $ —          $ —          $ —          $ 14,925,000.00      
MARINA                                 12.3    Marina Piers and Walkways
Allowance     1      ALLOW   $ 100,000.00      $ 100,000.00      $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ 100,000.00      $ 100,000.00    12.4    Float Plane Ramp
Allowance     3,000      SF   $ 12.00      $ 36,000.00      $ —        $ —     
    $ —        $ —        $ —          $ —          $ —        $ 12.00      $
36,000.00       Total Marina         $ 136,000.00        $ —          $ —       
  $ —          $ —          $ —          $ 136,000.00    13    GOLF COURSE      
                          13.1    GOLF COURSE ALLOWANCE     1      ALLOW   $
8,500,000.00      $ 8,500,000.00      $ —        $ —          $ —        $ —  
     $ —          $ —          $ —        $ 8,500,000.00      $ 8,500,000.00   
   Total Golf Course     18      Holes     $ 8,500,000.00        $ —          $
—          $ —          $ —          $ —          $ 8,500,000.00    14   
CLUBHOUSE                                 14.1    Golf Club House     1,500     
SF   $ 214.70      $ 322,050.00      $ 78.98      $ 118,462.50      $ 38.15     
$ 57,225.00      $ 30.00      $ 45,000.00      $ —        $ —          $ —     
  $ 361.83      $ 542,737.50    14.2    Golf ClubHouse Bar & Café     0      SF
  $ 214.70      $ —        $ 135.53      $ —        $ 38.15      $ —        $
45.00      $ —        $ 75.00      $ —        $ 1.00      $ —          #DIV/0!
     $ —      14.3    Café Kitchen     0      SF   $ 214.70      $ —        $
50.70      $ —        $ 38.15      $ —        $ 40.00      $ —        $ 150.00
     $ —          $ —          $ —         Total Clubhouse     1,500      sf    
$ 322,050.00        $ 118,462.50        $ 57,225.00        $ 45,000.00        $
—          $ —        $ 361.83      $ 542,737.50    15    CART BARN            
                    15.1    CART BARN - Metal Building     7,500      sf   $
54.74      $ 410,550.00      $ 7.07      $ 53,015.63      $ 5.00      $
37,500.00      $ 20.00      $ 150,000.00      $ —        $ —        $ —        $
—        $ 86.81      $ 651,065.63       Total Cart Barn     7,500          $
410,550.00        $ 53,015.63        $ 37,500.00        $ 150,000.00        $
—          $ —          $ 651,065.63    16    Porte Cochere                    
            16.1    Porte Cochere     8,430      SF   $ 108.25      $ 912,547.50
     $ 3.41      $ 28,767.38      $ 2.00      $ 16,860.00      $ 40.00      $
337,200.00        $ —          $ —        $ 153.66      $ 1,295,374.88    16.2
   Skylight     1      LS   $ 500,000.00      $ 500,000.00      $ —        $ —  
     $ —        $ —        $ —        $ —          $ —        $ —        $ —  
     $ 500,000.00      $ 500,000.00       Total Porte Cochere     8,430         
$ 1,412,547.50        $ 28,767.38        $ 16,860.00        $ 337,200.00       
$ —          $ —          $ 1,795,374.88    17    Maintenance Building/Falconry
Training Area                                 17.1    Falconry Site Shaping    
1      LS   $ 75,000.00      $ 75,000.00      $ —        $ —        $ —        $
—        $ —        $ —          $ —        $ —        $ —        $ 75,000.00   
  $ 75,000.00    17.2    Falconry Area - Metal Building     2,000      SF   $
61.68      $ 123,350.00      $ 21.94      $ 43,875.00      $ 16.00      $
32,000.00      $ 10.00      $ 20,000.00      $ —        $ —          $ —       
$ 109.61      $ 219,225.00    17.3    Maintenance Area - Metal Building    
8,000      SF   $ 51.68      $ 413,400.00      $ 5.36      $ 42,900.00      $
2.00      $ 16,000.00      $ 10.00      $ 80,000.00      $ —        $ —         
$ —        $ 69.04      $ 552,300.00    17.4    Falconry Cages & Accessories
Allowance     1      ALLOW   $ 15,000.00      $ 15,000.00      $ —        $ —  
     $ —        $ —        $ —        $ —          $ —        $ —        $ —  
     $ 15,000.00      $ 15,000.00       Total Falconry Training Area     10,000
     sf     $ 626,750.00        $ 86,775.00        $ 48,000.00        $
100,000.00        $ —          $ —        $ 86.15      $ 861,525.00   



--------------------------------------------------------------------------------

MOJITO POINTE     Date: 9/23/2011   Exhibit F   GMP Estimate    

 

  Scheme 30 Rev                                                     Total Core
&
Shell Unit   Total Core &
Shell
Budget     Total
Finishes Unit   Total Finishes
Allowance     Total Mech
Unit   Total
Mech/Plumb/
Sprinkle
r Budget     Total
Elec Unit   Total
Electrical
Budget    

Total

Equip

Unit

  Total
Equipment
Budget
Inclds Install
Own Fur &
Contr Fur     Total
FF& E
Unit   Total Install
of Own Fur
FF& E
Budget     Total
Project
Unit   Total
Project
Budget     TOTAL ALL AREAS     992,935        SF        $ 117,183,269.81       
$ 43,579,089.24        $ 33,666,028.08        $ 25,703,989.60        $
13,822,076.60        $ 216,819.60        $ 234,171,272.93                       
    General Conetions           $ 11,244,313.00                            Sub
Total           $ 245,415,585.93                            Builders Risk (by
owner)           $ —                              Performance & Payment Bond    
      $ 1,847,975.93                            Building Permit (by owner)      
    $ —                              Sub total           $ 247,263,561.86       
                    Overhead & Profit           $ 5,563,430.14                 
          Owner’s FF&E Allowance           $ —                              Golf
Course Maintenance Equipment Allowance           $ —                           
  Owner Contingency           $ 1,000,000.00                           
Contractor Contingency           $ 12,000,000.00                           
Total           $ 265,826,992.00                            Notes:       

Scheme 30 square footages have to be coordinated with BWA.

Clarifications and assumptions associated with the GMP shall be issued at a
later date.

  

  



--------------------------------------------------------------------------------

MOJITO POINTE       Exhibit F1   GMP Estimate    

 

    Scheme 30 Rev                                                              
                                                  Total
Finishes
Unit     Total
Finishes
Allowance     Millwork
& Stndg
& Runng
Trm     Millwork &
Standing &
Running
Trim     Hard Tile
and
Install
O.F.
Carpeting
and CFCI
Pad     Hard Tile
and Install
O.F.
Carpeting
and CFCI
Pad     Ceilings     Total
Ceiling     Wall
Paint/Cove
ring     Total Wall
Paint /
Covering     Drywall     Total
Drywall     Doors /
Frames /
Hardware     Total
Doors,
Frames
&Hrardware   1   CASINO                                   1st Floor            
                    1.1   CASINO     46,952      SF   $ 133.58      $
6,271,613.40      $ 87.75      $ 4,120,038.00      $ 4.88      $ 228,891.00     
$ 19.50      $ 915,564.00      $ 2.93      $ 137,334.60      $ 4.88      $
228,891.00      $ 0.98      $ 45,778.20    1.2   ASIAN PIT     3,785      SF   $
142.35      $ 538,794.75      $ 97.50      $ 369,037.50      $ 4.88      $
18,451.88      $ 22.43      $ 84,878.63      $ 4.88      $ 18,451.88      $ 7.80
     $ 29,523.00      $ 2.93      $ 11,071.13    1.3   HI-LIMIT     7,224     
SF   $ 161.85      $ 1,169,204.40      $ 117.00      $ 845,208.00      $ 4.88   
  $ 35,217.00      $ 22.43      $ 161,998.20      $ 4.88      $ 35,217.00      $
7.80      $ 56,347.20      $ 2.93      $ 21,130.20    1.4   PLAYER’S CLUB    
615      SF   $ 92.63      $ 56,964.38      $ 48.75      $ 29,981.25      $ 3.90
     $ 2,398.50      $ 22.43      $ 13,791.38      $ 4.88      $ 2,998.13      $
7.80      $ 4,797.00      $ 2.93      $ 1,798.88    1.5   CASHIER’S CAGE & COUNT
    2,739      SF   $ 75.08      $ 205,630.43      $ 34.13      $ 93,468.38     
$ 3.90      $ 10,682.10      $ 22.43      $ 61,422.08      $ 3.90      $
10,682.10      $ 7.80      $ 21,364.20      $ 1.95      $ 5,341.05    1.6  
IRISH PUB     1,190      SF   $ 202.80      $ 241,332.00      $ 151.13      $
179,838.75      $ 17.55      $ 20,884.50      $ 13.65      $ 16,243.50      $
7.80      $ 9,282.00      $ 7.80      $ 9,282.00      $ 2.93      $ 3,480.75   
1.7   BAR BACK-UP     236      SF   $ 19.99      $ 4,718.20      $ 1.95      $
460.20      $ 2.93      $ 690.30      $ 3.41      $ 805.35      $ 1.95      $
460.20      $ 7.80      $ 1,840.80      $ 0.98      $ 230.10    1.8   ATRIUM
BAR-LOUNGE     3,000      SF   $ 183.30      $ 549,900.00      $ 141.38      $
424,125.00      $ 4.88      $ 14,625.00      $ 14.63      $ 43,875.00      $
9.75      $ 29,250.00      $ 7.80      $ 23,400.00      $ 2.93      $ 8,775.00
   1.9   DRESSING ROOM     125      SF   $ 44.36      $ 5,545.31      $ 14.63   
  $ 1,828.13      $ 8.78      $ 1,096.88      $ 4.88      $ 609.38      $ 2.93
     $ 365.63      $ 7.80      $ 975.00      $ 2.44      $ 304.69    1.10   PUB
BACK-UP     223      SF   $ 22.43      $ 5,000.78      $ 1.95      $ 434.85     
$ 2.93      $ 652.28      $ 2.93      $ 652.28      $ 1.95      $ 434.85      $
7.80      $ 1,739.40      $ 2.93      $ 652.28    1.11   EVS     0      SF   $
21.94      $ —        $ 2.93      $ —        $ 2.93      $ —        $ 2.93     
$ —        $ 1.95      $ —        $ 7.80      $ —        $ 0.98      $ —     
1.12   SERVICE BARS     1,626      SF   $ 42.41      $ 68,962.73      $ 14.63   
  $ 23,780.25      $ 8.78      $ 14,268.15      $ 2.93      $ 4,756.05      $
2.93      $ 4,756.05      $ 7.80      $ 12,682.80      $ 2.44      $ 3,963.38   
1.13   OFFICE     213      SF   $ 25.35      $ 5,399.55      $ 4.88      $
1,038.38      $ 1.95      $ 415.35      $ 2.93      $ 623.03      $ 2.93      $
623.03      $ 7.80      $ 1,661.40      $ 3.90      $ 830.70    1.14  
INFORMATION CENTER     255      SF   $ 35.59      $ 9,074.81      $ 14.63      $
3,729.38      $ 1.95      $ 497.25      $ 2.93      $ 745.88      $ 2.93      $
745.88      $ 7.80      $ 1,989.00      $ 2.44      $ 621.56    1.15   TOILETS  
  1,991      SF   $ 125.78      $ 250,418.03      $ 73.13      $ 145,591.88     
$ 13.65      $ 27,177.15      $ 5.85      $ 11,647.35      $ 7.80      $
15,529.80      $ 6.83      $ 13,588.58      $ 7.80      $ 15,529.80    1.16  
PADDLEWHEEL     1,141      SF   $ 27.79      $ 31,705.54      $ —        $ —  
     $ 8.78      $ 10,012.28      $ 2.93      $ 3,337.43      $ 2.93      $
3,337.43      $ 7.80      $ 8,899.80      $ 2.44      $ 2,781.19    1.17   ELEC,
DATA, & STORAGE     1,673      SF   $ 21.84      $ 36,546.48      $ 2.93      $
4,893.53      $ 4.29      $ 7,177.17      $ 2.93      $ 4,893.53      $ 1.95   
  $ 3,262.35      $ 7.80      $ 13,049.40      $ 0.98      $ 1,631.18    1.18  
PANTRY & STORAGE     217      SF   $ 28.76      $ 6,241.46      $ 6.83      $
1,481.03      $ 3.41      $ 740.51      $ 2.93      $ 634.73      $ 2.93      $
634.73      $ 7.80      $ 1,692.60      $ 2.93      $ 634.73    1.19   ELEVATORS
    4      STPS     $ —        $ —          $ 487.50      $ 1,950.00      $ —  
     $ —        $ —          $ —          $ —        1.20   Curved Escalator
Allowance - **Changed to Straight Escalators     2      EA     $ —        $ —  
       $ —          $ —          $ —          $ —          $ —          TOTAL
1ST FLOOR     73,205      SF     $ 9,457,052.23        $ 6,244,934.48        $
395,827.28        $ 1,326,477.75        $ 273,365.63        $ 431,723.18       
$ 124,554.79      2ND FLOOR                                 1.21   BUFFET CAFÉ
(INC SURVERY)     12,245      SF   $ 147.23      $ 1,802,770.13      $ 112.13   
  $ 1,372,970.63      $ 3.90      $ 47,755.50      $ 14.63      $ 179,083.13   
  $ 3.90      $ 47,755.50      $ 6.83      $ 83,572.13      $ 3.90      $
47,755.50    1.22   QUE     1,503      SF   $ 147.23      $ 221,279.18      $
112.13      $ 168,523.88      $ 3.90      $ 5,861.70      $ 14.63      $
21,981.38      $ 3.90      $ 5,861.70      $ 6.83      $ 10,257.98      $ 3.90
     $ 5,861.70    1.23   VERANDA     1,385      SF   $ 63.38      $ 87,774.38
     $ 43.88      $ 60,766.88      $ 1.95      $ 2,700.75      $ 7.80      $
10,803.00      $ 1.95      $ 2,700.75      $ 6.83      $ 9,452.63      $ —     
  $ —      1.24   MOJITO CLUB     5,645      SF   $ 88.73      $ 500,852.63     
$ 53.63      $ 302,713.13      $ 2.93      $ 16,511.63      $ 14.63      $
82,558.13      $ 3.90      $ 22,015.50      $ 6.83      $ 38,527.13      $ 5.85
     $ 33,023.25    1.25   MOJITO CLUB BAR B/U     196      SF   $ 27.79      $
5,446.35      $ 4.88      $ 955.50      $ 3.41      $ 668.85      $ 2.93      $
573.30      $ 2.93      $ 573.30      $ 6.83      $ 1,337.70      $ 5.85      $
1,146.60    1.26   MOJITO CLUB TOILETS     466      SF   $ 125.78      $
58,611.15      $ 73.13      $ 34,076.25      $ 13.65      $ 6,360.90      $ 5.85
     $ 2,726.10      $ 7.80      $ 3,634.80      $ 6.83      $ 3,180.45      $
7.80      $ 3,634.80    1.27   VERANDA     1,430      SF   $ 64.35      $
92,020.50      $ 43.88      $ 62,741.25      $ 1.95      $ 2,788.50      $ 7.80
     $ 11,154.00      $ 2.93      $ 4,182.75      $ 6.83      $ 9,759.75      $
—        $ —      1.28   VIP BUFFET     2,133      SF   $ 193.05      $
411,775.65      $ 146.25      $ 311,951.25      $ 1.95      $ 4,159.35      $
24.38      $ 51,991.88      $ 7.80      $ 16,637.40      $ 6.83      $ 14,557.73
     $ 4.88      $ 10,398.38    1.29   OPENING OVER ATRIUM BAR BELOW     2,798
     SF   $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
   1.30   CIRCULATION     2,887      SF   $ 99.45      $ 287,112.15      $ 73.13
     $ 211,111.88      $ 1.95      $ 5,629.65      $ 7.80      $ 22,518.60     
$ 4.88      $ 14,074.13      $ 6.83      $ 19,703.78      $ 3.90      $
11,259.30    1.31   DINING TOILETS     1,409      SF   $ 125.78      $
177,216.98      $ 73.13      $ 103,033.13      $ 13.65      $ 19,232.85      $
5.85      $ 8,242.65      $ 7.80      $ 10,990.20      $ 6.83      $ 9,616.43   
  $ 7.80      $ 10,990.20    1.32   BANQUET HALL     8,366      SF   $ 111.15   
  $ 929,880.90      $ 53.63      $ 448,626.75      $ 1.95      $ 16,313.70     
$ 14.63      $ 122,352.75      $ 3.90      $ 32,627.40      $ 6.83      $
57,097.95      $ 29.25      $ 244,705.50    1.33   CONVENTION STORAGE     3,180
     SF   $ 29.74      $ 94,565.25      $ 9.75      $ 31,005.00      $ 3.41     
$ 10,851.75      $ 2.93      $ 9,301.50      $ 1.95      $ 6,201.00      $ 6.83
     $ 21,703.50      $ 3.90      $ 12,402.00    1.34   CONVENTION TOILETS    
1,866      SF   $ 125.78      $ 234,696.15      $ 73.13      $ 136,451.25      $
13.65      $ 25,470.90      $ 5.85      $ 10,916.10      $ 7.80      $ 14,554.80
     $ 6.83      $ 12,735.45      $ 7.80      $ 14,554.80    1.35   MAIN KITCHEN
    6,100      SF   $ 35.10      $ 214,110.00      $ 9.75      $ 59,475.00     
$ 8.78      $ 53,527.50      $ 3.90      $ 23,790.00      $ 3.90      $
23,790.00      $ 6.83      $ 41,632.50      $ 0.98      $ 5,947.50    1.36  
BEVERAGE PANTRY     730      SF   $ 34.61      $ 25,267.13      $ 14.63      $
10,676.25      $ 3.41      $ 2,491.13      $ 2.93      $ 2,135.25      $ 1.95   
  $ 1,423.50      $ 6.83      $ 4,982.25      $ 3.90      $ 2,847.00    1.37  
MOJITO CLUB PANTRY     274      SF   $ 35.10      $ 9,617.40      $ 14.63      $
4,007.25      $ 3.90      $ 1,068.60      $ 2.93      $ 801.45      $ 1.95     
$ 534.30      $ 6.83      $ 1,870.05      $ 3.90      $ 1,068.60    1.38   STAFF
DINING     3,546      SF   $ 39.98      $ 141,751.35      $ 14.63      $
51,860.25      $ 3.90      $ 13,829.40      $ 4.88      $ 17,286.75      $ 2.93
     $ 10,372.05      $ 6.83      $ 24,201.45      $ 3.90      $ 13,829.40   
1.39   STAFF TOILETS     1,286      SF   $ 78.00      $ 100,308.00      $ 34.13
     $ 43,884.75      $ 8.78      $ 11,284.65      $ 4.88      $ 6,269.25      $
2.93      $ 3,761.55      $ 6.83      $ 8,776.95      $ 4.88      $ 6,269.25   
1.40   TRAINING     1,516      SF   $ 39.49      $ 59,863.05      $ 9.75      $
14,781.00      $ 11.70      $ 17,737.20      $ 2.93      $ 4,434.30      $ 2.93
     $ 4,434.30      $ 6.83      $ 10,346.70      $ 2.44      $ 3,695.25    1.41
  DATA     271      SF   $ 29.25      $ 7,926.75      $ 9.75      $ 2,642.25   
  $ 1.95      $ 528.45      $ 2.93      $ 792.68      $ 2.93      $ 792.68     
$ 6.83      $ 1,849.58      $ 3.90      $ 1,056.90    1.42   SURVEILLANCE    
1,731      SF   $ 29.25      $ 50,631.75      $ 9.75      $ 16,877.25      $
1.95      $ 3,375.45      $ 2.93      $ 5,063.18      $ 2.93      $ 5,063.18   
  $ 6.83      $ 11,814.08      $ 3.90      $ 6,750.90    1.43   COUNT     1,185
     SF   $ 51.19      $ 60,657.19      $ 24.38      $ 28,884.38      $ 8.78   
  $ 10,398.38      $ 2.93      $ 3,466.13      $ 2.93      $ 3,466.13      $
6.83      $ 8,087.63      $ 2.44      $ 2,888.44    1.44   A/V     648      SF  
$ 24.38      $ 15,795.00      $ 4.88      $ 3,159.00      $ 1.95      $ 1,263.60
     $ 2.93      $ 1,895.40      $ 2.93      $ 1,895.40      $ 6.83      $
4,422.60      $ 3.90      $ 2,527.20    1.45   MIS     1,393      SF   $ 24.38
     $ 33,954.38      $ 4.88      $ 6,790.88      $ 1.95      $ 2,716.35      $
2.93      $ 4,074.53      $ 2.93      $ 4,074.53      $ 6.83      $ 9,507.23   
  $ 3.90      $ 5,432.70    1.46   ELECTRICAL     437      SF   $ 21.45      $
9,373.65      $ 1.95      $ 852.15      $ 1.95      $ 852.15      $ 2.93      $
1,278.23      $ 2.93      $ 1,278.23      $ 6.83      $ 2,982.53      $ 3.90   
  $ 1,704.30    1.47   EVS     247      SF   $ 22.43      $ 5,538.98      $ 2.93
     $ 722.48      $ 1.95      $ 481.65      $ 2.93      $ 722.48      $ 2.93   
  $ 722.48      $ 6.83      $ 1,685.78      $ 3.90      $ 963.30    1.48  
BUSINESS CENTER     470      SF   $ 35.10      $ 16,497.00      $ 14.63      $
6,873.75      $ 1.95      $ 916.50      $ 3.90      $ 1,833.00      $ 2.93     
$ 1,374.75      $ 5.85      $ 2,749.50      $ 3.90      $ 1,833.00    1.49  
B-O-H MISC. & CIRCULATION     7,862      SF   $ 36.56      $ 287,454.38      $
9.75      $ 76,654.50      $ 4.88      $ 38,327.25      $ 5.85      $ 45,992.70
     $ 3.90      $ 30,661.80      $ 6.83      $ 53,658.15      $ 2.44      $
19,163.63      Total 2nd Floor     73,205      SF     $ 5,942,747.36        $
3,573,067.88        $ 323,104.28        $ 654,037.80        $ 275,454.08       
$ 480,069.53        $ 471,709.39      Grand Lobby/Retail/Restaurants            
                    1.50   GRAND LOBBY (includes Bell & Concierge)     5,373   
  SF   $ 134.55      $ 722,937.15      $ 87.75      $ 471,480.75      $ 4.88   
  $ 26,193.38      $ 19.50      $ 104,773.50      $ 5.85      $ 31,432.05      $
5.85      $ 31,432.05      $ 4.88      $ 26,193.38    1.51   REGISTRATION    
1,045      SF   $ 153.08      $ 159,963.38      $ 112.13      $ 117,170.63     
$ 4.88      $ 5,094.38      $ 19.50      $ 20,377.50      $ 5.85      $ 6,113.25
     $ 5.85      $ 6,113.25      $ 2.93      $ 3,056.63    1.52   COFFEE SHOP  
  505      SF   $ 105.30      $ 53,176.50      $ 63.38      $ 32,004.38      $
11.70      $ 5,908.50      $ 14.63      $ 7,385.63      $ 2.93      $ 1,477.13
     $ 5.85      $ 2,954.25      $ 4.88      $ 2,461.88    1.53   COFFEE SHOP
STORAGE     167      SF   $ 25.84      $ 4,314.86      $ 4.88      $ 814.13     
$ 3.41      $ 569.89      $ 3.90      $ 651.30      $ 1.95      $ 325.65      $
5.85      $ 976.95      $ 3.90      $ 651.30    1.54   LOBBY BAR     849      SF
  $ 105.30      $ 89,399.70      $ 63.38      $ 53,805.38      $ 11.70      $
9,933.30      $ 14.63      $ 12,416.63      $ 2.93      $ 2,483.33      $ 5.85
     $ 4,966.65      $ 4.88      $ 4,138.88    1.55   LOBBY BAR BACK UP     325
     SF   $ 23.89      $ 7,763.44      $ 2.93      $ 950.63      $ 3.41      $
1,109.06      $ 3.90      $ 1,267.50      $ 1.95      $ 633.75      $ 5.85     
$ 1,901.25      $ 3.90      $ 1,267.50    1.56   IRISH PUB     2,347      SF   $
169.65      $ 398,168.55      $ 121.88      $ 286,040.63      $ 17.55      $
41,189.85      $ 14.63      $ 34,324.88      $ 4.88      $ 11,441.63      $ 5.85
     $ 13,729.95      $ 2.93      $ 6,864.98    1.57   IRISH PUB KITCHEN     421
     SF   $ 32.18      $ 13,545.68      $ 4.88      $ 2,052.38      $ 8.78     
$ 3,694.28      $ 4.88      $ 2,052.38      $ 5.85      $ 2,462.85      $ 5.85
     $ 2,462.85      $ 0.98      $ 410.48    1.58   IRISH PUB BACK UP     341   
  SF   $ 23.89      $ 8,145.64      $ 2.93      $ 997.43      $ 3.41      $
1,163.66      $ 3.90      $ 1,329.90      $ 1.95      $ 664.95      $ 5.85     
$ 1,994.85      $ 3.90      $ 1,329.90    1.59   RETAIL     2,738      SF   $
108.47      $ 296,987.44      $ 73.13      $ 200,216.25      $ 2.44      $
6,673.88      $ 14.63      $ 40,043.25      $ 3.90      $ 10,678.20      $ 5.85
     $ 16,017.30      $ 7.80      $ 21,356.40    1.60   BAGGAGE ROOM     877   
  SF   $ 23.89      $ 20,949.34      $ 2.93      $ 2,565.23      $ 3.41      $
2,992.76      $ 3.90      $ 3,420.30      $ 1.95      $ 1,710.15      $ 5.85   
  $ 5,130.45      $ 3.90      $ 3,420.30    1.61   PROMENADE     17,481      SF
  $ 119.93      $ 2,096,408.93      $ 70.20      $ 1,227,166.20      $ 3.90     
$ 68,175.90      $ 19.50      $ 340,879.50      $ 4.88      $ 85,219.88      $
5.85      $ 102,263.85      $ 9.75      $ 170,439.75    1.62   PUBLIC ENTRIES &
VESTIBULES     2,745      SF   $ 147.23      $ 404,132.63      $ 87.75      $
240,873.75      $ 13.65      $ 37,469.25      $ 19.50      $ 53,527.50      $
4.88      $ 13,381.88      $ 5.85      $ 16,058.25      $ 9.75      $ 26,763.75
   1.63   PUBLIC TOILETS     4,024      SF   $ 116.03      $ 466,884.60      $
73.13      $ 294,255.00      $ 13.65      $ 54,927.60      $ 7.80      $
31,387.20      $ 7.80      $ 31,387.20      $ 5.85      $ 23,540.40      $ 1.95
     $ 7,846.80    1.64   POOL TOILETS     259      SF   $ 62.40      $
16,161.60      $ 29.25      $ 7,575.75      $ 8.78      $ 2,272.73      $ 4.88
     $ 1,262.63      $ 5.85      $ 1,515.15      $ 5.85      $ 1,515.15      $
1.95      $ 505.05    1.65   NOODLES     1,759      SF   $ 92.63      $
162,927.38      $ 53.63      $ 94,326.38      $ 6.83      $ 12,005.18      $
14.63      $ 25,725.38      $ 4.88      $ 8,575.13      $ 5.85      $ 10,290.15
     $ 3.90      $ 6,860.10    1.66   NOODLES KITCHEN     974      SF   $ 31.20
     $ 30,388.80      $ 4.88      $ 4,748.25      $ 8.78      $ 8,546.85      $
3.90      $ 3,798.60      $ 5.85      $ 5,697.90      $ 5.85      $ 5,697.90   
  $ 0.98      $ 949.65    1.67   24/7 BISTRO     4,527      SF   $ 114.08      $
516,417.53      $ 73.13      $ 331,036.88      $ 5.85      $ 26,482.95      $
19.50      $ 88,276.50      $ 4.88      $ 22,069.13      $ 5.85      $ 26,482.95
     $ 2.93      $ 13,241.48    1.68   24/7 KITCHEN     4,016      SF   $ 32.18
     $ 129,214.80      $ 4.88      $ 19,578.00      $ 8.78      $ 35,240.40     
$ 4.88      $ 19,578.00      $ 5.85      $ 23,493.60      $ 5.85      $
23,493.60      $ 0.98      $ 3,915.60    1.69   LINEN & JANITOR     503      SF
  $ 23.89      $ 12,015.41      $ 2.93      $ 1,471.28      $ 3.41      $
1,716.49      $ 3.90      $ 1,961.70      $ 1.95      $ 980.85      $ 5.85     
$ 2,942.55      $ 3.90      $ 1,961.70   



--------------------------------------------------------------------------------

MOJITO POINTE       Exhibit F1   GMP Estimate    

 

    Scheme 30 Rev                                                              
                                                  Total
Finishes
Unit     Total Finishes
Allowance     Millwork
& Stndg &
RunngTrm     Millwork &
Standing &
Running Trim     Hard Tile
and
Install
O.F.
Carpeting
and CFCI
Pad     Hard Tile
and Install
O.F.
Carpeting
and CFCI
Pad     Ceilings     Total Ceiling     Wall
Paint/Cove
ring     Total Wall
Paint /
Covering     Drywall     Total
Drywall     Doors /
Frames /
Hardware     Total Doors,
Frames
&Hrardware   1.70   SUPPORT     2,335      SF   $ 23.89      $ 55,777.31      $
2.93      $ 6,829.88      $ 3.41      $ 7,968.19      $ 3.90      $ 9,106.50   
  $ 1.95      $ 4,553.25      $ 5.85      $ 13,659.75      $ 3.90      $
9,106.50    1.71   24/7 BAR     773      SF   $ 107.25      $ 82,904.25      $
63.38      $ 48,988.88      $ 13.65      $ 10,551.45      $ 14.63      $
11,305.13      $ 4.88      $ 3,768.38      $ 5.85      $ 4,522.05      $ 2.93   
  $ 2,261.03    1.72   24/7 BAR BACK UP     167      SF   $ 23.89      $
3,989.21      $ 2.93      $ 488.48      $ 3.41      $ 569.89      $ 3.90      $
651.30      $ 1.95      $ 325.65      $ 5.85      $ 976.95      $ 3.90      $
651.30    1.73   CASINO SERVICE BAR     856      SF   $ 42.90      $ 36,722.40
     $ 14.63      $ 12,519.00      $ 7.80      $ 6,676.80      $ 4.88      $
4,173.00      $ 4.88      $ 4,173.00      $ 5.85      $ 5,007.60      $ 2.93   
  $ 2,503.80    1.74   PATIO DINING ROOM     402      SF   $ 34.13      $
13,718.25      $ 4.88      $ 1,959.75      $ 13.65      $ 5,487.30      $ —     
  $ —        $ 4.88      $ 1,959.75      $ 5.85      $ 2,351.70      $ 2.93     
$ 1,175.85    1.75   SNAKE RIVER GRILL DINING     5,359      SF   $ 108.23     
$ 579,977.78      $ 73.13      $ 391,876.88      $ 1.95      $ 10,450.05      $
14.63      $ 78,375.38      $ 7.80      $ 41,800.20      $ 5.85      $ 31,350.15
     $ 2.93      $ 15,675.08    1.76   SNAKE RIVER GRILL KITCHEN     2,115     
SF   $ 31.20      $ 65,988.00      $ 4.88      $ 10,310.63      $ 8.78      $
18,559.13      $ 3.90      $ 8,248.50      $ 5.85      $ 12,372.75      $ 5.85
     $ 12,372.75      $ 0.98      $ 2,062.13    1.77   SLOT TECH     1,096     
SF   $ 24.86      $ 27,249.30      $ 2.93      $ 3,205.80      $ 3.41      $
3,740.10      $ 3.90      $ 4,274.40      $ 2.93      $ 3,205.80      $ 5.85   
  $ 6,411.60      $ 3.90      $ 4,274.40    1.78   SHOWROOM KITCHEN     2,309   
  SF   $ 30.23      $ 69,789.53      $ 2.93      $ 6,753.83      $ 8.78      $
20,261.48      $ 4.88      $ 11,256.38      $ 5.85      $ 13,507.65      $ 5.85
     $ 13,507.65      $ 0.98      $ 2,251.28    1.79   SECURITY     1,553     
SF   $ 23.40      $ 36,340.20      $ 2.93      $ 4,542.53      $ 1.95      $
3,028.35      $ 3.90      $ 6,056.70      $ 2.93      $ 4,542.53      $ 5.85   
  $ 9,085.05      $ 3.90      $ 6,056.70    1.80   FCC     304      SF   $ 23.40
     $ 7,113.60      $ 2.93      $ 889.20      $ 1.95      $ 592.80      $ 3.90
     $ 1,185.60      $ 2.93      $ 889.20      $ 5.85      $ 1,778.40      $
3.90      $ 1,185.60    1.81   CARDS & DICE     129      SF   $ 21.45      $
2,767.05      $ 2.93      $ 377.33      $ 1.95      $ 251.55      $ 3.90      $
503.10      $ 1.95      $ 251.55      $ 5.85      $ 754.65      $ 2.93      $
377.33    1.82   STATE POLICE     960      SF   $ 23.40      $ 22,464.00      $
2.93      $ 2,808.00      $ 1.95      $ 1,872.00      $ 3.90      $ 3,744.00   
  $ 2.93      $ 2,808.00      $ 5.85      $ 5,616.00      $ 3.90      $ 3,744.00
   1.83   STAFF TOILETS     1,330      SF   $ 51.68      $ 68,727.75      $
24.38      $ 32,418.75      $ 8.78      $ 11,670.75      $ 3.90      $ 5,187.00
     $ 2.93      $ 3,890.25      $ 5.85      $ 7,780.50      $ 3.90      $
5,187.00    1.84   RETAIL STORAGE     332      SF   $ 27.79      $ 9,225.45     
$ 5.85      $ 1,942.20      $ 3.41      $ 1,132.95      $ 3.90      $ 1,294.80
     $ 2.93      $ 971.10      $ 5.85      $ 1,942.20      $ 3.90      $
1,294.80    1.85   HIRING     1,036      SF   $ 23.40      $ 24,242.40      $
2.93      $ 3,030.30      $ 1.95      $ 2,020.20      $ 3.90      $ 4,040.40   
  $ 2.93      $ 3,030.30      $ 5.85      $ 6,060.60      $ 3.90      $ 4,040.40
   1.86   MAIL     426      SF   $ 24.86      $ 10,591.43      $ 2.93      $
1,246.05      $ 3.41      $ 1,453.73      $ 3.90      $ 1,661.40      $ 2.93   
  $ 1,246.05      $ 5.85      $ 2,492.10      $ 3.90      $ 1,661.40    1.87  
DATA     713      SF   $ 23.40      $ 16,684.20      $ 2.93      $ 2,085.53     
$ 1.95      $ 1,390.35      $ 3.90      $ 2,780.70      $ 2.93      $ 2,085.53
     $ 5.85      $ 4,171.05      $ 3.90      $ 2,780.70    1.88   ELEVATORS    
8      STPS   $ —        $ —        $ —        $ —        $ —        $ —       
$ 3.90      $ 31.20      $ —        $ —        $ —        $ —        $ —       
$ —      1.89   ESCALATORS     2      EACH   $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —      1.90   B-O-H MISC. & CIRCULATION     15,170
     SF   $ 42.66      $ 647,095.31      $ 24.38      $ 369,768.75      $ 1.95
     $ 29,581.50      $ 5.85      $ 88,744.50      $ 0.98      $ 14,790.75     
$ 5.85      $ 88,744.50      $ 2.93      $ 44,372.25      2nd Floor            
                    1.91   BUSINESS CENTER - MOVED TO CASINO 2ND FLOOR     SF  
$ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —          $ —          $ —      1.92   MEETING ROOMS    
3,424      SF   $ 53.63      $ 183,612.00      $ 29.25      $ 100,152.00      $
1.95      $ 6,676.80      $ 7.80      $ 26,707.20      $ 2.93      $ 10,015.20
     $ 5.85      $ 20,030.40      $ 3.90      $ 13,353.60    1.93   OPENING TO
GRAND LOBBY BELOW     0      SF   $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —      1.94   REGISTRATION     164      SF   $ 111.15      $
18,228.60      $ 73.13      $ 11,992.50      $ 3.90      $ 639.60      $ 19.50
     $ 3,198.00      $ 2.93      $ 479.70      $ 5.85      $ 959.40      $ 3.90
     $ 639.60    1.95   CONVENTION SALES     1,057      SF   $ 26.33      $
27,825.53      $ 4.88      $ 5,152.88      $ 1.95      $ 2,061.15      $ 4.88   
  $ 5,152.88      $ 2.93      $ 3,091.73      $ 5.85      $ 6,183.45      $ 3.90
     $ 4,122.30    1.96   PANTRY     328      SF   $ 28.28      $ 9,274.20     
$ 7.80      $ 2,558.40      $ 2.93      $ 959.40      $ 3.90      $ 1,279.20   
  $ 2.93      $ 959.40      $ 5.85      $ 1,918.80      $ 3.90      $ 1,279.20
   1.97   PRE-FUNCTION & PUBLIC CIRCULATION     8,772      SF   $ 81.90      $
718,426.80      $ 43.88      $ 384,871.50      $ 3.90      $ 34,210.80      $
19.50      $ 171,054.00      $ 2.93      $ 25,658.10      $ 5.85      $
51,316.20      $ 3.90      $ 34,210.80    1.98   OFFICES     10,863      SF   $
22.43      $ 243,602.78      $ 2.93      $ 31,774.28      $ 1.95      $
21,182.85      $ 3.90      $ 42,365.70      $ 1.95      $ 21,182.85      $ 5.85
     $ 63,548.55      $ 3.90      $ 42,365.70    1.99   SHOWROOM OFFICES    
2,066      SF   $ 22.43      $ 46,330.05      $ 2.93      $ 6,043.05      $ 1.95
     $ 4,028.70      $ 3.90      $ 8,057.40      $ 1.95      $ 4,028.70      $
5.85      $ 12,086.10      $ 3.90      $ 8,057.40    1.100   LAUNDRY     4,739
     SF   $ 23.40      $ 110,892.60      $ 2.93      $ 13,861.58      $ 2.93   
  $ 13,861.58      $ 3.90      $ 18,482.10      $ 1.95      $ 9,241.05      $
5.85      $ 27,723.15      $ 3.90      $ 18,482.10    1.101   HOUSEKEEPING    
2,258      SF   $ 22.43      $ 50,635.65      $ 2.93      $ 6,604.65      $ 1.95
     $ 4,403.10      $ 3.90      $ 8,806.20      $ 1.95      $ 4,403.10      $
5.85      $ 13,209.30      $ 3.90      $ 8,806.20    1.102   TRASH     673     
SF   $ 19.60      $ 13,189.12      $ 2.93      $ 1,968.53      $ 3.41      $
2,296.61      $ 3.90      $ 2,624.70      $ 1.95      $ 1,312.35      $ 5.85   
  $ 3,937.05      $ 0.98      $ 656.18    1.103   UNIFORMS, CHANGE & TOILETS    
4,055      SF   $ 24.38      $ 98,840.63      $ 4.88      $ 19,768.13      $
1.95      $ 7,907.25      $ 3.90      $ 15,814.50      $ 1.95      $ 7,907.25   
  $ 5.85      $ 23,721.75      $ 3.90      $ 15,814.50    1.104   HUMAN
RESOURCES & TRAINING     4,306      SF   $ 22.43      $ 96,562.05      $ 2.93   
  $ 12,595.05      $ 1.95      $ 8,396.70      $ 3.90      $ 16,793.40      $
1.95      $ 8,396.70      $ 5.85      $ 25,190.10      $ 3.90      $ 16,793.40
   1.105   STAFF TOILETS     0      SF   $ 53.63      $ —        $ 24.38      $
—        $ 8.78      $ —        $ 4.88      $ —        $ 3.90      $ —        $
5.85      $ —        $ 3.90      $ —      1.106   SUPPORT     227      SF   $
22.43      $ 5,090.48      $ 2.93      $ 663.98      $ 1.95      $ 442.65      $
3.90      $ 885.30      $ 1.95      $ 442.65      $ 5.85      $ 1,327.95      $
3.90      $ 885.30    1.107   B-O-H MISC. & CIRCULATION     19,835      SF   $
42.66      $ 846,086.72      $ 24.38      $ 483,478.13      $ 1.95      $
38,678.25      $ 5.85      $ 116,034.75      $ 0.98      $ 19,339.13      $ 5.85
     $ 116,034.75      $ 2.93      $ 58,017.38      Total Grand
Lobby/Retail/Restaurants     151,418      SF     $ 9,859,867.92        $
5,372,655.60        $ 634,364.25        $ 1,474,315.05        $ 498,373.20     
  $ 885,736.80        $ 637,780.65      Showroom                                
1.108   SHOWROOM     17,572      SF   $ 19.01      $ 334,087.65      $ 4.88     
$ 85,663.50      $ 1.95      $ 34,265.40      $ —        $ —        $ 4.88     
$ 85,663.50      $ 4.88      $ 85,663.50      $ 1.95      $ 34,265.40    1.109  
STAGE     5,276      SF   $ 32.66      $ 172,327.35      $ 2.93      $ 15,432.30
     $ 17.55      $ 92,593.80      $ —        $ —        $ 4.88      $ 25,720.50
     $ 4.88      $ 25,720.50      $ 1.95      $ 10,288.20    1.110   TOILETS    
1,791      SF   $ 75.56      $ 135,332.44      $ 43.88      $ 78,580.13      $
13.65      $ 24,447.15      $ —        $ —        $ 5.85      $ 10,477.35      $
4.88      $ 8,731.13      $ 1.95      $ 3,492.45    1.111   STORAGE     3,718   
  SF   $ 17.55      $ 65,250.90      $ 2.93      $ 10,875.15      $ 3.41      $
12,687.68      $ —        $ —        $ 2.93      $ 10,875.15      $ 4.88      $
18,125.25      $ 1.95      $ 7,250.10    1.112   SHOWROOM MISC. & CIRCULATION  
  4,290      SF   $ 19.99      $ 85,746.38      $ 4.88      $ 20,913.75      $
3.90      $ 16,731.00      $ —        $ —        $ 2.93      $ 12,548.25      $
4.88      $ 20,913.75      $ 1.95      $ 8,365.50    1.113   SHOWROOM BAR    
776      SF   $ 99.94      $ 77,551.50      $ 73.13      $ 56,745.00      $
13.65      $ 10,592.40      $ —        $ —        $ 4.88      $ 3,783.00      $
4.88      $ 3,783.00      $ 1.95      $ 1,513.20    1.114   ESCALATOR     1     
EA   $ —        $ —        $ —          $ —          $ —          $ —          $
—        $ —        $ —          2nd Floor                                 1.115
  SHOWROOM SEATING     9,711      SF   $ 22.91      $ 222,503.29      $ 2.93   
  $ 28,404.68      $ 1.95      $ 18,936.45      $ —        $ —        $ 4.88   
  $ 47,341.13      $ 4.88      $ 47,341.13      $ 1.95      $ 18,936.45    1.116
  SHOWROOM BAR     744      SF   $ 99.94      $ 74,353.50      $ 73.13      $
54,405.00      $ 13.65      $ 10,155.60      $ —        $ —        $ 4.88      $
3,627.00      $ 4.88      $ 3,627.00      $ 1.95      $ 1,450.80    1.117  
SHOWROOM TOILETS     1,271      SF   $ 74.59      $ 94,800.71      $ 43.88     
$ 55,765.13      $ 13.65      $ 17,349.15      $ —        $ —        $ 4.88     
$ 6,196.13      $ 4.88      $ 6,196.13      $ 1.95      $ 2,478.45    1.118  
DRESSING ROOM, GREEN ROOM, ETC.     4,489      SF   $ 19.01      $ 85,347.11   
  $ 4.88      $ 21,883.88      $ 1.95      $ 8,753.55      $ —        $ —       
$ 4.88      $ 21,883.88      $ 4.88      $ 21,883.88      $ 1.95      $ 8,753.55
   1.119   PANTRY     474      SF   $ 16.82      $ 7,972.09      $ 4.88      $
2,310.75      $ 3.41      $ 1,617.53      $ —        $ —        $ 0.98      $
462.15      $ 4.88      $ 2,310.75      $ 1.95      $ 924.30    1.120  
STORAGE/BACK UP     326      SF   $ 14.87      $ 4,847.21      $ 2.93      $
953.55      $ 3.41      $ 1,112.48      $ —        $ —        $ 0.98      $
317.85      $ 4.88      $ 1,589.25      $ 1.95      $ 635.70    1.121  
ELECTRICAL     0      SF   $ 13.89      $ —        $ 1.95      $ —        $ 3.41
     $ —        $ —        $ —        $ 0.98      $ —        $ 4.88      $ —  
     $ 1.95      $ —      1.122   OPEN AREA OVER STAGE & SEATING     13,240     
SF   $ 3.66      $ 48,408.75      $ —        $ —        $ —        $ —        $
—        $ —        $ 0.98      $ 12,909.00      $ —        $ —        $ 1.95   
  $ 25,818.00    1.123   B-O-H MISC. & CIRCULATION     3,861      SF   $ 20.23
     $ 78,112.86      $ 9.75      $ 37,644.75      $ 1.95      $ 7,528.95      $
—        $ —        $ 0.98      $ 3,764.48      $ 4.88      $ 18,822.38      $
1.95      $ 7,528.95      Total Showroom     67,539      SF     $ 1,486,641.73
       $ 469,577.55        $ 256,771.13        $ —          $ 245,569.35       
$ 264,707.63        $ 131,701.05      TOTAL LOWRISE     365,367      SF     $
26,746,309.24        $ 15,660,235.50        $ 1,610,066.93        $ 3,454,830.60
       $ 1,292,762.25        $ 2,062,237.13        $ 1,365,745.88    2   CENTRAL
PLANT                                   Central Plant                          
      2.1   CENTRAL PLANT     9,270      SF   $ 10.73      $ 99,420.75      $
0.49      $ 4,519.13      $ 3.41      $ 31,633.88      $ —        $ —        $
0.98      $ 9,038.25      $ 2.93      $ 27,114.75      $ 0.98      $ 9,038.25   
2.2   PURCHASING & RECEIVING     476      SF   $ 18.53      $ 8,817.90      $
2.93      $ 1,392.30      $ 1.95      $ 928.20      $ —        $ —        $ 2.93
     $ 1,392.30      $ 4.88      $ 2,320.50      $ 3.90      $ 1,856.40    2.3  
ENGINEERING     8,415      SF   $ 18.53      $ 155,887.88      $ 2.93      $
24,613.88      $ 1.95      $ 16,409.25      $ —        $ —        $ 2.93      $
24,613.88      $ 4.88      $ 41,023.13      $ 3.90      $ 32,818.50    2.4  
Elevators     4      STPS   $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —                      $ —          $ —          $ —          $ —  
       $ —          Warehouse               $ —          $ —          $ —       
  $ —          $ —        2.5   WAREHOUSE     8,002      SF   $ 17.06      $
136,534.13      $ —        $ —        $ 3.41      $ 27,306.83      $ —        $
—        $ 2.93      $ 23,405.85      $ 4.88      $ 39,009.75      $ 3.90      $
31,207.80    2.6   DOCK     2,615      SF   $ 15.60      $ 40,794.00      $ —  
     $ —        $ 1.95      $ 5,099.25      $ —        $ —        $ 2.93      $
7,648.88      $ 4.88      $ 12,748.13      $ 3.90      $ 10,198.50    2.7  
TRASH     2,200      SF   $ 17.06      $ 37,537.50      $ —        $ —        $
3.41      $ 7,507.50      $ —        $ —        $ 2.93      $ 6,435.00      $
4.88      $ 10,725.00      $ 3.90      $ 8,580.00      Total Central Plant    
30,982      SF     $ 478,992.15        $ 30,525.30        $ 88,884.90        $
—          $ 72,534.15        $ 132,941.25        $ 93,699.45    3   PARKING
GARAGE                                



--------------------------------------------------------------------------------

MOJITO POINTE       Exhibit F1   GMP Estimate    

 

  Scheme 30 Rev                                                   Total
Finishes
Unit     Total
Finishes
Allowance     Millwork
& Stndg &
Runng Trm     Millwork &
Standing &
Running
Trim     Hard Tile
and
Install
O.F.
Carpeting
and CFCI
Pad     Hard Tile
and Install
O.F.
Carpeting
and CFCI
Pad     Ceilings     Total Ceiling     Wall
Paint/Cove
ring     Total Wall
Paint /
Covering     Drywall     Total
Drywall     Doors /
Frames /
Hardware     Total
Doors,
Frames
&Hrardware   3.1   VIP PARKING Parking Garage     54,410      SF   $ 1.50      $
81,696.62      $ —        $ —        $ —        $ —        $ —        $ —       
$ 1.10      $ 59,946.22      $ —        $ —        $ 0.20      $ 10,609.95   
3.2   2ND FLOOR PARKING Parking Garage     82,040      SF   $ 1.50      $
123,183.06      $ —        $ —        $ —        $ —        $ —        $ —     
  $ 1.10      $ 90,387.57      $ —        $ —        $ 0.20      $ 15,997.80   
3.3   3rd FLOOR PARKING Parking Garage     82,950      SF   $ 1.50      $
124,549.43      $ —        $ —        $ —        $ —        $ —        $ —     
  $ 1.10      $ 91,390.16      $ —        $ —        $ 0.20      $ 16,175.25   
3.4   4th FLOOR PARKING Parking Garage - ELIMINATED     0      SF   $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —      3.5   5th FLOOR
PARKING Parking Garage - ELIMINATED     0      SF   $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —      3.6   Surface Parking to Replace
Lost Spaces ALLOWANCE     1      LS   $ —        $ —        $ 0.98      $ 0.98
     $ 0.98      $ 0.98      $ —        $ —        $ 0.98      $ 0.98      $
0.98      $ 0.98      $ 0.98      $ 0.98    3.7   Elevators     9      STPS   $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —      3.8   Car
Count System Allowance     1      LS           $ —          $ —          $ —  
       $ —          $ —          Total Parking Garage     219,400      SF     $
329,429.10        $ 0.98        $ 0.98        $ —          $ 241,724.93        $
0.98        $ 42,783.98    4   HOTEL                                 4.1  
GUESTROOMS     174,143      SF   $ 49.09      $ 8,548,897.55      $ 10.94      $
1,905,037.35      $ 8.33      $ 1,450,001.69      $ 4.88      $ 848,947.13     
$ 4.82      $ 838,759.76      $ 10.73      $ 1,867,683.68      $ 7.56      $
1,315,868.04    4.2   CORRIDORS & ELEVATOR LOBBIES     26,075      SF   $ 49.09
     $ 1,280,054.34      $ 10.94      $ 285,247.46      $ 8.33      $ 217,113.49
     $ 4.88      $ 127,115.63      $ 4.82      $ 125,590.24      $ 10.73      $
279,654.38      $ 7.56      $ 197,029.22    4.3   MISC BOH & CIRCULATION    
27,266      SF   $ 49.09      $ 1,338,522.02      $ 10.94      $ 298,276.41     
$ 8.33      $ 227,030.35      $ 4.88      $ 132,921.75      $ 4.82      $
131,326.69      $ 10.73      $ 292,427.85      $ 7.56      $ 206,028.71    4.4  
Balconies     11,685      SF   $ 2.44      $ 28,482.19      $ —        $ —     
  $ —        $ —        $ —        $ —        $ 1.46      $ 17,089.31      $ —  
     $ —        $ —        $ —      4.5   Elevators     90      stops   $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —      4.6   Cupolas at
Hotel Roof     1      ea   $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        Total Hotel     239,169          $ 11,195,956.10        $
2,488,561.22        $ 1,894,145.53        $ 1,108,984.50        $ 1,112,766.00
       $ 2,439,765.90        $ 1,718,925.98          372      rms              
              5   SUITES - NORTH BLDG.                                 5.1  
2 LEVELS 4 KEYS - Reduced by 15%     12,332      SF   $ 79.80      $ 984,139.85
     $ 43.88      $ 541,066.50      $ 9.75      $ 120,237.00      $ 4.88      $
60,118.50      $ 3.90      $ 48,094.80      $ 6.83      $ 84,165.90      $ 7.80
     $ 96,189.60    5.2   Pool Decks     4,052      SF   $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —      5.3   Pool Area     500      SF  
$ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —      5.4  
Fountains Allowance     4      EA   $ —          $ —          $ —          $ —  
       $ —          $ —          $ —        5.5   Fire Places Allowance     4   
  EA   $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  Total Suites - North Bldg.     12,332      SF     $ 984,139.85        $
541,066.50        $ 120,237.00        $ 60,118.50        $ 48,094.80        $
84,165.90        $ 96,189.60    6   SUITES - SOUTH BLDG.                        
        6.1   24 SUITES - Reduced by 15%     24,432      SF   $ 80.94      $
1,977,636.02      $ 34.13      $ 833,742.00      $ 15.28      $ 373,278.20     
$ 9.75      $ 238,212.00      $ 3.90      $ 95,284.80      $ 7.80      $
190,569.60      $ 7.80      $ 190,569.60    6.2   Patios @ south Suites    
8,240      SF   $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—      6.3   Elevatos     12      Stops   $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        Total Suites - South Bldg.     24,432      sf
    $ 1,977,636.02        $ 833,742.00        $ 373,278.20      $ —        $
238,212.00        $ 95,284.80        $ 190,569.60        $ 190,569.60    7  
SUITES ENTRY GARDEN               $ —          $ —                    7.1  
INSECT PROTECTED ENTRY GARDEN     16,560      SF   $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —      7.2   RECEPTION BUILDING PORTE
COCHERE ALLOWANCE     1      LS     $ —        $ 0.98      $ 0.98      $ 0.98   
  $ 0.98      $ —        $ —        $ 0.98      $ 0.98      $ 0.98      $ 0.98
     $ 0.98      $ 0.98    7.3   SUITE RECEPTION & SUPPORT BLDG     1,275     
SF   $ 44.85      $ 57,183.75      $ 14.63      $ 18,646.88      $ 7.80      $
9,945.00      $ 5.85      $ 7,458.75      $ 2.93      $ 3,729.38      $ 9.75   
  $ 12,431.25      $ 1.95      $ 2,486.25      Total Suites Entry Garden &
Reception     17,836      SF     $ 57,183.75        $ 18,647.85        $
9,945.98        $ 7,458.75        $ 3,730.35        $ 12,432.23        $
2,487.23    8   POOLS & CABANA’S                                   Main Pool &
Cabanas                                 8.1   Main Pool Deck     31,025      SF
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —      8.2  
Main Pool     4,045      SF   $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —      8.3   Cabana’s 10 ea     2,280      SF   $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —      8.4   Fountains Allowance
    1      ea   $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—      8.5   Raised Platform @ East End     287      SF   $ —        $ —       
$ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —      8.6   Snack/Bar Bldg at Pool
- Deleted     0      SF   $ 27.30      $ —        $ 24.38      $ —        $ —  
     $ —        $ —        $ —        $ 1.95      $ —        $ —        $ —     
  $ 0.98      $ —        Total Main Pool & Cabanas     35,070      SF     $ —  
       $ —          $ —          $ —          $ —          $ —          $ —     
  VIP Pool Deck and Bar                                 8.7   VIP Pool Deck    
2,711      SF   $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—      8.8   VIP Pool     570      SF   $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —                  $ —                             
Total VIP Pool Deck and Bar     3,281          $ —          $ —          $ —  
       $ —          $ —          $ —          $ —      9   SPA BUILDING        
                        9.1   Toilet/Shower/Sauna Rooms     4,285      SF   $
127.73      $ 547,301.63      $ 82.88      $ 355,119.38      $ 15.60      $
66,846.00      $ 4.88      $ 20,889.38      $ 7.80      $ 33,423.00      $ 5.85
     $ 25,067.25      $ 6.83      $ 29,245.13    9.2   Toilets     802      SF  
$ 104.33      $ 83,668.65      $ 58.50      $ 46,917.00      $ 15.60      $
12,511.20      $ 7.80      $ 6,255.60      $ 5.85      $ 4,691.70      $ 5.85   
  $ 4,691.70      $ 6.83      $ 5,473.65    9.3   Reception     895      SF   $
153.08      $ 137,002.13      $ 107.25      $ 95,988.75      $ 15.60      $
13,962.00      $ 7.80      $ 6,981.00      $ 5.85      $ 5,235.75      $ 5.85   
  $ 5,235.75      $ 6.83      $ 6,108.38    9.4   Salon     1,094      SF   $
92.63      $ 101,331.75      $ 63.38      $ 69,332.25      $ 1.95      $
2,133.30      $ 4.88      $ 5,333.25      $ 5.85      $ 6,399.90      $ 5.85   
  $ 6,399.90      $ 6.83      $ 7,466.55    9.5   Treatment Rooms     2,128     
SF   $ 37.05      $ 78,842.40      $ 9.75      $ 20,748.00      $ 1.95      $
4,149.60      $ 3.90      $ 8,299.20      $ 4.88      $ 10,374.00      $ 5.85   
  $ 12,448.80      $ 6.83      $ 14,523.60    9.6   Exercise     1,504      SF  
$ 36.08      $ 54,256.80      $ 9.75      $ 14,664.00      $ 1.95      $
2,932.80      $ 3.90      $ 5,865.60      $ 3.90      $ 5,865.60      $ 5.85   
  $ 8,798.40      $ 6.83      $ 10,264.80    9.7   Corridor/Waiting     1,743   
  SF   $ 51.68      $ 90,069.53      $ 19.50      $ 33,988.50      $ 5.85      $
10,196.55      $ 5.85      $ 10,196.55      $ 3.90      $ 6,797.70      $ 5.85
     $ 10,196.55      $ 6.83      $ 11,895.98    9.8   Office     718      SF  
$ 36.08      $ 25,901.85      $ 9.75      $ 7,000.50      $ 1.95      $ 1,400.10
     $ 3.90      $ 2,800.20      $ 3.90      $ 2,800.20      $ 5.85      $
4,200.30      $ 6.83      $ 4,900.35    9.9   Bridge Corridor     0      SF   $
41.93      $ —        $ 14.63      $ —        $ 1.95      $ —        $ 4.88     
$ —        $ 3.90      $ —        $ 5.85      $ —        $ 6.83      $ —     
9.10   Open to Reception Below     0      SF   $ —        $ —        $ —       
$ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —      9.11   Elevators     2      STPS   $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —      9.12   Bar &
Café     1,708      SF   $ 135.53      $ 231,476.70      $ 92.63      $
158,203.50      $ 11.70      $ 19,983.60      $ 7.80      $ 13,322.40      $
5.85      $ 9,991.80      $ 9.75      $ 16,653.00      $ 5.85      $ 9,991.80   
9.13   Café Kitchen     1,362      SF   $ 50.70      $ 69,053.40      $ 9.75   
  $ 13,279.50      $ 9.75      $ 13,279.50      $ 4.88      $ 6,639.75      $
4.88      $ 6,639.75      $ 9.75      $ 13,279.50      $ 7.80      $ 10,623.60
   9.14   Misc BOH & Circulation     1,397      SF   $ 74.10      $ 103,517.70
     $ 43.88      $ 61,293.38      $ 3.90      $ 5,448.30      $ 4.88      $
6,810.38      $ 4.88      $ 6,810.38      $ 5.85      $ 8,172.45      $ 6.83   
  $ 9,534.53      Total Spa Building     17,636      SF     $ 1,522,422.53     
  $ 876,534.75        $ 152,842.95        $ 93,393.30        $ 99,029.78       
$ 115,143.60        $ 120,028.35    10   CHAPEL                                
10.1   Chapel - Deleted     0      SF   $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —     



--------------------------------------------------------------------------------

MOJITO POINTE     Date: 9/23/2011   Exhibit F   GMP Estimate    

 

    Scheme 30 Rev                                                              
                                                  Total
Finishes
Unit     Total
Finishes
Allowance     Millwork &
Stndg &
RunngTrm     Millwork
&
Standing
&
Running
Trim     Hard Tile
and
Install
O.F.
Carpeting
and CFCI
Pad     Hard Tile
and
Install
O.F.
Carpeting
and CFCI
Pad     Ceilings     Total
Ceiling     Wall
Paint/Cove
ring     Total
Wall
Paint /
Covering     Drywall     Total
Drywall     Doors /
Frames /
Hardware     Total
Doors,
Frames
&Hrardware     Total Chapel     0      sf     $ —          $ —          $ —     
  $ —        $ —          $ —          $ —          $ —      11   SITEWORK      
                            Site Development (utilities, grading, etc.)        
                        11.1   Parking Lot Lighting     1      ALLOW   $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —      11.2   Loading
Area Parking lot Lighting     1      ALLOW   $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —      11.3   Tennis Court Lighting     1     
ALLOW   $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
11.4   Averary Lighting     1      ALLOW   $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —      11.5   Main Pool Deck Lighting     1     
ALLOW   $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
11.6   VIP Deck Lighting     1      ALLOW   $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —      11.7   Access Roads Lighting     1     
ALLOW   $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
11.8   Landscape Lighting     1      ALLOW   $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —      11.9   Building Up (feature) Lighting     1
     ALLOW   $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
   11.10   Main Power Feeders - Overhead approximately half of distance     1   
  LS   $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
11.11   SITE DEVELOPMENT BUDGET (Unit Price)     1      UP   $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —      11.12   Strip and Clear &
Grub Site (in road & site budget)     225      ACRES   $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —      11.13   Site Fill (Unit Price)  
  55,556      Cyds   $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —      11.14   SITE WATER/SEWER                                 11.15  
6” HDPE WATER MAIN (Unit Price)     330      LF   $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —      11.16   8” HDPE WATER MAIN (Unit Price)
    168      LF   $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —      11.17   12” HDPE WATER MAIN (Unit Price)     1,310      LF   $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —      11.18   16” HDPE
WATER MAIN (Unit Price)     4,387      LF   $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —      11.19   FIRE HYDRANTS (Unit Price)     11   
  EA   $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
11.20   12” HDPE SEWER MAIN (Unit Price)     5,037      LF   $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —      11.21   LIFT STATION
ALLOWANCE     1      ALLOW   $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        Site Improvements (hardscape, landscape, roads, etc)    
                            11.22   Site Landscaping & Irrigation     1     
ALLOW   $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
11.23   Entry Garden Landscaping     1      ALLOW   $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —      11.24   Golf Course Landscaping -in
golf course allowance     1      ALLOW   $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —      11.25   Crochet Area—in Landscaping     1     
ALLOW   $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
11.26   Parking Lots (Inclds curb, walks, Storm Drainage     694,516      SF   $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —      11.27  
ROADS PARKING & SITE BUDGET (Unit Price)     1      UP   $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —      11.28   FILL & GRAVEL @ LOADING
DOCK AREA (Unit Price)     1      UP   $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —      11.29   TEMP ROADS & MATTING     1      LS       $
—          $ —          $ —        $ —        $ —          $ —          $ —     
  11.30   Clear and Grub Site (Unit Price)     1      UP   $ —        $ —       
$ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —      11.31   Roundabout (Unit
Price)     1      UP   $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —      11.32   Roadway roundabout East (Unit Price)     1      UP   $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —      11.33  
Roadway roundabout North (Unit Price)     1      UP   $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —      11.34   Road way Roundabout West
to Bridge (Unit Price)     1      UP   $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —      11.35   F & G Roadway roundabout South to Bridge
(Unit Price)     1      UP   $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —      11.36   Frontage Road Bridge to Cove Lane (Unit Price)    
1      UP   $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
   11.37   Storm Drainage (Unit Price)     1      UP   $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —      11.38   Loading Area Parking &
Paving (25,000 SF +/-)     1      UP   $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —      11.39   Sidewalks & Hardscape Area     57,700     
SF   $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —     
11.40   Fountains Aloowance     2      EA   $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —      11.41   Tennis Courts Allowance - Clay
Courts     4      EA   $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —      11.42   Monumental Sign on Top of Building - Structure Only     1
     ALLOW   $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
   11.43   Monumental Entry Gate - Changed to Landscaping Only     1      ALLOW
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —       
Roadwork Related to Federal Jurisdiction                                 11.44  
FEDERAL JURISDICTION ROADWORK (Unit Price)     1      UP   $ —        $ —       
$ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —      11.45   West Frontage Bridge
(Unit Price)     250      LF   $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —      11.46   Decel West Bound Bridge (Unit Price)     210     
LF   $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —     
11.47   Accel West Bound Bridge (Unit Price)     210      LF   $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —      11.48   Accell Lane West
Bound (Unit Price)     1      UP   $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —      11.49   Decel Lane East Bound (Unit Price)     1     
UP   $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —     
11.50   Accell Lane East Bound (Unit Price)     1      UP   $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —                          $ —     
    $ —          $ —          $ —        11.51   Maintenance of Traffic
Allowance     1      ALLOW   $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —      11.52   Interstate signage Allowance     1      ALLOW   $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —      11.53  
Guard rail     1      LS   $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        TOTAL SITEWORK         $ —          $ —          $ —       
  $ —          $ —          $ —          $ —      12   MARINE WORK              
                    Barge Basin                                 12.1   Barge
Basin Construction (concrete basin)     1      LS   $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —      12.2   Barges Allowance - Built,
Delivered, & Connected     1      ALLOW   $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        Total Barge Basin         $ —          $ —  
       $ —          $ —          $ —          $ —          $ —        MARINA    
                            12.3   Marina Piers and Walkways Allowance     1   
  ALLOW   $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
   12.4   Float Plane Ramp Allowance     3,000      SF   $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        Total Marina         $ —       
  $ —          $ —          $ —          $ —          $ —          $ —     



--------------------------------------------------------------------------------

MOJITO POINTE       Exhibit F1   GMP Estimate    

 

    Scheme 30 Rev                                                              
                                                  Total
Finishes
Unit     Total Finishes
Allowance     Millwork &
Stndg &
Runng Trm     Millwork &
Standing &
Running Trim     Hard Tile
and Install
O.F.
Carpeting
and CFCI
Pad     Hard Tile
and Install
O.F.
Carpeting
and CFCI
Pad     Ceilings     Total Ceiling     Wall
Paint/Cove
ring     Total Wall
Paint /
Covering     Drywall     Total
Drywall     Doors /
Frames /
Hardware     Total
Doors,
Frames
&Hrardware  

13

  GOLF COURSE                                

13.1

  GOLF COURSE ALLOWANCE     1      ALLOW   $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        Total Golf Course     18      Holes     $
—          $ —          $ —        $ —        $ —          $ —          $ —     
    $ —     

14

  CLUBHOUSE                                

14.1

  Golf Club House     1,500      SF   $ 78.98      $ 118,462.50      $ 34.13   
  $ 51,187.50      $ 11.70      $ 17,550.00      $ 9.75      $ 14,625.00      $
7.80      $ 11,700.00      $ 9.75      $ 14,625.00      $ 3.90      $ 5,850.00
  

14.2

  Golf ClubHouse Bar & Café     0      SF   $ 135.53      $ —        $ 92.63   
  $ —        $ 11.70      $ —        $ 7.80      $ —        $ 5.85      $ —     
  $ 9.75      $ —        $ 5.85      $ —     

14.3

  Café Kitchen     0      SF   $ 50.70      $ —        $ 9.75      $ —        $
9.75      $ —        $ 4.88      $ —        $ 4.88      $ —        $ 9.75      $
—        $ 7.80      $ —        Total Clubhouse     1,500      sf     $
118,462.50        $ 51,187.50        $ 17,550.00        $ 14,625.00        $
11,700.00      $ —        $ 14,625.00      $ —        $ 5,850.00   

15

  CART BARN                                

15.1

  CART BARN - Metal Building     7,500      sf   $ 7.07      $ 53,015.63      $
—        $ —        $ —        $ —        $ —        $ —        $ 2.93      $
21,937.50      $ 2.93      $ 21,937.50      $ 0.49      $ 3,656.25      Total
Cart Barn     7,500          $ 53,015.63        $ —          $ —          $ —  
       $ 21,937.50        $ 21,937.50        $ 3,656.25   

16

  Porte Cochere                                

16.1

  Porte Cochere     8,430      SF   $ 3.41      $ 28,767.38      $ —        $
—        $ —        $ —        $ —        $ —        $ 2.93      $ 24,657.75   
  $ —        $ —        $ —        $ —     

16.2

  Skylight     1      LS   $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        Total Porte Cochere     8,430          $ 28,767.38        $
—          $ —          $ —          $ 24,657.75        $ —        $ —        $
—     

17

  Maintenance Building/Falconry Training Area                                

17.1

  Falconry Site Shaping     1      LS   $ —        $ —        $ —        $ —  
     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —        $ —        $ —     

17.2

  Falconry Area - Metal Building     2,000      SF   $ 21.94      $ 43,875.00   
  $ 1.95      $ 3,900.00      $ 3.90      $ 7,800.00      $ —        $ —       
$ 1.95      $ 3,900.00      $ 9.75      $ 19,500.00      $ 2.93      $ 5,850.00
  

17.3

  Maintenance Area - Metal Building     8,000      SF   $ 5.36      $ 42,900.00
     $ —        $ —        $ —        $ —        $ —        $ —        $ 2.93   
  $ 23,400.00      $ —        $ —        $ 0.98      $ 7,800.00   

17.4

  Falconry Cages & Accessories Allowance     1      ALLOW   $ —        $ —     
  $ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        Total Falconry Training
Area     10,000      sf     $ 86,775.00        $ 3,900.00        $ 7,800.00     
  $ —          $ 27,300.00        $ 19,500.00        $ 13,650.00      TOTAL ALL
AREAS     992,935      SF     $ 43,579,089.24        $ 20,504,401.59        $
4,274,752.46        $ 4,977,622.65        $ 3,051,522.30        $ 5,093,319.08
       $ 3,653,586.30   



--------------------------------------------------------------------------------

MOJITO POINTE       Exhibit F1   GMP Estimate    

 

    Scheme 30 Rev                                                              
                  SPECIALTYS     Total
SPECIALTYS     Rough
Carp     Total
Rough
Carp     Window
Shading   Total
Window
Shading     Signage   Total
Signage     Theming     Total
Theming   1   CASINO                           1st Floor                        
1.1   CASINO     46,952      SF   $ 1.95      $ 91,556.40      $ 0.98      $
45,778.20        $ —          $ —        $ 9.75      $ 457,782.00    1.2   ASIAN
PIT     3,785      SF   $ 0.98      $ 3,690.38      $ 0.98      $ 3,690.38     
  $ —          $ —        $ —        $ —      1.3   HI-LIMIT     7,224      SF  
$ 0.98      $ 7,043.40      $ 0.98      $ 7,043.40        $ —          $ —     
  $ —        $ —      1.4   PLAYER’S CLUB     615      SF   $ 0.98      $ 599.63
     $ 0.98      $ 599.63        $ —          $ —        $ —        $ —      1.5
  CASHIER’S CAGE & COUNT     2,739      SF   $ —        $ —        $ 0.98      $
2,670.53        $ —          $ —        $ —        $ —      1.6   IRISH PUB    
1,190      SF   $ 0.98      $ 1,160.25      $ 0.98      $ 1,160.25        $ —  
       $ —        $ —        $ —      1.7   BAR BACK-UP     236      SF   $ 0.00
     $ 1.15      $ 0.98      $ 230.10        $ —          $ —        $ —       
$ —      1.8   ATRIUM BAR-LOUNGE     3,000      SF   $ 0.98      $ 2,925.00     
$ 0.98      $ 2,925.00        $ —          $ —        $ —        $ —      1.9  
DRESSING ROOM     125      SF   $ 1.95      $ 243.75      $ 0.98      $ 121.88
       $ —          $ —        $ —        $ —      1.10   PUB BACK-UP     223   
  SF   $ 0.98      $ 217.43      $ 0.98      $ 217.43        $ —          $ —  
     $ —        $ —      1.11   EVS     0      SF   $ 1.95      $ —        $
0.49      $ —          $ —          $ —        $ —        $ —      1.12  
SERVICE BARS     1,626      SF   $ 1.95      $ 3,170.70      $ 0.98      $
1,585.35        $ —          $ —        $ —        $ —      1.13   OFFICE    
213      SF   $ —        $ —        $ 0.98      $ 207.68        $ —          $
—        $ —        $ —      1.14   INFORMATION CENTER     255      SF   $ 1.95
     $ 497.25      $ 0.98      $ 248.63        $ —          $ —        $ —     
  $ —      1.15   TOILETS     1,991      SF   $ 9.75      $ 19,412.25      $
0.98      $ 1,941.23        $ —          $ —        $ —        $ —      1.16  
PADDLEWHEEL     1,141      SF   $ 1.95      $ 2,224.95      $ 0.98      $
1,112.48        $ —          $ —        $ —        $ —      1.17   ELEC, DATA, &
STORAGE     1,673      SF   $ 0.00      $ 8.16      $ 0.98      $ 1,631.18     
  $ —          $ —        $ —        $ —      1.18   PANTRY & STORAGE     217   
  SF   $ 0.98      $ 211.58      $ 0.98      $ 211.58        $ —          $ —  
     $ —        $ —      1.19   ELEVATORS     4      STPS   $ —          $ —  
         $ —          $ —          1.20   Curved Escalator Allowance -**Changed
to Straight Escalators     2      EA   $ —          $ —                     
TOTAL 1ST FLOOR     73,205      SF     $ 132,962.26        $ 71,374.88        $
—          $ —          $ 457,782.00      2ND FLOOR                         1.21
  BUFFET CAFÉ (INC SURVERY)     12,245      SF   $ 0.98      $ 11,938.88      $
0.98      $ 11,938.88        $ —          $ —        $ —        $ —      1.22  
QUE     1,503      SF   $ 0.98      $ 1,465.43      $ 0.98      $ 1,465.43     
  $ —          $ —        $ —        $ —      1.23   VERANDA     1,385      SF  
$ —        $ —        $ 0.98      $ 1,350.38        $ —          $ —        $
—        $ —      1.24   MOJITO CLUB     5,645      SF   $ —        $ —        $
0.98      $ 5,503.88        $ —          $ —        $ —        $ —      1.25  
MOJITO CLUB BAR B/U     196      SF   $ —        $ —        $ 0.98      $ 191.10
       $ —          $ —        $ —        $ —      1.26   MOJITO CLUB TOILETS  
  466      SF   $ 9.75      $ 4,543.50      $ 0.98      $ 454.35        $ —     
    $ —        $ —        $ —      1.27   VERANDA     1,430      SF   $ —       
$ —        $ 0.98      $ 1,394.25        $ —          $ —        $ —        $
—      1.28   VIP BUFFET     2,133      SF   $ —        $ —        $ 0.98      $
2,079.68        $ —          $ —        $ —        $ —      1.29   OPENING OVER
ATRIUM BAR BELOW     2,798      SF   $ —        $ —        $ —        $ —       
  $ —          $ —        $ —        $ —      1.30   CIRCULATION     2,887     
SF   $ —        $ —        $ 0.98      $ 2,814.83        $ —          $ —       
$ —        $ —      1.31   DINING TOILETS     1,409      SF   $ 9.75      $
13,737.75      $ 0.98      $ 1,373.78        $ —          $ —        $ —       
$ —      1.32   BANQUET HALL     8,366      SF   $ —        $ —        $ 0.98   
  $ 8,156.85        $ —          $ —        $ —        $ —      1.33  
CONVENTION STORAGE     3,180      SF   $ —        $ —        $ 0.98      $
3,100.50        $ —          $ —        $ —        $ —      1.34   CONVENTION
TOILETS     1,866      SF   $ 9.75      $ 18,193.50      $ 0.98      $ 1,819.35
       $ —          $ —        $ —        $ —      1.35   MAIN KITCHEN     6,100
     SF   $ 0.49      $ 2,973.75      $ 0.49      $ 2,973.75        $ —         
$ —        $ —        $ —      1.36   BEVERAGE PANTRY     730      SF   $ —     
  $ —        $ 0.98      $ 711.75        $ —          $ —        $ —        $
—      1.37   MOJITO CLUB PANTRY     274      SF   $ —        $ —        $ 0.98
     $ 267.15        $ —          $ —        $ —        $ —      1.38   STAFF
DINING     3,546      SF   $ 1.95      $ 6,914.70      $ 0.98      $ 3,457.35   
    $ —          $ —        $ —        $ —      1.39   STAFF TOILETS     1,286
     SF   $ 14.63      $ 18,807.75      $ 0.98      $ 1,253.85        $ —       
  $ —        $ —        $ —      1.40   TRAINING     1,516      SF   $ 1.95     
$ 2,956.20      $ 0.98      $ 1,478.10        $ —          $ —        $ —       
$ —      1.41   DATA     271      SF   $ —        $ —        $ 0.98      $
264.23        $ —          $ —        $ —        $ —      1.42   SURVEILLANCE  
  1,731      SF   $ —        $ —        $ 0.98      $ 1,687.73        $ —       
  $ —        $ —        $ —      1.43   COUNT     1,185      SF   $ 1.95      $
2,310.75      $ 0.98      $ 1,155.38        $ —          $ —        $ —        $
—      1.44   A/V     648      SF   $ —        $ —        $ 0.98      $ 631.80
       $ —          $ —        $ —        $ —      1.45   MIS     1,393      SF
  $ —        $ —        $ 0.98      $ 1,358.18        $ —          $ —        $
—        $ —      1.46   ELECTRICAL     437      SF   $ —        $ —        $
0.98      $ 426.08        $ —          $ —        $ —        $ —      1.47   EVS
    247      SF   $ —        $ —        $ 0.98      $ 240.83        $ —         
$ —        $ —        $ —      1.48   BUSINESS CENTER     470      SF   $ 0.98
     $ 458.25      $ 0.98      $ 458.25        $ —          $ —        $ —     
  $ —      1.49   B-O-H MISC. & CIRCULATION     7,862      SF   $ 1.95      $
15,330.90      $ 0.98      $ 7,665.45        $ —          $ —        $ —       
$ —        Total 2nd Floor     73,205      SF     $ 99,631.35        $ 65,673.08
       $ —          $ —          $ —        Grand Lobby/Retail/Restaurants      
                  1.50   GRAND LOBBY (includes Bell & Concierge)     5,373     
SF   $ 4.88      $ 26,193.38      $ 0.98      $ 5,238.68        $ —          $
—        $ 9.75      $ 52,386.75    1.51   REGISTRATION     1,045      SF   $
0.98      $ 1,018.88      $ 0.98      $ 1,018.88        $ —          $ —       
$ —        $ —      1.52   COFFEE SHOP     505      SF   $ 0.98      $ 492.38   
  $ 0.98      $ 492.38        $ —          $ —        $ —        $ —      1.53  
COFFEE SHOP STORAGE     167      SF   $ 0.98      $ 162.83      $ 0.98      $
162.83        $ —          $ —        $ —        $ —      1.54   LOBBY BAR    
849      SF   $ 0.98      $ 827.78      $ 0.98      $ 827.78        $ —         
$ —        $ —        $ —      1.55   LOBBY BAR BACK UP     325      SF   $ 0.98
     $ 316.88      $ 0.98      $ 316.88        $ —          $ —        $ —     
  $ —      1.56   IRISH PUB     2,347      SF   $ 0.98      $ 2,288.33      $
0.98      $ 2,288.33        $ —          $ —        $ —        $ —      1.57  
IRISH PUB KITCHEN     421      SF   $ 0.49      $ 205.24      $ 0.49      $
205.24        $ —          $ —        $ —        $ —      1.58   IRISH PUB BACK
UP     341      SF   $ 0.98      $ 332.48      $ 0.98      $ 332.48        $ —  
       $ —        $ —        $ —      1.59   RETAIL     2,738      SF   $ 0.24
     $ 667.39      $ 0.49      $ 1,334.78        $ —          $ —        $ —  
     $ —      1.60   BAGGAGE ROOM     877      SF   $ 0.98      $ 855.08      $
0.98      $ 855.08        $ —          $ —        $ —        $ —      1.61  
PROMENADE     17,481      SF   $ 4.88      $ 85,219.88      $ 0.98      $
17,043.98        $ —          $ —        $ —        $ —      1.62   PUBLIC
ENTRIES & VESTIBULES     2,745      SF   $ 4.88      $ 13,381.88      $ 0.98   
  $ 2,676.38        $ —          $ —        $ —        $ —      1.63   PUBLIC
TOILETS     4,024      SF   $ 4.88      $ 19,617.00      $ 0.98      $ 3,923.40
       $ —          $ —        $ —        $ —      1.64   POOL TOILETS     259
     SF   $ 4.88      $ 1,262.63      $ 0.98      $ 252.53        $ —          $
—        $ —        $ —      1.65   NOODLES     1,759      SF   $ 1.95      $
3,430.05      $ 0.98      $ 1,715.03        $ —          $ —        $ —        $
—      1.66   NOODLES KITCHEN     974      SF   $ 0.49      $ 474.83      $ 0.49
     $ 474.83        $ —          $ —        $ —        $ —      1.67   24/7
BISTRO     4,527      SF   $ 0.98      $ 4,413.83      $ 0.98      $ 4,413.83   
    $ —          $ —        $ —        $ —      1.68   24/7 KITCHEN     4,016   
  SF   $ 0.49      $ 1,957.80      $ 0.49      $ 1,957.80        $ —          $
—        $ —        $ —      1.69   LINEN & JANITOR     503      SF   $ 0.98   
  $ 490.43      $ 0.98      $ 490.43        $ —          $ —        $ —        $
—     



--------------------------------------------------------------------------------

MOJITO POINTE       Exhibit F1   GMP Estimate    

 

    Scheme 30 Rev                                                              
                  SPECIALTYS     Total
SPECIALTYS     Rough
Carp     Total
Rough
Carp     Window
Shading   Total
Window
Shading     Signage   Total
Signage     Theming     Total
Theming   1.70   SUPPORT     2,335      SF   $ 0.98      $ 2,276.63      $ 0.98
     $ 2,276.63        $ —          $ —        $ —        $ —      1.71   24/7
BAR     773      SF   $ 0.98      $ 753.68      $ 0.98      $ 753.68        $
—          $ —        $ —        $ —      1.72   24/7 BAR BACK UP     167     
SF   $ 0.98      $ 162.83      $ 0.98      $ 162.83        $ —          $ —     
  $ —        $ —      1.73   CASINO SERVICE BAR     856      SF   $ 0.98      $
834.60      $ 0.98      $ 834.60        $ —          $ —        $ —        $ —  
   1.74   PATIO DINING ROOM     402      SF   $ 0.98      $ 391.95      $ 0.98
     $ 391.95        $ —          $ —        $ —        $ —      1.75   SNAKE
RIVER GRILL DINING     5,359      SF   $ 0.98      $ 5,225.03      $ 0.98      $
5,225.03        $ —          $ —        $ —        $ —      1.76   SNAKE RIVER
GRILL KITCHEN     2,115      SF   $ 0.49      $ 1,031.06      $ 0.49      $
1,031.06        $ —          $ —        $ —        $ —      1.77   SLOT TECH    
1,096      SF   $ 0.98      $ 1,068.60      $ 0.98      $ 1,068.60        $ —  
       $ —        $ —        $ —      1.78   SHOWROOM KITCHEN     2,309      SF
  $ 0.49      $ 1,125.64      $ 0.49      $ 1,125.64        $ —          $ —  
     $ —        $ —      1.79   SECURITY     1,553      SF   $ 0.98      $
1,514.18      $ 0.98      $ 1,514.18        $ —          $ —        $ —        $
—      1.80   FCC     304      SF   $ 0.98      $ 296.40      $ 0.98      $
296.40        $ —          $ —        $ —        $ —      1.81   CARDS & DICE  
  129      SF   $ 0.98      $ 125.78      $ 0.98      $ 125.78        $ —       
  $ —        $ —        $ —      1.82   STATE POLICE     960      SF   $ 0.98   
  $ 936.00      $ 0.98      $ 936.00        $ —          $ —        $ —        $
—      1.83   STAFF TOILETS     1,330      SF   $ 0.98      $ 1,296.75      $
0.98      $ 1,296.75        $ —          $ —        $ —        $ —      1.84  
RETAIL STORAGE     332      SF   $ 0.98      $ 323.70      $ 0.98      $ 323.70
       $ —          $ —        $ —        $ —      1.85   HIRING     1,036     
SF   $ 0.98      $ 1,010.10      $ 0.98      $ 1,010.10        $ —          $
—        $ —        $ —      1.86   MAIL     426      SF   $ 0.98      $ 415.35
     $ 0.98      $ 415.35        $ —          $ —        $ —        $ —     
1.87   DATA     713      SF   $ 0.98      $ 695.18      $ 0.98      $ 695.18   
    $ —          $ —        $ —        $ —      1.88   ELEVATORS     8      STPS
  $ —        $ —        $ —        $ —          $ —          $ —        $ —     
  $ —      1.89   ESCALATORS     2      EACH   $ —        $ —        $ —       
$ —          $ —          $ —        $ —        $ —      1.90   B-O-H MISC. &
CIRCULATION     15,170      SF   $ 0.24      $ 3,697.69      $ 0.49      $
7,395.38        $ —          $ —        $ —        $ —        2nd Floor        
                1.91   BUSINESS CENTER - MOVED TO CASINO 2ND FLOOR     SF     $
—          $ —          $ —          $ —        $ —        $ —      1.92  
MEETING ROOMS     3,424      SF   $ 0.98      $ 3,338.40      $ 0.98      $
3,338.40        $ —          $ —        $ —        $ —      1.93   OPENING TO
GRAND LOBBY BELOW     0      SF   $ —        $ —        $ —        $ —         
$ —          $ —        $ —        $ —      1.94   REGISTRATION     164      SF
  $ 0.98      $ 159.90      $ 0.98      $ 159.90        $ —          $ —       
$ —        $ —      1.95   CONVENTION SALES     1,057      SF   $ 0.98      $
1,030.58      $ 0.98      $ 1,030.58        $ —          $ —        $ —        $
—      1.96   PANTRY     328      SF   $ —        $ —        $ 0.98      $
319.80        $ —          $ —        $ —        $ —      1.97   PRE-FUNCTION &
PUBLIC CIRCULATION     8,772      SF   $ 0.98      $ 8,552.70      $ 0.98      $
8,552.70        $ —          $ —        $ —        $ —      1.98   OFFICES    
10,863      SF   $ 0.98      $ 10,591.43      $ 0.98      $ 10,591.43        $
—          $ —        $ —        $ —      1.99   SHOWROOM OFFICES     2,066     
SF   $ 0.98      $ 2,014.35      $ 0.98      $ 2,014.35        $ —          $
—        $ —        $ —      1.100   LAUNDRY     4,739      SF   $ 0.98      $
4,620.53      $ 0.98      $ 4,620.53        $ —          $ —        $ —        $
—      1.101   HOUSEKEEPING     2,258      SF   $ 0.98      $ 2,201.55      $
0.98      $ 2,201.55        $ —          $ —        $ —        $ —      1.102  
TRASH     673      SF   $ 0.10      $ 65.62      $ 0.49      $ 328.09        $
—          $ —        $ —        $ —      1.103   UNIFORMS, CHANGE & TOILETS    
4,055      SF   $ 0.98      $ 3,953.63      $ 0.98      $ 3,953.63        $ —  
       $ —        $ —        $ —      1.104   HUMAN RESOURCES & TRAINING    
4,306      SF   $ 0.98      $ 4,198.35      $ 0.98      $ 4,198.35        $ —  
       $ —        $ —        $ —      1.105   STAFF TOILETS     0      SF   $
0.98      $ —        $ 0.98      $ —          $ —          $ —        $ —       
$ —      1.106   SUPPORT     227      SF   $ 0.98      $ 221.33      $ 0.98     
$ 221.33        $ —          $ —        $ —        $ —      1.107   B-O-H MISC.
& CIRCULATION     19,835      SF   $ 0.24      $ 4,834.78      $ 0.49      $
9,669.56        $ —          $ —        $ —        $ —        Total Grand
Lobby/Retail/Restaurants     151,418      SF     $ 232,573.14        $
124,100.44        $ —          $ —          $ 52,386.75      Showroom          
              1.108   SHOWROOM     17,572      SF   $ —        $ —        $ 0.49
     $ 8,566.35        $ —          $ —        $ —        $ —      1.109   STAGE
    5,276      SF   $ —        $ —        $ 0.49      $ 2,572.05        $ —     
    $ —        $ —        $ —      1.110   TOILETS     1,791      SF   $ 4.88   
  $ 8,731.13      $ 0.49      $ 873.11        $ —          $ —        $ —       
$ —      1.111   STORAGE     3,718      SF   $ 0.98      $ 3,625.05      $ 0.49
     $ 1,812.53        $ —          $ —        $ —        $ —      1.112  
SHOWROOM MISC. & CIRCULATION     4,290      SF   $ 0.98      $ 4,182.75      $
0.49      $ 2,091.38        $ —          $ —        $ —        $ —      1.113  
SHOWROOM BAR     776      SF   $ 0.98      $ 756.60      $ 0.49      $ 378.30   
    $ —          $ —        $ —        $ —      1.114   ESCALATOR     1      EA
  $ —          $ —                      2nd Floor                         1.115
  SHOWROOM SEATING     9,711      SF   $ 5.85      $ 56,809.35      $ 0.49     
$ 4,734.11        $ —          $ —        $ —        $ —      1.116   SHOWROOM
BAR     744      SF   $ 0.98      $ 725.40      $ 0.49      $ 362.70        $
—          $ —        $ —        $ —      1.117   SHOWROOM TOILETS     1,271   
  SF   $ 4.88      $ 6,196.13      $ 0.49      $ 619.61        $ —          $
—        $ —        $ —      1.118   DRESSING ROOM, GREEN ROOM, ETC.     4,489
     SF   $ —        $ —        $ 0.49      $ 2,188.39        $ —          $ —  
     $ —        $ —      1.119   PANTRY     474      SF   $ 0.24      $ 115.54
     $ 0.49      $ 231.08        $ —          $ —        $ —        $ —     
1.120   STORAGE/BACK UP     326      SF   $ 0.24      $ 79.46      $ 0.49      $
158.93        $ —          $ —        $ —        $ —      1.121   ELECTRICAL    
0      SF   $ 0.24      $ —        $ 0.49      $ —          $ —          $ —  
     $ —        $ —      1.122   OPEN AREA OVER STAGE & SEATING     13,240     
SF   $ 0.24      $ 3,227.25      $ 0.49      $ 6,454.50        $ —          $
—        $ —        $ —      1.123   B-O-H MISC. & CIRCULATION     3,861      SF
  $ 0.24      $ 941.12      $ 0.49      $ 1,882.24        $ —          $ —     
  $ —        $ —        Total Showroom     67,539      SF     $ 85,389.77       
$ 32,925.26        $ —          $ —          $ —        TOTAL LOWRISE    
365,367      SF     $ 550,556.51        $ 294,073.65        $ —          $ —  
       $ 510,168.75    2   CENTRAL PLANT                           Central Plant
                        2.1   CENTRAL PLANT     9,270      SF   $ 0.98      $
9,038.25      $ 0.98      $ 9,038.25        $ —          $ —        $ —        $
—      2.2   PURCHASING & RECEIVING     476      SF   $ 0.98      $ 464.10     
$ 0.98      $ 464.10        $ —          $ —        $ —        $ —      2.3  
ENGINEERING     8,415      SF   $ 0.98      $ 8,204.63      $ 0.98      $
8,204.63        $ —          $ —        $ —        $ —      2.4   Elevators    
4      STPS   $ —        $ —        $ —        $ —          $ —          $ —  
     $ —        $ —              $ —          $ —                      Warehouse
      $ —          $ —                    2.5   WAREHOUSE     8,002      SF   $
0.98      $ 7,801.95      $ 0.98      $ 7,801.95        $ —          $ —       
$ —        $ —      2.6   DOCK     2,615      SF   $ 0.98      $ 2,549.63      $
0.98      $ 2,549.63        $ —          $ —        $ —        $ —      2.7  
TRASH     2,200      SF   $ 0.98      $ 2,145.00      $ 0.98      $ 2,145.00   
    $ —          $ —        $ —        $ —        Total Central Plant     30,982
     SF     $ 30,203.55        $ 30,203.55        $ —          $ —          $
—      3   PARKING GARAGE                        



--------------------------------------------------------------------------------

MOJITO POINTE       Exhibit F1   GMP Estimate    

 

    Scheme 30 Rev                                                              
                  SPECIALTYS     Total
SPECIALTYS     Rough
Carp     Total
Rough
Carp     Window
Shading   Total
Window
Shading     Signage   Total
Signage     Theming     Total
Theming   3.1   VIP PARKING Parking Garage     54,410      SF   $ 0.11      $
5,835.47      $ 0.10      $ 5,304.98        $ —          $ —        $ —        $
—      3.2   2ND FLOOR PARKING Parking Garage     82,040      SF   $ 0.11      $
8,798.79      $ 0.10      $ 7,998.90        $ —          $ —        $ —        $
—      3.3   3rd FLOOR PARKING Parking Garage     82,950      SF   $ 0.11      $
8,896.39      $ 0.10      $ 8,087.63        $ —          $ —        $ —        $
—      3.4   4th FLOOR PARKING Parking Garage - ELIMINATED     0      SF   $ —  
     $ —        $ —        $ —          $ —          $ —        $ —        $ —  
   3.5   5th FLOOR PARKING Parking Garage - ELIMINATED     0      SF   $ —     
  $ —        $ —        $ —          $ —          $ —        $ —        $ —     
3.6   Surface Parking to Replace Lost Spaces ALLOWANCE     1      LS   $ 0.98   
  $ 0.98      $ 0.98      $ 0.98        $ —          $ —        $ —        $ —  
   3.7   Elevators     9      STPS   $ —        $ —        $ —        $ —       
  $ —          $ —        $ —        $ —      3.8   Car Count System Allowance  
  1      LS   $ —          $ —                      Total Parking Garage    
219,400      SF     $ 23,531.63        $ 21,392.48        $ —          $ —     
    $ —      4   HOTEL                         4.1   GUESTROOMS     174,143     
SF   $ 1.37      $ 237,705.20      $ 0.49      $ 84,894.71        $ —          $
—        $ —        $ —      4.2   CORRIDORS & ELEVATOR LOBBIES     26,075     
SF   $ 1.37      $ 35,592.38      $ 0.49      $ 12,711.56        $ —          $
—        $ —        $ —      4.3   MISC BOH & CIRCULATION     27,266      SF   $
1.37      $ 37,218.09      $ 0.49      $ 13,292.18        $ —          $ —     
  $ —        $ —      4.4   Balconies     11,685      SF   $ 0.98      $
11,392.88      $ —        $ —          $ —          $ —        $ —        $ —  
   4.5   Elevators     90      stops   $ —        $ —        $ —        $ —     
    $ —          $ —        $ —        $ —      4.6   Cupolas at Hotel Roof    
1      ea   $ —        $ —        $ —        $ —          $ —          $ —     
  $ —        $ —        Total Hotel     239,169          $ 321,908.54        $
110,898.45        $ —          $ —          $ —            372      rms        
            5   SUITES - NORTH BLDG.                         5.1   2 LEVELS 4
KEYS - Reduced by 15%     12,332      SF   $ 2.44      $ 30,059.25      $ 0.34
     $ 4,208.30        $ —          $ —        $ —        $ —      5.2   Pool
Decks     4,052      SF   $ —        $ —        $ —        $ —          $ —     
    $ —        $ —        $ —      5.3   Pool Area     500      SF   $ —       
$ —        $ —        $ —          $ —          $ —        $ —        $ —     
5.4   Fountains Allowance     4      EA   $ —          $ —                   
5.5   Fire Places Allowance     4      EA   $ —        $ —        $ —        $
—          $ —          $ —        $ —        $ —        Total Suites - North
Bldg.     12,332      SF     $ 30,059.25        $ 4,208.30        $ —          $
—          $ —      6   SUITES - SOUTH BLDG.                         6.1   24
SUITES - Reduced by 15%     24,432      SF   $ 1.95      $ 47,642.40      $ 0.34
     $ 8,337.42        $ —          $ —        $ —        $ —      6.2   Patios
@ south Suites     8,240      SF   $ —        $ —        $ —        $ —         
$ —          $ —        $ —        $ —      6.3   Elevatos     12      Stops   $
—        $ —        $ —        $ —          $ —          $ —        $ —        $
—        Total Suites - South Bldg.     24,432      sf     $ 47,642.40        $
8,337.42        $ —          $ —          $ —      7   SUITES ENTRY GARDEN      
                  7.1   INSECT PROTECTED ENTRY GARDEN     16,560      SF   $ —  
     $ —        $ —        $ —          $ —          $ —        $ —        $ —  
   7.2   RECEPTION BUILDING PORTE COCHERE ALLOWANCE     1      LS   $ —        $
—        $ 0.98      $ 0.98        $ —          $ —        $ —        $ —     
7.3   SUITE RECEPTION & SUPPORT BLDG     1,275      SF   $ 1.46      $ 1,864.69
     $ 0.49      $ 621.56        $ —          $ —        $ —        $ —       
Total Suites Entry Garden & Reception     17,836      SF     $ 1,864.69        $
622.54        $ —          $ —          $ —      8   POOLS & CABANA’S          
                Main Pool & Cabanas                         8.1   Main Pool Deck
    31,025      SF   $ —        $ —        $ —        $ —          $ —         
$ —        $ —        $ —      8.2   Main Pool     4,045      SF   $ —        $
—        $ —        $ —          $ —          $ —        $ —        $ —      8.3
  Cabana’s 10 ea     2,280      SF   $ —        $ —        $ —        $ —       
  $ —          $ —        $ —        $ —      8.4   Fountains Allowance     1   
  ea   $ —        $ —        $ —        $ —          $ —          $ —        $
—        $ —      8.5   Raised Platform @ East End     287      SF   $ —       
$ —        $ —        $ —          $ —          $ —        $ —        $ —     
8.6   Snack/Bar Bldg at Pool - Deleted     0      SF   $ —        $ —        $
—        $ —          $ —          $ —        $ —        $ —        Total Main
Pool & Cabanas     35,070      SF     $ —          $ —          $ —          $
—          $ —        VIP Pool Deck and Bar                         8.7   VIP
Pool Deck     2,711      SF   $ —        $ —        $ —        $ —          $
—          $ —        $ —        $ —      8.8   VIP Pool     570      SF   $ —  
     $ —        $ —        $ —          $ —          $ —        $ —        $ —  
     Total VIP Pool Deck and Bar     3,281          $ —          $ —          $
—          $ —          $ —      9   SPA BUILDING                         9.1  
Toilet/Shower/Sauna Rooms     4,285      SF   $ 2.93      $ 12,533.63      $
0.98      $ 4,177.88        $ —          $ —        $ —        $ —      9.2  
Toilets     802      SF   $ 2.93      $ 2,345.85      $ 0.98      $ 781.95     
  $ —          $ —        $ —        $ —      9.3   Reception     895      SF  
$ 2.93      $ 2,617.88      $ 0.98      $ 872.63        $ —          $ —       
$ —        $ —      9.4   Salon     1,094      SF   $ 2.93      $ 3,199.95     
$ 0.98      $ 1,066.65        $ —          $ —        $ —        $ —      9.5  
Treatment Rooms     2,128      SF   $ 2.93      $ 6,224.40      $ 0.98      $
2,074.80        $ —          $ —        $ —        $ —      9.6   Exercise    
1,504      SF   $ 2.93      $ 4,399.20      $ 0.98      $ 1,466.40        $ —  
       $ —        $ —        $ —      9.7   Corridor/Waiting     1,743      SF  
$ 2.93      $ 5,098.28      $ 0.98      $ 1,699.43        $ —          $ —     
  $ —        $ —      9.8   Office     718      SF   $ 2.93      $ 2,100.15     
$ 0.98      $ 700.05        $ —          $ —        $ —        $ —      9.9  
Bridge Corridor     0      SF   $ 2.93      $ —        $ 0.98      $ —         
$ —          $ —        $ —        $ —      9.10   Open to Reception Below     0
     SF   $ —        $ —        $ —        $ —          $ —          $ —       
$ —        $ —      9.11   Elevators     2      STPS   $ —        $ —        $
—        $ —          $ —          $ —        $ —        $ —      9.12   Bar &
Café     1,708      SF   $ 0.98      $ 1,665.30      $ 0.98      $ 1,665.30     
  $ —          $ —        $ —        $ —      9.13   Café Kitchen     1,362     
SF   $ 2.93      $ 3,983.85      $ 0.98      $ 1,327.95        $ —          $
—        $ —        $ —      9.14   Misc BOH & Circulation     1,397      SF   $
2.93      $ 4,086.23      $ 0.98      $ 1,362.08        $ —          $ —       
$ —        $ —        Total Spa Building     17,636      SF     $ 48,254.70     
  $ 17,195.10        $ —          $ —          $ —      10   CHAPEL            
            10.1   Chapel - Deleted     0      SF   $ —        $ —        $ —  
     $ —          $ —          $ —        $ —        $ —     



--------------------------------------------------------------------------------

MOJITO POINTE       Exhibit F1   GMP Estimate    

 

    Scheme 30 Rev                                                              
                          SPECIALTYS     Total
SPECIALTYS     Rough
Carp     Total
Rough
Carp     Window
Shading   Total
Window
Shading     Signage   Total
Signage     Theming     Total
Theming     Total Chapel     0        sf        $ —          $ —          $ —  
       $ —          $ —      11   SITEWORK                           Site
Development (utilities, grading, etc.)                         11.1   Parking
Lot Lighting     1        ALLOW      $ —        $ —        $ —        $ —       
  $ —          $ —        $ —        $ —      11.2   Loading Area Parking lot
Lighting     1        ALLOW      $ —        $ —        $ —        $ —          $
—          $ —        $ —        $ —      11.3   Tennis Court Lighting     1   
    ALLOW      $ —        $ —        $ —        $ —          $ —          $ —  
     $ —        $ —      11.4   Averary Lighting     1        ALLOW      $ —  
     $ —        $ —        $ —          $ —          $ —        $ —        $ —  
   11.5   Main Pool Deck Lighting     1        ALLOW      $ —        $ —       
$ —        $ —          $ —          $ —        $ —        $ —      11.6   VIP
Deck Lighting     1        ALLOW      $ —        $ —        $ —        $ —     
    $ —          $ —        $ —        $ —      11.7   Access Roads Lighting    
1        ALLOW      $ —        $ —        $ —        $ —          $ —          $
—        $ —        $ —      11.8   Landscape Lighting     1        ALLOW      $
—        $ —        $ —        $ —          $ —          $ —        $ —        $
—      11.9   Building Up (feature) Lighting     1        ALLOW      $ —       
$ —        $ —        $ —          $ —          $ —        $ —        $ —     
11.10   Main Power Feeders - Overhead approximately half of distance     1     
  LS      $ —        $ —        $ —        $ —          $ —          $ —       
$ —        $ —      11.11   SITE DEVELOPMENT BUDGET (Unit Price)     1        UP
     $ —        $ —        $ —        $ —          $ —          $ —        $ —  
     $ —      11.12   Strip and Clear & Grub Site (in road & site budget)    
225        ACRES      $ —        $ —        $ —        $ —          $ —         
$ —        $ —        $ —      11.13   Site Fill (Unit Price)     55,556       
Cyds      $ —        $ —        $ —        $ —          $ —          $ —       
$ —        $ —      11.14   SITE WATER/SEWER                         11.15   6”
HDPE WATER MAIN (Unit Price)     330        LF      $ —        $ —        $ —  
     $ —          $ —          $ —        $ —        $ —      11.16   8” HDPE
WATER MAIN (Unit Price)     168        LF      $ —        $ —        $ —       
$ —          $ —          $ —        $ —        $ —      11.17   12” HDPE WATER
MAIN (Unit Price)     1,310        LF      $ —        $ —        $ —        $
—          $ —          $ —        $ —        $ —      11.18   16” HDPE WATER
MAIN (Unit Price)     4,387        LF      $ —        $ —        $ —        $
—          $ —          $ —        $ —        $ —      11.19   FIRE HYDRANTS
(Unit Price)     11        EA      $ —        $ —        $ —        $ —         
$ —          $ —        $ —        $ —      11.20   12” HDPE SEWER MAIN (Unit
Price)     5,037        LF      $ —        $ —        $ —        $ —          $
—          $ —        $ —        $ —      11.21   LIFT STATION ALLOWANCE     1
       ALLOW      $ —        $ —        $ —        $ —          $ —          $
—        $ —        $ —        Site Improvements (hardscape, landscape, roads,
etc)                         11.22   Site Landscaping & Irrigation     1       
ALLOW      $ —        $ —        $ —        $ —          $ —          $ —       
$ —        $ —      11.23   Entry Garden Landscaping     1        ALLOW      $
—        $ —        $ —        $ —          $ —          $ —        $ —        $
—      11.24   Golf Course Landscaping -in golf course allowance     1       
ALLOW      $ —        $ —        $ —        $ —          $ —          $ —       
$ —        $ —      11.25   Crochet Area - - in Landscaping     1        ALLOW
     $ —        $ —        $ —        $ —          $ —          $ —        $ —  
     $ —      11.26   Parking Lots (Inclds curb, walks, Storm Drainage    
694,516        SF      $ —        $ —        $ —        $ —          $ —       
  $ —        $ —        $ —      11.27   ROADS PARKING & SITE BUDGET (Unit
Price)     1        UP      $ —        $ —        $ —        $ —          $ —  
       $ —        $ —        $ —      11.28   FILL & GRAVEL @ LOADING DOCK AREA
(Unit Price)     1        UP      $ —        $ —        $ —        $ —         
$ —          $ —        $ —        $ —      11.29   TEMP ROADS & MATTING     1
       LS      $ —        $ —        $ —            $ —          $ —         
11.30   Clear and Grub Site (Unit Price)     1        UP      $ —        $ —  
     $ —        $ —          $ —          $ —        $ —        $ —      11.31  
Roundabout (Unit Price)     1        UP      $ —        $ —        $ —        $
—          $ —          $ —        $ —        $ —      11.32   Roadway
roundabout East (Unit Price)     1        UP      $ —        $ —        $ —     
  $ —          $ —          $ —        $ —        $ —      11.33   Roadway
roundabout North (Unit Price)     1        UP      $ —        $ —        $ —  
     $ —          $ —          $ —        $ —        $ —      11.34   Road way
Roundabout West to Bridge (Unit Price)     1        UP      $ —        $ —     
  $ —        $ —          $ —          $ —        $ —        $ —      11.35   F
& G Roadway roundabout South to Bridge (Unit Price)     1        UP      $ —  
     $ —        $ —        $ —          $ —          $ —        $ —        $ —  
   11.36   Frontage Road Bridge to Cove Lane (Unit Price)     1        UP      $
—        $ —        $ —        $ —          $ —          $ —        $ —        $
—      11.37   Storm Drainage (Unit Price)     1        UP      $ —        $ —  
     $ —        $ —          $ —          $ —        $ —        $ —      11.38  
Loading Area Parking & Paving (25,000 SF +/-)     1        UP      $ —        $
—        $ —        $ —          $ —          $ —        $ —        $ —     
11.39   Sidewalks & Hardscape Area     57,700        SF      $ —        $ —     
  $ —        $ —          $ —          $ —        $ —        $ —      11.40  
Fountains Aloowance     2        EA      $ —        $ —        $ —        $ —  
       $ —          $ —        $ —        $ —      11.41   Tennis Courts
Allowance - Clay Courts     4        EA      $ —        $ —        $ —        $
—          $ —          $ —        $ —        $ —      11.42   Monumental Sign
on Top of Building - Structure Only     1        ALLOW      $ —        $ —     
  $ —        $ —          $ —          $ —        $ —        $ —      11.43  
Monumental Entry Gate - Changed to Landscaping Only     1        ALLOW      $
—        $ —        $ —        $ —          $ —          $ —        $ —        $
—        Roadwork Related to Federal Jurisdiction                         11.44
  FEDERAL JURISDICTION ROADWORK (Unit Price)     1        UP      $ —        $
—        $ —        $ —          $ —          $ —        $ —        $ —     
11.45   West Frontage Bridge (Unit Price)     250        LF      $ —        $
—        $ —        $ —          $ —          $ —        $ —        $ —     
11.46   Decel West Bound Bridge (Unit Price)     210        LF      $ —        $
—        $ —        $ —          $ —          $ —        $ —        $ —     
11.47   Accel West Bound Bridge (Unit Price)     210        LF      $ —        $
—        $ —        $ —          $ —          $ —        $ —        $ —     
11.48   Accell Lane West Bound (Unit Price)     1        UP      $ —        $
—        $ —        $ —          $ —          $ —        $ —        $ —     
11.49   Decel Lane East Bound (Unit Price)     1        UP      $ —        $ —  
     $ —        $ —          $ —          $ —        $ —        $ —      11.50  
Accell Lane East Bound (Unit Price)     1        UP      $ —        $ —        $
—        $ —          $ —          $ —        $ —        $ —              $ —  
       $ —                    11.51   Maintenance of Traffic Allowance     1   
    ALLOW      $ —        $ —        $ —        $ —          $ —          $ —  
     $ —        $ —      11.52   Interstate signage Allowance     1        ALLOW
     $ —        $ —        $ —        $ —          $ —          $ —        $ —  
     $ —      11.53   Guard rail     1        LS      $ —        $ —        $
—        $ —          $ —          $ —        $ —        $ —        TOTAL
SITEWORK         $ —          $ —          $ —          $ —          $ —      12
  MARINE WORK                           Barge Basin                         12.1
  Barge Basin Construction (concrete basin)     1        LS      $ —        $
—        $ —        $ —          $ —          $ —        $ —        12.2  
Barges Allowance - Built, Delivered, & Connected     1        ALLOW      $ —  
     $ —        $ —        $ —          $ —          $ —        $ —         
Total Barge Basin         $ —          $ —          $ —          $ —          $
—        MARINA                         12.3   Marina Piers and Walkways
Allowance     1        ALLOW      $ —        $ —        $ —        $ —         
$ —          $ —          $ —      12.4   Float Plane Ramp Allowance     3,000
       SF      $ —        $ —        $ —        $ —          $ —          $ —  
     $ —        $ —        Total Marina         $ —          $ —          $ —  
       $ —          $ —     



--------------------------------------------------------------------------------

MOJITO POINTE       Exhibit F1   GMP Estimate    

 

     Scheme 30 Rev                                                              
                       SPECIALTYS     Total
SPECIALTYS     Rough
Carp     Total Rough
Carp     Window
Shading   Total
Window
Shading     Signage   Total
Signage     Theming     Total
Theming   13    GOLF COURSE                         13.1    GOLF COURSE
ALLOWANCE     1      ALLOW   $ —        $ —        $ —        $ —          $ —  
       $ —        $ —        $ —         Total Golf Course     18      Holes    
$ —          $ —          $ —          $ —          $ —      14    CLUBHOUSE    
                    14.1    Golf Club House     1,500      SF   $ 0.98      $
1,462.50      $ 0.98      $ 1,462.50        $ —          $ —        $ —        $
—      14.2    Golf ClubHouse Bar & Café     0      SF   $ 0.98      $ —       
$ 0.98      $ —          $ —          $ —        $ —        $ —      14.3   
Café Kitchen     0      SF   $ 2.93      $ —        $ 0.98      $ —          $
—          $ —        $ —        $ —         Total Clubhouse     1,500      sf  
$ —        $ 1,462.50      $ —        $ 1,462.50        $ —          $ —       
  $ —      15    CART BARN                         15.1    CART BARN - Metal
Building     7,500      sf   $ 0.24      $ 1,828.13      $ 0.49      $ 3,656.25
       $ —          $ —        $ —        $ —         Total Cart Barn     7,500
         $ 1,828.13        $ 3,656.25        $ —          $ —          $ —     
16    Porte Cochere                         16.1    Porte Cochere     8,430     
SF   $ —        $ —        $ 0.49      $ 4,109.63        $ —          $ —       
$ 0.98      $ 8,261.40    16.2    Skylight     1      LS   $ —        $ —       
$ —        $ —          $ —          $ —        $ —        $ —         Total
Porte Cochere     8,430        $ —        $ —        $ —        $ 4,109.63     
  $ —          $ —          $ 8,261.40    17    Maintenance Building/Falconry
Training Area                         17.1    Falconry Site Shaping     1     
LS   $ —        $ —        $ —        $ —          $ —          $ —        $ —  
     $ —      17.2    Falconry Area - Metal Building     2,000      SF   $ 0.98
     $ 1,950.00      $ 0.49      $ 975.00        $ —          $ —        $ —  
     $ —      17.3    Maintenance Area - Metal Building     8,000      SF   $
0.98      $ 7,800.00      $ 0.49      $ 3,900.00        $ —          $ —       
$ —        $ —      17.4    Falconry Cages & Accessories Allowance     1     
ALLOW   $ —        $ —        $ —        $ —          $ —          $ —        $
—        $ —         Total Falconry Training Area     10,000      sf     $
9,750.00        $ 4,875.00        $ —          $ —          $ —         TOTAL
ALL AREAS     992,935      SF     $ 1,067,061.88        $ 501,034.85        $
—          $ —          $ 518,430.15   



--------------------------------------------------------------------------------

MOJITO POINTE

LAKE CHARLES, LA

BASIS OF ESTIMATE CRITERIA

These Clarifications/Assumptions supersede all other proposals and
communications concerning the Project. Prior to the execution of an agreement
between the Owner and Contractor, Contractor reserves the right to withdraw its
proposal at any time. These Clarifications/Assumptions are based upon the
Contract Documents prepared by Bergman Walls & Associates, LTD (“Architect”) as
listed in Attachment “A”. In the event of any conflict or inconsistency between
these Clarifications/Assumptions and the Contract Documents or any agreement
between the parties, these Clarifications/Assumptions shall control and govern,
such that any deviation from these Clarifications/Assumptions shall entitle
Contractor to an appropriate adjustment of its price and schedule. These
Clarifications/Assumptions are not intended and shall not be construed to expand
Yates’ obligations and responsibilities beyond those expressly set forth in the
Contract Documents.

CLARIFICATIONS & ASSUMPTIONS

General Overview

The General Overview applies to all areas of the Project. The Project is broken
down into subcategories by space type and includes the following areas:

 

  a. Sitework & Golf Course

 

  b. Marine Work

 

  c. Casino

 

  d. Grand Lobby. Retail, Restaurants, Back of House

 

  e. Show Room

 

  f. Central Plant and Warehouse

 

  g. Parking Garage

 

  h. Hotel

 

  i. Entry Garden Suites and Reception Building

 

  j. Pools and Pool Decks

 

  k. Spa

 

  l. Clubhouse

 

  m. Cart Barn

 

  n. Porte Cochere

 

  o. Maintenance/Falconry Building

Specific Attachments Referenced by Clarifications and Assumptions Include:

 

  i. Mojito Pointe GMP Estimate, Exhibit “F”

 

  ii. Mojito Pointe Finish Allowance Detail, Exhibit “F1”

Project duration is included as a 21 month project schedule. The schedule is
predicated on gaining an all weather access road across the site to the building
pads within the initial 30 day period.

 

W.G. Yates & Sons Construction Company

Gulf Coast Division - Confidential

   1   

Mojito Pointe – General Overview

Lake Charles, LA



--------------------------------------------------------------------------------

The project schedule is predicated on allowing a minimum of 30 days for
solicitation, submission, review and award of bid packages from the date that
the completed design is available. Additionally, the schedule is predicated on
customary availability and lead times.

The project schedule is predicated on the contractor being afforded a minimum of
30 days to prepare shop draws from the date of design issuance for any part or
section of the project.

We have assumed a readily available workforce and an uninterrupted supply of
material and equipment. Schedule is based on 15 lost days due to bad weather per
year. All float in the construction schedule belongs to the contractor. We have
assumed a 50 hour work week.

Critical to the overall project schedule and project budget are the design
deliverables. The schedule is predicated on the design deliverable dates listed
below.

DESIGN DELIVERABLES

 

  •   Pile Design complete with approximate count – 8/19/11

 

  •   Barge basin construction drawings complete – 8/31/11

 

  •   Foundation construction drawings complete all areas – 9/20/11

 

  •   Steel “Mill Order” Drawings/Specifications complete – 10/1/11

 

  •   MEP Major Equipment Procurement Specifications complete – 11/1/11

 

  •   Civil/Utilities Site Access construction drawings complete – 9/1/11

 

  •   Barge construction drawings complete – 9/1/11

 

  •   Remaining structural construction drawings complete all areas – 10/30/11

 

  •   MEP construction drawings complete all areas – 11/1/11

 

  •   Exterior cladding/finishes construction drawings complete all areas –
10/31/11

 

  •   Architectural/Interior construction drawings complete all areas – 10/31/11

Builders Risk insurance is excluded, including any and all deductibles, gaps in
coverage for soft cost, and external General Conditions and equipment. Owner is
responsible for an “All Risk Builders Risk Policy”.

The cost of a $100,000,000.00 Performance and Payment Bond has been included.

All FF&E work is excluded unless specifically noted otherwise in the
Clarifications and Assumptions. We have included items as indicated to be the
responsibility of the contractor on the Responsibility Matrix.

Additional costs resulting from any tax or additional fees imposed under any
statute, court decision or regulation becoming effective after acceptance of the
GMP is excluded.

The contractor excludes all permits, review fees, tap fees, impact fees or any
other governmental assessment of any type.

No Utility Service Fees, Utility Service Deposits, Hook Up Fees, or Assessments
are included.

No waterproofing consultant cost is included in the budget. We assume the Owner
will furnish and pay for all waterproofing consultants fees.

 

W.G. Yates & Sons Construction Company

Gulf Coast Division - Confidential

   2   

Mojito Pointe – General Overview

Lake Charles, LA



--------------------------------------------------------------------------------

All testing laboratory costs including water intrusion testing are excluded. All
commissioning of any nature is excluded.

Allowances will be reconciled based on the cost of all items related to a
particular scope of work, including, but not limited to, material, taxes,
delivery, installation, bond, insurance, overhead and profit. Yates makes no
representation as to the accuracy or adequacy of any allowance amounts. Any
subcontract or subcontractor specifically referenced herein shall be treated as
an allowance for all purposes.

Any allowance or material quantity overages shall be adjusted by an additive
change order. Any allowance value or unit item quantity remaining shall revert
back to the Contractor’s contingency. Any unit item quantity above the stated
amounts shall be paid in accordance with the listed unit price.

All material unit quantities and allowances are inclusive of waste and final
unit material quantification shall be based on ticketed amounts delivered to the
job site.

No design fees are included. Contractor is not responsible for any portion of
the design and associated engineering.

Selected subcontractor values used in the budget include bond cost, but
contractor makes no representation that all subcontractor bonds will be
provided.

Substantial Completion is defined as Issuance of Temporary Certificate of
Occupancy or Owner’s use/occupation of spaces whichever is earlier.

General and Excess Liability Insurance is excluded.

Contractors Burden Rates are included and set at standardized rates and are not
subject to audit:

 

Management Rate:

     24.99   

General Field Rate:

     34.76   

Management USL&H Rate:

     26.89   

General Field USL&H Rate:

     47.70   

Management Jones Act Rate:

     63.30   

General Field Jones Act Rate:

     63.30   

Sales tax is included at a rate of 9%.

Our current proposal contemplates a mutually negotiated contract and a mutual
waiver of consequential damages.

Any improvements that are not supported by piles will be subject to settlement.
Slopes and elevations of improvements that are not pile supported may fail and
contractor can not be held responsible for such failure.

To the extent possible, local subcontractors will be utilized provided they
submit the lowest and best proposal for their respective scope of work.

Contractor reserves the right to change and or substitute project personnel.

 

W.G. Yates & Sons Construction Company

Gulf Coast Division - Confidential

   3   

Mojito Pointe – General Overview

Lake Charles, LA



--------------------------------------------------------------------------------

The overall building elevation is lowered from 13.25’ to 12.00’.

With regard to the one way slab at the first level, the drop beams are on no
less than a 30’ foot centers.

Structural Steel is defined as standardized member sizes including beams,
columns, joists, girders, trusses, and decking.

Miscellaneous Steel is defined as special fabrications, brackets, braces,
kickers, tub steel, supports, anchor bolts, stairs, rails, bollards, angle iron,
embeds, nelson studs, connection assemblies, sleeves, and cable.

Structural and miscellaneous steel budgets are for all work associated with the
structural and miscellaneous steel including but not limited to furnishing,
erecting, hoisting false work associated with this scope of work.

Fire rated material in millwork, case work, trim and lumber is excluded at all
locations throughout the facility.

All finishes are carried as an allowance as listed in Exhibit F1 – Finish
Allowance Detail. Finishes are all items normally considered to be finishes
defined as any material from metal studs, exclusive of exterior studs, outward
into finished spaces. Finishes include, but are not limited to light gauge metal
studs, ceiling framing, ornamental metal work, railing, millwork, case work,
standing and running trim, insulation, waterproofing, GFRC, GFRG, column wraps,
caulking, doors, frames, operable partitions, hardware, interior glazing,
mirrors, drywall/sheet rock/cement board, acoustical ceilings, finishing,
acoustical panels, sound deadening, wall covering, painting, sealers, coatings,
flooring, transitions, stone, tile, solid surfaces, accents, setting materials,
anchors, attachments, fixtures, corner guards, wall protection, chair rail,
accessories, theming, specialties, partitions, toilet accessories, fire
extinguishers, cabinets, lockers and all associated and related items for a
complete, operable finished system.

All doors, frames, hardware and glazing are included in the finishes allowance,
except exterior openings which is part of exterior curtain wall assemblies,
store fronts or egress exits. Interior doors, frames, hardware and glazing as
part of vestibules is included in the finish allowance

Elastomeric finishes/exterior coating on stucco/EIFS surfaces is excluded. As
part of the Owner’s first year maintenance program, the Owner is responsible for
coating the buildings with an elastomeric product at the end of the first year
in operation as part of the building scheduled maintenance plan.

Installation of wall covering on exterior walls is strongly discouraged due to
the possibility of mold and mildew growth.

All warranties are assumed to be one year from substantial completion on labor
and materials unless manufacturer’s standard warranty is greater.

All back of house elevators are included as standard finishes as provided by the
manufacturer.

 

W.G. Yates & Sons Construction Company

Gulf Coast Division - Confidential

   4   

Mojito Pointe – General Overview

Lake Charles, LA



--------------------------------------------------------------------------------

All public elevators have an allowance of $15,000 per cab for finishes including
ceilings, walls, floors, and hardware.

Specialty fixtures to include but not limited to hanging, sconces, and
decorative fixtures are excluded as part of FF&E.

We include the following quantities of the materials listed on the attached
material quantity matrix:

Mojito Pointe GMP Concrete Quantities

Mojito Pointe GMP Reinforcing Quantities

Mojito Pointe GMP Steel Quantities

Mojito Pointe GMP Pile Quantities

 

W.G. Yates & Sons Construction Company

Gulf Coast Division - Confidential

   5   

Mojito Pointe – General Overview

Lake Charles, LA



--------------------------------------------------------------------------------

MOJITO POINTE GMP CONCRETE QUANTITIES

 

AREA

 

PILE CAPS &
FOOTINGS

 

SLABS ON
GRADE

 

COLUMNS

 

WALLS

 

BEAMS

 

SUPPORTED
SLABS

 

SLABS ON
METAL
DECK

CASINO

  0 CUYD   0 CUYD   0 CUYD   0 CUYD   0 CUYD   0 CUYD   3,457 CUYD

GRAND LOBBY/RETAIL/RESTAURANTS/B.O.H.

  948 CUYD   0 CUYD   86 CUYD   40 CUYD   220 CUYD   1,591 CUYD   0 CUYD

SHOWROOM

  301 CUYD   0 CUYD   75 CUYD   33 CUYD   255 CUYD   1,343 CUYD   648 CUYD

PORTE COCHERE

  22 CUYD   0 CUYD   9 CUYD   0 CUYD   114 CUYD   268 CUYD   0 CUYD

CENTRAL PLANT/WAREHOUSE

  110 CUYD   0 CUYD   31 CUYD   31 CUYD   89 CUYD   601 CUYD   0 CUYD

HOTEL

  1,861 CUYD   0 CUYD   661 CUYD   1,083 CUYD   591 CUYD   6,550 CUYD   0 CUYD

PARKING GARAGE

  589 CUYD   0 CUYD   657 CUYD   47 CUYD   2,331 CUYD   5,842 CUYD   0 CUYD

POOLS & POOL DECKS

  100 CUYD   0 CUYD   55 CUYD   45 CUYD   269 CUYD   1,271 CUYD   0 CUYD

SPA & CLUBHOUSE

  28 CUYD   0 CUYD   11 CUYD   NA CUYD   64 CUYD   486 CUYD   0 CUYD

SUITES, ENTRY GARDEN, & RECEPTION BLDG

  110 CUYD   0 CUYD   90 CUYD   53 CUYD   239 CUYD   1,221 CUYD   0 CUYD

MAINTENANCE / FALCONRY BUILDING

  27 CUYD   298 CUYD   0 CUYD   0 CUYD   0 CUYD   0 CUYD   0 CUYD

CART BARN

  15 CUYD   149 CUYD   0 CUYD   0 CUYD   0 CUYD   0 CUYD   0 CUYD

BARGE BASIN

  196 CUYD   4,003 CUYD   0 CUYD   520 CUYD   0 CUYD   0 CUYD   0 CUYD



--------------------------------------------------------------------------------

MOJITO POINTE GMP REINFORCING QUANTITIES

 

AREA

 

PILE CAPS
&
FOOTINGS

 

SLABS
ON
GRADE

 

COLUMNS

 

WALLS

 

BEAMS

 

SUPPORTED

SLABS

 

SLABS
ON
METAL

DECK

CASINO

                  Rebar   0 TONS   0 TONS   0 TONS   0 TONS   0 TONS   0 TONS  
38 TONS   Post Tensioning   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0
LBS

GRAND LOBBY/RETAIL/RESTAURANTS/B.O.H.

                Rebar   52 TONS   0 TONS   35 TONS   0 TONS   72 TONS   74 TONS
  0 TONS   Post Tensioning   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0
LBS

SHOWROOM

                  Rebar   13 TONS   0 TONS   30 TONS   0 TONS   92 TONS   61
TONS   7 TONS   Post Tensioning   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS
  0 LBS

PORTE COCHERE

                  Rebar   2 TONS   0 TONS   1 TONS   0 TONS   28 TONS   13 TONS
  0 TONS   Post Tensioning   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0
LBS

CENTRAL PLANT/WAREHOUSE

                Rebar   12 TONS   0 TONS   3 TONS   0 TONS   32 TONS   192 TONS
  0 TONS   Post Tensioning   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0
LBS

HOTEL

                  Rebar   232 TONS   0 TONS   228 TONS   243 TONS   183 TONS  
221 TONS   0 TONS   Post Tensioning   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS  
217,493 LBS   0 LBS

PARKING GARAGE

                  Rebar   33 TONS   0 TONS   175 TONS   0 TONS   273 TONS   128
TONS   0 TONS   Post Tensioning   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS  
142,414 LBS   0 LBS

POOLS & POOL DECKS

                  Rebar   4 TONS   0 TONS   36 TONS   0 TONS   95 TONS   66 TONS
  0 TONS   Post Tensioning   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0
LBS

SPA & CLUBHOUSE

                  Rebar   5 TONS   0 TONS   10 TONS   0 TONS   12 TONS   17 TONS
  3 TONS   Post Tensioning   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0
LBS

SUITES, ENTRY GARDEN, & RECEPTION BLDG

                Rebar   13 TONS   0 TONS   40 TONS   5 TONS   144 TONS   68 TONS
  5 TONS   Post Tensioning   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0
LBS

MAINTENANCE / FALCONRY BUILDING

                Rebar   7 TONS   10 TONS   0 TONS   0 TONS   0 TONS   0 TONS   0
TONS   Post Tensioning   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS

CART BARN

                  Rebar   3 TONS   16 TONS   0 TONS   0 TONS   0 TONS   0 TONS  
0 TONS   Post Tensioning   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS



--------------------------------------------------------------------------------

MOJITO POINTE GMP REINFORCING QUANTITIES

 

AREA

 

PILE CAPS
&
FOOTINGS

 

SLABS ON
GRADE

 

COLUMNS

 

WALLS

 

BEAMS

 

SUPPORTED

SLABS

 

SLABS
ON
METAL

DECK

BARGE BASIN

                  Rebar   14 TONS   389 TONS   0 TONS   52 TONS   0 TONS   0
TONS   TONS   Post Tensioning   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS   0 LBS  
0 LBS



--------------------------------------------------------------------------------

MOJITO POINTE GMP STEEL QUANTITIES

 

AREA

   STRUCTURAL
STEEL      MISCELLANEOUS
STEEL  

CASINO

     1,538 TONS         30 TONS   

GRAND LOBBY/RETAIL/RESTAURANTS/B.O.H.

     427 TONS         13 TONS   

SHOWROOM

     608 TONS         19 TONS   

PORTE COCHERE

     48 TONS         4 TONS   

CENTRAL PLANT/WAREHOUSE

     178 TONS         27 TONS   

HOTEL

     0 TONS         10 TONS   

PARKING GARAGE

     0 TONS         10 TONS   

POOLS & POOL DECKS

     0 TONS         0 TONS   

SPA & CLUBHOUSE

     0 TONS         13 TONS   

SUITES, ENTRY GARDEN, & RECEPTION BLDG

     154 TONS         12 TONS   

MAINTENANCE / FALCONRY BUILDING

     0 TONS         5 TONS   

CART BARN

     0 TONS         0 TONS   

BARGE BASIN

     0 TONS         0 TONS   



--------------------------------------------------------------------------------

MOJITO POINTE GMP PILE QUANTITIES

 

AREA

   16” SQUARE PRECAST PILES      12” SQUARE PRECAST PILES  

CASINO

     0 EACH         0 LNFT         0 EACH         0 LNFT   

GRAND LOBBY/RETAIL/RESTAURANTS/B.O.H.

     240 EACH         21,600 LNFT         0 EACH         0 LNFT   

SHOWROOM

     119 EACH         10,710 LNFT         0 EACH         0 LNFT   

PORTE COCHERE

     20 EACH         1,800 LNFT         0 EACH         0 LNFT   

CENTRAL PLANT/WAREHOUSE

     95 EACH         8,550 LNFT         0 EACH         0 LNFT   

HOTEL

     500 EACH         45,000 LNFT         0 EACH         0 LNFT   

PARKING GARAGE

     450 EACH         40,500 LNFT         0 EACH         0 LNFT   

POOLS & POOL DECKS

     63 EACH         5,670 LNFT         0 EACH         0 LNFT   

SPA & CLUBHOUSE

     20 EACH         1,800 LNFT         0 EACH         0 LNFT   

SUITES, ENTRY GARDEN, & RECEPTION BLDG

     140 EACH         12,600 LNFT         0 EACH         0 LNFT   

MAINTENANCE / FALCONRY BUILDING

     0 EACH         0 LNFT         20 EACH         1,200 LNFT   

CART BARN

     0 EACH         0 LNFT         20 EACH         1,200 LNFT   

BARGE BASIN

     280 EACH         26,040 LNFT         0 EACH         0 LNFT   



--------------------------------------------------------------------------------

MOJITO POINTE

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

SITEWORK & GOLF COURSE

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

DIVISION 02

Demolition of the existing 7 acre asphalt parking lot and RV parking is included
in this budget. Removal of any underground structures encountered during the
demolition of this parking lot is excluded, including but is not limited to
drainage structures, utilities and piles. We exclude any other demolition or
removal of above ground and underground obstructions.

Clearing and grubbing is based on 76 acres, we have assumed that all clearing
debris can be burned on-site.

Muck excavation is excluded.

We have not included any additional fill to account for settlement that may
occur after the completion of the project. We also cannot be held responsible
for any parking lot or roadway settlement that may cause low spots or ponding,
due to undetermined settlements.

We have included in our budget the assumption that we can utilize 100,000 CY of
on-site sand in its existing natural state for the roadway and parking lot
construction.

Material testing is not included.

All environmental impact fees and permits are excluded.

The embankment for the access roads and parking lots site import is based on
Meyer & Associates Typical Paving Sections dated 5/11/2011 and revised 6/27/11.
Quantities were calculated using topography map created by Morrison Surveying
dated May 2011 and finish road elevations shown on Scheme 22 dated 5/11/2011 and
revised 6/29/11.

All roadway and parking lot sections are based on Meyer & Associates revised
Typical Pavement Sections Dated 6/27/11.

Pavement sections for the Federal jurisdiction work vary based on ABMD
Engineering details dated 5/16/2011.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Sitework & Golf Course
Gulf Coast Division - Confidential    Lake Charles, LA

 

1



--------------------------------------------------------------------------------

The median between the main facility to the traffic circle and I-210 is budgeted
to be 4ft-0in maximum width measured from back of curb to back of curb.

We assume that the staff parking lot and two lane road that connects Mojito
Pointe and neighboring casino property can be constructed with only a stone base
and 3” Asphalt surface course over the existing parking lot sub base.

The additional lane in the East/West access road near the traffic circle is
excluded.

Landscaping and Irrigation is included at an allowance of $3,000,000. Included
in this allowance is all on-grade and elevated landscaping on decks, as well as
all interior landscaping to include planters, waterproofing, drainage, and
associated construction.

The area south of the central plant/warehouse and showroom consists of an
unimproved surface at existing grade with geo grid and fabric and 8” of
limestone or crushed concrete base. The area of the unimproved surface shall be
sized and limited to vehicle and truck access to the warehouse and show room.
Parking in this area is excluded.

Seeding and sod is included in the landscape allowance.

Croquet fields are included in the landscape allowance.

Fountains and Water Features are included at an allowance of $250,000, and are
to include only the fountain at the main casino entry turnaround, and the suites
entry turnaround. All other fountains are excluded.

We have excluded all site related loose furnishings at the site including but
not limited to benches, trash receptacles, ash trays, and bike racks.

All tennis courts are included at an allowance of $260,000 which includes
pavement, markings, equipment, fences, and bleachers.

All parking lot, roadway and interstate striping and signage are included in the
budget pricing as an allowance of $145,000.

All concrete wheel stops are excluded.

Cline Creek Crossing is included as shown on ABMB Engineering drawings dated
5/16/2011.

The MSE wall on the North side of the Westbound I-210 off-ramp is included at
locations shown on ABMB Engineering drawings dated 5/16/2011 at an assumed
average height of 6’ and 2,664’ in length.

Storm Drainage is included and is based on quantities given by Meyer &
Associates dated 6/13/2011 and updated based on revised quantities dated
6/28/11.

No storm drainage is included under building platforms.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Sitework & Golf Course
Gulf Coast Division - Confidential    Lake Charles, LA

 

2



--------------------------------------------------------------------------------

Site Utilities are included and quantified from Meyer & Associates Conceptual
Utility Plan Scheme 22 dated 5/11/2011 and updated based on revised drawings
dated 6/27/11 and utility quantities emailed by Meyer & Associates on 6/22/11.

Site water and sewer are included at an allowance of $1,072,675.

We have included an allowance of $550,000 for the sewer lift station shown on
Meyer & Associates Conceptual Utility Plan Scheme 22 dated 5/11/2011.

We have included a 6” HDPE Gas Main at an allowance of $105,000.

We have included curb and gutter at all roads and parking lots, except at the
West Entry Road. All sidewalks are assumed to be 4” thick, placed on grade and
not pile supported.

Mechanical pads are assumed to be 8” thick, placed on grade and not pile
supported.

Installation and maintenance of construction erosion control is included in
budget.

We have included an allowance of $225,000 for traffic control related to the
federal jurisdiction work.

We are assuming that there are no existing utilities, drainage or structures
that are to be removed, relocated or abandoned within the limits of
construction.

We have included fences at the mechanical yard, and Loading Dock Area at an
allowance of $25,000.

We have included an allowance of $50,000 for additional landscaping at the
property entrance in lieu of an entrance gate or monument sign. No gated
entrance is included in budget.

We have included 3 pile load tests for the entire site. Locations are to be
determined by engineer. The project schedule is predicated on pre-ordering piles
before load test. The load test is to verify bearing capacity only. Test piles
will be incorporated into final design.

Asphalt is included at $88.00 per ton for light duty and $92.00 per ton for
heavy duty delivered and in place. Due to the volatility of pricing for
petroleum, these unit prices shall be adjusted at the time of procurement to
reflect the current market pricing and the GMP will be adjusted accordingly.

The following items are included at the quantity and unit price below. Final
quantities shall be adjusted based on actual material delivered to the project
site as verified by tickets. All unit prices include material and installation.
Item quantities not exhausted shall revert back to the Contractor’s contingency.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Sitework & Golf Course
Gulf Coast Division - Confidential    Lake Charles, LA

 

3



--------------------------------------------------------------------------------

ITEM

   QTY      UM    ADDITIVE UNIT
PRICE  

On-Site Roads and Parking

        

Sand Embankment

     157,702      TONS    $ 18.82/TON  

Limestone Base

     68,155      TONS    $ 31.50/TON  

Soil Cement

     55,248      SQYD    $ 8.71/SQYD  

Geo Grid

     248,940      SQYD    $ 3.55/SQYD  

Geo Fabric

     242,274      SQYD    $ 0.88/SQYD  

General Fill

     120,631      CUYD    $ 10.40/CUYD  

Light Duty Asphalt

     25,605      TONS    $ 88.00/TON  

DOT Roads

        

Limestone Base

     14,158      TONS    $ 35.00/TON  

Soil Cement

     11,940      SQYD    $ 10.25/SQYD  

Lime Treated Subgrade

     18,318      SQYD    $ 8.50/SQYD  

8” Concrete Pavement

     17,568      SQYD    $ 62.00/SQYD  

Heavy Duty Asphalt

     5,094      TONS    $ 92.00/TON  

Parking Lot Storm Drain

        

15 PVC ”

     3,480      LNFT      Market Price  

18 PVC ”

     1,860      LNFT      Market Price  

24 PVC ”

     3,780      LNFT      Market Price  

30 PVC ”

     1,030      LNFT      Market Price  

36 PVC ”

     1,620      LNFT      Market Price  

42 HDPE (Duromax Pipe)”

     560      LNFT      Market Price  

48 HDPE (Duramax pipe)”

     1,780      LNFT      Market Price  

CB 01 (double)

     27      EACH    $ 3,587.06/EACH  

CB 01 (Precast with frame and grate)

     35      EACH    $ 2,428.36/EACH  

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Sitework & Golf Course
Gulf Coast Division - Confidential    Lake Charles, LA

 

4



--------------------------------------------------------------------------------

CB 02 (precast and frame and grate)

     1      EACH    $ 2,880.04/EACH  

CB 06

     44      EACH    $ 3,545.09/EACH  

CB 07

     4      EACH    $ 4,471.20/EACH  

CB 08

     9      EACH    $ 6,881.82/EACH  

Entry Road Storm Drain

        

24 PVC “

     4,680      LNFT      Market Price  

CB 01

     24      EACH    $ 2,428.36/EACH  

CB 08

     10      EACH    $ 6,881.81/EACH  

GOLF COURSE

We have included an all-inclusive allowance of $8,500,000 for construction of
the golf course. This allowance includes, but is not limited to all clearing,
layout, grading, earthwork, shaping, sand capping, turf, lake construction and
aeration, bridges, culverts, drainage, irrigation, irrigation well, landscaping,
utilities, cart paths, and comfort stations.

DIVISION 16

Electrical

All exterior lighting to include but not limited to pole mounted, recessed,
supported, hung, and pendent lighting is included as an allowance in the amount
of $480,000 broken down as follows. Parking Lots - $200,000; Loading Dock Area -
$10,000; Tennis Courts - $30,000; Conservatory - $5,000; Main Pool Deck -
$65,000; VIP Pool Deck - $15,000; Roadways - $75,000; Landscape Lighting –
$50,000; Building Up-Lighting - $30,000. Allowance includes fixtures, poles,
foundations, backing, controls, conduit, and wiring.

We have included empty ductbank for electrical service into the property by
Entergy from a point along the property line adjacent to the Maintenance
Building to the electrical yard. The remaining portions of the electrical
service shall be overhead or direct-bury lines by Entergy.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Sitework & Golf Course
Gulf Coast Division - Confidential    Lake Charles, LA

 

5



--------------------------------------------------------------------------------

MOJITO POINTE

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

MARINE WORK

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

DIVISION 02

Excavation of the basin is included to elevation -1. Additional excavation to
accommodate the deeper hull of the concrete barge is included in the “basin
changes” allowance below. No sheet piling is included. Excavation will be
sloped.

Dewatering is included for excavation and concrete basin construction.

We have included an allowance of $100,000 for minor dredging adjacent to the
barge basin.

Driven precast piles are included per the material quantity matrix.

We have included an allowance of $100,000 for the marina.

We have included an allowance of $36,000 for the float plane ramp.

DIVISION 3

Pilecaps are included as 36“x36“x24” as shown. Ready mix is included as 5000
PSI. Pilecap reinforcing is included at 150 LBS/CY.

The basin slab and walls are included as shown using 5000 PSI ready mix. Basin
slab and wall reinforcing is included at 200 LBS/CY.

Floor flatness and levelness are assumed to be to be a minimum of FF15 and a FL
minimum of 10 based on measurements taken within 24 hours of pour.

We have included an allowance of $650,000 for basin changes to accommodate the
concrete barge.

We have included an allowance of $750,000 for design fees associated with the
re-design of the barge and basin.

We include 97,649 square feet of 6” and 12” precast concrete bulkheads per
preliminary drawings by Lay, Pitman & Associates dated 12/1/11. All precast
concrete is included as 5000 PSI.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Marine Work Gulf Coast
Division - Confidential    Lake Charles, LA

 

1



--------------------------------------------------------------------------------

The Keel Slab is included as 8” of 5000 PSI lightweight concrete with 12
lbs./sqft of reinforcing.

Concrete pilasters are included as shown using 5000 PSI lightweight concrete
with 300 lbs./each of reinforcing.

The structural slab on metal deck is included is included as 6” thick using 5000
PSI lightweight concrete with 3 lbs./sqft of reinforcing.

Ballast and monitoring systems are included at an allowance of $227,500.

The paddlewheel and drive system is included at an allowance of $444,325.

Barge mooring components are included at an allowance of $128,650.

We have included an allowance of $235,000 for construction oversight by Lay,
Pitman & Associates for the concrete barge construction.

DIVISION 5

Metal deck for the structural slab is included as 2-1/2” 20 gauge.

Steel ramps between the barge and adjacent land based areas are included based
on the original design.

DIVISION 07

We include an allowance in the amount of $200,000 for waterproofing at the
concrete basin walls and basin slab.

DIVISION 15

Basin level control pumps, circulation, chlorination and associated piping from
primary and secondary water sources are included at an allowance of $200,000 in
the MEP budget.

Plumbing and lift stations in the barge hull are included at an allowance of
$72,562.

Fire pumps and piping in the barge hull are included at an allowance of $33,088.

DIVISION 16

Electrical work in the barge hull is included at an allowance of $175,000.

General Note: All Equipment inside the Barge Hulls are included in the barge
allowance. Contractor excludes entry into barge hulls.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Marine Work Gulf Coast
Division - Confidential    Lake Charles, LA

 

2



--------------------------------------------------------------------------------

MOJITO POINTE

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

CASINO

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

General Note: All equipment inside the barge, equipment specified by the naval
architect, and systems required to meet the definition of an operable vessel by
the State of Louisiana is included in the barge allowance.

DIVISION 02

See Marine Work clarifications & assumptions.

DIVISION 03

First floor concrete shall consist of a 4” thick 4000 psi lightweight (104
lbs/cuft) concrete topping slab over Walker Duct placed directly on the
structural steel deck of the barge. Structural steel deck is to be provided by
the shipyard as part of the barge allowance. Second floor slab is included as 4
 1⁄2” thick 4000 psi lightweight (115 lbs/cuft) concrete over 2” composite steel
deck.

Hoisting is included for this scope of work.

Floor flatness and floor levelness are assumed to be to be a minimum of FF15 and
a FL minimum of 10 based on measurements taken within 24 hours of pour.

A 3000psi pea gravel mix is budgeted to be used for pan stair fill.

DIVISION 04

No masonry is included.

DIVISION 05

Structural and miscellaneous steel is included at the quantity allowance as
shown on the material quantity matrix found in the General Overview. All steel
stairs and handrails are included as primed ready to receive paint. No safety
nosings are included. Structural and miscellaneous steel budgets include
furnishing, erecting, and hoisting equipment for this scope of work.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Casino Gulf Coast
Division - Confidential    Lake Charles, LA

 

1



--------------------------------------------------------------------------------

DIVISION 06

Slot machine bases are not included.

All millwork and Division 6 items are as prescribed in Exhibit F1”.

DIVISION 07

We exclude waterproofing or vapor barrier located on the top side of the barge
at the concrete topping slab.

Basic deck coating at the patio on level 2 and executive balconies is included.

A standard commercial grade expansion joint cover assembly at the barge
perimeters on the 1st and 2nd level and at vertical joints on the north wall is
included.

Spray Applied fireproofing applied to the structural steel is included at fire
rated floor, roof and column assemblies.

We exclude intumescent paint.

Flat roofing is included as 2 ply SBS modified bitumen roof membrane over
insulation on a sloped structure.

The entire Casino roof is included as a flat roof system as described above.

Roofing warranty is included in accordance with manufacturer’s standard
warranty.

DIVISION 08

All doors, frames, hardware and interior glazing are as prescribed in Exhibit
F1.

We have included a simple storefront system on the casino which shall not exceed
11,656 SF of 1 5/16” tinted, Low E glass.

All exterior glass systems are included as insulated and missile impact rated
where required.

We include 115 linear feet of decorative glass railing as manufactured by Livers
Bronze CO, or similar.

DIVISION 09

Exterior Insulation and Finish System is based on STO’s Essence Next System,
standard PB method with standard mesh.

All special architectural shapes on exterior are budgeted as EIFS covered
Styrofoam. No exterior structural framing for special shapes (cornices,
moldings, soffits, arches, openings etc.) are included. All exterior shapes
shall be derived from the back wrap method.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Casino Gulf Coast
Division - Confidential    Lake Charles, LA

 

2



--------------------------------------------------------------------------------

STO Gold coat fluid applied vapor barrier is included at exterior casino walls.

The exterior wall assembly is figured as 8” 14 gauge metal studs, R-19
insulation, 5/8” Densglass Sheathing and 5/8” paperless mold and mildew
resistant Dens Armour Plus for both the casino and cupola structures.

The interior walls of the casino to consist of standard size metal studs, R-13
insulation, 5/8” standard sheetrock and 5/8” Dens Shield as a tile backer board
in wet areas.

Installation of Owner furnished carpet and Contractor furnished pad is included.

Rubber stair treads, risers and landing tiles are included at casino interior
public stair towers.

Tape and float to a level four (4) finish is included. Paint is included on trim
and ceilings and walls.

Installation of Owner furnished wall covering is included.

All lateral frame deflection engineering, slip track engineering and exterior
wall engineering is expected to be calculated by Owner’s engineers and is
excluded from the budget.

All finishes are as prescribed in Exhibit F1.

DIVISION 10

All Division 10 items are included per Exhibit F1.

All signage is excluded other than emergency exit signage.

DIVISION 11

We include an allowance in the amount of $3,614,748 for food service equipment
for restaurants and bars located on the barge.

DIVISION 12

Interior curtains or window coverings are not included.

All FF&E is excluded.

We have excluded floor mats and grills.

DIVISION 13

N/A

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Casino Gulf Coast
Division - Confidential    Lake Charles, LA

 

3



--------------------------------------------------------------------------------

DIVISION 14

We include (1 ea.) service elevator which is located at the Casino/Cage. This
elevator is a 150 fpm, 5000 lb capacity, front opening, Ecospace Machine Room
less elevator as manufactured by Kone or similar.

We include (1ea.) passenger elevator located at the Bar Lounge. This elevator is
200 fpm, 3500 lb capacity, front and rear opening, Monospace Machine Room less
elevators as manufactured by Kone or similar.

At all elevators we include stainless steel lobby doors, frames, car doors, and
directional signals. Floor indicator signals are excluded. All elevator control
rooms shall be located remotely from the hoist ways within 100’ of the machine.

Four straight escalators are included at the Bar Lounge at an allowance of
$155,000 each.

DIVISION 15

Plumbing

Plumbing fixtures and trim are included per the plumbing fixture schedule or
similar.

Sanitary sewer waste and vent piping, and roof and storm drainage above podium
slab is no hub cast iron with standard stainless steel no hub neoprene gasketed
couplings for joints and Schedule 40 PVC-DWV below the podium slab.

Domestic cold water, domestic hot water, domestic hot water return piping, and
relief vent piping is type “L” hard copper with wrought copper fittings. All
fittings shall be compression joint (using Viega Pro-Press) on 2” and smaller or
grooved (on 2-1/2” and larger).

Food service equipment indirect drains are type dwv copper with solder joints.

Insulation for concealed domestic cold water piping domestic hot water mains and
recirculation piping, and domestic piping in crawlspace is 1” thick fiberglass
insulation with all service jacket and self sealing laps. Domestic hot water
branch lines less than 5 feet in length shall be not be insulated.

Natural gas piping above slab shall be standard weight black steel pipe. Piping
less than 2” in size shall be threaded and piping 2  1⁄2” and greater shall be
welded.

Natural gas serves the food service equipment with valved outlets.

The domestic water heating is provided by water heaters, located in the main
facility boiler room.

No water softener system is included.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Casino Gulf Coast
Division - Confidential    Lake Charles, LA

 

4



--------------------------------------------------------------------------------

HVAC

In general, the HVAC system for the two (2) level, 73,200 sqft barge (casino,
etc.) is served by peak connected equipment loads of one thousand two hundred
(1,200) tons for cooling, one million (1,000,000) btuh for heating, and about
twenty four (24) temperature controlled zones, including gaming, back of house,
front of house, and food services.

The main equipment for the cooling and heating systems (chillers, boilers,
pumps, etc.) are remotely located within the central plant.

Area cooling will be provided by indoor air handling units with chilled water
coils and outdoor energy recovery units with chilled water pre-cooling coils.
Heating will be provided by hot water coils in VAV terminal units and in the air
handling units.

Chilled water distribution will be by a primary/secondary chilled water loop
with the secondary loop pumps serving the barge and the remaining areas in the
facility low rise.

One (1) 20,000 cfm medium pressure vav air handling unit serves the 2nd floor
back of house and distributes supply air through sheetmetal ductwork connecting
to ten (10) vav boxes.

The following single zone vav air handling units serve defined areas for the 2nd
floor of the barge:

 

Buffet Café

     32,000 cfm   

Kitchen

     22,500 cfm   

Staff Dining

     13,000 cfm   

Banquet Hall

     18,500 cfm   

Surveillance

     10,000 cfm   

VIP Buffet

     6,000 cfm   

Mojito Club

     20,500 cfm   

Air distribution from these units is through sheet metal ductwork connecting to
ceiling mounted air distribution devices.

Adjacent ancillary areas (corridors, toilets, etc.) will be served by the above
units on a selected basis.

The supply air will be distributed through ceiling diffusers and the return air
is provided primarily by plenum return, with some partially ducted return.

Seven (7) energy recovery units (six @ 40,000 cfm and one @ 21,500 cfm) serve
the casino gaming area for 100% outside air and exhaust air requirements. These
units are packaged with heat recovery wheel, fans, chilled water coil, hot water
preheat coil, and hot water reheat coil.

Nine (9) low pressure rooftop vav air handling units serving the 100% outside
air and make-up air of the casino and other low rise areas other than gaming.
The supply air is through sheetmetal ductwork above the ceiling connecting to
the return duct of the air handling units.

Kitchen grease hood exhausts shall have water based air scrubbers.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Casino Gulf Coast
Division - Confidential    Lake Charles, LA

 

5



--------------------------------------------------------------------------------

Exhaust fan systems are included at level 2 only.

The air handling ductwork is galvanized sheetmetal for fully ducted supply air,
partially ducted return air, and fully ducted exhaust air.

Constant volume supply, all return air, and all exhaust air ductwork shall be
constructed as low pressure galvanized rectangular.

Variable volume supply ductwork shall be constructed as medium pressure
galvanized rectangular.

All rectangular supply ductwork is internally insulated with 1’ thick duct liner
and all round supply duct is externally insulated with 1 1/2” thick flexible
fiberglass ductwrap insulation with foil vapor barrier. Ductwork serving gaming
areas shall be externally wrapped.

Air handling and outside air units shall be as manufactured by Carrier, McQuay,
Temptrol, Trane, or York. All air handling units shall be provided with 1”
thick, 30% pre-filters.

Heat recovery units are manufactured by Munters, Semco, or Venmar.

Fans and louvers shall be as manufactured by ACME, Cook, Greenheck, Ruskin, or
Arrow.

Supply, return and exhaust grilles shall be manufactured by Titus, Metalaire,
Carnes or Anemostat and be of painted steel construction.

The supply ductwork will be sized at 1400 fpm for mains and 0.10/0.07” W.C. per
100 ft.

Drain and vent piping shall be threaded black steel pipe or copper pipe.

Test and balancing is provided though a certified subcontractor.

The casino temperature control system shall be fully integrated direct digital
control (DDC) as manufactured by Honeywell, Johnson, TAC, Trane, or Siemens.
This system includes space sensors, controllers, valves, relays, programming,
etc. for ahus, oahus, fcus, vavs, and hrus.

Fire Protection

A wet sprinkler system with concealed heads in all public areas and exposed
heads in all BOH spaces is included in the budget.

DIVISION 16

Electrical

Gaming:

 

  a.

We will provide Walker Duct in-floor system by Wiremold and install in a topping
slab above the steel main deck. We will provide two main 36” wide

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Casino Gulf Coast
Division - Confidential    Lake Charles, LA

 

6



--------------------------------------------------------------------------------

  header ducts and connect laterals off the header duct at an angle of
90-degrees, 6’-0” on center with presets at 2’-0” on center. There will be three
electrical and data rooms serving the Walker Duct system. There will be 300
branch circuits out of each electrical room. There will be no more than three
slots per branch circuit and one table per branch circuit. We will provide two
AWG #10 (dedicated Neutral) per branch circuit and install one AWG #6 equipment
grounding conductor per panelboard with each group of branch circuit conductors.

 

  b. We will provide an 800 Amp distribution panelboard in each electrical room.
The distribution panelboard will supply six 225 Amp, 208/120 Volt, 3-phase
branch circuit breaker panelboards.

 

  c. We will provide one 3000 Amp, 480/277 Volt, 3-phase, 4-wire distribution
switchboard in the casino barge main electrical room. This distribution
switchboard will supply the barge switchboard and the lighting and power
panelboards of the gaming floor. Two 300 KVA transformers and 1200 Amp Main
Circuit Breaker distribution panelboards will serve the gaming floor electrical
rooms. Transformers shall be UL listed K13 for nonlinear loads.

 

  d. There will be no dimming in the casino. We will provide a programmable
lighting relay system for lighting control.

 

  e. We will provide slot data cabling with a terminated patch panel on one end
and a RJ-45 connector on the slot end. All cables will be labeled and certified.

 

  f. We will provide surveillance cabling with a terminated patch panel on one
end and a RJ-45 connector on the camera end. All cables will be labeled and
certified.

 

  g. We will provide speaker cabling and secure back boxes provided by others.

 

  h. We will provide one 125 KVA UPS to serve the surveillance equipment
cameras, servers and monitors.

 

  i. We will provide one 100 KVA UPS to serve the casino gaming data systems.

 

  j. We will provide and install commercial lighting.

 

  k. We will install decorative lighting furnished by others.

 

  l. We will provide and install emergency egress lighting.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Casino Gulf Coast
Division - Confidential    Lake Charles, LA

 

7



--------------------------------------------------------------------------------

MOJITO POINTE

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

GRAND LOBBY/RETAIL/RESTAURANTS/B.O.H.

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

DIVISION 02

No site import is included for foot print area. We will lightly grade building
pad area and level existing grade. Piles will be driven from existing grade.

Driven precast piles are included per the material quantity matrix.

Termite Control is included for any permanent on grade structures.

Landscaping and Irrigation is included in Sitework Budget, no separate budget is
included for this area.

All Water, Sewer, Utilities outside of 5 ft from building line are included in
Sitework Budget

No storm drainage will be included under the building platform.

DIVISION 03

At the contractor’s option, a four inch thick, 3000 psi ground working slab with
6 x 6 x w2.9 / w2.9 mesh, slab may be poured under the structure at existing
ground level directly on natural soil. During construction this slab will be
broken and/or damaged. We do not intend to repair, replace, or remove this slab
when construction is complete.

Standard pile caps placed on top of the natural grade are assumed to be
approximately 2’-6” thick by 6 feet wide by 6 feet long, and 8 feet wide by 8
feet long. Also three elevator pile caps 3’-0” thick by 19 feet by 19 feet, 26
feet by 19 feet and 34 feet by 19 feet. All pile caps are included using 4000
psi ready mix.

First elevated floor slab is figured as 11 inches thick structural slab with
1-way beams cast integrally using 5000 psi ready mix. First floor top of slab is
assumed to be at elevation 12.00. Second floor concrete will be 4  1⁄2”
thickness over 2” composite steel deck with 4000 psi ready mix.

No drop beams are included at the perimeter.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Grand Lobby Gulf Coast
Division - Confidential    Lake Charles, LA

 

1



--------------------------------------------------------------------------------

No mechanical couplers are included at column to slab, piling to pile cap, or
pile cap to column connections. Standard lap splicing as per ASTM specifications
is assumed at all splice locations.

Hoisting is included for this scope of work.

Floor flatness and floor levelness are assumed to be to be a minimum of FF15 and
a FL minimum of 10 based on measurements taken within 24 hours of pour.

DIVISION 04

No masonry is included in this budget pricing.

DIVISION 05

Structural and miscellaneous steel and decking are furnished and erected in
place with erection equipment and hoisting included. Metal stairs with standard
steel handrails are included primed and ready to receive paint.

Structural and miscellaneous steel is included at the quantity allowance as
shown on the material quantity matrix found in the General Overview. All steel
stairs and handrails are included as primed ready to receive paint. No safety
nosings are included. Structural and miscellaneous steel include furnishing,
erecting, and hoisting equipment for this scope of work.

DIVISION 06

All millwork and Division 6 items are as prescribed in Exhibit F1.

DIVISION 07

Waterproofing at elevator pits is included using Tremco 250GC and drainmat.

Spray Applied fireproofing applied to the structural steel is included at fire
rated floor, roof and column assemblies.

We exclude intumescent paint.

Flat roofing is included as 2 ply SBS modified bitumen roof membrane over roof
insulation and sloped structure.

A synthetic tile similar to red concrete tile roofing is included at sloped roof
areas.

Roofing warranty is included in accordance with manufacturer’s standard
warranty.

DIVISION 08

All doors, frames, hardware and interior glazing are as prescribed in Exhibit
F1.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Grand Lobby Gulf Coast
Division - Confidential    Lake Charles, LA

 

2



--------------------------------------------------------------------------------

We have included (27) 6’x 8’ glass entrance doors w/ sidelites at Grand
Lobby/Retail/Restaurant areas.

We have included (7) 6’x 8’ Aluminum storefront doors w/ all hardware glazed
with 9/16” laminate large missile impact glass.

Revolving door (1) 18’ is included.

All glazing systems are assumed as store front type systems and are included as
insulated and impact rated where required.

DIVISION 09

Exterior Insulation and Finish System is based on STO’s Essence Next System,
standard PB method with standard mesh.

All special shapes on exterior is budgeted as EIFS covered Styrofoam. No
exterior structural framing for special shapes (cornices, moldings, soffits,
arches, openings etc.) are included. All exterior shapes shall be derived from
the back wrap method.

STO Gold coat fluid applied vapor barrier is included at exterior lowrise walls.

The exterior wall assembly is figured as 8” 14 gauge metal studs, R-19
insulation, 5/8” Densglass Sheathing and 5/8” paperless mold and mildew
resistant Dens Armour Plus for both the lowrise and cupola structures.

The interior walls of the lowrise to consist of standard size metal studs, R-13
insulation, 5/8” regular sheetrock and 5/8” Dens Shield as a tile backer board.

Installation of Owner furnished carpet and Contractor furnished pad is included.

Installation of Owner furnished wall covering is included.

All finishes are as prescribed in Exhibit F1.

DIVISION 10

All Division 10 items are included per Exhibit F1.

Division 11

We have included an allowance of $3,190,345 for food service equipment for all
Lowrise food and bar spaces.

We exclude garment conveyors.

DIVISION 12

Interior curtains, window coverings, and shutters are not included.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Grand Lobby Gulf Coast
Division - Confidential    Lake Charles, LA

 

3



--------------------------------------------------------------------------------

All FF&E is excluded.

We have excluded floor mats and grids.

DIVISION 14

We include (5ea.) service elevators which are located at the back of house
corridor, adjacent to the 24/7 Bistro, in the 24/7 Bistro Kitchen, and in the
Noodles Kitchen. These elevators are 150 fpm, 5000 lb capacity, front opening,
Ecospace Machine Room less elevators as manufactured by Kone or similar.

We include (1ea.) passenger elevator at the Grand Lobby (Bag Area). The elevator
at the Grand Lobby (Bag Area) is a 200 fpm, 3500 lb capacity, front and rear
opening, Monospace Machine Room less elevators as manufactured by Kone or
similar.

At all elevators we include stainless steel lobby doors, frames, car doors,
signals, etc. All elevator control rooms shall be located remotely from the
hoist ways within 100’ of the machine.

We include escalators (2ea) located at the Grand Lobby. These escalators are 40”
step, 100 fpm, Eco300/TRM140 as manufactured by Kone or similar.

DIVISION 15

Plumbing

Plumbing fixtures and trim are included per the plumbing fixture schedule or
similar.

Sanitary sewer waste and vent piping, and roof and storm drainage above podium
slab is no hub cast iron with standard stainless steel no hub neoprene gasketed
couplings for joints and Schedule 40 PVC-DWV below the podium slab.

Domestic cold water, domestic hot water, domestic hot water return piping, and
relief vent piping is type “L” hard copper with wrought copper fittings. All
fittings shall be compression joint (using Viega Pro-Press) on 2” and smaller or
grooved (on 2-1/2” and larger).

Food service equipment indirect drains are type dwv copper with solder joints.

Insulation for concealed domestic cold water piping domestic hot water mains and
recirculation piping, and domestic piping in crawlspace is 1” thick fiberglass
insulation with all service jacket and self sealing laps. Domestic hot water
branch lines less than 5 feet in length shall be not be insulated.

Natural gas piping above slab shall be standard weight black steel pipe. Piping
less than 2” in size shall be threaded and piping 2  1⁄2” and greater shall be
welded.

Natural gas serves the food service equipment with valved outlets and
connections to the water heaters and heating water boilers.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Grand Lobby Gulf Coast
Division - Confidential    Lake Charles, LA

 

4



--------------------------------------------------------------------------------

The domestic water heating is provided by water heaters, located in the central
plant boiler room, adjacent to the heating water boilers.

No water softener system is included.

HVAC

The main equipment for the cooling and heating systems (chillers, boilers,
pumps, etc.) are located within the central plant.

Area cooling will be provided by indoor floor mounted air handling units with
chilled water coils or local fan coil units with chilled water coils. Heating
will be provided by hot water coils in VAV terminal units and in the air
handling and fan coil units. Make-up units shall be indoor with hot water
preheat and chilled water cooling with a wrap around heat pipe for energy
recovery.

Chilled water distribution will be by a primary/secondary chilled water loop
with the secondary loop pumps serving the barge and the remaining areas in the
facility low rise.

Air distribution from the air handling and fan coil units will be through sheet
metal ductwork connecting to ceiling mounted air distribution devices.

Adjacent ancillary areas (corridors, toilets, etc.) will be served by the above
units on a selected basis.

The supply air will be distributed through ceiling diffusers and the return air
is provided primarily by plenum return, with some partially ducted return.

Constant volume supply, all return air, and all exhaust air ductwork shall be
constructed as low pressure galvanized rectangular.

Variable volume supply ductwork shall be constructed as medium pressure
galvanized rectangular.

All rectangular supply ductwork is internally insulated with 1’ thick duct liner
and all round supply duct is externally insulated with 1 1/2” thick flexible
fiberglass ductwrap insulation with foil vapor barrier.

Air handling and outside air units shall be as manufactured by Carrier, McQuay,
Temptrol, Trane, or York. All air handling units shall be provided with 1”
thick, 30% pre-filters.

Kitchen grease hood exhausts shall have water based air scrubbers.

Exhaust fan systems are included for first floor kitchens.

Fans and louvers shall be as manufactured by ACME, Cook, Greenheck, Ruskin, or
Arrow.

Supply, return and exhaust grilles shall be manufactured by Titus, Metalaire,
Carnes or Anemostat and be of painted steel construction.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Grand Lobby Gulf Coast
Division - Confidential    Lake Charles, LA

 

5



--------------------------------------------------------------------------------

The supply ductwork will be sized at 1400 fpm for mains and 0.10/0.07” W.C. per
100 ft.

Drain and vent piping shall be threaded black steel pipe or copper pipe.

Test and balancing is provided though a certified subcontractor.

The temperature control system shall be an integrated direct digital control
(DDC) as manufactured by Honeywell, Johnson, TAC, Trane, or Siemens. This system
includes space sensors, controllers, valves, relays, programming, etc. for ahus,
oahus, fcus, vavs, and hrus.

Fire Protection

A complete wet pipe sprinkler system with concealed heads in public areas and
exposed heads in back of house areas is included in the budget.

DIVISION 16

Electrical

Lighting:

 

  a. We will provide and install commercial lighting.

 

  b. We will install decorative lighting furnished by others.

 

  c. We will provide and install emergency egress lighting.

 

  d. All cover plates are budgeted as standard beige or white plastic.

 

  e. All light fixtures at acoustical ceilings will be standard 2x4 florescent
lay-in fixtures.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Grand Lobby Gulf Coast
Division - Confidential    Lake Charles, LA

 

6



--------------------------------------------------------------------------------

MOJITO POINTE

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

SHOWROOM

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

DIVISION 02

No site import is included for showroom foot print. We will lightly grade
building pad area and level existing grade. Piles will be driven from existing
grade.

Driven precast piles are included per the material quantity matrix.

Termite Control is included for any permanent or grade structures.

Landscaping and Irrigation is included in Sitework Budget, no separate budget is
included for this area.

All Water, Sewer, Utilities outside of 5 ft from building line are included in
Sitework Budget

No storm drainage will be included under the building platform.

DIVISION 03

At the contractor’s option, a four inch thick, 3000 psi ground working slab with
6 x 6 w2.9 / w2.9 mesh slab may be poured under the structure at existing ground
level directly on natural soil. During construction this slab will be broken
and/or damaged. We do not intend to repair, replace, or remove this slab after
construction is complete.

Standard Pile Caps placed on top of the natural grade are assumed to be
approximately 2’-6” thick by 6 feet wide by 6 feet long, and 8 feet wide by 8
feet long. All pile caps using 4000 psi ready mix.

Elevated floor slab is figured as 11 inches thick structural slab with 1-way
beams cast integrally using 5000 psi ready mix. First floor top of slab is
assumed to be at elevation 12.00 at the bar area with the seating area sloping
to elevation 10.50.

Second level balcony is figured to be 4  1⁄2” over 2” composite metal deck using
4000 psi ready mix.

No drop beams are included at perimeter.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Showroom Gulf Coast
Division - Confidential        Lake Charles, LA

 

1



--------------------------------------------------------------------------------

No mechanical couplers are included at column to slab, piling to pile cap, or
pile cap to column connections. Standard lap splicing as per ASTM specifications
is assumed at all splice locations.

Hoisting is included for this scope of work.

Floor flatness and floor levelness are assumed to be to be a minimum of FF15 and
a FL minimum of 10 based on measurements taken within 24 hours of pour.

DIVISION 04

No masonry is included in this budget pricing.

DIVISION 05

Structural and miscellaneous steel is included at the quantity allowance as
shown on the material quantity matrix found in the General Overview. All steel
stairs and handrails are included as primed ready to receive paint. No safety
nosings are included. Structural and miscellaneous steel budgets include
furnishing, erecting, and hoisting equipment for this scope of work.

DIVISION 06

We exclude any fire rated material in millwork.

No crown molding, wood base, wood paneling, or chair rails are included in
showroom budget.

All millwork and Division 6 items are as prescribed in Exhibit F1.

DIVISION 07

Spray Applied fireproofing applied to the structural steel is included at fire
rated floor, roof and column assemblies.

We exclude intumescent paint.

Flat roofing is included as 2 ply SBS modified bitumen roof membrane over
insulation on a sloped structure.

Synthetic tile/red concrete tile roofing is excluded at the showroom roof.

Roofing warranty is included in accordance with manufacturer’s standard
warranty.

DIVISION 08

All doors, frames, and hardware are as prescribed in Exhibit F1.

No windows or exterior glass is included in the Showroom budget.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Showroom Gulf Coast
Division - Confidential        Lake Charles, LA

 

2



--------------------------------------------------------------------------------

DIVISION 09

Exterior Insulation and Finish System is based on STO’s Essence Next System,
standard PB method with standard mesh.

All special shapes on exterior is budgeted as EIFS covered Styrofoam. No
exterior structural framing for special shapes (cornices, moldings, soffits,
arches, openings etc.) are included. All exterior shapes shall be derived from
the back wrap method.

STO Gold coat fluid applied vapor barrier is included at exterior showroom
walls.

The showroom exterior wall assembly is included as 12” 12 gauge metal studs,
R-19 batt insulation, 5/8” Densglass Sheathing and 5/8” paperless mold and
mildew resistant Dens Armour Plus.

The interior walls of the showroom to consist of standard size metal studs, R-13
insulation, 5/8” regular sheet with 5/8” Dens Shield as a tile backer board in
restrooms.

No ceilings are budgeted in Showroom seating area. All elements at ceiling level
will be painted black.

Installation of Owner furnished carpet and Contractor furnished pad is included.

Tape and float to a level four (4) finish is included. Painting only of showroom
walls, corridors, stairwells, back of house areas and elevator lobby are
budgeted. All painted areas are budgeted as an orange peel finish

Installation of Owner furnished wall covering is included.

All Finishes are as prescribed in Exhibit F1.

DIVISION 10

All Division 10 items are included per Exhibit F1.

DIVISION 11

We exclude all stage and theatrical equipment including lighting, audio visual,
curtains, and stage rigging.

We include an allowance in the amount of $296,400 for bar equipment at the two
Showroom bars.

DIVISION 12

Interior Curtains or Window Coverings are not included.

All FFE is excluded.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Showroom Gulf Coast
Division - Confidential        Lake Charles, LA

 

3



--------------------------------------------------------------------------------

We have included 475 each fixed audience seats as shown on drawings based on
Irwin Seating “Millennium” #4712104 chair #12 Ergo Seat, floor mounted, grade
“K” fabric, cup holder arms on all chairs with number and letter plates, or
similar.

Chair storage system is excluded.

DIVISION 14

We include (1ea.) passenger elevator located at the Showroom. The elevator is a
200 fpm, 4500 lb capacity, front opening, Monospace Machine Room less elevator
as manufactured by Kone or similar.

At all elevators we include stainless steel lobby doors, frames, car doors, and
directional signals. Floor indicator signals are excluded. All elevator control
rooms shall be located remotely from the hoist ways within 100’ of the machine.

One 40” step, 100 feet per minute, single tread up and down escalator with
standard manufactures railing is included at the Showroom at an allowance of
$145,000

DIVISION 15

Plumbing

Plumbing fixtures and trim are included per the plumbing fixture schedule or
similar.

Sanitary sewer waste and vent piping, and roof and storm drainage above podium
slab is no hub cast iron with standard stainless steel no hub neoprene gasketed
couplings for joints and Schedule 40 PVC-DWV below the podium slab.

Domestic cold water, domestic hot water, domestic hot water return piping, and
relief vent piping is type “L” hard copper with wrought copper fittings. All
fittings shall be compression joint (using Viega Pro-Press) on 2” and smaller or
grooved (on 2-1/2” and larger).

Food service equipment indirect drains are type dwv copper with solder joints.

Insulation for concealed domestic cold water piping domestic hot water mains and
recirculation piping, and domestic piping in crawl space is 1” thick fiberglass
insulation with all service jacket and self sealing laps. Domestic hot water
branch lines less than 5 feet in length shall be not be insulated.

Natural gas service to the show room is excluded.

The domestic water heating is provided by water heaters, located in the central
plant boiler room, adjacent to the heating water boilers.

No water softener system is included.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Showroom Gulf Coast
Division - Confidential        Lake Charles, LA

 

4



--------------------------------------------------------------------------------

HVAC

The main equipment for the cooling and heating systems (chillers, boilers,
pumps, etc.) are located within the central plant.

Area cooling will be provided by indoor floor mounted air handling units with
chilled water coils or local fan coil units with chilled water coils. Heating
will be provided by hot water coils in VAV terminal units and in the air
handling and fan coil units. Make-up units shall be indoor with hot water
preheat and chilled water cooling with a wrap around heat pipe for energy
recovery.

Chilled water distribution will be by a primary/secondary chilled water loop
with the secondary loop pumps serving the barge and the remaining areas in the
facility low rise.

Air distribution from the air handling and fan coil units will be through sheet
metal ductwork connecting to ceiling mounted air distribution devices.

Adjacent ancillary areas (corridors, toilets, etc.) will be served by the above
units on a selected basis.

The supply air will be distributed through ceiling diffusers and the return air
is provided primarily by plenum return, with some partially ducted return.

Constant volume supply, all return air, and all exhaust air ductwork shall be
constructed as low pressure galvanized rectangular.

Variable volume supply ductwork shall be constructed as medium pressure
galvanized rectangular.

All rectangular supply ductwork is internally insulated with 1’ thick duct liner
and all round supply duct is externally insulated with 1 1/2” thick flexible
fiberglass ductwrap insulation with foil vapor barrier.

Air handling and outside air units shall be as manufactured by Carrier, McQuay,
Temptrol, Trane, or York. All air handling units shall be provided with 1”
thick, 30% pre-filters.

Fans and louvers shall be as manufactured by ACME, Cook, Greenheck, Ruskin, or
Arrow.

Supply, return and exhaust grilles shall be manufactured by Titus, Carnes,
Metalaire, or Anemostat and be of painted steel construction.

The supply ductwork will be sized at 1400 fpm for mains and 0.10/0.07” W.C. per
100 ft.

Drain and vent piping shall be threaded black steel pipe or copper pipe.

Test and balancing is provided though a certified subcontractor.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Showroom Gulf Coast
Division - Confidential        Lake Charles, LA

 

5



--------------------------------------------------------------------------------

The temperature control system shall be fully integrated direct digital control
(DDC) as manufactured by Honeywell, Johnson, TAC, Trane, or Siemens. This system
includes space sensors, controllers, valves, relays, programming, etc. for ahus,
oahus, fcus, vavs, and hrus.

Fire Protection

A standard wet pipe black iron sprinkler system with exposed heads is budgeted
for the showroom areas.

DIVISION 16

Electrical

 

  1. Utility Floor Boxes:

 

  a. No utility floor boxes are included for the showroom area.

 

  b. No telecommunication data outlets are include for showroom.

 

  2. Showroom Company Switches:

 

  a. We will provide an 800 amp MCB 480/277 Volt, 3 phase, 4-wire distribution
panel. The distribution panel shall serve one 200 Amp, 480 Volt road show
disconnect. Also serve one 112.5 KVA Transformer and 400 Amp 208/120V road show
lighting disconnect, one 112.5 KVA isolation transformer and 400 Amp 208/120V
road show audio disconnect, one 75 KVA transformer and 200 Amp 208/120V road
show video disconnect, one 75 KVA transformer and 200 Amp 208/120V road show
hoisting disconnect. It will include three 225/3 Amp spare breakers

 

  b. All transformers for show room will be HMT Harmonic Mitigating
Transformers.

 

  c. Manufacturer: Union Connector Model No. CSC-2010-P with double neutral, or
approved similar by Stagecraft Industries.

 

  3. Lighting:

 

  a. We will provide and install commercial lighting.

 

  b. We will install decorative lighting furnished by others.

 

  c. We will provide and install emergency egress lighting.

 

  d. We assume all show lighting, audio visual, tressells, and rigging to be by
others.

 

  e. All cover plates are budgeted as standard beige or white plastic.

 

  f. All light fixtures at acoustical ceilings will be standard 2x4 florescent
lay in fixtures.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Showroom Gulf Coast
Division - Confidential        Lake Charles, LA

 

6



--------------------------------------------------------------------------------

MOJITO POINTE

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

CENTRAL PLANT/WAREHOUSE

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

DIVISION 02

No site import is included for central plant and warehouse foot print. We will
lightly grade building pad area and level existing grade. Piles will be driven
from existing grade.

Driven precast piles at central plant, warehouse and elevated pavement behind
central plant are included per the material quantity matrix.

Termite Control is included for any permanent or grade structures.

Landscaping and Irrigation is included in Sitework Budget, no separate budget is
included for this area.

All Water, Sewer, Utilities outside of 5 ft from building line are included in
Sitework Budget

No storm drainage will be included under the building platform.

DIVISION 03

At the contractor’s option, a four inch thick, 3000 psi ground working slab with
6 x 6 x w2.9 / w2.9 mesh, slab will be poured under the structure at existing
ground level directly on natural soil to be used as a working platform. During
construction this slab will be broken and/or damaged. We do not intend to
repair, replace, or remove this slab when construction is complete.

Standard Pile Caps placed on top of the natural grade are assumed to be
approximately 2’-6” thick by 6 feet wide by 6 feet long using 4000 psi ready
mix.

Floor slab is figured as 11 inches thick structural slab with 1-way beams cast
integrally using 5000 psi ready mix. First floor top of slab is assumed to be at
elevation 12.0’. The truck parking turn-around area behind the central
plant/warehouse is assumed to be a pile support slab at an elevation of
approximately 8’ MSE with the following dimensions 104’-0” x 40’-0” and a ramp
leading up from existing grade using 4,000 psi ready mix.

No drop beams are included at perimeter.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Central Plant Gulf
Coast Division - Confidential    Lake Charles, LA

 

1



--------------------------------------------------------------------------------

No mechanical couplers are included at column to slab, piling to pile cap, or
pile cap to column connections. Standard lap splicing as per ASTM specifications
is assumed at all splice locations.

Hoisting is included for this scope of work.

Floor flatness and floor levelness are assumed to be to be a minimum of FF15 and
a FL minimum of 10 based on measurements taken within 24 hours of pour.

DIVISION 04

No masonry is included.

DIVISION 05

Structural and miscellaneous steel is included as shown on the material quantity
matrix found in the General Overview. All steel stairs and handrails are
included as primed ready to receive paint. No safety nosings are included.
Structural and miscellaneous steel budgets include furnishing, erecting, and
hoisting equipment for this scope of work.

DIVISION 06

All millwork and Division 6 items are as prescribed in Exhibit F1.

DIVISION 07

Traffic coating at the plant floors using Tremco 350/950 Mechanical Room Coating
System or similar is included.

Spray Applied fireproofing applied to the structural steel is included at fire
rated floor, roof and column assemblies.

We exclude intumescent paint.

Flat roofing is included as 2 ply modified bitumen roof membrane over roof
insulation and sloped structure.

Roofing warranty is included in accordance with manufacturer’s standard
warranty.

DIVISION 08

All doors, frames, hardware and interior glazing are as prescribed in Exhibit
F1.

No windows or glass doors are included in the budget for the Central Plant Area,
except windows at P&R.

DIVISION 09

Exterior Insulation and Finish System is based on STO’s Essence Next System,
standard PB method with standard mesh.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Central Plant Gulf
Coast Division - Confidential    Lake Charles, LA

 

2



--------------------------------------------------------------------------------

All special shapes on exterior is budgeted as EIFS covered Styrofoam.

STO Gold coat fluid applied vapor barrier is included at exterior central plant
walls.

The Central Plant exterior wall assembly is included as 8” 14 gauge metal studs,
R-19 batt insulation, 5/8” Densglass Sheathing and 5/8” paperless mold and
mildew resistant Dens Armour Plus.

The interior walls of the central plant to consist of standard size metal studs,
R-13 insulation, 5/8” paperless Dens Armour Plus.

Tape and float to a level three (3) finish is included. Painting of walls,
doors, frames and miscellaneous metals is included. All painted areas are
budgeted as an orange peel finish.

BOH office in Central Plant area is budgeted to have 2x4 acoustical lay in
ceiling and painted sheetrock walls. Owner furnished carpet and pad with vinyl
base, or VCT flooring. All other areas are exposed ceilings and sealed floors.

All finishes are as prescribed in Exhibit F1.

DIVISION 10

All Division 10 items are included per Exhibit F1 except cooling tower louvered
enclosure.

Signage is excluded.

We have included 2557 sqft of louvers for the cooling tower screen wall.

DIVISION 11

We exclude trash compactors.

We include (2 ea.) hydraulic dock pit levelers at the loading dock area.

We include (6 ea.) dock bumpers at the loading dock area.

Storage bins, shelving, security fencing, access equipment, conveyors and
receiving equipment are excluded.

Food storage equipment (refrigeration and freezer equipment with accessories,
connections and pads) at the warehouse is included at an allowance of $352,088.

DIVISION 12

Interior Curtains or Window Coverings are not included.

All FF&E is excluded.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Central Plant Gulf
Coast Division - Confidential    Lake Charles, LA

 

3



--------------------------------------------------------------------------------

We have excluded floor mats and grids.

DIVISION 13

N/A

DIVISION 14

N/A

DIVISION 15

Plumbing

Plumbing fixtures and trim are included per the plumbing fixture schedule or
similar.

Sanitary sewer waste and vent piping, and roof and storm drainage above podium
slab is no hub cast iron with standard stainless steel no hub neoprene gasketed
couplings for joints and Schedule 40 PVC-DWV below the podium slab.

Domestic cold water, domestic hot water, domestic hot water return piping, and
relief vent piping is type “L” hard copper with wrought copper fittings. All
fittings shall be compression joint (using Viega Pro-Press) on 2” and smaller or
grooved (on 2-1/2” and larger).

Insulation for concealed domestic cold water piping, domestic hot water mains
and recirculation piping, and domestic piping in crawl space is 1” thick
fiberglass insulation with all service jacket and self sealing laps. Domestic
hot water branch lines less than 5 feet in length shall be not be insulated.

Natural gas piping above slab shall be standard weight black steel pipe. Piping
less than 2” in size shall be threaded and piping 2  1⁄2” and greater shall be
welded.

The domestic water heating is provided by water heaters, located in the central
plant boiler room, adjacent to the heating water boilers.

No water softener system is included.

HVAC

The main equipment for the cooling and heating systems (chillers, boilers,
pumps, etc.) for the total facility are located within the central plant and
consist of;

Chilled Water:

Three 1000 ton Water Cooled Centrifugal Chillers located in the central plant,
with machines selected for a 0.54 KW/Ton, or better, efficiency at 54°F/42°F
(Entering/Leaving) water temperatures. Machines will utilize environmental
friendly refrigerant (R-123 or R134A refrigerant, only).

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Central Plant Gulf
Coast Division - Confidential    Lake Charles, LA

 

4



--------------------------------------------------------------------------------

Chillers will be manufactured by McQuay, Trane or York (Johnson Controls
International).

Water distribution will be by a variable flow primary/variable flow secondary
piping system with three (3) pumping loops, (a. primary loop, b. low rise and
casino secondary loop and c. high rise secondary loop). Primary loop water pumps
will be horizontal split case sized for 2000 gpm, 80 ft. TDH and secondary loop
water pumps will be end suction centrifugal or vertical in-line style (depending
on size requirements and pump room location requirements), sized for the
appropriate flow rate and system pressure loss. All pumps will be provided with
inverter duty motors and VFD’s.

Flow in the system will vary based on load using two-way control valves at all
air units and fan coils, pressure sensors in the respective piping circuits and
variable frequency drives for all pumps, with each pump to be capable of going
down to 30% of design flow of the associated chilled water piping loop.

Condenser Water:

The cooling tower installation will consist of three 3000 gpm cooling tower
cells. Cells shall be constructed of a galvanized steel structure, 316 Stainless
Steel basins, and PVC fill and be provided with inlet flow control baffles for a
50% flow rate, cold basin sweep piping, extended fan shroud, cooling tower cells
on steel frame located above the Central Plant building will provide heat
rejection for the chillers. Tower cells will be provided with low noise fans.

Cooling towers will be manufactured by Marley, Baltimore Air Coil, Evapco, or
similar.

Fan Motors: Variable speed, TEFC motors on all cells.

Tower selection conditions: Water and air Temperatures:

96°F.D.B./86°F.D.B./81°F.W.B. (Entering./Leaving./WB).

Condenser Water Pumps: Three horizontal split case pumps shall be provided. Pump
discharge will be piped to a distribution header in the central plant. Flow
control valves at each condenser will maintain constant flow to the active
chiller(s). A cooling tower bypass (dump valve) will be used to control water
temperature at or above 65°F. Pumps shall have variable speed drives.

Tower Cell Isolation: 24” equalizing line with valves at each sump connection
and isolation valves for make-up water, tower bypass, drain and overflow will be
provided so that each cell can be isolated for cleaning. Automatic valves at
each supply and return to the tower cells will be used to control flow based on
load.

Provide a condenser water heat exchanger with circulating pump to comply with
Paragraph 6.5.6.2 of ASHRAE 90.1 – 2004.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Central Plant Gulf
Coast Division - Confidential    Lake Charles, LA

 

5



--------------------------------------------------------------------------------

Heating:

Boilers: Four 3,000 MBH input, gas fired, condensing boilers. Boilers will
supply 160°F heating water for building heating. Boilers will fully modulating
power burners, manufacturer’s controller, and low Nox design.

Boilers will be manufactured by Aerco, Patterson Kelly or similar.

Pumps:

Primary Pumps: Two primary hot water pumps will be piped to circulate water from
a boiler header to the building. Building heating water supply temperature will
be reset based on outside air temperature. Heating pumps will have variable
frequency drives and pressure control. There shall be two 600 gpm, 100 ft. TDH,
25 HP pumps.

Chillers:

Trane, McQuay or York (Johnson Controls, Inc.).

Air Handling:

Refrigeration Machinery Room Single Zone Units: Constant volume horizontal draw
through air units suspended in space; 6 row cooling coil, forward curve fan with
TEFC motor; reheat position heating coil (constant volume). Outside air ducted
to unit with dampers for normal outside air through unit mixing box; and 100%
emergency outside air direct make-up into machinery room. Size and quantity to
be determined during final design.

Boiler Room Ventilation and heating: Propeller fans mounted at air intake
plenum/louver; staged to maintain space temperature set point with direct
outside air supply. Two combustion air intakes will be 6” below ceiling and 6”
above floor. Gas fired unit heaters will be sized for freeze protection.

Cooling and heating for small areas on the first floor will be provided by
horizontal fan coil units or horizontal air handling units (depending on size)
with chilled water cooling and hot water heating coils and the second floor
areas (engineering and HR & Training) will be served by roof mounted air
handling units with chilled water cooling and hot water heating coil. Areas with
extreme population swings will be served by variable volume air flow units.
Heating will be provided by hot water coils in VAV terminal units and in the air
handling and fan coil units.

Chilled water distribution will be by a primary/secondary chilled water loop
with the secondary loop pumps serving the barge and the remaining areas in the
facility low rise.

Air distribution from the air handling and fan coil units will be through sheet
metal ductwork connecting to ceiling mounted air distribution devices.

Adjacent ancillary areas (corridors, toilets, etc.) will be served by the above
units on a selected basis.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Central Plant Gulf
Coast Division - Confidential    Lake Charles, LA

 

6



--------------------------------------------------------------------------------

The supply air will be distributed through ceiling diffusers and the return air
is provided primarily by plenum return, with some partially ducted return.

Constant volume supply, all return air, and all exhaust air ductwork shall be
constructed as low pressure galvanized rectangular in accordance with SMACNA
standards with the supply ductwork sized at 1400 fpm for mains and 0.07 to 0.10”
W.C. per 100 ft for the branches.

Variable volume supply ductwork shall be constructed as medium pressure
galvanized rectangular.

All rectangular supply ductwork is internally insulated with 1’ thick duct liner
and all round supply duct is externally insulated with 1 1/2” thick flexible
fiberglass duct wrap insulation with foil vapor barrier.

Air handling and outside air units shall be as manufactured by Carrier, McQuay,
Temptrol, Trane, or York. All air handling units shall be provided with 1”
thick, 30% pre-filters.

Exhaust fan systems are included for the warehouse only.

Fans and louvers shall be as manufactured by ACME, Cook, Greenheck, Ruskin, or
Arrow.

Supply, return and exhaust grilles shall be manufactured by Titus, Metalaire,
Carnes or Anemostat and be of painted steel construction.

The supply ductwork will be sized at 1400 fpm for mains and 0.10/0.07” W.C. per
100 ft.

Drain and vent piping shall be threaded black steel pipe or copper pipe.

Test and balancing is providing though a certified subcontractor.

The temperature control system shall be fully integrated direct digital control
(DDC) as manufactured by Honeywell, Johnson, TAC, Trane, or Siemens. This system
includes space sensors, controllers, valves, relays, programming, etc. for ahus,
oahus, fcus, vavs, and hrus.

Fire Protection

A wet sprinkler system with exposed heads in all BOH spaces is included in the
budget.

DIVISION 16

 

  1. Secondary Voltage Metering:

 

  a. Electric Utility Meter 1: single electric utility revenue billing for the
Electric Utility transformers serving the new hotel, shore facilities, and
gaming barge.

 

  2. Service Entrance Transformation:

 

  a.

Electric Utility will provide overhead 13.2 kV from new electric utility
substation on Cagle Lane Road to the property line. Utility will continue with
overhead power along the East property line to a point near the Maintenance
Building.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Central Plant Gulf
Coast Division - Confidential    Lake Charles, LA

 

7



--------------------------------------------------------------------------------

  The underground primary duct bank will route from that point to the electrical
yard. The underground primary duct bank will feed one outdoor medium voltage
switching cabinet for each of the two pad mount transformers. The switching
cabinets are furnished and installed by the electric utility. The duct bank will
feed from the switching cabinets to the outdoor pad mount transformers for the
building electric services. We will provide the duct bank and equipment pads as
directed by the electric utility. An electric utility approved concrete manhole
installed every 400 feet.

 

  b. One outdoor pad-mounted transformer will provided by the Electric Utility
for each of four electric service entrance switchgear. The duct bank for
electric utility circuit shall turn up under the raised services platform to the
primary metering cabinet, then to medium voltage pad mount switches, then loop
from transformer to transformer. All duct banks will be concrete encased to the
underside of the utility yard.

 

  c. Primary Voltage Duct bank will include four (4) 3” conduits, Schedule 40
rigid PVC, bury in trench with red concrete cover from Electric Utility terminal
poles to the new resort utility yard. Steel reinforcement and red concrete will
be provided for the duct bank. Medium voltage (13.2 KV) conductors and
terminations will be furnished and installed by Electric Utility.

 

  d. We will provide complete electric service entrance from each transformer to
the associated indoor electric service entrance switchgear. The electric service
entrances will be installed in crawl space below raised structural concrete
floor will be installed with coated interlocked armored four conductor aluminum
power cable in cable tray. Cable tray shall be fiber glass with stainless steel
hangers.

 

  e. We will provide a dedicated electric service entrance direct from the
electric utility pad mount transformer to the fire pump controller and have
assumed it to be an 800 amp feeder.

 

  3. Electric Service Entrance Switchgear:

 

  a. We will provide metal-enclosed, drawout switchgear for each electric
service entrance (except fire pump). Free-standing, rear accessible with front
and rear alignment.

 

  b. Conduits for electric service entrance cables shall stub up through
building floor directly into the main breaker compartment of the associated
switchgear.

 

  c. The switchgear rating shall be 4000 Amps for 480Y/277, 3 phase, 4 wire,
100% neutral, plus grounding bar. We will provide four (4) electric service
entrance switchgear.

 

  d. Service Main Breaker: Each switchgear shall have a single main circuit
breaker plus feeder breakers. All switchgear breakers shall be drawout type
similar to Square D MASTERPACT® low voltage power circuit breakers with
MICROLOGIC™ 6.0A Full Function electronic trip units. Circuit breakers shall
have interrupting, close and latch, and 30-cycle withstand ratings. Interrupting
rating of 100,000 rms symmetrical Amperes. Trip unit shall have adjustable
settings and thirty-cycle withstand rating available up to 100 kA to provide
maximum selective coordination with downstream circuit breakers.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Central Plant Gulf
Coast Division - Confidential    Lake Charles, LA

 

8



--------------------------------------------------------------------------------

  e. We will provide a power monitor on the switchgear main buss ahead of the
main breaker, similar to Siemens 9330 with display accessory. Connect to the
building automation system (BAS) and export electrical energy KW-Hour usage and
peak demand data.

 

  f. Each feeder breaker indicated for metering will have a power meter.

 

  g. We will provide an automatic power factor controller with each service
entrance switchgear. Each controller will have 500 kVAR of capacitors in 5 x 100
kVAR steps.

 

  h. Temporary generator connection: The main breaker in each normal power
electric service switchgear will have a Kirk Key interlock. We will provide a
2500 Ampere feeder breaker Kirk Keyed to the main breaker in each switchgear.
Each feeder breaker shall serve an outdoor 2500 Ampere bussed cable tap box
(CTB) located outside the Main Electrical Room. CTB will be the point of
connection for cables from temporary (rental) generator.

 

  i. We will provide ground fault protection sensing in trip unit for every
feeder breaker so that every switchgear has two levels of ground fault
protection (main breaker + feeder breakers).

 

  j. We will provide short circuit coordination study for the project.

 

  k. We will provide arc flash study and shock hazard analysis for each new
electric service entrance switchgear.

 

  l. We will provide consideration for floor space to add a future section to
the designated switchgear for the future hotel addition.

 

  4. Packaged Engine Generator Systems:

 

  a. We will provide a single generator rated 2000KW consisting of a diesel
engine coupled to an electric generator with 480Y/277 volt ac, 3 phase, 4 wire,
60 Hertz output. The rating will be considered with an .8 power factor and a
standby duty rating.

 

  b. Generator Breakers: Two breakers will be provided a 3000 amp service and an
800 amp for the fire pump.

 

  c. The engine will be in an outdoor weatherproof housing. Housing will include
acoustical treatment to reduce sound transmission from engine. Housings will be
built to withstand hurricane-force wind loading and securely anchored to
structural concrete slab.

 

  d. We will provide a generator system status panel with manual start and
transfer in the resort Fire Command Center and will include transfer switch
status and transfer control features.

Fuel:

 

  a. Type: No. 2 Diesel with a sub base tank rated for 8 hours usage.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Central Plant Gulf
Coast Division - Confidential    Lake Charles, LA

 

9



--------------------------------------------------------------------------------

  b. Tank top off is excluded.

Generator Distribution Switchgear:

 

  a. We will provide indoor, low voltage drawout switchgear with drawout power
circuit breakers for packaged engine-generator set. Generator switchgear is
“cold bus”, i.e. normally OFF until the generator starts.

 

  b. The rating will be 4000 Amperes, 480Y/277, 3 phase, 4 wire, 100% neutral,
plus grounding bar and provide a High Exposure Type 1 surge protective device
(SPD) on the main bussing.

 

  c. We will provide a power monitor on the switchgear main buss ahead of the
main breaker, similar to Siemens 9330 with display accessory.

 

  d. We will provide a cable tap box (CTB) for each generator switchgear. CTB
will provide a means to connect cables from temporary rental loadbank for
generator testing and provide outdoor, freestanding phase collection and cable
tap box. Generator side connection from the generator emergency switchgear will
be through permanent conduit and cable. Rental loadbank connection will be by
temporary cabling laid from the outdoor rental loadbank to the CTB for loadbank.

Transfer:

 

  a. We will provide four automatic transfer switches for 10-second load
transfer and switches for 60-second load transfer. Switches shall be similar to
ASCO 7000 Series by ASCO, Russelectric, GE/Zenith, Caterpillar CT Series, or
Cummins. We will provide two each 1200 amp, one 800 amp, and one 400 amp
switches.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Central Plant Gulf
Coast Division - Confidential    Lake Charles, LA

 

10



--------------------------------------------------------------------------------

MOJITO POINTE

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

PARKING GARAGE

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

Floors one through three is included in the budget as shown. Floors four and
five as shown in plans are not included in budget.

DIVISION 02

No site import is included for parking garage foot print. We will lightly grade
building pad area and level existing grade. Piles will be driven from existing
grade.

Driven precast piles are included per the material quantity matrix.

Termite Control is included.

Landscaping and Irrigation is included in Sitework Budget, no separate budget is
included for this area.

All Water, Sewer, Utilities outside of 5 ft from building line are included in
Sitework Budget

No storm drainage will be included under the building platform.

Parking garage striping is included. Signage is excluded.

All concrete wheel stops are excluded.

We have included an allowance of $800,000 to replace the parking spaces lost by
eliminating floors four and five of the parking garage with additional surface
parking.

DIVISION 03

At contractor’s option, a four inch thick, 3000 psi ground working slab with 6 x
6 x w2.9 / w2.9 mesh, slab may be poured under the structure at existing ground
level directly on natural soil. During construction this slab will be broken
and/or damaged. We do not intend to repair, replace, or remove this slab after
construction is complete.

Standard Pile Caps placed on top of the natural grade are assumed to be
approximately 3 feet thick by 10 feet wide by 10 feet long. Also 3 stair tower
pile caps 26 feet by 16 feet. All pile caps using 4000 psi ready mix.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Parking Garage Gulf
Coast Division - Confidential    Lake Charles, LA

 

1



--------------------------------------------------------------------------------

First floor is figured as 11 inches thick structural slab with 1-way beams cast
integrally using 5000 psi ready mix. First floor top of slab is assumed to be at
elevation 12.00 with slopes to entries. Columns are included as 2 feet by 2
feet, and 2 feet by 3 feet utilizing 6000 psi ready mix at all locations
including the under floor space between the ground and the first elevated floor.

Elevated slabs are included as 7.5” flat plate post tensioned concrete using
5000 psi ready mix. Topping slabs over occupied spaces are included as 2.5”
thick using 4000 psi ready mix.

Spandrel beams are assumed to be used on the South face of the parking garage at
all levels and will be utilizing 5000 psi ready mix. Cable railing will be
utilized between columns on the exterior of the parking garage other than the
south face.

Post Tensioning is included using an anticipated design weight of .80 lbs per
sqft of supported slab area.

Post tensioning support rebar is included using an anticipated design weight of
1.5 lbs per sqft of supported slab area.

No mechanical couplers are included at column to slab, piling to pile cap, or
pile cap to column connections.

Floor flatness and levelness are assumed to be to be a minimum of FF15 and a FL
minimum of 10 based on measurements taken within 24 hours of pour.

Hoisting is included for this scope of work.

DIVISION 04

We have included a 4 hour rated double 8” CMU flush joint wall between the
parking garage and the central plant/warehouse.

No other masonry is included in this budget pricing.

DIVISION 05

Structural and miscellaneous steel is included at the quantity allowance as
shown on the material quantity matrix found in the General Overview. All steel
stairs and handrails are included as primed ready to receive paint. No safety
nosings are included. Structural and miscellaneous steel budgets include
furnishing, erecting, and hoisting equipment for this scope of work.

DIVISION 06

N/A

DIVISION 07

Waterproofing at elevator pits is included using Tremco 250GC and drainmat.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Parking Garage Gulf
Coast Division - Confidential    Lake Charles, LA

 

2



--------------------------------------------------------------------------------

Water repellant over the topside of the exposed horizontal concrete parking
surfaces in the garage is included using Chem-Trete 40 or equal.

We include basic waterproofing at the garage deck above conditioned areas as
manufactured by American Hydrotech with drainage and protection layers or equal.

Water repellant over exterior pre-cast is included using Hydro Clear 40 or
equal.

Joint sealants at precast concrete panel and cove joints are included.

We exclude spray applied fireproofing and intumescent paint.

No roofing is included at the Parking Garage. Stair towers are open.

DIVISION 08

All doors, frames, hardware and interior glazing are as prescribed in Exhibit
F1.

No glass and glazing is included in the parking garage.

DIVISION 09

Exterior Insulation and Finish System is based on STO’s Essence Next System,
standard PB method with standard mesh. EIFS is included on the South face of the
garage only. All other exterior concrete will be painted.

All special shapes on exterior are budgeted as EIFS covered Styrofoam. No
exterior structural framing for special shapes (cornices, moldings, soffits,
arches, openings etc.) are included. All exterior shapes shall be derived from
the back wrap method.

The parking garage exterior wall assembly at the Southeast corner is included as
8” 14 gauge metal studs, R-19 insulation, 5/8” Densglass Sheathing and 5/8”
paperless mold and mildew resistant Dens Armour Plus.

Painting of exterior garage and interior walls, ceilings and columns is
included.

All finishes are as prescribed in Exhibit F1.

DIVISION 10

All Division 10 items are included per Exhibit F1.

Emergency exit signage is included at exits, all other signage is excluded

Division 11

The car sensor system is included at an allowance of $300,000.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Parking Garage Gulf
Coast Division - Confidential    Lake Charles, LA

 

3



--------------------------------------------------------------------------------

DIVISION 12

All FF&E is excluded.

DIVISION 14

We include (3 ea.) passenger elevators at the Parking Garage. The elevators are
200 fpm, 3500 lb capacity, front opening, Monospace Machine Room less elevators
as manufactured by Kone or similar.

At all elevators we include stainless steel lobby doors, frames, car doors, and
directional signals. Floor indicator signals are excluded. All elevator control
rooms shall be located remotely from the hoist ways within 100’ of the machine.

DIVISION 15

Plumbing

Deck and floor drains are included.

HVAC

No HVAC in garage is included.

A basic exhaust evacuation system is included on the first two floors only. All
other areas are excluded.

Fire Protection

No sprinkler system is included for garage. A standpipe system will be installed
in two stairwells and other locations as required to provide complete coverage
with 100’ of hose with 30’ of spray.

DIVISION 16

Electrical

Parking Garage Lighting:

 

  a. Parking Garage lighting will be 175 Watt Metal Halide, vertical lamp with
refractor.

 

  b. We will provide two (2) rows per garage bay; rows 20’ apart and luminaires
30’ on center in both rows. Exposed conduit will be installed parallel to
building coordinates and neatly arranged and concealed from direct view where
practical.

 

  c. Lighting controlled by a programmable lighting system.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Parking Garage Gulf
Coast Division - Confidential    Lake Charles, LA

 

4



--------------------------------------------------------------------------------

MOJITO POINTE

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

HOTEL

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

DIVISION 02

No site import is included for hotel foot print. We will lightly grade building
pad area and level existing grade. Piles will be driven from natural grade.

Driven precast piles are included per the material quantity matrix.

Termite Control is included for any permanent or grade structures.

Landscaping and Irrigation is included in Sitework Budget, no separate budget is
included for this area.

All Water, Sewer, Utilities outside of 5 ft from building line are included in
Sitework Budget.

No storm drainage will be included under the building platform.

It is assumed no storm drain lines from front of parking or site will run under
building.

DIVISION 03

At the contractor’s option, a four inch thick, 3000 psi ground working slab with
6 x 6 x w2.9 / w2.9 mesh, slab may be poured under the structure at existing
ground level directly on natural soil. During construction this slab will be
broken and/or damaged. We do not intend to replace, repair, or remove this slab
after construction is complete.

Standard Pile Caps placed on top of the natural grade are assumed to be
approximately 4 feet thick by 12 feet wide by 12 feet long using 4000 psi ready
mix

Shear wall pile caps are assumed to be 10 feet wide by 36 feet long by 4 feet
deep at three locations using 4000 psi ready mix.

Elevator pile caps are assumed to be 4 feet thick and 50 feet by 40 feet at the
four bank group and 40 feet by 40 feet at the 3 bank group, all using 4000 psi
ready mix.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Hotel Gulf Coast
Division - Confidential    Lake Charles, LA

 

1



--------------------------------------------------------------------------------

First and second elevated floors are figured as an 11 inches thick structural
slab with 1-way beams cast integrally using 5000 psi ready mix.

Shear Walls (3ea included) are included at 16” wide using 6000 psi ready mix.

Columns are included as 2 feet by 3 feet, 6000 psi ready mix at all locations
including the under floor space between the ground and the first elevated floor

Elevated slabs above the first and second floors are included as 7.5” flat plate
post tensioned concrete using 5000 psi ready mix.

Post Tensioning is included using an anticipated design weight of .90 lbs per
sqft of supported slab area.

Post tensioning support rebar is included using an anticipated design weight of
1.5 lbs per sqft of supported slab area.

No drop beams are included at any locations including perimeter or balcony
locations.

No mechanical couplers are included at column to slab, piling to pile cap, or
pile cap to column connections.

Hoisting is included for this scope of work.

Floor flatness and levelness are assumed to be to be a minimum of FF15 and a FL
minimum of 10 based on measurements taken within 24 hours of pour.

DIVISION 04

No masonry work is included in the Hotel.

DIVISION 05

Metal Pan Stairs with standard steel handrails are included for all stairs in
hotel. Handrails are included as primed ready to receive paint. No safety
nosings are included.

Ready mix fill for the stair pans is budgeted as 3000 psi pea gravel mix. No
reinforcing is included in the pans.

Anodized aluminum ornamental balcony rails are included at an allowance of $85 a
linear foot furnished and installed where indicated, also GFRC ornamental
balcony rails are included at an allowance of $200 per linear foot furnished and
installed where indicated. Rails will be arranged per Architectural drawings
A-10 and A-11 dated 18 May 2011.

Light gauge metal framing is included for the cupola framing, exterior and
interior walls, and roof structure.

We have included an allowance of $100,000 for the structure and electrical
components to support the monument sign. We exclude furnishing or installing the
sign. Ornamental signage, erection and installation are excluded.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Hotel Gulf Coast
Division - Confidential    Lake Charles, LA

 

2



--------------------------------------------------------------------------------

DIVISION 06

Typical Rooms include Armstrong vinyl base, standard bathroom vanities, cultured
marble bathroom vanity tops, cultured marble shower walls, and cultured marble
tub surround. No crown molding is included for typical rooms. Operable shutters
at exterior walls are excluded. 370 rooms are included as typical rooms.

Suite Rooms include wood baseboard, crown molding, chair rail, two upgraded
custom vanities per bathroom, natural stone vanity tops, and cultured marble
shower and tub surrounds. Two (2) hotel rooms are included as Suites.

Typical hotel corridors include Armstrong vinyl base and no crown molding.

All millwork and Division 6 items are as prescribed in Exhibit F1.

DIVISION 07

Fluid Applied Air Barrier is not included in budget.

Waterproofing at elevator pits is included using Tremco 250GC and drainmat.

Traffic coating at the Hotel Balconies is included using Neogard PedaGard System
or similar.

We exclude spray applied fireproofing and intumescent paint.

Flat roofing is included as 2 ply modified bitumen roof membrane over insulation
on a sloped structure.

A synthetic tile similar to red concrete tile roofing is included at sloped roof
areas.

We include the awnings located at the top level of the hotel over the window
openings using standing seam metal roofing with a prefabricated metal support
structure.

Roofing warranty is included in accordance with manufacturer’s standard
warranty.

DIVISION 08

All doors, frames, hardware and interior glazing are as prescribed in Exhibit
F1.

Sliding glass doors are standard 9/16” thick insulated and impact resistant
glass in standard color Kynar finish aluminum frames based on EFCO Sliding Glass
Doors or similar product.

Glass & Glazing is included with the allowable rating of Q4 as defined by ASTM
International Standard Specification for Flat Glass C-1036-01.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Hotel Gulf Coast
Division - Confidential    Lake Charles, LA

 

3



--------------------------------------------------------------------------------

DIVISION 09

16 gauge flat plate backing material is included where backing is needed for
toilet accessories, etc.

Exterior Insulation and Finish System is based on STO’s Essence Next System,
standard PB method with standard mesh.

All special shapes on exterior are budgeted as EIFS covered Styrofoam. No
exterior structural framing for special shapes (cornices, moldings, soffits,
arches, openings etc.) are included. All exterior shapes shall be derived from
the back wrap method.

STO Gold coat fluid applied vapor barrier is included at exterior hotel walls.

The exterior wall assembly includes 16’ 16 gauge metal studs, insulation,
Densglass and type X gypsum for both the hotel and cupola structures.

The interior walls of the hotel are to consist of standard size metal studs,
R-13 insulation, type X gypsum and type MR gypsum.

Hotel tower sheetrock at demising walls consist of 2 layers of  1⁄2” sheetrock
on each side of wall with sound insulation with an approximate STC of 50. STC
rating cannot be guaranteed due to wall penetrations and adjoining doors.

DensArmor can be added in lieu of type X and MR gypsum for an additional
$250,000.

Gypsum board ceilings are included in hotel corridors, guestroom entries, and
bathrooms. Living area ceilings are included as a knock-down textured finish
applied directly to the concrete slab.

Suites have finished drywall ceilings.

Installation of Owner furnished carpet is included in all guestroom living areas
and hotel corridors.

Painted walls are budgeted with an orange peel finish no smooth painted walls
are anticipated.

Tape and float to a level four (4) finish is included.

All lateral frame deflection engineering, slip track engineering and exterior
wall engineering is excluded.

All finishes are as prescribed in Exhibit F1.

DIVISION 10

All Division 10 items are included per Exhibit F1.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Hotel Gulf Coast
Division - Confidential    Lake Charles, LA

 

4



--------------------------------------------------------------------------------

No shower rods are included.

One (1) linen chute and one (1) trash chute are included.

Trash compactors, trash containers, and odor control fogging units are not
included.

DIVISION 11

We include an allowance in the amount of $600,000 for commercial laundry
equipment.

No food service equipment is included in the hotel budget.

We exclude all residential appliances, including but not limited to under
counter refrigerators, microwaves, and coffee services.

DIVISION 12

Interior Curtains or Window Coverings are not included.

Furnishing of all FF & E is excluded.

DIVISION 13

N/A

DIVISION 14

We include (2 ea.) service elevators serving the Hotel tower. These elevators
are 350 fpm, 4500 lb capacity, front opening, Monospace Machine Room less
elevators as manufactured by Kone or similar.

We include (4 ea.) passenger elevators at the Hotel. These elevators are 350
fpm, 3500 lb capacity, front opening, Monospace Machine Room less elevators as
manufactured by Kone or similar.

At all elevators we include stainless steel lobby doors, frames, car doors, and
directional signal indicators. Floor indicators at each floor are excluded. All
elevator control rooms shall be located remotely from the hoist ways within 100’
of the machine.

DIVISION 15

Plumbing

Roof drainage for hotel (high rise) consist of 4- 6” roof drains, 4-6” overflow
roof drains and 2-8” overflow roof drain down spouts.

Plumbing fixtures and trim are included per the plumbing fixture schedule or
similar.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Hotel Gulf Coast
Division - Confidential    Lake Charles, LA

 

5



--------------------------------------------------------------------------------

Sanitary sewer waste and vent piping, and roof and storm drainage above first
floor slab is no hub cast iron with standard stainless steel no hub neoprene
gasketed couplings for joints and Schedule 40 PVC-DWV below the first floor
slab. Waste and vent risers are to be a So-Vent system.

Domestic cold water, domestic hot water, domestic hot water return piping, and
relief vent piping is type “L” hard copper with wrought copper fittings. All
fittings shall be compression joint (using Viega Pro-Press) on 2” and smaller or
grooved (on 2-1/2” and larger). A triplex house booster pump is included for the
domestic water supplying the high rise with three distinct service zones.

Insulation for concealed domestic cold water piping and domestic hot water mains
and recirculation piping is 1” thick fiberglass insulation with all service
jacket and self sealing laps. Domestic hot water branch lines in suite and room
bathrooms will be not be insulated.

Natural gas is not included in the hotel.

No water softener system is included.

HVAC

HVAC is included as follows:

Hotel HVAC system will consist of vertical high rise chilled water fan coil
units (with end units sized for 800 cfm and interior (row) units sized for 600
cfm), each with a 1 kW electric heat strip. Bathroom exhaust will be be
centrally located ERV units returning the conditioned makeup air to the guest
rooms by a ducted system. Corridors will be condition by roof mounted heating
and air conditioning units. The main equipment for the cooling system (chillers,
pumps, etc.) is located within the central plant.

Chilled water distribution will be by a primary/secondary chilled water loop
with the secondary loop pumps serving the units in the High Rise.

Corridor supply and return and all exhaust air ductwork shall be constructed as
low pressure galvanized. Stairwell pressurization ductwork shall be medium
pressure. Supply duct mains will be sized at 1400 fpm and branches at 0.07 to
0.10” WC per 100 ft.

All rectangular supply ductwork is internally insulated with 1’ thick duct liner
and all round supply duct is externally insulated with 1 1/2” thick flexible
fiberglass duct wrap insulation with foil vapor barrier.

Air handling and fan coils units shall be as manufactured by Carrier, McQuay,
Trane, and York. All air handling units shall be provided with 1” thick, 30%
pre-filters. Vertical high rise fan coil units will be as manufactured by
Enviro-Tech, International Fan Coil, or McQuay and will be provided with 1”
thick filters.

Fans and louvers shall be as manufactured by Cook, Greenheck, Ruskin, or Arrow.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Hotel Gulf Coast
Division - Confidential    Lake Charles, LA

 

6



--------------------------------------------------------------------------------

Supply, return and exhaust grilles shall be manufactured by Titus, Carnes,
Metalaire or Anemostat, and will be of painted steel construction. All grills
for the vertical high rise fan coil units will be supplied with the units.

All HVAC ductwork shall be in accordance with SMACNA standards.

The supply ductwork was sized at 1400 fpm for mains and 0.10/0.07” W.C. per 100
ft.

The temperature control system for the suites and guest room will consist of
manufacturer’s standard thermostats, with the “off” function controlled by the
housekeeping staff upon guest checking out. Corridor temperature control system
shall be fully integrated direct digital control (DDC) as manufactured by
Honeywell, Johnson, TAC, Trane, or Siemens. This system includes space sensors,
controllers, valves, relays, programming, etc. for ahus, oahus, fcus, vavs, and
hrus.

Test and balancing is providing though a certified subcontractor. Test and
balancing in the individual units is excluded.

Fire Protection

We have included a Class 1 standpipe with 2  1⁄2” fire hose valves in each
standpipe.

We have a wet pipe system with exposed heads to protect each of the floors of
the Hotel. Concealed heads are included at suites.

DIVISION 16

Electrical

Electrical is included as follows:

Hotel Guestrooms Electric Distribution:

 

  a. We will provide two 300 KVA transformers at level two for the 208V/120 volt
3 phase, 4 wire distribution panels for the vertical branch circuits to the
hotel suites on floors two through eight. Two 300 KVA transformers at the level
14 equipment room for panelboards serving the guestrooms on levels nine through
fourteen. Provide one transformer rated 112.5 KWA to serve the suites on Level
One.

 

  b. 480/277 Volt Panelboards: We will provide one 225 Amp panel in each
electrical room on floors two through fourteen. These panels shall serve the Fan
Coil Units and electric heat in each guestroom.

 

  c. Each transformer is to be provided with a 3 phase, 4 wire, 100% neutral,
1000 amp distribution board with six 225 amp breakers, one spare, and a space.

 

  d. Location: Distribution panel boards to be located adjacent to 300 KVA
transformers. The transformers will be located in separate electrical rooms in
each wing of the Hotel.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Hotel Gulf Coast
Division - Confidential    Lake Charles, LA

 

7



--------------------------------------------------------------------------------

  2. Guestroom 208Y/120V Panels:

 

  a. General: 225A, main lug only, lighting and appliance branch-circuit panel
boards, 3 phase, aluminum 4 wire with ground bus and feed through lugs.

 

  b. Vertical Branch Circuits: Panel to serve vertical branch circuits for
guestroom convenience outlets, guestroom lighting, coffee pot outlet, and hair
dryer outlet. Guestroom fan coils on separate 277 Volt vertical branch circuits.

 

  c. Distribution: Circuits to distribute vertically. Install no more than
(12) current carrying conductors per conduit, counting all neutrals and phase
wires. Conduit may be routed in the concrete floor slabs with a maximum conduit
size of 1”.

 

  d. Wire: All horizontal branch circuits will be copper, AWG #10 minimum, THHN
wire

 

  3. Uninterruptible Power Systems (UPS):

 

  a. UPS-A: Provide one 125 KVA UPS for the hotel computer system and all
associated remote terminals. This UPS system shall also serve the MDF and IDF
Rooms.

 

  4. First and second floor 480/277V panels and 208Y/ 120V panels:

 

  a. General: Main-lug-only lighting and appliance branch-circuit panelboards, 3
phase, aluminum 4 wire with ground bus and feed through lugs.

 

  b. Use: Panels to serve kitchen power, retail power, laundry power, office and
back-of-house power requirements.

 

  c. Ratings: 400 Amp 480/277 Volt, 3-phase, 4-wire. 225 Amp 208/120 Volt,
3-phase, 4-wire.

 

  d. Locations: First and Second floor electrical room, Kitchen, Laundry.

 

  5. 8th Floor and Roof Equipment 480/277V Panels:

 

  a. General: Main lug only, light class panels, 3-phase, aluminum 4-wire with
ground bus and feed though lugs.

 

  b. Rating: One 800 Amp power panelboard, surface mount. Feeder breakers for
guestroom transformers.

 

  c. Auxiliary Power: Provide one 45 KVA transformer and one 225 Amp MCB
lighting and appliance branch-circuit panelboard.

 

  7. Elevators Automatic Power Shutdown:

 

  a. We will provide an elevator power automatic disconnect system at each
elevator machine.

 

  b.

Each Elevator machine room will have a Busman Power Module Switch Cat. No. PS,
Eaton Elevator Control ES Switch, Mersen (former Ferraz Shawmut) Amp-

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Hotel Gulf Coast
Division - Confidential    Lake Charles, LA

 

8



--------------------------------------------------------------------------------

  Trap 2000 Series or Littlefuse POWR-Switch LPS Series. Enclosure will be NEMA
3R.

 

  c. All heat detectors for elevator power shutdown shall be provided as part of
the building fire alarm system so that they are supervised.

 

  8. Lighting:

 

  a. Guestroom: Hotel guestrooms shall have master control devices at the main
room entry and at a wall switch at the bed headboard that control all
permanently installed luminaires and switched receptacles.

 

  b. Provide and install commercial light fixtures.

 

  c. Install decorative fixture provided by others.

 

  9. Devices per general notes are included.

 

  10. Fire Alarm per general notes is included.

 

  11. A Lightning Protection system is included.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Hotel Gulf Coast
Division - Confidential    Lake Charles, LA

 

9



--------------------------------------------------------------------------------

MOJITO POINTE

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

ENTRY GARDEN, SUITES AND RECEPTION BUILDING

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

DIVISION 02

No site import is included for the building foot print. We will lightly grade
building pad area and level existing grade. Piles will be driven from existing
grade.

Driven precast piles are included per the material quantity matrix.

Termite Control is included for any permanent on grade structures.

Landscaping, irrigation, and hardscape are included in Garden Suites Entry Area
as an allowance of $400,000. This includes any fountains, pavers, planters,
raised planter boxes, drainage, accent lighting, AV, special structures and all
waterproofing for this area.

All Water, Sewer, Utilities outside of 5 ft from building line are included in
Sitework Budget.

An 8” thick retaining wall from existing grade to floor level elevation is
budgeted around Entry Garden to hold fill material. Unclassified fill material
will be utilized in the Suites Garden. It is intended for fill material in this
area to come from existing ground elevation up to the building floor elevation
of suites.

A lightweight mosquito proof screen netting material has been budgeted for the
enclosure of the garden entry.

No storm drainage will be included under the building platform.

DIVISION 03

At contractor’s option, a four inch thick, 3000 psi ground working slab with 6 x
6 x w2.9 / w2.9 mesh, slab may be poured under the structure at existing ground
level directly on natural soil. During construction this slab will be broken
and/or damaged. We do not intend to repair, replace, or remove this slab when
construction is complete.

Standard Pile Caps placed on top of the natural grade are assumed to be
approximately 2’-6” thick by 4 feet wide by 4 feet long using 4000 psi ready
mix.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Entry Garden, Suites
Gulf Coast Division - Confidential    Lake Charles, LA

 

1



--------------------------------------------------------------------------------

Floor slab is figured as 7 inches thick structural slab with 1-way beams cast
integrally using 5000 psi ready mix for the first floor. The second and third
floor is 3  1⁄2” concrete over 3” composite metal deck using 4000 psi ready mix.
First floor top of slab is assumed to be at elevation 10.00’.

No mechanical couplers are included at column to slab, piling to pile cap, or
pile cap to column connections. Standard lap splicing as per ASTM specifications
is assumed at all splice locations.

Hoisting is included for this scope of work.

Floor flatness and floor levelness are assumed to be to be a minimum of FF15 and
a FL minimum of 10 based on measurements taken within 24 hours of pour.

DIVISION 04

No masonry is included in this budget pricing except at fireplaces. Four
fireplaces at $15,000 each are budgeted as allowances which include a complete
and inclusive installation.

DIVISION 05

We include 516 LF of GFRC railings at an allowance of $200 per LF.

No structural steel is included in Suites building.

4” painted aluminum tube framing is budgeted for the garden enclosure sized to
hold up light weight netting only at an allowance of $590,860.

Suites and Suites reception structure from 1st floor slab up will be a light
gauge metal stud framing system.

Roof will be framed with light gauge trusses with metal decking, insulation and
roofing materials.

DIVISION 06

We exclude any fire rated material in millwork.

All millwork and Division 6 items are as prescribed in Exhibit F1.

DIVISION 07

12” attic insulation is included.

Waterproofing at the elevator pits is included using Tremco 250GC and drainmat
or similar.

Traffic coating at the Suite Balconies is excluded. See division 9 for applied
flooring on the balconies.

We exclude spray applied fireproofing and intumescent paint.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Entry Garden, Suites
Gulf Coast Division - Confidential    Lake Charles, LA

 

2



--------------------------------------------------------------------------------

A synthetic tile similar to red concrete tile roofing is included.

Roofing warranty is included in accordance with manufacturer’s standard
warranty.

DIVISION 08

All doors, frames, hardware and interior glazing are as prescribed in Exhibit
F1.

Exterior patio doors are included at an allowance of $3,500 per opening.

DIVISION 09

Exterior Insulation and Finish System is based on STO’s Essence Next System,
standard PB method with standard mesh.

All special shapes on exterior is budgeted as EIFS covered Styrofoam. STO Gold
coat fluid applied vapor barrier is included at exterior hotel walls.

The exterior wall assembly is figured as structural 6” 14 gauge metal and
structural stud system, R-19 insulation, 5/8” Densglass Sheathing and 5/8”
paperless mold and mildew resistant Dens Armour Plus for both the North Suites
building and South Suites building.

The interior walls of the suites to consist of 3-5/8” metal studs, R-13
insulation with an approximate STC of 50. STC rating cannot be guaranteed due to
wall penetrations and adjoining doors. Drywall consist of 1/2” standard sheet
rock 1/2” Dens Shield as a tile backer board in wet areas.

Installation of Owner furnished carpet and Contractor furnished pad for suite
living rooms, bedrooms rooms, massage, and game rooms and all carpeted areas is
included.

Tape and float to a level four (4) finish is included. All painted areas are
budgeted as an orange peel finish.

Installation of Owner furnished wall covering per GMP finish Matrix for North
Suite buildings is included.

All lateral frame deflection engineering, slip track engineering and exterior
wall engineering is expected to be calculated by Owner’s engineers.

All finishes are as prescribed in Exhibit F1.

DIVISION 10

All Division 10 items are included per Exhibit F1.

DIVISION 11

No kitchen appliances are included in budget.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Entry Garden, Suites
Gulf Coast Division - Confidential    Lake Charles, LA

 

3



--------------------------------------------------------------------------------

DIVISION 12

Interior Curtains, window coverings, or shutters are not included.

All FF&E is excluded.

We have excluded floor mats and grids.

No canvas awning, awning framing, canopies or covered walkways of any kind
budgeted for the entry garden.

DIVISION 13

Four (4 ea) swimming pools and associated equipment is included for the North
Suites.

No fire pits at suite balcony areas are included in the budget.

We include an allowance of $50,000 for the Suites Entry Building porte cochere.
This allowance includes all foundations, structure, fabric cover, and MEP.

DIVISION 14

We include (4 ea.) passenger elevators at the South Suites. These elevators are
150 fpm, 3500 lb capacity, front and rear opening, Ecospace Machine Room less
elevators as manufactured by Kone or similar.

At all elevators we include stainless steel lobby doors, frames, car doors, and
directional signals. Floor indicators are excluded. All elevator control rooms
shall be located remotely from the hoist ways within 100’ of the machine.

DIVISION 15

Plumbing

The fixture count by room/suite type is as follows:

(Gc) Deluxe suites – 3 water closets (WC-4 or WC-5H); 2 bidets (BD-1); 5 counter
mounted lavatories (L-4); 1 whirlpool tub (WP-2); 1 whirlpool tub (WP-1); 1
massage room sink (BS-1); 2 shower valves, each with 3 shower heads (2 wall
mounted and 1 ceiling mounted); 2 3” floor/shower drains; 2 hose bibbs (pool and
entry patio’s ONLY), Fixtures to be color (color selected by architect) with
polished brass trim.

(J) Deluxe suites – 2 water closets (WC-4 or WC-5H); 1 bidet (BD-1); 3 counter
mounted lavatories (L-4); 1 whirlpool tub (WP-2); 1 massage room sink (BS-1); 2
shower valves, each with 3 shower heads (2 wall mounted and 1 ceiling mounted);
2 3” floor/shower drains; 2 hose bibbs (pool and entry patio’s ONLY), Fixtures
to be color (color selected by architect) with polished brass trim.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Entry Garden, Suites
Gulf Coast Division - Confidential    Lake Charles, LA

 

4



--------------------------------------------------------------------------------

(Ea) Deluxe suites –1 water closet (WC-4 or WC-5H); 1 bidets (BD-1); 2 counter
mounted lavatories (L-4); 1 whirlpool tub (WP-1); 1 shower valve, with 3 shower
heads (2 wall mounted and one ceiling mounted); 1 bar sink (BS-2); 1 3”
floor/shower drain; 1 hose bibb (pool side and overlook patio’s ONLY) and 1 deck
drain (for elevated patio’s ONLY). Fixtures to be color (color selected by
architect) with polished brass trim.

Plumbing fixtures and trim are included per the plumbing fixture schedule or
similar.

Domestic cold water, domestic hot water, domestic hot water return piping, and
relief vent piping is type “L” hard copper with wrought copper fittings. All
fittings shall be compression joint (using Viega Pro-Press) on 2” and smaller or
grooved (on 2-1/2” and larger).

Natural gas piping above slab shall be standard weight black steel pipe. Piping
less than 2” in size shall be threaded and piping 2  1⁄2” and greater shall be
welded.

HVAC

The HVAC system for the Grand and Deluxe suites consist of DX Heat Pump systems
with 2 systems in the Grand Suite, totaling approximately 8 tons refrigeration
capacity and 1 system in the Deluxe Suites, totaling approximately 2-1/2 tons
refrigeration capacity on the first and second floor units and approximately 3
tons refrigeration capacity on the third floor units. Supplemental (emergency
heat) will be provided by unit mounted electric strip heaters.

Toilet (bathroom) exhaust will be provided by ceiling mounted exhaust fans,
switched with the bathroom lights, and ducted to the building roofs.

Ductwork in attic spaces will be insulated.

The temperature control system shall be the equipment manufacturer’s standard
unitary controls with the area operated on a stand-alone control basis.
Thermostats will be programmable for time of day and night temperature set back
operation.

Fire Protection

A full wet pipe sprinkler system is included in all occupied areas of suites and
suite reception building.

DIVISION 16

Electrical

Ea Suites

A 150 amp, 120/208 three phase panel board with main circuit breakers in each
suite is included.

AFCI circuit breakers for branch circuits included.

A 225 KVA indoor type dry transformer and 800 amp main breaker power
distribution panel board to supply the suite panel boards is included.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Entry Garden, Suites
Gulf Coast Division - Confidential    Lake Charles, LA

 

5



--------------------------------------------------------------------------------

Feeder breakers for separate feeder out to each North suite.

Gc Suites

A 225 amp, 120/208 volt three phase panel board with main circuit breaker in
each suite is included AFCI circuit breaker for branch circuits is included.

Suite Panels

General: 225A, main lug only, lighting and appliance branch-circuit panel
boards, 3 phase, 4 wire with ground bus and feed through lugs.

Vertical Branch Circuits: Panel to serve vertical branch circuits for guestroom
convenience outlets, guestroom lighting, coffee pot outlet, and hair dryer
outlet. Guestroom fan coils on separate 277 Volt vertical branch circuits.

Distribution: Circuits to distribute horizontal. Install no more than
(12) current carrying conductors per conduit, counting all neutrals and phase
wires. Conduit may be routed in the concrete floor slabs with a maximum conduit
size of 1”.

Wire: All horizontal branch circuits will be copper, AWG #10 minimum, THHN wire.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Entry Garden, Suites
Gulf Coast Division - Confidential    Lake Charles, LA

 

6



--------------------------------------------------------------------------------

MOJITO POINTE

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

POOLS AND POOL DECKS

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

DIVISION 02

No site import is included for pools, and pool decks foot print. We will lightly
grade building pad area and level existing grade. Piles will be driven from
existing grade.

Driven precast piles are included per the material quantity matrix.

Landscaping and irrigation is included in sitework budget, no separate budget is
included for this area.

All water, sewer, utilities outside of 5 ft from building line are included in
sitework budget

No storm drainage will be included under the building platform.

Pool deck elevation is assumed to be at 9.00’ MSE

DIVISION 03

At the contractor’s option, a four inch thick, 3000 psi ground working slab with
6 x 6 x w2.9 / w2.9 mesh, slab may be poured under the structure at existing
ground level directly on natural soil. During construction this slab will be
broken and/or damaged. We do not intend to repair, replace, or remove this slab
when construction is complete.

Standard Pile Caps placed on top of the natural grade are assumed to be
approximately 2’-6” thick by 4 feet wide by 4 feet long using 4000 psi ready
mix.

Floor is figured as 11 inches thick structural slab with 1-way beams cast
integrally using 5000 psi ready mix.

Two concrete stairs from the hotel patio down to the pool deck using 4000 psi
ready mix are included.

No mechanical couplers are included at column to slab, piling to pile cap, or
pile cap to column connections.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Pool Gulf Coast
Division - Confidential    Lake Charles, LA

 

1



--------------------------------------------------------------------------------

Hoisting is included for this scope of work.

Floor flatness and floor levelness are assumed to be to be a minimum of FF15 and
a FL minimum of 10 based on measurements taken within 24 hours of pour.

Pool bottom and sides are assumed to be cast-in-place with pool subcontractor
applying gunite to shape later. Ready mix of 5000 psi was figured.

All landscaping planters are assumed to be above deck planters and are included
in the landscaping allowance.

DIVISION 04

No masonry is included in this budget pricing.

DIVISION 05

Fabric covering and support structure for cabanas is excluded.

We include a standard aluminum picket fence around the pool deck with 7 sets of
gates (6 single gates and 2 double gates, double gates are 8 feet wide total).
The Fence is assumed to be 4’ in height.

DIVISION 06

Millwork is excluded, no millwork, trim cabinetry casework is included on the
pool deck or in cabanas.

DIVISION 07

We include an allowance in the amount of $5.00 per square foot for coating of
the concrete pool deck and associated walkways.

We exclude spray applied fireproofing and intumescent paint.

No covering or furnishings for cabanas is included in budget.

Roofing is excluded on pool deck.

DIVISION 09

Finishes are excluded on the pool deck, cabanas and pools.

DIVISION 10

N/A

DIVISION 11

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Pool Gulf Coast
Division - Confidential    Lake Charles, LA

 

2



--------------------------------------------------------------------------------

Food Service on the pool deck is excluded.

DIVISION 12

All FF&E is excluded.

DIVISION 13

A pool and hot tub of approximately 4,059 sf is included in the budget at an
allowance of $485,400 for pool, hot tub, finishes and equipment.

The VIP pool is included as an allowance in the amount of $68,400 and is
inclusive all finish work and equipment.

DIVISION 15

Plumbing

Water and sewer lines will be installed as required.

HVAC

HVAC on the pool deck is excluded.

Fire Protection

Fire protection on the pool deck is excluded.

DIVISION 16

Electrical

Floor boxes will be provided at each cabana location with 2-20 amp, 120 volt
GFCI receptacles per box.

Electrical is included for pool equipment and associated lighting.

 

W.G. Yates & Sons Construction Company    Mojito Pointe - Pool Gulf Coast
Division - Confidential    Lake Charles, LA

 

3



--------------------------------------------------------------------------------

MOJITO POINTE

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

SPA

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

DIVISION 02

No site import is included for clubhouse foot print. We will lightly grade
building pad area and level existing grade. Piles will be driven from existing
grade.

Driven precast piles are included per the material quantity matrix.

Landscaping and Irrigation is included in Sitework Budget, no separate budget is
included for this area.

All Water, Sewer, Utilities outside of 5 ft from building line are included in
Sitework Budget

No storm drainage will be included under the building platform.

DIVISION 03

At the contractor’s option, a four inch thick, 3000 psi ground working slab with
6 x 6 x w2.9 / w2.9 mesh, slab may be poured under the structure at existing
ground level directly on natural soil. During construction this slab will be
broken and/or damaged. We do not intend to repair, replace, or remove this slab
when construction is complete.

Standard Pile Caps placed on top of the natural grade are assumed to be
approximately 2’-6” thick by 4 feet wide by 4 feet long using 4000 psi ready
mix.

Floor slab is figured as 11 inches thick structural slab with 1-way beams cast
integrally using 5000 psi ready mix. The elevation of the Spa first floor is the
same as the pool deck. The Spa floor slab is an extension of the pool deck slab.
Expansion and control joints are not included at the tie in between these two
decks.

No drop beams are included at perimeter edge.

No mechanical couplers are included at column to slab, piling to pile cap, or
pile cap to column connections. Standard lap splicing as per ASTM specifications
is assumed at all splice locations

Hoisting is included for this scope of work.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Spa Gulf Coast
Division - Confidential    Lake Charles, LA

 

1



--------------------------------------------------------------------------------

Floor flatness and levelness are assumed to be to be a minimum of FF15 and a FL
minimum of 10 based on measurements taken within 24 hours of pour.

2nd floor will consist of 4000 psi concrete over metal deck.

DIVISION 04

No masonry is included in this budget pricing.

DIVISION 05

Metal stairs have standard steel handrails which are primed and ready to receive
paint. All structural steel and decking are furnished and erected in place with
erection and hoisting included.

Spa structure from first floor slab up will be a light gauge metal stud framing
system. Joist or space joist are included where duct opening and pipe
penetrations are required.

Roof will be framed with light gauge trusses with metal decking, insulation and
roofing materials.

DIVISION 06

We exclude any fire rated material in millwork.

All millwork and Division 6 items are as prescribed in Exhibit F1.

DIVISION 07

Waterproofing at the elevator pit is included using Tremco 250GC with drain mat
or similar.

Spray applied fireproofing and intumescent paint is excluded.

Roofing material will be synthetic concrete tile over metal decking.

Roofing warranty is included in accordance with manufacturer’s standard
warranty.

DIVISION 08

All doors, frames, hardware and interior glazing are as prescribed in Exhibit
F1.

One pair of glass entry doors in bronze aluminum frame with panic hardware is
budgeted for reception entrance.

DIVISION 09

Exterior Insulation and Finish System is based on STO’s Essence Next System,
standard PB method with standard mesh.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Spa Gulf Coast
Division - Confidential    Lake Charles, LA

 

2



--------------------------------------------------------------------------------

All special shapes on exterior are budgeted as EIFS covered Styrofoam. No
exterior structural framing for special shapes (cornices, moldings, soffits,
arches, openings etc.) are included. All exterior shapes shall be derived from
the back wrap method.

STO Gold coat fluid applied vapor barrier is included at exterior spa walls.

The spa exterior wall assembly is included as structural 6” 14 gauge metal
studs, R-19 batt insulation, 5/8” Densglass Sheathing and 5/8” paperless mold
and mildew resistant Dens Armour Plus.

The interior walls of the spa to consist of standard size metal studs, R-13
insulation, 5/8” regular sheetrock and 5/8” Dens Shield as a tile backer board.

Gypsum board ceilings are included at men and women’s restroom and locker rooms,
and stairwell. All other areas to be acoustical tile ceilings.

All walls in the spa building will be painted with an orange peel texture. The
ceilings will have a knock down finish.

Installation of Owner furnished carpet and Contractor furnished pad is included.

Tape and float to a level four (4) finish is included. Painting of spa toilets,
lounge, kitchen, and back of house areas is included.

Installation of Owner furnished wall covering is included.

All finishes are as prescribed in Exhibit “C”.

DIVISION 10

All division 10 items are included per Exhibit “C”.

DIVISION 11

Kitchen and bar equipment are included at an allowance of $332,400.

DIVISION 12

Interior Curtains or Window Coverings are not included.

All FFE is excluded.

We have excluded floor mats and grids.

DIVISION 13

One fiberglass whirlpool spa tub is included at an allowance of $6,500.

Four (4) steam saunas are included at an allowance of $5,000 each.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Spa Gulf Coast
Division - Confidential    Lake Charles, LA

 

3



--------------------------------------------------------------------------------

DIVISION 14

We include (1 ea.) passenger elevators at Spa. This elevator is 150 fpm, 2500 lb
capacity, front opening, Ecospace Machine Room less elevator as manufactured by
Kone or similar.

At all elevators we include stainless steel lobby doors, frames, car doors, and
directional signal indicators. Floor indicators at each floor are excluded. All
elevator control rooms shall be located remotely from the hoist ways within 100’
of the machine.

DIVISION 15

Plumbing

Plumbing fixtures and trim are included per the plumbing fixture schedule or
similar.

Sanitary sewer waste and vent piping, and roof and storm drainage above floor
slab is no hub cast iron with standard stainless steel no hub neoprene gasketed
couplings for joints and Schedule 40 PVC-DWV below the floor slab.

Domestic cold water, domestic hot water, domestic hot water return piping, and
relief vent piping is type “L” hard copper with wrought copper fittings. All
fittings shall be compression joint (using Viega Pro-Press) on 2” and smaller or
grooved (on 2-1/2” and larger).

Insulation for concealed domestic cold water piping and domestic hot water mains
and recirculation piping is 1” thick fiberglass insulation with all service
jacket and self sealing laps. Domestic hot water branch lines less than 5 feet
in length shall be not be insulated.

Natural gas piping above slab shall be standard weight black steel pipe. Piping
less than 2” in size shall be threaded and piping 2  1⁄2” and greater shall be
welded.

The facility domestic water heating is provided by water heaters, located in an
area within the Spa to be determined during final design.

No water softener system is included.

HVAC

The main equipment for the cooling and heating systems for the facility are
located upon and/or within the facility and consist of three (3) 10 ton rooftop
cooling/heating units for the second floor (one unit for the second floor
treatment rooms/office, one unit for the exercise room and one unit for the
men’s steam/sauna/locker room) and five (5) split sytem DX heat pumps for the
first floor (one unit at 3 tons for the Salon, one unit at 2 tons for the
Reception/Office/Supply area, one unit at 7-1/2 tons for the women’s
steam/sauna/locker room, one unit at 6 tons for the Dining/Bar, and one unit at
5 tons for the kitchen). Units will manufactured by Lennox, Trane, York (Johnson
Controls International) or similar. Units will be provided with electric heating
sized for the ASHRAE design conditions in Lake Charles, LA.

The supply air will be distributed through ceiling and/or duct mounted air
distribution devices and the return air is provided primarily by open area
return, with some partially ducted return.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Spa Gulf Coast
Division - Confidential    Lake Charles, LA

 

4



--------------------------------------------------------------------------------

Ductwork will be constructed of galvanized sheet metal for fully ducted supply
air, partially ducted return air, and fully ducted exhaust air. Constant volume
supply, all return air, and all exhaust air ductwork shall be constructed as low
pressure galvanized rectangular in accordance with SMACNA standards. All
rectangular supply ductwork is internally insulated with 1’ thick duct liner and
all round supply duct is externally insulated with 1 1/2” thick flexible
fiberglass ductwrap insulation with foil vapor barrier.

The supply ductwork will be sized at 1400 fpm for mains and 0.10/0.07” W.C. per
100 ft.

Ductwork in attic spaces will be insulated.

All air distribution devices (supply, return and exhaust diffusers, registers
and grilles) shall be manufactured by Titus, Metalaire, Anemostat, Carnes or
similar and shall be of painted steel construction.

Fans and louvers shall be as manufactured by ACME, Cook, Greenheck, Ruskin, or
Arrow.

The temperature control system shall be the equipment manufacturer’s standard
unitary controls with the area operated on a stand-alone control basis.
Thermostats will be programmable for time of day and night temperature set back
operation.

Fire Protection

A complete wet pipe sprinkler system with concealed heads in all public areas is
included in budget.

DIVISION 16

Electrical

Building: We will provide a 600 AMP 480/277V 3 phase, 4 wire feeder out to the
Spa and connected golf clubhouse and provide a 112.5 KVA 480-208Y/120 Volt
transformer and 400 Amp Main Breaker Distribution Panelboard.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Spa Gulf Coast
Division - Confidential    Lake Charles, LA

 

5



--------------------------------------------------------------------------------

MOJITO POINTE

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

CLUBHOUSE

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

DIVISION 02

No site import is included for clubhouse foot print. We will lightly grade
building pad area and level existing grade. Piles will be driven from existing
grade.

Club House is assumed to be at or below elevation 9.00’ MSE.

Driven precast piles are included per the material quantity matrix.

Landscaping and Irrigation is included in Sitework Budget, no separate budget is
included for this area.

All Water, Sewer, Utilities outside of 5 ft from building line are included in
Sitework Budget

No storm drainage will be included under the building platform.

DIVISION 03

Floor slab is figured as 8 inches thick structural slab on grade with turndown
footings cast integrally using 5000 psi ready mix. The elevation of the
Clubhouse first floor is assumed to be at existing grade.

No mechanical couplers are included at column to slab, piling to pile cap, or
pile cap to column connections. Standard lap splicing as per ASTM specifications
is assumed at all splice locations

Hoisting is included for this scope of work.

Floor flatness is assumed to be to be a minimum of FF15 and a minimum FL of 10
based on measurements taken within 24 hours of pour.

DIVISION 04

No masonry is included in this budget pricing.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Clubhouse Gulf Coast
Division - Confidential    Lake Charles, LA

 

1



--------------------------------------------------------------------------------

DIVISION 05

No ornamental hand rail included at Clubhouse building.

Clubhouse structure will be a light gauge metal stud framing system.

Roof will be framed with light gauge trusses with metal decking, insulation and
roofing materials. Club House is intended to be a simple structure.

DIVISION 06

We exclude any fire rated material in millwork.

All millwork and Division 6 items are as prescribed in Exhibit F1.

DIVISION 07

Spray applied fireproofing and intumescent paint is excluded.

Roofing material will be synthetic concrete tile over 5/8” CDX fire rated
sheeting over metal decking.

Roofing warranty is included in accordance with manufacturer’s standard
warranty.

DIVISION 08

All doors, frames, hardware and interior glazing are as prescribed in Exhibit
F1.

One pair of glass entry doors in bronze aluminum frame with panic hardware is
budgeted for pro shop entrance.

DIVISION 09

Exterior Insulation and Finish System is based on STO’s Essence Next System,
standard PB method with standard mesh.

All special shapes on exterior are budgeted as EIFS covered Styrofoam. No
exterior structural framing for special shapes (cornices, moldings, soffits,
arches, openings etc.) are included. All exterior shapes shall be derived from
the back wrap method.

STO Gold coat fluid applied vapor barrier is included at exterior spa walls.

The Clubhouse exterior wall assembly is included as structural 6” 14 gauge metal
studs, R-19 batt insulation, 5/8” Densglass Sheathing and 5/8” paperless mold
and mildew resistant Dens Armour Plus.

The interior walls of the spa to consist of 3-5/8” metal studs, R-13 insulation,
5/8” regular sheetrock and 5/8” Dens Shield as a tile backer board.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Clubhouse Gulf Coast
Division - Confidential    Lake Charles, LA

 

2



--------------------------------------------------------------------------------

Gypsum board ceilings are included at men and women’s locker rooms, all other
areas to be acoustical tile ceilings.

All walls in clubhouse building to be painted with an orange peel texture.

Installation of Owner furnished carpet and Contractor furnished pad is included.

Clubhouse flooring consists of Owner furnished carpet for proshop. Porcelain
tile is included on floors, walls and base intoilets.

Tape and float to a level four (4) finish is included. Painting of pro shop,
toilets, and back of house areas is included.

Installation of Owner furnished wall covering is included.

All finishes are as prescribed in Exhibit F1.

DIVISION 10

All Division 10 items are included per Exhibit F1.

DIVISION 11

N/A

DIVISION 12

Interior Curtains or Window Coverings are not included.

All FFE is excluded.

We have excluded floor mats and grids.

DIVISION 13

N/A

DIVISION 14

N/A

DIVISION 15

Plumbing

Plumbing fixtures and trim is included per the plumbing fixture schedule or
similar.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Clubhouse Gulf Coast
Division - Confidential    Lake Charles, LA

 

3



--------------------------------------------------------------------------------

Sanitary sewer waste and vent piping is Schedule 40 PVC-DWV.

Domestic cold water, domestic hot water, domestic hot water return piping, and
relief vent piping is type “L” hard copper with wrought copper fittings. All
fittings shall be compression joint (using Viega Pro-Press) on 2” and smaller or
grooved (on 2-1/2” and larger).

Insulation for concealed domestic cold water piping and domestic hot water mains
and recirculation piping is 1” thick fiberglass insulation with all service
jacket and self sealing laps. Domestic hot water branch lines less than 5 feet
in length shall be not be insulated.

Natural gas piping above slab shall be standard weight black steel pipe. Piping
less than 2” in size shall be threaded and piping 2  1⁄2” and greater shall be
welded.

The facility domestic water heating is provided by electric residential type
water heaters, located in an area within the Clubhouse to be determined during
final design.

Showers are not included in the Club House.

No water softener system is included.

HVAC

The main equipment for the cooling and heating systems for the facility are
located upon and/or within the facility and consist of two (2) split system DX
heat pumps ((one unit at 3 tons for the Pro Shop and one unit at 2 tons for the
men’s and women’s locker room). Units will manufactured by Lennox, Trane, York
(Johnson Controls International) or similar. Units will be provided with
electric heating sized for the ASHRAE design conditions in Lake Charles, LA.

The supply air will be distributed through ceiling and/or duct mounted air
distribution devices and the return air is provided primarily by open area
return, with some partially ducted return. Ductwork will be constructed of
galvanized sheet metal for fully ducted supply air, partially ducted return air,
and fully ducted exhaust air. Constant volume supply, all return air, and all
exhaust air ductwork shall be constructed as low pressure galvanized rectangular
in accordance with SMACNA standards. All rectangular supply ductwork is
internally insulated with 1’ thick duct liner and all round supply duct is
externally insulated with 1 1/2” thick flexible fiberglass ductwrap insulation
with foil vapor barrier.

The supply ductwork will be sized at 1400 fpm for mains and 0.10/0.07” W.C. per
100 ft.

Ductwork in attic spaces will be insulated.

All air distribution devices (supply, return and exhaust diffusers, registers
and grilles) shall be manufactured by Titus, Metalaire, Anemostat, Carnes or
similar and shall be of painted steel construction.

Fans and louvers shall be as manufactured by ACME, Cook, Greenheck, Ruskin, or
Arrow.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Clubhouse Gulf Coast
Division - Confidential    Lake Charles, LA

 

4



--------------------------------------------------------------------------------

The temperature control system shall be the equipment manufacturer’s standard
unitary controls with the area operated on a stand-alone control basis.
Thermostats will be programmable for time of day and night temperature set back
operation.

Fire Protection

A complete wet pipe sprinkler system with concealed heads in all public areas is
included in budget.

DIVISION 16

Electrical

Building: We will provide a 600 AMP 480/277V 3 phase, 4 wire feeder out to the
Spa and connected golf clubhouse and provide a 112.5 KVA 480-208Y/120 Volt
transformer and 400 Amp Main Breaker Distribution Panelboard.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Clubhouse Gulf Coast
Division - Confidential    Lake Charles, LA

 

5



--------------------------------------------------------------------------------

MOJITO POINTE

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

CART BARN

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

DIVISION 02

No site import is included for building foot print. We will lightly grade
building pad area and level existing grade. Piles will be driven from existing
grade.

Driven precast piles are included per the material quantity matrix.

Termite Control is included for any permanent or grade structures.

Landscaping and Irrigation is included in Sitework Budget, no separate budget is
included for this area.

All Water, Sewer, Utilities outside of 5 ft from building line is included in
Sitework Budget

Building elevation will be set at existing grade.

DIVISION 03

Pile cap column footings are budgeted as 4ft x 4ft x 2ft thick 4,000 psi ready
mix and are located under metal building columns. Building structure is assumed
to be a simple metal building.

A six inch thick, slab on grade with a turndown edge all around and thickened
lugs for support and strength will be poured for cart barn utilizing 4000 psi
ready mix.

DIVISION 04

No masonry is included in this budget pricing.

DIVISION 06

N/A

DIVISION 07

We exclude spray applied fireproofing and intumescent paint.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Cart Barn         Gulf
Coast Division - Confidential    Lake Charles, LA

 

1



--------------------------------------------------------------------------------

DIVISION 08

All doors, frames, hardware and interior glazing are as prescribed in Exhibit
F1.

No exterior windows are budgeted for this structure.

(4ea) 12 ft high x 10 ft wide manual roll up doors are included in the cart barn
area exterior walls.

DIVISION 09

A 500sf heated and cooled space for offices will be provided in cart barn area
with interior walls framed with metal studs with T-111 on exterior walls and
painted sheetrock for interior.

2x4 acoustical ceilings are budgeted for the office space.

Floors are budgeted as sealed concrete flooring for the office space. Cart
storage area is not sealed.

A single unisex restroom is included in cart barn area. The restroom is budgeted
as painted sheetrock walls and 2x4 acoustical ceiling.

All finishes are as prescribed in Exhibit F1 and apply only to the 500 SF heated
and cooled area.

DIVISION 10

All division Items are include per Exhibit F1.

DIVISION 12

Interior Curtains or Window Coverings are not included.

All FF&E is excluded.

DIVISION 13

The building will be a manufactured metal building similar to a “Butler
building.”

DIVISION 15

Plumbing

PVC-DWV sanitary sewer and vent lines are included.

Domestic (potable) water lines are included, based on installing Type “L” copper
with compression joint (Pro-Press) fittings. A standard reduced pressure
backflow preventer is included for the building and hose bibbs with integral
vacuum breakers are included for the battery charging water supply.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Cart Barn         Gulf
Coast Division - Confidential    Lake Charles, LA

 

2



--------------------------------------------------------------------------------

A 5 gallon acid neutralization basin, with neutralization media, is included for
the battery charging area drainage. No grease or oil separators are included in
budget.

One toilet with exhaust and one sink are budgeted for the restroom, with a
single instantaneous electric water heater serving the lavatory.

An emergency shower/eyewash unit is included for the battery charging area.

HVAC

A one and one half (1-1/2) ton split system (flex duct from air handler to two
(2) supply registers and return air will be ducted with flex duct) is budgeted
for the 500sf heated and cooled area and restrooms.

Fire Protection

Fire protection is excluded.

DIVISION 16

Electrical

We will provide a 400 AMP 480/277 V 3 phase 4 wire feeder to cart barn and
provide forty (40) charging stations.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Cart Barn         Gulf
Coast Division - Confidential    Lake Charles, LA

 

3



--------------------------------------------------------------------------------

MOJITO POINTE

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

PORTE COCHERE

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

DIVISION 02

No site import is included for Porte Cochere foot print. We will lightly grade
building pad area and level existing grade. Piles will be driven from existing
grade.

Driven precast piles are included per the material quantity matrix.

Landscaping and Irrigation is included in Sitework Budget, no separate budget is
included for this area.

All Water, Sewer, Utilities outside of 5 ft from building line are included in
Sitework Budget.

Decorative concrete has been included at the pavement area directly under the
Porte Cochere only.

No storm drainage will be included under the building platform.

DIVISION 03

At the contractor’s option, a four inch thick, 3000 psi ground working slab with
6 x 6 x w2.9 / w2.9 mesh, slab may be poured under the structure at existing
ground level directly on natural soil. During construction this slab will be
broken and/or damaged. We do not intend to repair, replace, or remove this slab
when construction is complete.

Standard Pile Caps placed on top of the natural grade are assumed to be
approximately 3 feet thick by 6 feet wide by 6 feet long using 4000 psi ready
mix.

Floor slab is figured as 11 inches thick structural slab with 1-way beams cast
integrally using 5000 psi ready mix.

No drop beams are included at perimeter.

No mechanical couplers are included at column to slab, piling to pile cap, or
pile cap to column connections.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Porte Cochere Gulf
Coast Division - Confidential    Lake Charles, LA

 

1



--------------------------------------------------------------------------------

Hoisting is included for this scope of work.

DIVISION 04

No masonry is included.

DIVISION 05

Structural and miscellaneous steel is included at the quantity allowance as
shown on the material quantity matrix found in the General Overview. Structural
and miscellaneous steel budgets include furnishing, erecting, and hoisting
equipment for this scope of work.

DIVISION 06

N/A

DIVISION 07

Standing seam metal roof with ice and water shield underlayment similar to
Berridge is included for the radius and non-radius areas.

Roofing warranty is included in accordance with manufacturer’s standard
warranty.

DIVISION 08

Skylight is included as manufactured by Super Sky or similar system and is
included at an allowance of $500,000.

DIVISION 09

Exterior Insulation and Finish System is based on STO’s Essence Next System,
standard PB method with standard mesh.

All special shapes on exterior are budgeted as EIFS covered Styrofoam. No
exterior structural framing for special shapes (cornices, moldings, soffits,
arches, openings etc.) are included. All exterior shapes shall be derived from
the back wrap method.

STO Gold coat fluid applied vapor barrier is included at exterior Porte cochere
walls.

EIFS is budgeted for the exterior, interior and ceilings.

The Porte Cochere exterior wall assembly is included as 8” 14 gauge metal studs
framing and 5/8” Densglass Sheathing.

DIVISION 15

Plumbing

Roof drain piping is included.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Porte Cochere Gulf
Coast Division - Confidential    Lake Charles, LA

 

2



--------------------------------------------------------------------------------

HVAC

No HVAC included at Port Cochere.

Fire Protection

No fire protection included at Port Cochere.

DIVISION 16

Electrical

Electrical power will be provided for lighting.

Installation only is included for decorative fixtures at the Porte Cochere.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – Porte Cochere Gulf
Coast Division - Confidential    Lake Charles, LA

 

3



--------------------------------------------------------------------------------

MOJITO POINTE

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

MAINTENANCE SHED/FALCONRY BUILDING

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

DIVISION 02

No site import is included for the building foot print. We will lightly grade
building pad area and level existing grade. Piles will be driven from existing
grade.

Driven precast piles are included per the material quantity matrix.

Termite Control is included for any permanent or grade structures.

Landscaping and Irrigation is included in Sitework Budget, no separate budget is
included for this area.

All Water, Sewer, Utilities outside of 5 ft from building line are included in
Sitework Budget.

Building elevation will be set at existing ground elevation.

DIVISION 03

Pile cap column footings are budgeted as 4’-0” x 4’-0” x 2’ thick using 4000 psi
ready mix and are located under the metal building columns. Reinforcing is
budgeted using 250 lbs per cuyd.

A six inch thick slab on grade with a turndown edge all around and thickened
lugs for support and strength will be poured for this structure utilizing 4000
psi ready mix. Reinforcing steel is budgeted using 5 lbs per square foot and 75
lbs per lineal foot for beams and turndown.

DIVISION 04

No masonry is included in this budget pricing.

DIVISION 06

Two horse stalls are included in Falconry Building made from rough sawn lumber
with half gates.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – MS/Falconry Bldg Gulf
Coast Division - Confidential    Lake Charles, LA

 

1



--------------------------------------------------------------------------------

DIVISION 07

We exclude spray applied fireproofing and intumescent paint.

DIVISION 08

All doors, frames, and hardware for this area are as prescribed in Exhibit F1.

(4ea) 12 ft high x 10 ft wide roll up doors are included in the maintenance area
exterior walls.

DIVISION 09

A 500sf heated and cooled space will be provided in bird house area. The
interior separation wall will be framed with metal studs with T-111 on exterior
walls and painted sheetrock for interior.

2x4 acoustical ceilings are budgeted for 500 SF of space.

Floors are budgeted as resinous flooring for 500 SF of space.

Men and women restrooms are included in falconry area plus one unisex restroom
in maintenance area, finishes for restrooms are budgeted as painted sheetrock
walls 2x4 acoustical ceiling, and resinous flooring.

All finishes are as prescribed in Exhibit F1.

DIVISION 10

All Division 10 items are include per Exhibit F1.

DIVISION 12

Interior Curtains or Window Coverings are not included.

All FF&E is excluded.

DIVISION 13

Building enclosures will be a manufactured metal building similar to a “Butler
building.” Twelve (12), falcon sized bird cages are included for the falconry
area.

DIVISION 15

Plumbing

PVC waste water lines are included to self contained sewage package unit
selected by contractor from restroom area only.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – MS/Falconry Bldg Gulf
Coast Division - Confidential    Lake Charles, LA

 

2



--------------------------------------------------------------------------------

No grease or oil separators are included in budget.

A single toilet and sink is budgeted for each restroom.

HVAC

A two (2) ton split system with flex duct from air handler to four (4) supply
registers and return air will be ducted with flex duct is budgeted for the 500sf
heated and cooled area and restrooms in the falconry area.

Fire Protection

No sprinkler system is included for this building.

DIVISION 16

Electrical

Falconry Aviary: We will provide 10 KVA packaged power supply, similar to
General Electric Servicenter™ Catalog No. 9T21S1100. This packaged power supply
includes 480 single phase – 120/240 Volt transformer, loadcenter and stainless
steel outdoor enclosure.

Maintenance Shed/Falcony Building: We will provide a 200 amp 480/277 3 phrase, 4
wire to the maintenance shed/falcony building feeder. Standard 2x4 hanging
florescent fixtures are budgeted for this building.

 

W.G. Yates & Sons Construction Company    Mojito Pointe – MS/Falconry Bldg Gulf
Coast Division - Confidential    Lake Charles, LA

 

3



--------------------------------------------------------------------------------

EXHIBIT K

CONDITIONAL PROGRESS PAYMENT LIEN WAIVER

1. The undersigned has personal knowledge of the truthfulness of all statements
made herein and is duly authorized to make such statements and execute and
deliver this Partial Waiver, Release and Amendment of All Liens and Claims (the
“Partial Release”) by and on behalf of [                    ], a
[                    ] Corporation having a principal place of business at
[                    ] (“Contractor”).

2. Pursuant to the Agreement for Guaranteed Maximum Price Construction Services
dated as of [            ], 20     (the “Agreement”) between Contractor and
                                         (“Owner”), the Contractor has directly
and through Subcontractors (as defined in Section 3 below) and material
suppliers, performed labor and/or furnished materials for the construction of,
and performed all Work required in connection with the real property in
                     Parish, Louisiana and legally described on the attached
Exhibit A (the “Site”). The Work and the Site are hereinafter sometimes
collectively referred to as the “Project”. The Contractor has requested, in
accordance with the Agreement, payment of its interim Application number
[                    ] (the “Payment Application”) for labor performed and/or
materials furnished in connection with the Work during the period beginning
[                    ] and ending [                    ] (the “Invoice Period”).
All capitalized terms used herein but not defined herein shall have the
respective meanings assigned thereto in the Agreement.

3. All subcontractors (including subcontractors of subcontractors), laborers,
mechanics, materialmen, suppliers, agents, brokers, attorneys and other persons
or entities whatsoever (collectively, the “Subcontractors”) who have
(a) furnished to the Contractor or any Subcontractor labor or services at the
Site, (b) delivered to the Contractor or any Subcontractor at the Site
materials, equipment, machinery and/or goods or (c) have specifically fabricated
materials for the Contractor or any Subcontractor for the Project in connection
with the Work and the above described Site, have in each case (i) been paid in
full for all periods prior to the Invoice Period and (ii) will be paid in full
for all Work performed during the Invoice Period immediately following payment
by Owner of the amount set forth in the Payment Application. No security
interest, conditional bill of sale or retention of title agreement has been
given or executed by the Contractor or any Subcontractor acting by, through or
under the Contractor or any Subcontractor for or in connection with any
materials, machinery or equipment placed upon or installed on the Site or any
goods delivered to the Site.

4. Upon receipt by Contractor of the sum of
                                         ($        ) representing the amount due
and owing under the Payment Application (“Progress Payment”) Contractor, for
valuable consideration described herein, does hereby on behalf of itself and its
successors and assigns waive, assign, discharge and release to and for the
benefit of the Owner, Creative Casino, LLC, Owner’s Lenders, Owner’s landlord,
and the respective subsidiaries, affiliates, parent companies and the respective
members, officers, directors, managers, employees, agents,

 

- 11 -



--------------------------------------------------------------------------------

shareholders, successors and assigns, heirs, administrators, and personal
representatives of each of the foregoing and Owner’s and Owner’s lender’s title
insurance companies (hereinafter collectively referred to as the “Released
Parties”), all right of the Contractor to claim a Lien (as defined below),
regardless of whether evidenced by a lien affidavit or statement, in connection
with (a) material furnished for use in, for services or labor performed upon or
in connection with the Project or (b) machinery, tools, and equipment supplied
or leased in connection with the Project. As used herein, “Lien” means, with
respect to the Project, any mortgage, lien, pledge, charge, lease, easement,
servitude, security interest, claim, privilege, or encumbrance of any kind in
respect of the Project, including any tax lien or assessments, builder’s lien,
mechanic’s lien, materialman’s lien, private works act liens, warehouseman’s
lien, contractor’s lien, workmen’s lien, laborer’s lien, carrier’s lien or any
similar lien, claim or encumbrance, whether legal or equitable, and whether
contractual, codal, statutory, constitutional or arising otherwise.

5. Upon receipt by Contractor of the Progress Payment, Contractor hereby, on
behalf of itself and its successors and assigns acknowledges that Owner has made
all payments due to Contractor under the Agreement in connection with the Work
and hereby releases and discharges the Released Parties from all payment
obligations of Owner directly or indirectly arising under the Agreement.

6. The Contractor has not, other than pursuant to this Conditional Partial
Waiver and Release, assigned and will not assign any right to perfect a Lien
against the Project, and the undersigned has the right, power and authority to
execute this Partial Release on behalf of the Contractor.

7. The execution and delivery of this Partial Release has been duly authorized
by all necessary corporate action by and on behalf of the Contractor for the
reliance and benefit of the Released Parties and to induce Owner to make payment
of the amount set forth in the Payment Application to the Contractor. The
Contractor, for valuable consideration described herein, does hereby agree to
defend against, indemnify and hold the Released Parties absolutely harmless from
any and all claims, demands, liabilities (including all legal fees and costs,
including reasonably attorney’s fees), suits and Liens (i) herein waived,
assigned, discharged or released under this Partial Release or (ii) brought or
filed by any third party or Subcontractor for material furnished for use in, for
services, or labor performed upon or in connection with, the Project, or for
machinery, tools or equipment supplied or leased in connection with the Project
during the Invoice Period and for all periods prior to the Invoice Period and to
remove, pay, discharge and release any such Lien on the Site or the Work thereon
immediately upon notice of the filing of any such Lien.

8. The Contractor has attached hereto a fully executed Partial Lien Waiver,
Release and Assignment of All Liens and Claims as provided by each Subcontractor
that performed Work under the Agreement or at the Site during the Invoice
Period.

EXECUTED BY THE CONTRACTOR this      day of             , 200    .

 

[                    ]

 

- 12 -



--------------------------------------------------------------------------------

By:  

 

Name:  

 

Title:  

 

[attach Exhibit A legal description of the Site]

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT L

UNCONDITIONAL PROGRESS PAYMENT LIEN WAIVER

1. The undersigned has personal knowledge of the truthfulness of all statements
made herein and is duly authorized to make such statements and execute and
deliver this Partial Waiver, Release and Amendment of All Liens and Claims (the
“Partial Release”) by and on behalf of [                    ], a
[                    ] Corporation having a principal place of business at
[                    ] (“Contractor”).

2. Pursuant to the Agreement for Guaranteed Maximum Price Construction Services
dated as of [            ], 20     (the “Agreement”) between Contractor and
                                         (“Owner”), the Contractor has directly
and through Subcontractors (as defined in Section 3 below) and material
suppliers, performed labor and/or furnished materials for the construction of,
and performed all Work required in connection with the real property in
                     Parish, Louisiana and legally described on the attached
Exhibit A (the “Site”). The Work and the Site are hereinafter sometimes
collectively referred to as the “Project”. The Contractor has requested, in
accordance with the Agreement, payment of its interim Application number
[                    ] (the “Payment Application”) for labor performed and/or
materials furnished in connection with the Work during the period beginning
[                    ] and ending [                    ] (the “Invoice Period”).
All capitalized terms used herein but not defined herein shall have the
respective meanings assigned thereto in the Agreement.

3. All subcontractors (including subcontractors of subcontractors), laborers,
mechanics, materialmen, suppliers, agents, brokers, attorneys and other persons
or entities whatsoever (collectively, the “Subcontractors”) who have
(a) furnished to the Contractor or any Subcontractor labor or services at the
Site, (b) delivered to the Contractor or any Subcontractor at the Site
materials, equipment, machinery and/or goods or (c) have specifically fabricated
materials for the Contractor or any Subcontractor for the Project in connection
with the Work and the above described Site, have in each case (i) been paid in
full for all periods prior to the Invoice Period and (ii) will be paid in full
for all Work performed during the Invoice Period immediately following payment
by Owner of the amount set forth in the Payment Application. No security
interest, conditional bill of sale or retention of title agreement has been
given or executed by the Contractor or any Subcontractor acting by, through or
under the Contractor or any Subcontractor for or in connection with any
materials, machinery or equipment placed upon or installed on the Site or any
goods delivered to the Site.

4. The Contractor, for valuable consideration described herein including payment
by Owner of the amount set forth in the Payment Application, does hereby on
behalf of itself and its successors and assigns waive, assign, discharge and
release to and for the benefit of the Owner, Creative Casino, LLC, Owner’s
Lenders, Owner’s landlord, and the respective subsidiaries, affiliates, parent
companies and the respective members, officers, directors, managers, employees,
agents, shareholders, successors and assigns, heirs, administrators, and
personal representatives of each of the foregoing and Owner’s and

 

- 14 -



--------------------------------------------------------------------------------

Owner’s lender’s title insurance companies (hereinafter collectively referred to
as the “Released Parties”), all right of the Contractor to claim a Lien (as
defined below), regardless of whether evidenced by a lien affidavit or
statement, in connection with (a) material furnished for use in, for services or
labor performed upon or in connection with the Project or (b) machinery, tools,
and equipment supplied or leased in connection with the Project during the
Invoice Period and for all periods prior to the Invoice Period. As used herein,
“Lien” means, with respect to the Project, any mortgage, lien, pledge, charge,
lease, easement, servitude, security interest, claim, privilege, or encumbrance
of any kind in respect of the Project, including any tax lien or assessments,
builder’s lien, mechanic’s lien, materialman’s lien, private works act liens,
warehouseman’s lien, contractor’s lien, workmen’s lien, laborer’s lien,
carrier’s lien or any similar lien, claim or encumbrance, whether legal or
equitable, and whether contractual, codal, statutory, constitutional or arising
otherwise.

5. The Contractor has not, other than pursuant to this Partial Release, assigned
and will not assign any right to perfect a Lien against the Project, and the
undersigned has the right, power and authority to execute this Partial Release
on behalf of the Contractor.

6. The Contractor warrants that all applicable taxes, fees and benefits,
including contributions to any employee benefit plan, relating directly or
indirectly to the Contractor’s Work and with respect to all of its employees
have been paid in full or are current.

7. The execution and delivery of this Partial Release has been duly authorized
by all necessary corporate action by and on behalf of the Contractor for the
reliance and benefit of the Released Parties and to induce Owner to make payment
of the amount set forth in the Payment Application to the Contractor. The
Contractor, for valuable consideration described herein, does hereby agree to
defend against, indemnify and hold the Released Parties absolutely harmless from
any and all claims, demands, liabilities (including all legal fees and costs,
including reasonably attorney’s fees), suits and Liens (i) herein waived,
assigned, discharged or released under this Partial Release or (ii) brought or
filed by any third party or Subcontractor for material furnished for use in, for
services, or labor performed upon or in connection with, the Project, or for
machinery, tools or equipment supplied or leased in connection with the Project
during the Invoice Period and for all periods prior to the Invoice Period and to
remove, pay, discharge and release any such Lien on the Site or the Work thereon
immediately upon notice of the filing of any such Lien.

8. The Contractor has attached hereto a fully executed Partial Lien Waiver,
Release and Assignment of All Liens and Claims as provided by each Subcontractor
that performed Work under the Agreement or at the Site during the Invoice
Period.

EXECUTED BY THE CONTRACTOR this      day of             , 200    .

 

[                    ] By:  

 

Name:  

 

 

- 15 -



--------------------------------------------------------------------------------

Title:  

 

[attach Exhibit A legal description of the Site]

 

- 16 -



--------------------------------------------------------------------------------

EXHIBIT M

CONDITIONAL FINAL LIEN WAIVER

1. The undersigned has personal knowledge of the truthfulness of all statements
made herein and is duly authorized to make such statements and execute and
deliver this Final Waiver, Release and Amendment of All Liens and Claims (the
“Final Release”) by and on behalf of [                    ], a
[                    ] Corporation having a principal place of business at
[                    ] (“Contractor”).

2. Pursuant to the Agreement for Guaranteed Maximum Price Construction Services
dated as of [            ], 20     (“Agreement”) between Contractor and
                                         (“Owner”), the Contractor has directly
and through Subcontractors (as defined in Section 3 below) and material
suppliers, performed labor and/ or furnished materials for the construction of,
and performed all Work required in connection with the real property in
                     Parish, Louisiana and legally described on the attached
Exhibit A (the “Site”). The Work and the Site are hereinafter sometimes
collectively referred to as the “Project”. The Contractor has requested, in
accordance with the Agreement, payment of its final Payment Application number
[                    ] (the “Payment Application”) for labor performed and/or
materials furnished in connection with the Work. All capitalized terms used
herein but not defined herein shall have the respective meanings assigned
thereto in the Agreement.

3. All subcontractors (including subcontractors of subcontractors), laborers,
mechanics, materialmen, suppliers, agents, brokers, attorneys and other persons
or entities whatsoever (collectively, the “Subcontractors”) who have
(a) furnished to the Contractor or any Subcontractor labor or services at the
Site, (b) delivered to the Contractor or any Subcontractor at the Site
materials, equipment, machinery and/or goods or (c) have specifically fabricated
materials for the Contractor or any Subcontractor for the Project in connection
with the Work and the above described Site, have in each case been paid in full.
No security interest, conditional bill of sale or retention of title agreement
has been given or executed by the Contractor or any Subcontractor acting by,
through or under the Contractor or any Subcontractor for or in connection with
any materials, machinery or equipment placed upon or installed on the Site or
any goods delivered to the Site.

4. Upon receipt by Contractor of                                          the
sum of ($        ) representing the amount due and owing under the Payment
Application (“Final Payment”) Contractor, for valuable consideration described
herein, does hereby on behalf of itself and its successors and assigns waive,
assign, discharge and release to and for the benefit of the Owner, Creative
Casino, LLC, Owner’s Lenders, Owner’s landlord, and the respective subsidiaries,
affiliates, parent companies and the respective members, officers, directors,
managers, employees, agents, shareholders, successors and assigns, heirs,
administrators, and personal representatives of each of the foregoing and
Owner’s and Owner’s lender’s title insurance companies (hereinafter collectively
referred to as the “Released Parties”), all right of the Contractor to claim a
Lien (as defined below), regardless of whether evidenced by a lien affidavit or

 

- 17 -



--------------------------------------------------------------------------------

statement, in connection with (a) material furnished for use in, for services or
labor performed upon or in connection with the Project or (b) machinery, tools,
and equipment supplied or leased in connection with the Project. As used herein,
“Lien” means, with respect to the Project, any mortgage, lien, pledge, charge,
lease, easement, servitude, security interest, claim, privilege, or encumbrance
of any kind in respect of the Project, including any tax lien or assessments,
builder’s lien, mechanic’s lien, materialman’s lien, private works act liens,
warehouseman’s lien, contractor’s lien, workmen’s lien, laborer’s lien,
carrier’s lien or any similar lien, claim or encumbrance, whether legal or
equitable, and whether contractual, codal, statutory, constitutional or arising
otherwise.

5. Upon receipt by Contractor of the Final Payment. Contractor hereby, on behalf
of itself and its successors and assigns acknowledges that Owner has made all
payments due to Contractor under the Agreement in connection with the Work and
hereby releases and discharges the Released Parties from all payment obligations
of Owner directly or indirectly arising under the Agreement.

6. The Contractor has not, other than pursuant to this Conditional Final Waiver
and Release, assigned and will not assign any right to perfect a Lien against
the Project, and the undersigned has the right, power and authority to execute
this Final Release on behalf of the Contractor.

7. The Contractor warrants that all applicable taxes, fees and benefits,
including contributions to any employee benefit plan, relating directly or
indirectly to the Contractor’s work and with respect to all of its employees
have been paid in full or are current.

8. The execution and delivery of this Final Release has been duly authorized by
all necessary corporate action by and on behalf of the Contractor for the
reliance and benefit of the Released Parties and to induce Owner to make payment
of the amount set forth in the Payment Application to the Contractor. The
Contractor, for valuable consideration described herein, does hereby agree to
defend against, indemnify and hold the Released Parties absolutely harmless from
any and all claims, demands, liabilities (including all legal fees and costs,
including reasonably attorneys’ fees), suits and Liens (i) herein waived,
assigned, discharged or released under this Conditional Final Waiver and Release
or (ii) brought or filed by any third party or any Subcontractor for material
furnished for use in, for services, or labor performed upon or in connection
with the Project, or for machinery, tools or equipment supplied or leased in
connection with, the Project and to remove, pay, discharge and release any such
Lien on the Site or the Work thereon immediately upon notice of the filing of
any such Lien.

9. The Contractor has attached hereto a fully executed Conditional Final Waiver,
Release and Assignment of All Liens and Claims as provided by each Subcontractor
that performed Work under the Agreement or at the Site.

EXECUTED BY THE CONTRACTOR this      day of             , 200    .

 

[                    ]

 

- 18 -



--------------------------------------------------------------------------------

By:  

 

Name:  

 

Title:  

 

[attach Exhibit A legal description of the Site]

 

- 19 -



--------------------------------------------------------------------------------

EXHIBIT N

UNCONDITIONAL FINAL LIEN WAIVER

1. The undersigned has personal knowledge of the truthfulness of all statements
made herein and is duly authorized to make such statements and execute and
deliver this Final Waiver, Release and Amendment of All Liens and Claims (the
“Final Release”) by and on behalf of [                    ], a
[                    ] Corporation having a principal place of business at
[                    ] (“Contractor”).

2. Pursuant to the Agreement for Guaranteed Maximum Price Construction Services
dated as of [            ], 20     (“Agreement”) between Contractor and
                                         (“Owner”), the Contractor has directly
and through Subcontractors (as defined in Section 3 below) and material
suppliers, performed labor and/ or furnished materials for the construction of,
and performed all Work required in connection with the real property in
                     Parish. Louisiana and legally described on the attached
Exhibit A (the “Site”). The Work and the Site are hereinafter sometimes
collectively referred to as the “Project”. The Contractor has requested, in
accordance with the Agreement, payment of its final Payment Application number
[                    ] (the “Payment Application”) for labor performed and/or
materials furnished in connection with the Work. All capitalized terms used
herein but not defined herein shall have the respective meanings assigned
thereto in the Agreement.

3. All subcontractors (including subcontractors of subcontractors), laborers,
mechanics, materialmen, suppliers, agents, brokers, attorneys and other persons
or entities whatsoever (collectively, the “Subcontractors”) who have
(a) furnished to the Contractor or any Subcontractor labor or services at the
Site, (b) delivered to the Contractor or any Subcontractor at the Site
materials, equipment, machinery and/or goods or (c) have specifically fabricated
materials for the Contractor or any Subcontractor for the Project in connection
with the Work and the above described Site, have in each case been paid in full.
No security interest, conditional bill of sale or retention of title agreement
has been given or executed by the Contractor or any Subcontractor acting by,
through or under the Contractor or any Subcontractor for or in connection with
any materials, machinery or equipment placed upon or installed on the Site or
any goods delivered to the Site.

4. The Contractor, for valuable consideration described herein, does hereby on
behalf of itself and its successors and assigns waive, assign, discharge and
release to and for the benefit of the Owner, Creative Casino, LLC, Owner’s
Lenders, Owner’s landlord, and the respective subsidiaries, affiliates, parent
companies and the respective members, officers, directors, managers, employees,
agents, shareholders, successors and assigns, heirs, administrators, and
personal representatives of each of the foregoing and Owner’s and Owner’s
lender’s title insurance companies (hereinafter collectively referred to as the
“Released Parties”), all right of the Contractor to claim a Lien (as defined
below), regardless of whether evidenced by a lien affidavit or statement, in
connection with (a) material furnished for use in, for services or labor
performed upon or in connection with the Project or (b) machinery, tools, and
equipment supplied or leased in connection with the

 

- 20 -



--------------------------------------------------------------------------------

Project. As used herein, “Lien” means, with respect to the Project, any
mortgage, lien, pledge, charge, lease, easement, servitude, security interest,
claim, privilege, or encumbrance of any kind in respect of the Project,
including any tax lien or assessments, builder’s lien, mechanic’s lien,
materialman’s lien, private works act liens, warehouseman’s lien, contractor’s
lien, workmen’s lien, laborer’s lien, carrier’s lien or any similar lien, claim
or encumbrance, whether legal or equitable, and whether contractual, codal,
statutory, constitutional or arising otherwise.

5. The Contractor hereby, on behalf of itself and its successors and assigns
acknowledges that Owner has made all payments due to Contractor under the
Agreement in connection with the Work and hereby releases and discharges the
Released Parties from all payment obligations of Owner directly or indirectly
arising under this Agreement.

6. The Contractor has not, other than pursuant to this Final Release, assigned
and will not assign any right to perfect a Lien against the Project, and the
undersigned has the right, power and authority to execute this Final Release on
behalf of the Contractor.

7. The Contractor warrants that all applicable taxes, fees and benefits,
including contributions to any employee benefit plan, relating directly or
indirectly to the Contractor’s work and with respect to all of its employees
have been paid in full or are current.

8. The execution and delivery of this Final Unconditional Waiver and Release has
been duly authorized by all necessary corporate action by and on behalf of the
Contractor for the reliance and benefit of the Released Parties and to induce
Owner to make payment of the amount set forth in the Payment Application to the
Contractor. The Contractor, for valuable consideration described herein, does
hereby agree to defend against, indemnify and hold the Released Parties
absolutely harmless from any and all claims, demands, liabilities (including all
legal fees and costs, including reasonably attorneys’ fees), suits and Liens
(i) herein waived, assigned, discharged or released under this Final Release or
(ii) brought or filed by any third party or any Subcontractor for material
furnished for use in, for services, or labor performed upon or in connection
with the Project, or for machinery, tools or equipment supplied or leased in
connection with, the Project and to remove, pay, discharge and release any such
Lien on the Site or the Work thereon immediately upon notice of the filing of
any such Lien.

9. The Contractor has attached hereto a fully executed Final Lien Waiver,
Release and Assignment of All Liens and Claims as provided by each Subcontractor
that performed Work under the Agreement or at the Site.

EXECUTED BY THE CONTRACTOR this      day of             , 200    .

 

[                    ] By:  

 

Name:  

 

 

- 21 -



--------------------------------------------------------------------------------

Title:  

 

[attach Exhibit A legal description of the Site]

 

- 22 -



--------------------------------------------------------------------------------

EXHIBIT O

CONTRACTOR’S ADVANCE CERTIFICATE

CONTRACTOR’S CERTIFICATE

(to be used with AIA Form G702 and G703)

 

TO:    CREATIVE CASINOS LOUSIANA, LLC (“Owner”),
                                         (“Lender”), and each of their members,
officers, partners, employees and agents and their respective successors,
assigns and personal representatives. RE:    Project: Mojito Pointe

Application For Payment No.                     

Application For Payment period ending:                     

The undersigned W.G. YATES & SONS CONSTRUCTION COMPANY, hereby warrants,
certifies, and represents as follows:

1. All Work performed to date is free of any error, omission or negligent act
and has been performed and completed in accordance with the Contract Documents.

2. That all due and payable bills with respect to the Work have been paid to
date or are included in the amount requested in the above Application for
Payment, and there is no basis for the filing of any mechanics’, materialmen’s,
or laborers’ lien or claim or any other lien, privilege, notice or claim on the
Work or any of Owner’s property.

3. That, subject to resolution of the matters and corresponding amounts which
are expressly set out and identified in writing as a Disputed Claims Amount as
set forth below, the amount claimed by the undersigned as owed by Owner as set
forth below (the “Amount Owed”), constitutes the entire value of all Work
performed and services rendered (which includes, without limitation, all labor,
material and equipment furnished and all other services which would entitle any
person to any lien) in value of $         or more by, through or under the
undersigned with respect to the Project (and not heretofore paid for) up to and
including the period covered by the above Application for Payment.

4. The above Application for Payment includes all Work related to known disputed
claims, if any, timely given to Owner and Lender in writing in accordance with
the Agreement for Guaranteed Maximum Price Construction Services between Owner
and Contractor dated as of             , 2011 (“Construction Agreement”), the
aggregate amount of which is set forth as the “Disputed Claims Amount” below and
is described in more detail on a separate sheet attached hereto).

5. That no request has been made for payment of amounts the undersigned does not
intend promptly to pay to a Subcontractor or Vendor because of a dispute or
other reason.

 

- 23 -



--------------------------------------------------------------------------------

That there are no mechanics’, materialmen’s, or laborers’ liens or claims, or
any other liens, privilege, notice or claims of any kind (other than those
claims expressly identified as Disputed Claims Amount on the attached
Application for Payment), outstanding or known to exist relating in any way to
the Work or the Project.

 

- 24 -



--------------------------------------------------------------------------------

6. That, subject only to payment to the undersigned of any Amount Owed pursuant
to the above Application for Payment attached to this Contractor’s Certificate,
the undersigned (a) has been paid all amounts owed to it under the Construction
Agreement and Subcontractors and Vendors engaged or employed by the undersigned
will have been paid all amounts due to them (except for any Disputed Claims
Amounts as noted in this Certificate), and (b) intends that this instrument
shall be a waiver and release of any lien and any other claim of any kind which
the undersigned may now have or be entitled to have on account of Work performed
up to and including the period preceding that covered by the above Application
For Payment. Without condition, the undersigned further hereby subordinates any
lien which it may now have or be entitled to have on account of Work performed
within the period covered by the above Application for Payment, including,
without limitation, on account of the Amount Owed, to the lien of a certain the
deed(s) of trust on the Project held by Owner’s Lender (and its successors and
assigns) and to any and all advances hereafter made under any deed of trust.

7. All conditions to payment to Contractor for the above Application for Payment
have been satisfied and no reason for withholding of such payment as set forth
in the Contract Documents exist.

8. That all Work covered by the above Application for Payment has been
incorporated into the Project and title thereto has passed to Owner, or, in the
case of materials and equipment stored at the site of the Project or at some
other location previously agreed to by Owner, title will pass to Owner upon
receipt of the Amount Owed by the undersigned, in each case free and clear of
all liens, claims, security, interests or encumbrances (subject only to those
amounts requested as deposits in accordance with the Contract).

9. That no Work covered by the above Application for Payment has been acquired
subject to any agreement under which interest therein or an encumbrance thereon
is retained by the seller or any other person.

10. The Contract Documents are in full force and effect and there are no offsets
or defenses to Contractor’s obligations under the Contract Documents and to the
best of the undersigned’s knowledge, Owner is not in default under the
Agreement.

11. The undersigned is unaware of any implemented Changes other than as set
forth in the above Application for Payment (to the extent that such Changes are
(or would be implemented) under the Contract). The undersigned is not aware of
any errors in the information contained in the above Application for Payment.

12. There is no material adverse change in the condition of the undersigned
which in the reasonable judgment of the undersigned would be likely to
materially adversely affect the undersigned’s ability to perform the Work.

13. To the undersigned’s knowledge, the Project has not been abandoned or
terminated.

14. The undersigned is not aware of any errors in the information contained in
the above Application for Payment.

 

- 25 -



--------------------------------------------------------------------------------

The foregoing representations, warranties and certifications are true and
correct, are made for the benefit of the Owner and the Lender, and may be relied
upon by the Lender for the purposes of making advances pursuant to the loan
documents between Lender and Owner.

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Construction Agreement.

Executed as of this      day of             , 200    .

 

  Amount Owed as of the end of the period covered by the above Application For
Payment:    

Contractor:

 

      W.G. YATES & SONS CONSTRUCTION COMPANY, a Mississippi corporation   $
                     Disputed Claims Amount included within Amount Owed, if any:
    By:  

 

  $                  Its:  

 

 

- 26 -



--------------------------------------------------------------------------------

Exhibit P

Certificate of Final Completion

The Work performed under this Contract has been reviewed and found, to the
Contractor’s best knowledge, information and belief, to be finally complete.

 

 

  

 

 

 

CONTRACTOR    BY   DATE



--------------------------------------------------------------------------------

ITEM OF CHANGE/CLARIFICATION W G YATES & SONS CONSTRUCTION PROJECT:  

 

    IOCC #     

 

        DATE:                                          
                                                             REF DRAWING #/
SPEC# :                                          
                                                                
BRIEF DESCRIPTION OF CHANGE:         APPROXIMATE COST ESTIMATE:     $       IS
PRICING REQUIRED DUE TO CHANGE?            YES      NO         AFFECTED TRADES:
        IS SCHEDULE AFFECTED?            YES      NO       IF YES, BY HOW MUCH?
            WHAT CAUSED CHANGE?  

 

       

DETAILED DESCRIPTION OF CHANGE:

 

 

       

 

OWNER  

 

  Signature:       Date:       print name        

 

copies to:

  

 

   

IOC file

  

 

   

owner

  

 

      

 

      

 

      

 

   



--------------------------------------------------------------------------------

IOCC LOG

 

IOCC #

 

DATE
ISSUED

 

DESCRIPTION

 

COST

 

TIME EXT
REQUEST

 

STATUS

 

OWNER
CO #

 

AMOUNT
APPROVED

 

TIME EXT.

 

SUBCONTRACTOR (S)

 

SUB C/O

 

DATE SUB
C/O ISSUED

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                             



--------------------------------------------------------------------------------

AIA® Document G714TM – 2007

Construction Change Directive

 

PROJECT: (Name and address)

 

 

TO CONTRACTOR: (Name and address)

  

DIRECTIVE NUMBER: 001

DATE:

CONTRACT FOR: General Construction

 

CONTRACT DATED:

ARCHITECT’S PROJECT NUMBER:

   

 

 

 

 

 

 

 

 

 

 

OWNER:

 

ARCHITECT:

 

CONSULTANT:

 

CONTRACTOR:

 

FIELD:

 

OTHER:

  

 

  

 

  

 

  

 

  

 

  

  ¨

 

¨

 

¨

 

¨

 

¨

 

¨

 

You are hereby directed to make the following change(s) in this Contract:

(Describe briefly any proposed changes or list any attached information in the
alternative)

PROPOSED ADJUSTMENTS

 

1.    The proposed basis of adjustment to the Contract Sum or Guaranteed Maximum
Price is:      x    •  Lump Sum decrease of $0.00      ¨    •  Unit Price of $
         per      ¨    •  As provided in Section 7.3.3 of AIA Document A201-2007
     ¨    •  As follows:

2.

   The Contract Time is proposed to (remain unchanged). The proposed adjustment,
if any, is 0 days.

 

When signed by the Owner and Architect and received by the Contractor, this
document becomes effective IMMEDIATELY as a Construction Change Directive (CCD),
and the Contractor shall proceed with the change(s) described above.   
Contractor signature indicates agreement with the proposed adjustments in
Contract Sum and Contract Time set forth in this CCD.

 

  

W.G. YATES & SONS CONSTRUCTION COMPANY

  

 

ARCHITECT (Firm name)    OWNER (Firm name)    CONTRACTOR (Firm name)

 

  

115 MAIN STREET

BILOXI MS 39530

  

 

ADDRESS    ADDRESS    ADDRESS

 

  

 

  

 

BY (Signature)    BY (Signature)    BY (Signature)

 

  

 

  

 

(Typed name)    (Typed name)    (Typed name)

 

  

 

  

 

DATE    DATE    DATE

 

 

AIA Document G714™ - 2007. Copyright © 2001 and 2007 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:43:52 on
08/17/2011 under Order No. 3105634673_1 which expires on 09/02/2011, and is not
for resale.       1 User Notes:    (1348089453)  